EXHIBIT 10.1
AccuDraft, Inc.
401(k) Non-Standardized Prototype Adoption Agreement #002
For Use With Basic Plan #01
 

             
Section 1.
  General Plan Information     2  
 
           
Section 2.
  Service Definitions for Eligibility, Vesting and Allocations     3  
 
           
Section 3.
  Eligibility Requirements     5  
 
           
Section 4.
  Elective Deferrals     12  
 
           
Section 5.
  Safe Harbor Contributions     13  
 
           
Section 6.
  Non-Safe Harbor Matching Contributions     14  
 
           
Section 7.
  Non-Safe Harbor Non-Elective Contributions     16  
 
           
Section 8.
  Rollovers and Employee Contributions     17  
 
           
Section 9.
  Prevailing Wage Contributions     19  
 
           
Section 10.
  Vesting Requirements     19  
 
           
Section 11.
  Compensation Definitions     21  
 
           
Section 12.
  Allocation of Forfeitures     26  
 
           
Section 13.
  Allocation of Earnings and Losses     29  
 
           
Section 14.
  Normal and Early Retirement Age     29  
 
           
Section 15.
  Distribution Provisions     30  
 
           
Section 16.
  Loans, Insurance and Directed Investments     34  
 
           
Section 17.
  Top Heavy Allocations     34  
 
           
Section 18.
  Testing Elections     34  
 
           
Section 19.
  401(k) SIMPLE Provisions     35  
 
           
Section 20.
  Miscellaneous Provisions     35  
 
           
Section 21.
  Signature Provisions     36  
 
           

          Prototype 401(k) Non-Std.   Page 1 of 36   IRS Serial No: M390508a

 



--------------------------------------------------------------------------------



 



Section 1. General Plan Information

1.1   Plan Name Littelfuse, Inc. 401(k) Retirement and Savings Plan      
                                                                    
                               
                                                                    Plan # 002  
1.2   Sponsoring Employer Littelfuse, Inc.      
 
      Address 8755 W. Higgins Road, O’Hare Plaza, Suite 520       City Chicago
     State IL       ZIP Code 60631       Telephone # (847) 824-1188      Tax ID
# 36-3795742      Trust ID # 52-1481931   1.3   Fiscal Year. þ A 12-consecutive
month period beginning Jan 1 and ending Dec 31

  o   Except for a short Fiscal Year beginning
                                                                  

  o   A 52-53 week year o beginning o ending
                                                                     

         
1.4  Type of Business Entity. (check one)
  þ   C-Corporation  
 
  o   S-Corporation  
 
  o   Partnership  
 
  o   Sole Proprietorship  
 
  o   Tax Exempt Organization  
 
  o   Limited Liability Company (LLC)  
 
  o   Limited Liability Partnership (LLP)  
 
  o   Other (must be a legal entity recognized under Federal income tax laws)
 
       
 
     
 

1.5   Adopting Employers. Check here o if there are additional adopting
employers and complete the “Adopting Employer Addendum.”   1.6   Plan
Administrator Retirement Plan Committee       Address 8755 W. Higgins Road,
O’Hare Plaza, Suite 520       City Chicago       State IL       ZIP Code 60631  
    Telephone # (847) 824-1188       Fax #
                                           1.7   Trustees. The Trustees of the
Plan are as selected below. (The use of a trust agreement other than one which
has been approved by the Internal Revenue Service for use with this Plan will
remove the Plan from M&P status and render it individually designed.)

             
o Individual Trustees  
         
 
           
 
           
 
           
Address 
   
 
   

                     
City
      State       ZIP Code    
 
                   

  þ   Corporate Trustee T. Rowe Price Trust Company         Address 100 East
Pratt Street         City Baltimore       State MD       ZIP Code 21202

          Prototype 401(k) Non-Std.   Page 2 of 36   IRS Serial No: M390508a

 



--------------------------------------------------------------------------------



 



  o   Discretionary Trustee. The corporate Trustee has full discretion in
investing the assets of the Plan except as otherwise instructed by the
Administrator, by the Employer, by an Investment Manager, by another Named
Fiduciary < o or by a Participant in accordance with Section 16.3 of the
Adoption Agreement with regard to Participant directed investments >.     þ  
Directed Trustee. The corporate Trustee is only permitted to invest the assets
of the Plan as directed by the Administrator, by the Employer, by an Investment
Manager, by another Named Fiduciary < þ or by a Participant in accordance with
Section 16.3 of the Adoption Agreement with regard to Participant directed
investments >.

1.8   Effective Dates

  o   This is a new plan effective                                         .    
þ   This is an amended plan effective Jan 1, 2010 with an original effective
date of Jan 1, 1993.     o   This is a frozen plan which was frozen
                    . The Plan remains frozen and is being amended and restated
effective                     . The original effective date of the Plan is
                    .

1.9   Plan Year. A 12-consecutive month period beginning Jan 1 and ending Dec
31.

  o   Except for a short Plan Year beginning
                                                                       
         .

1.10   Anniversary Date. The Anniversary Date of the Plan is Dec 31.   1.11  
Permitted Contributions. The contributions checked below are currently permitted
under the terms of the Plan. (check all that apply)

  þ   Pre-Tax Elective Deferrals (see Section 4 of the Adoption Agreement on
page 12)     o   Roth Elective Deferrals (see Section 4 of the Adoption
Agreement on page 12)     þ   ADP Safe Harbor Contributions (see Section 5 of
the Adoption Agreement on page 13)     o   ACP Safe Harbor Contributions (see
Section 5 of the Adoption Agreement on page 13)     o   Non-Safe Harbor Matching
Contributions (see Section 6 of the Adoption Agreement on page 14)     þ  
Non-Safe Harbor Non-Elective Contributions (see Section 7 of the Adoption
Agreement on page 16)     þ   Qualified Matching Contributions (see Sections 3.7
of the Basic Plan)     þ   Qualified Non-Elective Contributions (see
Sections 3.8 of the Basic Plan)     þ   Rollover Contributions (see Section 8 of
the Adoption Agreement on page 17)     o   Voluntary Employee Contributions (see
Section 8 of the Adoption Agreement on page 18)     o   Deemed IRA Contributions
(see Section 8 of the Adoption Agreement on page 18)     o   Prevailing Wage
Contributions (see Section 9 of the Adoption Agreement on page 18)

Section 2. Service Definitions for Eligibility, Vesting and Allocations

2.1   Method of Determining Service. An Employee’s Years of Service/Periods of
Service (“Service”) is determined as follows:

  (a) o Counting of Hours Method Only. A Participant’s Service for all purposes
is determined by the Counting of Hours Method, and a Year of Service for
eligibility and Vesting is determined as selected in (1) and (2) below.

  (1)   Eligibility to Participate. A Year of Service for eligibility purposes
is                      (max. 1,000) Hours of Service and a Break in Service for
eligibility purposes is                      (max. 500) Hours of Service.    
(2)   Vesting. A Year of Service for Vesting purposes is                     
(max. 1,000) Hours of Service and a Break in Service for Vesting purposes is
                     (max. 500) Hours of Service.

  (b) þ Elapsed Time Method Only. A Participant’s Service for all purposes is
determined by the Elapsed Time Method.     (c) o A Mixture of Methods. A
Participant’s Service for each purpose is determined by the method selected
below.

  (1)   For Eligibility Purposes: (check one)

  o   Elapsed Time Method     o   Counting of Hours Method. A Year of Service
for eligibility purposes is                      (max. 1,000) Hours of Service
and a Break in Service for eligibility purposes is                      (max.
500) Hours of Service.

          Prototype 401(k) Non-Std.   Page 3 of 36   IRS Serial No: M390508a

 



--------------------------------------------------------------------------------



 



  (2)   For Vesting Purposes: (check one)

  o   Elapsed Time Method     o   Counting of Hours Method. A Year of Service
for Vesting purposes is                      (max. 1,000) Hours of Service and a
Break in Service for Vesting purposes is                      (max. 500) Hours
of Service.

  (3)   For benefit accrual and allocation purposes: (check one)

  o   Elapsed Time Method     o   Counting of Hours Method

2.2   Predecessor Service. þ Service with the following entity or entities will
be credited as selected in (a), (b), (c), (d) and (e) below: (this section need
only be completed if the Employer does not maintain the plan of the predecessor
employer)
Littelfuse, Inc., an Illinois Corporation      
 
     
 
     
 
     
 

  (a) þ Elective Deferrals, QMACs and QNECs. Service with an entity listed above
will be given for eligibility purposes under Section 3.2(a) of the Adoption
Agreement.     (b) þ ADP Safe Harbor Contributions. Service with an entity
listed above will be given for eligibility purposes under Section 3.2(b) of the
Adoption Agreement.     (c) o ACP Safe Harbor Matching Contributions. Service
with an entity listed above will be credited for: (check all that apply)

  o   Eligibility purposes under Section 3.2(c) of the Adoption Agreement     o
  Vesting purposes under Section 10.3 of the Adoption Agreement

  (d) o Non-Safe Harbor Matching Contributions. Service with an entity listed
above will be credited for: (check all that apply)

  o   Eligibility purposes under Section 3.2(d) of the Adoption Agreement     o
  Vesting purposes under Section 10.4 of the Adoption Agreement

  (e) þ Non-Safe Harbor Non-Elective Contributions. Service with an entity
listed above will be credited for: (check all that apply)

  þ   Eligibility purposes under Section 3.2(e) of the Adoption Agreement     þ
  Vesting purposes under Section 10.5 of the Adoption Agreement

2.3   Re-Hired Employees. The Service of an Eligible Employee who Terminates
Employment and is rehired after incurring a Break in Service will be credited in
accordance with the provisions selected below.

  (a) o One Year Holdout Rule. The One Year Holdout Rule will be applied to
rehired Eligible Employees.     (b) þ Rule of Parity. The Rule of Parity will be
applied to non-Vested rehired Eligible Employees.

2.4   Computation Periods. If eligibility and/or Vesting are determined by the
Counting of Hours Method, the following will apply:

  (a) o The eligibility computation period will: (check one)

  o   Be based on an Employee’s 12-month employment year     o   Switch to the
Plan Year after an Employee’s initial 12-month employment year

  (b) o The Vesting computation period will be: (check one)

  o   The Plan Year     o   Based on an Employee’s 12-month employment year

  (c) o An Employee will be deemed to have been credited with a Year of Service
for eligibility purposes: (check one)

  o   At the end of the eligibility computation period in which he or she is
credited with the required Hours of Service     o   At the time he or she is
actually credited with the required Hours of Service

          Prototype 401(k) Non-Std.   Page 4 of 36   IRS Serial No: M390508a

 



--------------------------------------------------------------------------------



 



Section 3. Eligibility Requirements

3.1   Eligible Employees. All Employees are Eligible Employees < þ except for
the class or classes of Employees (as defined in Section 2.1 of the Basic Plan)
below who are excluded from participating for the purpose selected >: (check all
that apply)

  (a) þ Ineligible Classes for Elective Deferrals, QMACs and QNECs.

  o   Union Employees     þ   Non-Resident Alien Employees     o   “Merger and
Acquisition” Employees (but only during the statutory exclusion period)     o  
Highly Compensated Employees 1     þ   Leased Employees (not otherwise excluded
by statute) 1     o   Employees of an Affiliated Employer that does not adopt
this Plan 1     o   Key Employees < o but only those who are also Highly
Compensated Employees > 1     o   Employees who are paid primarily by salary 1  
  o   Employees who are paid primarily by the hour 1     o   Employees who are
paid primarily by commissions 1     o   Other (cannot be age or service related)
1      
 
       
 
     
 
     
 
     
 
     
 
     
 
     
 

 

1   Even if checked, these employees are still included in determining if the
Plan satisfies the requirements of Code §410(b).

  (b) þ Ineligible Classes for ADP Safe Harbor Contributions. Any ineligible
classes checked in (a) above are also ineligible for ADP Safe Harbor
Contributions. In addition, the classes checked below are ineligible for ADP
Safe Harbor Contributions.

  o   Union Employees (if not already checked in (a) above)     o   Key
Employees who are also Highly Compensated Employees (if not already checked in
(a) above) 1     o   Highly Compensated Employees (if not already checked in
(a) above) 1     o   Other (cannot be age or service related) 1      
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 

 

1   Even if checked, these employees are still included in determining if the
Plan satisfies the requirements of Code §410(b).

  (c) o Ineligible Classes for ACP Safe Harbor Contributions. Any ineligible
classes checked in (a) above are also ineligible for ACP Safe Harbor
Contributions. In addition, the classes checked below are ineligible for ACP
Safe Harbor Contributions.

  o   Union Employees (if not already checked in (a) above)     o   Key
Employees who are also Highly Compensated Employees (if not already checked in
(a) above) 1     o   Highly Compensated Employees (if not already checked in
(a) above) 1     o   Other (cannot be age or service related) 1      
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 

 

1   Even if checked, these employees are still included in determining if the
Plan satisfies the requirements of Code §410(b).

          Prototype 401(k) Non-Std.   Page 5 of 36   IRS Serial No: M390508a

 



--------------------------------------------------------------------------------



 



  (d) o Ineligible Classes for Non-Safe Harbor Matching Contributions.

  o   Union Employees     o   Non-Resident Alien Employee     o   “Merger and
Acquisition” Employees (but only during the statutory exclusion period)     o  
Highly Compensated Employees 1     o   Leased Employees (not otherwise excluded
by statute) 1     o   Employees of an Affiliated Employer that does not adopt
this Plan 1     o   Key Employees < o but only those who are also Highly
Compensated Employees > 1     o   Employees who are paid primarily by salary 1  
  o   Employees who are paid primarily by the hour 1     o   Employees who are
paid primarily by commissions 1     o   Other (cannot be age or service related)
1      
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 

 

1   Even if checked, these employees are still included in determining if the
Plan satisfies the requirements of Code §410(b).

  (e) þ Ineligible Classes for Non-Safe Harbor Non-Elective Contributions.

  o   Union Employees     þ   Non-Resident Alien Employees     o   “Merger and
Acquisition” Employees (but only during the statutory exclusion period)     o  
Highly Compensated Employees 1     þ   Leased Employees (not otherwise excluded
by statute) 1     o   Employees of an Affiliated Employer that does not adopt
this Plan 1     o   Key Employees < o but only those who are also Highly
Compensated Employees > 1     o   Employees who are paid primarily by salary 1  
  o   Employees who are paid primarily by the hour 1     o   Employees who are
paid primarily by commissions 1     o   Other (cannot be age or service related)
1      
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 

 

1   Even if checked, these employees are still included in determining if the
Plan satisfies the requirements of Code §410(b).

3.2   Minimum Age and Service Requirements. An Eligible Employee (see
Section 3.1 above) will be eligible to enter the Plan as a Participant for the
selected purpose on the applicable Entry Date upon satisfying the following age
and/or service requirements:

  (a) þ Requirements for Elective Deferrals, QMACs and QNECs:

  (1)   Age Requirement 0 (max. 21 — enter zero if none)     (2)   Service
Requirement (check one)

  þ A)   None     o B)   1-Year Period of Service     o C)  
                  -month Period of Service (max. 12)     o D)  
                  -week Period of Service (max. 52)

          Prototype 401(k) Non-Std.   Page 6 of 36   IRS Serial No: M390508a

 



--------------------------------------------------------------------------------



 



  o E)                     -day Period of Service (max. 365)     o F)   1 Year
of Service     o G)   1 Year of Service, or if earlier,                     
(max. 11) consecutive calendar months of employment
o in which the Employee is credited with at least                      Hours of
Service per month     o H)   1 Year of Service, or if earlier,
                     (max. 51) consecutive weeks of employment
o in which the Employee is credited with at least                      Hours of
Service per week     o I)   1 Year of Service, or if earlier,
                     (max. 364) consecutive days of employment
o in which the Employee is credited with at least                      Hours of
Service per day

  (b) þ Requirements for ADP Safe Harbor Contributions:

  (1)   Age Requirement 0 (max. 21 — enter zero if none)     (2)   Service
Requirement (check one)

  þ A)   None     o B)   1-Year Period of Service     o C)  
                  -month Period of Service (max. 12)     o D)  
                  -week Period of Service (max. 52)     o E)  
                  -day Period of Service (max. 365)     o F)   1 Year of Service
    o G)   1 Year of Service, or if earlier,                      (max. 11)
consecutive calendar months of employment
o in which the Employee is credited with at least                      Hours of
Service per month     o H)   1 Year of Service, or if earlier,
                     (max. 51) consecutive weeks of employment
o in which the Employee is credited with at least                      Hours of
Service per week     o I)   1 Year of Service, or if earlier,
                     (max. 364) consecutive days of employment
o in which the Employee is credited with at least                      Hours of
Service per day

  (c) o Requirements for ACP Safe Harbor Contributions:

  (1)   Age Requirement                      (max. 21 — enter zero if none)    
(2)   Service Requirement (check one)

  o A)   None     o B)   1-Year Period of Service     o C)  
                  -month Period of Service (max. 12)     o D)  
                  -week Period of Service (max. 52)     o E)  
                  -day Period of Service (max. 365)     o F)   1 Year of Service
    o G)   1 Year of Service, or if earlier, _________ (max. 11) consecutive
calendar months of employment
o in which the Employee is credited with at least                      Hours of
Service per month     o H)   1 Year of Service, or if earlier,
                     (max. 51) consecutive weeks of employment
o in which the Employee is credited with at least                      Hours of
Service per week     o I)   1 Year of Service, or if earlier,
                     (max. 364) consecutive days of employment
o in which the Employee is credited with at least                      Hours of
Service per day

  (d) o Requirements for Non-Safe Harbor Matching Contributions:

  (1)   Age Requirement                      (max. 21 — enter zero if none)    
(2)   Service Requirement (check one)

  o A)   None     o B)                     -Year Period of Service (max. 2, but
Vesting must be 100% if more than 1 year is used)     o C)  
                  -month Period of Service (max. 24, but Vesting must be 100% if
more than 12 months are used)     o D)                     -week Period of
Service (max. 104, but Vesting must be 100% if more than 52 weeks are used)    
o E)                     -day Period of Service (max. 730, but Vesting must be
100% if more than 365 days are used)

          Prototype 401(k) Non-Std.   Page 7 of 36   IRS Serial No: M390508a

 



--------------------------------------------------------------------------------



 



  o F)                      Year(s) of Service (max. 2, but Vesting must be 100%
if more than 1 year is used)     o G)   1 Year of Service, or if earlier,
                     (max. 11) consecutive calendar months of employment
o in which the Employee is credited with at least                      Hours of
Service per month     o H)   1 Year of Service, or if earlier,
                     (max. 51) consecutive weeks of employment
o in which the Employee is credited with at least                      Hours of
Service per week     o I)   1 Year of Service, or if earlier,
                     (max. 364) consecutive days of employment
o in which the Employee is credited with at least                      Hours of
Service per day

  (e) þ Requirements for Non-Safe Harbor Non-Elective Contributions:

  (1)   Age Requirement 0 (max. 21 — enter zero if none)     (2)   Service
Requirement (check one)

  þ A)   None     o B)                     -Year Period of Service (max. 2, but
Vesting must be 100% if more than 1 year is used)     o C)  
                  -month Period of Service (max. 24, but Vesting must be 100% if
more than 12 months are used)     o D)                     -week Period of
Service (max. 104, but Vesting must be 100% if more than 52 weeks are used)    
o E)                     -day Period of Service (max. 730, but Vesting must be
100% if more than 365 days are used)     o F)                      Year(s) of
Service (max. 2, but Vesting must be 100% if more than 1 year is used)     o
G)   1 Year of Service, or if earlier,                      (max. 11)
consecutive calendar months of employment
o in which the Employee is credited with at least                      Hours of
Service per month     o H)   1 Year of Service, or if earlier,
                     (max. 51) consecutive weeks of employment
o in which the Employee is credited with at least                      Hours of
Service per week     o I)   1 Year of Service, or if earlier,
                     (max. 364) consecutive days of employment
o in which the Employee is credited with at least                      Hours of
Service per day

3.3   Entry Dates. An Eligible Employee who has satisfied the applicable age and
service requirements selected in Section 3.2 will enter the Plan as a
Participant for the applicable purpose on the Entry Date (as defined in
Section 2.2 of the Basic Plan) selected below.

  (a) þ  Entry Date for Elective Deferrals, QMACs and QNECs: (check one)        
Note: If Section 3.2(a)(2)(G), (H) or (I) is checked, an Eligible Employee who
is entering the Plan as a Participant after satisfying the 1 Year of Service
component of such service requirement will enter the Plan as a Participant on
the earlier of (1) the first day of the Plan Year that occurs after the date he
or she satisfies the 1 Year of Service requirement (and any applicable age
requirement) or (2) the date that occurs six months after the date he or she
satisfies the 1 Year of Service requirement (and any applicable age
requirement). The Entry Date or Entry Dates selected below will only apply to an
Eligible Employee who is entering the Plan as a Participant after satisfying the
months, days or weeks component of such service requirement (and any applicable
age requirement).

  o   The first day of the Plan Year coincident with or following the date the
requirements are satisfied. 1     o   The last day of the Plan Year coincident
with or following the date the requirements are satisfied. 1     þ   The first
day of the month coincident with or following the date the requirements are
satisfied.     o   The first day of the payroll period coincident with or
following the date the requirements are satisfied.     o   The same day the
requirements are satisfied.     o   The first day of the 1st or 7th month
coincident with or following the date the requirements are satisfied.     o  
The last day of the 6th or 12th month coincident with or following the date the
requirements are satisfied.     o   The first day of the 1st, 4th, 7th or 10th
month coincident with or following the date the requirements are satisfied.    
o   The last day of the 3rd, 6th, 9th or 12th month coincident with or following
the date the requirements are satisfied.

 

1   This option cannot be checked if the age requirement in 3.2(a)(1) is 21
and/or if one of the following service requirements is checked: 3.2(a)(2)(B);
3.2(a)(2)(C) and the number of months is more than 6; 3.2(a)(2)(D) and the
number of weeks is more than 26; 3.2(a)(2)(E) and the number of days is more
than 182; or 3.2(a)(2)(F).

          Prototype 401(k) Non-Std.   Page 8 of 36   IRS Serial No: M390508a

 



--------------------------------------------------------------------------------



 



  (b) þ Entry Date for ADP Safe Harbor Contributions: (check one)         Note:
If Section 3.2(b)(2)(G), (H) or (I) is checked, an Eligible Employee who is
entering the Plan as a Participant after satisfying the 1 Year of Service
component of such service requirement will enter the Plan as a Participant on
the earlier of (1) the first day of the Plan Year that occurs after the date he
or she satisfies the 1 Year of Service requirement (and any applicable age
requirement) or (2) the date that occurs six months after the date he or she
satisfies the 1 Year of Service requirement (and any applicable age
requirement). The Entry Date or Entry Dates selected below will only apply to an
Eligible Employee who is entering the Plan as a Participant after satisfying the
months, days or weeks component of such service requirement (and any applicable
age requirement).

  o   Retroactive to the first day of the Plan Year in which the requirements
are satisfied.     o   The first day of the Plan Year coincident with or
following the date the requirements are satisfied. 1     o   The first day of
the Plan Year nearest the date the requirements are satisfied.     o   The last
day of the Plan Year coincident with or following the date the requirements are
satisfied. 1     o   The last day of the Plan Year nearest the date the
requirements are satisfied.     þ   The first day of the month coincident with
or following the date the requirements are satisfied.     o   The first day of
the payroll period coincident with or following the date the requirements are
satisfied.     o   The same day the requirements are satisfied.     o   The
first day of the 1st or 7th month coincident with or following the date the
requirements are satisfied.     o   The last day of the 6th or 12th month
coincident with or following the date the requirements are satisfied.     o  
The first day of the 1st, 4th, 7th or 10th month coincident with or following
the date the requirements are satisfied.     o   The last day of the 3rd, 6th,
9th or 12th month coincident with or following the date the requirements are
satisfied.

 

1   This option cannot be checked if the age requirement in 3.2(b)(1) is 21
and/or if one of the following service requirements is checked: 3.2(b)(2)(B);
3.2(b)(2)(C) and the number of months is more than 6; 3.2(b)(2)(D) and the
number of weeks is more than 26; 3.2(b)(2)(E) and the number of days is more
than 182; or 3.2(b)(2)(F).

  (c) o Entry Date for ACP Safe Harbor Contributions: (check one)         Note:
If Section 3.2(c)(2)(G), (H) or (I) is checked, an Eligible Employee who is
entering the Plan as a Participant after satisfying the 1 Year of Service
component of such service requirement will enter the Plan as a Participant on
the earlier of (1) the first day of the Plan Year that occurs after the date he
or she satisfies the 1 Year of Service requirement (and any applicable age
requirement) or (2) the date that occurs six months after the date he or she
satisfies the 1 Year of Service requirement (and any applicable age
requirement). The Entry Date or Entry Dates selected below will only apply to an
Eligible Employee who is entering the Plan as a Participant after satisfying the
months, days or weeks component of such service requirement (and any applicable
age requirement).

  o   Retroactive to the first day of the Plan Year in which the requirements
are satisfied.     o   The first day of the Plan Year coincident with or
following the date the requirements are satisfied. 1     o   The first day of
the Plan Year nearest the date the requirements are satisfied.     o   The last
day of the Plan Year coincident with or following the date the requirements are
satisfied. 1     o   The last day of the Plan Year nearest the date the
requirements are satisfied.     o   The first day of the month coincident with
or following the date the requirements are satisfied.     o   The first day of
the payroll period coincident with or following the date the requirements are
satisfied.     o   The same day the requirements are satisfied.     o   The
first day of the 1st or 7th month coincident with or following the date the
requirements are satisfied.     o   The last day of the 6th or 12th month
coincident with or following the date the requirements are satisfied.     o  
The first day of the 1st, 4th, 7th or 10th month coincident with or following
the date the requirements are satisfied.     o   The last day of the 3rd, 6th,
9th or 12th month coincident with or following the date the requirements are
satisfied.

 

1   This option cannot be checked if the age requirement in 3.2(c)(1) is 21
and/or if one of the following service requirements is checked: 3.2(c)(2)(B);
3.2(a)(2)(C) and the number of months is more than 6; 3.2(c)(2)(D) and the
number of weeks is more than 26; 3.2(c)(2)(E) and the number of days is more
than 182; or 3.2(c)(2)(F).

          Prototype 401(k) Non-Std.   Page 9 of 36   IRS Serial No: M390508a

 



--------------------------------------------------------------------------------



 



  (d) o Entry Date for Non-Safe Harbor Matching Contributions: (check one)      
  Note: If Section 3.2(d)(2)(G), (H) or (I) is checked, an Eligible Employee who
is entering the Plan as a Participant after satisfying the 1 Year of Service
component of such service requirement will enter the Plan as a Participant on
the earlier of (1) the first day of the Plan Year that occurs after the date he
or she satisfies the 1 Year of Service requirement (and any applicable age
requirement) or (2) the date that occurs six months after the date he or she
satisfies the 1 Year of Service requirement (and any applicable age
requirement). The Entry Date or Entry Dates selected below will only apply to an
Eligible Employee who is entering the Plan as a Participant after satisfying the
months, days or weeks component of such service requirement (and any applicable
age requirement).

  o   Retroactive to the first day of the Plan Year in which the requirements
are satisfied.     o   The first day of the Plan Year coincident with or
following the date the requirements are satisfied. 1     o   The first day of
the Plan Year nearest the date the requirements are satisfied.     o   The last
day of the Plan Year coincident with or following the date the requirements are
satisfied. 1     o   The last day of the Plan Year nearest the date the
requirements are satisfied.     o   The first day of the month coincident with
or following the date the requirements are satisfied.     o   The first day of
the payroll period coincident with or following the date the requirements are
satisfied.     o   The same day the requirements are satisfied.     o   The
first day of the 1st or 7th month coincident with or following the date the
requirements are satisfied.     o   The last day of the 6th or 12th month
coincident with or following the date the requirements are satisfied.     o  
The first day of the 1st, 4th, 7th or 10th month coincident with or following
the date the requirements are satisfied.     o   The last day of the 3rd, 6th,
9th or 12th month coincident with or following the date the requirements are
satisfied.

 

1   This option cannot be checked if the age requirement in 3.2(d)(1) is 21
and/or if one of the following service requirements is checked: 3.2(d)(2)(B);
3.2(a)(2)(C) and the number of months is more than 6; 3.2(d)(2)(D) and the
number of weeks is more than 26; 3.2(d)(2)(E) and the number of days is more
than 182; or 3.2(d)(2)(F).

  (e) þ Entry Date for Non-Safe Harbor Non-Elective Contributions: (check one)  
      Note: If Section 3.2(e)(2)(G), (H) or (I) is checked, an Eligible Employee
who is entering the Plan as a Participant after satisfying the 1 Year of Service
component of such service requirement will enter the Plan as a Participant on
the earlier of (1) the first day of the Plan Year that occurs after the date he
or she satisfies the 1 Year of Service requirement (and any applicable age
requirement) or (2) the date that occurs six months after the date he or she
satisfies the 1 Year of Service requirement (and any applicable age
requirement). The Entry Date or Entry Dates selected below will only apply to an
Eligible Employee who is entering the Plan as a Participant after satisfying the
months, days or weeks component of such service requirement (and any applicable
age requirement).

  o   Retroactive to the first day of the Plan Year in which the requirements
are satisfied.     o   The first day of the Plan Year coincident with or
following the date the requirements are satisfied. 1     o   The first day of
the Plan Year nearest the date the requirements are satisfied.     o   The last
day of the Plan Year coincident with or following the date the requirements are
satisfied. 1     o   The last day of the Plan Year nearest the date the
requirements are satisfied.     þ   The first day of the month coincident with
or following the date the requirements are satisfied.     o   The first day of
the payroll period coincident with or following the date the requirements are
satisfied.     o   The same day the requirements are satisfied.     o   The
first day of the 1st or 7th month coincident with or following the date the
requirements are satisfied.     o   The last day of the 6th or 12th month
coincident with or following the date the requirements are satisfied.     o  
The first day of the 1st, 4th, 7th or 10th month coincident with or following
the date the requirements are satisfied.     o   The last day of the 3rd, 6th,
9th or 12th month coincident with or following the date the requirements are
satisfied.

 

1   This option cannot be checked if the age requirement in 3.2(e)(1) is 21
and/or if one of the following service requirements is checked: 3.2(e)(2)(B);
3.2(a)(2)(C) and the number of months is more than 6; 3.2(e)(2)(D) and the
number of weeks is more than 26; 3.2(e)(2)(E) and the number of days is more
than 182; or 3.2(e)(2)(F).

          Prototype 401(k) Non-Std.   Page 10 of 36   IRS Serial No: M390508a

 



--------------------------------------------------------------------------------



 



3.4   o Waiver of Age and Service Requirements. The eligibility requirements in
Section 3.2 are waived as selected below.

  (a)   o Waiver of Requirements for Elective Deferrals, QMACs and QNECs:

  (1)   The date of the waiver is: (check one)

  o   The date this Adoption Agreement is signed by the Sponsoring Employer    
o   The following date                                         

  (2)   The eligibility requirements being waived are: (check all that apply)

  o   The age requirement     o   The service requirement

  (3)   The waiver applies to all Eligible Employees who are employed by the
Employer on the date selected in (1) above < o and who are expected to be
credited with at least                      Hours of Service per month >, and
each affected Eligible Employee will enter the Plan as a Participant for the
purpose of this paragraph as of such date.

  (b)   o Waiver of Requirements for ADP Safe Harbor Contributions:

  (1)   The date of the waiver is: (check one)

  o   The date this Adoption Agreement is signed by the Sponsoring Employer    
o   The following date                                         

  (2)   The eligibility requirements being waived are: (check all that apply)

  o   The age requirement     o   The service requirement

  (3)   The waiver applies to all Eligible Employees who are employed by the
Employer on the date selected in (1) above < o and who are expected to be
credited with at least                      Hours of Service per month >, and
each affected Eligible Employee will enter the Plan as a Participant for the
purpose of this paragraph as of such date.

  (c)   o Waiver of Requirements for ACP Safe Harbor Contributions:

  (1)   The date of the waiver is: (check one)

  o   The date this Adoption Agreement is signed by the Sponsoring Employer    
o   The following date                                         

  (2)   The eligibility requirements being waived are: (check all that apply)

  o   The age requirement     o   The service requirement

  (3)   The waiver applies to all Eligible Employees who are employed by the
Employer on the date selected in (1) above < o and who are expected to be
credited with at least                      Hours of Service per month >, and
each affected Eligible Employee will enter the Plan as a Participant for the
purpose of this paragraph as of such date.

  (d)   o Waiver of Requirements for Non-Safe Harbor Matching Contributions:

  (1)   The date of the waiver is: (check one)

  o   The date this Adoption Agreement is signed by the Sponsoring Employer    
o   The following date                                         

  (2)   The eligibility requirements being waived are: (check all that apply)

  o   The age requirement     o   The service requirement

  (3)   The waiver applies to all Eligible Employees who are employed by the
Employer on the date selected in (1) above < o and who are expected to be
credited with at least                      Hours of Service per month >, and
each affected Eligible Employee will enter the Plan as a Participant for the
purpose of this paragraph as of such date.

          Prototype 401(k) Non-Std.   Page 11 of 36   IRS Serial No: M390508a

 



--------------------------------------------------------------------------------



 



  (e)   o Waiver of Requirements for Non-Safe Harbor Non-Elective Contributions:

  (1)   The date of the waiver is: (check one)

  o   The date this Adoption Agreement is signed by the Sponsoring Employer    
o   The following date                                         

  (2)   The eligibility requirements being waived are: (check all that apply)

  o   The age requirement     o   The service requirement

  (3)   The waiver applies to all Eligible Employees who are employed by the
Employer on the date selected in (1) above < o and who are expected to be
credited with at least                      Hours of Service per month >, and
each affected Eligible Employee will enter the Plan as a Participant for the
purpose of this paragraph as of such date.

Section 4. Elective Deferrals

4.1   Elective Deferral Percentage. A Participant can make Elective Deferrals <
o beginning                                          (must be on or after the
date this Adoption Agreement is signed by the Sponsoring Employer) > in
accordance with the provisions selected below.

  (a)   Minimum and Maximum Percentage. The minimum permitted Elective Deferral
percentage is 0 % (enter zero if there is no minimum %) of Compensation and the
maximum permitted Elective Deferral percentage is 90 % (max. 100%) of
Compensation. Any other Elective Deferral provisions will be set forth in an
administrative policy regarding Elective Deferrals as promulgated by the
Administrator from time to time. Such administrative policy may include, but is
not limited to, setting the maximum Elective Deferral percentage for
Participants who are Highly Compensated Employees (if such percentage is less
than the maximum percentage set forth above) and describing a program of
automatic increases to a Participants’ Elective Deferral percentage as elected
by the Administrator and/or the Participant.     (b)   Salary Reduction
Agreements. A Participant can change his or her Salary Reduction Agreement:
(check one)

  o   At any time     o   Annually on the date established by the Administrator
    o   Semi-annually on the date established by the Administrator     o  
Quarterly on the date established by the Administrator     o   Monthly on the
day established by the Administrator     þ   On the date or dates as established
by the Administrator

  (c)   þ Automatic Enrollment. Automatic enrollment is permitted. The terms of
the automatic enrollment, including but not limited to the percentage, automatic
increases to that percentage, the proportion that is considered a Pre-Tax
Elective Deferral and/or a Roth Elective Deferral, and the Participants to whom
it applies, will be set forth in an administrative policy regarding Elective
Deferrals as promulgated from time to time by the Administrator.

4.2   þ Catch-Up Contributions. Catch-Up Contributions are permitted in
accordance with Section 3.2(e) of the Basic Plan.   4.3   o Roth Elective
Deferrals. A Participant may designate all or a portion or his or her Elective
Deferrals as Roth Elective Deferrals in accordance with Section 3.2(c) of the
Basic Plan.

          Prototype 401(k) Non-Std.   Page 12 of 36   IRS Serial No: M390508a

 



--------------------------------------------------------------------------------



 



Section 5. þ Safe Harbor Contributions

5.1 o   “Mandatory” ADP Safe Harbor Non-Elective Contributions. Subject to
Section 3.20 of the Basic Plan, the Employer will make an ADP Safe Harbor
Non-Elective Contribution for each Safe Harbor Participant in an amount equal to
3% (or such higher percentage as may be elected by the Employer by resolution)
of Compensation, except as may be indicated below.

  o The ADP Safe Harbor Non-Elective Contribution will be used to offset the
allocation that would otherwise be made to the Participant under Section 7 of
the Adoption Agreement. If Section 7.2(d) of the Adoption Agreement is checked,
this offset applies only to the second step of the Two-Step Formula or the
fourth step of the Four-Step Formula, as applicable.       o This contribution
will be made to the following defined contribution plan in lieu of this Plan:  
     
 
     
 

5.2 o   “Contingent” ADP Safe Harbor Non-Elective Contributions. Subject to
Section 3.20 of the Basic Plan, the Employer may make an ADP Safe Harbor
Non-Elective Contribution for each Safe Harbor Participant in an amount equal to
3% (or such higher percentage as may be elected by the Employer by resolution)
of Compensation, except as may be indicated below.

    o The ADP Safe Harbor Non-Elective Contribution will be used to offset the
allocation that would otherwise be made to the Participant under Section 7 of
the Adoption Agreement. If Section 7.2(d) of the Adoption Agreement is checked,
this offset applies only to the second step of the Two-Step Formula or the
fourth step of the Four-Step Formula, as applicable.       o This contribution
will be made to the following defined contribution plan in lieu of this Plan:  
     
 
     
 

5.3 o   ADP Safe Harbor Basic Matching Contributions. The Employer will make a
Matching Contribution for each Safe Harbor Participant equal to the sum of
(1) 100% of the Participant’s Elective Deferrals that do not exceed 3% of
Compensation for the Allocation Period, plus (2) 50% of the Participant’s
Elective Deferrals that exceed 3% of Compensation for the Allocation Period but
do not exceed 5% percent of Compensation for the Allocation Period.   5.4 þ  
ADP Safe Harbor Enhanced Matching Contributions. The Employer will make a
Matching Contribution for each Safe Harbor Participant equal to the sum of
(1) 100% of the Participant’s Elective Deferrals that do not exceed 4 % of
Compensation for the Allocation Period, plus (2) 0 % of the Participant’s
Elective Deferrals that exceed 4 % of Compensation but do not exceed
                    % of Compensation for the Allocation Period. (Note: In the
blank in (1) and the second blank in (2), insert a number that is 3 but not
greater than 6. The first and last blanks in (2) must be completed so that, at
any rate of elective deferrals, the Matching Montribution is at least equal to
the Matching Contribution receivable if the Employer were making ADP Safe Harbor
Basic Matching Contributions, but the rate of match cannot increase as deferrals
increase.)

Note: You can only select Sections 5.5, 5.6 and/or 5.7 below if you also
selected Section 5.1, 5.2, 5.3 or 5.4 above.

5.5 o   ACP Safe Harbor Discretionary Non-Tiered Matching Contributions. The
Employer’s ACP Safe Harbor Discretionary Non-Tiered Matching Contribution is
totally discretionary, but when made will be a percentage determined by the
Employer of a Safe Harbor Participant’s Elective Deferrals that do not exceed 4%
of his or her Compensation for the Allocation Period. (Note: Any ACP Safe Harbor
Discretionary Non-Tiered Matching Contribution that exceeds 4% of a
Participant’s Compensation is considered a Non-Safe Harbor Matching Contribution
and is subject to the ACP Test.)   5.6 o   ACP Safe Harbor Mandatory Non-Tiered
Matching Contributions. The Employer must make an ACP Safe Harbor Mandatory
Non-Tiered Matching Contribution equal to ____% of a Safe Harbor Participant’s
Elective Deferrals which do not exceed ___% (max. 6) of a Safe Harbor
Participant’s Compensation for the Allocation Period.   5.7 o   ACP Safe Harbor
Mandatory Tiered Matching Contributions. The Employer must make an ACP Safe
Harbor Mandatory Tiered Matching Contribution for each Safe Harbor Participant
equal to the amount determined below, provided the ratio of Matching
Contributions for a Safe Harbor Participant to his or her Elective Deferrals and
Employee Contributions does not increase as the amount of his or her Elective
Deferrals and Employee Contributions increases. In no event can Elective
Deferrals that exceed 6% of Compensation for the Allocation Period be matched.
(Note: The blanks must be completed so that, at any rate of Elective Deferrals,
the rate of Matching Contributions cannot increase as Elective Deferrals
increase.)

  o   1st tier                        % of Elective Deferrals that do not exceed
                      % of Compensation     o   2nd tier                      
   % of Elective Deferrals that exceed                         % but not     
                  % of Compensation     o   3rd tier                     % of
Elective Deferrals that exceed                       % but not               
       % of Compensation     o   4th tier                        % of Elective
Deferrals that exceed                       % but not                        %
of Compensation

          Prototype 401(k) Non-Std.   Page 13 of 36   IRS Serial No: M390508a

 



--------------------------------------------------------------------------------



 



Section 6. o Non-Safe Harbor Matching Contributions

6.1   Determination of Amount. Non-Safe Harbor Matching Contributions are
permitted < o beginning                                          (must be after
the later of the Plan’s original effective date or the restatement date) >,
subject to the provisions selected below.

  (a) o   Totally Discretionary Formula (Non-Tiered). Subject to the
requirements set forth in Section 3.4(f) of the Basic Plan, the Employer’s
Non-Safe Harbor Matching Contribution for any Allocation Period is totally
discretionary.     (b) o   Discretionary Formula (Tiered or Non-Tiered) With
Fixed Maximum. Subject to the requirements set forth in Section 3.4(f) of the
Basic Plan, the Employer may make a Non-Safe Harbor Matching Contribution for
any Allocation Period equal to a discretionary percentage of each Benefiting
Participant’s Elective Deferrals, not to exceed the following amount for any
Allocation Period on behalf of any Benefiting Participant:

  o                        % (max. 100%) of a Benefiting Participant’s Elective
Deferrals     o                        % of a Benefiting Participant’s
Compensation (this % cannot exceed the minimum deferral % in 4.4(a))     o  
$                      for a Benefiting Participant     o   The lesser of       
               % of a Benefiting Participant’s Compensation or $              
            o                         % (max. 100%) of a Participant Elective
Deferrals that do not exceed                       % of his or her Compensation

  (c) o   Mandatory Non-Tiered Formula. The Employer must make a Non-Safe Harbor
Matching Contribution equal to                  % (max. 100%) of each Benefiting
Participant’s Elective Deferrals o not to exceed the following for an Allocation
Period:

  o   Elective Deferrals in excess of                      % of each Benefiting
Participant’s Compensation     o   $                      for each Benefiting
Participant     o   The lesser of Elective Deferrals in excess of          
           % of each Benefiting Participant’s Compensation or $               

  (d) o   Mandatory Tiered Formula. The Employer must make a Non-Safe Harbor
Matching Contribution for each Benefiting Participant equal to the amount
determined by the tiered formula below. (check each tier that applies, but note
that the rate of Non-Safe Harbor Matching Contributions cannot increase as
Elective Deferrals increase)

  o   1st tier                       % of Elective Deferrals that do not exceed
                     % of Compensation     o   2nd tier                     % of
Elective Deferrals that exceed                     % but not          
            % of Compensation     o   3rd tier                     % of Elective
Deferrals that exceed                     % but not                      % of
Compensation     o   4th tier                     % of Elective Deferrals that
exceed                     % but not                      % of Compensation    
o   5th tier                     % of Elective Deferrals that exceed           
          % but not                      % of Compensation     o   6th tier
                    % of Elective Deferrals that exceed                     %
but not                      % of Compensation     o   7th tier
                    % of Elective Deferrals that exceed                     %
but not                      % of Compensation     o   8th tier
                    % of Elective Deferrals that exceed                      %
but not                      % of Compensation     o   9th tier
                    % of Elective Deferrals that exceed                      %
but not                      % of Compensation     o   10th tier
                    % of Elective Deferrals that exceed                     %
but not                      % of Compensation

  (e) o   Mandatory Years/Periods of Service Formula. The Employer must make a
Non-Safe Harbor Matching Contribution for each Benefiting Participant equal to
the Matching percentage indicated below of each Benefiting Participant’s
Elective Deferrals based on the Benefiting Participant’s < o 1-Year Periods of
Service > < o Years of Service, and a Year of Service for purposes of this
Section is a Plan Year in which a Participant is credited with             
        (max. 1,000) Hours of Service >, subject to any limitations indicated
below. (check each tier that applies)         Years/Periods of Service
              Matching %                              to        
                                    % < o up to $                     > < o up
to                      % of Compensation >                     
        to                                             % < o up to
$                     > < o up to                     % of Compensation >      
                       to                                             % < o up
to $                     > < o up to                     % of Compensation >    
                         to                                             % < o up
to $                      > < o up to                     % of Compensation >  
                           to                                             % < o
up to $                      > < o up to                     % of Compensation >

          Prototype 401(k) Non-Std.   Page 14 of 36   IRS Serial No: M390508a

 



--------------------------------------------------------------------------------



 



  6.2   Benefiting Participants. Any Employee who has entered the Plan as a
Participant for Non-Safe Harbor Matching Contribution purposes and makes an
Elective Deferral in an Allocation Period < o and who is an NHCE for that
Allocation Period > will be a Benefiting Participant under this Section for an
Allocation Period based on the conditions below < o provided the Participant is
still an Eligible Employee under Section 3.1(d) on the last day of the
Allocation Period (or earlier Termination of Employment) >.

  (a)   Participants who are still Employees on the last day of the Allocation
Period (check one)

  o   Will always be Benefiting Participants regardless of Service     o   Must
be credited with ___ (max. 1,000) Hours of Service in the Allocation Period    
o   Must be credited with a ___ (max. 6) month Period of Service in the
Allocation Period     o   Must be credited with ___ (max. 6) consecutive
calendar months of employment in the Allocation Period     o   Must be credited
with ___ (max. 182) consecutive days of employment in the Allocation Period

  (b)   Participants who Terminate Employment before the last day of the
Allocation Period because of retirement on or after Normal Retirement Age < o or
Early Retirement Age > (check one)

  o   Will not be Benefiting Participants for that Allocation Period     o  
Will always be Benefiting Participants regardless of Service     o   Must be
credited with ___ (max. 1,000) Hours of Service in the Allocation Period     o  
Must be credited with a ___ (max. 6) month Period of Service in the Allocation
Period     o   Must be credited with ___ (max. 6) consecutive calendar months of
employment in the Allocation Period     o   Must be credited with ___ (max. 182)
consecutive days of employment in the Allocation Period

  (c)   Participants who Terminate Employment before the last day of the
Allocation Period because of their Disability (check one)

  o   Will not be Benefiting Participants for that Allocation Period     o  
Will always be Benefiting Participants regardless of Service     o   Must be
credited with ___ (max. 1,000) Hours of Service in the Allocation Period     o  
Must be credited with a ___ (max. 6) month Period of Service in the Allocation
Period     o   Must be credited with ___ (max. 6) consecutive calendar months of
employment in the Allocation Period     o   Must be credited with ___ (max. 182)
consecutive days of employment in the Allocation Period

  (d)   Participants who Terminate Employment before the last day of the
Allocation Period because of their death (check one)

  o   Will not be Benefiting Participants for that Allocation Period     o  
Will always be Benefiting Participants regardless of Service     o   Must be
credited with ___ (max. 1,000) Hours of Service in the Allocation Period     o  
Must be credited with a ___ (max. 6) month Period of Service in the Allocation
Period     o   Must be credited with ___ (max. 6) consecutive calendar months of
employment in the Allocation Period     o   Must be credited with ___ (max. 182)
consecutive days of employment in the Allocation Period

  (e)   Participants who Terminate Employment before the last day of the
Allocation Period for any other reason (check one)

  o   Will not be Benefiting Participants for that Allocation Period     o  
Will always be Benefiting Participants regardless of Service     o   Must be
credited with ___ (max. 1,000) Hours of Service in the Allocation Period     o  
Must be credited with a ___ (max. 6) month Period of Service in the Allocation
Period     o   Must be credited with ___ (max. 6) consecutive calendar months of
employment in the Allocation Period     o   Must be credited with ___ (max. 182)
consecutive days of employment in the Allocation Period

  6.3  
o   Catch-Up Contributions. Catch-Up Contributions will be matched under the
formula selected in Section 6.1 < o but any limitations selected in such formula
will be ignored >.
    6.4  
o   Voluntary Employee Contributions. Voluntary Employee Contributions will be
matched under the formula selected in Section 6.1 < o but any limitations
selected in such formula will be ignored >.
    6.5  
o   Additional Non-Safe Harbor Matching Contributions. An Employer may make
additional Non-Safe Harbor Matching Contributions as selected in the “Additional
Non-Safe Harbor Matching Contribution Addendum” attached hereto.

          Prototype 401(k) Non-Std.   Page 15 of 36   IRS Serial No: M390508a

 



--------------------------------------------------------------------------------



 



Section 7. þ Non-Safe Harbor Non-Elective Contributions

  7.1   Determination of Amount. Non-Safe Harbor Non-Elective Contributions are
permitted < o beginning ______ (must be after the later of the Plan’s original
effective date or the restatement date) >, and the amount made by the Employer
for any Allocation Period will be determined by the formula below. (check one)

  þ   Totally discretionary on the part of the Employer     o   Equal to at
least ___% of the Compensation of all Benefiting Participants     o   Equal to
at least $____________     o   As required by the following collective
bargaining agreement ________________________________________________     o  
Other (describe how the amount is determined)
__________________________________________________________

  7.2   Allocation Method. Non-Safe Harbor Non-Elective Contributions made to
the Plan will be allocated in the manner selected below.

  (a)  
þ   Pro-rata based on the Compensation for the Allocation Period of all
Benefiting Participants.
    (b)  
o   Per capita (same dollar amount) for the Allocation Period to all Benefiting
Participants.
    (c)  
o   Pro-rata based on the allocation points of all Benefiting Participants. Each
Participant’s allocation points for each Allocation Period will be the sum of
the points selected below. (check all that apply, but 1) or 2) must be checked)

  o   1) ___ points for each year of a Participant’s age     o   2) ___ points
for each of a Participant’s credited Years/Periods of Service < o to a maximum
of ___ years >     o   3) ___ points per each $ ___ (max. $200) of a
Participant’s Compensation paid in the Allocation Period

  (d)  
o   Using permitted disparity in < o a 2-step allocation only > < o a 4-step
allocation only > < o a 2-step allocation in non-Top Heavy Plan Years and a
4-step allocation in Top Heavy Plan Years >, in accordance with
Section 3.5(a)(4) of the Basic Plan, based on the integration percentage and the
integration level selected below.

         
 
  Integration %   Integration Level
 
  o 5.7%   o The Taxable Wage Base
 
      o ___% of the Taxable Wage Base (must be 20% or less of the Taxable Wage
Base)
 
      o $___ (amount must be 20% or less of the Taxable Wage Base)
 
       
 
  o 5.4%   o 80% of the Taxable Wage Base rounded up < o $1 > < o $100 > < o
$1,000 >
 
      o ___% of the Taxable Wage Base (must be more than 80% but less than 100%)
 
      o $ ___ (amount must be more than 80% but less than 100% of the Taxable
Wage Base)
 
       
 
  o 4.3%   o 20% of the Taxable Wage Base rounded up < o $1 > < o $100 > < o
$1,000 >
 
      o ___% of the Taxable Wage Base (must be more than 20% but not more than
80%)
 
      o $___ (amount must be more than 20% but not more than 80% of the Taxable
Wage Base)

  (e)  
o   Using the Participant Group Allocation method as set forth in the
“Allocation Group Addendum” attached hereto.
    (f)  
o   Using the Age-Weighted Allocation method determined with the assumptions
indicated below.

      Pre-Retirement Interest: ___%       Pre-Retirement Mortality:
                                                 Post-Retirement Interest: ___%
      Post-Retirement Mortality:                                         

          7.3   Benefiting Participants. An Employee who is a Participant for
Non-Safe Harbor Non-Elective Contribution purposes will be a Benefiting
Participant under this Section for an Allocation Period based on the conditions
below < þ provided the Participant is still an Eligible Employee under
Section 3.1(e) on the last day of the Allocation Period (or earlier Termination
of Employment) >.

  (a)   Participants who are still Employees on the last day of the Allocation
Period (check one)

  þ   Will always be Benefiting Participants regardless of Service     o   Must
be credited with ___ (max. 1,000) Hours of Service in the Allocation Period    
o   Must be credited with a ___ (max. 6) month Period of Service in the
Allocation Period     o   Must be credited with ___ (max. 6) consecutive
calendar months of employment in the Allocation Period     o   Must be credited
with ___ (max. 182) consecutive days of employment in the Allocation Period

          Prototype 401(k) Non-Std.   Page 16 of 36   IRS Serial No: M390508a

 



--------------------------------------------------------------------------------



 



          (b)   Participants who Terminate Employment before the last day of the
Allocation Period because of retirement on or after Normal Retirement Age < þ or
Early Retirement Age > (check one)

  þ   Will not be Benefiting Participants for that Allocation Period     o  
Will always be Benefiting Participants regardless of Service     o   Must be
credited with ___ (max. 1,000) Hours of Service in the Allocation Period     o  
Must be credited with a ___ (max. 6) month Period of Service in the Allocation
Period     o   Must be credited with ___ (max. 6) consecutive calendar months of
employment in the Allocation Period     o   Must be credited with ___ (max. 182)
consecutive days of employment in the Allocation Period

  (c)   Participants who Terminate Employment before the last day of the
Allocation Period because of their Disability (check one)

  þ   Will not be Benefiting Participants for that Allocation Period     o  
Will always be Benefiting Participants regardless of Service     o   Must be
credited with ___ (max. 1,000) Hours of Service in the Allocation Period     o  
Must be credited with a ___ (max. 6) month Period of Service in the Allocation
Period     o   Must be credited with ___ (max. 6) consecutive calendar months of
employment in the Allocation Period     o   Must be credited with ___ (max. 182)
consecutive days of employment in the Allocation Period

  (d)   Participants who Terminate Employment before the last day of the
Allocation Period because of their death (check one)

  þ   Will not be Benefiting Participants for that Allocation Period     o  
Will always be Benefiting Participants regardless of Service     o   Must be
credited with ___ (max. 1,000) Hours of Service in the Allocation Period     o  
Must be credited with a ___ (max. 6) month Period of Service in the Allocation
Period     o   Must be credited with ___ (max. 6) consecutive calendar months of
employment in the Allocation Period     o   Must be credited with ___ (max. 182)
consecutive days of employment in the Allocation Period

  (e)   Participants who Terminate Employment before the last day of the
Allocation Period for any other reason (check one)

  þ   Will not be Benefiting Participants for that Allocation Period     o  
Will always be Benefiting Participants regardless of Service     o   Must be
credited with ___ (max. 1,000) Hours of Service in the Allocation Period     o  
Must be credited with a ___ (max. 6) month Period of Service in the Allocation
Period     o   Must be credited with ___ (max. 6) consecutive calendar months of
employment in the Allocation Period     o   Must be credited with ___ (max. 182)
consecutive days of employment in the Allocation Period

  7.4  
þ   Additional Non-Safe Harbor Non-Elective Contributions. An Employer may make
additional Non-Safe Harbor Non-Elective Contributions as selected in the
“Additional Non-Safe Harbor Non-Elective Contribution Addendum” attached hereto.

Section 8. þ Rollovers and Employee Contributions

  8.1  
þ   Rollover Contributions. Rollover Contributions are permitted < o beginning
                     (must be after the later of the Plan’s original effective
date or the restatement date) >, subject to the provisions selected below.

  (a)   Rollover Contributions can be made to the Plan by: (check one)

  o   Any Employee (including those who are not Eligible Employees)     þ   Any
Eligible Employee (whether a Participant or not)     o   Any Eligible Employee
who has become a Participant for Elective Deferral purposes     o   Any Eligible
Employee who has become a Participant for Non-Safe Harbor Matching Contribution
purposes     o   Any Eligible Employee who has become a Participant for Non-Safe
Harbor Non-Elective Contribution purposes

  (b)   Rollover Contributions will be accepted from the following types of
plans: (check any that apply)

  þ   Code §401(a) plans (qualified retirement plans)     þ   Code §403(a) plans
(qualified annuity plans)     þ   Code §403(b) plans (annuities purchased by a
Code §501(c)(3) organization and certain educational institutions)     o   Code
§408(a) plans (individual retirement accounts)     o   Code §408(b) plans
(individual retirement annuities)     þ   Code §457(b) plans (governmental only)

          Prototype 401(k) Non-Std.   Page 17 of 36   IRS Serial No: M390508a

 



--------------------------------------------------------------------------------



 



  (c)   Rollover Contributions can also include the following: (check all that
apply)

  o   Roth Elective Deferrals (Note: Can be checked only if this Plan also
permits Roth Elective Deferrals)     o   Voluntary Employee Contributions     o
  Mandatory Employee Contributions     o   Participant loans     o   In kind
distributions (other than Participant loans)

  (d)   Rollover Contributions can be withdrawn from the Plan: (check one)

  þ   At any time     o   Annually on a date set by the Administrator     o  
Semi-annually on dates set by the Administrator     o   Quarterly on dates set
by the Administrator     o   Monthly on dates set by the Administrator     o  
Only upon Termination of Employment and only at the time selected in
Section 15.5(f) of the Adoption Agreement

  (e)   Rollover Contributions which are withdrawn from the Plan < o can > < þ
cannot > be redeposited in the Plan.

  8.2  
o   Voluntary Employee Contributions. Voluntary Employee Contributions are
permitted < o beginning                      (must be after the later of the
Plan’s original effective date or the restatement date) >, subject to the
provisions selected below.

  (a)   Voluntary Employee Contributions can be made to the Plan by: (check one)

  o   Any Eligible Employee who has become a Participant for Elective Deferral
purposes     o   Any Eligible Employee who has become a Participant for Non-Safe
Harbor Matching Contribution purposes     o   Any Eligible Employee who has
become a Participant for Non-Safe Harbor Non-Elective Contribution purposes

  (b)   Minimum and Maximum Contribution. The minimum permitted Voluntary
Employee Contribution is ___% (enter zero if no minimum) of Compensation and the
maximum permitted contribution is ___% (max. 100) of Compensation. Voluntary
Employee Contributions can be made < o annually > < o monthly > < o each payroll
period >.     (c)   Voluntary Employee Contributions can be withdrawn from the
Plan: (check one)

  o   At any time     o   Annually on a date set by the Administrator     o  
Semi-annually on dates set by the Administrator     o   Quarterly on dates set
by the Administrator     o   Monthly on dates set by the Administrator     o  
Only upon Termination of Employment and only at the time selected in
Section 15.5(f) of the Adoption Agreement

  8.3  
o   Deemed IRAs. Deemed Individual Retirement Accounts are permitted < o
beginning                      (must be after the later of the Plan’s original
effective date or the restatement date) >, subject to the provisions selected
below. (check one)

  o   Any Eligible Employee who has become a Participant for Elective Deferral
purposes     o   Any Eligible Employee who has become a Participant for Non-Safe
Harbor Matching Contribution purposes     o   Any Eligible Employee who has
become a Participant for Non-Safe Harbor Non-Elective Contribution purposes

Section 9. o Prevailing Wage Contributions

  9.1   Prevailing Wage Contributions. Subject to Section 3.6 of the Basic Plan,
the Employer will make contributions to the Plan for the Prevailing Wage Service
of each Participant < o who is an NHCE >. The Administrator may promulgate
additional rules and procedures regarding Prevailing Wage Contributions in an
administrative policy regarding Prevailing Wage Contributions.     9.2  
Vesting. Prevailing Wage contributions are 100% Vested at all times unless they
are “annualized” pursuant to Department of Labor Regulations, in which case they
will be Vested in accordance with the schedule selected in Section 10.6 of the
Adoption Agreement. Notwithstanding the foregoing, to the extent a Prevailing
Wage contribution is used to offset an Employer contribution that is required to
be 100% Vested at all times, such Prevailing Wage contribution will also be 100%
Vested at all times.

          Prototype 401(k) Non-Std.   Page 18 of 36   IRS Serial No: M390508a

 



--------------------------------------------------------------------------------



 



Section 10. Vesting Requirements

  10.1   Full and Immediate Vesting Upon Retirement, Death or Disability. A
Participant’s Vested Interest in his or her Participant’s Account will be 100%
upon reaching Normal Retirement Age and upon the occurrence of the following:
(check all that apply)

  þ   Reaching Early Retirement Age     þ   Death prior to Termination of
Employment     þ   Disability prior to Termination of Employment

  10.2   Elective Deferrals, QMACs, QNECs and ADP Safe Harbor Contributions. A
Participant’s Vested Interest in all Elective Deferrals, QMACS, QNECs and ADP
Safe Harbor Contributions allocated to him or her will be 100% at all times.    
10.3  
o   ACP Safe Harbor Matching Contributions. A Participant’s Vested Interest in
his or her ACP Safe Harbor Matching Contribution Account will be determined by
the provisions selected below.

  (a)   The Vesting schedule for ACP Safe Harbor Matching Contributions in a
non-Top Heavy Plan Year is: (check one)

  o   100% full and immediate     o   The schedule set forth below

             
 
  1 Year / Period of Service   ___%    
 
  2 Years / Periods of Service   ___%   (must be at least 20% unless 100%
Vesting occurs after 3 years)
 
  3 Years / Periods of Service   ___%   (must be at least 40%)
 
  4 Years / Periods of Service   ___%   (must be at least 60%)
 
  5 Years / Periods of Service   ___%   (must be at least 80%)
 
  6 Years / Periods of Service   ___%   (must be 100%)

  (b)   The Vesting schedule for ACP Safe Harbor Matching Contributions in a Top
Heavy Plan Year is: (check one)

  o   100% full and immediate     o   The schedule set forth below

             
 
  1 Year / Period of Service   ___%    
 
  2 Years / Periods of Service   ___%   (must be at least 20% unless 100%
Vesting occurs after 3 years)
 
  3 Years / Periods of Service   ___%   (must be at least 40%)
 
  4 Years / Periods of Service   ___%   (must be at least 60%)
 
  5 Years / Periods of Service   ___%   (must be at least 80%)
 
  6 Years / Periods of Service   ___%   (must be 100%)

  (c)  
o   Vesting Schedule for Pre-EGTRRA Contributions. Notwithstanding paragraphs
(a) and (b) above, a Participant’s Vested Interest in ACP Safe Harbor
Contributions which were made to the Plan prior to January 1, 2001 will be
determined in accordance with the Vesting schedule in effect when such
contributions were made to the Plan.
    (d)  
o   Service Excluded for Vesting. All Service with the Employer is counted in
determining a Participant’s Vested Interest in the ACP Safe Harbor Matching
Contribution Account except the following: (check all that apply)

  o   Service before age 18     o   Service before the Employer maintained this
Plan or a predecessor plan     o   Service during a period for which the
Employee made no mandatory contributions to the Plan

  10.4  
o   Non-Safe Harbor Matching Contributions. A Participant’s Vested Interest in
his or her Non-Safe Harbor Matching Contribution Account will be determined by
the provisions below selected below.

  (a)   The Vesting schedule for Non-Safe Harbor Matching Contributions in a
non-Top Heavy Plan Year is: (check one)

  o   100% full and immediate     o   The schedule set forth below

             
 
  1 Year / Period of Service   ___%    
 
  2 Years / Periods of Service   ___%   (must be at least 20% unless 100%
Vesting occurs after 3 years)
 
  3 Years / Periods of Service   ___%   (must be at least 40%)
 
  4 Years / Periods of Service   ___%   (must be at least 60%)
 
  5 Years / Periods of Service   ___%   (must be at least 80%)
 
  6 Years / Periods of Service   ___%   (must be 100%)

          Prototype 401(k) Non-Std.   Page 19 of 36   IRS Serial No: M390508a

 



--------------------------------------------------------------------------------



 



  (b)   The Vesting schedule for Non-Safe Harbor Matching Contributions in a Top
Heavy Plan Year is: (check one)

  o   100% full and immediate     o   The schedule set forth below

             
 
  1 Year / Period of Service   ___%    
 
  2 Years / Periods of Service   ___%   (must be at least 20% unless 100%
Vesting occurs after 3 years)
 
  3 Years / Periods of Service   ___%   (must be at least 40%)
 
  4 Years / Periods of Service   ___%   (must be at least 60%)
 
  5 Years / Periods of Service   ___%   (must be at least 80%)
 
  6 Years / Periods of Service   ___%   (must be 100%)

  (c)  
o   Vesting Schedule for Pre-EGTRRA Contributions. Notwithstanding paragraphs
(a) and (b) above, a Participant’s Vested Interest in Non-Safe Harbor Matching
Contributions which were made to the Plan prior to January 1, 2001 will be
determined in accordance with the Vesting schedule in effect when such
contributions were made to the Plan.
    (d)  
o   Service Excluded for Vesting. All Service with the Employer is counted in
determining a Participant’s Vested Interest in the Non-Safe Harbor Matching
Contribution Account except the following: (check all that apply)

  o   Service before age 18     o   Service before the Employer maintained this
Plan or a predecessor plan     o   Service during a period for which the
Employee made no mandatory contributions to the Plan

  10.5  
þ   Non-Safe Harbor Non-Elective Contributions. A Participant’s Vested Interest
in all Non-Safe Harbor Non-Elective Contributions allocated to him or her will
be determined by the provisions selected below.

  (a)   The Vesting schedule for Non-Safe Harbor Non-Elective Contributions in a
non-Top Heavy Plan Year is: (check one)

  þ   100% full and immediate     o   7 Year Graded     o   5 Year Cliff     o  
The schedule set forth below

             
 
  1 Year / Period of Service   ___%    
 
  2 Years / Periods of Service   ___%   (must be at least 20% unless 100%
Vesting occurs after 3 years)
 
  3 Years / Periods of Service   ___%   (must be at least 40%)
 
  4 Years / Periods of Service   ___%   (must be at least 60%)
 
  5 Years / Periods of Service   ___%   (must be at least 80%)
 
  6 Years / Periods of Service   ___%   (must be 100%)

  (b)   The Vesting schedule for Non-Safe Harbor Non-Elective Contributions in a
Top Heavy Plan Year is: (check one)

  þ   100% full and immediate     o   The schedule set forth below

             
 
  1 Year / Period of Service   ___%    
 
  2 Years / Periods of Service   ___%   (must be at least 20% unless 100%
Vesting occurs after 3 years)
 
  3 Years / Periods of Service   ___%   (must be at least 40%)
 
  4 Years / Periods of Service   ___%   (must be at least 60%)
 
  5 Years / Periods of Service   ___%   (must be at least 80%)
 
  6 Years / Periods of Service   ___%   (must be 100%)

  (c)  
o   Service Excluded for Vesting. All Service with the Employer is counted in
determining a Participant’s Vested Interest in the Non-Safe Harbor Non-Elective
Contribution Account except the following: (check all that apply)

  o   Years of Service before age 18     o   Years of Service before the
Employer maintained this Plan or a predecessor plan     o   Years of Service
during a period for which the Employee made no mandatory contributions to the
Plan

          Prototype 401(k) Non-Std.   Page 20 of 36   IRS Serial No: M390508a

 



--------------------------------------------------------------------------------



 



  10.6  
o   Prevailing Wage Contributions. Except as otherwise provided in Section 9.2
of the Adoption Agreement, a Participant’s Vested Interest in all Prevailing
Wage contributions allocated to him or her will be determined by the provisions
below.

  (a)   The Vesting schedule for Prevailing Wage Contributions in a non-Top
Heavy Plan Year is: (check one)

  o   100% full and immediate     o   7 Year Graded     o   5 Year Cliff     o  
The schedule set forth below

             
 
  1 Year / Period of Service   ___%    
 
  2 Years / Periods of Service   ___%   (must be at least 20% unless 100%
Vesting occurs after 3 years)
 
  3 Years / Periods of Service   ___%   (must be at least 40%)
 
  4 Years / Periods of Service   ___%   (must be at least 60%)
 
  5 Years / Periods of Service   ___%   (must be at least 80%)
 
  6 Years / Periods of Service   ___%   (must be 100%)

  (b)   The Vesting schedule for Prevailing Wage Contributions in a Top Heavy
Plan Year is: (check one)

  o   100% full and immediate     o   The schedule set forth below

             
 
  1 Year / Period of Service   ___%    
 
  2 Years / Periods of Service   ___%   (must be at least 20% unless 100%
Vesting occurs after 3 years)
 
  3 Years / Periods of Service   ___%   (must be at least 40%)
 
  4 Years / Periods of Service   ___%   (must be at least 60%)
 
  5 Years / Periods of Service   ___%   (must be at least 80%)
 
  6 Years / Periods of Service   ___%   (must be 100%)

  (c)  
o    Service Excluded for Vesting. All Service with the Employer is counted in
determining a Participant’s Vested Interest in the Prevailing Wage Contribution
Account except the following: (check all that apply)

  o   Years of Service before age 18     o   Years of Service before the
Employer maintained this Plan or a predecessor plan     o   Years of Service
during a period for which the Employee made no mandatory contributions to the
Plan

Section 11. Compensation Definitions

  11.1  
þ   Elective Deferrals. A Participant’s Compensation for Elective Deferral
purposes will be determined as selected below.

  (a)   Compensation is defined as: (check one)

  þ   Form W-2 Compensation     o   Code §3401 Compensation     o   Safe Harbor
Code §415 Compensation

  (b)   Elective contributions under Code §125, §132(f)(4), §402(h), §403(b),
§457(b) and §414(h)(2) will: (check one)

  þ   Be included as Compensation     o   Not be included as Compensation

  (c)   The Compensation measuring period is the: (check one)

  þ   Plan Year     o   Fiscal Year ending on or within the Plan Year     o  
Calendar year ending on or within the Plan Year

  (d)  
o  The following categories of remuneration will not be counted as Compensation:
(check all that apply)

  o   1) Compensation received prior to becoming a Participant     o   2)
Compensation received while an ineligible Employee under Section 3.1(a) of the
Adoption Agreement     o   3) All items in Regulation §1.414(s)-1(c)(3) (i.e.,
expense allowances, fringe benefit, moving expenses, etc.)     o   4)
Post-Severance Compensation 1

          Prototype 401(k) Non-Std.   Page 21 of 36   IRS Serial No: M390508a

 



--------------------------------------------------------------------------------



 



  o   5) Deemed 125 Compensation 1     o   6) Bonuses 1     o   7) Overtime 1  
  o   8) Commissions 1     o   9) Other (describe) 1      
 
     
 

 

1   If checked, the Plan’s definition of compensation may fail to satisfy the
safe harbor requirements unless such compensation is excluded only with respect
to Highly Compensated Employees under paragraph (e) below.

  (e) o   The amounts excluded under (d)(4) — (9) will only be excluded with
respect to: (check all that apply)

  o   Highly Compensated Employees     o   Other (cannot be a class that only
includes NHCEs)      
 
     
 

11.2 þ   ADP Safe Harbor Contributions. A Participant’s Compensation for
purposes of any ADP Safe Harbor Contributions contributed under Section 5 of the
Adoption Agreement will be determined as selected below.

  (a)   Compensation is defined as: (check one)

  þ   Form W-2 Compensation     o   Code §3401 Compensation     o   Safe Harbor
Code §415 Compensation

  (b)   Elective contributions under Code §125, §132(f)(4), §401(k), §402(h),
§403(b), §457(b) and §414(h)(2) will: (check one)

  þ   Be included as Compensation     o   Not be included as Compensation

  (c)   The Compensation measuring period is the: (check one)

  þ   Plan Year     o   Fiscal Year ending on or within the Plan Year     o  
Calendar year ending on or within the Plan Year

  (d) o   The following categories of remuneration will not be counted as
Compensation: (check all that apply)

  o   1) Compensation received prior to becoming a Participant     o  
2) Compensation received while an ineligible Employee under Sections 3.1(a) and
(b) of the Adoption Agreement     o   3) All items in Regulation
§1.414(s)-1(c)(3) (i.e., expense allowances, fringe benefit, moving expenses,
etc.)     o   4) Post-Severance Compensation 1     o   5) Deemed 125
Compensation 1     o   6) Bonuses 1     o   7) Overtime 1     o   8) Commissions
1     o   9) Other (describe) 1      
 
     
 

 

1   If checked, the Plan’s definition of compensation may fail to satisfy the
safe harbor requirements unless such compensation is excluded only with respect
to Highly Compensated Employees under paragraph (e) below.

  (e) o   The amounts excluded under (d)(4) — (9) will only be excluded with
respect to: (check all that apply)

  o   Highly Compensated Employees     o   Other (cannot be a class that only
includes NHCEs)      
 
     
 

          Prototype 401(k) Non-Std.   Page 22 of 36   IRS Serial No: M390508a

 



--------------------------------------------------------------------------------



 



11.3 o   ACP Safe Harbor Contributions. A Participant’s Compensation for
purposes of any ACP Safe Harbor Contributions contributed under Section 5 of the
Adoption Agreement will be determined as selected below.

  (a)   Compensation is defined as: (check one)

  o   Form W-2 Compensation     o   Code §3401 Compensation     o   Safe Harbor
Code §415 Compensation

  (b)   Elective contributions under Code §125, §132(f)(4), §401(k), §402(h),
§403(b), §457(b) and §414(h)(2) will: (check one)

  o   Be included as Compensation     o   Not be included as Compensation

  (c)   The Compensation measuring period is the: (check one)

  o   Plan Year     o   Fiscal Year ending on or within the Plan Year     o  
Calendar year ending on or within the Plan Year

  (d) o   The following categories of remuneration will not be counted as
Compensation: (check all that apply)

  o   1) Compensation received prior to becoming a Participant     o  
2) Compensation received while an ineligible Employee under Sections 3.1(a) and
(c) of the Adoption Agreement     o   3) All items in Regulation
§1.414(s)-1(c)(3) (i.e., expense allowances, fringe benefit, moving expenses,
etc.)     o   4) Post-Severance Compensation 1     o   5) Deemed 125
Compensation 1     o   6) Bonuses 1     o   7) Overtime 1     o   8) Commissions
1     o   9) Other (describe) 1      
 
     
 

 

1   If checked, the Plan’s definition of compensation may fail to satisfy the
safe harbor requirements unless such compensation is excluded only with respect
to Highly Compensated Employees under paragraph (e) below.

  (e) o   The amounts excluded under (d)(4) — (9) will only be excluded with
respect to: (check all that apply)

  o   Highly Compensated Employees     o   Other (cannot be a class that only
includes NHCEs)      
 
     
 

11.4 o   Non-Safe Harbor Matching Contributions. A Participant’s Compensation
for purposes of Non-Safe Harbor Matching Contributions contributed under
Section 6 of the Adoption Agreement will be determined as selected below.

  (a)   Compensation is defined as: (check one)

  o   Form W-2 Compensation     o   Code §3401 Compensation     o   Safe Harbor
Code §415 Compensation

  (b)   Elective contributions under Code §125, §132(f)(4), §401(k), §402(h),
§403(b), §457(b) and §414(h)(2) will: (check one)

  o   Be included as Compensation     o   Not be included as Compensation

  (c)   The Compensation measuring period is the: (check one)

  o   Plan Year     o   Fiscal Year ending on or within the Plan Year     o  
Calendar year ending on or within the Plan Year

          Prototype 401(k) Non-Std.   Page 23 of 36   IRS Serial No: M390508a

 



--------------------------------------------------------------------------------



 



  (d) o   The following categories of remuneration will not be counted as
Compensation: (check all that apply)

  o   1) Compensation received prior to becoming a Participant for Non-Safe
Harbor Matching Contributions     o   2) Compensation received while an
ineligible Employee under Section 3.1(d) of the Adoption Agreement     o  
3) All items in Regulation §1.414(s)-1(c)(3) (i.e., expense allowances, fringe
benefit, moving expenses, etc.)     o   4) Post-Severance Compensation 1     o  
5) Deemed 125 Compensation 1     o   6) Bonuses 1     o   7) Overtime 1     o  
8) Commissions 1     o   9) Other (describe) 1      
 
     
 

 

1   If checked, the Plan’s definition of compensation may fail to satisfy the
safe harbor requirements unless such compensation is excluded only with respect
to Highly Compensated Employees under paragraph (e) below.

  (e) o   The amounts excluded under (d)(4) – (9) will only be excluded with
respect to: (check all that apply)

  o    Highly Compensated Employees     o    Other (cannot be a class that only
includes NHCEs)      
 
     
 

11.5 þ   Non-Safe Harbor Non-Elective Contributions. A Participant’s
Compensation for purposes of Non-Safe Harbor Non-Elective Contributions
contributed under Section 7 of the Adoption Agreement will be determined as
selected below.

  (a)   Compensation is defined as: (check one)

  þ   Form W-2 Compensation     o   Code §3401 Compensation     o   Safe Harbor
Code §415 Compensation

  (b)   Elective contributions under Code §125, §132(f)(4), §401(k), §402(h),
§403(b), §457(b) and §414(h)(2) will: (check one)

  þ   Be included as Compensation     o   Not be included as Compensation

  (c)   The Compensation measuring period is the: (check one)

  þ   Plan Year     o   Fiscal Year ending on or within the Plan Year     o  
Calendar year ending on or within the Plan Year

  (d) o   The following categories of remuneration will not be counted as
Compensation: (check all that apply)

  o   1) Compensation received prior to becoming a Participant for Non-Safe
Harbor Non-Elective Contributions     o   2) Compensation received while an
ineligible Employee under Section 3.1(e) of the Adoption Agreement     o  
3) All items in Regulation §1.414(s)-1(c)(3) (i.e., expense allowances, fringe
benefit, moving expenses, etc.)     o   4) Post-Severance Compensation 1     o  
5) Deemed 125 Compensation 1     o   6) Bonuses 1     o   7) Overtime 1     o  
8) Commissions 1     o   9) Other (describe) 1      
 
     
 

 

1   If checked, the Plan’s definition of compensation may fail to satisfy the
safe harbor requirements unless such compensation is excluded only with respect
to Highly Compensated Employees under paragraph (e) below.

  (e) o   The amounts excluded under (d)(4) – (9) will only be excluded with
respect to: (check all that apply)

  o   Highly Compensated Employees     o   Other (cannot be a class that only
includes NHCEs)      
 
     
 

          Prototype 401(k) Non-Std.   Page 24 of 36   IRS Serial No: M390508a

 



--------------------------------------------------------------------------------



 



  (f) o   Imputed Compensation During Periods of Disability. Subject to
Section 1.39(c) and Section 1.41(g) of the Basic Plan, a Participant’s
Compensation will be imputed during periods of total disability (as defined in
Code §22(e)(3)) in determining or allocating Non-Safe Harbor Non-Elective
Contributions. Any such imputation will be limited to the number of Plan Years
(and Limitation Years) specified in an administrative policy, and the number of
such Plan Years and Limitations Years can be different for affected Participants
who are HCEs and those who are NHCEs.

11.6 o   Voluntary Employee Contributions. A Participant’s Compensation for
purposes of any Voluntary Employee Contributions contributed under Section 8.2
of the Adoption Agreement will be determined as selected below.

  (a)   Compensation is defined as: (check one)

  o   Form W-2 Compensation     o   Code §3401 Compensation     o   Safe Harbor
Code §415 Compensation

  (b)   Elective contributions under Code §125, §132(f)(4), §401(k), §402(h),
§403(b), §457(b) and §414(h)(2) will: (check one)

  o   Be included as Compensation     o   Not be included as Compensation

  (c)   The Compensation measuring period is the: (check one)

  o   Plan Year     o   Fiscal Year ending on or within the Plan Year     o  
Calendar year ending on or within the Plan Year

  (d) o   The following categories of remuneration will not be counted as
Compensation: (check all that apply)

  o   1) Compensation received prior to becoming a Participant     o  
2) Compensation received while an ineligible Employee under Section 3.1(a) of
the Adoption Agreement     o   3) All items in Regulation §1.414(s)-1(c)(3)
(i.e., expense allowances, fringe benefit, moving expenses, etc.)     o  
4) Post-Severance Compensation 1     o   5) Deemed 125 Compensation 1     o  
6) Bonuses 1     o   7) Overtime 1     o   8) Commissions 1     o   9) Other
(describe) 1      
 
     
 

 

1   If checked, the Plan’s definition of compensation may fail to satisfy the
safe harbor requirements unless such compensation is excluded only with respect
to Highly Compensated Employees under paragraph (e) below.

  (e) o   The amounts excluded under (d)(4) – (9) will only be excluded with
respect to: (check all that apply)

  o   Highly Compensated Employees     o   Other (cannot be a class that only
includes NHCEs)      
 
     
 

11.7   Code §415(c)(3) Compensation for Top Heavy Allocation Purposes and Key
Employee Determinations. An Employee’s Code §415(c)(3) Compensation used to
determine any Top Heavy Minimum Allocations and whether an Employee is also a
Key Employee is based on the selection below.

  þ   Form W-2 Compensation     o   Code §3401 Compensation     o   Safe Harbor
Code §415 Compensation     o   Statutory Code §415 Compensation

11.8   Code §415(c)(3) Compensation for Code §415 Limitation Determinations. An
Employee’s Code §415(c)(3) Compensation used to determine the Employee’s Annual
Addition limitation under Article 6 of the Basic Plan is based on the selection
below.

  þ   Form W-2 Compensation     o   Code §3401 Compensation     o   Safe Harbor
Code §415 Compensation     o   Statutory Code §415 Compensation

          Prototype 401(k) Non-Std.   Page 25 of 36   IRS Serial No: M390508a

 



--------------------------------------------------------------------------------



 



11.9   Code §415(c)(3) Compensation for Highly Compensated Employee
Determinations and Other Statutory Purposes. An Employee’s Code §415(c)(3)
Compensation used to determine whether the Employee is also a Highly Compensated
Employee, and for other statutory purposes that do not appear elsewhere in this
Adoption Agreement, is based on the selection below.

  o   Form W-2 Compensation     o   Code §3401 Compensation     þ   Safe Harbor
Code §415 Compensation     o   Statutory Code §415 Compensation

Section 12. þ Allocation of Forfeitures

12.1   Time When Forfeitures Occur. Forfeitures of any kind will occur: (check
one)

  þ   When a Terminated Participant’s entire Vested Account has been distributed
(or after 5 consecutive Breaks in Service, if earlier)     o   After a
Terminated Participant incurs 5 consecutive Breaks in Service

12.2 o   ACP Safe Harbor Matching Contributions. Forfeitures of ACP Safe Harbor
Matching Contributions which are not used to pay administrative expenses as
permitted under Section 3.13(b) of the Basic Plan will be allocated (or used) as
follows:

  (a)   Forfeitures attributable to ACP Safe Harbor Matching Contributions will
be: (check one)

  o   1) Used to reduce Employer contributions as described in
Section 3.13(b)(2) of the Basic Plan     o   2) Added to Employer contributions
as described in Section 3.13(b)(2) of the Basic Plan     o   3) Allocated to
Benefiting Participants pro-rata based on his or her Compensation for the Plan
Year

  (b) o   Participants Eligible to Be Benefiting Participants. The following are
eligible to be Benefiting Participants for an Allocation Period with respect to
Forfeitures allocated under paragraph (a)(3) above:

  o   Those who are Participants for Elective Deferral purposes (whether they
defer or not)     o   Those who are Participants for Non-Safe Harbor Matching
Contribution purposes     o   Those who are Participants for Non-Safe Harbor
Non-Elective Contribution purposes

  (c) o   Benefiting Participants. Any Participant selected in paragraph (b) < o
who is a NHCE for the Allocation Period > will be a Benefiting Participant for
purposes of the allocations under paragraph (a)(3) above if the Participant also
satisfies the requirements selected below for the Allocation Period.

  (1)   Participants who are still Employees on the last day of the Allocation
Period

  o   Will always be Benefiting Participants regardless of Service     o   Must
be credited with ____ (max. 1,000) Hours of Service in the Allocation Period    
o   Must be credited with a ____ (max. 6) month Period of Service in the
Allocation Period     o   Must be credited with ____ (max. 6) consecutive
calendar months of employment in the Allocation Period     o   Must be credited
with ____ (max. 182) consecutive days of employment in the Allocation Period

  (2)   Participants who Terminate Employment before the last day of the
Allocation Period because of retirement on or after Normal Retirement Age < o or
Early Retirement Age >

  o   Will not be Benefiting Participants for that Allocation Period     o  
Will always be Benefiting Participants regardless of Service     o   Must be
credited with ____ (max. 1,000) Hours of Service in the Allocation Period     o
  Must be credited with a ____ (max. 6) month Period of Service in the
Allocation Period     o   Must be credited with ____ (max. 6) consecutive
calendar months of employment in the Allocation Period     o   Must be credited
with ____ (max. 182) consecutive days of employment in the Allocation Period

  (3)   Participants who Terminate Employment before the last day of the
Allocation Period because of Disability

  o   Will not be Benefiting Participants for that Allocation Period     o  
Will always be Benefiting Participants regardless of Service     o   Must be
credited with ____ (max. 1,000) Hours of Service in the Allocation Period     o
  Must be credited with a ____ (max. 6) month Period of Service in the
Allocation Period     o   Must be credited with ____ (max. 6) consecutive
calendar months of employment in the Allocation Period     o   Must be credited
with ____ (max. 182) consecutive days of employment in the Allocation Period

          Prototype 401(k) Non-Std.   Page 26 of 36   IRS Serial No: M390508a

 



--------------------------------------------------------------------------------



 



  (4)   Participants who Terminate Employment before the last day of the
Allocation Period because of death

  o   Will not be Benefiting Participants for that Allocation Period     o  
Will always be Benefiting Participants regardless of Service     o   Must be
credited with ____ (max. 1,000) Hours of Service in the Allocation Period     o
  Must be credited with a ____ (max. 6) month Period of Service in the
Allocation Period     o   Must be credited with ____ (max. 6) consecutive
calendar months of employment in the Allocation Period     o   Must be credited
with ____ (max. 182) consecutive days of employment in the Allocation Period

  (5)   Participants who Terminate Employment before the last day of the
Allocation Period for any other reason

  o   Will not be Benefiting Participants for that Allocation Period     o  
Will always be Benefiting Participants regardless of Service     o   Must be
credited with ____ (max. 1,000) Hours of Service in the Allocation Period     o
  Must be credited with a ____ (max. 6) month Period of Service in the
Allocation Period     o   Must be credited with ____ (max. 6) consecutive
calendar months of employment in the Allocation Period     o   Must be credited
with ____ (max. 182) consecutive days of employment in the Allocation Period

12.3 o   Non-Safe Harbor Matching Contributions. Forfeitures of Non-Safe Harbor
Matching Contributions which are not used to pay administrative expenses as
permitted under Section 3.13(b) of the Basic Plan will be allocated (or used) as
follows:

  (a)   Forfeitures attributable to Non-Safe Harbor Matching Contributions will
be: (check one)

  o   1) Used to reduce Employer contributions as described in
Section 3.13(b)(2) of the Basic Plan     o   2) Added to Employer contributions
as described in Section 3.13(b)(2) of the Basic Plan     o   3) Allocated to
Benefiting Participants in the manner selected in paragraphs (b), (c) and
(d) below

  (b) o   Method of Allocation. Forfeitures allocated under (a)(3) will be
allocated to each Benefiting Participant as follows:

  o   Pro-rata based on his or her Compensation for the Plan Year     o  
Pro-rata based on his or her Elective Deferrals for the Plan Year     o  
Pro-rata based on his or her Non-Safe Harbor Matching Contributions for the Plan
Year     o   Pro-rata based on his or her Non-Safe Harbor Matching Contribution
Account balance

  (c) o   Participants Eligible to Be Benefiting Participants. The following are
eligible to be Benefiting Participants for an Allocation Period with respect to
Forfeitures allocated under paragraph (a)(3) above:

  o   Those who are Participants for Elective Deferral purposes     o   Those
who are Participants for Non-Safe Harbor Matching Contribution purposes     o  
Those who are Participants for Non-Safe Harbor Non-Elective Contribution
purposes

  (d) o   Benefiting Participants. Any Participant selected in paragraph (c) < o
who is a NHCE for the Allocation Period > will be a Benefiting Participant for
purposes of the allocations under paragraph (a)(3) above if the Participant
satisfies < o the applicable requirements in Section 6.2 > < o the requirements
set forth below >.

  (1)   Participants who are still Employees on the last day of the Allocation
Period

  o   Will always be Benefiting Participants regardless of Service     o   Must
be credited with ____ (max. 1,000) Hours of Service in the Allocation Period    
o   Must be credited with a ____ (max. 6) month Period of Service in the
Allocation Period     o   Must be credited with ____ (max. 6) consecutive
calendar months of employment in the Allocation Period     o   Must be credited
with ____ (max. 182) consecutive days of employment in the Allocation Period

  (2)   Participants who Terminate Employment before the last day of the
Allocation Period because of retirement on or after Normal Retirement Age < o or
Early Retirement Age >

  o   Will not be Benefiting Participants for that Allocation Period     o  
Will always be Benefiting Participants regardless of Service     o   Must be
credited with ____ (max. 1,000) Hours of Service in the Allocation Period     o
  Must be credited with a ____ (max. 6) month Period of Service in the
Allocation Period     o   Must be credited with ____ (max. 6) consecutive
calendar months of employment in the Allocation Period     o   Must be credited
with ____ (max. 182) consecutive days of employment in the Allocation Period

          Prototype 401(k) Non-Std.   Page 27 of 36   IRS Serial No: M390508a

 



--------------------------------------------------------------------------------



 



  (3)   Participants who Terminate Employment before the last day of the
Allocation Period because of Disability

  o   Will not be Benefiting Participants for that Allocation Period     o  
Will always be Benefiting Participants regardless of Service     o   Must be
credited with ____ (max. 1,000) Hours of Service in the Allocation Period     o
  Must be credited with a ____ (max. 6) month Period of Service in the
Allocation Period     o   Must be credited with ____ (max. 6) consecutive
calendar months of employment in the Allocation Period     o   Must be credited
with ____ (max. 182) consecutive days of employment in the Allocation Period

  (4)   Participants who Terminate Employment before the last day of the
Allocation Period because of death

  o   Will not be Benefiting Participants for that Allocation Period     o  
Will always be Benefiting Participants regardless of Service     o   Must be
credited with ____ (max. 1,000) Hours of Service in the Allocation Period     o
  Must be credited with a ____ (max. 6) month Period of Service in the
Allocation Period     o   Must be credited with ____ (max. 6) consecutive
calendar months of employment in the Allocation Period     o   Must be credited
with ____ (max. 182) consecutive days of employment in the Allocation Period

  (5)   Participants who Terminate Employment before the last day of the
Allocation Period for any other reason

  o   Will not be Benefiting Participants for that Allocation Period     o  
Will always be Benefiting Participants regardless of Service     o   Must be
credited with ____ (max. 1,000) Hours of Service in the Allocation Period     o
  Must be credited with a ____ (max. 6) month Period of Service in the
Allocation Period     o   Must be credited with ____ (max. 6) consecutive
calendar months of employment in the Allocation Period     o   Must be credited
with ____ (max. 182) consecutive days of employment in the Allocation Period

12.4 þ   Non-Safe Harbor Non-Elective Contributions. Forfeitures of Non-Safe
Harbor Non-Elective Contributions which are not used to pay administrative
expenses as permitted under Section 3.13(b) of the Basic Plan will be allocated
(or used) as follows:

  (a)   Forfeitures attributable to Non-Safe Harbor Non-Elective Contributions
will be: (check one)

  þ   1) Used to reduce Employer contributions as described in
Section 3.13(b)(2) of the Basic Plan     o   2) Added to Employer contributions
as described in Section 3.4(b)(2) of the Basic Plan     o   3) Allocated to
Benefiting Participants in the manner selected in paragraphs (b), (c) and
(d) below

  (b) o   Method of Allocation. Forfeitures allocated under (a)(3) will be
allocated to each Benefiting Participant as follows:

  o   Pro-rata based on his or her Compensation for the Plan Year     o  
Pro-rata based on his or her Elective Deferrals for the Plan Year     o  
Pro-rata based on his or her Non-Safe Harbor Non-Elective Contributions for the
Plan Year     o   Pro-rata based on his or her Non-Safe Harbor Non-Elective
Contribution Account balance

  (c) o   Participants Eligible to Be Benefiting Participants. The following are
eligible to be Benefiting Participants for an Allocation Period with respect to
Forfeitures allocated under paragraph (a)(3) above:

  o   Those who are Participants for Elective Deferral purposes     o   Those
who are Participants for Non-Safe Harbor Matching Contribution purposes     o  
Those who are Participants for Non-Safe Harbor Non-Elective Contribution
purposes

  (d) o   Benefiting Participants. Any Participant selected in paragraph (c) < o
who is a NHCE for the Allocation Period > will be a Benefiting Participant for
purposes of the allocations under paragraph (a)(3) above if the Participant
satisfies < o the applicable requirements in Section 7.3 > < o the requirements
set forth below >.

  (1)   Participants who are still Employees on the last day of the Allocation
Period

  o   Will always be Benefiting Participants regardless of Service     o   Must
be credited with ____ (max. 1,000) Hours of Service in the Allocation Period    
o   Must be credited with a ____ (max. 6) month Period of Service in the
Allocation Period     o   Must be credited with ____ (max. 6) consecutive
calendar months of employment in the Allocation Period     o   Must be credited
with ____ (max. 182) consecutive days of employment in the Allocation Period

          Prototype 401(k) Non-Std.   Page 28 of 36   IRS Serial No: M390508a

 



--------------------------------------------------------------------------------



 



  (2)   Participants who Terminate Employment before the last day of the
Allocation Period because of retirement on or after Normal Retirement Age < o or
Early Retirement Age >

  o   Will not be Benefiting Participants for that Allocation Period     o  
Will always be Benefiting Participants regardless of Service     o   Must be
credited with ____ (max. 1,000) Hours of Service in the Allocation Period     o
  Must be credited with a ____ (max. 6) month Period of Service in the
Allocation Period     o   Must be credited with ____ (max. 6) consecutive
calendar months of employment in the Allocation Period     o   Must be credited
with ____ (max. 182) consecutive days of employment in the Allocation Period

  (3)   Participants who Terminate Employment before the last day of the
Allocation Period because of Disability

  o   Will not be Benefiting Participants for that Allocation Period     o  
Will always be Benefiting Participants regardless of Service     o   Must be
credited with ____ (max. 1,000) Hours of Service in the Allocation Period     o
  Must be credited with a ____ (max. 6) month Period of Service in the
Allocation Period     o   Must be credited with ____ (max. 6) consecutive
calendar months of employment in the Allocation Period     o   Must be credited
with ____ (max. 182) consecutive days of employment in the Allocation Period

  (4)   Participants who Terminate Employment before the last day of the
Allocation Period because of death

  o   Will not be Benefiting Participants for that Allocation Period     o  
Will always be Benefiting Participants regardless of Service     o   Must be
credited with ____ (max. 1,000) Hours of Service in the Allocation Period     o
  Must be credited with a ____ (max. 6) month Period of Service in the
Allocation Period     o   Must be credited with ____ (max. 6) consecutive
calendar months of employment in the Allocation Period     o   Must be credited
with ____ (max. 182) consecutive days of employment in the Allocation Period

  (5)   Participants who Terminate Employment before the last day of the
Allocation Period for any other reason

  o   Will not be Benefiting Participants for that Allocation Period     o  
Will always be Benefiting Participants regardless of Service     o   Must be
credited with ____ (max. 1,000) Hours of Service in the Allocation Period     o
  Must be credited with a ____ (max. 6) month Period of Service in the
Allocation Period     o   Must be credited with ____ (max. 6) consecutive
calendar months of employment in the Allocation Period     o   Must be credited
with ____ (max. 182) consecutive days of employment in the Allocation Period

Section 13. Allocation of Earnings and Losses

13.1   Allocation Method. Investment earnings and losses will be allocated to
each Participant’s Account in a non-discriminatory manner in accordance with the
terms of Section 3.12 of the Basic Plan.

Section 14. Normal and Early Retirement Age

14.1   Normal Retirement Age. The Plan’s Normal Retirement Age is Age 65 (max.
65)

  þ   Or the 5th (max. 5th) anniversary of becoming a Participant in the Plan,
if later     o   Or the date the Participant is credited with at least ____
Years/Periods of Service, if later, but in no event later than the later of Age
65 or the 5th anniversary of becoming a Participant in the Plan

14.2   Normal Retirement Date. The Plan’s Normal Retirement Date is as selected
below. (check one)

  o   The Anniversary Date following the date a Participant reaches Normal
Retirement Age     o   The Anniversary Date nearest the date a Participant
reaches Normal Retirement Age     o   The first day of the month following the
date a Participant reaches Normal Retirement Age     o   The first day of the
month nearest the date a Participant reaches Normal Retirement Age     þ   The
same date a Participant reaches Normal Retirement Age

          Prototype 401(k) Non-Std.   Page 29 of 36   IRS Serial No: M390508a

 



--------------------------------------------------------------------------------



 



14.3 þ   Early Retirement Age. Early Retirement is permitted, and the Plan’s
Early Retirement Age is Age 55 (max. 64)

  þ   Or if later, the date the Participant is credited with at least 10
Years/Periods of Service     o   Provided the Participant is also credited with
at least ____ Years/Periods of Service

14.4 þ   Early Retirement Date. The Early Retirement Date is as selected below.
(check one)

  o   Any Anniversary Date after a Participant reaches Early Retirement Age    
o   The first day of any month after a Participant reaches Early Retirement Age
    þ   Any date after a Participant reaches Early Retirement Age

Section 15. Distribution Provisions

15.1   Normal Form of Distribution for Distributions Other Than Death Benefits.
The benefit payable to a Participant who Terminates Employment with the Employer
for reasons other than death will be distributed in the manner selected below.

  (a) þ   Lump Sum Payment < þ and the Optional Forms of Distribution are:
(check all that apply) >

  þ   Installment payments     o   Partial payments as requested from time to
time by the Participant     o   Any form of annuity which can be purchased from
an insurance company (subject to the QJSA rules)

  (b) o   Installment Payments < o and the Optional Forms of Distribution are:
(check all that apply) >

  o   A lump sum payment     o   Partial payments as requested from time to time
by the Participant     o   Any form of annuity which can be purchased from an
insurance company (subject to the QJSA rules)

  (c) o   Qualified Joint and Survivor Annuity < o and the Optional Forms of
Distribution are: (check all that apply) >

  o   A lump sum payment     o   Installment payments     o   Partial payments
as requested from time to time by the Participant     o   Any other form of
annuity which can be purchased from an insurance company

15.2   Distribution of Benefits Because of Retirement. With respect to a
Participant who Terminates Employment because of retirement or on or after his
or her Normal (or Early) Retirement Date, distribution will be made in a form
permitted under Section 15.1 and will occur within an administratively
reasonable time after the Participant’s Normal (or Early) Retirement Date.  
15.3   Distribution of Benefits Because of Disability. With respect to a
Participant who Terminates Employment because of his or her Disability,
distribution will be made in a form permitted under Section 15.1 and in
accordance with the provisions selected below.

  (a)   Time of Distribution. Distribution of a Disability Benefit will be made:
(check one)

  o   Within an administratively reasonable time after Termination of Employment
    þ   In accordance with the distribution requirements in Section 15.5 below

  (b)   Definition of Disability. A Participant will be considered to have
suffered a Disability for Plan purposes if the Participant suffers a mental or
physical impairment while still an Employee which: (check all that apply)

  o   In the opinion of a physician acceptable to the Administrator, totally and
permanently prevents the Participant from engaging in any occupation for pay or
profit.     þ   In the opinion of a physician acceptable to the Administrator,
totally and permanently prevents the Participant from performing customary and
usual duties for the Employer     o   In the opinion of the Social Security
Administration, qualifies the Participant for disability benefits under the
Social Security Act in effect on the date the Participant suffers the mental or
physical impairment.     o   In the opinion of the insurance company, qualifies
the Participant for benefits under an Employer-sponsored long-term disability
plan which is administered by an independent third party.

          Prototype 401(k) Non-Std.   Page 30 of 36   IRS Serial No: M390508a

 



--------------------------------------------------------------------------------



 



  (c) o   Exceptions. Notwithstanding (b) above, a Participant will not be
considered to have suffered a Disability for purposes of the Plan if the mental
or physical impairment is the result of: (check all that apply)

  o   The illegal use of drugs or intoxicants     o   An intentionally
self-inflicted injury or sickness     o   An injury suffered as a result of an
unlawful or criminal act by the Participant

15.4   Distribution of Benefits Upon Death. With respect to any portion of a
deceased Participant’s Vested Aggregate Account which is subject to the QJSA
requirements, any death benefit payable therefrom to such deceased Participant’s
surviving Spouse will be distributed as a Qualified Pre-Retirement Survivor
Annuity unless the QPSA has been waived by the Participant in accordance with
Section 5.8 of the Basic Plan (or has been waived by the surviving Spouse if
elected in paragraph (c) below). With respect to any death benefit payable to a
non-Spouse Beneficiary, any death benefit payable to a surviving Spouse where
the QPSA has been waived, or any death benefit payble from a portion of a
deceased Participant’s Vested Aggregate Account which is not subject to the QJSA
requirements, any such death benefit will be distributed in the form of
distribution selected in paragraph (a) below.

  (a)   Form of distribution (other than a required QPSA). A Beneficiary can
elect to have a death benefit (other than a QPSA) to which he or she is entitled
distributed in the following manner: (check all that apply)

  þ   In a lump sum payment     þ   In installment payments (if elected by the
Beneficiary)     o   In partial payments as requested from time to time by the
Beneficiary     o   Any form of annuity which can be purchased from an insurance
company (subject to the QPSA rules)

  (b)   Value of QPSA. With respect to any portion of a deceased Participant’s
Vested Aggregate Account which is subject to the QJSA requirements, the value of
a QPSA is:

  o   50% of the deceased Participant’s Vested Aggregate Account     o   100% of
the deceased Participant’s Vested Aggregate Account

  (c)   Spousal Waiver of QPSA. With respect to any portion of a deceased
Participant’s Vested Aggregate Account which is subject to the QJSA
requirements, if a Participant did not waive the QPSA prior to death, the
deceased Participant’s surviving Spouse is < o not > permitted to waive the QPSA
after the Participant’s death.

15.5   Distribution of Benefits for Reasons Other than Retirement, Death or
Disability. With respect to a Participant who Terminates Employment for reasons
other than retirement, death or Disability, distribution will be made in a form
permitted under Section 15.1 and will occur within an administratively
reasonable time after the date selected below.

  (a) þ   Distribution of Elective Deferrals will occur within a reasonable time
after:

  o   The Participant has a 1-year Break in Service     o   The Participant has
____ (max. 5) consecutive 1-year Breaks in Service     o   The end of the Plan
Year in which the Participant Terminates Employment     o   The Participant
Terminates Employment     o   The Participant Terminates Employment, but not
more than ____ days after Termination of Employment     o   The Participant
Terminates Employment, but not earlier than ____ days after Termination of
Employment     o   The next Valuation Date of the Plan     þ   The Participant
requests payment     o   The date the Participant reaches his or her Normal (or
Early) Retirement Age under the Plan

  (b) þ   Distribution of ADP Safe Harbor Contributions will occur within a
reasonable time after:

  o   The Participant has a 1-year Break in Service     o   The Participant has
____ (max. 5) consecutive 1-year Breaks in Service     o   The end of the Plan
Year in which the Participant Terminates Employment     o   The Participant
Terminates Employment     o   The Participant Terminates Employment, but not
more than ____ days after Termination of Employment     o   The Participant
Terminates Employment, but not earlier than ____ days after Termination of
Employment     o   The next Valuation Date of the Plan     þ   The Participant
requests payment     o   The date the Participant reaches his or her Normal (or
Early) Retirement Age under the Plan

          Prototype 401(k) Non-Std.   Page 31 of 36   IRS Serial No: M390508a

 



--------------------------------------------------------------------------------



 



  (c) o     Distribution of ACP Safe Harbor Contributions will occur within a
reasonable time after:

  o   The Participant has a 1-year Break in Service     o   The Participant has
           (max. 5) consecutive 1-year Breaks in Service     o   The end of the
Plan Year in which the Participant Terminates Employment     o   The Participant
Terminates Employment     o   The Participant Terminates Employment, but not
more than            days after Termination of Employment     o   The
Participant Terminates Employment, but not earlier than            days after
Termination of Employment     o   The next Valuation Date of the Plan     o  
The Participant requests payment     o   The date the Participant reaches his or
her Normal (or Early) Retirement Age under the Plan

  (d) o      Distribution of Non-Safe Harbor Matching Contributions will occur
within a reasonable time after:

  o   The Participant has a 1-year Break in Service     o   The Participant has
           (max. 5) consecutive 1-year Breaks in Service     o   The end of the
Plan Year in which the Participant Terminates Employment     o   The Participant
Terminates Employment     o   The Participant Terminates Employment, but not
more than            days after Termination of Employment     o   The
Participant Terminates Employment, but not earlier than            days after
Termination of Employment     o   The next Valuation Date of the Plan     o  
The Participant requests payment     o   The date the Participant reaches his or
her Normal (or Early) Retirement Age under the Plan

  (e) þ      Distribution of Non-Safe Harbor Non-Elective Contributions will
occur within a reasonable time after:

  o   The Participant has a 1-year Break in Service     o   The Participant has
           (max. 5) consecutive 1-year Breaks in Service     o   The end of the
Plan Year in which the Participant Terminates Employment     o   The Participant
Terminates Employment     o   The Participant Terminates Employment, but not
more than            days after Termination of Employment     o   The
Participant Terminates Employment, but not earlier than            days after
Termination of Employment     o   The next Valuation Date of the Plan     þ  
The Participant requests payment     o   The date the Participant reaches his or
her Normal (or Early) Retirement Age under the Plan

  (f) o      Distribution of Employee Contributions will occur within a
reasonable time after:

  o   The Participant has a 1-year Break in Service     o   The Participant has
           (max. 5) consecutive 1-year Breaks in Service     o   The end of the
Plan Year in which the Participant Terminates Employment     o   The Participant
Terminates Employment     o   The Participant Terminates Employment, but not
more than ___days after Termination of Employment     o   The Participant
Terminates Employment, but not earlier than ___days after Termination of
Employment     o   The next Valuation Date of the Plan     o   The Participant
requests payment     o   The date the Participant reaches his or her Normal (or
Early) Retirement Age under the Plan

15.6 þ   Mandatory Cash-Outs. Subject to Section 5.5 of the Basic Plan, the
Administrator will distribute a Vested Aggregate Account without the consent of
any Participant who Terminates Employment based on the threshold selected below.

  o   $5,000 < o including > < o excluding > Rollover Contributions     þ  
$1,000 including Rollover Contributions     o   $           (must be less than
$5,000 but more than $1,000) including Rollover Contributions     o  
$           (must be less than $1,000) including Rollover Contributions

          Prototype 401(k) Non-Std.   Page 32 of 36   IRS Serial No: M390508a

 



--------------------------------------------------------------------------------



 



15.7 þ   In-Service Distributions. Distributions may be made to a Participant <
o who is a NHCE > while he or she is still employed by the Employer as selected
below.

  (a) þ Distributions to Participants Still Employed After Normal Retirement
Age. Subject to Section 4.2 of the Basic Plan, a Participant who has reached
Normal Retirement Age but has not Terminated Employment with the Employer can
withdraw all or any portion of his or her Vested Aggregate Account balance.    
(b) þ Distributions to Participants Still Employed Before Normal Retirement Age.
Subject to Section 5.17 of the Basic Plan, a Participant who has not reached
Normal Retirement Age and has not Terminated Employment with the Employer can
withdraw all or any portion of his or her Vested Interest in the account or
accounts selected below.

  (1)   Elective Deferral, QMAC/QNEC Accounts and ADP Safe Harbor Contribution
Accounts. A Participant who has reached Age 591/2 (at least 591/2) can withdraw
all or a portion of his or her: (check all that apply)

  þ   Elective Deferral Account     o   Qualified Matching Contribution Account
    o   Qualified Non-Elective Contribution Account     þ   ADP Safe Harbor
Contribution Account

  (2)   Non-Safe Harbor Matching Contribution Accounts, Non-Safe Harbor
Non-Elective Contribution Accounts and ACP Safe Harbor Contribution Accounts. A
Participant who has satisfied the conditions selected in subparagraph (3) below
can withdraw all or a portion of his or her: (check all that apply)

  o   Vested Non-Safe Harbor Matching Contribution Account     þ   Vested
Non-Safe Harbor Non-Elective Contribution Account     o   Vested ACP Safe Harbor
Contribution Account

  (3)   Conditions for Withdrawals Under Subparagraph (2). A Participant must
satisfy the conditions selected below in order to make a withdrawal as selected
in subparagraph (2) above. (check all that apply)

  o   The Participant must have a 100% Vested Interest in the account     þ  
The Participant must have reached Age 591/2     o   The Participant must have
been a Participant for at least 5 years     o   The amount being distributed
must have accumulated in the account for at least 2 years     o   Other
                                                                               
 

15.8 þ   Financial Hardship Distributions. A Participant < þ who is still an
Employee > can take a hardship distribution from the Plan, subject to
Section 5.16 of the Basic Plan and subject to the terms and conditions set forth
in an administrative policy regarding financial hardship distributions.

15.9   Definition of Spouse. For purposes of the Plan, a Spouse is the person to
whom a Participant is legally married < o throughout the one year period ending
on the earlier of the Annuity Starting Date or the date of the Participant’s
death >.   15.10   QDRO Distributions. Benefits payable pursuant to a Qualified
Domestic Relations Order are distributable as selected below.

  o   Such benefits cannot be distributed until the affected Participant has
reached the Earliest Retirement Age     þ   Such benefits can be distributed at
any time (even if the affected Participant has not yet reached the Earliest
Retirement Age)

15.11   Required Minimum Distributions. In applying the required minimum
distribution requirements set forth in Section 5.9 of the Basic Plan, the
following provisions will apply:

  (a)   Required Beginning Date. The Required Beginning Date for Participants
who are not 5% owners is: (check one)

  o (1) April 1st of the calendar year following the calendar year in which the
Employee reaches Age 701/2     þ (2) April 1st of the calendar year following
the later of the calendar year in which the Employee reaches Age 701/2 or the
calendar year in which the Employee retires

  (b)   Required Distributions After Death. If a Participant dies before
distributions are required to begin and there is a Designated Beneficiary,
Section 5.9 of the Basic Plan requires that a Participant’s entire interest be
distributed to the Designated Beneficiary by December 31st of the calendar year
containing the 5th anniversary of the Participant’s death < þ but the
Participant or Designated Beneficiary may elect the Life Expectancy method as
described in Section 5.9 of the Basic Plan >.     (c)   Effective Date. The
required minimum distribution rules apply to distributions made on or after
January 1, 2003 < o and also to distributions made on or after
                                         (must be on or after January 1, 2002)
>.

          Prototype 401(k) Non-Std.   Page 33 of 36   IRS Serial No: M390508a

 



--------------------------------------------------------------------------------



 



Section 16. þ Loans, Insurance and Directed Investments

16.1 þ   Loans to Participants. Subject to Section 7.1 of the Basic Plan and a
written procedure established by the Employer, loans can be made to Participants
from the Plan < o beginning                                          (must be
after the later of the Plan’s original effective date or the restatement date)
>.   16.2 o   Purchase of Insurance. Subject to Section 7.2 of the Basic Plan,
insurance Policies can be purchased on the life of a Participant at the
direction of the following: (check all that apply)

  o   The Administrator     o   The Participant

16.3 þ   Directed Investment Accounts. Subject to Section 7.4 of the Basic Plan
and a written procedure established by the Employer, Participants can direct the
investment of one or more of the their accounts maintained by the Plan < o
beginning                                          (must be after the later of
the Plan’s original effective date or the restatement date) >.

Section 17. Top Heavy Allocations

17.1   Who Receives the Allocation. Subject to Section 3.14 of the Basic Plan, a
Top Heavy Allocation will be made in each Top Heavy Plan Year to each
Participant who is employed on the last day of the Plan Year < þ and is a
Non-Key Employee >.   17.2   Top Heavy Ratio. In determining the Top Heavy
Ratio, the interest and mortality factors set forth in Section 1.184(d) of the
Basic Plan will be used < o except as selected below (check all that apply) >.

  o             % interest will used prior to reaching Normal Retirement Age.  
  o             % interest will used after reaching Normal Retirement Age.     o
  The                                                              mortality
table will be used after reaching Normal Retirement Age.

17.3   Participation in Multiple Plans. An eligible Participant as described in
Section 17.1 above who participates in this Plan and in one or more defined
benefit plans or in one or more other defined contribution Plans that are part
of a Top Heavy Required Aggregation Group will receive the minimum Top Heavy
benefit in the manner described in Section 3.14 of the Basic Plan.

Section 18. Testing Elections

18.1   ADP Testing. The ADP Test will be determined as selected below. (check
one)

  þ   Current year testing     o   Prior year testing     o   Prior year testing
for the first Plan Year and current year testing thereafter, subject to
Section 1.7 of the Basic Plan

18.2   ACP Testing. The ACP Test (if applicable) will be determined as selected
below. (check one)

  þ   Current year testing     o   Prior year testing     o   Prior year testing
for the first Plan Year and current year testing thereafter, subject to
Section 1.5 of the Basic Plan

18.3   Hypothetical Entry Date for Otherwise Excludable Participants. For any
Plan Year in which a determination of Otherwise Excludable Participants must be
made, the Hypothetical Entry Date related to any determination of an Otherwise
Excludable Participant for purposes that include, but are not limited to, the
ACP Test and/or the application of the general nondiscrimination test under Code
§401(a)(4) (including determining the amount of, and which Participants are
subject to, the Minimum Aggregate Allocation Gateway or Minimum Allocation
Gateway requirement) is: (check one)

  o   The date that the Employee satisfies the maximum statutory age and service
requirements under Code §410(a)(1)(A)     þ   The Employee’s maximum statutory
entry date under Code §410(a)(4) after the Employee satisfies the maximum
statutory age and service requirements under Code §410(a)(1)(A)     o   The
Employee’s Entry Date(s) under Section 3.3 for the component of the Plan for
which the determination relates

18.4 o   Calendar Year Election. The calendar year election is being made for
the purpose of determining who is a HCE.   18.5 o   Top Paid Group Election. The
top paid group election is being made for the purpose of determining who is a
HCE.

          Prototype 401(k) Non-Std.   Page 34 of 36   IRS Serial No: M390508a

 



--------------------------------------------------------------------------------



 



Section 19. o 401(k) SIMPLE Provisions

  19.1  o Election of SIMPLE Provisions. The Sponsoring Employer elects to have
the 401(k) SIMPLE Provisions described in Section 3.16 of the Basic Plan apply,
and the Employer will make the contribution selected in (a) or (b) below.

  (a) o Matching Contributions. The Employer will make a Matching Contribution
equal to each “eligible employee’s” Elective Deferral up to a limit of < o 3% >
< o           % > of Compensation determined without regard to Code §401(a)(17).
If the percentage is less than 3%, the restrictions in Section 3.16(f) of the
Basic Plan apply.     (b) o Non-Elective Contributions. The Employer will make a
Non-Elective Contribution equal to 2% of the compensation of each “eligible
employee” who makes at least $                     (max. $5,000) of Compensation
for the year.

  19.2  o Revocation of SIMPLE Provisions. The Sponsoring Employer revokes the
401(k) SIMPLE Provisions previously elected, effective as of January 1 next
following the date this Section 19.2 is signed and dated below by the Sponsoring
Employer.

                     
By
      (on behalf of the Employer)   Dated        
 
 
 
         
 
   

Section 20. Miscellaneous Provisions

  20.1   Limitation Year. In applying the limitations under Code §415, the
Limitation Year will be:

  þ   Plan Year     o   The Fiscal Year ending on or within the Plan Year     o
  The calendar year ending on or within the Plan Year

  20.2   Failsafe Allocations. o For any Plan Year in which the Plan fails to
satisfy the average benefit percentage test of Code §410(b)(2) or the average
benefits test of Regulation §1.401(a)(4), in accordance with Section 3.15 of the
Basic Plan to the extent necessary to insure that the Plan satisfies one of the
tests set forth in Code §410(b)(1)(A) (in which the Plan initially fails to
benefit at least 70% of Non-Highly Compensated Employees) or Code §410(b)(1)(B)
(in which the Plan initially fails to benefit a percentage of Non-Highly
Compensated Employees that is at least 70% of the percentage of Highly
Compensated Employees who benefit under the Plan), an additional Employer
contribution may be made and allocated for certain Participants who are not
Benefiting Participants for that Plan Year pursuant to the rankings below.

  (a)   Participants eligible for the failsafe allocation will first be ranked
by their (check one)

  o   Hours of Service (or months of Service if Elapsed Time) beginning with the
< o highest > < o lowest > number     o   Compensation beginning with the < o
highest > < o lowest > amount

  (b)   o Before an allocation is made, the Participants in (a) will be further
ranked (check one)

  o   Beginning with those who are employed on the last day of Plan Year     o  
Beginning with those who are credited with at least 1,000 hours of service
(6 months of service if elapsed time)

  20.3   Multiple Defined Contribution Plans. If a Participant (a) is or was
covered under two or more current or terminated plans sponsored by the same
Employer (or Employers in the same controlled or affiliated service group); or
(b) is covered under either a welfare benefit fund as defined in Code §419(e),
or an individual medical account as defined in Code §415(l)(2) under which
amounts are treated as Annual Additions with respect to any Participant in this
Plan, Annual Additions will be adjusted as follows:

  þ   As set forth in Article 6 of the Basic Plan so the Annual Additions under
this Plan will be reduced first     o   As set forth in the Annual Addition
Adjustment Addendum.

  20.4   o Protected Benefits. The benefits set forth in the “Protected Benefits
Addendum” are also permitted.     20.5   o Domestic Partners. A Participant’s
Domestic Partner is treated as a Spouse under the terms of Plan.     20.6  
Prototype Sponsor Information. The Prototype Sponsor certifies that it will
inform the Sponsoring Employer of any amendments to the Plan or of the Prototype
Sponsor’s discontinuance or abandonment of the Plan. For more information about
the Plan, a Sponsoring Employer may contact the Prototype Sponsor (or its
authorized representative) at the following address:

Prototype Sponsor AccuDraft, Inc.

Address 1420 Celebration Boulevard, 2nd Floor

City Celebration             State FL            ZIP Code 34747           Phone
(407) 774-8321

          Prototype 401(k) Non-Std.   Page 35 of 36   IRS Serial No: M390508a

 



--------------------------------------------------------------------------------



 



  20.7   Reliance. The adopting Employer may rely on an opinion letter issued by
the Internal Revenue Service as evidence that the plan is qualified under Code
§401 only to the extent provided in Revenue Procedure 2005-16. The Employer may
not rely on the opinion letter in certain other circumstances or with respect to
certain qualification requirements that are specified in the opinion letter
issued with respect to the plan and in Revenue Procedure 2005-16. In order to
have reliance in such circumstances or with respect to such qualification
requirements, application for a determination letter must be made to Employee
Plans Determinations of the Internal Revenue Service. This Adoption Agreement
may be used only in conjunction with Basic Plan #01. The appropriateness of the
adoption of this Plan and the terms of the Adoption Agreement, its qualification
with the IRS, and the tax and employee benefit consequences are the
responsibility of the Employer and its tax and legal advisors. Failure to
properly complete this Adoption Agreement may result in disqualification of the
Plan.

Section 21. Signature Provision

  21.1   Signature of the Sponsoring Employer

                     
 
  By       Date        
 
     
 
     
 
   
 
                   
 
  Print Name       Title        
 
     
 
     
 
   

  21.2   Witnesses to the Sponsoring Employer’s Signature (optional unless
required by State or Commonwealth law)

                     
 
  Signature  
 
  Date  
 
   
 
                   
 
  Print Name                
 
                   
 
                   
 
  Signature       Date        
 
                   
 
                   
 
  Print Name                
 
                   
 
                   
 
  Signature       Date        
 
                   
 
                   
 
  Print Name                
 
                   

  21.3   Acknowledgement of the Sponsoring Employer’s Signature (optional unless
required by State or Commonwealth law)

             
 
  State of  
 
     
 
  County of        
 
     
 
   

      On the                      day of
                                                             , 20          ,
before me, the undersigned, a Notary Public in and for said State, personally
appeared                                                             ,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his/her capacity, and that by
his/her signature on the instrument, the individual, or the person upon behalf
of which the individual acted, executed the instrument.

             
 
  Notary Public
 
   
 
           
 
  Commission Expires       
 
     
 
   

Prototype 401(k) Non-Std.   Page 36 of 36   IRS Serial No: M390508a

 



--------------------------------------------------------------------------------



 



Additional Non-Safe Harbor Non-Elective Contribution
Addendum # 2
Plan Name Littelfuse, Inc. 401(k) Retirement and Savings Plan

1.1   Non-Safe Harbor Non-Elective Contribution # 2. In addition to the Non-Safe
Harbor Non-Elective Contributions made pursuant to Section 7 of the Adoption
Agreement, the Employer may make Non-Safe Harbor Non-Elective Contribution # 2
to the Plan in accordance with this Addendum.   1.2   Eligible Employees. Solely
for purposes of Non-Safe Harbor Non-Elective Contribution # 2, all Employees of
the Employers indicated in paragraph (a) below are considered Eligible Employees
unless otherwise indicated in paragraph (b) below.

  (a)   Employees of the following Employers are eligible for Non-Safe Harbor
Non-Elective Contribution # 2:

                 
 
    1.     Littelfuse, Inc.      
 
    2.          
 
         
 
   
 
    3.          
 
         
 
   
 
    4.          
 
         
 
   
 
    5.          
 
         
 
   
 
    6.          
 
         
 
   
 
    7.          
 
         
 
   
 
    8.          
 
         
 
   
 
    9.          
 
         
 
   
 
    10.          
 
         
 
   
 
    11.          
 
         
 
   

  (b) þ Notwithstanding paragraph (a), the following classes of Employees of the
Employers indicated in paragraph (a) are not eligible for Non-Safe Harbor
Non-Elective Contribution # 2: (check all that apply)

  o   Union Employees     þ   Non-Resident Alien Employee     o   “Merger and
Acquisition” Employees (but only during the statutory exclusion period)     o  
Highly Compensated Employees 1     þ   Leased Employees (not otherwise excluded
by statute) 1     o   Employees of an Affiliated Employer that does not adopt
this Plan 1     o   Key Employees < o but only those who are also Highly
Compensated Employees > 1     o   Employees who are paid primarily by salary 1  
  o   Employees who are paid primarily by the hour 1     o   Employees who are
paid primarily by commissions 1     o   Other (cannot be age or service related)
1      
 
       
 
       
 
       
 
       
 
       
 
       
 

 

1   Even if checked, these employees are still included in determining if the
Plan satisfies the requirements of Code §410(b).

1.3   Minimum Age and Service Requirements. Solely for purposes of Non-Safe
Harbor Non-Elective Contribution # 2, an Eligible Employee (see Section 1.2
above) will be eligible to enter the Plan as a Participant on the applicable
Entry Date upon satisfying the following age and/or service requirements:

  (a)   Age Requirement            (max. 21 – enter zero if none)     (b)  
Service Requirement (check one)

  þ 1) None     o 2)            -Year Period of Service (max. 2, but Vesting
must be 100% if more than 1 year is used)     o 3)            -month Period of
Service (max. 24, but Vesting must be 100% if more than 12 months are used)    
o 4)            -week Period of Service (max. 104, but Vesting must be 100% if
more than 52 weeks are used)     o 5)            -day Period of Service (max.
730, but Vesting must be 100% if more than 365 days are used)

          Prototype 401(k) Non-Std.   Page 1 of 6   IRS Serial No: M390508a

 



--------------------------------------------------------------------------------



 



  o 6)            Year(s) of Service (max. 2, but Vesting must be 100% if more
than 1 year is used)     o 7) 1 Year of Service, or if earlier,            (max.
11) consecutive calendar months of employment         o in which the Employee is
credited with at least            Hours of Service per month     o 8) 1 Year of
Service, or if earlier,            (max. 51) consecutive weeks of employment    
    o in which the Employee is credited with at least            Hours of
Service per week     o 9) 1 Year of Service, or if earlier,            (max.
364) consecutive days of employment         o in which the Employee is credited
with at least            Hours of Service per day

1.4   Entry Dates. Solely for purposes of Employer contribution #          , an
Eligible Employee who has satisfied the age and service requirements in
Section 1.3 will enter the Plan as a Participant on the entry date selected
below.       Note: If Section 1.3(b)(7), (8) or (9) is checked, an Eligible
Employee who is entering the Plan as a Participant after satisfying the 1 Year
of Service component of such service requirement will enter the Plan as a
Participant on the earlier of (1) the first day of the Plan Year that occurs
after the date he or she satisfies the 1 Year of Service requirement (and any
applicable age requirement) or (2) the date that occurs six months after the
date he or she satisfies the 1 Year of Service requirement (and any applicable
age requirement). The Entry Date(s) selected below will only apply to an
Eligible Employee who is entering the Plan as a Participant after satisfying the
months, days or weeks component of such service requirement (and any applicable
age requirement).

  o   Retroactive to the first day of the Plan Year in which the requirements
are satisfied.     o   The first day of the Plan Year coincident with or
following the date the requirements are satisfied. 1     o   The first day of
the Plan Year nearest the date the requirements are satisfied.     o   The last
day of the Plan Year coincident with or following the date the requirements are
satisfied. 1     o   The last day of the Plan Year nearest the date the
requirements are satisfied.     þ   The first day of the month coincident with
or following the date the requirements are satisfied.     o   The first day of
the payroll period coincident with or following the date the requirements are
satisfied.     o   The same day the requirements are satisfied.     o   The
first day of the 1st or 7th month coincident with or following the date the
requirements are satisfied.     o   The last day of the 6th or 12th month
coincident with or following the date the requirements are satisfied.     o  
The first day of the 1st, 4th, 7th or 10th month coincident with or following
the date the requirements are satisfied.     o   The last day of the 3rd, 6th,
9th or 12th month coincident with or following the date the requirements are
satisfied.

 

1   This option cannot be checked if the age requirement in 1.3(a) is 21 and/or
if one of the following service requirements is checked: 1.3(b)(2); 1.3(b)(3)
and the number of months selected is more than 6; 1.3(b)(4) and the number of
weeks selected is more than 26; 1.3(b)(5) and the number of days selected is
more than 182; or 1.3(b)(6).

1.5   o      Waiver of Age and Service Requirements. To the extent selected
below, the requirements in Section 1.3 are waived.

  (a)   The date of the waiver is: (check one)

  o   The date this Adoption Agreement is signed by the Sponsoring Employer    
o   The following date
                                                                             
    

  (b)   The eligibility requirements being waived are: (check all that apply)

  o   The age requirement     o   The service requirement

  (c)   The waiver applies to all Eligible Employees who are employed on the
date selected in (1) above < o and who are expected to be credited with at least
           Hours of Service per month >, and each affected Eligible Employee
will enter the Plan as a Participant for the purpose of this paragraph as of
such date.

1.6   Determination of Amount. The amount of Non-Safe Harbor Non-Elective
Contribution # 2 for any Allocation Period will be determined by the formula
selected below. (check one)

  þ   Totally discretionary on the part of the Employer     o   Equal to at
least           % of the Compensation of all Participants eligible for an
allocation under Section 1.8 below     o   Equal to at least
$                         o   As required by the following collective bargaining
agreement
                                                                                                            
    o   Other (describe how the amount of the contribution is determined)
                                                                              
                                
 

          Prototype 401(k) Non-Std.   Page 2 of 6   IRS Serial No: M390508a

 



--------------------------------------------------------------------------------



 



  1.7   Allocation Method. Non-Safe Harbor Non-Elective Contribution # 2 will be
allocated in the manner indicated below.

  o (a)  Pro-rata based on the Compensation for the Allocation Period of all
Benefiting Participants.     o (b)  Per capita (same dollar amount) for the
Allocation Period to all Benefiting Participants.     o (c)  Pro-rata based on
the allocation points of all Benefiting Participants. Each Participant’s
allocation points for each Allocation Period will be the sum of the points
selected below. (check all that apply, but 1) or 2) must be checked)

  o   1)            points for each year of a Participant’s age     o   2)
           points for each of a Participant’s credited Years/Periods of Service
< o to a maximum of            years >     o   3)            points per each
$           (max. $200) of a Participant’s Compensation paid in the Allocation
Period

  o (d)  Using permitted disparity in <o a 2-step allocation only > <o a 4-step
allocation only > < o a 2-step allocation in non-Top Heavy Plan Years and 4-step
allocation in Top Heavy Plan Years >, in accordance with Section 3.5(a)(4) of
the Basic Plan. The integration percentage and the integration level are as
selected below.

              Integration %   Integration Level
 
  o      5.7%   o      The Taxable Wage Base
 
       
 
      o                          % of the Taxable Wage Base (must be 20% or less
of the Taxable Wage Base)
 
       
 
      o      $                     (amount must be 20% or less of the Taxable
Wage Base)
 
       
 
  o      5.4%   o      80% of the Taxable Wage Base rounded up < o $1 > < o $100
> < o $1,000 >
 
       
 
      o                          % of the Taxable Wage Base (must be more than
80% but less than 100%)
 
       
 
      o      $                     (amount must be more than 80% but less than
100% of the Taxable Wage Base)
 
       
 
  o      4.3%   o      20% of the Taxable Wage Base rounded up < o $1 > < o $100
> < o $1,000 >
 
       
 
      o                          % of the Taxable Wage Base (must be more than
20% but not more than 80%)
 
       
 
      o     $                     (amount must be more than 20% but not more
than 80% of the Taxable Wage Base)

  þ (e)  Using the Participant Group Allocation method as set forth in the
“Allocation Group Addendum” attached hereto.     o (f)  Using the Age-Weighted
Allocation method determined with the assumptions indicated below.

                 
 
  Pre-Retirement Interest:           %   Pre-Retirement Mortality:        
 
         
 
   
 
  Post-Retirement Interest:           %   Post-Retirement Mortality:        
 
         
 
   

1.8   Allocation Requirements. An Employee who has entered the Plan as a
Participant for purposes of Non-Safe Harbor Non-Elective Contribution # 2 will
be a Benefiting Participant for Non-Safe Harbor Non-Elective Contribution # 2
purposes for an Allocation Period Year as indicated below < þ provided the
Participant is still an Eligible Employee under Section 1.2(b) on the last day
of the Allocation Period (or earlier Termination of Employment) >.

  (a)   Participants who are still Employees on the last day of the Allocation
Period (check one)

  þ   Will always be Benefiting Participants regardless of Service     o   Must
be credited with ___ (max. 1,000) Hours of Service in the Allocation Period    
o   Must be credited with a ___ (max. 6) month Period of Service in the
Allocation Period     o   Must be credited with ___ (max. 6) consecutive
calendar months of employment in the Allocation Period     o   Must be credited
with ___ (max. 182) consecutive days of employment in the Allocation Period

  (b) Participants who Terminate Employment before the last day of the
Allocation Period because of retirement on or after Normal Retirement Age < þ or
Early Retirement Age > (check one)

  þ   Will not be Benefiting Participants for that Allocation Period     o  
Will always be Benefiting Participants regardless of Service     o   Must be
credited with ___ (max. 1,000) Hours of Service in the Allocation Period     o  
Must be credited with a ___ (max. 6) month Period of Service in the Allocation
Period     o   Must be credited with ___ (max. 6) consecutive calendar months of
employment in the Allocation Period     o   Must be credited with ___ (max. 182)
consecutive days of employment in the Allocation Period

          Prototype 401(k) Non-Std.   Page 3 of 6   IRS Serial No: M390508a

 



--------------------------------------------------------------------------------



 



  (c)   Participants who Terminate Employment before the last day of the
Allocation Period because of their Disability (check one)

  þ   Will not be Benefiting Participants for that Allocation Period     o  
Will always be Benefiting Participants regardless of Service     o   Must be
credited with            (max. 1,000) Hours of Service in the Allocation Period
    o   Must be credited with a            (max. 6) month Period of Service in
the Allocation Period     o   Must be credited with            (max. 6)
consecutive calendar months of employment in the Allocation Period     o   Must
be credited with            (max. 182) consecutive days of employment in the
Allocation Period

  (d)   Participants who Terminate Employment before the last day of the
Allocation Period because of their death (check one)

  þ   Will not be Benefiting Participants for that Allocation Period     o  
Will always be Benefiting Participants regardless of Service     o   Must be
credited with            (max. 1,000) Hours of Service in the Allocation Period
    o   Must be credited with a            (max. 6) month Period of Service in
the Allocation Period     o   Must be credited with            (max. 6)
consecutive calendar months of employment in the Allocation Period     o   Must
be credited with            (max. 182) consecutive days of employment in the
Allocation Period

  (e)   Participants who Terminate Employment before the last day of the
Allocation Period for any other reason (check one)

  þ   Will not be Benefiting Participants for that Allocation Period     o  
Will always be Benefiting Participants regardless of Service     o   Must be
credited with            (max. 1,000) Hours of Service in the Allocation Period
    o   Must be credited with a            (max. 6) month Period of Service in
the Allocation Period     o   Must be credited with            (max. 6)
consecutive calendar months of employment in the Allocation Period     o   Must
be credited with            (max. 182) consecutive days of employment in the
Allocation Period

1.9   Vesting. A Participant’s Vested Interest in any portion of Non-Safe Harbor
Non-Elective Contribution # 2 which is allocated to his or her Participant’s
Account under this Addendum will be determined by the provisions selected below.

  (a)   The Vesting schedule in a non-Top Heavy Plan Year is: (check one)

  þ   100% full and immediate     o   7 Year Graded     o   5 Year Cliff     o  
The schedule set forth below

                  1 Year / Period of Service                       %         2
Years / Periods of Service                       %   (must be at least 20%
unless 100% Vesting occurs after 3 years)     3 Years / Periods of Service  
                    %   (must be at least 40%)     4 Years / Periods of Service
                      %   (must be at least 60%)     5 Years / Periods of
Service                       %   (must be at least 80%)     6 Years / Periods
of Service                       %   (must be 100%)

  (b)   The Vesting schedule in a Top Heavy Plan Year is: (check one)

  þ   100% full and immediate     o   The schedule set forth below

             
 
  1 Year / Period of Service                       %    
 
  2 Years / Periods of Service                       %   (must be at least 20%
unless 100% Vesting occurs after 3 years)
 
  3 Years / Periods of Service                       %   (must be at least 40%)
 
  4 Years / Periods of Service                       %   (must be at least 60%)
 
  5 Years / Periods of Service                       %   (must be at least 80%)
 
  6 Years / Periods of Service                       %   (must be 100%)

  (c) o Service Excluded for Vesting. All Service with the Employer is counted
in determining a Participant’s Vested Interest in the Non-Safe Harbor
Non-Elective Contribution Account except the following: (check all that apply)

  o   Service before age 18     o   Service before the Employer maintained this
Plan or a predecessor plan     o   Service during a period for which the
Employee made no mandatory contributions to the Plan

          Prototype 401(k) Non-Std.   Page 4 of 6   IRS Serial No: M390508a

 



--------------------------------------------------------------------------------



 



1.10   Allocation of Forfeitures. Forfeitures of Non-Safe Harbor Non-Elective
Contribution # 2 which are not used to pay administrative expenses as permitted
under Section 3.13 of the Basic Plan will be allocated (or used) as selected
below.

  (a)   Forfeitures attributable to Non-Safe Harbor Non-Elective Contributions
will be: (check one)

  þ   1) Used to reduce Employer contributions as described in
Section 3.13(b)(2) of the Basic Plan     o   2) Added to Employer contributions
as described in Section 3.13(b)(2) of the Basic Plan     o   3) Allocated to
Benefiting Participants in the manner selected in paragraphs (b), (c) and
(d) below

  (b) o Method of Allocation. Forfeitures allocated under (a)(3) will be
allocated to each Benefiting Participant as follows:

  o   Pro-rata based on his or her Compensation for the Plan Year     o  
Pro-rata based on his or her Elective Deferrals for the Plan Year     o  
Pro-rata based on his or her Non-Safe Harbor Non-Elective Contributions for the
Plan Year     o   Pro-rata based on his or her Non-Safe Harbor Non-Elective
Contribution Account balance (may be discriminatory)

  (c) o Participants Eligible to Be Benefiting Participants. The following are
eligible to be Benefiting Participants for an Allocation Period with respect to
Forfeitures allocated under (a)(3) above:

  o   Those who are Participants for Elective Deferral purposes     o   Those
who are Participants for Non-Safe Harbor Matching Contribution purposes     o  
Those who are Participants for Non-Safe Harbor Non-Elective Contribution
purposes

  (d) o Benefiting Participants. Any Participant selected in paragraph (c) < o
who is a NHCE for the Allocation Period > will be a Benefiting Participant for
purposes of the allocations under paragraph (a)(3) if the Participant satisfies
< o the applicable requirements in Section 1.8 > < o the requirements set forth
below >.

  (1)   Participants who are still Employees on the last day of the Allocation
Period

  o   Will always be Benefiting Participants regardless of Service     o   Must
be credited with            (max. 1,000) Hours of Service in the Allocation
Period     o   Must be credited with a            (max. 6) month Period of
Service in the Allocation Period     o   Must be credited with            (max.
6) consecutive calendar months of employment in the Allocation Period     o  
Must be credited with            (max. 182) consecutive days of employment in
the Allocation Period

  (2)   Participants who Terminate Employment before the last day of the
Allocation Period because of retirement on or after Normal Retirement Age < o or
Early Retirement Age >

  o   Will not be Benefiting Participants for that Allocation Period     o  
Will always be Benefiting Participants regardless of Service     o   Must be
credited with            (max. 1,000) Hours of Service in the Allocation Period
    o   Must be credited with a            (max. 6) month Period of Service in
the Allocation Period     o   Must be credited with            (max. 6)
consecutive calendar months of employment in the Allocation Period     o   Must
be credited with            (max. 182) consecutive days of employment in the
Allocation Period

  (3)   Participants who Terminate Employment before the last day of the
Allocation Period because of Disability

  o   Will not be Benefiting Participants for that Allocation Period     o  
Will always be Benefiting Participants regardless of Service     o   Must be
credited with ______ (max. 1,000) Hours of Service in the Allocation Period    
o   Must be credited with a            (max. 6) month Period of Service in the
Allocation Period     o   Must be credited with            (max. 6) consecutive
calendar months of employment in the Allocation Period     o   Must be credited
with            (max. 182) consecutive days of employment in the Allocation
Period

  (4)   Participants who Terminate Employment before the last day of the
Allocation Period because of death

  o   Will not be Benefiting Participants for that Allocation Period     o  
Will always be Benefiting Participants regardless of Service     o   Must be
credited with            (max. 1,000) Hours of Service in the Allocation Period
    o   Must be credited with a            (max. 6) month Period of Service in
the Allocation Period     o   Must be credited with            (max. 6)
consecutive calendar months of employment in the Allocation Period     o   Must
be credited with            (max. 182) consecutive days of employment in the
Allocation Period

          Prototype 401(k) Non-Std.   Page 5 of 6   IRS Serial No: M390508a

 



--------------------------------------------------------------------------------



 



  (5)   Participants who Terminate Employment before the last day of the
Allocation Period for any other reason

  o   Will not be Benefiting Participants for that Allocation Period     o  
Will always be Benefiting Participants regardless of Service     o   Must be
credited with _____ (max. 1,000) Hours of Service in the Allocation Period     o
  Must be credited with a _____ (max. 6) month Period of Service in the
Allocation Period     o   Must be credited with _____ (max. 6)consecutive
calendar months of employment in the Allocation Period     o   Must be credited
with _____ (max. 182) consecutive days of employment in the Allocation Period

1.11   Definition of Compensation. A Participant’s Compensation for purposes of
Non-Safe Harbor Non-Elective Contribution # 2 will be determined as indicated
below.

  (a)   Compensation is defined as: (check one)

  þ   Form W-2 Compensation     o   Code §3401 Compensation     o   Safe Harbor
Code §415 Compensation

  (b)   Elective contributions under Code §125, §132(f)(4), §401(k), §402(h),
§403(b), §457(b) and §414(h)(2) will: (check one)

  þ   Be included as Compensation     o   Not be included as Compensation

  (c)   The Compensation measuring period is the: (check one)

  þ   Plan Year     o   Fiscal Year ending on or within the Plan Year     o  
Calendar year ending on or within the Plan Year

  (d)   o The following categories of remuneration will not be counted as
Compensation: (check all that apply)

  o  
1)   Compensation received prior to becoming a Participant for Non-Safe Harbor
Non-Elective Contributions
    o  
2)   Compensation received while an ineligible Employee under Section 1.2 of
this Addendum
    o  
3)   All items in Regulation §1.414(s)-1(c)(3) (i.e., expense allowances, fringe
benefit, moving expenses, etc.)
    o  
4)   Post-Severance Compensation 1
    o  
5)   Deemed 125 Compensation 1
    o  
6)   Bonuses 1
    o  
7)   Overtime 1
    o  
8)   Commissions 1
    o  
9)   Other (describe) 1
     
 
         
 
       
 
       
 

 

1   If checked, the Plan’s definition of compensation may fail to satisfy the
safe harbor requirements unless such compensation is excluded only with respect
to Highly Compensated Employees under paragraph (e) below.

  (e)   o The amounts excluded under (d)(4) – (9) will only be excluded with
respect: (check all that apply)

  o   Highly Compensated Employees     o   Other (cannot be a class that only
includes NHCEs)      
 
         
 

  (f)  
o   Imputed Compensation During Periods of Disability. Subject to
Section 1.39(c) and Section 1.41(i) of the Basic Plan, a Participant’s
Compensation will be imputed during periods of total disability (as defined in
Code §22(e)(3)) in determining or allocating Non-Safe Harbor Non-Elective
Contributions. Any such imputation will be limited to the number of Plan Years
(and Limitation Years) specified in an administrative policy, and the number of
such Plan Years and Limitations Years can be different for affected Participants
who are HCEs and those who are NHCEs.

Signature of the Sponsoring Employer

                     
By
          Title        
 
 
 
         
 
   
Print Name
          Date        
 
 
 
         
 
   

          Prototype 401(k) Non-Std.   Page 6 of 6   IRS Serial No: M390508a

 



--------------------------------------------------------------------------------



 



Post-EGTRRA “Good Faith” Amendment
Election Form
Plan Name Littelfuse, Inc. 401(k) Retirement and Savings Plan
All references to the “Amendment” are to the Post-EGTRRA “Good Faith” Amendment.
This Amendment is a “good faith” amendment, is not part of the pre-approved
EGTRRA document, and has not been reviewed by the IRS for compliance with
various post-EGTRRA statutory and Regulatory changes. However, pursuant to the
provisions of Revenue Procedure 2007- 44, this Amendment does not affect the
status of reliance upon the Plan.
Section 1. Post-EGTRRA Provisions Effective 2006 And Earlier

  1.1  
o    Revised Definition of Financial Hardship. Section 1.5 of the Amendment
regarding hardship distributions to a Participant’s Primary Beneficiary is
adopted effective                     .
    1.2  
þ    Distributions to a Qualified Reservist. Section 1.6 of the Amendment
regarding distributions to a Qualified Reservist is adopted effective Jan 1,
2010.
    1.3  
o   Hurricane Provisions. Section 1.7 of the Amendment regarding distributions
made from the Plan on account of Hurricanes Katrina, Rita, or Wilma is adopted,
subject to the following elections: (check any that apply)

  o   The special financial hardship distribution provision in Section 1.7(c) of
the Amendment applies     o   The Participant loan provision in Section 1.7(d)
of the Amendment applies     o   The re-contribution of Qualified Hurricane
Distributions provision in Section 1.7(e) of the Amendment applies     o   The
re-contribution of Qualified Distributions provision in Section 1.7(f) of the
Amendment applies

  1.4  
o   Revocation of Prior Amendment On Account Of Heinz. Section 1.8 of the
Amendment regarding the revocation of an Original Amendment on account of the
Heinz decision is adopted effective                     . The Original Amendment
is hereby revoked retroactively with respect to: (check one)

  o   All accrued benefits, which are allocations that were accrued as of the
Applicable Amendment Date and allocations that were accrued after the Applicable
Amendment Date.     o   Only accrued benefits as of the Applicable Amendment
Date, which are allocations that were accrued as of the Applicable Amendment
Date. Allocations accrued after the Applicable Amendment Date will continue to
be subject to the restrictions on the form or timing of distributions as set
forth in the Original Amendment.

  1.5  
o    Exclusion of 403(b) Participants. Section 1.9 of the Amendment regarding
the exclusion from the Plan of certain Employees who participate in a 403(b)
plan sponsored by the tax-exempt Employer is adopted.

Section 2. Post-EGTRRA Provisions Effective 2007

  2.1   Code §415 Limitations under the Final §415 Regulations.

  (a)   Code §415(c)(3) Compensation for Top Heavy Allocation Purposes and Key
Employee Determinations. Pursuant to Section 2.5(c)(2) of the Amendment, an
Employee’s Code §415(c)(3) Compensation which is used to determine any Top Heavy
Minimum Allocations and whether an Employee is also a Key Employee is: (check
one)

  þ   Form W-2 Compensation     o   Code §3401 Compensation     o   Safe Harbor
Code §415 Compensation     o   Statutory Code §415 Compensation

          Post-EGTRRA Election Form   Page 1   July 2008

 



--------------------------------------------------------------------------------



 



  (b)   Code §415(c)(3) Compensation for Code §415 Limitation Determinations.
Pursuant to Section 2.5(c)(2) of the Amendment, an Employee’s Code §415(c)(3)
Compensation used to determine the Employee’s Annual Addition limitation under
Article 6 of the Basic Plan is based on the selection below.

  þ   Form W-2 Compensation     o   Code §3401 Compensation     o   Safe Harbor
Code §415 Compensation     o   Statutory Code §415 Compensation

  (c)   Code §415(c)(3) Compensation for Highly Compensated Employee
Determinations and Other Statutory Purposes. Pursuant to Section 2.5(c)(2) of
the Amendment, an Employee’s Code §415(c)(3) Compensation used to determine
whether the Employee is also a Highly Compensated Employee, and for other
statutory purposes that do not appear elsewhere in this Adoption Agreement, is
based on the selection below.

  o   Form W-2 Compensation     o   Code §3401 Compensation     þ   Safe Harbor
Code §415 Compensation     o   Statutory Code §415 Compensation

  (d)  
o   Compensation Earned in Limitation Year but Paid in Next Limitation Year.
Section 2.5(c)(2)(E) of the Amendment defines Code §415(c)(3) Compensation for a
Limitation Year to include any amounts earned during that Limitation Year but
not paid until the next Limitation Year.
    (e)   Post-Severance Compensation. For all Plan purposes, Section 2.5(c)(6)
of the Amendment defines Post-Severance Compensation as including regular pay
after Termination of Employment during the timeframe permitted by the
Regulations, plus any/all of the items selected below: (check all that apply)

  o   Leave cash-outs and deferred compensation under Section 2.5(c)(6)(B) of
the Amendment     o   Imputed compensation when the Participant becomes disabled
under Section 2.5(c)(6)(C) of the Amendment     o   Continuation of compensation
while in qualified military service under Section 2.5(c)(6)(D) of the Amendment

2.2  
o   Vesting of Non-Safe Harbor Non-Elective Contributions. Pursuant to
Section 2.6 of the Amendment and PPA §904, the Vesting Schedule that applies to
Non-Safe Harbor Non-Elective Contribution Accounts is effective as of the first
day of the first Plan Year beginning after December 31, 2006, subject to the
following elections:

    (a)   Participants to Whom the Post-2006 Vesting Schedule Relates. Under
Section 2.6(a) of the Amendment, the Post-2006 Vesting Schedule applies to the
Non-Safe Harbor Non-Elective Contribution Account of:

  o   Any Participant who completes an Hour of Service in any Plan Year
beginning after December 31, 2006.     o   Any Participant (regardless of
whether he or she has Terminated Employment) who has a Non-Safe Harbor
Non-Elective Contribution Account balance in any Plan Year beginning after
December 31, 2006 and whose Non-Safe Harbor Non-Elective Contribution Account
has not become subject to the Forfeiture provisions of the Plan prior to the
first day of the first Plan Year beginning after December 31, 2006.

    (b)   Account Balances to Which the Post-2006 Vesting Schedule Relates.
Under Section 2.6(b) of the Amendment, the Post-2006 Vesting Schedule applies
to:

  o   The entire Non-Safe Harbor Non-Elective Contribution Account.     o   The
portion of the Non-Safe Harbor Non-Elective Contribution Account to which is
allocated Non-Safe Harbor Non-Elective Contributions, Forfeitures, and earnings
for Plan Years beginning after December 31, 2006 (and subsequent earnings
attributable to such allocations). The portion of the Non-Safe Harbor Non-
Elective Contribution Account to which was allocated Non-Safe Harbor
Non-Elective Contributions, Forfeitures, and earnings for Plan Years beginning
prior to January 1, 2007 (and subsequent earnings attributable to such
allocations) will remain subject to the Pre-2007 Vesting Schedule, without
regard to this Section or the Vesting schedule enumerated in the current Plan
document that applies to Non-Safe Harbor Non-Elective Contribution Accounts.

          Post-EGTRRA Election Form   Page 2   July 2008

 



--------------------------------------------------------------------------------



 



  (c)   Pre-2007 Vesting Schedule. Under Section 2.6(f)(3) of the Amendment, the
Pre-2007 Vesting Schedule was:

  o   7 Year Graded     o   5 Year Cliff     o   The schedule set forth below

  1   Year / Period of Service _____%     2   Years / Periods of Service _____%
    3   Years / Periods of Service _____% (must be at least 20% unless 100%
Vesting occurs at 5 years)     4   Years / Periods of Service _____% (must be at
least 40% unless 100% Vesting occurs at 5 years)     5   Years / Periods of
Service _____% (must be at least 60%)     6   Years / Periods of Service _____%
(must be at least 80%)     7   Years / Periods of Service _____% (must be 100%)

2.3  
þ   Rollovers by a Non-Spouse Beneficiary. Section 2.9 of the Amendment
regarding rollovers by a Non-Spouse Designated Beneficiary is adopted effective
Jan 1, 2010.
  2.4  
o   Money Purchase or Target Benefit Plan In-Service Distributions. Section 2.10
of the Amendment regarding in-service distributions from a money purchase or
target benefit plan is adopted effective                     . A Participant who
has reached Age _______ (cannot be earlier than Age 62) and who has not yet
Terminated Employment may elect to receive a distribution of his or her Vested
Account Balance.
  2.5  
þ   QDIA. If the Plan has an Eligible Automatic Contribution Arrangement as
described in Code§414(w)(3), then Section 2.11 of the Amendment regarding QDIAs
is adopted effective as of the effective date of the Eligible Automatic
Contribution Arrangement (unless an earlier effective date is indicated in the
next sentence). Otherwise, Section 2.11 of the Amendment regarding QDIAs is
adopted effective Jan 1, 2010.
  2.6  
o  Modification of Normal Retirement Age. Section 2.12 of the Amendment
regarding the definition of Normal Retirement Age is adopted effective
                    , subject to the following provisions:

  (a)   Normal Retirement Age Amended in Plan or this Amendment. Under
Section 2.12(a) of the Amendment, the definition of Normal Retirement Age is
amended as of the effective date above to be:

  o   The definition selected in the Adoption Agreement.     o   Age _____ (max.
65)

  o   Or the _____ (maximum. 5th) anniversary of becoming a Participant in the
Plan, if later.     o   Or the date the Participant is credited with at least
_______Years of Service/Periods of Service, if later, but in no event later than
the later of Age 65 or the 5th anniversary of becoming a Participant.     o  
Or                                          , but in no event later than the
later of Age 65 or the 5th anniversary of becoming a Participant in the Plan.

  (b)
 o
 Plan Provisions for Code §411(a)(10) and/or Code §411(d)(6) Compliance. Under
Section 2.12(c) of the Amendment, the Plan is amended by the following
additional provisions:                                            
                                                                               
                                                                 
                               
                                                                              
                                         .

Section 3. Post-EGTRRA Provisions Effective 2008

  3.1  
þ    Elimination of Gap Period Income for Excess Contributions. Section 3.1 of
the Amendment regarding the elimination of gap period income for Excess
Contributions is adopted effective Jan 1, 2009.
    3.2  
þ    Elimination of Gap Period Income for Excess Aggregate Contributions.
Section 3.2 of the Amendment regarding the elimination of gap period income for
Excess Aggregate Contributions is adopted by the Plan effective Jan 1, 2009.

          Post-EGTRRA Election Form   Page 3   July 2008

 



--------------------------------------------------------------------------------



 



  3.3  
o   Qualified Automatic Contribution Arrangement. Section 3.3 of the Amendment
regarding a Qualified Automatic Contribution Arrangement is adopted effective
____________, subject to the following:

  (a)   QACA Contribution Requirement. Pursuant to Section 3.3(a) of the
Amendment, the Employer will make the following QACA Contribution to the
following Participants: (check one)

  o   QACA Non-Elective Contribution. The Employer will make a QACA Non-Elective
Contribution equal to 3% (or such higher percentage as may be elected by the
Employer by resolution) of Compensation for the Plan Year. Such QACA
Non-Elective Contribution will be made on behalf of: (check one)

  o   Any Participant in the Elective Deferral component of the Plan who is a
NHCE, regardless of whether he or she makes Elective Deferrals or Voluntary
Employee Contributions.     o   Any Participant in the Elective Deferral
component of the Plan, regardless of whether such Participant makes Elective
Deferrals or Voluntary Employee Contributions.     o   The following
Participants ___________________________________________________ (Any
Participant in the Elective Deferral component of the Plan who is a NHCE must be
included regardless of whether he or she makes Elective Deferrals or Voluntary
Employee Contributions)

  o   QACA “Basic” Matching Contributions. The Employer will make a QACA
Matching Contribution equal to the sum of (1) 100% of the Participant’s Elective
Deferrals that do not exceed 1% of Compensation for the Allocation Period, plus
(2) 50% of the Participant’s Elective Deferrals that exceed 1% of Compensation
for the Allocation Period but do not exceed 6% percent of Compensation for the
Allocation Period. Such QACA Matching Contribution will be made on behalf of:
(check one)

  o   Any Participant in the Elective Deferral component of the Plan who is a
NHCE and on whose behalf Elective Deferrals are made to the Plan.     o   Any
Participant in the Elective Deferral component of the Plan and on whose behalf
Elective Deferrals are made to the Plan.     o   The following Participants
____________________________ (Any Participant in the Elective Deferral component
of the Plan who is a NHCE must be included regardless of whether he or she makes
Elective Deferrals or Voluntary Employee Contributions)

  o   QACA “Enhanced” Matching Contributions. The Employer will make a QACA
Matching Contribution equal to (1) 100% of the Participant’s Elective Deferrals
that do not exceed ___% (must be at least 1% but not greater than 6%) of
Compensation for the Allocation Period; plus, if applicable, (2) ___% of
Elective Deferrals that exceed ___% (must be at least 1% but not greater than
6%) of Compensation but do not exceed ___% (must be greater than 1% but not
greater than 6%) of Compensation for the Allocation Period; plus, if applicable,
(3) ___% of Elective Deferrals that exceed ___% (must be greater than 1% but not
greater than 6%) of Compensation but do not exceed ___% (must be greater than 1%
but not greater than 6%) of Compensation for the Allocation Period.        
Note: If applicable, the first blank in (2) and the first blank in (3) must be
completed so that, at any rate of elective deferrals, the QACA “Enhanced”
Matching Contribution is at least equal to the Matching Contribution receivable
if the Employer was making the QACA “Basic” Matching Contributions, but the rate
of Matching Contributions cannot increase as Elective Deferrals increase.      
  Such QACA Matching Contribution will be made on behalf of:

  o   Any Participant in the Elective Deferral component of the Plan who is a
NHCE and on whose behalf Elective Deferrals are made to the Plan.     o   Any
Participant in the Elective Deferral component of the Plan and on whose behalf
Elective Deferrals are made to the Plan.     o   The following Participants
                                                                           
           (Any Participant in the Elective Deferral component of the Plan who
is a NHCE must be included regardless of whether he or she makes Elective
Deferrals or Voluntary Employee Contributions)

          Post-EGTRRA Election Form   Page 4   July 2008

 



--------------------------------------------------------------------------------



 



  (b)   Plan to Which QACA Contribution Will Be Made. Pursuant to
Section 3.3(a)(2) of the Amendment, the QACA Contribution will be made to:
(check one)

  o   This Plan     o   The following plan, so long as that other plan meets the
requirements of Code §401(k)(12)(F) and the Regulations thereunder
                                                                          
      .

  (c)   Compensation for QACA Contribution Purposes. Pursuant to
Section 3.3(a)(5) of the Amendment, a Participant’s Compensation for QACA
Contribution purposes is determined by the provisions selected below:

  (1)   Compensation is defined as: (check one)

  o   Form W-2 Compensation     o   Code §3401 Compensation     o   Safe Harbor
Code §415 Compensation

  (2)   Elective contributions under Code §125, §132(f)(4), §401(k), §402(h),
§403(b), §457(b) and §414(h)(2) will: (check one)

  o   Be included as Compensation     o   Not be included as Compensation

  (3)   The Compensation measuring period is the: (check one)

  o   Plan Year     o   Fiscal Year ending on or within the Plan Year     o  
Calendar year ending on or within the Plan Year

  (4)   o The following categories will not be counted as Compensation: (check
all that apply)

  o   A) Compensation received prior to becoming a Participant     o   B)
Compensation received while an ineligible Employee     o   C) All items in
Regulation §1.414(s)-1(c)(3) (i.e., expense allowances, fringe benefit, etc.)  
  o   D) Post-Severance Compensation 1     o   E) Deemed 125 Compensation 1    
o   F) Bonuses 1     o   G) Overtime 1     o   H) Commissions 1     o   I) Other
(describe) 1      
 
         
 

 

1   If checked, the Plan’s definition of compensation may fail to satisfy the
safe harbor requirements unless such compensation is excluded only with respect
to HCEs under paragraph (5) below.

  (5)   o The amounts excluded under (4)(D) – (I) are only excluded with respect
to: (check all that apply)

  o   Highly Compensated Employees     o   Other (cannot be a class that only
includes NHCEs)      
 
         
 

          Post-EGTRRA Election Form   Page 5   July 2008

 



--------------------------------------------------------------------------------



 



  (d)   Vesting of QACA Contribution Account. Pursuant to Section 3.3(b) of the
Amendment, a Participant’s Vested Interest in his or her QACA Contribution
Account will be determined by the provisions selected below:

  (1)   The Vesting schedule for the QACA Contribution Account is: (check one)

  o   100% full and immediate     o   2-year cliff Vesting (1 year/0%;
2 years/100%)     o   The Vesting schedule set forth below:

  1   Year/Period of Service _______%     2   Years/Periods of Service 100 %

  (2)  
o   Service Excluded for Vesting. All Service with the Employer is counted in
determining a Participant’s Vested Interest in the QACA Contribution Account
except the following: (check all that apply)

  o   Service before age 18     o   Service before the Employer maintained this
Plan or a predecessor plan

  (e)   Usage of Forfeitures of QACA Contribution Account. If the Vesting
schedule selected in Section 3.3(d) above is other than 100% full and immediate,
then pursuant to Section 3.3(c) of the Amendment, Forfeitures that are not used
for the purposes described in Section 3.3(c) of the Amendment will be: (check
one)

  o   Used to reduce any, or any combination of, Employer contributions, as
determined by the Administrator     o   Added to any, or any combination of,
Employer contributions, as determined by the Administrator

  3.4  
o    Eligible Automatic Contribution Arrangement. Section 3.4 of the Amendment
regarding an Eligible Automatic Contribution Arrangement is adopted effective
                                        .
    3.5  
o    Eligible Participant’s Election for Permissible Withdrawal. Section 3.5 of
the Amendment regarding a Participant’s election for a Permissible Withdrawal is
adopted effective                                         . (the date cannot be
earlier than the effective date of either Section 3.3 or Section 3.4 above)

Signature of the Sponsoring Employer

                     
By
          Title        
 
 
 
         
 
   
Print Name
          Date        
 
 
 
         
 
   

          Post-EGTRRA Election Form   Page 6   July 2008

 



--------------------------------------------------------------------------------



 



Allocation Group Addendum
Plan Name Littelfuse, Inc. 401(k) Retirement and Savings Plan
Until such time as a new Allocation Group Addendum is executed by the Plan
Sponsor, Non-Safe Harbor Non-Elective Contribution #  2   will be allocated
using the Participant Group Allocation method as elected under Section 7.2(e) of
the Adoption Agreement. The allocation will be made in accordance with the
provisions of Section 3.5(a)(5) of the Basic Plan. Each Benefiting Participant
who is a HCE will be a separate allocation rate group, not to exceed 25 such
groups. The allocation rate groups for Benefiting Participants who are NHCEs are
set forth below, subject to the following limitations: If there are one or two
eligible NHCEs, the allowable number of such NHCE groups is one. If there are 3
to 8 eligible NHCEs, the allowable number of such NHCE groups cannot exceed two.
If there are 9 to 11 eligible NHCEs, the allowable number of such NHCE groups
cannot exceed three. If there are 12 to 19 eligible NHCEs, the allowable number
of such NHCE groups cannot exceed four. If there are 20 to 29 eligible NHCEs,
the allowable number of such NHCE groups cannot exceed five. If there are 30 or
more eligible NHCEs, the allowable number of such NHCE groups cannot exceed the
number of eligible NHCEs divided by five (rounded down to the next whole number
if the result of dividing is not a whole number), but cannot exceed 25. Note: In
the case of self-employed individuals (i.e. sole proprietorships or
partnerships), the requirements of Regulation §1.401(k)-1(a)(6) continue to
apply, and the allocation method should not be such that a cash or deferred
election is created for a self-employed individual as a result of the allocation
method; and a group cannot consist of groups of NHCEs with the lowest amount of
Compensation and/or the shortest Years/Periods of Service who may represent the
minimum number of such Employees necessary to satisfy coverage under Code
§410(b).

     
Group # 1 consists of
  See 1 in Addendum
 
   
Group # 2 consists of
   
 
   
 
   
Group # 3 consists of
   
 
   
 
   
Group # 4 consists of
   
 
   
 
   
Group # 5 consists of
   
 
   
 
   
Group # 6 consists of
   
 
   
 
   
Group # 7 consists of
   
 
   
 
   
Group # 8 consists of
   
 
   
 
   
Group # 9 consists of
   
 
   
 
   
Group #10 consists of
   
 
   
 
   
Group #11 consists of
   
 
   
 
   
Group #12 consists of
   
 
   
 
   
Group #13 consists of
   
 
   
 
   
Group #14 consists of
   
 
   
 
   
Group #15 consists of
   
 
   
 
   
Group #16 consists of
   
 
   
 
   
Group #17 consists of
   
 
   
 
   
Group #18 consists of
   
 
   
 
   
Group #19 consists of
   
 
   
 
   
Group #20 consists of
   
 
   
 
   
Group #21 consists of
   
 
   
 
   
Group #22 consists of
   
 
   
 
   
Group #23 consists of
   
 
   
 
   
Group #24 consists of
   
 
   
 
   
Group #25 consists of
   
 
   

Signature of the Sponsoring Employer

                 
By
          Title    
 
                Print Name       Date    
 
               

          Prototype 401(K) Non-Std.   Page 1 of 1   IRS Serial No: M390508a

 



--------------------------------------------------------------------------------



 



Addendum

1.   60 Point Group: Employees who are participants in the Littelfuse, Inc.
Retirement Plan and have ten (10) or more years of service with the Employer and
whose years of service with the Employer plus age is greater than or equal to
sixty (60) as of January 1, 2010.

 



--------------------------------------------------------------------------------



 



Littelfuse, Inc. 401(k) Savings Plan
Additional Addendum

1.   Effective January 1, 2010, all eligible employees whose current elective
deferral rate is less than 2% will have their deferral rate increased to 2%.
Initial notices will be distributed to employees around November 15th, 2009 with
a follow-up postcard distributed 2 weeks before the election becomes effective.
Employees will have 45 days to opt out of this service before their elective
deferral rates are increased on January 1, 2010.   2.   Effective January 1,
2011, all eligible employees who are currently contributing less than 10% will
have their deferral rate increased by 1% annually until they reach 10% or
opt-out of the automatic increase service.   3.   For all participants actively
employed on January 1, 2010, Non-Safe Harbor Matching Contributions made prior
to January 1, 2010 will be 100% vested.   4.   A Participant who has reached Age
591/2 can withdraw all or a portion of the Participant’s Vested Non-Safe Harbor
Matching Contribution Account while he or she is still employed by the Employer.

                 
By:
          Title:    
 
              Print Name:     Date:    
 
               

 



--------------------------------------------------------------------------------



 



AccuDraft
Prototype Defined Contribution Retirement Plan
Basic Plan # 01

      DC Basic Plan #01   July 2008

 



--------------------------------------------------------------------------------



 



Table of Contents

                    Article 1  
 
    2     Definitions  
 
    2     1.1    
ACP Test
    2     1.2    
ACP Safe Harbor Matching Contribution
    2     1.3    
ACP Safe Harbor Matching Contribution Account
    2     1.4    
Actual Contribution Percentage
    2     1.5    
Actual Contribution Percentage Test
    2     1.6    
Actual Deferral Percentage
    2     1.7    
Actual Deferral Percentage Test
    3     1.8    
Administrator
    3     1.9    
Adopting Employer
    3     1.10    
ADP Safe Harbor Contribution
    3     1.11    
ADP Safe Harbor Matching Contribution
    3     1.12    
ADP Safe Harbor Matching Contribution Account
    4     1.13    
ADP Safe Harbor Non-Elective Contribution
    4     1.14    
ADP Safe Harbor Non-Elective Contribution Account
    4     1.15    
ADP Test
    4     1.16    
Affiliated Employer
    4     1.17    
Age
    4     1.18    
Aggregate Normal Allocation Rate
    4     1.19    
Allocation Period
    5     1.20    
Allocation Rate
    5     1.21    
Anniversary Date
    5     1.22    
Annuity Starting Date
    6     1.23    
Annual Additions
    6     1.24    
Applicable Contribution Rate
    6     1.25    
Applicable Plan Year
    6     1.26    
Basic Plan
    6     1.27    
Beneficiary
    6     1.28    
Benefiting Participant
    7     1.29    
Break in Service
    7     1.30    
Broadly Available Allocation Rates
    7     1.31    
Broadly Available Separate Plans
    7     1.32    
Cash or Deferred Contribution
    7     1.33    
Catch-Up Contribution
    7     1.34    
Catch-Up Contribution Limit
    8     1.35    
Code
    8     1.36    
Code §3401 Compensation
    8     1.37    
Code §401(a)(17) Compensation Limit
    8     1.38    
Code §414(s) Compensation
    8     1.39    
Code §415(c)(3) Compensation
    8     1.40    
Committee
    9     1.41    
Compensation
    9     1.42    
Compensation Determination Period
    10     1.43    
Contribution Percentage
    10     1.44    
Contribution Percentage Amounts
    11     1.45    
Counting of Hours Method
    13     1.46    
Current Year Testing Method
    13     1.47    
Deductible Employee Contribution
    13     1.48    
Deductible Employee Contribution Account
    13     1.49    
Deemed Aggregated Allocation Groups
    13     1.50    
Deemed Code §125 Compensation
    13     1.51    
Deemed IRA Contribution
    13     1.52    
Deemed IRA Contribution Account
    13     1.53    
Designated Beneficiary
    13     1.54    
Determination Date
    13     1.55    
Disability
    14     1.56    
Distribution Calendar Year
    14     1.57    
Domestic Partner
    14     1.58    
Early Retirement Age
    14  

      DC Basic Plan #01   July 2008

 



--------------------------------------------------------------------------------



 



                    1.59    
Early Retirement Date
    14     1.60    
Earned Income
    14     1.61    
Elapsed Time Method
    15     1.62    
Elective Deferral
    15     1.63    
Eligibility Computation Period
    15     1.64    
Eligible Employee
    15     1.65    
Employee
    15     1.66    
Employee Contribution
    16     1.67    
Employer
    16     1.68    
Employment Commencement Date
    16     1.69    
Equivalent Accrual Rate
    16     1.70    
ERISA
    16     1.71    
Excess Annual Additions
    17     1.72    
Excess Aggregate Contributions
    17     1.73    
Excess Compensation
    17     1.74    
Excess Contributions
    17     1.75    
Excess Elective Deferrals
    17     1.76    
401(k) Plan
    17     1.77    
401(m) Plan
    17     1.78    
Fiscal Year
    17     1.79    
Forfeiture
    17     1.80    
Forfeiture Account
    18     1.81    
Form W-2 Compensation
    18     1.82    
Gradually Increasing Age or Service Schedule
    18     1.83    
HCE
    19     1.84    
Highly Compensated Employee
    19     1.85    
Hour of Service
    19     1.86    
Hypothetical Entry Date
    20     1.87    
Immediately Distributable
    20     1.88    
Independent Contractor
    20     1.89    
Key Employee
    20     1.90    
Leased Employee
    21     1.91    
Life Expectancy
    21     1.92    
Limitation Year
    21     1.93    
Mandatory Employee Contribution
    21     1.94    
Mandatory Employee Contribution Account
    21     1.95    
Matching Contribution
    21     1.96    
Matching Contribution Account
    21     1.97    
Matching Rate
    21     1.98    
Maternity or Paternity Leave
    22     1.99    
Maximum Excess Percentage
    22     1.100    
Minimum Aggregate Allocation Gateway
    22     1.101    
Minimum Allocation Gateway
    23     1.102    
Named Fiduciary
    23     1.103    
NHCE
    23     1.104    
Non-Elective Contribution
    24     1.105    
Non-Highly Compensated Employee
    24     1.106    
Non-Key Employee
    24     1.107    
Non-Safe Harbor 401(k) Plan
    24     1.108    
Non-Safe Harbor 401(m) Plan
    24     1.109    
Non-Safe Harbor Matching Contribution
    24     1.110    
Non-Safe Harbor Matching Contribution Account
    24     1.111    
Non-Safe Harbor Non-Elective Contribution
    24     1.112    
Non-Safe Harbor Non-Elective Contribution Account
    24     1.113    
Normal Accrual Rate
    24     1.114    
Normal Form of Distribution
    24     1.115    
Normal Retirement Age
    24     1.116    
Normal Retirement Date
    24     1.117    
OASI Percentage
    24     1.118    
One Year Holdout Rule
    25     1.119    
Otherwise Excludable Participant
    25     1.120    
Optional Form of Distribution
    25  

      DC Basic Plan #01   July 2008

 



--------------------------------------------------------------------------------



 



                    1.121    
Participant
    25     1.122    
Participant’s Account
    25     1.123    
Participant’s Account Balance
    25     1.124    
Period of Service
    25     1.125    
Period of Severance
    30     1.126    
Permissive Aggregation Group
    30     1.127    
Plan
    30     1.128    
Plan Year
    30     1.129    
Policy
    30     1.130    
Post-Severance Compensation
    30     1.131    
Pre-Tax Elective Deferral
    30     1.132    
Pre-Tax Elective Deferral Account
    30     1.133    
Prevailing Wage Account
    30     1.134    
Prevailing Wage Contribution
    30     1.135    
Prevailing Wage Employee
    30     1.136    
Prevailing Wage Law
    31     1.137    
Primarily Defined Benefit in Character
    31     1.138    
Prior Year Testing Method
    31     1.139    
QJSA
    31     1.140    
QMAC
    31     1.141    
QMAC Account
    31     1.142    
QNEC
    31     1.143    
QNEC Account
    31     1.144    
QPSA
    31     1.145    
Qualified Joint and Survivor Annuity
    31     1.146    
Qualified Matching Contribution
    31     1.147    
Qualified Matching Contribution Account
    32     1.148    
Qualified Non-Elective Contribution
    32     1.149    
Qualified Non-Elective Contribution Account
    32     1.150    
Qualified Pre-Retirement Survivor Annuity
    32     1.151    
Reemployment Commencement Date
    32     1.152    
Regulation
    32     1.153    
Representative Contribution Rate
    33     1.154    
Representative Matching Rate
    33     1.155    
Required Aggregation Group
    33     1.156    
Required Beginning Date
    33     1.157    
Rollover
    34     1.158    
Rollover Contribution
    34     1.159    
Rollover Contribution Account
    34     1.160    
Rollover Participant
    34     1.161    
Roth Elective Deferral
    34     1.162    
Roth Elective Deferral Account
    34     1.163    
Rule of Parity
    34     1.164    
Safe Harbor Code §415 Compensation
    35     1.165    
Safe Harbor 401(k) Contribution
    35     1.166    
Safe Harbor 401(k) Plan
    36     1.167    
Safe Harbor 401(m) Plan
    36     1.168    
Safe Harbor Notice
    36     1.169    
Safe Harbor Participant
    36     1.170    
Self-Employed Individual
    36     1.171    
Service
    36     1.172    
Sponsoring Employer
    36     1.173    
Spousal
    36     1.174    
Spouse
    36     1.175    
Statutory Code §415 Compensation
    36     1.176    
Substantially Equal
    37     1.177    
Taxable Wage Base
    37     1.178    
Terminated (or Terminates) Employment
    37     1.179    
Termination of Employment
    38     1.180    
Terminated Participant
    38     1.181    
Third-Step Integration Percentage
    38     1.182    
Top Heavy
    38  

      DC Basic Plan #01   July 2008

 



--------------------------------------------------------------------------------



 



                    1.183    
Top Heavy Minimum Allocation
    38     1.184    
Top Heavy Ratio
    38     1.185    
Transfer Contribution
    39     1.186    
Transfer Contribution Account
    40     1.187    
Trustee
    40     1.188    
Trust (or Trust Fund)
    40     1.189    
Valuation Calendar Year
    40     1.190    
Valuation Date
    40     1.191    
Vested Aggregate Account
    40     1.192    
Vested, Vested Interest and Vesting
    40     1.193    
Vesting Computation Period
    40     1.194    
Voluntary Employee Contribution
    40     1.195    
Voluntary Employee Contribution Account
    40     1.196    
Year of Service
    40  

         
Article 2
    46  
Plan Participation
    46  

                    2.1    
Eligibility Requirements
    46     2.2    
Entry Date
    47     2.3    
Waiver of Participation
    47     2.4    
Reemployment
    47  

         
Article 3
    48  
Contributions and Allocations
    48  

                    3.1    
General Contribution and Allocation Provisions
    48     3.2    
Elective Deferrals
    49     3.3    
Mandatory Employee Contributions
    51     3.4    
Non-Safe Harbor Matching Contributions
    51     3.5    
Non-Safe Harbor Non-Elective Contributions
    53     3.6    
Prevailing Wage Contributions
    55     3.7    
Qualified Matching Contributions
    56     3.8    
Qualified Non-Elective Contributions
    56     3.9    
Rollover Contributions
    57     3.10    
Safe Harbor 401(k) Contributions
    57     3.11    
Voluntary Employee Contributions
    58     3.12    
Allocation of Earnings and Losses
    59     3.13    
Forfeitures and Their Usage
    59     3.14    
Top Heavy Minimum Allocation
    60     3.15    
Failsafe Allocation
    61     3.16    
SIMPLE 401(k) Provisions
    62     3.17    
Deemed IRA Contributions
    64     3.18    
Actual Deferral Percentage Test and Correction
    67     3.19    
Actual Contribution Percentage Test and Correction
    69     3.20    
ADP Safe Harbor Contributions
    71     3.21    
ACP Safe Harbor Contributions
    76     3.22    
General Non-Discrimination Test Requirements
    77     3.23    
Annual Overall and Cumulative Permitted Disparity Limit
    78  

         
Article 4
    81  
Plan Benefits
    81  

                    4.1    
Benefit Upon Normal (or Early) Retirement
    81     4.2    
Benefit Upon Late Retirement
    81     4.3    
Benefit Upon Death
    81     4.4    
Benefit Upon Disability
    81     4.5    
Benefit Upon Termination of Employment
    81     4.6    
Determination of Vested Interest
    81  

         
Article 5
    85  
Distribution of Benefits
    85  

                    5.1    
Distribution of Benefit Upon Retirement
    85     5.2    
Distribution of Benefit Upon Death
    85     5.3    
Distribution of Benefit Upon Disability
    88     5.4    
Distribution of Benefit Upon Termination of Employment
    88     5.5    
Mandatory Cash-Out of Benefits
    89  

      DC Basic Plan #01   July 2008

 



--------------------------------------------------------------------------------



 



                    5.6    
Restrictions on Immediate Distributions
    90     5.7    
Accounts of Reemployed Participants
    91     5.8    
Waiver of Benefits and Spousal Consent
    93     5.9    
Required Minimum Distributions
    95     5.10    
Statutory Commencement of Benefits
    98     5.11    
Post-Termination Earnings
    99     5.12    
Distribution in the Event of Legal Incapacity
    99     5.13    
Missing Payees and Unclaimed Benefits
    99     5.14    
Direct Rollovers
    99     5.15    
Distribution of Property
    100     5.16    
Financial Hardship Distributions
    101     5.17    
In-Service Distributions
    101     5.18    
Distribution of Excess Elective Deferrals
    102     5.19    
Distribution of Excess Contributions
    103     5.20    
Distribution of Excess Aggregate Contributions
    104     5.21    
Distribution of an Employee’s Rollover Contribution Account
    106     5.22    
Distribution of a Participant’s Transfer Contribution Account
    107     5.23    
Distribution of Voluntary Employee Contributions
    108     5.24    
Distribution of Mandatory Employee Contributions
    108  

         
Article 6
    109  
Code §415 Limitations
    109  

                    6.1    
Maximum Annual Additions
    109     6.2    
Adjustments to Maximum Annual Additions
    109     6.3    
Multiple Plans and Multiple Employers
    109     6.4    
Adjustment for Excess Annual Additions
    109  

         
Article 7
    111  
Loans, Insurance and Directed Investments
    111  

                    7.1    
Loans to Participants
    111     7.2    
Insurance on Participants
    112     7.3    
Key Man Insurance
    113     7.4    
Directed Investment Accounts
    114  

         
Article 8
    115  
Duties of the Administrator
    115  

                    8.1    
Appointment, Resignation, Removal and Succession
    115     8.2    
General Powers and Duties
    115     8.3    
Functioning of the Committee
    115     8.4    
Multiple Administrators
    115     8.5    
Correcting Administrative Errors
    115     8.6    
Promulgating Notices and Procedures
    115     8.7    
Employment of Agents and Counsel
    116     8.8    
Compensation and Expenses
    116     8.9    
Claims Procedures
    116     8.10    
Qualified Domestic Relations Orders
    116     8.11    
Appointment of an Investment Manager
    116  

         
Article 9
    117  
Trustee Provisions
    117  

                    9.1    
Appointment, Resignation, Removal and Succession
    117     9.2    
Powers and Duties of the Trustee
    117  

         
Article 10
    118  
Adopting Employers
    118  

                    10.1    
Plan Contributions
    118     10.2    
Plan Amendments
    118     10.3    
Plan Expenses
    118     10.4    
Employee Transfers
    118     10.5    
Multiple Employer Provisions Under Code §413(c)
    118     10.6    
Termination of Adoption
    119  

      DC Basic Plan #01   July 2008

 



--------------------------------------------------------------------------------



 



         
Article 11
    120  
Amendment, Termination, Merger and Elective Transfers
    120  

                    11.1    
Plan Amendment
    120     11.2    
Termination of the Plan
    122     11.3    
Merger or Consolidation
    122     11.4    
Plan-to-Plan Elective Transfers
    123  

         
Article 12
    124  
Miscellaneous Provisions
    124  

                    12.1    
No Contract of Employment
    124     12.2    
Title to Assets
    124     12.3    
Qualified Military Service
    124     12.4    
Domestic Partner’s Rights
    124     12.5    
Fiduciaries and Bonding
    124     12.6    
Severability of Provisions
    124     12.7    
Interpretation of the Plan and Trust
    124     12.8    
Costs and Expenses of Legal Action
    125     12.9    
Qualified Plan Status
    125     12.10    
Mailing of Notices to Administrator, Employer or Trustee
    125     12.11    
Participant Notices and Waivers of Notices
    125     12.12    
No Duplication of Benefits
    125     12.13    
Evidence Furnished Conclusive
    125     12.14    
Release of Claims
    125     12.15    
Deductible Employee Contributions
    125     12.16    
Discontinued Contributions
    126     12.17    
Multiple Copies of Plan, Trust and/or Adoption Agreement
    126     12.18    
Loss of Prototype Status
    126     12.19    
Limitation of Liability and Indemnification
    126     12.20    
Written Elections and Forms
    126     12.21    
Assignment and Alienation of Benefits
    126     12.22    
Exclusive Benefit Rule
    126     12.23    
Prior Provisions of Amended and Restated Plans
    126     12.24    
Dual and Multiple Trusts
    126  

      DC Basic Plan #01   July 2008

 



--------------------------------------------------------------------------------



 



AccuDraft
Prototype Defined Contribution Retirement Plan
Preamble
This document is a basic Prototype Defined Contribution Retirement Plan. The
sponsor of this prototype is AccuDraft, Inc. or its successor (hereinafter
sometimes referred to as the Prototype Sponsor). The Prototype Sponsor has
designated this Prototype Defined Contribution Retirement Plan as Basic Plan
Number 01. Basic Plan 01 and its companion Adoption Agreements include
provisions for a money purchase plan, a profit sharing plan, and a 401(k) plan.
A Sponsoring Employer may adopt one or more plans by executing a completed
Adoption Agreement for each type of plan adopted. A Sponsoring Employer may
adopt one or more trusts to hold some or all retirement plan assets. The
documents mentioned in this section, taken together, constitute the AccuDraft
Prototype Defined Contribution Retirement Plan and Trust. In addition,
additional Employers may adopt this Plan as an Adopting Employer by completing
the Adopting Employer Addendum. To the extent an Adopting Employer is not an
Affiliated Employer, the Plan will become a multiple employer plan as set forth
in Code §413, and the Plan will cease to be a Prototype Plan.
The seven Adoption Agreements included with the Basic Plan permit a Sponsoring
Employer to adopt provisions for one of the following types of plans on a
standardized or non-standardized basis: profit sharing, money purchase pension,
or 401(k) cash or deferred. The Adoption Agreements permit both integrated and
non-integrated formulas, though these terms do not appear in the title of the
Adoption Agreements. A defined contribution plan using an integrated formula for
allocation of Employer contributions and/of forfeitures is “integrated.” The
term “integrated” means a plan which relies on disparities permitted by Code
§401(a)(5) and §401(l) to satisfy the non-discrimination requirements of Code
§401(a)(4). The non-standardized Adoption Agreements includes provisions for
cross-tested allocations.
It is contemplated that this prototype retirement program may be used to
continue previously established plans. In this successor plan use, execution of
an Adoption Agreement constitutes an amendment to the original plan.

          DC Basic Plan #01   Page 1 of 126   July 2008

 



--------------------------------------------------------------------------------



 



Article 1
Definitions

1.1   ACP Test. The term “ACP Test” means the Actual Contribution Percentage
Test.   1.2   ACP Safe Harbor Matching Contribution. The term “ACP Safe Harbor
Matching Contribution” means an Employer contribution (including an ADP Safe
Harbor Matching Contribution) made to this or any other defined contribution
plan on behalf of a Participant on account of a Participant’s Elective Deferrals
and/or a Participant’s Employee Contributions made by such Participant under a
plan maintained by the Sponsoring Employer, which falls within the requirements
of the ACP Safe Harbor as set forth in Code §401(m)(11) and Section 3.21 of the
Basic Plan and which is intended to automatically satisfy the requirements of
the ACP Test for a Plan Year.   1.3   ACP Safe Harbor Matching Contribution
Account. The term “ACP Safe Harbor Matching Contribution Account” means the
account to which a Participant’s ACP Safe Harbor Matching Contributions are
credited.   1.4   Actual Contribution Percentage. The term “Actual Contribution
Percentage” means, for a specified group of Participants (either Highly
Compensated Employees or Non-Highly Compensated Employees) for a Plan Year, the
average of the Contribution Percentages of the “Eligible Participants” in a
group. An Actual Contribution Percentage for a specified group of Participants
will be calculated to the nearest hundredth of a percentage point. For purposes
of this definition, the term “Eligible” Participant” means any Employee (either
a Highly Compensated Employee or a Non-Highly Compensated Employee) who is
eligible (a) to make a Voluntary Employee Contribution, (b) to make a Mandatory
Employee Contribution, (c) to make an Elective Deferral (if the Sponsoring
Employer takes such Elective Deferrals into account in the calculation of the
Contribution Percentage), (d) to receive a Matching Contribution (including
Forfeitures that are contingent upon the Participant making Elective Deferrals
or Employee Contributions), or (e) to receive a Qualified Matching Contribution.
If an Employee Contribution is required as a condition of participation in the
Plan, then any Employee who would be a Participant if such Employee made such a
contribution will be treated as an “Eligible Participant” on behalf of whom no
Employee Contributions are made.   1.5   Actual Contribution Percentage Test.
The term “Actual Contribution Percentage Test” means the nondiscrimination test
of Section 3.19 that is performed each Plan Year on a Non-Safe Harbor 401(m)
Plan. In any Plan Year, if ACP Safe Harbor Matching Contributions (including, if
applicable, ADP Safe Harbor Matching Contributions) satisfy the requirements of
Section 3.21, then the Actual Contribution Percentage Test will be deemed to be
satisfied with respect to such ACP Safe Harbor Matching Contributions of that
Plan Year. Notwithstanding the foregoing, a Plan that makes ACP Safe Harbor
Matching Contributions that satisfy the requirements of Section 3.21 is deemed
to have elected the Current Year Testing Method, regardless of the testing
method (Prior Year Testing or Current Year Testing) actually elected in the
Adoption Agreement.   1.6   Actual Deferral Percentage. The term “Actual
Deferral Percentage” means, for a specified group of Participants (either Highly
Compensated Employees or Non-Highly Compensated Employees) for a Plan Year, the
average of the ratios (calculated separately to the nearest hundredth of a
percentage point for each Participant in such group) of (a) the amount of
Employer contributions actually paid over to the Trust on behalf of such
Participant for the Plan Year to (b) the Code §414(s) Compensation of such
Participant for such Plan Year. For purposes of computing Actual Deferral
Percentages, an Employee who would be a Participant but for the failure to make
Elective Deferrals will be treated as a Participant on whose behalf no Elective
Deferrals are made and such Participant’s ratio will equal zero (0). An Actual
Deferral Percentage for a specified group of Participants will be calculated to
the nearest hundredth of a percentage point. Employer contributions actually
paid over to the Trust on behalf of such Participant (either a HCE or a NHCE)
for the Plan Year will include:

  (a)   Elective Deferrals. Any Elective Deferrals made pursuant to the
Participant’s deferral election (including Excess Elective Deferrals of Highly
Compensated Employees), but excluding the following:

  (1)   Excess Elective Deferrals of NHCEs. Excess Elective Deferrals of NHCEs
that arise solely from Elective Deferrals made under this Plan or plans of this
Sponsoring Employer;     (2)   Elective Deferrals Treated as Catch-Up
Contributions. Elective Deferrals that are treated as Catch–Up Contributions
under Code §414(v) because the Elective Deferrals exceed a statutory limit or
employer-provided limit (within the meaning of Regulation §1.414(v)–1(b)(1)) for
the Plan Year for which the Elective Deferrals were made, or for any other Plan
Year;

          DC Basic Plan #01   Page 2 of 126   July 2008

 



--------------------------------------------------------------------------------



 



  (3)   Elective Deferrals in the ACP Test. Elective Deferrals that are taken
into account in the Actual Contribution Percentage Test (provided the ADP Test
is satisfied both with and without the exclusion of these Elective Deferrals);
and     (4)   Additional Elective Deferrals Pursuant to Code §414(u). Additional
Elective Deferrals that are made pursuant to Code §414(u) by reason of a
Participant’s qualified military service for the Plan Year for which the
contributions are made, or for any other Plan Year.

  (b)   QNECs and QMACs. In the discretion of the Sponsoring Employer, Qualified
Non-Elective Contributions and Qualified Matching Contributions.

1.7   Actual Deferral Percentage Test. The term “Actual Deferral Percentage
Test” means the nondiscrimination test of Section 3.18 that is performed each
Plan Year on a Non-Safe Harbor 401(k) Plan. In any Plan Year, if ADP Safe Harbor
Contributions satisfy the requirements of Section 3.20, then the Actual Deferral
Percentage Test will be deemed to be satisfied with respect to any Elective
Deferrals of that Plan Year. Notwithstanding the foregoing, a Plan that makes
ADP Safe Harbor Matching Contributions that satisfy the requirements of
Section 3.20 is deemed to have elected the Current Year Testing Method,
regardless of the testing method (Prior Year Testing Method or Current Year
Testing Method) actually elected in the Adoption Agreement.   1.8  
Administrator. The term “Administrator” means the Sponsoring Employer unless the
Sponsoring Employer appoints another Administrator in the Adoption Agreement
pursuant to Section 8.1 of the Basic Plan. The term “Administrator” also means a
Qualified Termination Administrator (“QTA”) charged with the task of holding the
assets of an orphan plan as permitted by the Department of Labor. A QTA will be
an eligible custodian such as a bank, mutual fund house, or insurance company.
Third party record-keepers cannot be QTAs. However, in the case of a one
participant-owner only plan, the spouse of a deceased owner can continue to
operate the Plan, pursuant to Revenue Procedure 2006-27.   1.9   Adopting
Employer. The term “Adopting Employer” means any entity which adopts this Plan
with the consent of the Sponsoring Employer. In addition to all other terms and
conditions in the Plan, Adopting Employers will be, and must comply with, the
terms and conditions set forth in Article 10. If the Plan is utilizing a
standardized Adoption Agreement, then any Affiliated Employer is automatically
considered to be an Adopting Employer. If the Plan is utilizing a
non-standardized Adoption Agreement, then an Affiliated Employer is not
considered an Adopting Employer unless such Affiliated Employer has specifically
adopted the Plan.   1.10   ADP Safe Harbor Contribution. The term “ADP Safe
Harbor Contribution” means an ADP Safe Harbor Matching Contribution and/or an
ADP Safe Harbor Non-Elective Contribution.   1.11   ADP Safe Harbor Matching
Contribution. The term “ADP Safe Harbor Matching Contribution” means an Employer
contribution made to this or any other defined contribution plan on behalf of a
Participant (a) on account of Elective Deferrals made by such Participant under
a plan maintained by the Sponsoring Employer, (b) in which a Participant will
have a 100% Vested Interest at all times, and (c) which falls within the
requirements of the ADP Safe Harbor as set forth in Code §401(k)(12) and
Section 3.20 of the Basic Plan and which is intended to automatically satisfy
the requirements of the ADP Test and the ACP Test for a Plan Year. ADP Safe
Harbor Matching Contributions can be either “Basic” or “Enhanced” as elected in
the Adoption Agreement. ADP Safe Harbor Matching Contributions can only be
distributed upon the earliest to occur of the following dates: (a) a Participant
Terminates Employment (separates from service, for Plan Years beginning before
2002) with the Employer; (b) a Participant dies; (c) a Participant suffers a
Disability; (d) an event that is described in Code §401(k)(10) occurs; or (e) a
Participant reaches Age 591/2 (if on or before such date, a pre-retirement
in-service withdrawal of ADP Safe Harbor Matching Contributions is elected in
the Adoption Agreement). With respect to clause (d) of the prior sentence, ADP
Safe Harbor Matching Contributions can be distributed (in a lump sum only) upon
termination of the Plan, so long as the Sponsoring Employer (or an Affiliated
Employer) does not maintain an alternative defined contribution plan at any time
during the period beginning on the date of Plan termination and ending 12 months
after all assets have been distributed from the terminated Plan. However, if at
all times during the 24-month period beginning 12 months before the date of
Plan’s termination, fewer than 2% of the Employees eligible to participate in
the 401(k) Plan as of the date of the Plan’s termination are eligible to
participate in the other defined contribution plan, then the other defined
contribution plan is not an alternative defined contribution plan. In addition,
a defined contribution plan is not an alternative defined contribution plan if
it is an employee stock ownership plan as defined in Code §4975(e)(7) or Code
§409(a), a simplified employee

          DC Basic Plan #01   Page 3 of 126   July 2008

 



--------------------------------------------------------------------------------



 



    pension as defined in Code §408(k), a SIMPLE IRA plan as defined in Code
§408(p), a plan or contract that is described in Code §403(b), or a plan that is
described in Code §457(b) or Code §457(f). For Plan Years beginning before 2002,
ADP Safe Harbor Matching Contributions could also be distributed (in a lump sum
only) upon (a) the disposition by a corporation to an unrelated corporation of
substantially all of the assets (within the meaning of Code §409(d)(2)) used in
a trade or business of such corporation if such corporation continues to
maintain the Plan after the disposition, but only with respect to employees who
continue employment with the corporation acquiring such assets; or (b) the
disposition by a corporation to an unrelated entity of such corporation’s
interest in a subsidiary (within the meaning of Code §409(d)(3)) if such
corporation continues to maintain the Plan, but only with respect to employees
who continue employment with such subsidiary.

1.12   ADP Safe Harbor Matching Contribution Account. The term “ADP Safe Harbor
Matching Contribution Account” means the account to which a Participant’s ADP
Safe Harbor Matching Contributions are credited.   1.13   ADP Safe Harbor
Non-Elective Contribution. The term “ADP Safe Harbor Non-Elective Contribution”
means a Non-Elective Contribution in which a Participant will have a 100% Vested
Interest at all times, which falls within the requirements of the ADP Safe
Harbor under Code §401(k)(12) and Section 3.20 of the Basic Plan, and which is
intended to automatically satisfy the requirements of the ADP Test for a Plan
Year. ADP Safe Harbor Non-Elective Contributions can only be distributed upon
the earliest to occur of the following dates: (a) a Participant Terminates
Employment (separates from service, for Plan Years beginning before 2002) with
the Employer; (b) a Participant dies; (c) a Participant suffers a Disability;
(d) an event that is described in Code §401(k)(10) occurs; or (e) a Participant
reaches Age 591/2 (if on or before such date, a pre-retirement in-service
withdrawal of ADP Safe Harbor Non-Elective Contributions is elected in the
Adoption Agreement). With respect to clause (d) of the prior sentence, ADP Safe
Harbor Non-Elective Contributions can be distributed (in a lump sum only) upon
termination of the Plan, so long as the Sponsoring Employer (or an Affiliated
Employer) does not maintain an alternative defined contribution plan at any time
during the period beginning on the date of Plan termination and ending 12 months
after all assets have been distributed from the terminated Plan. However, if at
all times during the 24-month period beginning 12 months before the date of Plan
termination, fewer than 2% of the Employees who were eligible to participate in
the 401(k) Plan as of the date of Plan termination are eligible to participate
in the other defined contribution plan, then the other defined contribution plan
is not an alternative defined contribution plan. Also, a defined contribution
plan is not an alternative defined contribution plan if it is an employee stock
ownership plan as defined in Code §4975(e)(7) or Code §409(a), a simplified
employee pension as defined in Code §408(k), a SIMPLE IRA plan as defined in
Code §408(p), a plan or contract that is described in Code §403(b), or a plan
that is described in Code §457(b) or §457(f). For Plan Years beginning before
2002, ADP Safe Harbor Non-Elective Contributions could also be distributed (in a
lump sum only) upon (a) the disposition by a corporation to an unrelated
corporation of substantially all of the assets (within the meaning of Code
§409(d)(2)) used in a trade or business of such corporation if such corporation
continues to maintain the Plan after the disposition, but only with respect to
employees who continue employment with the corporation acquiring such assets; or
(b) the disposition by a corporation to an unrelated entity of such
corporation’s interest in a subsidiary (within the meaning of Code §409(d)(3))
if such corporation continues to maintain the Plan, but only with respect to
employees who continue employment with such subsidiary.   1.14   ADP Safe Harbor
Non-Elective Contribution Account. The term “ADP Safe Harbor Non-Elective
Contribution Account” means the account to which a Participant’s ADP Safe Harbor
Non-Elective Contributions are credited.   1.15   ADP Test. The term “ADP Test”
means the Actual Deferral Percentage Test.   1.16   Affiliated Employer. The
term “Affiliated Employer” means any of the following: (1) a controlled group of
corporations as defined in Code §414(b); (2) a trade or business (whether or not
incorporated) under common control as described in Code §414(c); (3) any
organization (whether or not incorporated) which is a member of an affiliated
service group as described in Code §414(m); and (4) any other entity required to
be aggregated as described in Code §414(o). Any Periods of Service or Years of
Service with an Affiliated Employer will only be taken into account as otherwise
provided under the Plan.   1.17   Age. The term “Age” means actual attained age
unless otherwise specified.   1.18   Aggregate Normal Allocation Rate. The term
“Aggregate Normal Allocation Rate” means the sum of the Employee’s Allocation
Rate under the defined contribution plan(s) and the equivalent normal allocation
rate under the defined benefit plan(s), determined in the following manner:

          DC Basic Plan #01   Page 4 of 126   July 2008

 



--------------------------------------------------------------------------------



 



  (a)   Aggregate Allocation Rates. An Employee’s Aggregate Normal Allocation
Rate is determined by treating all defined contribution plans that are part of
the combination of defined benefit plan(s) and defined contribution plan(s) as a
single plan, and all defined benefit plans that are part of the combination of
defined benefit plan(s) and defined contribution plan(s) as a separate single
plan. Furthermore, an equivalent normal allocation rate for the Employee is
determined pursuant to Regulation §1.401(a)(4)–8(c)(2).     (b)   Options
Applied on an Aggregate Basis. The optional rules in Regulation
§1.401(a)(4)–2(c)(2)(iv) (imputation of permitted disparity) and (v) (grouping
of rates) may not be used to determine an Employee’s allocation or equivalent
normal allocation rate, but may be applied to determine an Employee’s Aggregate
Normal Allocation Rate by substituting the Aggregate Normal Allocation Rate
(determined without regard to the option) for the Employee’s Allocation Rate in
that Regulation section where appropriate.     (c)   Consistency Rule. Aggregate
Normal Allocation Rates must be determined in a consistent manner for all
employees for the Plan Year. The same measurement periods and interest rates
must be used, and any available options must be applied consistently, if at all,
for the entire combination of defined benefit and defined contribution plan(s).
Options that are not permitted to be used under Regulation §1.401(a)(4)–8 in
cross-testing a defined contribution plan or a defined benefit plan (such as
measurement periods that include future periods, non-standard interest rates,
the option to disregard compensation adjustments described in
§1.401(a)(4)–13(d), or the option to disregard Plan provisions providing for
actuarial increases after normal retirement age under Regulation
§1.401(a)(4)–3(f)(3)) may not be used in testing a combination of defined
benefit and defined contribution plan(s) on either a benefits or contributions
basis, because their use would inevitably result in inconsistent determinations
under the defined contribution and defined benefit plan(s).

1.19   Allocation Period. The term “Allocation Period” means a period of 12
consecutive months or less for which (a) an Employer contribution is made and
allocated under the terms of the Plan; (b) Forfeitures are allocated under the
terms of the Plan; and/or (c) earnings and losses are allocated under the terms
of the Plan.

1.20   Allocation Rate. The term “Allocation Rate” means the following:

  (a)   General Definition. Generally, the term “Allocation Rate” means, for a
Participant for a Plan Year, the sum of the allocations to the Participant’s
Account for the Plan Year, expressed as a percentage of Code §414(s)
Compensation, subject to the following rules:

  (1)   Allocations Taken into Account. The allocations used to determine an
Allocation Rate for a Plan Year include all Employer contributions and
forfeitures that are allocated or treated as allocated to the Participant’s
Account under the Plan for the Plan Year, other than amounts described in
paragraph (a)(2). For this purpose, Employer contributions include Annual
Additions described in Regulation §1.415-6(b)(2)(i) (regarding amounts arising
from certain transactions between the Plan and the Employer). If this Plan is
subject to Code §412, then an Employer contribution is used in the Plan Year for
which the Employer contribution is required to be contributed and allocated to
the Participant’s Account under the plan, even if all or part of the required
contribution is not actually made.     (2)   Allocations Not Taken into Account.
Allocations of income, expenses, gains, and losses attributable to the balance
in a Participant’s Account are not used to determine an Allocation Rate.

  (b)   Definition for Limitation of Allocation Rates for Non-Safe Harbor
Non-Elective Contributions. For purposes of determining the limitation in the
number of Allocation Rates that are permitted when the Sponsoring Employer
elects in the Adoption Agreement to allocate Non-Safe Harbor Non-Elective
Contributions using allocation groups, the term “Allocation Rate” means the
amount of Non-Safe Harbor Non-Elective Contributions allocated to a Benefiting
Participant for a Plan Year, expressed as a percentage of Code §414(s)
Compensation. The number of eligible NHCEs to which a particular Allocation Rate
applies must reflect a reasonable classification of Employees.

1.21   Anniversary Date. The term “Anniversary Date” means the last day of the
Plan Year unless another Anniversary Date is elected in the Adoption Agreement.

          DC Basic Plan #01   Page 5 of 126   July 2008

 



--------------------------------------------------------------------------------



 



1.22   Annuity Starting Date. The term “Annuity Starting Date” means the first
day of the first period for which a benefit is paid as an annuity, in the case
of a benefit not payable as an annuity, the first day all events have occurred
which entitle the Participant to the benefit. The first day of the first period
for which a benefit is to be paid by reason of Disability will be treated as the
Annuity Starting Date only if it is not an auxiliary benefit.   1.23   Annual
Additions. The term “Annual Additions” means the sum of the following amounts
credited to a Participant’s Account for any Limitation Year: (a) Employer
contributions; (b) Employee contributions; (c) Forfeitures; (d) amounts
allocated to an individual medical account, as defined in Code §415(l)(2), which
is part of a pension or annuity plan maintained by the Employer; and (e) amounts
derived from contributions paid or accrued that are attributable to
post-retirement medical benefits, allocated to the separate account of a Key
Employee, as defined in Code §419A(d)(3), under a welfare fund, as defined in
Code §419(e), maintained by the Employer. Notwithstanding the foregoing, a
Participant’s Annual Additions do not include a Participant’s rollovers, loan
repayments, Catch-up Contributions, repayments of either prior Plan
distributions or prior distributions of Mandatory Employee Contributions, direct
transfers of contributions from another plan to this Plan, deductible
contributions to a simplified employee pension plan, or voluntary deductible
contributions.   1.24   Applicable Contribution Rate. The term “Applicable
Contribution Rate,” for a Participant who is a Non-Highly Compensated Employee,
means (a) for purposes of the ADP Test, the sum of the Qualified Matching
Contributions used in the ADP Test for the Participant who is a Non-Highly
Compensated Employee for the Plan Year and the Qualified Non-Elective
Contributions made for the Participant who is a Non-Highly Compensated Employee
for the Plan Year, divided by the Participant’s Code §414(s) Compensation for
the Plan Year; and (b) for purposes of the ACP Test, the sum of the Matching
Contributions used under the Contribution Percentage Amounts for the Participant
who is a Non-Highly Compensated Employee for the Plan Year and the Qualified
Non-Elective Contributions made for the Participant who is a Non-Highly
Compensated Employee for the Plan Year, divided by the Participant’s Code
§414(s) Compensation for the Plan Year.   1.25   Applicable Plan Year. The term
“Applicable Plan Year” means (a) for any Plan Year in which the Prior Year
Testing Method is being used, the Plan Year prior to the Plan Year that is being
tested; and (b) for any Plan Year in which the Current Year Testing Method is
being used, the Plan Year that is being tested.   1.26   Basic Plan. The term
“Basic Plan” means this document and any amendment thereto including amendments
made via page changes and/or Employer resolutions.   1.27   Beneficiary. The
term “Beneficiary” means the recipient designated by a Participant to receive
the benefit payable upon the Participant’s death, or the recipient designated by
a Beneficiary to receive any benefit which may be payable in the event of the
Beneficiary’s death prior to receiving the entire death benefit to which the
Beneficiary is entitled. All such Beneficiary designations will be made in
accordance with the following:

  (a)   Beneficiary Designations By a Participant. Subject to the provisions of
Section 5.8 regarding the rights of a Participant’s Spouse, each Participant may
designate a Beneficiary in writing with the Administrator. If a Participant
designates his or her Spouse and the Participant and his or her Spouse are
legally divorced subsequent to the date of the designation, then the designation
of such Spouse as a Beneficiary hereunder will be deemed null and void unless
the Participant, subsequent to the legal divorce, reaffirms the designation in
writing. In the absence of any other designation, the Participant will be deemed
to have designated the following Beneficiaries in the following order, provided
however, that with respect to clauses (1) and (2) following, such Beneficiaries
are then living: (1) the Participant’s Spouse, (2) the Participant’s issue per
stirpes; and (3) the Participant’s estate.     (b)   Beneficiary Designations By
a Beneficiary. In the absence of a Beneficiary designation or other directive
from a Participant to the contrary, any Beneficiary may name his or her own
Beneficiary under Section 5.2(d) of the Basic Plan to receive any benefits
payable in the event of the Beneficiary’s death prior to the receipt of all the
Participant’s death benefits to which the Beneficiary was entitled.     (c)  
Beneficiaries Considered Contingent Until the Death of the Participant.
Notwithstanding any provision in this Section to the contrary, any Beneficiary
named hereunder will be considered a contingent Beneficiary until the death of
the Participant (or Beneficiary, as the case may be), and until such time will
have no rights granted to Beneficiaries under the Plan.

          DC Basic Plan #01   Page 6 of 126   July 2008

 



--------------------------------------------------------------------------------



 



1.28   Benefiting Participant. The term “Benefiting Participant” means a
Participant who is eligible to receive an allocation of any type of Employer
contributions or related Forfeitures as of the last day of an Allocation Period
in accordance with the allocation conditions set forth in the Adoption
Agreement. Whether a Participant is a Benefiting Participant for any Allocation
Period is determined separately for each type of contribution. Notwithstanding
the foregoing, a Participant on whose behalf Prevailing Wage Contributions are
made during the Plan Year will be a Benefiting Participant for that Plan Year
with respect to those contributions regardless of the number of Hours of Service
the Participant completes in that Plan Year.   1.29   Break in Service. The term
“Break in Service” means the following:

  (a)   For Purposes of Counting of Hours Method. With respect to any provision
of the Plan in which Service is determined by the Counting of Hours Method, the
term “Break in Service” means a 12-consecutive month computation period (as
elected in the Adoption Agreement) during which an Employee is not credited with
more than 500 (or such lesser number as elected in the Adoption Agreement) Hours
of Service. If any computation period is less than 12 consecutive months, then
the Hours of Service threshold set forth in the preceding sentence will be
proportionately reduced (if the Hours of Service threshold is greater than one).
    (b)   For Purposes of Elapsed Time Method. With respect to any provision of
the Plan in which Service is determined by the Elapsed Time Method, the term
“Break in Service” means a 1-Year Period of Severance.     (c)   For 401(k)
Purposes. With respect to the Elective Deferral component of a 401(k) Plan, a
Participant who incurs a Break in Service but who does not Terminate Employment
may continue to have Elective Deferrals made on their behalf to the Plan.
However such Participant will not be eligible to receive an allocation of any
Non-Safe Harbor Matching Contributions or Non-Safe Harbor Non-Elective
Contributions (if any) unless such Participant is also a Benefiting Participant.

1.30   Broadly Available Allocation Rates. The term “Broadly Available
Allocation Rates” means, for Plan Years beginning on or after January 1, 2002,
that each Allocation Rate is currently available during the Plan Year (within
the meaning of Regulation §1.401(a)(4)-4(b)(2)) to a group of Employees that
satisfies the requirements of Code §410(b) without regard to the average benefit
percentage test of Regulation §1.410(b)-5. If two Allocation Rates could be
permissively aggregated under Regulation §1.401(a)(4)-4(d)(4), assuming that the
Allocation Rates were treated as benefits, rights, or features, then the
Allocation Rates may be aggregated and treated as a single Allocation Rate.
However, the disregarding of the age and service conditions as set forth in
Regulation §1.401(a)(4)-4(b)(2)(ii)(A) does not apply for purposes of this
definition. Furthermore, in determining whether the Plan has Broadly Available
Allocation Rates, differences in Allocation Rates attributable solely to the use
of permitted disparity as described in Regulation §1.401(1)-2 are disregarded.  
1.31   Broadly Available Separate Plans. The term “Broadly Available Separate
Plans” means, for Plan Years beginning on or after January 1, 2002, a
combination of defined benefit plan(s) and defined contribution plan(s) that
would satisfy the requirements of Code §410(b) and the nondiscrimination in
amount requirement of Regulation §1.401(a)(4)–1(b)(2) if each plan were tested
separately and assuming that the average benefit percentage test of Regulation
§1.410(b)–5 were satisfied. For this purpose, all defined contribution plans
that are part of the combination of defined benefit and defined contribution
plans are treated as a single defined contribution plan, and all defined benefit
plans that are part of the combination of defined benefit and defined
contribution plans are treated as a single defined benefit plan. In addition, if
permitted disparity under Regulation §1.401(a)(4)–7 is used for a Participant
for purposes of satisfying the separate testing requirement for plans of one
type, then permitted disparity may not be used in satisfying the separate
testing requirement for plans of the other type for the Participant.   1.32  
Cash or Deferred Contribution. The term “Cash or Deferred Contribution” means an
Employer amount that the Participant can elect, subject to the provisions of
Section 3.2(b), to have the Employer either (a) provide to the Participant as
cash; or (b) contribute to the Plan as an Elective Deferral on behalf of the
Participant, which contribution defers the receipt of Compensation by the
Participant.   1.33   Catch-Up Contribution. The term “Catch-Up Contribution”
means Elective Deferrals made to the Plan that are in excess of an otherwise
applicable Plan limit and that are made by Participants who are age 50 or over
by the end of their taxable year. An otherwise applicable Plan limit is a limit
in the Plan that applies to Elective Deferrals without regard to Catch-Up
Contributions, such as (a) the limit on Annual Additions; (b) the dollar limit
on Elective Deferrals under Code §402(g) (not counting Catch-Up Contributions);
(c) the limit imposed by

          DC Basic Plan #01   Page 7 of 126   July 2008

 



--------------------------------------------------------------------------------



 



    the ADP Test under § 401(k)(3); or (d) a Plan imposed limit set forth in a
resolution properly executed by the Employer which is considered to be an
amendment to the Plan. Catch-Up Contributions are not subject to the limit on
Annual Additions, are not counted in the ADP Test, and are not counted in
determining the Top Heavy Minimum Allocations under Code §416. However, Catch-Up
Contributions made in prior years are counted in determining whether the Plan is
Top-Heavy. Provisions in the Plan relating to Catch-Up Contributions apply to
Elective Deferrals made to the Plan after 2001. The total amount of Catch-Up
Contributions for any taxable year will not exceed the Catch-Up Contribution
Limit

1.34   Catch-Up Contribution Limit. The term “Catch-Up Contribution Limit” means
the statutory limit on Catch-Up Contributions for a Participant for any taxable
year. A Participant’s Catch-Up Contributions for a taxable year may not exceed
(a) the dollar limit on Catch-Up Contributions under Code §414(v)(2)(B)(i) for
the taxable year, or (b) when added to other Elective Deferrals, 100% of the
Participant’s Compensation for the taxable year. The dollar limit on Catch-Up
Contributions under Code §414(v)(2)(B)(i) is $1,000 for taxable years beginning
in 2002, increasing by $1,000 for each year thereafter up to $5,000 for taxable
years beginning in 2006 and later years. After 2006, the $5,000 limit will be
adjusted by the Secretary of the Treasury for cost-of-living increases under
Code §414(v)(2)(C). Any such adjustments will be in multiples of $500. Different
limits apply to Catch-Up Contributions under SIMPLE 401(k) plans.   1.35   Code.
The term “Code” means the Internal Revenue Code of 1986, as amended, the
Regulations, and rulings promulgated thereunder by the Internal Revenue Service.
All citations to sections of the Code and Regulations are to such sections as
they may from time to time be amended or renumbered.   1.36   Code §3401
Compensation. The term “Code §3401 Compensation” means wages within the meaning
of Code §3401(a) (for purposes of income tax withholding at the source), but
determined without regard to any rules that limit the remuneration included in
wages based on the nature or location of the employment or the services
performed (such as the exception for agricultural labor in Code §3401(a)(2)).  
1.37   Code §401(a)(17) Compensation Limit. The term “Code §401(a)(17)
Compensation Limit” means, for any Plan Year and/or Limitation Year which begins
on or after January 1, 2002, the statutory limit that applies to each
Participant’s annual Compensation for a specific Compensation Determination
Period which is taken into account under the Plan; such annual Compensation will
not exceed $200,000. However, the $200,000 statutory limit on annual
Compensation will be adjusted for cost-of-living increases in accordance with
Code §401(a)(17)(B). The cost-of-living adjustment in effect for a calendar year
applies to annual Compensation for the Compensation Determination Period that
begins with or within such calendar year. If a Compensation Determination Period
is less than 12 consecutive months, then the Code §401(a)(17) Compensation Limit
will be multiplied by a fraction, the numerator of which is the number of months
in the Compensation Determination Period, and the denominator of which is 12. If
Compensation for any prior Compensation Determination Period is used in
determining a Participant’s Plan benefits for the current Plan Year, then the
annual Compensation for such prior Compensation Determination Period is subject
to the applicable Code §401(a)(17) Compensation Limit as in effect for that
prior Compensation Determination Period.   1.38   Code §414(s) Compensation. The
term “Code §414(s) Compensation” means, for testing purposes (including, but not
limited to, the ADP Test and the ACP Test), any compensation that qualifies as a
nondiscriminatory definition of compensation under Code §414(s) and the
Regulations thereunder. The Administrator is not bound by any elections made in
the Adoption Agreement in determining Code §414(s) Compensation. The
Administrator may determine on an annual basis (and within its discretion) Code
§414(s) Compensation, which will be applied consistently to all Participants for
a Plan Year; to all applicable tests that are administered for such Plan Year;
and to all plans (including this Plan) of the Sponsoring Employer and Adopting
Employers for such Plan Year. Code §414(s) Compensation may be determined over
the Plan Year for which the applicable test is being performed or the calendar
year ending within such Plan Year. In determining Code §414(s) Compensation, the
Administrator within its discretion may take into consideration only the
Compensation received while the Employee is a Participant under the component of
the Plan being tested, and/or only the Compensation for the portion of the Plan
Year during which the Plan was a 401(k) Plan.   1.39   Code §415(c)(3)
Compensation. The term “Code §415(c)(3) Compensation” means, for the specific
purposes and as elected by the Sponsoring Employer in the Adoption Agreement,
either Form W-2 Compensation, Code §3401 Compensation, Safe Harbor Code §415
Compensation, or Statutory Code §415 Compensation during the entire Compensation
Determination Period that statutorily applies, subject to the following rules:

          DC Basic Plan #01   Page 8 of 126   July 2008

 



--------------------------------------------------------------------------------



 



  (a)   Exclusions to Compensation Do Not Apply. Code §415(c)(3) Compensation
includes any amounts that may be elected to be excluded from Compensation in the
Adoption Agreement.     (b)   Inclusion of Certain Amounts. Code §415(c)(3)
Compensation includes any elective deferral as defined in Code §402(g)(3) and
any amount which is contributed or deferred by the Employer at the election of
the Employee which is not includible in gross income by reason of Code §125 (and
if elected in the Adoption Agreement, Deemed Code §125 Compensation), Code
§132(f)(4), or Code §457.     (c)   Imputed Compensation when Participant
Becomes Disabled. If elected in the Adoption Agreement and a Participant becomes
permanently and totally disabled (as defined in Code §22(e)(3)) then
notwithstanding anything in this Section to the contrary, Code §415(c)(3)
Compensation will be imputed during the time that the Participant is permanently
and totally disabled. The rate that Code §415(c)(3) Compensation will be imputed
to such Participant is equal to the rate of Code §415(c)(3) Compensation that
was paid to the Participant immediately before becoming permanently and totally
disabled. The total period in which Code §415(c)(3) Compensation will be imputed
to a Participant who becomes permanently and totally disabled will be determined
pursuant to a nondiscriminatory policy established by the Administrator;
however, if Code §415(c)(3) Compensation is imputed to a Participant who is a
Highly Compensated Employee pursuant to this paragraph, then the continuation of
Non-Safe Harbor Non-Elective Contributions to such Participant will be for a
fixed or determinable period pursuant to Code §415(c)(3)(C).     (d)   Treatment
of Post-Severance Compensation. Effective January 1, 2005, Code §415(c)(3)
Compensation includes Post-Severance Compensation.     (e)   Self-Employed
Individuals. Code §415(c)(3) Compensation of a Self-Employed Individual will be
equal to his or her Earned Income, plus amounts deferred at the election of the
Self-Employed Individual that would be includible in gross income but for the
rules of Code §402(e)(3), §402(h)(1)(B), §402(k), or §457(b).

1.40   Committee. The term “Committee” means the administrative/advisory group
that the Sponsoring Employer may establish, to which the Sponsoring Employer may
delegate certain of the Sponsoring Employer’s responsibilities as Administrator.
The Sponsoring Employer is permitted to select another name for such
administrative/advisory group. The Sponsoring Employer may appoint one or more
members to the Committee. Members of the Committee need not be Participants or
Beneficiaries, and officers and directors of the Sponsoring Employer are not
precluded from serving as members of the Committee.   1.41   Compensation. The
term “Compensation” means, for each component or type of contribution under the
Plan, an Employee’s Form W-2 Compensation, Code §3401 Compensation, or Safe
Harbor Code §415 Compensation, as elected by the Sponsoring Employer in the
Adoption Agreement, for the Compensation Determination Period as elected by the
Sponsoring Employer in the Adoption Agreement, subject to the following
provisions:

  (a)   Treatment of Elective Deferrals and Certain Other Amounts. Any elective
deferral as defined in Code §402(g)(3) and any amount which is contributed or
deferred by the Employer at the election of the Employee which are not
includible in gross income by reason of Code §125 (and if elected in the
Adoption Agreement, Deemed Code §125 Compensation), Code §132(f)(4), or Code
§457 will be included in Compensation or will be excluded from Compensation, as
elected in the Adoption Agreement.     (b)   Compensation Prior to Becoming a
Participant. If the Sponsoring Employer elects in the Adoption Agreement that
Compensation received prior to becoming a Participant is not taken in account
for allocation purposes, then the Entry Date of Section 2.2 to determine when an
Eligible Employee becomes a Participant will be separately determined for each
component or type of contribution under the Plan.     (c)   Compensation of
Self-Employed Individuals. For purposes of this Plan, the Compensation of a
Self-Employed Individual will be equal to his or her Earned Income; however,
such Compensation will not exceed the Code §401(a)(17) Compensation Limit.    
(d)   Code §401(a)(17) Compensation Limit. In determining Compensation for all
purposes other than for Elective Deferral purposes under Code §402(g), a
Participant’s Compensation for any Compensation Determination Period will not
exceed the Code §401(a)(17) Compensation Limit.

          DC Basic Plan #01   Page 9 of 126   July 2008

 



--------------------------------------------------------------------------------



 



  (e)   Prevailing Wage Compensation. With respect to Prevailing Wage
Contribution, the term “Compensation” will be limited to Compensation paid for
services performed under a Prevailing Wage Law.     (f)   Compensation for a
Safe Harbor 401(k) Plan or Safe Harbor 401(m) Plan. The term “Compensation”
means, for purposes of a Safe Harbor 401(k) Plan or Safe Harbor 401(m) Plan,
Compensation as elected by the Sponsoring Employer in the Adoption Agreement,
except that no dollar limit, other than the Code §401(a)(17) Limit, applies to
the Compensation of a NHCE. Furthermore, Compensation for a Safe Harbor 401(k)
Plan or Safe Harbor 401(m) Plan must qualify as a nondiscriminatory definition
of compensation under Code §414(s) and the Regulations thereunder.     (g)  
Imputed Compensation when Participant Becomes Disabled. If elected in the
Adoption Agreement and a Participant becomes permanently and totally disabled
(as defined in Code §22(e)(3)) then notwithstanding anything in this Section to
the contrary, Compensation will be imputed during the time that the Participant
is permanently and totally disabled for purposes of determining and allocating
Non-Safe Harbor Non-Elective Contributions. The rate that Compensation will be
imputed to such Participant is equal to the rate of Compensation that was paid
to the Participant immediately before becoming permanently and totally disabled.
The total period in which Compensation will be imputed to a Participant who
becomes permanently and totally disabled will be determined pursuant to a
nondiscriminatory policy established by the Administrator; however, if
Compensation is imputed to a Participant who is a Highly Compensated Employee
pursuant to this paragraph, then the continuation of Non-Safe Harbor
Non-Elective Contributions to such Participant will be for a fixed or
determinable period pursuant to Code §415(c)(3)(C). Any Non-Safe Harbor
Non-Elective Contributions that are made on behalf of a Participant with respect
to imputed Compensation must be nonforfeitable when made.     (h)   Compensation
for Permitted Disparity Purposes. If a Non-Safe Harbor Non-Elective Contribution
is determined and/or allocated according to the rules of permitted disparity
under Code §401(l) and the Regulations thereunder, then Compensation for such
purposes must qualify as a nondiscriminatory definition of compensation under
Code §414(s) and the Regulations thereunder.

1.42   Compensation Determination Period. The term “Compensation Determination
Period” means, for each definition of Compensation as it relates to a particular
component or type of contribution under the Plan, either the Plan Year, the
Fiscal Year ending with or within the Plan Year, or the calendar year ending
with or within the Plan Year, as elected in the Adoption Agreement. However, for
purposes of a specific statutory determination (e.g. whether an Employee is a
Highly Compensated Employee), the term “Compensation Determination Period” means
the period that is stated in this Plan.   1.43   Contribution Percentage. The
term “Contribution Percentage” means the ratio (expressed as a percentage and
calculated to the nearest hundredth of a percentage point) of the Participant’s
Contribution Percentage Amounts to the Participant’s Code §414(s) Compensation
for the Plan Year, subject to the following rules:

  (a)   Contribution Percentage for an HCE in Multiple 401(m) Plans of the
Sponsoring Employer. The Contribution Percentage for any Participant who is a
Highly Compensated Employee for the Plan Year and who is eligible to have
Contribution Percentage Amounts allocated to such Participant’s accounts under
two or more Code §401(m) plans that are maintained by the Sponsoring Employer,
will be determined as if the total of such Contribution Percentage Amounts was
made under each 401(m) plan. If a Highly Compensated Employee participates in
two or more Code §401(m) plans of the Sponsoring Employer that have different
plan years, all Contribution Percentage Amounts made during the Plan Year under
all such Code §401(m) plans will be aggregated. For Plan Years beginning prior
to 2006 (or the year of such earlier effective date as may be provided in a
separate amendment for implementing the final §401(m) Regulations and as
permitted by such Regulations), all such Code §401(m) plans ending with or
within the same calendar year will be treated as a single Code §401(m) plan.
Notwithstanding the foregoing, certain plans will be treated as separate if
mandatorily disaggregated under the Code §401(m) Regulations.     (b)  
Contribution Percentage for a Participant without Contributions. If no Employee
Contributions, Matching Contributions, Elective Contributions, or Qualified
Non-Elective Contributions are taken into account in the ACP Test with respect
to a Participant for the Plan Year, then the Contribution Percentage of the
Participant is zero (0).

          DC Basic Plan #01   Page 10 of 126   July 2008

 



--------------------------------------------------------------------------------



 



1.44   Contribution Percentage Amounts. The term “Contribution Percentage
Amounts” means the sum of the Employee Contributions, Non-Safe Harbor Matching
Contributions, Qualified Matching Contributions, Elective Deferrals, and
Qualified Non-Elective Contributions made under the Plan on behalf of the
Participant for the Plan Year. The calculation of a Participant’s Contribution
Percentage Amounts is subject to the following rules:

  (a)   Timing of Employee Contributions. An amount withheld from an Employee’s
pay (or a payment by the Employee to an agent of the Plan) is treated as
contributed as an Employee Contribution at the time of such withholding (or
payment) if the paid funds are transmitted to the Trust within a reasonable
period after the withholding (or payment).     (b)   Recharacterized Elective
Contributions Are Included. Excess Contributions which are recharacterized in
accordance with Regulation §1.401(k)–2(b)(3) are taken into account as Employee
Contributions for the Plan Year that includes the time at which the Excess
Contribution is includible in the gross income of the Employee under Regulation
§1.401(k)–2(b)(3)(ii).     (c)   Matching Contributions That Are Included. A
Matching Contribution is used in determining a Participant’s Contribution
Percentage Amount for a Plan Year only if each of the following requirements is
satisfied:

  (1)   Matching Contribution Allocated Within the Plan Year. The Matching
Contribution is allocated to the Employee’s Matching Contribution Account under
the terms of the Plan as of an allocation date within that Plan Year.     (2)  
Matching Contribution Relates to Deferrals or Employee Contributions for the
Plan Year. The Matching Contribution is made on account of (or the Matching
Contribution is allocated on the basis of) the Participant’s Elective Deferrals
or Employee Contributions for that Plan Year.     (3)   Matching Contribution
Must Be Contributed within 12 Months. The Matching Contribution is actually paid
to the Trust no later than the end of the 12-month period immediately following
the Plan Year that contains the allocation date for the Matching Contribution.

  (d)   Elective Deferrals May Be Included in the Contribution Percentage
Amounts. The Sponsoring Employer also may elect to use Elective Deferrals in the
Contribution Percentage Amounts so long as (a) the ADP Test is met before the
Elective Deferrals are used in the ACP Test, and (b) the ADP Test continues to
be met following the exclusion of the Elective Deferrals used to meet the ACP
Test, subject to the following rules:

  (1)   Elective Deferrals in a Safe Harbor 401(k) Plan Cannot Be Used. Elective
Deferrals in a Safe Harbor 401(k) Plan described in Regulation §1.401(k)–3
cannot be used as Contribution Percentage Amounts.     (2)   Plans Must Be
Permitted to be Aggregated. The plan that provides for Employee Contributions
and/or Matching Contributions and the plan to which the Elective Deferrals are
made are plans that would be permitted to be aggregated under Regulation
§1.401(m)–1(b)(4).     (3)   Plan Year Change and Aggregation. If the Plan Year
of the plan that provides for Employee Contributions and/or Matching
Contributions is changed to satisfy the requirement under Regulation
§1.410(b)–7(d)(5) that aggregated plans have the same Plan Year, then Elective
Deferrals may be taken into account in the resulting short Plan Year, but only
if such Elective Deferrals could have been taken into account under an ADP Test
for a plan with that same short Plan Year.

  (e)   Qualified Non-Elective Contributions that may be used as Contribution
Percentage Amounts. Qualified Non-Elective Contributions may be taken into
account in determining a Participant’s Contribution Percentage Amounts for a
Plan Year, but only to the extent that the Qualified Non-Elective Contributions
satisfy the following requirements:

  (1)   Timing of Allocation. The Qualified Non-Elective Contribution is
allocated to the Participant’s Account as of a date within that Plan Year
(within the meaning of Regulation §1.401(k)–2(a)(4)(i)(A)). Consequently, under
the Prior Year Testing Method, in order to be used in calculating the
Contribution Percentage Amounts for a Participant who is a Non-Highly
Compensated Employees for the Applicable Plan Year (the Plan Year prior to the
Plan Year that is being tested), the Qualified Non-Elective Contribution must be
contributed no later than the end of the 12-month period following the
Applicable

          DC Basic Plan #01   Page 11 of 126   July 2008

 



--------------------------------------------------------------------------------



 



      Year even though the Applicable Year is different than the Plan Year that
is being tested. Furthermore, under the Current Year Testing Method, in order to
be taken into account in calculating the Contribution Percentage Amounts for a
Participant who is a Non-Highly Compensated Employees for the Applicable Plan
Year (the Plan Year that is being tested), the Qualified Non-Elective
Contribution must be contributed no later than the end of the 12-month period
following the Plan Year that is being tested.

  (2)   Requirement that Qualified Non-Elective Contributions Satisfy Code
§401(a)(4). The amount of Qualified Non-Elective Contributions satisfies the
requirements of Code §401(a)(4) and Regulation §1.401(a)(4)–1(b)(2). If the
Sponsoring Employer is applying the special rule for Employer-wide plans in
Regulation §1.414(r)–1(c)(2)(ii) with respect to the Plan, then the
determination of whether the Qualified Non-Elective Contributions satisfy the
requirements of Code §401(a)(4) must be made on an Employer-wide basis,
regardless of whether the plans to which the Qualified Non-Elective
Contributions are made are satisfying the requirements of Code §410(b) on an
Employer-wide basis. If the Sponsoring Employer is treated as operating
qualified separate lines of business and does not apply the special rule for
Employer-wide plans in Regulation §1.414(r)–1(c)(2)(ii) with respect to the
Plan, then the determination of whether the Qualified Non-Elective Contributions
satisfy the requirements of Code §401(a)(4) is not permitted to be made on an
Employer-wide basis regardless of whether the plans to which the Qualified
Non-Elective Contributions are made are satisfying the requirements of Code
§410(b) on an Employer-wide basis.     (3)   Aggregation Must Be Permitted. The
plan that provides for Employee Contributions and/or Matching Contributions and
the plan to which the Qualified Non-Elective Contributions are made, are plans
that would be permitted to be aggregated under Regulation §1.401(m)–1(b)(4). If
the Plan Year of the plan that provides for Employee Contributions and/or
Matching Contributions is changed to satisfy the requirement under Regulation
§1.410(b)–7(d)(5) that aggregated plans have the same Plan Year, then Qualified
Non-Elective Contributions may be taken into account in the resulting short Plan
Year, but only if such Qualified Non-Elective Contributions could have been
taken into account under an ADP Test for a plan with that same short Plan Year.
    (4)   Limitation on Disproportionate QNECs. Qualified Non-Elective
Contributions cannot be taken into account for purposes of the Contribution
Percentage Amounts of a Plan Year for a Non-Highly Compensated Employee to the
extent that the QNECs exceed the product of (i) that Non-Highly Compensated
Employee’s Code §414(s) Compensation, multiplied by (i) the greater of (A) 5%
(or 10% of a Non-Highly Compensated Employee’s Code §414(s) Compensation with
respect to an Employer’s obligation to make Prevailing Wage Contributions to the
Plan), or (B) two times the Plan’s Representative Contribution Rate. Any
Qualified Non-Elective Contribution taken into account under an ADP Test under
Regulation §1.401(k)–2(a)(6) (including the determination of the Representative
Contribution Rate for purposes of Regulation §1.401(k)–2(a)(6)(iv)(B)), is not
permitted to be taken into account for purposes of the ACP Test (including the
determination of the Representative Contribution Rate for purposes of the ACP
Test).     (5)   Prohibition Against Double-Counting. Qualified Non-Elective
Contributions cannot be taken into account for purposes of the Contribution
Percentage Amounts to the extent such contributions are taken into account for
purposes of satisfying any other ACP Test, any ADP Test, or the requirements of
Regulation §1.401(k)–3, §1.401(m)–3 or §1.401(k)–4. Qualified Non-Elective
Contributions that are made pursuant to Regulation §1.401(k)–3(b) cannot be
taken into account under the ACP Test.     (6)   Switching the Testing Method.
If this Plan switches from the Current Year Testing Method to the Prior Year
Testing Method pursuant to Regulation §1.401(m)–2(c)(1), Qualified Non-Elective
Contributions that are taken into account under the Current Year Testing Method
for a Plan Year may not be taken into account under the Prior Year Testing
Method for the next Plan Year.

  (f)   Qualified Matching Contributions Used to Satisfy ADP Test Are Excluded.
Qualified Matching Contributions that are taken into account for the ADP Test of
Code §401(k)(3) under Regulation §1.401(k)–2(a)(6) are not taken into account in
determining a Participant’s Contribution Percentage Amounts.

          DC Basic Plan #01   Page 12 of 126   July 2008

 



--------------------------------------------------------------------------------



 



  (g)   Forfeited Matching Contributions Are Excluded. Contribution Percentage
Amounts will not include either the non-Vested portion of Matching Contributions
that are forfeited to correct Excess Aggregate Contributions, or Matching
Contributions (both the Vested and non-Vested portions) that are forfeited
because they relate to Excess Deferrals, Excess Contributions, or Excess
Aggregate Contributions.     (h)   Additional Employee Contributions or Matching
Contributions of Code §414(u) Are Excluded. Contribution Percentage Amounts will
not include additional Employee Contributions and Matching Contributions that
are made by reason of a Participant’s qualified military service under Code
§414(u) for the Plan Year for which the contributions are made, or for any other
Plan Year.

1.45   Counting of Hours Method. The term “Counting of Hours Method” means a
method for crediting service for eligibility, for Vesting, for determining a
Participant’s allocation, and/or for applying the allocation conditions as
elected in the Adoption Agreement. Under the Counting of Hours Method, an
Employee is credited with the number of Hours of Service for which the Employee
is paid or entitled to payment (or such other circumstances for which Hours of
Service are credited), pursuant to the definition of Hour of Service.   1.46  
Current Year Testing Method. The term “Current Year Testing Method” means the
nondiscrimination testing method in which (a) for purposes of the ADP Test, the
ADP for Participants who are Highly Compensated Employees for the Plan Year that
is being tested is compared to the ADP for Participants who are Non-Highly
Compensated Employees for the Plan Year that is being tested; and (b) for
purposes of the ACP Test, the ACP for Participants who are Highly Compensated
Employees for the Plan Year that is being tested is compared to the ACP for
Participants who are Non-Highly Compensated Employees for the Plan Year that is
being tested.   1.47   Deductible Employee Contribution. The term “Deductible
Employee Contribution” means a contribution that was made by a Participant to
this Plan or to a predecessor plan for any Plan Year beginning before January 1,
1987 and which was tax deductible by the Participant at the time it was made.  
1.48   Deductible Employee Contribution Account. The term “Deductible Employee
Contribution Account” means the account to which a Participant’s Deductible
Employee Contributions have been allocated.   1.49   Deemed Aggregated
Allocation Groups. The term “Deemed Aggregated Allocation Groups” means, for
purposes of determining the limitation in the number of Allocation Rates that
are permitted when the Sponsoring Employer elects in the Adoption Agreement to
allocate Non-Safe Harbor Non-Elective Contributions using allocation groups, all
of the separate allocation groups that have the same Allocation Rate. No
Employee can be assigned to more than one Deemed Aggregated Allocation Group for
a Plan Year.   1.50   Deemed Code §125 Compensation. The term “Deemed §125
Compensation” means an amount that is excludable from the gross income of the
Employee under Code §106 that is not available to the Employee in cash in lieu
of group health coverage under a Code §125 arrangement solely because that
Employee is not able to certify that he or she has other health coverage.
Amounts are Deemed Code §125 Compensation only if the Employer does not
otherwise request or collect information regarding the Employee’s other health
coverage as part of the enrollment process for the health plan.   1.51   Deemed
IRA Contribution. The term “Deemed IRA Contribution” means an Individual
Retirement Account contribution made to this Plan, as elected in the Adoption
Agreement.   1.52   Deemed IRA Contribution Account. The term “Deemed IRA
Contribution Account” means the account to which a Participant’s Deemed IRA
Contributions are allocated.   1.53   Designated Beneficiary. The term
“Designated Beneficiary” means, for purposes of required minimum distributions
under Section 5.9, the individual who is designated as the Beneficiary pursuant
to the provisions of the Plan and is the Designated Beneficiary under Code
§401(a)(9), the previously final Regulation §1.401(a)(9)-1, Q&A-4, and the final
Regulation §1.401(a)(9)-4.   1.54   Determination Date. The term “Determination
Date” means, for any Plan Year subsequent to the first Plan Year of the Plan,
the last day of the preceding Plan Year. For the first Plan Year of the Plan,
the term “Determination Date” means the last day of that first Plan Year.

          DC Basic Plan #01   Page 13 of 126   July 2008

 



--------------------------------------------------------------------------------



 



1.55   Disability. The term “Disability” means the following, as elected by the
Sponsoring Employer:

  (a)   Definition. The term “Disability” means a physical or mental impairment
arising after an Employee has become a Participant which, as elected in the
Adoption Agreement, either (1) in the opinion of a physician acceptable to the
Administrator, totally and permanently prevents the Participant from engaging in
any occupation for pay or profit; (2) in the opinion of a physician acceptable
to the Administrator, totally and permanently prevents the Participant from
performing his or her customary and usual duties for the Employer; (3) in the
opinion of the Social Security Administration, qualifies the Participant for
disability benefits under the Social Security Act in effect on the date that the
Participant suffers the mental or physical impairment; or (4) in the opinion of
the insurance company, qualifies the Participant for benefits under an
Employer-sponsored long-term disability plan which is administered by an
independent third party. With regard go clause (1) and clause (2) above, if a
difference of opinion arises between the Participant and the Administrator as to
whether the Participant has suffered a Disability, it will be settled by a
majority decision of three physicians, one to be appointed by the Administrator,
one to be appointed by the Participant, and the third to be appointed by the two
physicians first appointed herein.     (b)   Definition of Disability If No
Long-Term Disability Plan In Place and/or In Force. If the definition (or one of
the definitions) of Disability as elected by the Sponsoring Employer is the one
in paragraph (a)(4) above (a mental or physical impairment which, in the opinion
of the insurance company, qualifies the Participant for benefits under an
Employer-sponsored long-term disability plan which is administered by an
independent third party) and there is not an Employer-sponsored long-term
disability plan in place and/or in force at any point while the election of this
definition of Disability is in effect, then this definition of Disability will
be replaced by the provisions of paragraph (a)(3) above (a mental or physical
impairment which, in the opinion of the Social Security Administration,
qualifies the Participant for disability benefits under the Social Security Act
in effect on the date that the Participant suffers the mental or physical
impairment) during the time that an Employer-sponsored long-term disability plan
is not in place and/or in force.     (c)   Exceptions. Notwithstanding the
foregoing to the contrary, the term “Disability” will not include any physical
or mental impairment that is the result of any of the following exceptions, if
elected in the Adoption Agreement: (1) the excessive use of drugs, intoxicants,
or other substances; (2) an intentionally self-inflicted injury or sickness; or
(3) an injury suffered as a result of an unlawful or criminal act by the
Participant.

1.56   Distribution Calendar Year. The term “Distribution Calendar Year” means,
for purposes of required minimum distributions under Section 5.9, a calendar
year for which a minimum distribution is required. For distributions beginning
before the Participant’s death, the first Distribution Calendar Year is the
calendar year immediately preceding the calendar year that contains the
Participant’s Required Beginning Date. If a Participant elects the Life
Expectancy method, then for distributions beginning after the Participant’s
death, the first Distribution Calendar Year is the calendar year in which
distributions are required to begin under Section 5.9(b)(2)(B). The required
minimum distribution for the Participant’s first Distribution Calendar Year will
be made on or before the Participant’s Required Beginning Date. The required
minimum distribution for other Distribution Calendar Years, including the
required minimum distribution for the Distribution Calendar Year in which the
Participant’s Required Beginning Date occurs, will be made on or before
December 31 of that Distribution Calendar Year.   1.57   Domestic Partner. The
term “Domestic Partner” means the individual who is recognized to be the
domestic partner of the Participant through policies and procedures that are
established by the Sponsoring Employer and that may reflect the law of a State
or a Commonwealth (or a political subdivision of a State or a Commonwealth).  
1.58   Early Retirement Age. The term “Early Retirement Age” means the Early
Retirement Age, if any, as elected by the Sponsoring Employer in the Adoption
Agreement.   1.59   Early Retirement Date. The term “Early Retirement Date”
means the Early Retirement Date, if any, as elected by the Sponsoring Employer
in the Adoption Agreement.   1.60   Earned Income. The term “Earned Income”
means the net earnings from self-employment in the trade or business with
respect to which the Plan is established, for which personal services of the
individual are a material income-producing factor. Net earnings will be
determined without regard to items not included in gross income and the
deductions allocable thereto. Net earnings will be reduced by deductible
contributions by the Employer to a qualified retirement plan. Net earnings will
be determined with regard to the deduction allowed to the Employer by Code
§164(f) for taxable years beginning after December 31, 1989.

          DC Basic Plan #01   Page 14 of 126   July 2008

 



--------------------------------------------------------------------------------



 



1.61   Elapsed Time Method. The term “Elapsed Time Method” means a method for
crediting service for eligibility, for Vesting, for determining a Participant’s
allocation, and/or for applying the allocation conditions as elected in the
Adoption Agreement, pursuant to the definition of Period of Service.   1.62  
Elective Deferral. The term “Elective Deferral” means Employer contributions
made to the Plan at the election of the Participant in lieu of cash
Compensation, and will include contributions made pursuant to a salary deferral
agreement or other deferral mechanism. In any taxable year, a Participant’s
Elective Deferral is the sum of all Employer contributions made on behalf of
such Participant pursuant to an election to defer under (a) any qualified cash
or deferred arrangement under Code §401(k); (b) any salary reduction simplified
employee pension described in Code §408(k)(6); (c) any SIMPLE IRA Plan described
in Code §408(p); (d) any plan under Code §501(c)(18); and (e) any Employer
contributions made on the behalf of a Participant for the purchase of an annuity
contract under Code §403(b) pursuant to a Salary Deferral Agreement. For years
beginning after 2005, the term “Elective Deferral” includes Pre-Tax Elective
Deferrals and Roth Elective Deferrals. An Elective Deferral must relate to
Compensation that either (a) would have been received by the Employee in the
Plan Year but for the Employee’s election to defer; or (b) if elected by the
Sponsoring Employer for purposes of the ADP Test, is attributable to services
performed by the Employee in the Plan Year and, but for the Employee’s election
to defer, would have been received by the Employee within 21/2 months after the
close of the Plan Year. If elected by the Sponsoring Employer for purposes of
the ADP Test, then this Plan will provide for Elective Deferrals that relate to
Compensation that would have been received after the close of a Plan Year to be
considered for such prior Plan Year rather than the Plan Year in which the
Compensation would have been received.   1.63   Eligibility Computation Period.
The term “Eligibility Computation Period” means a period of twelve
(12) consecutive months, which is used for purposes of eligibility to
participate in the Plan (or a component of the Plan). An Employee’s initial
Eligibility Computation Period will begin on his or her Employment Commencement
Date. As elected in the Adoption Agreement, either (a) each subsequent
Eligibility Computation Period will begin on each anniversary of the Employee’s
Employment Commencement Date; or (b) the second Eligibility Computation Period
will begin on the first day of the Plan Year which begins prior to the first
anniversary of the Employee’s Employment Commencement Date (regardless of
whether the Employee is credited with a specific number of Hours of Service
during the initial Eligibility Computation Period) and each subsequent
Eligibility Computation Period will consist of each subsequent Plan Year.   1.64
  Eligible Employee. The term “Eligible Employee” means any Employee who is a
member of an eligible class of Employees and who is not excluded from
participating in the Plan (or a component of the Plan), as elected by the
Sponsoring Employer in the Adoption Agreement. In addition, if the Plan utilizes
the failsafe allocation provisions of Section 3.15, then the term “ Eligible
Employee” means any Employee who receives a failsafe allocation, even if such
Employee was previously excluded from participating in the Plan (or a component
of the Plan). Furthermore, the Sponsoring Employer may elect at any time to
reclassify any Employee that had been excluded from participating in the Plan
(or a component of the Plan) to be an Eligible Employee through a Plan amendment
that is retroactively applied for one or more prior Plan Years because the Plan
(or a component of the Plan) failed to satisfy for such Plan Year one of the
tests set forth in Code §410(b)(1)(A), (B) or (C), or for any other reason
required to maintain the tax exempt status of the Plan.   1.65   Employee. The
term “Employee” means (a) any person who is reported on the payroll records of
the Employer as an employee and who is deemed by the Employer to be a common law
employee; (b) any person who is reported on the payroll records of an Affiliated
Employer as an employee and who is deemed by the Affiliated Employer to be a
common law employee (even if the Affiliated Employer is not an Adopting
Employer), except for purposes of determining eligibility to participate in the
Plan if the Sponsoring Employer utilizes a Non-Standardized Adoption Agreement;
(c) any Self-Employed Individual who derives Earned Income from the Employer;
and (d) any person who is considered a Leased Employee but who (1) is not
covered by a plan described in Code §414(n)(5), or (2) is covered by a plan
described in Code §414(n)(5) but Leased Employees constitute more than 20% of
the Employer’s non-highly compensated workforce. However, the term “Employee”
will not include an Independent Contractor. If an Independent Contractor is
later determined by the Employer, a court, or governmental agency to be an
Employee or to have been an Employee of the Employer or an Affiliated Employer,
and so long as such individual is an Eligible Employee, then such individual
will only be eligible to participate in the Plan in accordance with the
requirements of the Employee Plans Compliance Resolution System (EPCRS) under
Revenue Procedure 2006-27 and subsequent guidance.

          DC Basic Plan #01   Page 15 of 126   July 2008

 



--------------------------------------------------------------------------------



 



1.66   Employee Contribution. The term “Employee Contribution” means any
contribution made to the Plan by or on behalf of a Participant that is included
in the Participant’s gross income in the year in which the contribution is made
(other than Roth Elective Deferrals) and that is maintained under a separate
account to which earnings and losses are allocated. Employee Contributions
include Voluntary Employee Contributions and Mandatory Employee Contributions.  
1.67   Employer. The term “Employer” means the Sponsoring Employer and any
Adopting Employer.   1.68   Employment Commencement Date. The term “Employment
Commencement Date” means the first day that an Employee is credited with an Hour
of Service for an Employer or an Affiliated Employer.   1.69   Equivalent
Accrual Rate. The term “Equivalent Accrual Rate” means the annual benefit that
is the result of normalizing the increase in the Participant’s Account balance
during the measurement period, divided by the number of years in which the
Participant benefited under the Plan during the measurement period, and
expressed either as a dollar amount or as a percentage of the Participant’s
average annual Code §414(s) Compensation. A measurement period that includes
future years may not be used. For purposes of determining an Equivalent Accrual
Rate, the following rules apply:

  (a)   Determination of Account Balance. The increase in the Participant’s
Account balance during the measurement period taken into account does not
include income, expenses, gains, or losses allocated during the measurement
period that are attributable to the Participant’s Account balance as of the
beginning of the measurement period, but does include any additional amounts
that would have been included in the increase in the Participant’s Account
balance but for the fact that the additional amounts were previously distributed
(including a reasonable adjustment for interest). If the measurement period is
the current Plan Year, the Sponsoring Employer may also elect to disregard the
income, expenses, gains, and losses allocated during the current Plan Year that
are attributable to the increase in the Participant’s Account balance since the
beginning of the Plan Year, and thus determine the increase in Participant’s
Account balance during the Plan Year taking into account only allocations
described in Regulation §1.401(a)(4)-2(c)(2)(ii). In addition, the Sponsoring
Employer may disregard distributions to a Non-Highly Compensated Employee as
well as distributions to any Employee in Plan Years beginning before a selected
date no later than January 1, 1986.     (b)   Normalization. The Participant’s
Account balance determined under paragraph (a) is normalized into a single-sum
benefit that is immediately and unconditionally payable to the Employee. A
standard interest rate, and a straight life annuity factor that is based on the
same or a different standard interest rate and on a standard mortality table,
must be used in normalizing this benefit. In addition, no mortality may be
assumed prior to the Employee’s testing age.     (c)   Options. Any of the
optional rules in Regulation §1.401(a)(4)-3(d)(3) (e.g., imputation of permitted
disparity) may be applied in determining an Employee’s Equivalent Accrual Rate
by substituting the Employee’s Equivalent Accrual Rate (determined without
regard to this option) for the Employee’s Normal Accrual Rate where appropriate.
For this purpose, however, the last sentence of the fresh-start alternative in
Regulation §1.401(a)(4)-3(d)(3)(iii)(A) (dealing with Compensation adjustments
to the frozen accrued benefit) is not applicable. No other options are available
in determining an Employee’s Equivalent Accrual Rate except those (e.g.,
selection of alternative measurement periods) specifically provided in this
definition. None of the optional special rules in Regulation §1.401(a)(4)-3(f)
(e.g., determination of benefits on other than a Plan Year basis under
Regulation §1.401(a)(4)-3(f)(6)) is available.     (d)   Consistency Rule.
Equivalent Accrual Rates must be determined in a consistent manner for all
Employees for the Plan Year. The same measurement periods and standard interest
rates must be used, and any available options must be applied consistently if at
all.

1.70   ERISA. The term “ERISA” means the Employee Retirement Income Security Act
of 1974, as amended, the Department of Labor Regulations, and Advisory Opinions
and other rulings promulgated by the Department of Labor (or any agency
thereunder). All citations to sections of ERISA and the Department of Labor
Regulations are to such sections as they may from time to time be amended or
renumbered.

          DC Basic Plan #01   Page 16 of 126   July 2008

 



--------------------------------------------------------------------------------



 



1.71   Excess Annual Additions. The term “Excess Annual Additions” means an
amount of Annual Additions credited to a Participant’s Account that exceeds the
maximum Annual Additions limitation set forth in Section 6.1 for any Limitation
Year. If Excess Annual Additions are treated according to Section 6.4, then such
Excess Annual Additions will not be deemed Annual Additions.   1.72   Excess
Aggregate Contributions. The term “Excess Aggregate Contributions” means, with
respect to any Plan Year, the excess of (a) the aggregate Contribution
Percentage Amounts used in computing the numerator of the Contribution
Percentage actually made on behalf of Participants who are Highly Compensated
Employees for such Plan Year, over (b) the maximum Contribution Percentage
Amounts permitted by the ACP Test (determined by hypothetically reducing
Contribution Percentage Amounts made on behalf of Participants who are Highly
Compensated Employees in order of their Contribution Percentages beginning with
the highest of such Contribution Percentages). Such determination will be made
after first determining Excess Elective Deferrals and then determining Excess
Contributions.   1.73   Excess Compensation. The term “Excess Compensation”
means the amount of a Benefiting Participant’s Compensation in excess of (a) the
Taxable Wage Base in effect on the first day of the Plan Year, (b) a percentage
(that is less than 100% percent) of the Taxable Wage Base in effect on the first
day of the Plan Year, or (c) a stated dollar amount that is less than the
Taxable Wage Base in effect on the first day of the Plan Year, as elected in the
Adoption Agreement.   1.74   Excess Contributions. The term “Excess
Contributions” means, with respect to any Plan Year, the excess of (a) the
aggregate amount of Employer contributions actually taken into account in
computing the Actual Deferral Percentage of HCEs for such Plan Year, over
(b) the maximum amount of such contributions permitted by the ADP Test
(determined by hypothetically reducing contributions made on behalf of HCEs in
the order of their Actual Deferral Percentages, beginning with the highest of
such percentages).   1.75   Excess Elective Deferrals. The term “Excess Elective
Deferrals” means those Elective Deferrals of a Participant that either (a) are
made during the Participant’s taxable year and exceed the dollar limitation
under Code §402(g) (including, if applicable, the Catch-up Contribution Limit as
defined in Code §414(v)) for such taxable year; or (b) are made during a
calendar year and exceed the dollar limitation under Code §402(g) (including, if
applicable, the Catch-Up Contribution Limit as defined in Code §414(v)) for the
Participant’s taxable year beginning in such calendar year, counting only
Elective Deferrals made under this Plan and any other plan, contract or
arrangement maintained by the Sponsoring Employer.   1.76   401(k) Plan. The
term “401(k) Plan” means a plan which permits the plan’s participants to have
Elective Deferrals made on their behalf to the plan.   1.77   401(m) Plan. The
term “401(m) Plan” means a plan which permits or requires the plan’s
participants to make Employee Contributions to the plan, and/or which allocates
Matching Contributions to participants in the plan.   1.78   Fiscal Year. The
term “Fiscal Year” means either (a) the Sponsoring Employer’s 12 consecutive
month accounting year beginning and ending on the dates indicated in Adoption
Agreement, or (b) the Sponsoring Employer’s 52-53 week accounting year that
either begins or ends on the date indicated in Adoption Agreement (unless there
is a short Fiscal Year as elected in the Adoption Agreement). If the Fiscal Year
is changed, a short Fiscal Year is established beginning the day after the last
day of the Fiscal Year in effect before this change and ending on the last day
of the new Fiscal Year.   1.79   Forfeiture. The term “Forfeiture” means
generally the amount by which a Participant’s Account balance attributable to
Employer contributions exceeds his or her Vested Interest in the Participant’s
Account balance attributable to Employer contributions upon the date the
Sponsoring Employer elects in the Adoption Agreement. Furthermore, the term
“Forfeiture” means the non-Vested portion of Matching Contributions that are
removed from a Participant’s Account to correct Excess Aggregate Contributions,
and Matching Contributions (both the Vested and non-Vested portions) removed
from a Participant’s Account because such Matching Contributions relate to
Excess Deferrals, Excess Contributions, or Excess Aggregate Contributions.
Lastly, the term “Forfeiture” means any amount that is removed from a
Participant’s Account pursuant to any Employee Plans Compliance Resolution
System (EPCRS) program or any other correction guidance that is issued by the
Internal Revenue Service. No Forfeitures will occur solely because (a) a
Participant withdrawals Employee Contributions from the Plan; (b) a Participant
withdrawals Elective Deferrals from the Plan; or (c) a Participant transfers
employment from the Sponsoring Employer to an Affiliated Employer or Adopting
Employer (or vice versa).

          DC Basic Plan #01   Page 17 of 126   July 2008

 



--------------------------------------------------------------------------------



 



1.80   Forfeiture Account. The term “Forfeiture Account” means the notational
bookkeeping account into which all Forfeitures are placed pending allocation (or
other use) pursuant to Section 3.13(b).   1.81   Form W-2 Compensation. The term
“Form W-2 Compensation” means wages within the meaning of Code §3401(a) and all
other payments of compensation to an Employee by the Employer (in the course of
the Employer’s trade or business) which is actually paid or made available and
is included in the Employee’s gross income for which the Employer is required to
furnish the Employee a Form W-2 under Code §6041(d), §6051(a)(3) and §6052. Form
W-2 Compensation must be determined without regard to any rules under Code
§3401(a) that limit remuneration included in wages based on the nature or
location of the employment or services performed (such as the exception for
agricultural labor in Code §3401(a)(2)).   1.82   Gradually Increasing Age or
Service Schedule. The term “Gradually Increasing Age or Service Schedule” means,
for Plan Years beginning on or after January 1, 2002, that the allocation
formula for all Participants under the Plan provides for a single schedule of
Allocation Rates under which:

  (a)   Series of Bands. The schedule defines a series of bands based on Age,
Years of Service (or Periods of Service), or the number of points representing
the sum of Age and Years of Service (or Periods of Service) with respect to age
and service points, under which the same Allocation Rate applies to all
employees whose Age, Years of Service (or Periods of Service), or Age and
service points are within each band; and     (b)   Smoothly Increasing at
Regular Intervals. The Allocation Rates under the schedule increase smoothly at
regular intervals, within the following meanings:

  (1)   Smoothly Increasing Schedule of Allocation Rates. A schedule of
Allocation Rates increases smoothly if the Allocation Rate for each band within
the schedule is greater than the Allocation Rate for the immediately preceding
band (i.e., the band with the next lower number of years of Age, Years of
Service (or Periods of Service), or Age and service points) by no more than
5 percentage (5%). However, a schedule of Allocation Rates will not be treated
as increasing smoothly if the ratio of the allocation rate for any band to the
rate for the immediately preceding band is more than 2.0 or if it exceeds the
ratio of Allocation Rates between the two immediately preceding bands.     (2)  
Regular Intervals. A schedule of Allocation Rates has regular intervals of Age,
Years of Service (or Periods of Service), or Age and service points, if each
band, other than the band associated with the highest Age, Years of Service (or
Periods of Service), or Age and service points, is the same length. For this
purpose, if the schedule is based on Age, the first band is deemed to be of the
same length as the other bands if it ends at or before age 25. If the first age
band ends after Age 25, then, in determining whether the length of the first
band is the same as the length of other bands, the starting age for the first
age band is permitted to be treated as Age 25 or any Age earlier than 25. For a
schedule of allocation rates based on Age and service points, the rules of the
preceding two sentences are applied by substituting 25 Age and service points
for age 25. For a schedule of allocation rates based on service, the starting
service for the first service band is permitted to be treated as one Year of
Service (or Period of Service) or any lesser amount of service.

  (c)   Minimum Allocation Rates Permitted. A schedule of Allocation Rates under
the Plan is considered to increase smoothly at regular intervals if a minimum
uniform Allocation Rate is provided for all Participants or the Top Heavy
Minimum Allocation described in Code §416(c)(2) is provided for all Non-Key
Employees (either because the Plan is Top Heavy or without regard to whether the
Plan is Top Heavy) if the schedule satisfies one of the following conditions:

  (1)   Hypothetical Schedule. The Allocation Rates under the Plan that are
greater than the minimum Allocation Rate can be included in a hypothetical
schedule of Allocation Rates that increases smoothly at regular intervals, where
the hypothetical schedule has a lowest allocation rate no lower than 1% of Code
§414(s) Compensation; or

          DC Basic Plan #01   Page 18 of 126   July 2008

 



--------------------------------------------------------------------------------



 



  (2)   Schedule of Allocation Rates based on Age. If the Plan is using a
schedule of Allocation Rates based on Age, for each Age band in the schedule
that provides an Allocation Rate greater than the minimum Allocation Rate, then
there could be a Participant in that Age band with an Equivalent Accrual Rate
that is less than or equal to the Equivalent Accrual Rate that would apply to a
Participant whose Age is the highest Age for which the Allocation Rate equals
the minimum Allocation Rate.

1.83   HCE. The term “HCE” means a Highly Compensated Employee.   1.84   Highly
Compensated Employee. The term “Highly Compensated Employee” means any Employee
who (a) was a 5% owner as defined in Code §416(i)(1)(B)(i) at any time during
the Plan Year or during the look-back year. In determining whether an Employee
is a Highly Compensated Employee based on his or her status as a 5% owner, the
look-back year will be the 12-month period immediately preceding the Plan Year
for which the determination is being made; or (b) for the look-back year, had
Code §415(c)(3) Compensation in excess of $80,000 as adjusted under Code §415(d)
(except that the base period will be the calendar quarter ending September 30,
1996). In determining if an Employee is a Highly Compensated Employee based on
Code §415(c)(3) Compensation, the look-back year will be the 12-month period
immediately preceding the Plan Year for which the determination is being made,
unless the Sponsoring Employer elects in the Adoption Agreement for any Plan
Year that the look-back year will be the calendar year beginning with or within
the look-back year; and the top paid group election set forth in Code §414(q)(3)
will not be applied to this Plan unless otherwise elected for any Plan Year by
the Sponsoring Employer in the Adoption Agreement. In determining if an
individual is a highly compensated former Employee, the rules for determining
which Employees are Highly Compensated Employees for the Plan Year for which the
determination is being made (in accordance with Temporary Regulation
§1.414(q)-1T, A-4 and Notice 97-45) will be applied. If the Employer maintains
more than one qualified retirement plan, the terms of this Section will be
applied in a uniform, consistent manner to all such plans.   1.85   Hour of
Service. The term “Hour of Service” means, with respect to any Plan provision in
which Service is determined by the Elapsed Time Method, each hour for which an
Employee is paid, or is entitled to payment, by the Employer or an Affiliated
Employer for the performance of duties. With respect to any Plan provision in
which Service is determined by the Counting of Hours Method, the term “Hour of
Service” means the following:

  (a)   Determination of Hours. The term “Hour of Service” means (1) each hour
for which an Employee is paid, or entitled to payment, for the performance of
duties for the Employer or an Affiliated Employer, which will be credited to the
Employee for the computation period in which the duties are performed; (2) each
hour for which an Employee is paid, or entitled to payment, by the Employer or
an Affiliated Employer on account of a period of time during which no duties are
performed (irrespective of whether the employment relationship has terminated)
due to vacation, holiday, illness, incapacity (including disability), layoff,
jury duty, military duty or leave of absence, except that no more than 501 Hours
of Service will be credited under this clause (2) for any single continuous
period (regardless of whether such period occurs in a single computation
period); and (3) each hour for which back pay, irrespective of mitigation of
damages, is either awarded or agreed to by the Employer or an Affiliated
Employer, except that the same Hours of Service will not be credited both under
clause (1) or clause (2), as the case may be, and under this clause (3), and
these Hours of Service will be credited to the Employee for the computation
period or periods to which the award or agreement pertains rather than the
computation period in which the award, agreement or payment is made. Hours of
Service under this paragraph will be calculated and credited pursuant to
Department of Labor Regulation §2530.200b-2, which is incorporated herein by
reference. Furthermore, Hours of Service will be credited for any individual who
is considered to be an Employee under Code §414(n) for purposes of this Plan.  
  (b)   Maternity/Paternity Leave. Solely for purposes of determining whether a
Break in Service has occurred in a computation period for purposes of an
Employee’s eligibility for Plan participation, Vesting, and benefit
accrual/allocation, an individual on Maternity or Paternity Leave will receive
credit for up to 501 Hours of Service which would otherwise have been credited
to such individual but for such absence, or in any case in which such hours
cannot be determined, eight (8) Hours of Service per day of such absence. The
Hours of Service credited for a Maternity or Paternity Leave will be credited in
the computation period in which the absence begins if the crediting is necessary
to prevent a Break in Service in that computation period, or in all other cases,
in the following computation period.     (c)   Use of Equivalencies.
Notwithstanding paragraph (a), the Administrator may elect for all Employees or
for one or more different classifications of Employees (provided such
classifications are reasonable, are consistently applied, and are
nondiscriminatory) to apply one or more of the following equivalency methods

          DC Basic Plan #01   Page 19 of 126   July 2008

 



--------------------------------------------------------------------------------



 



      in determining an Employee’s Hours of Service. Under such equivalency
methods, an Employee will be credited with (1) 190 Hours of Service for each
month that he or she would credited with at least one Hour of Service during
that month; (2) 95 Hours of Service for each semi-monthly period that he or she
would credited with at least one Hour of Service during that semi-monthly
period; (3) 45 Hours of Service for each week that he or she would credited with
at least one Hour of Service during that week; and/or (4) 10 Hours of Service
for each day that he or she would credited with at least one Hour of Service
during that day.

1.86   Hypothetical Entry Date. The term “Hypothetical Entry Date” means, with
respect to a Plan (or a component of a Plan) that provides that Otherwise
Excludable Participants are eligible to participate in the Plan (or component of
the Plan), the date that an Otherwise Excludable Participant would
hypothetically enter the Plan (or component of the Plan) and would no longer be
considered an Otherwise Excludable Participant had the Plan (or component of the
Plan) utilized the statutory minimum age and service requirements under Code
§410(a)(1)(A) as the eligibility requirements for the Plan (or component of the
Plan), as elected in the Adoption Agreement.   1.87   Immediately Distributable.
The term “Immediately Distributable” means any part of the Participant’s benefit
that could be distributed to the Participant (or the Participant’s surviving
Spouse) before the Participant reaches (or would have reached if not deceased)
the later of his or her Normal Retirement Age or Age 62.   1.88   Independent
Contractor. The term “Independent Contractor” means an individual who is not
reported on the payroll records of the Employer or an Affiliated Employer as a
common law employee. The determination of whether an individual is an
Independent Contractor will be based upon the facts and circumstances and upon
the guidance of Revenue Ruling 87-41.   1.89   Key Employee. The term “Key
Employee” means, in determining whether the Plan is Top Heavy for Plan Years
beginning on or after January 1, 2002, any Employee, former Employee or deceased
Employee who at any time during the Plan Year that includes the Determination
Date is (a) an officer of the Employer having annual Code §415(c)(3)
Compensation greater than $130,000 (as adjusted under Code §416(i)(1)(A) for
Plan Years beginning after December 31, 2002); (b) a 5% owner as defined in Code
§416(i)(1)(B)(i); or (c) a 1% owner as defined in Code §416(i)(1)(B)(ii) whose
annual Code §415(c)(3) Compensation is more than $150,000. The determination of
who is a Key Employee will be made in accordance with Code §416(i)(1), the
applicable Regulations, and other guidance issued thereunder. With respect to
Employees who are treated as Key Employees by reason of being officers pursuant
to clause (a), the following rules apply:

  (a)   Definition of Officer. The term “officer” means generally an
administrative executive who is in regular and continued service (a continuity
of service), and excludes an individual who is employed for a special and single
transaction. Whether an individual is an officer will be determined upon the
basis of all the facts and circumstances, including the source of the
individual’s authority, the term for which the individual is elected or
appointed, and the nature and extent of the individual’s duties. An Employee who
merely has the title of an officer but not the authority of an officer is not an
officer for purposes of determining whether the Employee is a Key Employee.
Similarly, an Employee who does not have the title of an officer but has the
authority of an officer is an officer for purposes of determining whether the
Employee is a Key Employee.     (b)   Number of Officers Taken Into Account.
There is no minimum number of officers that must be taken into account. After
aggregating all Employees (including Leased Employees) of the Sponsoring
Employer and Affiliated Employers, there is a maximum limit to the number of
officers that are to be taken into account as officers for the entire group
consisting of the Sponsoring Employer and Affiliated Employers. The number of
Employees that the Sponsoring Employer and Affiliated Employers has for the Plan
Year containing the Determination Date is the greatest number of Employees the
Sponsoring Employer and Affiliated Employers had during that Plan Year, and
Employees include only those individuals who perform services for the Sponsoring
Employer and Affiliated Employers during that Plan Year. However, in determining
the number of officers taken into account, Employees described in Code
§414(q)(5) will be excluded. If the number of Employees (including part-time
Employees) of the Sponsoring Employer and Affiliated Employers is less than or
equal to 30 Employees, then no more than 3 Employees will be treated as Key
Employees for the Plan Year containing the Determination Date by reason of being
officers. If the number of Employees of the Sponsoring Employer and Affiliated
Employers is greater than 30 but less than or equal to 500, then no more than
10% of the number of Employees will be treated as Key Employees by reason of
being officers. If 10% of the number of Employees is not an integer, then the
maximum number of individuals to be treated as Key Employees by reason of being
officers will be increased to the next integer. If the number of Employees of
the Sponsoring Employer and Affiliated Employers exceeds 500, then no more than
50 Employees will be

          DC Basic Plan #01   Page 20 of 126   July 2008

 



--------------------------------------------------------------------------------



 



treated as Key Employees for the Plan Year containing the Determination Date by
reason of being officers. This limited number of officers is comprised of the
individual officers, selected from the group of all individuals who are officers
in the Plan Year containing the Determination Date, who have annual Code
§415(c)(3) Compensation during the Plan Year containing the Determination Date
greater than $130,000 (as adjusted under Code §416(i)(1) for Plan Years
beginning after December 31, 2002), and who had the largest annual Code
§415(c)(3) Compensation during the Plan Year containing the Determination Date.

1.90   Leased Employee. The term “Leased Employee” means any person (other than
an Employee of the recipient-Employer) who pursuant to an agreement between the
recipient-Employer and other person (known as the “Leasing Organization”) has
performed services for the recipient-Employer (or for the recipient-Employer and
related persons determined in accordance with Code §414(n)(6)) on a
substantially full time basis for a period of at least one year, and such
services are performed under primary direction or control by the
recipient-Employer. Contributions or benefits provided to a Leased Employee by
the Leasing Organization which are attributable to services performed for the
recipient-Employer will be treated as provided by the recipient-Employer. A
Leased Employee will not be considered an Employee of the recipient-Employer if
(a) such Leased Employee is covered by a money purchase plan providing (1) a
non-integrated Employer contribution rate of at least 10% of the Leased
Employee’s Code §415(c)(3) Compensation; (2) immediate participation in such
plan; and (3) full and immediate vesting; and (b) Leased Employees do not
constitute more than 20% of the recipient-Employer’s non-highly compensated work
force.   1.91   Life Expectancy. The term “Life Expectancy” means, for purposes
of required minimum distributions under Section 5.9, life expectancy as computed
by use of the Single Life Table in Regulation §1.401(a)(9)-9, Q&A 1.   1.92  
Limitation Year. The term “Limitation Year” means the 12-consecutive month
period elected in the Adoption Agreement. If the Limitation Year is amended to a
different 12-consecutive month period, then the new Limitation Year must begin
on a date within the Limitation Year in which the amendment is made.   1.93  
Mandatory Employee Contribution. The term “Mandatory Employee Contribution”
means an Employee Contribution that equals the specified percentage of a
Participant’s Compensation which the Participant must contribute to the Plan in
order to receive an allocation of Employer contributions and Forfeitures for the
Allocation Period.   1.94   Mandatory Employee Contribution Account. The term
“Mandatory Employee Contribution Account” means the account to which a
Participant’s Mandatory Employee Contribution” are allocated.   1.95   Matching
Contribution. The term “Matching Contribution” means either (a) an ADP Safe
Harbor Matching Contribution, (b) an ACP Safe Harbor Matching Contribution,
(c) a Qualified Matching Contribution, or (d) a Non-Safe Harbor Matching
Contribution, depending on the context in which the term is used in either the
Basic Plan or in the Adoption Agreement.   1.96   Matching Contribution Account.
The term “Matching Contribution Account” means the sub-account to which a
Participant’s Matching Contributions are allocated.   1.97   Matching Rate. The
term “Matching Rate” means:

  (a)   Matching Contributions With Respect to Elective Deferrals. If the Plan
provides a Matching Contribution with respect to a Participant’s Elective
Deferrals (but not Employee Contributions), then generally the Non-Safe Harbor
Matching Contributions made for a Participant divided by the Participant’s
Elective Deferrals for the Plan Year. If the Matching Rate is not the same for
all levels of Elective Deferrals for a Participant, the Participant’s Matching
Rate is determined by assuming that a Participant’s Elective Deferrals are equal
to 6% of such Participant’s Code §414(s) Compensation.     (b)   Matching
Contributions With Respect to Elective Deferrals and Employee Contributions. If
the Plan provides a Matching Contribution with respect to a Participant’s
Employee Contributions and Elective Deferrals, then generally the Non-Safe
Harbor Matching Contributions made for a Participant divided by the sum of the
Participant’s Employee Contributions and Elective Deferrals for the Plan Year.
If the Matching Rate is not the same for all levels of Employee Contributions
and Elective Deferrals for a Participant, the Participant’s Matching Rate is
determined by assuming that the sum of a Participant’s Employee Contributions
and Elective Deferrals is equal to 6% of the Participant’s Code §414(s)
Compensation.

          DC Basic Plan #01   Page 21 of 126   July 2008

 



--------------------------------------------------------------------------------



 



  (c)   Matching Contributions With Respect to Employee Contributions. If the
Plan provides a Matching Contribution with respect to a Participant’s Employee
Contributions (but not Elective Deferrals), then generally the Non-Safe Harbor
Matching Contributions made for a Participant divided by the Participant’s
Employee Contributions for the Plan Year. If the Matching Rate is not the same
for all levels of Employee Contributions for a Participant, the Participant’s
Matching Rate is determined by assuming that a Participant’s Employee
Contributions are equal to 6% of such Participant’s Code §414(s) Compensation.

1.98   Maternity or Paternity Leave. The term “Maternity or Paternity Leave”
means an Employee’s absence from work because of (a) the Employee’s pregnancy;
(b) the birth of the Employee’s child; (c) the placement of a child with the
Employee in connection with the adoption of such child by the Employee; or
(d) the need to care for such child for a period beginning immediately following
the child’s birth or placement as set forth above.   1.99   Maximum Excess
Percentage. The term “Maximum Excess Percentage” means the percentage derived by
dividing the Employer’s contribution by the sum of the total Compensation of all
Benefiting Participants plus the total Excess Compensation of all Benefiting
Participants.   1.100   Minimum Aggregate Allocation Gateway. The term “Minimum
Aggregate Allocation Gateway” means, for Plan Years beginning on or after
January 1, 2002, in the case where this Plan (or any other defined contribution
plan that is aggregated with this Plan) is aggregated with any defined benefit
plan for purposes of applying the general test for non-discrimination based upon
Equivalent Accrual Rates for the defined contribution plan(s), a minimum
Aggregate Normal Allocation Rate that must be provided to each Non-Highly
Compensated Employee. Notwithstanding the above, in determining the Benefiting
Participants for purposes of the Minimum Aggregate Allocation Gateway, the
permissive disaggregation rules under Regulation §1.410(b)-6(b)(3)(ii) and
§1.410(b)-7(c)(3) will be applied. The Minimum Aggregate Allocation Gateway is
subject to the following rules:

  (a)   Minimum Aggregate Allocation Gateway Amount. The amount of the Minimum
Aggregate Allocation Gateway is equal to the lesser of :

  (1)   7.5% of Code §415(c)(3) Compensation; or     (2)   An Aggregate Normal
Allocation Rate based upon the following formulae:

  (A)   One-Third Formula. If the Aggregate Normal Allocation Rate of the HCE
with the highest aggregate allocation rate is less than 15%, then the Aggregate
Normal Allocation Rate for each NHCE must be at least one-third (1/3) of the
Aggregate Normal Allocation Rate of the HCE with the highest Aggregate Normal
Allocation Rate;     (B)   5% Formula. If the Aggregate Normal Allocation Rate
of the HCE with the highest Aggregate Normal Allocation Rate is between 15% and
25%, then the Aggregate Normal Allocation Rate for each NHCE must be at least 5%
of Code §415(c)(3) Compensation; or     (C)   5% Plus Formula. If the Aggregate
Normal Allocation Rate of the HCE with the highest Aggregate Normal Allocation
Rate exceeds 25%, then the Aggregate Normal Allocation Rate for each NHCE must
be at least 5% plus one percentage point for each five percentage point
increment (or portion thereof) by which the Aggregate Normal Allocation Rate of
the HCE with the highest Aggregate Normal Allocation Rate exceeds 25% (e.g., if
the Aggregate Normal Allocation Rate of the HCE with the highest Aggregate
Normal Allocation Rate exceeds 25% but not 30%, then the Aggregate Normal
Allocation Rate for each NHCE must be at least 6%; if the Aggregate Normal
Allocation Rate of the HCE with the highest Aggregate Normal Allocation Rate
exceeds 30% but not 35%, then the Aggregate Normal Allocation Rate for each NHCE
must be at least 7%).

  (b)   Averaging of Equivalent Allocation Rates for NHCEs. For purposes of this
definition, the Plan is permitted to treat each Non-Highly Compensated Employee
who benefits under the defined benefit plan as having an equivalent normal
allocation rate equal to the average of the equivalent normal allocation rates
under the defined benefit plan for all Non-Highly Compensated Employees
benefiting under that plan.

          DC Basic Plan #01   Page 22 of 126   July 2008

 



--------------------------------------------------------------------------------



 



  (c)   No Permitted Disparity. For purposes of this definition, the Aggregate
Normal Allocation Rate must not take into account the imputation of permitted
disparity under Regulation §1.401(a)(4)-7.     (d)   Compensation Limited to
Compensation after Entry Date. For purposes of determining if the Minimum
Aggregate Allocation Gateway of paragraph (a) has been satisfied, Code
§415(c)(3) Compensation will be limited to the Participant’s Code §415(c)(3)
Compensation on and after a Participant’s Entry Date of the Plan’s component
subject to the Minimum Aggregate Allocation Gateway.     (e)   Treatment of
Otherwise Excludable Participants. For purposes of the Minimum Aggregate
Allocation Gateway, Otherwise Excludable Participants will not be considered.

1.101   Minimum Allocation Gateway. The term “Minimum Allocation Gateway” means,
for Plan Years beginning on or after January 1, 2002, a minimum allocation that
must be provided to each Non-Highly Compensated Employee who receives an
allocation of any Non-Elective Contribution (including any ADP Safe Harbor
Non-Elective Contribution) or any Qualified Non-Elective Contribution under this
Plan (or any other defined contribution plan that is aggregated with this Plan)
that performs the general test for non-discrimination based upon Equivalent
Accrual Rates as set forth in Regulation §1.401(a)(4)-8. Notwithstanding the
above, in determining the Benefiting Participants for purposes of the Minimum
Allocation Gateway, the permissive disaggregation rules under Regulation
§1.410(b)-6(b)(3)(ii) and §1.410(b)-7(c)(3) will be applied. The Minimum
Allocation Gateway is subject to the following rules:

  (a)   Minimum Allocation Gateway Satisfied So Long As this Plan Is Not
Aggregated with any Defined Benefit Plan. The Minimum Allocation Gateway can be
utilized so long as neither this Plan nor any other defined contribution plan
(that is aggregated with this Plan) is aggregated with any defined benefit plan
in applying the general test for non-discrimination based upon Equivalent
Accrual Rates for the defined contribution plan(s). If this Plan or any other
defined contribution plan (that is aggregated with this Plan) is aggregated with
any defined benefit plan for purposes of applying the general test for
non-discrimination based upon Equivalent Accrual Rates for the defined
contribution plan(s), then the Minimum Allocation Gateway pursuant to this
definition will not satisfy the requirements of Regulation §1.401(a)(4)-9.    
(b)   Minimum Allocation Gateway Amount. The amount of the Minimum Allocation
Gateway is equal to the lesser of (1) five percent (5%) of the Participant’s
Code §415(c)(3) Compensation; or (2) one-third of the Allocation Rate of the
Highly Compensated Employee with the highest Allocation Rate.     (c)  
Satisfaction of Minimum Allocation Gateway. The Minimum Allocation Gateway may
be satisfied with any Non-Elective Contributions (including any ADP Safe Harbor
Non-Elective Contributions) or any Qualified Non-Elective Contributions.     (d)
  No Permitted Disparity. For purposes of this definition, allocations and
Allocation Rates must not take into account the imputation of permitted
disparity under §1.401(a)(4)-7.     (e)   Compensation Limited to Compensation
after Entry Date. For purposes of determining if the Minimum Allocation Gateway
of paragraph (b) has been satisfied, Code §415(c)(3) Compensation will be
limited to the Participant’s Code §415(c)(3) Compensation on and after a
Participant’s Entry Date of the Plan’s component subject to the Minimum
Allocation Gateway.     (f)   Treatment of Otherwise Excludable Participants.
For purposes of the Minimum Allocation Gateway, Otherwise Excludable
Participants will not be considered.

1.102   Named Fiduciary. The term “Named Fiduciary” means the Administrator or
other fiduciary named by the Administrator to control and manage the operation
and administration of the Plan. To the extent authorized by the Administrator, a
Named Fiduciary may delegate its responsibilities to a third party or parties.
The Employer is also a Named Fiduciary.   1.103   NHCE. The term “NHCE” means a
Non-Highly Compensated Employee.

          DC Basic Plan #01   Page 23 of 126   July 2008

 



--------------------------------------------------------------------------------



 



1.104   Non-Elective Contribution. The term “Non-Elective Contribution” means an
ADP Safe Harbor Non-Elective Contribution, a Non-Safe Harbor Non-Elective
Contribution, and/or a Prevailing Wage Contribution that is not used to offset
any Matching Contribution or is not treated as a Qualified Non-Elective
Contribution or a Qualified Matching Contribution, depending on the context in
which the term is used in the Basic Plan or the Adoption Agreement. Furthermore,
the term “Non-Elective Contribution” means any Top Heavy Minimum Allocation that
may be required under the terms of the Plan.   1.105   Non-Highly Compensated
Employee. The term “Non-Highly Compensated Employee” means any Employee who is
not a Highly Compensated Employee.   1.106   Non-Key Employee. The term “Non-Key
Employee” means any Employee who is not a Key Employee. A former Key Employee (a
Key Employee during any Plan Year prior to the Plan Year that includes the
Determination Date) is a Non-Key Employee for purposes of determining whether
such former Key Employee is required to receive a Top Heavy Minimum Allocation;
however, a former Key Employee is ignored for purposes of determining whether
the Plan is Top Heavy.   1.107   Non-Safe Harbor 401(k) Plan. The term “Non-Safe
Harbor 401(k) Plan” means a 401(k) Plan which does not automatically satisfy the
ADP Test under Code §401(k).   1.108   Non-Safe Harbor 401(m) Plan. The term
“Non-Safe Harbor 401(k) Plan” means a 401(m) Plan which does not automatically
satisfy the ACP Test under Code §401(m).   1.109   Non-Safe Harbor Matching
Contribution. The term “Non-Safe Harbor Matching Contribution” means an Employer
contribution made to this or any other defined contribution plan on behalf of a
Participant on account of a Participant’s Elective Deferrals and/or a
Participant’s Voluntary Employee Contributions made by such Participant under a
plan maintained by the Sponsoring Employer. Non-Safe Harbor Matching
Contributions are not intended to automatically satisfy the ACP Test.   1.110  
Non-Safe Harbor Matching Contribution Account. The term “Non-Safe Harbor
Matching Contribution Account” means the account to which a Participant’s
Non-Safe Harbor Matching Contributions are allocated.   1.111   Non-Safe Harbor
Non-Elective Contribution. The term “Non-Safe Harbor Non-Elective Contribution”
means an Employer contribution that (a) is allocated to a Participant’s Non-Safe
Harbor Non-Elective Contribution Account, (b) the Participant may not elect to
receive in cash until such contributions are distributed from the Plan; and
(c) is not intended to be used to automatically satisfy the ADP Test. In the
case of a profit sharing or money purchase plan that does not have Matching
Contributions, the term “Non-Safe Harbor Non-Elective Contribution” means the
Employer contribution.   1.112   Non-Safe Harbor Non-Elective Contribution
Account. The term “Non-Safe Harbor Non-Elective Contribution Account” means the
account to which a Participant’s Non-Safe Harbor Non-Elective Contributions are
allocated.   1.113   Normal Accrual Rate. The term “Normal Accrual Rate” means,
for a Participant for a Plan Year, the increase in the Participant’s accrued
benefit (within the meaning of Code §411(a)(7)(A)(i)) during the measurement
period, divided by the Participant’s testing service during the measurement
period, and expressed either as a dollar amount or as a percentage of the
Participant’s average annual Code §414(s) Compensation.   1.114   Normal Form of
Distribution. The term “Normal Form of Distribution” means the form in which a
Participant’s benefit will be distributed absent an election to the contrary, as
elected in the Adoption Agreement.   1.115   Normal Retirement Age. The term
“Normal Retirement Age” means the Normal Retirement Age as elected by the
Sponsoring Employer in the Adoption Agreement. There is no mandatory retirement
Age.   1.116   Normal Retirement Date. The term “Normal Retirement Date” means
the Normal Retirement Date as elected by the Sponsoring Employer in the Adoption
Agreement.   1.117   OASI Percentage. The term “OASI Percentage” means the
portion of the rate of tax in effect at the beginning of the Plan Year pursuant
to Code §3111(a) which is attributable to old-age insurance.

          DC Basic Plan #01   Page 24 of 126   July 2008

 



--------------------------------------------------------------------------------



 



1.118   One Year Holdout Rule. The term “One Year Holdout Rule” means a rule
that applies to an Employee who Terminates Employment with the Employer and the
Employee is subsequently reemployed by the Employer after incurring a Break in
Service. Pursuant to the One Year Holdout Rule, an Employee’s Year(s) of Service
or Periods of Service that were completed prior to the Break in Service will be
recognized only after the Employee has completed one (1) Year of Service or
1-Year Period of Service, as applicable, after the Employee’s Reemployment
Commencement Date. In the case of the Counting of Hours Method, such prior
Year(s) of Service will be recognized retroactively as of the first day of the
computation period in which the Employee completes one (1) Year of Service. In
the case of the Elapsed Time Method, such prior Periods of Service will be
recognized retroactively as of the Employee’s Reemployment Commencement Date.  
1.119   Otherwise Excludable Participant. The term “Otherwise Excludable
Participant” means a Participant in the Plan (or a component of the Plan) who
(a) has not satisfied the statutory minimum age and service requirements set
forth in Code §410(a)(1)(A), and (b) has not reached such Participant’s
Hypothetical Entry Date.   1.120   Optional Form of Distribution. The term
“Optional Form of Distribution” means a form of distribution other than the
Normal Form of Distribution, as elected in the Adoption Agreement.   1.121  
Participant. The term “Participant” means any Eligible Employee who has met the
eligibility and participation requirements of the Plan. In addition, if the Plan
utilizes the failsafe allocation provisions of Section 3.15, then the term
“Participant” means any Employee who receives a failsafe allocation, even if
such Employee is not an Eligible Employee and/or has not satisfied the
eligibility and participation requirements of the Plan. Furthermore, the
Sponsoring Employer may elect at any time to reclassify any Employee that had
been excluded from participating in the Plan (or a component of the Plan) to be
a Participant through a Plan amendment that is retroactively applied for one or
more prior Plan Years because the Plan (or a component of the Plan) failed to
satisfy for such Plan Year one of the tests set forth in Code §410(b)(1)(A),
(B) or (C), or for any other reason required to maintain the tax exempt status
of the Plan. However, an individual who is no longer an Employee will cease to
be a Participant if his or her entire Plan benefit (a) is fully guaranteed by an
insurance company and legally enforceable at the sole choice of such individual
against such insurance company, provided that a contract, Policy, or certificate
describing the individual’s Plan benefits has been issued to such individual;
(b) is paid in a lump sum distribution which represents such individual’s entire
interest in the Plan; or (c) is paid in some other form of distribution and the
final payment thereunder has been made.   1.122   Participant’s Account. The
term “Participant’s Account” means the account to which is allocated a
Participant’s share of Employer contributions and Employee Contributions;
earnings or losses; and, if applicable, Forfeitures. A Participant’s Account
will also include the proceeds of any Policies purchased on the Participant’s
life under Section 7.2. Each Participant’s Account will be divided (where
applicable) into the following sub-accounts for accounting purposes: the Pre-Tax
Elective Deferral Account; the Roth Elective Deferral Account; the Non-Safe
Harbor Matching Contribution Account; the Non-Safe Harbor Non-Elective
Contribution Account; the Qualified Matching Contribution Account; the Qualified
Non-Elective Contribution Account; the ADP Safe Harbor Matching Contribution
Account; the ADP Safe Harbor Non-Elective Contribution Account; the ACP Safe
Harbor Matching Contribution Account; the Voluntary Employee Contribution
Account; the Mandatory Employee Contribution Account; the Deemed IRA
Contribution Account; the Rollover Contribution Account; the Transfer Account;
and any other sub-accounts the Administrator may determine necessary from time
to time.   1.123   Participant’s Account Balance. The term “Participant’s
Account Balance” means, for purposes of required minimum distributions under
Section 5.9, the balance of the Participant’s Account as of the last Valuation
Date in the Valuation Calendar Year, increased by any contributions made and
allocated or forfeitures allocated to the Account as of dates in the Valuation
Calendar Year after the Valuation Date and decreased by distributions made in
the Valuation Calendar Year after the Valuation Date. The Participant’s Account
Balance for the Valuation Calendar Year includes any amounts rolled over or
transferred to the Plan either in the Valuation Calendar Year or in the
Distribution Calendar Year if distributed or transferred in the Valuation
Calendar Year.   1.124   Period of Service. The term “Period of Service” means,
with respect to any provision of the Plan in which service is determined by the
Elapsed Time Method, a period of time during which the Employee is employed with
the Employer or an Affiliated Employer (or any business entity which was an
Adopting Employer) commencing on an Employee’s Employment Commencement Date or
Reemployment Commencement Date and ending on the date that the Employee’s Period
of Severance begins, and a 1-Year Period of Service and all other Periods of
Service will be determined in accordance with the following provisions:.

          DC Basic Plan #01   Page 25 of 126   July 2008

 



--------------------------------------------------------------------------------



 



  (a)   Definition of Period of Severance and 1-Year Period of Severance. The
term “Period of Severance” means a continuous period of time during which the
Employee is not employed by the Employer. A Period of Severance begins on the
earlier of: (1) the date on which an Employee retires, dies, quits or is
discharged from employment by the Employer or an Affiliated Employer, or (2) the
first anniversary of the first date on which an Employee remains absent from
service with the Employer or an Affiliated Employer (with or without pay) for
any reason other than the Employee retiring, dying, quitting or being discharged
from employment by the Employer or an Affiliated Employer, such as for vacation,
holiday, illness, incapacity (including disability), layoff, jury duty, military
duty or leave of absence. However, in the case of an Employee who is absent from
work for Maternity or Paternity Leave, the 12-consecutive month period beginning
on the first anniversary of the first date of such absence under clause (2) of
the previous sentence will not constitute a Period of Severance. A Period of
Severance ends as of an Employee’s Reemployment Commencement Date. The term
“1-Year Period of Severance” means a 12-consecutive month Period of Severance
during which an Employee fails to perform an Hour of Service.     (b)   Hours of
Service During a Period of Severance. If an Employee performs an Hour of Service
during a period which would otherwise be considered a Period of Severance under
paragraph (a), then the Plan must count such period as a Period of Service and
the Employee will receive credit for such Period of Service.     (c)  
Definition of 1-Year Period of Service. The term “1-Year Period of Service”
means a 12-consecutive month Period of Service. An Employee will receive credit
for Periods of Service of less than 12-consecutive months by aggregating
(subject to the limitations below) all non-successive Periods of Service and all
Periods of Service which are fractional years or which do not constitute a whole
1-Year Period of Service, regardless of whether consecutive. Fractional periods
of a year are expressed in terms of days, on the basis that a day of service is
credited if an Employee is credited with an Hour of Service during such day, and
on the basis that 12 months of service (30 days being deemed to be a month of
service in the case of the aggregation of fractional months of service) or
365 days of service equals a 1-Year Period of Service. An Employee will also be
credited for all purposes, as applicable, with a fractional Period of Service
for any Period of Severance that is less than a 1-Year Period of Severance.    
(d)   Prior Service Credit. If the Employer maintains (or has ever maintained)
any plan of a predecessor employer, then service during the existence of such
predecessor plan with such predecessor employer will be credited as Periods of
Service with the Employer. In addition, if elected in Section 2.2 of the
Adoption Agreement, then predecessor service with the entity or entities named
in the Adoption Agreement will be credited as Periods of Service with the
Employer for the purposes elected in the Adoption Agreement. For purposes of the
prior sentence, the following rules will apply: If the Employer does not
maintain (and has never maintained) a plan of a predecessor employer and if
predecessor service of that predecessor employer is credited in a standardized
Adoption Agreement, then such service will be limited to five 1-Year Periods of
Service pursuant to Regulation §1.401(a)(4)-5(a)(3). If the Employer does not
maintain (and has never maintained) a plan of a predecessor employer, if
predecessor service of that predecessor employer is credited in a
non-standardized Adoption Agreement and if such predecessor service exceeds five
1-Year Periods of Service, the crediting of such service must comply with the
requirements of Regulation §1.401(a)(4)-11(d).     (e)   Reemployment of an
Employee Before a Break In Service and Before Eligibility Requirements Are
Satisfied. For any Plan Year in which the eligibility requirements in
Section 2.1 are based on the Elapsed Time Method, if an Employee Terminates
Employment with the Employer prior to satisfying the eligibility requirements in
Section 2.1 and the Employee is subsequently reemployed by the Employer before
incurring a Break in Service, then the Employee’s pre-termination Period of
Service will be counted in determining the satisfaction of such eligibility
requirements and for all other purposes, as applicable. Furthermore, the
Employee will also be credited for all purposes, as applicable, with a
fractional Period of Service for any Period of Severance that is less than a
1-Year Period of Severance. If the Employee has satisfied the eligibility
requirements in Section 2.1 when such fractional Period of Service of the
previous sentence is added to such Employee’s pre-termination Period of Service,
then the Employee will become a Participant in the Plan as of the later of (1)
the date that the Employee would enter the Plan had the Employee not Terminated
Employment with the Employer, or (2) the Employee’s Reemployment Commencement
Date.

          DC Basic Plan #01   Page 26 of 126   July 2008

 



--------------------------------------------------------------------------------



 



  (f)   Reemployment of an Employee Before a Break In Service and After
Eligibility Requirements Are Satisfied. For any Plan Year in which the
eligibility requirements in Section 2.1 are based on the Elapsed Time Method, if
an Employee Terminates Employment prior to the Employee’s Entry Date in
Section 2.2, the Employee had satisfied the eligibility requirements in
Section 2.1 as of the Employee’s Termination of Employment, and the Employee is
subsequently reemployed by the Employer before incurring a Break in Service,
then (1) the Employee will become a Participant as of the later of (A) the date
the Employee would enter the Plan had the Employee not Terminated Employment
with the Employer, or (B) the Employee’s Reemployment Commencement Date, and
(2) the Employee’s pre-termination Period of Service will be counted for all
purposes. The Employee will also be credited for all purposes, as applicable,
with a fractional Period of Service for any Period of Severance less than a
1-Year Period of Severance.     (g)   Reemployment of a Participant Before a
Break In Service. For any Plan Year in which the eligibility requirements in
Section 2.1 are based on the Elapsed Time Method, if an Employee Terminates
Employment after becoming a Participant and is subsequently reemployed by the
Employer before incurring a Break in Service, then (1) the reemployed Employee
will reenter the Plan as of the Employee’s Reemployment Commencement Date, and
(2) the Employee’s pre-termination Period of Service will be counted for all
purposes, as applicable. Furthermore, the Employee will also be credited for all
purposes, as applicable, with a fractional Period of Service for any Period of
Severance that is less than a 1-Year Period of Severance.     (h)   Reemployment
of an Employee After a Break In Service and Before Entry Date. For any Plan Year
in which the eligibility requirements in Section 2.1 are based on the Elapsed
Time Method, if an Employee Terminates Employment with the Employer either prior
to or after satisfying the eligibility requirements in Section 2.1 (but before
the Employee’s Entry Date in Section 2.2) and the Employee is subsequently
reemployed by the Employer after incurring a Break in Service, then the
Employee’s Period of Service that was completed prior to the Break in Service
will be recognized, subject to the following provisions:

  (1)   Determination of Period of Service for Eligibility Purposes. The
following provisions apply to determining any Period of Service for eligibility
purposes:

  (A)   One Year Holdout Rule. If the Sponsoring Employer elects the One Year
Holdout Rule in the Adoption Agreement, any Period of Service that was completed
prior to an Employee’s Break(s) in Service will not be counted in determining an
Employee’s eligibility to participate in the Plan until the Employee satisfies
the One Year Holdout Rule. If the Employee has not satisfied the eligibility
requirements as set forth in Section 2.1 as of the Employee’s Reemployment
Commencement Date and then satisfies the One Year Holdout Rule, then the
Employee will become a Participant in the Plan as of the Entry Date in
Section 2.2 after the Employee has satisfied the eligibility requirements in
Section 2.1 (including, if applicable, an Entry Date that may occur during the
One Year Holdout Rule period after the Employee’s Reemployment Commencement
Date). If the Employee has satisfied the eligibility requirements in Section 2.1
as of the Employee’s Reemployment Commencement Date and then satisfies the One
Year Holdout Rule, the reemployed Employee will enter the Plan retroactively as
of his or her Reemployment Commencement Date. If the Sponsoring Employer has
elected the Rule of Parity in the Adoption Agreement (in addition to the One
Year Holdout Rule), then the recognition of any Period of Service completed
prior to an Employee’s Break(s) in Service will be subject to both the One Year
Holdout Rule and the Rule of Parity.     (B)   Rule of Parity. If the Sponsoring
Employer elects the Rule of Parity in the Adoption Agreement, then any Period of
Service that was completed prior to an Employee’s Break(s) in Service will not
be counted in determining an Employee’s eligibility to participate in the Plan
if that Period of Service is disregarded pursuant to the Rule of Parity. If such
former Employee’s Period of Service is disregarded under the Rule of Parity,
then the reemployed Employee will be treated as a new Employee for purposes of
Section 2.1 as of the Employee’s Reemployment Commencement Date. If the Employee
has not satisfied the eligibility requirements in Section 2.1 as of the
Employee’s Reemployment Commencement Date and such former Employee’s Period of
Service is not disregarded under the Rule of Parity, then the Employee will
become a Participant in the Plan as of the Entry Date in Section 2.2 after the
Employee has satisfied the eligibility requirements in Section 2.1. If the
Employee has satisfied the eligibility requirements in Section 2.1 as of the
Employee’s Reemployment Commencement Date and such former Employee’s Period of
Service is not disregarded under the Rule of Parity, then the reemployed
Employee will enter the Plan as of the Employee’s Reemployment Commencement
Date.

          DC Basic Plan #01   Page 27 of 126   July 2008

 



--------------------------------------------------------------------------------



 



  (2)   Determination of Period of Service for Vesting Purposes. The following
provisions apply to determining any Period of Service for Vesting purposes:

  (A)   One Year Holdout Rule. If the Sponsoring Employer elects the One Year
Holdout Rule in the Adoption Agreement, any Period of Service completed prior to
an Employee’s Break(s) in Service will not be counted in determining an
Employee’s Vesting Interest in the Participant’s Account balance until the
Employee satisfies the One Year Holdout Rule. If the Employee satisfies the One
Year Holdout Rule, the Employee’s Period of Service for Vesting purposes will
include the Period of Service that was completed prior to an Employee’s Break(s)
in Service, retroactively to the Employee’s Reemployment Commencement Date.
Furthermore, if the Sponsoring Employer has elected the Rule of Parity in the
Adoption Agreement (in addition to the One Year Holdout Rule), then the
recognition of any Period of Service that was completed prior to an Employee’s
Break(s) in Service will be subject to both the One Year Holdout Rule and the
Rule of Parity.     (B)   Rule of Parity. If the Sponsoring Employer elects the
Rule of Parity in the Adoption Agreement, any Period of Service completed prior
to an Employee’s Break(s) in Service will not be counted for purposes of
determining an Employee’s Vesting Interest in the Participant’s Account balance
if that Period of Service is disregarded pursuant to the Rule of Parity. If such
former Employee’s Period of Service is disregarded under the Rule of Parity,
then the reemployed Employee will be treated as a new Employee for purposes of
determining an Employee’s Vesting Interest in the Participant’s Account balance
as of the Employee’s Reemployment Commencement Date.

  (3)   Determination of Period of Service for Benefit Accrual/Allocation
Purposes. The following provisions apply to determining any Period of Service
for benefit accrual or allocation purposes:

  (A)   One Year Holdout Rule. If the Sponsoring Employer elects the One Year
Holdout Rule in the Adoption Agreement, any Period of Service completed prior to
an Employee’s Break(s) in Service will not be counted for benefit accrual or
allocation purposes until the Employee satisfies the One Year Holdout Rule. If
the Employee satisfies the One Year Holdout Rule, then the Employee’s Period of
Service for benefit accrual or allocation purposes will include the Period of
Service that was completed prior to an Employee’s Break(s) in Service,
retroactively to the Employee’s Reemployment Commencement Date. Furthermore, if
the Sponsoring Employer has elected the Rule of Parity in the Adoption Agreement
(in addition to the One Year Holdout Rule), then the recognition of any Period
of Service that was completed prior to an Employee’s Break(s) in Service will be
subject to both the One Year Holdout Rule and the Rule of Parity.     (B)   Rule
of Parity. If the Sponsoring Employer elects the Rule of Parity in the Adoption
Agreement, any Period of Service completed prior to an Employee’s Break(s) in
Service will not be counted for benefit accrual or allocation purposes if that
Period of Service is disregarded pursuant to the Rule of Parity. If such former
Employee’s Period of Service is disregarded under the Rule of Parity, then the
reemployed Employee will be treated as a new Employee for benefit accrual or
allocation purposes as of the Employee’s Reemployment Commencement Date.

  (i)   Reemployment of a Participant After a Break In Service. With respect to
any provision of the Plan in which service is determined by the Elapsed Time
Method, if an Employee (1) was a Participant in the Plan, (2) Terminates
Employment with the Employer, and (3) is subsequently reemployed by the Employer
after incurring a Break in Service, then the Employee’s Period of Service that
was completed prior to the Break in Service will be recognized, subject to the
following provisions:

  (1)   Determination of Period of Service for Eligibility Purposes. The
following provisions apply to determining any Period of Service for eligibility
purposes:

  (A)   One Year Holdout Rule. If the Sponsoring Employer elects the One Year
Holdout Rule in the Adoption Agreement, any Period of Service completed prior to
an Employee’s Break(s) in Service will not be counted for purposes of
determining an Employee’s eligibility to participate in the Plan until the
Employee satisfies the One Year Holdout Rule. If the Employee satisfies the One
Year Holdout Rule, then the reemployed Employee will enter the Plan
retroactively as of the Employee’s

          DC Basic Plan #01   Page 28 of 126   July 2008

 



--------------------------------------------------------------------------------



 



      Reemployment Commencement Date. Furthermore, if the Sponsoring Employer
has elected the Rule of Parity in the Adoption Agreement (in addition to the One
Year Holdout Rule), then the recognition of any Period of Service that was
completed prior to an Employee’s Break(s) in Service will be subject to both the
One Year Holdout Rule and the Rule of Parity.

  (B)   Rule of Parity. If the Sponsoring Employer elects the Rule of Parity in
the Adoption Agreement, any Period of Service completed prior to an Employee’s
Break(s) in Service will not be counted in determining an Employee’s eligibility
to participate in the Plan if that Period of Service is disregarded under the
Rule of Parity. If such former Employee’s Period of Service is disregarded under
the Rule of Parity, then the reemployed Employee will be treated as a new
Employee for purposes of Section 2.1 as of the Employee’s Reemployment
Commencement Date. If such former Employee’s Period of Service is not
disregarded under the Rule of Parity, then the reemployed Employee will reenter
the Plan as of the Employee’s Reemployment Commencement Date.

  (2)   Determination of Period of Service for Vesting Purposes. The following
provisions apply to determining any Period of Service for Vesting purposes:

  (A)   One Year Holdout Rule. If the Sponsoring Employer elects the One Year
Holdout Rule in the Adoption Agreement, any Period of Service completed prior to
an Employee’s Break(s) in Service will not be counted in determining an
Employee’s Vesting Interest in the Participant’s Account balance until the
Employee satisfies the One Year Holdout Rule. If the Employee satisfies the One
Year Holdout Rule, then the Employee’s Period of Service for Vesting purposes
will include the Period of Service that was completed prior to an Employee’s
Break(s) in Service, retroactively to the Employee’s Reemployment Commencement
Date. Furthermore, if the Sponsoring Employer has elected the Rule of Parity in
the Adoption Agreement (in addition to the One Year Holdout Rule), then the
recognition of any Period of Service that was completed prior to an Employee’s
Break(s) in Service will be subject to both the One Year Holdout Rule and the
Rule of Parity.     (B)   Rule of Parity. If the Sponsoring Employer elects the
Rule of Parity in the Adoption Agreement, any Period of Service completed prior
to an Employee’s Break(s) in Service will not be counted in determining an
Employee’s Vesting Interest in the Participant’s Account balance if that Period
of Service is disregarded pursuant to the Rule of Parity. If such former
Employee’s Period of Service is disregarded under the Rule of Parity, then the
reemployed Employee will be treated as a new Employee for purposes of
determining an Employee’s Vesting Interest in the Participant’s Account balance
as of the Employee’s Reemployment Commencement Date.

  (3)   Determination of Period of Service for Benefit Accrual/Allocation
Purposes. The following provisions apply to determining any Period of Service
for benefit accrual or allocation purposes:

  (A)   One Year Holdout Rule. If the Sponsoring Employer elects the One Year
Holdout Rule in the Adoption Agreement, any Period of Service completed prior to
an Employee’s Break(s) in Service will not be counted for benefit accrual or
allocation purposes until the Employee satisfies the One Year Holdout Rule. If
the Employee satisfies the One Year Holdout Rule, then the Employee’s Period of
Service for benefit accrual or allocation purposes will include the Period of
Service that was completed prior to an Employee’s Break(s) in Service,
retroactively to the Employee’s Reemployment Commencement Date. Furthermore, if
the Sponsoring Employer has elected the Rule of Parity in the Adoption Agreement
(in addition to the One Year Holdout Rule), then the recognition of any Period
of Service that was completed prior to an Employee’s Break(s) in Service will be
subject to both the One Year Holdout Rule and the Rule of Parity.     (B)   Rule
of Parity. If the Sponsoring Employer elects the Rule of Parity in the Adoption
Agreement, any Period of Service completed prior to an Employee’s Break(s) in
Service will not be counted for benefit accrual or allocation purposes if that
Period of Service is disregarded pursuant to the Rule of Parity. If such former
Employee’s Period of Service is disregarded under the Rule of Parity, then the
reemployed Employee will be treated as a new Employee for benefit accrual or
allocation purposes as of the Employee’s Reemployment Commencement Date.

          DC Basic Plan #01   Page 29 of 126   July 2008

 



--------------------------------------------------------------------------------



 



  (j)   Ignoring Service for Eligibility If Service Requirement Is More Than
1-Year Period Of Service. Notwithstanding anything in the Plan to the contrary,
if this Plan (or a component of the Plan) provides in the Adoption Agreement
that (1) an Employee must complete more than either a 1-Year Period of Service
or a 12-month Period of Service for eligibility purposes, and (2) such Employee
will have a 100% Vested Interest in the Participant’s Account (or the
sub-Account that relates to such component) upon becoming a Participant in the
Plan, then with respect to an Employee who incurs a Break in Service before
satisfying such eligibility requirement, the Employee’s Period of Service that
was completed prior to the Employee’s Break(s) in Service will not be counted
for eligibility purposes.

1.125   Period of Severance. See the definition of Period of Service in
Section 1.124 above.   1.126   Permissive Aggregation Group. The term
“Permissive Aggregation Group” means a group consisting of the Required
Aggregation Group plus any other plan or plans of the Employer which, when
considered as a group with the Required Aggregation Group, would continue to
satisfy the requirements of Code §401(a)(4) and §410.   1.127   Plan. The term
“Plan” means the retirement plan program established by a Sponsoring Employer
using the Basic Plan together with an Adoption Agreement and Trust or Custodial
Agreement, as amended from time to time.   1.128   Plan Year. The term “Plan
Year” means the Plan’s 12 consecutive month accounting year as elected in the
Adoption Agreement (unless there is a short Plan Year as elected in the Adoption
Agreement). If the Plan Year is changed, a short Plan Year is established
beginning the day after the last day of the Plan Year in effect before this
change and ending on the last day of the new Plan Year.   1.129   Policy. The
term “Policy” means a life insurance policy or annuity contract purchased
pursuant to the provisions of Section 7.2 of the Basic Plan.   1.130  
Post-Severance Compensation. The term “Post-Severance Compensation” means the
following amounts that are paid within 21/2 months after an Employee’s
Termination of Employment: (a) payments that, absent a Termination of
Employment, would have been paid to the Employee while the Employee continued in
employment with the Employer and are regular compensation for services during
the Employee’s regular working hours, compensation for services outside the
employee’s regular working hours (such as overtime or shift differential),
commissions, bonuses, or other similar compensation; and (b) payments for
accrued bona fide sick, vacation, or other leave, but only if the Employee would
have been able to use the leave if employment had continued. Any other payment
that is not described in clauses (a) and (b) above is not considered
Post-Severance Compensation if paid after Termination of Employment, even if it
is paid within 21/2 months following Termination of Employment; for example,
Post-Severance Compensation does not include amounts paid after Termination of
Employment that are severance pay, unfunded nonqualified deferred compensation,
or parachute payments within the meaning of Code §280G(b)(2). However, the rule
of the prior sentence does not apply to payments to an individual who does not
currently perform services for the Employer by reason of qualified military
service (as that term is used in Code §414(u)(1)) to the extent those payments
do not exceed the amounts the individual would have received if the individual
had continued to perform services for the Employer rather than entering
qualified military service; those payments are considered Compensation.   1.131
  Pre-Tax Elective Deferral. The term “Pre-Tax Elective Deferral” means an
Elective Deferral that is not includible in gross income at the time deferred.  
1.132   Pre-Tax Elective Deferral Account. The term “Pre-Tax Elective Deferral
Account” means the sub-account of a Participant’s Account to which his or her
Pre-Tax Elective Deferrals are allocated.   1.133   Prevailing Wage Account. The
term “Prevailing Wage Account” means the sub-account to which a Participant’s
Prevailing Wage contributions are allocated.   1.134   Prevailing Wage
Contribution. The term “Prevailing Wage Contribution” means an Employer
contribution made to the Plan under a Prevailing Wage Law on behalf of a
Prevailing Wage Employee.   1.135   Prevailing Wage Employee. The term
“Prevailing Wage Employee” means any hourly paid Employee who is an Eligible
Employee and performs services for the Employer under a contract covered by a
Prevailing Wage Law.

          DC Basic Plan #01   Page 30 of 126   July 2008

 



--------------------------------------------------------------------------------



 



1.136   Prevailing Wage Law. The term “Prevailing Wage Law” means any statute or
ordinance that requires the Employer to pay its Employees working on public
contracts at wage rates not less than those determined pursuant to that statute
or ordinance to be the prevailing wages for comparable classes of workers in the
geographical area where that contract is performed, including the Davis-Bacon
Act as set forth in 40 U.S.C. §276(a) et. seq., as amended from time to time,
and any similar federal, state or municipal prevailing wage statutes.   1.137  
Primarily Defined Benefit in Character. The term “Primarily Defined Benefit in
Character” means, for Plan Years beginning on or after January 1, 2002, a
combination of defined benefit plan(s) and defined contribution plan(s) in
which, for more than 50% of Non-Highly Compensated Employees benefiting under
the combination of defined benefit and defined contribution plans, the Normal
Accrual Rate for the Non-Highly Compensated Employees attributable to benefits
provided by the defined benefit plan(s) that are part of the combination exceeds
the Equivalent Accrual Rate for the Non-Highly Compensated Employees
attributable to contributions under the defined contribution plan(s) that are
part of the combination.   1.138   Prior Year Testing Method. The term “Prior
Year Testing Method” means the nondiscrimination testing method in which (a) for
purposes of the ADP Test, the ADP for Participants who are HCEs for the Plan
Year being tested is compared to the ADP for Participants who are NHCEs for the
Plan Year prior to the Plan Year being tested; and (b) for purposes of the ACP
Test, the ACP for Participants who are HCEs for the Plan Year being tested is
compared to the ACP for Participants who are NHCEs for the Plan Year prior to
the Plan Year being tested.   1.139   QJSA. The term “QJSA” means a Qualified
Joint and Survivor Annuity.   1.140   QMAC. The term “QMAC” means a Qualified
Matching Contribution.   1.141   QMAC Account. The term “QMAC Account” means a
Qualified Matching Contribution Account.   1.142   QNEC. The term “QNEC” means a
Qualified Non-Elective Contribution.   1.143   QNEC Account. The term “QNEC
Account” means a Qualified Non-Elective Contribution Account.   1.144   QPSA.
The term “QPSA” means a Qualified Pre-Retirement Survivor Annuity.   1.145  
Qualified Joint and Survivor Annuity. The term “Qualified Joint and Survivor
Annuity” means, with respect to a Participant who is married on the Annuity
Starting Date and has not died before such date, an immediate annuity for the
life of the Participant with a survivor benefit for the life of the
Participant’s surviving Spouse which is not less than 50% nor more than 100% of
the annuity that is payable during the joint lives of the Participant and his or
her Spouse and which is the amount of benefit which can be purchased with the
Participant’s Vested Aggregate Account balance. The survivor benefit will be 50%
unless a higher percentage is elected by the Participant at the time that the
Qualified Joint and Survivor Annuity is to be distributed. With respect to a
Participant who is not married on the Annuity Starting Date and has not died
before such date, the term “Qualified Joint and Survivor Annuity” means an
immediate annuity for his or her life.   1.146   Qualified Matching
Contribution. The term “Qualified Matching Contribution” means an Employer
contribution made to this or any other defined contribution plan on behalf of a
Participant on account of Elective Deferrals, Voluntary Employee Contributions,
and/or Mandatory Employee Contributions made by such Participant under a plan
maintained by the Sponsoring Employer, that is subject to the distribution (but
financial hardship distributions are not permitted) and nonforfeitability
requirements of Code §401(k) when made to the Plan. Qualified Matching
Contributions are available for either the ADP Test or the ACP Test. Qualified
Matching Contributions may be used to satisfy the Top Heavy Minimum Allocation
requirement pursuant to Section 3.14(e). Qualified Matching Contributions can
only be distributed upon the earliest to occur of the following dates: (a) a
Participant Terminates Employment (separates from service, for Plan Years
beginning before 2002) with the Employer; (b) a Participant dies; (c) a
Participant suffers a Disability; (d) an event that is described in Code
§401(k)(10) occurs; or (e) a Participant reaches Age 591/2 (if on or before such
date, a pre-retirement in-service withdrawal of Qualified Matching Contributions
is elected in the Adoption Agreement). With respect to clause (d) of the prior
sentence, Qualified Matching Contributions can be distributed (in a lump sum
only) upon termination of the Plan, so long as the Sponsoring Employer (or an
Affiliated Employer) does not maintain an alternative defined contribution plan
at any time during the period beginning on the date of Plan termination and
ending 12 months after all assets have been distributed from the terminated
Plan. However, if at all times during the 24-month period beginning 12 months
before the date of Plan’s termination, fewer than 2% of the Employees

          DC Basic Plan #01   Page 31 of 126   July 2008

 



--------------------------------------------------------------------------------



 



    who were eligible to participate in the 401(k) Plan as of the date of Plan
termination are eligible to participate in the other defined contribution plan,
then the other defined contribution plan is not an alternative defined
contribution plan. In addition, a defined contribution plan is not an
alternative defined contribution plan if the defined contribution plan is an
employee stock ownership plan as defined in Code §4975(e)(7) or Code §409(a), a
simplified employee pension as defined in Code §408(k), a SIMPLE IRA plan as
defined in Code §408(p), a plan or contract that is described in Code §403(b),
or a plan that is described in Code §457(b) or Code §457(f).

1.147   Qualified Matching Contribution Account. The term “Qualified Matching
Contribution Account” means the sub-account of a Participant’s Account to which
his or her Qualified Matching Contributions are allocated.   1.148   Qualified
Non-Elective Contribution. The term “Qualified Non-Elective Contribution” means
an Employer contribution (other than a Matching Contribution or a Qualified
Matching Contribution) that is allocated to Participant’s Account and that
satisfies the following requirements: (a) a Qualified Non-Elective Contribution
may be used for the purpose of satisfying either the ADP Test or the ACP Test;
(b) a Participant may not elect to receive a Qualified Non-Elective Contribution
in cash until distributed from the Plan; (c) a Qualified Non-Elective
Contribution is subject to the distribution (but financial hardship
distributions are not permitted) and nonforfeitability requirements of Code
§401(k) when made to the Plan. Qualified Non-Elective Contributions may be used
to satisfy the Top Heavy Minimum Allocation requirement pursuant to
Section 3.14(e). Any allocation formula for a Qualified Non-Elective
Contribution must satisfy the additional requirements specified in Regulation
§1.401(k)-2(a)(6) in order to be used in the ADP Test and Regulation
§1.401(m)-2(a)(6) in order to be used in the ACP Test. Qualified Non-Elective
Contributions can only be distributed upon the earliest to occur of the
following dates: (a) a Participant Terminates Employment (separates from
service, for Plan Years beginning before 2002) with the Employer; (b) a
Participant dies; (c) a Participant suffers a Disability; (d) an event that is
described in Code §401(k)(10) occurs; or (e) a Participant reaches Age 591/2 (if
on or before such date, a pre-retirement in-service withdrawal of Qualified
Non-Elective Contributions is elected in the Adoption Agreement). With respect
to clause (d) of the prior sentence, Qualified Non-Elective Contributions can be
distributed (in a lump sum only) upon termination of the Plan, so long as the
Sponsoring Employer (or an Affiliated Employer) does not maintain an alternative
defined contribution plan at any time during the period beginning on the date of
Plan termination and ending 12 months after all assets have been distributed
from the terminated Plan. However, if at all times during the 24-month period
beginning 12 months before the date of Plan’s termination, fewer than 2% of the
Employees who were eligible to participate in the 401(k) Plan as of the date of
the Plan’s termination are eligible to participate in the other defined
contribution plan, then the other defined contribution plan is not an
alternative defined contribution plan. In addition, a defined contribution plan
is not an alternative defined contribution plan if the defined contribution plan
is an employee stock ownership plan as defined in Code §4975(e)(7) or Code
§409(a), a simplified employee pension as defined in Code §408(k), a SIMPLE IRA
plan as defined in Code §408(p), a plan or contract that is described in Code
§403(b), or a plan described in Code §457(b) or §457(f).   1.149   Qualified
Non-Elective Contribution Account. The term “Qualified Non-Elective Contribution
Account” means the sub-account of a Participant’s Account to which Qualified
Non-Elective Contributions are allocated.   1.150   Qualified Pre-Retirement
Survivor Annuity. The term “Qualified Pre-Retirement Survivor Annuity” means a
survivor annuity for the life of a deceased Participant’s surviving Spouse which
is equal to the amount of benefit which can be purchased by such percentage as
elected in the Adoption Agreement (but not less than 50%) of the deceased
Participant’s Vested Aggregate Account determined at the date of death. In
determining a Participant’s Vested Aggregate Account hereunder, any security
interest held by the Plan because of a loan outstanding to the Participant will
be taken into consideration and, if applicable, the Participant’s own deductible
contributions made for Plan Years prior to January 1, 1989 will be disregarded.
  1.151   Reemployment Commencement Date. The term “Reemployment Commencement
Date” means the first day on which an Employee performs an Hour of Service for
an Employer or an Affiliated Employer following the Employee’s Termination of
Employment.   1.152   Regulation. The term “Regulation” means any regulation as
promulgated by the Secretary of the Treasury or delegates of the Treasury
Department, as amended and/or renumbered from time to time. If this Plan
references a regulation that is promulgated by any other Department, Agency,
Commission, or other federal entity, then the name of such Department, Agency,
Commission, or other federal entity will be referenced with such regulation.

          DC Basic Plan #01   Page 32 of 126   July 2008

 



--------------------------------------------------------------------------------



 



1.153   Representative Contribution Rate. The term “Representative Contribution
Rate” means the lowest Applicable Contribution Rate of any Participant who is a
NHCE among a group of Participants who are NHCEs that consists of half of all
Participants who are NHCEs for the Plan Year (or, if greater, the lowest
Applicable Contribution Rate of any Participant who is a NHCE in the group of
all Participants who are NHCEs for the Plan Year and who is employed by the
Sponsoring Employer on the last day of the Plan Year).   1.154   Representative
Matching Rate. The term “Representative Matching Rate” means the following:

  (a)   Matching Contributions With Respect to Elective Deferrals. If the Plan
provides a Matching Contribution with respect to a Participant’s Elective
Deferrals, then the lowest Matching Rate for any Participant who is a NHCE among
a group of Participants who are NHCEs that consists of half of all Participants
who are NHCEs in the Plan for the Plan Year who make Elective Deferrals for the
Plan Year (or, if greater, the lowest Matching Rate for all Participants who are
NHCEs in the Plan who are employed by the Sponsoring Employer on the last day of
the Plan Year and who make Elective Deferrals for the Plan Year).     (b)  
Matching Contributions With Respect to Elective Deferrals and Employee
Contributions. If the Plan provides a Matching Contribution with respect to the
sum of a Participant’s Employee Contributions and Elective Deferrals, then the
lowest Matching Rate for any Participant who is a NHCE among a group of
Participants who are NHCEs that consists of half of all Participants who are
NHCEs in the Plan for the Plan Year who make either Employee Contributions or
Elective Deferrals for the Plan Year (or, if greater, the lowest Matching Rate
for all Participants who are NHCEs in the Plan who are employed by the
Sponsoring Employer on the last day of the Plan Year and who make either
Employee Contributions or Elective Deferrals for the Plan Year).     (c)  
Matching Contributions With Respect to Employee Contributions. If the Plan
provides a Matching Contribution with respect to a Participant’s Employee
Contributions (but not Elective Deferrals), then the lowest Matching Rate for
any Participant who is a NHCE among a group of Participants who are NHCEs that
consists of half of all Participants who are NHCEs in the Plan for the Plan Year
who make Employee Contributions for the Plan Year (or, if greater, the lowest
Matching Rate for all Participants who are NHCEs in the Plan who are employed by
the Sponsoring Employer on the last day of the Plan Year and who make Employee
Contributions for the Plan Year).

1.155   Required Aggregation Group. The term “Required Aggregation Group” means
a group consisting of (a) each qualified plan of the Employer in which at least
one Key Employee participates or participated at any time during the Plan Year
containing the Determination Date or any of the four preceding Plan Years
(regardless of whether the plan has terminated); and (b) any other qualified
plan of the Employer which enables a plan described in clause (a) to satisfy the
requirements of Code §401(a)(4) or §410.   1.156   Required Beginning Date. The
term “Required Beginning Date” means, with respect to a Participant who is a 5%
owner as defined in Code §416(i)(1)(B)(i), April 1st of the calendar year
following the calendar year in which the Participant reaches Age 701/2. With
respect to Participants who are not 5% owners, the term “Required Beginning
Date” means the date elected by the Sponsoring Employer in Section 15.11(a) of
the Adoption Agreement, subject to paragraphs (a), (b) and (c) below.

  (a)   Election to Defer Distribution. If Section 15.11(a)(2) of the Adoption
Agreement is elected and this is an amended Plan, then any Participant (other
than a 5% owner) who attains Age 701/2 in years after 1995 may elect by April 1
of the calendar year following the calendar year in which the Participant
attains Age 701/2 (or by December 31, 1997 in the case of a Participant who
attains Age 701/2 in 1996), to defer distributions until April 1 of the calendar
year following the calendar year in which the Participant retires. If no such
election is made, then the Participant will begin receiving distributions by
April 1 of the calendar year following the calendar year in which such
Participant attains Age 701/2.     (b)   Election to Suspend Distribution. If
Section 15.11(a)(2) of the Adoption Agreement is elected and this is an amended
Plan, then any Participant (other than a 5% owner) who attains Age 701/2 in
years prior to 1997 may elect to cease distributions and recommence
distributions by April 1 of the calendar year following the calendar year in
which the Participant retires. In such an event, the Administrator may, on a
uniform non-discriminatory basis, elect that a new Annuity Starting Date will
occur upon the distribution recommencement date.

          DC Basic Plan #01   Page 33 of 126   July 2008

 



--------------------------------------------------------------------------------



 



  (c)   Elimination of Pre-Retirement Age 701/2 Distribution Option. If
Section 15.11(a)(2) of the Adoption Agreement is elected and this is an amended
Plan, then the pre-retirement Age 701/2 distribution option will only be
eliminated for Employees who reach Age 701/2 in or after a calendar year that
begins after the later of December 31, 1998 or the adoption date of the GUST
restatement of this Plan. The pre-retirement Age 701/2 distribution option is an
optional form of benefit under which benefits payable in a particular
distribution form (including any modifications that may be elected after benefit
commencement) begin at a time during the period that begins on or after January
1st of the calendar year in which an Employee reaches Age 701/2 and ends April 1
of the immediately following calendar year.

1.157   Rollover. The term “Rollover” means a Rollover Contribution.   1.158  
Rollover Contribution. The term “Rollover Contribution” means an amount which is
eligible for tax free rollover treatment and is transferred to this Plan from
one or more of the plans the Sponsoring Employer elects in the Adoption
Agreement, which plans, effective as of January 1, 2002 (or such later date
pursuant to written procedures established and adopted by the Administrator),
may include: a qualified plan under Code §401(a); a qualified annuity plan under
Code §403(a); a qualified annuity under Code §403(b); an individual retirement
account under Code §408(a), without regard to whether the individual retirement
account is a “conduit individual retirement account”; an individual retirement
annuity under Code §408(b), without regard to whether the individual retirement
annuity is a “conduit individual retirement annuity”; and an eligible plan under
Code §457(b) which is maintained by a state, political subdivision of a state,
or any agency or instrumentality of a state or political subdivision of a state.
If this Plan accepts a Rollover Contribution of Roth Elective Deferrals, this
Plan will separately account for the Roth Elective Deferrals and for any prior
(and subsequent) earnings or losses attributable to such Roth Elective
Deferrals. A direct or indirect transfer as defined in Code §401(a)(11) of
assets from a defined benefit plan, a money purchase plan, a target benefit
plan, a stock bonus plan, or a profit sharing plan that provided for a life
annuity form of payment to the Participant will not be considered a Rollover
Contribution, but will be considered a Transfer Contribution. Similarly, any
Elective Deferrals (including QNECs, QMACs, and ADP Safe Harbor Contributions)
which are transferred to this Plan in a direct or indirect trustee-to-trustee
transfer from another qualified plan and which are subject to the limitations in
Regulation §1.401(k)-1(d) will not be considered a Rollover Contribution, but
will be considered a Transfer Contribution.   1.159   Rollover Contribution
Account. The term “Rollover Contribution Account” means the account to which a
Participant’s Rollover Contributions, if any, are allocated.   1.160   Rollover
Participant. The term “Rollover Participant” means an Employee who has made a
Rollover Contribution into the Plan but who is not eligible to participate in
any other component of the Plan.   1.161   Roth Elective Deferral. The term
“Roth Elective Deferral” means a Participant’s Elective Deferral that (a) is
includible in the Participant’s gross income at the time that the Elective
Deferral is deferred, and (b) has been irrevocably designated as a Roth Elective
Deferral by the Participant in his or her deferral election. A Participant’s
Roth Elective Deferrals will be allocated to the Participant’s Roth Elective
Deferral Account.   1.162   Roth Elective Deferral Account. The term “Roth
Elective Deferral Account” means the account into which a Participant’s Roth
Elective Deferrals are allocated and deposited. No contributions other than Roth
Elective Deferrals and properly attributable earnings will be credited to each
Participant’s Roth Elective Deferral Account; and gains, losses and other
credits or charges will be allocated on a reasonable and consistent basis to
such Roth Elective Deferral Account. The Plan will maintain a record of the
amount of Roth Elective Deferrals in each Participant’s Roth Elective Deferral
Account. Distributions from a Participant’s Roth Elective Deferral Account
(other than corrective distributions) are not includible in the Participant’s
gross income if the distribution is made after 5 years and after the
Participant’s death, disability, or age 591/2. Earnings on corrective
distributions of Roth Elective Deferrals are includible in the Participant’s
gross income in the same manner as earnings on corrective distributions of
Pre-tax Elective Deferrals; however, corrective distributions of Roth Elective
Deferrals are not includible in the Participant’s gross income.   1.163   Rule
of Parity. The term “Rule of Parity” means a rule that is used for purposes of
determining an Employee’s eligibility to participate in the Plan, Vesting, and
benefit accrual/allocation (if applicable) to determine the Year(s) of Service
or 1-Year Period(s) of Service of a non-Vested Employee who Terminates
Employment and is subsequently reemployed by the Employer after incurring a
Break in Service, determined as follows: Year(s) of Service or 1-Year Period(s)
of Service, as applicable, completed prior to the Employee’s Break(s) in Service
will not be counted if the Employee’s total number of consecutive Break(s) in
Service equals or exceeds the greater of

          DC Basic Plan #01   Page 34 of 126   July 2008

 



--------------------------------------------------------------------------------



 



      (a) five, or (b) the Employee’s aggregate number of Year(s) of Service or
1-Year Period(s) of Service, as applicable, credited prior to incurring the
Break(s) in Service. In computing an Employee’s aggregate number of Year(s) of
Service or 1-Year Period(s) of Service under this Section, Year(s) of Service or
1-Year Period(s) of Service, as applicable, previously disregarded under prior
applications of the Rule of Parity will not be counted.

1.164   Safe Harbor Code §415 Compensation. The term “Safe Harbor Code §415
Compensation” means an Employee’s compensation as determined under Regulation
§1.415-2(d)(10), to wit: Earned Income, wages, salaries, fees for professional
services and other amounts received (without regard to whether or not an amount
is paid in cash) for personal services actually rendered in the course of
employment with the Sponsoring Employer maintaining the Plan to the extent that
the amounts are includable in gross income (including, but not limited to,
commissions paid salespersons, compensation for services based on a percentage
of profits, commissions on insurance premiums, tips, bonuses, fringe benefits,
and reimbursements, or other expense allowances under a non-accountable plan as
described in Regulation §1.62-2(c)). Safe Harbor Code §415 Compensation includes
amounts paid or made available to the Employee. An Employee’s Safe Harbor Code
§415 Compensation will be determined in accordance with the following
provisions:

  (a)   Exclusion of Certain Amounts. Safe Harbor Code §415 Compensation does
not include the following: (1) Employer contributions made by the Employer to a
plan of deferred compensation to the extent that, before the application of the
Code §415 limitations to that plan, the contributions are not includible in the
Employee’s gross income for the taxable year in which contributed; Employer
contributions made on behalf of an Employee to a simplified employee pension
described in Code §408(k) for the taxable year in which contributed; and any
distributions from a plan of deferred compensation for Code §415 purposes,
regardless of whether such amounts are includible in the Employee’s gross income
when distributed; (2) Amounts realized from the exercise of a non-qualified
stock option, or when restricted stock (or property) held by an Employee either
becomes freely transferable or is no longer subject to a substantial risk of
forfeiture; (3) Amounts realized from the sale, exchange or other disposition of
stock acquired under a qualified stock option; and (4) Other amounts which
receive special tax benefits, such as premiums for group-term life insurance
(but only to the extent that the premiums are not includible in the gross income
of the employee), or contributions made by an Employer (whether or not under a
salary deferral agreement) towards the purchase of an annuity described in Code
§403(b) (regardless of whether such the contributions are excludible from an
Employee’s gross income).     (b)   Inclusion of Certain Amounts. Safe Harbor
Code §415 Compensation includes any elective deferral as defined in Code
§402(g)(3) and any amount which is contributed or deferred by the Employer at
the election of the Employee which are not includible in gross income by reason
of Code §125 (and if elected in the Adoption Agreement, Deemed Code §125
Compensation), Code §132(f)(4), or Code §457.     (c)   Imputed Compensation
when Participant Becomes Disabled. If elected in the Adoption Agreement and a
Participant becomes permanently and totally disabled (as defined in Code
§22(e)(3)) then notwithstanding anything in this Section to the contrary, Safe
Harbor Code §415 Compensation will be imputed during the time that the
Participant is permanently and totally disabled for purposes of determining and
allocating Non-Safe Harbor Non-Elective Contributions. The rate that Safe Harbor
Code §415 Compensation will be imputed to such Participant is equal to the rate
of Safe Harbor Code §415 Compensation that was paid to the Participant
immediately before becoming permanently and totally disabled. The total period
in which Safe Harbor Code §415 Compensation will be imputed to a Participant who
becomes permanently and totally disabled will be determined pursuant to a
nondiscriminatory policy established by the Administrator; however, if Safe
Harbor Code §415 Compensation is imputed to a Participant who is a Highly
Compensated -Employee pursuant to this paragraph, then the continuation of
Non-Safe Harbor Non-Elective Contributions to such Participant will be for a
fixed or determinable period pursuant to Code §415(c)(3)(C). Any Non-Safe Harbor
Non-Elective Contributions that are made on behalf of a Participant with respect
to imputed Safe Harbor Code §415 Compensation must be nonforfeitable when made.
    (d)   Treatment of Post-Severance Compensation. Effective January 1, 2005,
Safe Harbor Code §415 Compensation includes Post-Severance Compensation.

1.165   Safe Harbor 401(k) Contribution. The term “Safe Harbor 401(k)
Contribution” means, collectively or separately, depending on the context in
which the term is used, an ACP Safe Harbor Matching Contribution, an ADP Safe
Harbor Matching Contribution, and/or an ADP Safe Harbor Non-Elective
Contribution.

          DC Basic Plan #01   Page 35 of 126   July 2008

 



--------------------------------------------------------------------------------



 



1.166   Safe Harbor 401(k) Plan. The term “Safe Harbor 401(k) Plan” means a
401(k) Plan which automatically satisfies the ADP Test under Code §401(k),
pursuant to Section 3.20.   1.167   Safe Harbor 401(m) Plan. The term “Safe
Harbor 401(m) Plan” means a 401(m) Plan which automatically satisfies the ACP
Test under Code §401(m) , pursuant to Section 3.21.   1.168   Safe Harbor
Notice. The term “Safe Harbor Notice” means a written notice provided by the
Employer to all Eligible Employees in accordance with Regulation §1.401(k)-3(d)
and/or §1.401(m)-3(e) and complies with the requirements of Section 3.20 and/or
3.21. In addition to any other election periods that may be provided under the
Plan, each Eligible Employee may make an initial Elective Deferral election or
modify a prior Elective Deferral election during the 30-day period immediately
following his or her receipt of a Safe Harbor Notice.   1.169   Safe Harbor
Participant. The term “Safe Harbor Participant” means each Employee who
satisfies all of the following conditions: (a) the Employee is an Eligible
Employee for Safe Harbor 401(k) Contribution purposes under Sections 3.1(b)
and/or (c) of the Adoption Agreement; (b) the Employee has satisfied the age
and/or service requirements for Safe Harbor 401(k) Contribution purposes under
Sections 3.2(b) and/or (c) of the Adoption Agreement (unless such requirements
have been waived with respect to the Employee under Sections 3.4(b) and/or
(c) of the Adoption Agreement; (c) the Employee has entered the Plan as a
Participant for Safe Harbor 401(k) Contribution purposes under Sections 3.3(b)
and/or (c) of the Adoption Agreement; and (d) the Employee is eligible to make
an Elective Deferral to the Plan at any time during the Plan Year or would be
eligible to make Elective Deferrals but for a suspension due to a financial
hardship distribution or a statutory limitation (such as the limits of Code
§402(g) or §415).   1.170   Self-Employed Individual. The term “Self-Employed
Individual” means an individual who owns an interest in the Employer (other than
a stock interest) and has Earned Income for the taxable year from the trade or
business for which the Plan is established or would have had Earned Income but
for the fact that the trade or business had no net profits for the taxable year.
  1.171   Service. The term “Service” means (a) Years of Service when the
Counting of Hours Method is being used and (b) Periods of Service when the
Elapsed Time Method is being used.   1.172   Sponsoring Employer. The term
“Sponsoring Employer” means the business entity named in Section 1.2 of the
Adoption Agreement that sponsors the Plan under the terms of the Adoption
Agreement (and any successor thereto that elects to assume sponsorship of this
Plan).   1.173   Spousal. The term “Spousal” means of, or related to, a Spouse.
  1.174   Spouse. The term “Spouse” means the person to whom a Participant is
legally married, and, if elected in the Adoption Agreement, the Participant must
be married to such person throughout the one year period ending on the earlier
of the Annuity Starting Date or the Participant’s death in order for the person
to be considered the Participant’s Spouse. Furthermore, a former Spouse will be
treated as the Participant’s Spouse or surviving Spouse to the extent provided
under a qualified domestic relations order as described in Code §414(p).   1.175
  Statutory Code §415 Compensation. The term “Statutory Code §415 Compensation”
means, in applying the Code §415 limits, an Employee’s compensation as
determined under Regulation §1.415-2(d)(2) and (3), to wit:

  (a)   Amounts includable as Statutory Code §415 Compensation. Statutory Code
§415 Compensation includes all of the following: (1) wages, salaries, fees for
professional services and other amounts received (without regard to whether or
not an amount is paid in cash) for personal services actually rendered in the
course of employment with the Sponsoring Employer maintaining the Plan to the
extent that the amounts are includable in gross income (including, but not
limited to, commissions paid salespersons, compensation for services based on a
percentage of profits, commissions on insurance premiums, tips, bonuses, fringe
benefits, and reimbursements, or other expense allowances under a
non-accountable plan as described in Regulation §1.62-2(c)); (2) in the case of
a Self-Employed Individual, Earned Income; (3) amounts described in Code
§104(a)(3), §105(a) and 105(h), but only to the extent these amounts are
includible in the gross income of the Employee; (4) amounts paid or reimbursed
by the Employer for moving expenses incurred by the Employee, but only to the
extent that at the time of the payment it is reasonable to believe that these
amounts are not deductible by the Employee under Code §217; (5) the value of a
non-qualified stock option granted to an Employee by the Employer, but only to
the extent that the value of the option is includible in the gross

          DC Basic Plan #01   Page 36 of 126   July 2008

 



--------------------------------------------------------------------------------



 



      income of the Employee for the taxable year in which granted; and (6) the
amount includible in the gross income of an Employee upon making the election
described in Code §83(b). Clauses (1) and (2) above include foreign earned
income (as defined in Code §911(b)), regardless of whether excludible from gross
income under Code §911. Compensation determined under clause (1) above is to be
determined without regard to the exclusions from gross income in Code §931 and
§933. Similar principles are to be applied with respect to income subject to
Code §931 and §933 in determining compensation described in clause (2).
Statutory Code §415 Compensation includes amounts paid or made available to the
Employee.     (b)   Exclusion of Certain Amounts. Statutory Code §415
Compensation does not include (1) Employer contributions made by the Employer to
a plan of deferred compensation to the extent that, before the application of
the Code §415 limitations to that plan, the contributions are not includible in
the Employee’s gross income for the taxable year in which contributed; Employer
contributions made on behalf of an Employee to a simplified employee pension
described in Code §408(k) for the taxable year in which contributed; and any
distributions from a plan of deferred compensation for Code §415 purposes,
regardless of whether such amounts are includible in the Employee’s gross income
when distributed; (2) amounts realized from the exercise of a non-qualified
stock option, or when restricted stock (or property) held by an Employee either
becomes freely transferable or is no longer subject to a substantial risk of
forfeiture; (3) amounts realized from the sale, exchange or other disposition of
stock acquired under a qualified stock option; and (4) other amounts which
receive special tax benefits, such as premiums for group-term life insurance
(but only to the extent that the premiums are not includible in the gross income
of the employee), or contributions made by an Employer (whether or not under a
salary deferral agreement) towards the purchase of an annuity described in Code
§403(b) (regardless of whether such the contributions are excludible from an
Employee’s gross income).     (c)   Inclusion of Certain Amounts. Statutory Code
§415 Compensation includes any elective deferral as defined in Code §402(g)(3)
and any amount which is contributed or deferred by the Employer at the election
of the Employee which are not includible in gross income by reason of Code §125
(and if elected in the Adoption Agreement, Deemed Code §125 Compensation), Code
§132(f)(4), or Code §457.     (d)   Imputed Compensation when Participant
Becomes Disabled. If elected in the Adoption Agreement and a Participant becomes
permanently and totally disabled (as defined in Code §22(e)(3)) then
notwithstanding anything in this Section to the contrary, Statutory Code §415
Compensation will be imputed during the time that the Participant is permanently
and totally disabled. The rate that Statutory Code §415 Compensation will be
imputed to such Participant is equal to the rate of Statutory Code §415
Compensation that was paid to the Participant immediately before becoming
permanently and totally disabled. The total period in which Statutory Code §415
Compensation will be imputed to a Participant who becomes permanently and
totally disabled will be determined pursuant to a nondiscriminatory policy
established by the Administrator; however, if Statutory Code §415 Compensation
is imputed to a Participant who is a Highly Compensated Employee pursuant to
this paragraph, then the continuation of Non-Safe Harbor Non-Elective
Contributions to such Participant will be for a fixed or determinable period
pursuant to Code §415(c)(3)(C).     (e)   Treatment of Post-Severance
Compensation. Effective January 1, 2005, Statutory Code §415 Compensation
includes Post-Severance Compensation.

1.176   Substantially Equal. The term “Substantially Equal” means a series of
installment payments in which a single installment payment is equal to the
Participant’s Account balance as of the most recent Valuation Date divided by
the remaining duration of the installment payments; or such other method to
determine a series of installment payments that are substantially equal that may
be established by the Administrator.   1.177   Taxable Wage Base. The term
“Taxable Wage Base” means the contribution and benefit base under Social
Security Act §230 (42 U.S.C. §430) in effect as of the beginning of the Plan
Year.   1.178   Terminated (or Terminates) Employment. The terms “Terminated
Employment” and “Terminates Employment” mean that a person has incurred a
Termination of Employment.

          DC Basic Plan #01   Page 37 of 126   July 2008

 



--------------------------------------------------------------------------------



 



1.179   Termination of Employment. The term “Termination of Employment” means
that a person ceases to be an Employee with the Employer or an Affiliated
Employer, taking into account the following: (1) the existence of a controlled
group; (2) the existence of an affiliated service group; (3) whether the person
has gone to work for an Adopting Employer; (4) whether the person’s new employer
has been substituted as the sponsor of the Plan (or a spun-off portion of the
Plan); and (5) whether there has been a transfer of Plan assets and liabilities
of the person’s benefits from this Plan to a plan sponsored by the person’s new
employer.   1.180   Terminated Participant. The term “Terminated Participant”
means a Participant who has Terminated Employment for reasons other than
retirement, death or Disability.   1.181   Third-Step Integration Percentage.
The term “Third-Step Integration Percentage” means (a) 2.7% if the Sponsoring
Employer elects an integration percentage of 5.7% in the Adoption Agreement;
(b) 2.4% if the Sponsoring Employer elects an integration percentage of 5.4% in
the Adoption Agreement; and (c) 1.3% if the Sponsoring Employer elects an
integration percentage of 4.3% in the Adoption Agreement.   1.182   Top Heavy.
The term “Top Heavy” means for the Plan Year containing the Determination Date
that (a) the Top Heavy Ratio for this Plan exceeds 60% and this Plan is not part
of any Required Aggregation Group or Permissive Aggregation Group; or (b) this
Plan is a part of a Required Aggregation Group but not part of a Permissive
Aggregation Group and the Top Heavy Ratio for the Required Aggregation Group
exceeds 60%; or (c) this Plan is a part of a Required Aggregation Group and part
of a Permissive Aggregation Group and the Top Heavy Ratio for the Permissive
Aggregation Group exceeds 60%.   1.183   Top Heavy Minimum Allocation. The term
“Top Heavy Minimum Allocation” means an amount of Employer contributions and
Forfeitures that is subject to the following rules:

  (a)   DB Plan not Part of Required Aggregation Group or Permissive Aggregation
Group with This Plan. If a defined benefit plan is not part of a Required
Aggregation Group or a Permissive Aggregation Group with this Plan, then the Top
Heavy Minimum Allocation equals an Employee’s Code §415(c)(3) Compensation
multiplied by the lesser of (1) three percent (3%), or (2) the largest
percentage of Employer contributions (including any Elective Deferrals made on
behalf of a Key Employee to a 401(k) Plan maintained by the Employer) and
Forfeitures that are allocated to the Participant’s Account of a Key Employee
for that Plan Year, expressed as a percentage of such Key Employee’s Code
§415(c)(3) Compensation.     (b)   Certain Contributions Cannot Be Used to
Satisfy Top Heavy Minimum Allocation. Elective Deferrals that are made on behalf
of a Participant to a 401(k) Plan (and, for Plan Years beginning before 2002,
Matching Contributions) cannot be used to satisfy the Top Heavy Minimum
Allocation.     (c)   Social Security Contribution Disregarded. The Top Heavy
Minimum Allocation is determined without regard to any Social Security
contribution.     (d)   Forfeiture of Top Heavy Minimum Allocation. The Top
Heavy Minimum Allocation (to the extent required to be nonforfeitable under Code
§416(b)) may not be forfeited under Code §411(a)(3)(B) or §411(a)(3)(D).

1.184   Top Heavy Ratio. The term “Top Heavy Ratio” means for Plan Years
beginning on or after January 1, 2002, in determining if this Plan is Top Heavy,
a ratio that is calculated in accordance with the following provisions:

  (a)   Employer Only Maintains DC Plans. If the Employer maintains one or more
defined contribution plans (including any Simplified Employee Pension Plan) and
the Employer has not maintained any defined benefit plan which during the 5-year
period ending on the Determination Date(s) has or has had accrued benefits, then
the Top Heavy Ratio for this Plan alone, for the Required Aggregation Group, or
for the Permissive Aggregation Group as appropriate is a fraction, the numerator
of which is the sum of the Participant’s Account balances of all Key Employees
as of the Determination Date(s) (including any part of any Participant’s Account
balance distributed during the 1-year period ending on the Determination
Date(s); however, including any part of any Participant’s Account balance
distributed during the 5-year period ending on the Determination Date in the
case of a distribution made for a reason other than Termination of Employment,
death, or Disability), and the denominator of which is the sum of all
Participant’s Account balances (including any part of any Participant’s Account
balance distributed in the 1-year period ending on the Determination Date(s);
however, including any part of any Participant’s Account balance distributed
during the 5-year period ending on the Determination Date in the case of a
distribution made for a reason

          DC Basic Plan #01   Page 38 of 126   July 2008

 



--------------------------------------------------------------------------------



 



      other than Termination of Employment, death, or Disability), both computed
in accordance with Code §416 and the Regulations thereunder. Both the numerator
and denominator of the Top Heavy Ratio are increased to reflect any contribution
that is not actually made as of the Determination Date, but which is required to
be taken into account on that Determination Date under Code §416 and the
Regulations thereunder.

  (b)   Employer Maintains Both DC and DB Plans. If the Employer maintains one
or more defined contribution plans (including any Simplified Employee Pension
Plan) and the Employer maintains or has maintained one or more defined benefit
plans which during the 5-year period ending on the Determination Date(s) has or
has had any accrued benefits, then the Top Heavy Ratio for any Required
Aggregation Group or for any Permissive Aggregation Group as appropriate is a
fraction, the numerator of which is the sum of the Participant’s Account
balances under the aggregated defined contribution plan or plans for all Key
Employees, determined in accordance with paragraph (a) above, and the present
value of accrued benefits under the aggregated defined benefit plan or plans for
all Key Employees as of the Determination Date(s), and the denominator of which
is the sum of the Participant’s Account balances under the aggregated defined
contribution plan or plans for all Participants, determined in accordance with
paragraph (a) above, and the present value of accrued benefits under the defined
benefit plan or plans for all Participants as of the Determination Date(s), all
determined in accordance with Code §416 and the Regulations thereunder. The
accrued benefits under a defined benefit plan in both the numerator and
denominator of the Top Heavy Ratio are increased for any distribution of an
accrued benefit made in the 1-year period ending on the Determination Date (or
the 5-year period ending on the Determination Date in the case of a distribution
made for a reason other than Termination of Employment, death, or Disability).  
  (c)   Value of Participant’s Account Balances and the Present Value of Accrued
Benefits. For purposes of paragraphs (a) and (b), the value of the Participant’s
Account balances and the present value of accrued benefits will be determined as
of the most recent Valuation Date that falls within or ends with the 12-month
period ending on the Determination Date, except as provided in Code §416 and the
Regulations for the first and second Plan Years of a defined benefit plan. The
Participant’s Account balances and accrued benefits will be disregarded for a
Participant (1) who is not a Key Employee during the 12-month period ending on
the Determination Date but was a Key Employee in a prior year, or (2) who has
not been credited with at least one Hour of Service with any Employer
maintaining the Plan at any time during the 1-year period ending on the
Determination Date. The calculation of the Top Heavy Ratio and the extent to
which distributions, Rollover Contributions, and Transfer Contributions are
taken into account will be made in accordance with Code §416 and the Regulations
thereunder. Deductible employee contributions will not be taken into account in
computing the Top Heavy Ratio. When aggregating plans, the value of the
Participant’s Account balances and accrued benefits will be calculated with
reference to the Determination Dates that fall within the same calendar year.
The accrued benefit of a Participant other than a Key Employee will be
determined under (1) the method, if any, that uniformly applies for accrual
purposes under all defined benefit plans maintained by the Employer, or (2) if
there is no such method, then as if such benefit accrued not more rapidly than
the slowest accrual rate permitted under the fractional rule of Code
§411(b)(1)(C).     (d)   Computing Present Values. In establishing the present
value of accrued benefits to compute the Top Heavy Ratio, benefits not in pay
status are handled on the basis that retirement occurs on the automatic vesting
date or, if later, the date of reference. Benefits are discounted only for
interest and mortality. Unless otherwise elected in the Adoption Agreement, the
following factors apply: (1) with respect to the interest assumption: (i)
pre-retirement: 6% interest, and (ii) post-retirement: 5% interest; and (2) with
respect to the mortality assumption: (i) pre-retirement: no mortality
assumption, and (ii) post-retirement: the mortality assumption will be the 1994
Group Annuity Reserving Mortality Table projected to 2002 based on a fixed blend
of 50% of the unloaded Male mortality rates and 50% of the unloaded Female
mortality rates (the 1994 GAR Mortality Table) as set forth in Revenue Ruling
2001-62.

1.185   Transfer Contribution. The term “Transfer Contribution” means a
non-taxable transfer of a Participant’s benefit directly or indirectly from
another qualified plan to this Plan. Transfer Contributions include assets
transferred to this Plan from another plan as a result of a merger or similar
transaction involving this Plan and the other plan. Any direct or indirect
transfer as defined in Code §401(a)(11) of assets from a defined benefit plan, a
money purchase plan, a target benefit plan, a stock bonus plan, or a profit
sharing plan that provided for a life annuity form of payment to the Participant
will be considered a Transfer Contribution. Elective Deferrals (including

DC Basic Plan #01   Page 39 of 126   July 2008

 



--------------------------------------------------------------------------------



 



      QNECs, QMACs, and ADP Safe Harbor Contributions) which are transferred to
this Plan in a direct or indirect trustee-to-trustee transfer from another
qualified plan and which remain subject to the limitations in Regulation
§1.401(k)-1(d) will be considered a Transfer Contribution. The assets that are
transferred from another qualified plan in a plan-to-plan elective transfer
pursuant to Section 11.4 will also be considered a Transfer Contribution.

1.186   Transfer Contribution Account. The term “Transfer Contribution Account”
means the account to which a Participant’s Transfer Contributions, if any, are
allocated.   1.187   Trustee. The term “Trustee” means the persons or entity
named as trustee or trustees of the Trust.   1.188   Trust (or Trust Fund). The
term “Trust” or “Trust Fund” means the assets of the Plan.   1.189   Valuation
Calendar Year. The term “Valuation Calendar Year” means, for purposes of
required minimum distributions under Section 5.9, the calendar year immediately
preceding a Distribution Calendar Year.   1.190   Valuation Date. The term
“Valuation Date” means the date when the Trustee determines the value of the
Trust Fund. A Valuation Date of the Trust Fund must occur as of the last day of
each Plan Year. However, the Administrator can value all or any portion of the
assets of the Trust Fund more frequently, including, but not limited to,
semi-annually, quarterly, monthly, or daily; the Administrator may implement any
additional Valuation Dates for any reason. For purposes of calculating the Top
Heavy Ratio, the term “Valuation Date” means the date when the Participant’s
Account balances or accrued benefits are valued.   1.191   Vested Aggregate
Account. The term “Vested Aggregate Account” means a Participant’s Vested
Interest in the aggregate value of his or her Participant’s Account and any
accounts attributable to the Participant’s own Plan contributions (including the
Participant’s Rollover Contribution Account and Transfer Contribution Account).
  1.192   Vested, Vested Interest and Vesting. The terms “Vested,” “Vested
Interest” and “Vesting” mean a Participant’s nonforfeitable percentage in an
account maintained on his or her behalf under the Plan. A Participant’s Vested
Interest in his or her Participant’s Account will be determined in accordance
with Section 4.6.   1.193   Vesting Computation Period. The term “Vesting
Computation Period” means a period of twelve (12) consecutive months, which is
used for purposes of determining a Participant’s Vested Interest in the Plan (or
a component of the Plan). As elected in the Adoption Agreement, either (a) each
Vesting Computation Period will consist of each Plan Year; or (b) an Employee’s
initial Vesting Computation Period will begin on the Employee’s Employment
Commencement Date, and each subsequent Vesting Computation Period will begin on
each anniversary of the Employee’s Employment Commencement Date.   1.194  
Voluntary Employee Contribution. The term “Voluntary Employee Contribution”
means an Employee Contribution which is made voluntarily to the Plan by a
Participant.   1.195   Voluntary Employee Contribution Account. The term
“Voluntary Employee Contribution Account” means the sub-account to which a
Participant’s Voluntary Employee Contributions, if any, are allocated.   1.196  
Year of Service. The term “Year of Service” means, with respect to any provision
of the Plan in which service is determined by the Counting of Hours Method, a
12-consecutive month computation period during which an Employee is credited
with the specified number of Hours of Service as elected in the Adoption
Agreement with the Employer or an Affiliated Employer (or any business entity
which was an Adopting Employer), determined in accordance with the following
provisions:

  (a)   Year of Service for Eligibility. For any Plan Year in which the
eligibility requirements under Section 2.1 are based on Years of Service, then a
Year of Service is an Eligibility Computation Period during which an Employee is
credited with at least the number of Hours of Service (but not more than 1,000
Hours of Service) as elected in the Adoption Agreement. If the Employee is
credited with 1,000 Hours of Service (or such lesser number of Hours of Service
as elected in the Adoption Agreement) in both the initial Eligibility
Computation Period and the second Eligibility Computation Period, then the
Employee will be credited with two Years of Service for eligibility purposes. If
any Eligibility Computation Period is less than 12 months, then the Hours of
Service requirement set forth herein will be proportionately reduced (if the
Hours of Service requirement is greater than one Hour of Service) for purposes
of determining whether an Employee is credited with a Year of Service during
such short Eligibility Computation Period. As elected in the

          DC Basic Plan #01   Page 40 of 126   July 2008

 



--------------------------------------------------------------------------------



 



      Adoption Agreement, in determining the eligibility requirements under
Section 2.1 and the applicable Entry Date under Section 2.2, an Employee will be
deemed to have completed a Year of Service on either (1) the last day of the
applicable Eligibility Computation Period during which the Employee is credited
with the required Hours of Service; or (2) the same date that the Employee is
credited with the applicable Hours of Service requirement, even if such date
occurs before the last day of the Eligibility Computation Period.

  (b)   Year of Service for Vesting. For any Plan Year in which a Participant’s
Vested Interest under Section 4.6 is based on Years of Service, then a Year of
Service is a Vesting Computation Period during which an Employee is credited
with at least the number of Hours of Service (but not more than 1,000 Hours of
Service) as elected in the Adoption Agreement. If any Vesting Computation Period
is less than 12 months, then the Hours of Service requirement set forth herein
will be proportionately reduced (if the Hours of Service requirement is greater
than one Hour of Service) for purposes of determining whether an Employee is
credited with a Year of Service during such short Vesting Computation Period.
Alternatively, with respect to a short Vesting Computation Period, an Employee
will be credited with a Year of Service pursuant to Department of Labor
Regulation §2530.203-2(c).     (c)   Year of Service for Benefit
Accrual/Allocation Purposes. For any Plan Year in which a Participant’s benefit
accrual and/or allocations are based on Years of Service, a Year of Service is a
12-consecutive month benefit accrual computation period during which an Employee
is credited with at least the number of Hours of Service (but not more than
1,000 Hours of Service) as elected in the Adoption Agreement. The benefit
accrual computation period will be the Plan Year. If any benefit accrual
computation period is less than 12 months, then the Hours of Service requirement
set forth herein will be proportionately reduced (if the Hours of Service
requirement is greater than one (1) Hour of Service) for purposes of determining
whether an Employee is credited with a Year of Service during such short benefit
accrual computation period.     (d)   Prior Service Credit. If the Employer
maintains (or has ever maintained) any plan of a predecessor employer, service
during the existence of such predecessor plan with such predecessor employer
will be credited as Years of Service with the Employer. In addition, if elected
in Section 2.2 of the Adoption Agreement, predecessor service with the entity or
entities named in the Adoption Agreement will be credited as Years of Service
with the Employer for the purposes elected in the Adoption Agreement. For
purposes of the prior sentence, the following rules will apply: (1) if the
Employer does not maintain (and has never maintained) any plan of a predecessor
employer and if predecessor service of that predecessor employer is credited in
a standardized Adoption Agreement, then such service will be limited to five
Years of Service pursuant to Regulation §1.401(a)(4)-5(a)(3); and (2) if the
Employer does not maintain (and has never maintained) any plan of a predecessor
employer, if predecessor service of that predecessor employer is credited in a
non-standardized Adoption Agreement and if such predecessor service exceeds five
Years of Service, the crediting of such service must comply with the
requirements of Regulation §1.401(a)(4)-11(d).     (e)   Reemployment of an
Employee Before a Break In Service and Before Eligibility Requirements Are
Satisfied. For any Plan Year in which the eligibility requirements under
Section 2.1 are based on Years of Service, if an Employee Terminates Employment
with the Employer prior to satisfying the eligibility requirements in
Section 2.1 and the Employee is subsequently reemployed by the Employer before
incurring a Break in Service, then (1) the Employee’s pre-termination Year(s) of
Service (and Hours of Service during any computation period) will be counted in
determining the satisfaction of such eligibility requirements, and for all other
purposes, as applicable, and (2) the Eligibility Computation Period, Vesting
Computation Period, and/or benefit accrual computation period, as applicable,
will remain unchanged.     (f)   Reemployment of an Employee Before a Break In
Service and After Eligibility Requirements Are Satisfied. For any Plan Year in
which the eligibility requirements under Section 2.1 are based on Years of
Service, if an Employee Terminates Employment with the Employer prior to the
Employee’s Entry Date in Section 2.2, the Employee had satisfied the eligibility
requirements in Section 2.1 as of the Employee’s Termination of Employment, and
the Employee is subsequently reemployed by the Employer before incurring a Break
in Service, then (1) the Employee will become a Participant as of the later of
(A) the date that the Employee would enter the Plan had he or she not Terminated
Employment with the Employer, or (B) the Employee’s Reemployment Commencement
Date, (2) the Employee’s pre-termination Year(s) of Service (and Hours of
Service during any computation period) will be counted for all purposes, and
(3) the Vesting Computation Period and/or benefit accrual computation period, as
applicable, will remain unchanged.

DC Basic Plan #01   Page 41 of 126   July 2008

 



--------------------------------------------------------------------------------



 



  (g)   Reemployment of a Participant Before a Break In Service. For any Plan
Year in which the eligibility requirements under Section 2.1 are based on Years
of Service, if an Employee Terminates Employment after becoming a Participant
and is subsequently reemployed by the Employer before incurring a Break in
Service, then (1) the reemployed Employee will reenter the Plan as of the
Employee’s Reemployment Commencement Date, (2) the Employee’s pre-termination
Year(s) of Service (and Hours of Service during any computation period) will be
counted for all purposes, as applicable, and (3) the Vesting Computation Period
and/or benefit accrual computation period, as applicable, will remain unchanged.
    (h)   Reemployment of an Employee After a Break In Service and Before Entry
Date. For any Plan Year in which the eligibility requirements under Section 2.1
are based on Years of Service, if an Employee Terminates Employment with the
Employer either prior to or after satisfying the eligibility requirements in
Section 2.1 (but before the Employee’s Entry Date in Section 2.2) and the
Employee is subsequently reemployed by the Employer after incurring a Break in
Service, then the Employee’s Year(s) of Service that were completed prior to the
Break in Service will be recognized, subject to the following provisions:

  (1)   Determination of Years of Service for Eligibility Purposes. The
following provisions apply to determining Year(s) of Service for eligibility
purposes:

  (A)   One Year Holdout Rule. If the Sponsoring Employer elects the One Year
Holdout Rule in the Adoption Agreement, any Year(s) of Service completed prior
to an Employee’s Break(s) in Service will not be counted in determining an
Employee’s eligibility to participate in the Plan until the Employee satisfies
the One Year Holdout Rule. If the Employee has not satisfied the eligibility
requirements in Section 2.1 as of the Employee’s Reemployment Commencement Date
and then satisfies the One Year Holdout Rule, then the Employee will become a
Participant in the Plan as of the Entry Date in Section 2.2 after the Employee
has satisfied the eligibility requirements in Section 2.1 (including, if
applicable, an Entry Date that may occur during the One Year Holdout Rule period
after the Employee’s Reemployment Commencement Date). If the Employee has
satisfied the eligibility requirements in Section 2.1 as of the Employee’s
Reemployment Commencement Date and then satisfies the One Year Holdout Rule,
then the reemployed Employee will enter the Plan as of the first day of the
Eligibility Computation Period in which the Employee completes one Year of
Service. Furthermore, if the Sponsoring Employer has elected the Rule of Parity
in the Adoption Agreement (in addition to the One Year Holdout Rule), then the
recognition of any Year(s) of Service that were completed prior to an Employee’s
Break(s) in Service will be subject to both the One Year Holdout Rule and the
Rule of Parity.     (B)   Rule of Parity. If the Sponsoring Employer elects the
Rule of Parity in the Adoption Agreement, any Year(s) of Service completed prior
to an Employee’s Break(s) in Service will not be counted in determining an
Employee’s eligibility to participate in the Plan if those Year(s) of Service
are disregarded pursuant to the Rule of Parity. If such former Employee’s
Year(s) of Service are disregarded under the Rule of Parity, then (A) the
reemployed Employee will be treated as a new Employee for purposes of
Section 2.1 and (B) the Employee’s Eligibility Computation Period will commence
on the Employee’s Reemployment Commencement Date and subsequent Eligibility
Computation Periods will be based upon the provisions of the definition of
Eligibility Computation Period (with the Reemployment Commencement Date
substituted for the Employment Commencement Date, if applicable). If the
Employee has not satisfied the eligibility requirements in Section 2.1 as of the
Employee’s Reemployment Commencement Date and such former Employee’s Year(s) of
Service are not disregarded under the Rule of Parity, then the Eligibility
Computation Periods will remain unchanged. If the Employee has satisfied the
eligibility requirements in Section 2.1 as of the Employee’s Reemployment
Commencement Date and such former Employee’s Year(s) of Service are not
disregarded under the Rule of Parity, the reemployed Employee will enter the
Plan as of the Employee’s Reemployment Commencement Date.

  (2)   Determination of Years of Service for Vesting Purposes. The following
provisions apply to determining Year(s) of Service for Vesting purposes:

  (A)   One Year Holdout Rule. If the Sponsoring Employer elects the One Year
Holdout Rule in the Adoption Agreement, any Year(s) of Service completed prior
to an Employee’s Break(s) in Service will not be counted in determining an
Employee’s Vesting Interest in the Participant’s Account balance until the
Employee satisfies the One Year Holdout Rule. If the Employee satisfies the One

DC Basic Plan #01   Page 42 of 126   July 2008

 



--------------------------------------------------------------------------------



 



      Year Holdout Rule, then the Employee’s Year(s) of Service for Vesting
purposes will include Year(s) of Service that were completed prior to an
Employee’s Break(s) in Service, retroactively to the first day of the Vesting
Computation Period in which the Employee completes one (1) Year of Service.
Furthermore, if the Sponsoring Employer has elected the Rule of Parity in the
Adoption Agreement (in addition to the One Year Holdout Rule), then the
recognition of any Year(s) of Service that were completed prior to an Employee’s
Break(s) in Service will be subject to both the One Year Holdout Rule and the
Rule of Parity.

  (B)   Rule of Parity. If the Sponsoring Employer elects the Rule of Parity in
the Adoption Agreement, any Year(s) of Service completed prior to an Employee’s
Break(s) in Service will not be counted in determining an Employee’s Vesting
Interest in the Participant’s Account balance if those Year(s) of Service are
disregarded pursuant to the Rule of Parity. If such former Employee’s Year(s) of
Service are disregarded under the Rule of Parity and the Sponsoring Employer
elects in the Adoption Agreement that the Vesting Computation Period is based on
an Employee’s 12-month employment year, then the Employee’s Vesting Computation
Period will commence on the Employee’s Reemployment Commencement Date (and
subsequent Vesting Computation Periods will commence on anniversaries of the
Employee’s Reemployment Commencement Date). If such former Employee’s Year(s) of
Service are not disregarded under the Rule of Parity, then the Vesting
Computation Periods will remain unchanged.

  (3)   Determination of Years of Service for Benefit Accrual/Allocation
Purposes. The following provisions apply to determining Year(s) of Service for
benefit accrual or allocation purposes:

  (A)   One Year Holdout Rule. If the Sponsoring Employer elects the One Year
Holdout Rule in the Adoption Agreement, any Year(s) of Service completed prior
to an Employee’s Break(s) in Service will not be counted for benefit accrual or
allocation purposes until the Employee satisfies the One Year Holdout Rule. If
the Employee satisfies the One Year Holdout Rule, the Employee’s Year(s) of
Service for benefit accrual or allocation purposes will include Year(s) of
Service that were completed prior to an Employee’s Break(s) in Service,
retroactively to the first day of the Plan Year in which the Employee completes
one Year of Service. Furthermore, if the Sponsoring Employer has elected the
Rule of Parity in the Adoption Agreement (in addition to the One Year Holdout
Rule), then the recognition of any Year(s) of Service that were completed prior
to an Employee’s Break(s) in Service will be subject to both the One Year
Holdout Rule and the Rule of Parity.     (B)   Rule of Parity. If the Sponsoring
Employer elects the Rule of Parity in the Adoption Agreement, then any Year(s)
of Service completed prior to an Employee’s Break(s) in Service will not be
counted for benefit accrual or allocation purposes if those Year(s) of Service
are disregarded pursuant to the Rule of Parity.

  (i)   Reemployment of a Participant After a Break In Service. For any Plan
Year in which the eligibility requirements under Section 2.1 are based on Years
of Service, if an Employee (1) was a Participant in the Plan, (2) Terminates
Employment with the Employer, and (3) is subsequently reemployed by the Employer
after incurring a Break in Service, then the Employee’s Year(s) of Service that
were completed prior to the Break in Service will be recognized, subject to the
following provisions:

  (1)   Determination of Years of Service for Eligibility Purposes. The
following provisions apply to determining Year(s) of Service for eligibility
purposes:

  (A)   One Year Holdout Rule. If the Sponsoring Employer elects the One Year
Holdout Rule in the Adoption Agreement, any Year(s) of Service completed prior
to an Employee’s Break(s) in Service will not be counted in determining an
Employee’s eligibility to participate in the Plan until the Employee satisfies
the One Year Holdout Rule. If the Employee satisfies the One Year Holdout Rule,
then the reemployed Employee will reenter the Plan as of the first day of the
Eligibility Computation Period in which the Employee completes one Year of
Service. If the Sponsoring Employer has elected the Rule of Parity in the
Adoption Agreement (in addition to the One Year Holdout Rule), the recognition
of any Year(s) of Service completed prior to an Employee’s Break(s) in Service
will be subject to both the One Year Holdout Rule and the Rule of Parity.

          DC Basic Plan #01   Page 43 of 126   July 2008

 



--------------------------------------------------------------------------------



 



  (B)   Rule of Parity. If the Sponsoring Employer elects the Rule of Parity in
the Adoption Agreement, any Year(s) of Service completed prior to an Employee’s
Break(s) in Service will not be counted in determining an Employee’s eligibility
to participate in the Plan if those Year(s) of Service are disregarded pursuant
to the Rule of Parity. If such former Employee’s Year(s) of Service are
disregarded under the Rule of Parity, then (A) the reemployed Employee will be
treated as a new Employee for purposes of Section 2.1 and (B) the Employee’s
Eligibility Computation Period will commence on the Employee’s Reemployment
Commencement Date and subsequent Eligibility Computation Periods will be based
upon the provisions of the definition of Eligibility Computation Period (with
the Reemployment Commencement Date substituted for the Employment Commencement
Date, if applicable). If such former Employee’s Year(s) of Service are not
disregarded under the Rule of Parity, then the reemployed Employee will reenter
the Plan as of the Employee’s Reemployment Commencement Date.

  (2)   Determination of Years of Service for Vesting Purposes. The following
provisions apply to determining Year(s) of Service for Vesting purposes:

  (A)   One Year Holdout Rule. If the Sponsoring Employer elects the One Year
Holdout Rule in the Adoption Agreement, any Year(s) of Service completed prior
to an Employee’s Break(s) in Service will not be counted in determining an
Employee’s Vesting Interest in the Participant’s Account balance until the
Employee satisfies the One Year Holdout Rule. If the Employee satisfies the One
Year Holdout Rule, then the Employee’s Year(s) of Service for Vesting purposes
will include Year(s) of Service that were completed prior to an Employee’s
Break(s) in Service, retroactively to the first day of the Vesting Computation
Period in which the Employee completes one (1) Year of Service. Furthermore, if
the Sponsoring Employer has elected the Rule of Parity in the Adoption Agreement
(in addition to the One Year Holdout Rule), then the recognition of any Year(s)
of Service that were completed prior to an Employee’s Break(s) in Service will
be subject to both the One Year Holdout Rule and the Rule of Parity.     (B)  
Rule of Parity. If the Sponsoring Employer elects the Rule of Parity in the
Adoption Agreement, then any Year(s) of Service that were completed prior to an
Employee’s Break(s) in Service will not be counted for purposes of determining
an Employee’s Vesting Interest in the Participant’s Account balance if those
Year(s) of Service are disregarded pursuant to the Rule of Parity. If such
former Employee’s Year(s) of Service are disregarded under the Rule of Parity
and the Sponsoring Employer elects in the Adoption Agreement that the Vesting
Computation Period is based on an Employee’s 12-month employment year, then the
Employee’s Vesting Computation Period will commence on the Employee’s
Reemployment Commencement Date (and subsequent Vesting Computation Periods will
commence on anniversaries of the Employee’s Reemployment Commencement Date). If
such former Employee’s Year(s) of Service are not disregarded under the Rule of
Parity, then the Vesting Computation Periods will remain unchanged.

  (3)   Determination of Years of Service for Benefit Accrual/Allocation
Purposes. The following provisions apply to determining Year(s) of Service for
benefit accrual or allocation purposes:

  (A)   One Year Holdout Rule. If the Sponsoring Employer elects the One Year
Holdout Rule in the Adoption Agreement, any Year(s) of Service completed prior
to an Employee’s Break(s) in Service will not be counted for benefit accrual or
allocation purposes until the Employee satisfies the One Year Holdout Rule. If
the Employee satisfies the One Year Holdout Rule, the Employee’s Year(s) of
Service for benefit accrual or allocation purposes will include Year(s) of
Service that were completed prior to an Employee’s Break(s) in Service,
retroactively to the first day of the Plan Year in which the Employee completes
one Year of Service. Furthermore, if the Sponsoring Employer has elected the
Rule of Parity in the Adoption Agreement (in addition to the One Year Holdout
Rule), then the recognition of any Year(s) of Service that were completed prior
to an Employee’s Break(s) in Service will be subject to both the One Year
Holdout Rule and the Rule of Parity.     (B)   Rule of Parity. If the Sponsoring
Employer elects the Rule of Parity in the Adoption Agreement, then any Year(s)
of Service that were completed prior to an Employee’s Break(s) in Service will
not be counted for benefit accrual or allocation purposes if those Year(s) of
Service are disregarded pursuant to the Rule of Parity.

          DC Basic Plan #01   Page 44 of 126   July 2008

 



--------------------------------------------------------------------------------



 



  (j)   Ignoring Service For Eligibility If Service Requirement Is More Than 1
Year Of Service. Notwithstanding anything in the Plan to the contrary, if this
Plan (or a component of the Plan) provides in the Adoption Agreement that an
Employee must complete more than one (1) Year of Service for eligibility
purposes, and such Employee will have a 100% Vested Interest in the
Participant’s Account (or the sub-Account that relates to such component) upon
becoming a Participant in the Plan, then with respect to an Employee who incurs
a Break in Service before satisfying such eligibility requirement (1) the
Employee’s Year(s) of Service (and Hours of Service) that were completed prior
to the Employee’s Break(s) in Service will not be counted for eligibility
purposes, and (2) the Employee’s Eligibility Computation Period will commence on
the Employee’s Reemployment Commencement Date and subsequent Eligibility
Computation Periods will be based upon the provisions of the definition of
Eligibility Computation Period (with the Reemployment Commencement Date
substituted for the Employment Commencement Date, if applicable).

          DC Basic Plan #01   Page 45 of 126   July 2008

 



--------------------------------------------------------------------------------



 



Article 2
Plan Participation

2.1   Eligibility Requirements. If this is an amended Plan, any Eligible
Employee who is a Participant on the day before the effective date in the
Adoption Agreement will continue to participate in the Plan. Otherwise, an
Eligible Employee will be eligible to become a Participant in the Plan upon
satisfying the eligibility requirements as elected in the Adoption Agreement,
subject to the following provisions:

  (a)   Age and Service Requirements. An Eligible Employee must satisfy any age
and/or service requirements indicated in the Adoption Agreement for each
applicable type of contribution. If the Sponsoring Employer elects in the
Adoption Agreement that the service requirement for participation with respect
to one or more components of the Plan is the lesser of 1 Year of Service or a
stated number of consecutive months, weeks, or days of employment, then an
Employee will only be deemed to have completed a month, week, or day of
employment for any calendar month, week, or day during which the Employee (1) is
continuously employed with the Employer or an Affiliated Employer without
interruption for that entire calendar month, week, or day except for those
interruptions that are described in the definition of Hour of Service, and
(2) if elected in the Adoption Agreement, is credited with the number of Hours
of Service for that month, week, or day as indicated in the Adoption Agreement.
For purposes of the prior sentence, the determination of whether an Eligible
Employee has satisfied the stated number of consecutive months, weeks, or days
of employment will be made on the basis of an Eligibility Computation Period; if
an Eligible Employee does not satisfy the stated number of consecutive months,
weeks, or days of employment during an Eligibility Computation Period, then such
Eligible Employee has not satisfied the stated number of consecutive months,
weeks, or days of employment, until satisfied during a subsequent Eligibility
Computation Period.
    (b)   Eligible Employees. All Eligible Employees will be eligible to
participate in the Plan (or a component of the Plan); however, the following
Employees are not Eligible Employees in the Plan (or a component of the Plan),
if elected in the Adoption Agreement:

  (1)   Union Employees. Employees whose employment is governed by a collective
bargaining agreement between Employee representatives and the Employer in which
retirement benefits were the subject of good faith bargaining unless such
collective bargaining agreement expressly provides for the inclusion of such
Employees as Participants in the Plan.     (2)   Non-Resident Aliens. Employees
who are non-resident aliens who do not receive earned income (within the meaning
of Code §911(d)(2)) from the Employer which constitutes income from sources
within the United States (within the meaning of Code §861(a)(3)).     (3)  
“Merger and Acquisition” Employees. Persons who became Employees as the result
of a “Code §410(b)(6)(C) transaction”. These Employees will be excluded during
the period beginning on the date of the transaction and ending on the last day
of the first Plan Year beginning after the date of the transaction. A “Code
§410(b)(6)(C)” transaction” is an asset or stock acquisition, merger, or similar
transaction involving a change in the employer of the employees of a trade or
business.     (4)   Highly Compensated Employees. Employees who are Highly
Compensated Employees (or any subgroup of Employees who are Highly Compensated
Employees).     (5)   Leased Employees. For non-standardized plans only, any
person who is considered a Leased Employee but who (1) is not covered by a plan
described in Code §414(n)(5), or (2) is covered by a plan described in Code
§414(n)(5) but Leased Employees constitute more than 20% of the Employer’s
non-highly compensated workforce.     (6)   Employees of Non-Adopting Affiliated
Employers. For non-standardized plans only, Employees who are employed by an
Affiliated Employer which is not an Adopting Employer.     (7)   Key Employees.
For non-standardized plans only, Employees who are Key Employees.     (8)  
Employees Who Are Paid By Salary. For non-standardized plans only, Employees
whose Compensation is primarily in the form of a salary.

          DC Basic Plan #01   Page 46 of 126   July 2008

 



--------------------------------------------------------------------------------



 



  (9)   Employees Who Are Paid By the Hour. For non-standardized plans only,
Employees whose Compensation is primarily paid on an hourly basis.     (10)  
Employees Who Are Paid In Commissions. For non-standardized plans only,
Employees whose Compensation is primarily in the form of commissions.     (11)  
Other. For non-standardized plans only, any other Employees who are not Eligible
Employees as elected and specified in the Adoption Agreement.

  (c)   Participation By Employees Whose Status Changes. If an Employee who is
not an Eligible Employee with respect to a particular type of contribution (or a
component of the Plan) becomes an Eligible Employee for such contribution (or
component), then the Employee will participate in the Plan immediately with
respect to that type of contribution (or component), so long as (1) the Employee
has satisfied the minimum age and service requirements for that type of
contribution (or component) and (2) the Employee would have previously become a
Participant with respect to that type of contribution (or component) had the
Employee always been an Eligible Employee for that type of contribution (or
component). The participation of a Participant who is no longer an Eligible
Employee with respect to a particular type of contribution (or component) will
be suspended and such Participant will be entitled to an allocation of that type
of contribution (and any applicable Forfeitures) for the Allocation Period only
to the extent of any applicable Hours of Service or Periods of Service completed
while an Eligible Employee for that type of contribution (or component). In
addition to satisfying any other conditions, the Sponsoring Employer may elect
in the Adoption Agreement that the Employee must be an Eligible Employee on the
last day of the Allocation Period in which such participation is suspended. Upon
again becoming an Eligible Employee with respect to that type of contribution
(or component), a suspended Participant will immediately resume eligibility with
respect to that type of contribution. Years of Service or Periods of Service
while an Employee is not an Eligible Employee will be recognized for purposes of
determining the Vested Interest of such Employee with respect to a particular
type of contribution (or component) in accordance with Section 4.6.

2.2   Entry Date. An Eligible Employee who has satisfied the eligibility
requirements as elected in the Adoption Agreement will enter the Plan as a
Participant on the “Entry Date” that is elected in the Adoption Agreement.
Furthermore, if the Sponsoring Employer elects in the Adoption Agreement to
waive the age and/or service requirements for the Plan (or a component of the
Plan) as of a specified date, then an Eligible Employee will enter the Plan (or
that component of the Plan) as of such specified date. Notwithstanding the
foregoing, an Eligible Employee who is also a Prevailing Wage Employee will
enter the Plan as a Participant with respect to Compensation received under a
Prevailing Wage Law on the date the Employee first receives such Compensation;
however, if the Sponsor Employer elects in the Adoption Agreement a later Entry
Date with respect to Prevailing Wage Contributions, then such later Entry Date
will apply.   2.3   Waiver of Participation. A waiver of participation is not
permitted except to the extent a valid waiver was made under the terms of the
prior Plan. If this is an amendment and restatement of this Plan, then all prior
irrevocable waivers will remain in effect after the adoption date of this
amendment and restatement. If a prior Plan document permitted revocable waivers
of participation, then any Eligible Employee who had previously waived
participation on a revocable basis may revoke such waiver and participate in the
Plan; however, such Eligible Employee may not waive participation again on or
after the adoption date of this amendment and restatement.   2.4   Reemployment.
If an Employee Terminates Employment and is subsequently reemployed by the
Employer or an Affiliated Employer, such Employee’s Years of Service and/or
Periods of Service for purposes of eligibility (as well as the time such
Employee enters or reenters the Plan as a Participant) will be determined in
accordance with the rules described in the definition of Years of Service and/or
Periods of Service, as applicable.

          DC Basic Plan #01   Page 47 of 126   July 2008

 



--------------------------------------------------------------------------------



 



Article 3
Contributions and Allocations

3.1   General Contribution and Allocation Provisions. The Employer intends to
make contributions to the Plan, unless the Plan is a frozen Plan, subject to the
following provisions:

  (a)   Types and Amount of Contributions. The types (and, if applicable, the
amount) of contributions that may be made to the Plan are those that are elected
in the Adoption Agreement. The type and the amount of the contribution will be
determined by the Employer, and such determination by the Employer will be
binding on the Trustee, Administrator and all Participants and may not be
reviewed in any manner.     (b)   No Guarantee. The Employer does not guarantee
either the making of Employer contributions or the payment of benefits under the
Plan. The Employer reserves the right to reduce, suspend or discontinue
contributions for any reason at any time; however, if the Plan is deemed to be
terminated as a result of such reduction, suspension or discontinuance, then the
provisions of Article 9 will become effective.     (c)   Taxable Wage Base. If a
contribution and/or allocation utilize the Taxable Wage Base, then the Taxable
Wage Base that is used for a Plan Year will be determined as of the beginning of
the Plan Year.     (d)   Effect of Waiver of Funding. If the Plan is a money
purchase Plan and the Employer amends the Plan because of a waiver of the
minimum funding requirement under Code §412(d), then such Plan will be
considered to be an individually designed plan and will no longer be considered
a prototype plan.     (e)   Limitations on Contributions. Notwithstanding any
provision of this Article, (1) no Employer contribution will be made for any
Participant who is not a Benefiting Participant for an Allocation Period unless
otherwise required by the Top Heavy Minimum Allocation provisions in
Section 3.14; and (2) if the Plan provides contributions or benefits for
Employees some or all of whom are owner-employees as defined in Code §401(c)(3),
such contributions or benefits can only be provided with respect to the Earned
Income of such owner-employees derived from the trade or business with respect
to which the Plan is established.     (f)   Frequency of Contributions and
Allocations. Any Employer contribution that is made under the terms of the Plan
may, at the election of the Administrator, be contributed (1) each payroll
period; (2) each month; (3) each Plan quarter; (4) on an annual basis; or (5) on
any Allocation Period as determined by the Employer, provided that such
Allocation Period does not discriminate in favor of Highly Compensated
Employees. The Employer may elect a different Allocation Period for each type of
Employer contribution. Employer contributions will be allocated based on the
applicable Allocation Period.     (g)   Form of Contribution. If the Plan is not
subject to Code §412, the contribution is not used to reduce an obligation or
liability of an Employer to the Plan, and the contribution is unencumbered and
discretionary, then the contribution (if any) may consist of (1) cash; (2) cash
equivalencies (3) qualifying employer real property and/or qualifying employer
securities as defined in ERISA §407(d)(4) and ERISA §407(d)(5), provided the
acquisition of such qualifying employer real property and/or qualifying employer
securities satisfies the requirements of ERISA §408(e); or (4) any other
property that is not prohibited under Code §4975 and that is acceptable to the
Trustee under the terms of the Trust agreement. If the Plan is subject to Code
§412, the contribution is used to reduce an obligation or liability of an
Employer, or the contribution is encumbered and not discretionary, then the
contribution will consist of (1) cash; or (2) cash equivalencies; such
Employer’s contribution will not consist of any non-cash or non-cash equivalency
assets to the Trust.     (h)   Refund of Contributions. Contributions that are
made to the Plan by the Employer can only be returned to the Employer in
accordance with the following provisions:

  (1)   Failure of Plan to Initially Qualify. If the Plan fails to initially
satisfy the requirements of Code §401(a) and the Employer declines to amend the
Plan to satisfy such requirements, then contributions that were made prior to
the date such qualification is denied must be returned to the Employer within
one year of the date of such denial, but only if the application for the
qualification is made by the time prescribed by law for filing the Employer’s
tax return for the taxable year in which the Plan is adopted, or by such later
date as the Secretary of the Treasury may prescribe.

          DC Basic Plan #01   Page 48 of 126   July 2008

 



--------------------------------------------------------------------------------



 



  (2)   Contributions Made Under a Mistake of Fact. If a contribution is
attributable in whole or in part to a good faith mistake of fact, including a
good faith mistake in determining the deductibility of the contribution under
Code §404, an amount may be returned to the Employer equal to the excess of the
amount that had been contributed over the amount that would have been
contributed if the mistake of fact had not occurred (which excess will hereafter
be known as a “Mistaken Contribution”). Earnings attributable to a Mistaken
Contribution will not be returned, but losses attributable to the Mistaken
Contribution will reduce the amount so returned. The Mistaken Contribution will
be returned within one year of the date the Mistaken Contribution was made or
the deduction disallowed, as the case may be.     (3)   Nondeductible
Contributions. Except to the extent that an Employer may intentionally make a
nondeductible contribution, for example, to correct an administrative error or
restore a Forfeiture, Employer contributions are conditioned on deductibility
and will otherwise be returned to the Employer.     (4)   Prevailing Wage
Contributions. Notwithstanding the foregoing, Prevailing Wage Contributions that
would otherwise be returned to the Employer for the reasons described in
paragraphs (1) or (2) above will instead be distributed to the affected
Participants.

3.2   Elective Deferrals. If the Plan is a 401(k) Plan, then the Employer will
contribute each Participant’s Elective Deferrals to the Plan, determined in
accordance with and subject to the following provisions:

  (a)   Amount of Elective Deferrals. Each Participant may enter into and submit
to the Administrator at any time a Salary Deferral Agreement authorizing the
Employer to withhold all or a portion of the Participant’s Compensation,
specifying the amount (either in whole percentage increments of Compensation or
in whole dollar amounts as designated by the Participant; but the Administrator
will have the right to direct that such increments of Compensation be rounded to
the next highest or lowest dollar or percentage) and type (either Roth Elective
Deferrals (if permitted by the Plan), Pre-Tax Elective Deferrals, or a specific
combination of Roth Elective Deferrals (if permitted by the Plan) and Pre-Tax
Elective Deferrals). The amount withheld will be deemed an Elective Deferral
that the Employer will contribute to the Plan on behalf of the Participant. Such
Salary Deferral Agreement will be effective as soon as administratively feasible
after receipt of the Salary Deferral Agreement, unless a later pay period is
specified by the Participant. A Participant’s Salary Deferral Agreement will
remain in effect until superseded by another Salary Deferral Agreement (subject
to the Automatic Enrollment provisions of paragraph (g) below). The
Administrator, pursuant to an administrative policy regarding Elective Deferrals
that is promulgated under Section 8.6, will designate the effective date of such
elections that are submitted to the Administrator, and the frequency of such
elections (and the frequency of modifications to such elections) but not less
frequently than once per Plan Year. In addition, other Elective Deferral
provisions may be set forth in such administrative policy, including, but not
limited to, provisions that (1) set the maximum Elective Deferral percentage for
Participants who are Highly Compensated Employees (if such percentage is less
than the maximum percentage set forth above); (2) describe a program of
automatic increases to a Participants’ Elective Deferral percentage as elected
by the Administrator and/or the Participant; and (3) permit a Participant to
identify separate components of the Participant’s Compensation (such as base
salary, bonuses, etc.) and to specify that a different Elective Deferral
percentage (or dollar amount) apply to each such component.     (b)   Cash or
Deferred Option. For any Plan Year, the Employer may declare a Cash or Deferred
Contribution. In such event, the Employer will provide each Participant who is
entitled to this Cash or Deferred Contribution the right to elect to receive as
cash some or all of such Participant’s Cash or Deferred Contribution. Any amount
that a Participant elects not to receive as cash will be deemed an Elective
Deferral of the Participant, will be contributed to the Plan within 21/2 months
after the end of the Plan Year, and will be allocated to the Participant’s
Elective Deferral Account.     (c)   Roth Elective Deferrals. If elected in the
Adoption Agreement, a Participant may elect to classify all or a portion of an
Elective Deferral as a Roth Elective Deferral.     (d)   Reclassification Not
Permitted. An Elective Deferral contributed to the Plan as one type of Elective
Deferral (either a Roth Elective Deferral or a Pre-Tax Elective Deferral) may
not later be reclassified as the other type of Elective Deferral.

          DC Basic Plan #01   Page 49 of 126   July 2008

 



--------------------------------------------------------------------------------



 



  (e)   Catch-Up Contributions. If elected in the Adoption Agreement, Catch-Up
Contributions are permitted and Participants who are age 50 or over by the end
of their taxable years will be eligible. If this Plan is a Safe Harbor 401(k)
Plan, Catch-Up Contributions will be treated as Elective Deferrals and will be
matched in accordance with the Safe Harbor Matching Contribution formula(s)
elected in the Adoption Agreement. If this is a Non-Safe Harbor 401(k) Plan,
Catch-Up Contributions will be matched in accordance with the Non-Safe Harbor
Matching Contribution formula (if any) elected in the Adoption Agreement unless
the Sponsoring Employer elects not to match Catch-Up Contributions in the
Adoption Agreement.
    (f)   Limitations on Elective Deferrals. In no event may Elective Deferrals
be more than the maximum dollar amount permitted for the Participant’s taxable
year beginning in that calendar year under Code §402(g). Elective Deferrals that
exceed the applicable Code §402(g) limit are Excess Elective Deferrals and will
be distributed to the affected Participants under Section 5.18. No Participant
will be permitted to have Elective Deferrals made under this Plan, or any other
plan, contract or arrangement maintained by the Sponsoring Employer, during any
calendar year, in excess of the dollar limit in Code §402(g) in effect for the
Participant’s taxable year beginning in such calendar year. The dollar
limitation in Code §402(g) is $11,000 for taxable years beginning in 2002, and
increasing by $1,000 each taxable year thereafter up to $15,000 for taxable
years beginning in 2006 and later years. After 2006, the $15,000 limit will be
adjusted by the Secretary of the Treasury for cost-of-living increases under
Code §402(g)(4). Adjustments will be in multiples of $500. Catch-Up
Contributions will not be used in determining the Code §402(g) limitations.    
(g)   Automatic Enrollment. If elected in the Adoption Agreement, the Employer
may establish an automatic enrollment program. The terms of the automatic
enrollment program (which may include, but are not limited to, the Elective
Deferral percentage or amount, any automatic increases that apply to that
Elective Deferral percentage or amount, the portion of the Elective Deferral
which is considered a Pre-Tax Elective Deferral and, if available in this Plan,
the portion which is considered a Roth Elective Deferral, and the Participants
to whom the automatic enrollment program applies) will be set forth from time to
time in an administrative policy regarding Elective Deferrals that is
promulgated under Section 8.6 by the Administrator; if the Administrator does
not adopt such administrative policy, then the terms of the notice that is
issued to Participants regarding the automatic enrollment program will define
the terms and conditions of the automatic enrollment program regarding Elective
Deferrals for the Plan Year.     (h)   Salary Deferral Agreement. Salary
Deferral Agreements may be entered into as of such date or dates (but at least
once per Plan Year) as established by the Administrator in an administrative
policy regarding Elective Deferrals promulgated under Section 8.6. A Participant
may thereafter modify a Salary Deferral Agreement to increase or decrease the
percentage or amount being withheld as permitted under such administrative
policy. The Participant may also at any time suspend or cancel his or her Salary
Deferral Agreement upon reasonable written notice to the Administrator. If a
Participant cancels or suspends his or her Salary Deferral Agreement, the
Participant will not be permitted to put a new Salary Deferral Agreement into
effect until such time as set forth in such administrative policy. If necessary
to insure that the Plan satisfies the ADP Test or upon a Participant reaching
the Elective Deferral limit of Code §402(g) with respect to such Participant’s
Elective Deferrals in the Plan, then the Sponsoring Employer may temporarily
suspend a Participant’s Salary Deferral Agreement upon notice to the
Participant. If a Participant has not elected in his or her Salary Deferral
Agreement to withhold at the maximum rate permitted by the Plan for a Plan Year
and the Participant wants to increase the total amount withheld for that Plan
Year up to the maximum permitted rate, then the Participant can make a
supplemental election at any time during the last two months of the Plan Year to
withhold an additional amount for one or more pay periods (including, if elected
in the Adoption Agreement, Catch-Up Contributions not in excess of the Catch-Up
Contribution Limit). An Elective Deferral will constitute a payroll deduction
authorization for purposes of applicable state law. If automatic enrollment is
elected in the Adoption Agreement pursuant to paragraph (g) above, then the
Participant must be given an effective opportunity to elect a different amount
(including no amount).     (i)   ADP Testing. Elective Deferrals in a Non-Safe
Harbor 401(k) Plan must satisfy the ADP Test of Section 3.18 for a Plan Year,
and Elective Deferrals in a Non-Safe Harbor 401(k) Plan that do not satisfy the
ADP Test for a Plan Year will utilize the correction methods of such Section.  
  (j)   Distribution of Elective Deferrals. Elective Deferrals can only be
distributed upon the earliest to occur of the following dates: (1) a Participant
Terminates Employment (separates from service, for Plan Years beginning before
2002) with the Employer; (2) a Participant dies; (3) a Participant suffers a
Disability; (4) an event that is described in Code §401(k)(10) occurs; (5) a
Participant reaches Age 591/2 (if on or before such

          DC Basic Plan #01   Page 50 of 126   July 2008

 



--------------------------------------------------------------------------------



 



date, a pre-retirement in-service withdrawal of Elective Deferrals is elected in
the Adoption Agreement); or (6) if financial hardship distributions are elected
in the Adoption Agreement, the Participant qualifies for a financial hardship
distribution under Section 5.16. With respect to clause (4) of the prior
sentence, Elective Deferrals can be distributed (in a lump sum only) upon
termination of the Plan, so long as the Sponsoring Employer (or an Affiliated
Employer) does not maintain an alternative defined contribution plan at any time
during the period beginning on the date of Plan termination and ending 12 months
after all assets have been distributed from the terminated Plan. However, if at
all times during the 24-month period beginning 12 months before the date of
Plan’s termination, fewer than 2% of the Employees who were eligible to
participate in the 401(k) Plan as of the date of the Plan’s termination are
eligible to participate in the other defined contribution plan, the other
defined contribution plan is not an alternative defined contribution plan. A
defined contribution plan is also not an alternative defined contribution plan
if the defined contribution plan is an employee stock ownership plan as defined
in Code §4975(e)(7) or Code §409(a), a simplified employee pension as defined in
Code §408(k), a SIMPLE IRA plan as defined in Code §408(p), a plan or contract
that is described in Code§ 403(b), or a plan that is described in Code §457(b)
or Code §457(f).

  (k)   Allocation of Elective Deferrals. Participant’s Pre-tax Elective
Deferrals will be allocated to the Participant’s Pre-Tax Elective Deferral
Account. Each Participant’s Roth Elective Deferrals (if any) will be allocated
to the Participant’s Roth Elective Deferral Account.

3.3   Mandatory Employee Contributions. If elected in the Adoption Agreement,
then each Participant must make Mandatory Employee Contributions under the terms
and conditions as elected in the Adoption Agreement, in order to receive an
allocation of Employer contributions and Forfeitures for an Allocation Period.
Mandatory Employee Contributions will be allocated to a Participant’s Mandatory
Employee Contribution Account in which the Participant will have a 100% Vested
Interest. A Participant can elect to discontinue (or resume) Mandatory Employee
Contributions in accordance with procedures established by the Administrator.
Mandatory Employee Contribution Accounts will be administered as follows:

  (a)   Investment of Accounts. The Administrator may choose for investment
purposes either to segregate Mandatory Employee Contribution Accounts into
separate interest bearing accounts or to invest Mandatory Employee Contribution
Accounts as part of the general Trust Fund (in which case Mandatory Employee
Contribution Accounts will share in net income and losses in the manner elected
in the Adoption Agreement), except for that portion of a Participant’s Mandatory
Employee Contribution Account which a Participant may be permitted to
self-direct pursuant to Section 7.4.     (b)   Discontinuance of Contributions
in the Event of a Hardship Distribution. If a Participant receives a financial
hardship distribution under Section 5.16 (or receive a financial hardship
distribution under Regulation §1.401(k)-1(d)(3)(iv)(E) from any other Employer
maintained plan as defined in Regulation §1.401(k)-1(d)(3)(iv)(F)), he or she
will be barred from making Mandatory Employee Contributions for a period of
6 months after the distribution or, such other period of time as set forth in an
administrative policy regarding financial hardship distributions promulgated
under Section 8.6 by the Administrator.     (c)   ACP Testing. Any Mandatory
Employee Contributions made for a Plan Year must satisfy the ACP Test of
Section 3.19 for a Plan Year. Mandatory Employee Contributions that do not
satisfy the ACP Test will utilize the correction methods of such Section.    
(d)   Right to Make Each Rate of Mandatory Employee Contributions. The right to
make each rate of Mandatory Employee Contributions (determining the rate based
on the Plan’s definition of the Compensation out of which the Mandatory Employee
Contributions are made (regardless of whether that definition of Compensation
satisfies Code §414(s)), and treating different rates as existing if they are
based on definitions of Compensation or other requirements or formulas that are
not substantially the same) must not discriminate in favor of Highly Compensated
Employees.

3.4   Non-Safe Harbor Matching Contributions. If the Plan is a 401(m) Plan, then
the Employer may make Non-Safe Harbor Matching Contributions as elected in the
Adoption Agreement and/or in one or more Non-Safe Harbor Matching Contribution
Addenda, subject to the following provisions:

  (a)   ACP Testing. Non-Safe Harbor Matching Contributions made for a Plan Year
must satisfy the ACP Test of Section 3.19 for a Plan Year. Non-Safe Harbor
Matching Contributions that do not satisfy the ACP Test will utilize the
correction methods of such Section.

          DC Basic Plan #01   Page 51 of 126   July 2008

 



--------------------------------------------------------------------------------



 



  (b)   Treatment as QMACs. The Administrator may elect to treat all or any
portion of a Non-Safe Harbor Matching Contribution as a QMAC sufficient to
satisfy the ADP Test, to the extent that such QMAC is not used to satisfy the
ACP Test (but, so long as the QMAC is not precluded from being used in the ACP
Test pursuant to Section 3.18(j)(4)(B)).     (c)   True-Ups. If (1) the
Allocation Period for Non-Safe Harbor Matching Contributions is a computation
period that is less than the Plan Year, and (2) on the last day of any Plan
Year, the dollar amount of the Non-Safe Harbor Matching Contributions made on
behalf of a Benefiting Participant is less than the dollar amount that would
have been made had the Non-Safe Harbor Matching Contributions been contributed
for an Allocation Period of a Plan Year, then the Employer may elect, pursuant
to the Employer’s discretion, for any Plan Year to make an additional Non-Safe
Harbor Matching Contribution so that the Non-Safe Harbor Matching Contribution
contributed for a Benefiting Participant is equal to the Non-Safe Harbor
Matching Contribution that would have been made had the Non-Safe Harbor Matching
Contributions been contributed for an Allocation Period of the Plan Year.
However, any such additional Non-Safe Harbor Matching Contributions can only be
made to the Plan on a uniform, nondiscriminatory basis. In order to determine
the group of Participants who are eligible to receive the additional Non-Safe
Harbor Matching Contributions of this paragraph, the Employer may impose
allocation conditions that are different from the allocation conditions used to
determine Benefiting Participants for purposes of other Non-Safe Harbor Matching
Contributions.     (d)   Prorating the Code §401(a)(17) Compensation Limit for
Each Allocation Period. If the Allocation Period for Non-Safe Harbor Matching
Contributions is a computation period that is less than the Plan Year, then the
Employer may elect, pursuant to the Employer’s discretion, for any Plan Year to
prorate the Code §401(a)(17) Compensation Limit to each Allocation Period of the
Plan Year. However, any prorating of the Code §401(a)(17) Compensation Limit can
only be made on a uniform, nondiscriminatory basis.     (e)   Excess Elective
Deferrals and Excess Contributions Not Required to Be Matched. Notwithstanding
the above, to the extent Non-Safe Harbor Matching Contributions (including
Qualified Matching Contributions) are contributed on an annual basis, no
Non-Safe Harbor Matching Contribution (including Qualified Matching
Contributions) will be required with respect to that portion of an Elective
Deferral which for that Plan Year is determined to be either an Excess Elective
Deferral (unless the Excess Elective Deferral is for a Non-Highly Compensated
Employee) or an Excess Contribution. Furthermore, Matching Contributions
(including Qualified Matching Contributions) that have been allocated to a
Participant’s Account must be forfeited if the contributions to which they
relate are Excess Deferrals (unless the Excess Elective Deferrals are for
Non-Highly Compensated Employees), Excess Contributions, or Excess Aggregate
Contributions.     (f)   Discretionary Formulas. If the Sponsoring Employer
elects a discretionary formula in Section 6.1(a) of the 401(k) Plan Adoption
Agreement (standardized or non-standardized), the Sponsoring Employer’s
discretion in establishing a formula for any Allocation Period includes, but is
not limited to, establishing the amount of the contributions, the rate of match,
as well as establishing a maximum Non-Safe Harbor Matching Contribution per
Participant (either as a dollar maximum per Participant, a maximum percentage of
each Participant’s Compensation, and/or a maximum amount of each Participant’s
Elective Deferrals that will be recognized for matching purposes). In addition,
the Employer must, on or before the due date (plus any extensions) for filing
the Employer’s tax return, adopt a written resolution (or other written action)
which describes the rate of match and the maximum limitations, if any, imposed
on the Non-Safe Harbor Matching Contribution for the Allocation Period. Any such
Matching Contribution will then be allocated to each Benefiting Participant’s
Non-Safe Harbor Matching Contribution Account in the ratio that each such
Benefiting Participant’s Elective Deferrals for the Allocation Period bears to
the total Elective Deferrals of all such Benefiting Participants for the
Allocation Period, subject to any maximum limitations imposed on the allocation
in the written resolution (or other written action).     (g)   Right to Each
Rate of Match. The right to each rate of Non-Safe Harbor Matching Contributions
(determining the rate using the amount of Non-Safe Harbor Matching
Contributions, Elective Deferrals, Voluntary Employee Contributions, and
Mandatory Employee Contributions determined after any corrections under
Regulation §1.401(k)–2(b)(1)(i) and §1.401(m)–2(b)(1)(i), and treating different
rates as existing if they are based on definitions of Compensation or other
requirements or formulas that are not substantially the same) must not
discriminate in favor of Highly Compensated Employees.

          DC Basic Plan #01   Page 52 of 126   July 2008

 



--------------------------------------------------------------------------------



 



  (h)   Allocation of Non-Safe Harbor Matching Contributions. Non-Safe Harbor
Matching Contributions contributed on a Participant’s behalf will be allocated
to the Participant’s Non-Safe Harbor Matching Contribution Account. All such
allocations will be made in the manner elected by the Sponsoring Employer in the
Adoption Agreement and/or the Non-Safe Harbor Matching Contribution Addendum. A
Participant who makes an Elective Deferral during the Allocation Period will be
eligible to receive an allocation of Non-Safe Harbor Matching Contributions for
that Allocation Period as elected by the Sponsoring Employer in the Adoption
Agreement. If the Sponsoring Employer elects in the Adoption Agreement to impose
a service requirement (e.g., 1,000 Hours of Service) in order for a Participant
to receive an allocation of Non-Safe Harbor Matching Contributions for an
Allocation and the Allocation Period is less than 12 consecutive months, any
such service requirement will be proportionately reduced.

3.5   Non-Safe Harbor Non-Elective Contributions. The Employer may make Non-Safe
Harbor Non-Elective Contributions as elected in the Adoption Agreement and/or in
one or more Non-Safe Harbor Non-Elective Contribution Addenda, subject to the
following provisions:

  (a)   Allocation of Non-Safe Harbor Non-Elective Contributions. A Participant
will be eligible to receive an allocation of the Employer’s Non-Safe Harbor
Non-Elective Contributions for that Allocation Period as elected by the
Sponsoring Employer in the Adoption Agreement. If the Sponsoring Employer elects
in the Adoption Agreement to impose a service requirement (e.g., 1,000 Hours of
Service) in order for a Participant to receive an allocation of Non-Safe Harbor
Non-Elective Contributions for an Allocation and the Allocation Period is less
than 12 consecutive months, any such service requirement will be proportionately
reduced.

  (1)   Allocations Using a Compensation Ratio. If the Sponsoring Employer
elects in the Adoption Agreement to allocate Non-Safe Harbor Non-Elective
Contributions using a Compensation ratio, then the allocation will be made to
each Benefiting Participant’s Non-Elective Contribution Account in the ratio
that his or her Compensation for the Allocation Period bears to the total
Compensation of all Benefiting Participants for the Allocation Period.     (2)  
Allocations Using the Per Capita Method. If the Sponsoring Employer elects in
the Adoption Agreement to allocate Non-Safe Harbor Non-Elective Contributions on
a per capita basis, then the allocation will be made to each Benefiting
Participant’s Non-Elective Contribution Account in an equal dollar amount for
the Allocation Period.     (3)   Allocations Using Points. If the Sponsoring
Employer elects in the Adoption Agreement to allocate Non-Safe Harbor
Non-Elective Contributions based on points awarded to a Participant as elected
in the Adoption Agreement, then the allocation will be made to each Benefiting
Participant’s Non-Elective Contribution Account in the ratio that each
Benefiting Participant’s allocation points for the Allocation Period bears to
the total allocation points of all Benefiting Participants for the Allocation
Period.     (4)   Allocations Using Permitted Disparity. If the Sponsoring
Employer elects in the Adoption Agreement to allocate Non-Safe Harbor
Non-Elective Contributions using permitted disparity, then the allocation will
be made using either a 2-step method, a 4-step method, or both, as elected in
the Adoption Agreement, in accordance with the following provisions:

  (A)   2-Step Method Only. If the Sponsoring Employer elects the 2-step method
for all Allocation Periods, then the contribution will be allocated in the
following manner:

  (i)   Step 1. An amount will be allocated equal to the lesser of [a] the
Maximum Excess Percentage multiplied by a Benefiting Participant’s Excess
Compensation; or [b] as elected in the Adoption Agreement, either [1] the
greater of 5.7% or the OASI Percentage, [2] 5.4%, or [3] 4.3%, multiplied by a
Benefiting Participant’s Excess Compensation.     (ii)   Step 2. The balance of
the Employer’s contribution will be allocated in the ratio that his or her
Compensation bears to the total Compensation of all Benefiting Participants.

  (B)   4-Step Method Only. If the Sponsoring Employer elects the 4-step method
for all Allocation Periods, then the contribution will be allocated in the
following manner:

          DC Basic Plan #01   Page 53 of 126   July 2008

 



--------------------------------------------------------------------------------



 



  (i)   Step 1. First, an amount will be allocated in the ratio that his or her
Compensation bears to the total Compensation of all Benefiting Participants, but
the maximum amount allocated under this subparagraph will not exceed 3% of a
Benefiting Participant’s Compensation. Solely for purposes of the allocation
made under this subparagraph (i), the term Benefiting Participant also means any
Participant entitled to a Top Heavy Minimum Allocation under Section 3.14.    
(ii)   Step 2. Next, an amount will be allocated in the ratio that a Benefiting
Participant’s Excess Compensation bears to the total Excess Compensation of all
Benefiting Participants, but the maximum amount allocated under this
subparagraph will not exceed 3% of a Benefiting Participant’s Excess
Compensation.     (iii)   Step 3. Next, an amount will be allocated in the ratio
that a Benefiting Participant’s Compensation plus Excess Compensation bears to
the total Compensation plus Excess Compensation of all Benefiting Participants,
but the maximum amount allocated under this subparagraph will not exceed the
Third-Step Integration Percentage of a Benefiting Participant’s Compensation
plus Excess Compensation.     (iv)   Step 4. The balance of the contribution
will be allocated in the ratio that a Benefiting Participant’s Compensation
bears to the total Compensation of all Benefiting Participants.

  (C)   2-Step Method and 4-Step Method. If the Sponsoring Employer elects to
use the 2-step method in non-Top Heavy Allocation Periods and the 4-step method
in Top Heavy Allocation Periods, then the contribution will be allocated as set
forth in Section 3.5(a)(4)(A) during non-Top Heavy Allocation Periods and as set
forth in Section 3.5(a)(4)(B) during Top Heavy Allocation Periods.

  (5)   Allocations Using Allocation Groups. If the Sponsoring Employer elects
in the Adoption Agreement to allocate Non-Safe Harbor Non-Elective Contributions
using allocation groups, then the allocation for each Allocation Group will be
made pursuant to the “Allocation Group Addendum” that is attached to the
Adoption Agreement; the allocation for each Benefiting Participant will be made
to each Benefiting Participant’s Non-Elective Contribution Account. The Employer
must notify the Trustee of the amount of the Non-Safe Harbor Non-Elective
Contribution to be allocated each Allocation Group.

If the Sponsoring Employer elects in the Adoption Agreement to allocate Non-Safe
Harbor Non-Elective Contributions using allocation groups, the Sponsoring
Employer may elect in the “Allocation Group Addendum” either that each
Benefiting Participant of the Employer will constitute a “separate allocation
group” or that specific Benefiting Participants of the Employer will be grouped
together in “separate allocation groups” for purposes of allocating Non-Safe
Harbor Non-Elective Contributions. However, only a limited number of Allocation
Rates is permitted, and the number of Allocation Rates cannot be greater than
the maximum allowable number of Allocation Rates. The maximum allowable number
of Allocation Rates is equal to the sum of the allowable number of Allocation
Rates for eligible Non-Highly Compensated Employees (eligible NHCEs) and the
allowable number of Allocation Rates for eligible Highly Compensated Employees
(eligible HCEs). The allowable number of Allocation Rates for eligible HCEs is
equal to the number of eligible HCEs, limited to 25. The allowable number of
NHCE Allocation Rates depends on the number of eligible NHCEs, limited to 25. If
the Plan has only one or two eligible NHCEs, the allowable number of NHCE
Allocation Rates is one. If the Plan has 3 to 8 eligible NHCEs, then the
allowable number of NHCE Allocation Rates cannot exceed two. If the Plan has 9
to 11 eligible NHCEs, then the allowable number of NHCE Allocation Rates cannot
exceed three. If the Plan has 12 to 19 eligible NHCEs, then the allowable number
of NHCE Allocation Rates cannot exceed four. If the Plan has 20 to 29 eligible
NHCEs, then the allowable number of NHCE Allocation Rates cannot exceed five. If
the Plan has 30 or more eligible NHCEs, then the allowable number of NHCE
Allocation Rates cannot exceed the number of eligible NHCEs divided by five
(rounded down to the next whole number if the result of dividing is not a whole
number), but will not exceed 25.
The allocation will be made as follows: First, the total amount of Non-Safe
Harbor Non-Elective Contributions is allocated among the Deemed Aggregated
Allocation Groups in portions determined by the Employer. Second, within each
Deemed Aggregated Allocation Group, the allocated portion is allocated to each
Benefiting Participant in the ratio that such Benefiting Participant’s
Compensation, bears to the total Compensation of all each Benefiting
Participants in the group.

          DC Basic Plan #01   Page 54 of 126   July 2008

 



--------------------------------------------------------------------------------



 



  (6)   Allocations Using Age Weighting. If the Sponsoring Employer elects in
the Adoption Agreement to allocate Non-Safe Harbor Non-Elective Contributions
using age weighting, then a Benefiting Participant’s Age Weighting Factor for
any Plan Year will be determined by multiplying the Benefiting Participant’s
Compensation by the appropriate percentage (based upon the Benefiting
Participant’s Age) set forth in the “Age-Weighted Table Addendum” that is
attached to the Adoption Agreement. The allocation will be made to each
Benefiting Participant’s Non-Elective Contribution Account in the ratio that his
or her Age Weighting Factor for the Allocation Period bears to the total Age
Weighting Factors of all Benefiting Participants for the Allocation Period.

  (b)   Effect of Top Heavy on Allocation Method. Notwithstanding anything in
the Section to the contrary, if the Plan is Top Heavy for any Plan Year, and if
the allocation method that is elected in the Adoption Agreement (along with any
other allocations that are permitted to be used to satisfy the Top Heavy Minimum
Allocation requirements of Section 3.14) does not satisfy the Top Heavy Minimum
Allocation requirements (because, for example, either a Benefiting Participant’s
Compensation that is used in the allocation method does not satisfy Code
§415(c)(3) Compensation, the Compensation Determination Period is other than the
entire Plan Year, or the allocation method is not sufficient to allocate the Top
Heavy Minimum Allocation to any Non-Key Employee), then the Top Heavy Minimum
Allocation will be allocated first before (or, simultaneous with, if no Key
Employee has any Employer contributions (including any Elective Deferrals made
on behalf of a Key Employee to a 401(k) Plan maintained by the Employer) or
Forfeitures allocated to the Participant’s Account for that Plan Year) any
allocations under the allocation method. However, the allocation method may take
into account such Top Heavy Minimum Allocation.

3.6   Prevailing Wage Contributions. If elected in the Adoption Agreement, the
Employer will make Prevailing Wage Contributions to the Plan for the Prevailing
Wage Service of each Prevailing Wage Employee, subject to the following
provisions:

  (a)   Amount of Prevailing Wage Contributions. The Prevailing Wage
Contribution for each Prevailing Wage Employee will be based on the hourly
contribution rate required under the applicable Prevailing Wage Law for each
such Employee’s employment classification at which Prevailing Wage Law services
are performed by each such Employee that are not being paid as wages or being
used to provide other benefits.     (b)   Frequency of Prevailing Wage
Contributions. Prevailing Wage Contributions will be contributed to the Plan as
frequently as required under the applicable Prevailing Wage Law.     (c)  
Allocation/Utilization of Prevailing Wage Contributions. Prevailing Wage
Contributions will be allocated/utilized in any (or all) of the following ways:

  (1)   Used as a Qualified Non-Elective Contribution for a 401(k) Plan and/or a
401(m) Plan. If the Plan is a 401(k) Plan and/or a 401(m) Plan, then all or any
portion of a Participant’s Prevailing Wage Contributions can be used as a
Qualified Non-Elective Contribution.     (2)   Used as a Qualified Matching
Contribution for a 401(k) Plan and/or a 401(m) Plan. If the Plan is a 401(k)
Plan and/or a 401(m) Plan, then all or any portion of a Participant’s Prevailing
Wage Contributions can be used as a Qualified Matching Contributions, to the
extent that the Participant has Elective Deferrals made to the Plan on his or
her behalf.     (3)   Allocated to the Prevailing Wage Account. All or any
portion of a Participant’s Prevailing Wage Contributions can be allocated to the
Prevailing Wage Account of each Participant eligible to share in the allocation
of such Prevailing Wage Contributions; and/or     (4)   Offset Other
Contributions. All or any portion of a Participant’s Prevailing Wage
Contributions can be used first to offset any type(s) of Employer contributions
(other than Elective Deferrals). If Prevailing Wage Contributions remain after
the offset(s) of the prior sentence, then the remaining Prevailing Wage
Contributions will be allocated to the Prevailing Wage Account of each
Participant eligible to share in the allocation of such remaining Prevailing
Wage Contributions.

          DC Basic Plan #01   Page 55 of 126   July 2008

 



--------------------------------------------------------------------------------



 



3.7   Qualified Matching Contributions. If the Plan is a 401(k) Plan or a 401(m)
Plan, then the Employer may make a Qualified Matching Contribution in such
amount as the Employer, in its sole discretion, may determine, subject to the
following provisions:

  (a)   Contributions Treated as Qualified Matching Contributions. The Employer
may elect to treat all or any portion of a Matching Contribution as a Qualified
Matching Contribution. Furthermore, the Employer may elect to treat all or any
portion of a Participant’s Prevailing Wage Contribution as a Qualified Matching
Contribution, to the extent that the Participant has Elective Deferrals made on
his or her behalf, in which event such Prevailing Wage Contributions will be
subject to same Vesting and distribution requirements that apply to Qualified
Matching Contributions.     (b)   Allocation of Qualified Matching
Contributions. Qualified Matching Contributions (QMACs), and any Non-Safe Harbor
Matching Contributions that are treated as QMACs, will be allocated to the
Qualified Matching Contribution Account of each Eligible Participant for that
Allocation Period. Such contributions will be allocated in the manner elected by
the Administrator, subject to the following:

  (1)   Permissible Methods of Allocation. The Administrator may elect to make
the allocation from one of the following allocation methods: (A) pro-rata based
on the Compensation of each Eligible Participant; (B) pro-rata based on the
Compensation of each Eligible Participant starting with the Eligible Participant
with the lowest amount of Compensation and working up until the ADP Test or the
ACP Test is satisfied; (C) pro-rata based on the Elective Deferrals of each
Eligible Participant starting with the Eligible Participant with the lowest
amount of Elective Deferrals and working up until the ADP Test or the ACP Test
is satisfied; (D) per capita to each Eligible Participant; (E) per capita based
on the Compensation of each Eligible Participant starting with the Eligible
Participant with the lowest amount of Compensation and working up until the ADP
Test or the ACP Test is satisfied; or (F) per capita based on the Elective
Deferrals of each Eligible Participant starting with the Eligible Participant
with the lowest amount of Elective Deferrals and working up until the ADP Test
or the ACP Test is satisfied.     (2)   Maximum Permissible Allocation.
Notwithstanding anything in this paragraph (b) to the contrary, the Sponsoring
Employer may limit the maximum amount of QMACs that will be allocated for any
Allocation Period to an Eligible Participant, to the limitation on
disproportionate QMACs as described in Section 3.18(j)(4)(B) for purposes of the
ADP Test or the limitation on disproportionate Matching Contributions as
described in Section 3.19(h) or (i) for purposes of the ACP Test.     (3)  
Eligible Participants. As used in this paragraph (b), the term “Eligible
Participant” means any Participant who is a NHCE and who makes an Elective
Deferral during the Allocation Period being tested. Furthermore, the
Administrator may elect to limit the allocations of QMACs only to Eligible
Participants who are employed on the last day of the Allocation Period. In
addition, if this 401(k) Plan and/or this 401(m) Plan provides that Otherwise
Excludable Participants are eligible to participate and if the plan applies Code
§410(b)(4)(B) in determining whether the 401(k) Plan and/or the 401(m) Plan
meets the requirements of Code §410(b)(1), then the Administrator may elect to
limit the allocations of QMACs only to either: (A) Participants who are
Non-Highly Compensated Employees and who are Otherwise Excludable Participants;
or (B) Participants who are Non-Highly Compensated Employees and who are not
Otherwise Excludable Participants. The Administrator may also elect to allocate
QMACs to one or more Participants who are Highly Compensated Employees.

3.8   Qualified Non-Elective Contributions. If the Plan is a Code §401(k) Plan
or a Code §401(m) Plan, then the Employer may make a Qualified Non-Elective
Contribution to the Plan in such amount as the Employer, in its sole discretion,
may determine, subject to the following provisions:

  (a)   Contributions Treated as Qualified Non-Elective Contributions. The
Employer may elect to treat all or any portion of a Non-Safe Harbor Non-Elective
Contribution as a Qualified Non-Elective Contribution. The Employer may also
elect to treat all or any portion of a Participant’s Prevailing Wage
Contribution as a Qualified Non-Elective Contribution, in which event such
Prevailing Wage Contributions will be subject to same Vesting and distribution
requirements that apply to Qualified Non-Elective Contributions.

          DC Basic Plan #01   Page 56 of 126   July 2008

 



--------------------------------------------------------------------------------



 



  (b)   Allocation of Qualified Non-Elective Contributions. Qualified
Non-Elective Contributions (QNECS), Non-Safe Harbor Non-Elective Contributions
that are treated as QNECS, and Prevailing Wage Contributions that are treated as
QNECS will be allocated to the Qualified Non-Elective Contribution Account of
each Eligible Participant for that Allocation Period. Such contributions will be
allocated in the manner elected by the Administrator, subject to the following:

  (1)   Permissible Methods of Allocation. The Administrator may elect to make
the allocation from one of the following allocation methods: (A) pro-rata based
on the Compensation of each Eligible Participant; (B) pro-rata based on the
Compensation of each Eligible Participant starting with the Eligible Participant
with the lowest amount of Compensation and working up until the ADP Test or the
ACP Test is satisfied; (C) per capita to each Eligible Participant; or (D) per
capita based on the Compensation of each Eligible Participant starting with the
Eligible Participant with the lowest amount of Compensation and working up until
the ADP Test or the ACP Test is satisfied.     (2)   Maximum Permissible
Allocation. Notwithstanding anything in this paragraph (b) to the contrary, the
Sponsoring Employer may limit the maximum amount of QNECs to be allocated for
any Allocation Period to an Eligible Participant, to the limitation on
disproportionate QNECs as described in paragraph 3.18(j)(4)(A) for purposes of
the ADP Test or Section 1.44(e)(4) for purposes of the ACP Test.     (3)  
Eligible Participants. As used in this paragraph (b), the term “Eligible
Participant” means any Participant (A) who is a NHCE, and (B) who is eligible,
in the Administrator’s discretion, either to make an Elective Deferral
(regardless of whether such Participant actually makes an Elective Deferral)
and/or to receive a Non-Safe Harbor Matching Contribution (regardless of whether
such Participant actually receives a Non-Safe Harbor Matching Contribution)
during the Allocation Period being tested. Furthermore, the Administrator may
elect to limit the allocations of QNECs only to Eligible Participants who are
employed on the last day of the Allocation Period. In addition, if this 401(k)
Plan and/or this 401(m) Plan provides that Otherwise Excludable Participants are
eligible to participate and if the plan applies Code §410(b)(4)(B) in
determining whether the 401(k) Plan and/or the 401(m) Plan meets the
requirements of Code §410(b)(1), then the Administrator may elect to limit the
allocations of QNECs only to either: (A) Participants who are Non-Highly
Compensated Employees and who are Otherwise Excludable Participants; or
(B) Participants who are Non-Highly Compensated Employees and who are not
Otherwise Excludable Participants. Lastly, the Administrator may elect to
allocate QNECs to one or more Participants who are Highly Compensated Employees.

3.9   Rollover Contributions. If elected in the Adoption Agreement, then subject
to any changes, limitations, or effective dates adopted by written notice and/or
procedures established and adopted by the Administrator pursuant to Section 8.6,
any Employee who is permitted to make Rollover Contributions as elected in the
Adoption Agreement may make such Rollover Contributions into the Plan from the
types of plans as elected in the Adoption Agreement. Rollover Contributions can
also include various types of rollovers as elected in the Adoption Agreement.
Rollover Contributions will be allocated to an Employee’s Rollover Contribution
Account in which the Employee will have a 100% Vested Interest. If enumerated in
the Effective Date Addendum, then this Plan will not permit an Employee to make
additional Rollover Contributions to the Plan on or after the date that is
enumerated in the Effective Date Addendum. However, any Rollover Contributions
made before such date will continue to be maintained in the Employee’s Rollover
Contribution Account. The Administrator may choose for investment purposes
either to segregate Rollover Contribution Accounts into separate interest
bearing accounts or to invest Rollover Contribution Accounts as part of the
general Trust Fund, except for that portion of an Employee’s Rollover
Contribution Account which he or she may be permitted to self-direct under
Section 7.4.
  3.10   Safe Harbor 401(k) Contributions. If the Plan is a 401(k) Plan, then
the Employer may make Safe Harbor 401(k) Contributions as elected in the
Adoption Agreement, subject to the following provisions:

  (a)   ADP Safe Harbor Non-Elective Contributions. If the Employer elects in
the Adoption Agreement (or to the extent the Employer amends the Plan either by
amending the Adoption Agreement or via the Safe Harbor Notice), then the
Employer will make an ADP Safe Harbor Non-Elective Contribution equal to 3% (or
such higher percentage as elected by the Employer) of the Compensation of each
Safe Harbor Participant. The Employer may elect in the Adoption Agreement to
make this ADP Safe Harbor Non-Elective Contribution to a money purchase plan
named in the Adoption Agreement. For any Allocation Period in which the Employer
elects to make an ADP Safe Harbor Non-Elective Contribution to the named money
purchase plan, an ADP Safe Harbor Non-Elective Contribution will be made to this
Plan in lieu of the ADP Safe Harbor Non-

          DC Basic Plan #01   Page 57 of 126   July 2008

 



--------------------------------------------------------------------------------



 



Elective Contribution to the money purchase plan unless each Safe Harbor
Participant under this Plan also participates in such other plan and such other
plan has the same Plan Year as this Plan. Such ADP Safe Harbor Non-Elective
Contribution will be subject to the provisions of Section 3.20.

  (b)   ADP Safe Harbor Matching Contributions. If elected in the Adoption
Agreement, an ADP Safe Harbor Matching Contribution (whether “Basic” or
“Enhanced” as elected in the Adoption Agreement) will be made that is equal to
the amount specified in the Adoption Agreement, subject to the provisions of
Section 3.20.     (c)   ACP Safe Harbor Matching Contributions. If elected in
the Adoption Agreement, the Employer may also make additional ACP Safe Harbor
Matching Contributions for each Allocation Period. Such ACP Safe Harbor Matching
Contribution will be subject to the provisions of Section 3.21.     (d)  
True-Ups. If (1) the Allocation Period for either ADP Safe Harbor Matching
Contributions and/or ACP Safe Harbor Matching Contributions (which
contributions, for purposes of this paragraph, will hereafter be known as “Safe
Harbor Matching Contributions”) is a computation period that is less than the
Plan Year, and (2) on the last day of any Plan Year, the dollar amount of the
Safe Harbor Matching Contributions made on behalf of a Benefiting Participant is
less than the dollar amount that would have been made had the Safe Harbor
Matching Contributions been contributed for an Allocation Period of a Plan Year,
then the Employer may elect, pursuant to the Employer’s discretion and subject
to any Safe Harbor Notice requirements, for any Plan Year to make an additional
Safe Harbor Matching Contribution so that the Safe Harbor Matching Contribution
contributed for a Benefiting Participant is equal to the Safe Harbor Matching
Contribution that would have been made had the Safe Harbor Matching
Contributions been contributed for an Allocation Period of the Plan Year.
However, any such additional Safe Harbor Matching Contributions can only be made
to the Plan on a uniform, nondiscriminatory basis.     (e)   Prorating the Code
§401(a)(17) Compensation Limit for Each Allocation Period. If the Allocation
Period for either ADP Safe Harbor Matching Contributions and/or ACP Safe Harbor
Matching Contributions is a computation period that is less than the Plan Year,
then the Employer may elect, pursuant to the Employer’s discretion and subject
to any Safe Harbor Notice requirements, for any Plan Year to prorate the Code
§401(a)(17) Compensation Limit to each Allocation Period of the Plan Year.
However, any prorating of the Code §401(a)(17) Compensation Limit can only be
made on a uniform, nondiscriminatory basis.     (f)   Allocation of Safe Harbor
401(k) Contributions. Safe Harbor 401(k) Contributions will be allocated as
follows: (1) ADP Safe Harbor Matching Contributions will be allocated to a
Participant’s ADP Safe Harbor Matching Contribution Account; (2) ADP Safe Harbor
Non-Elective Contributions will be allocated to a Participant’s ADP Safe Harbor
Non-Elective Contribution Account; and (3) ACP Safe Harbor Matching
Contributions will be allocated to a Participant’s ACP Safe Harbor Matching
Contribution Account.

3.11   Voluntary Employee Contributions. If elected in the Adoption Agreement,
each Participant may make Voluntary Employee Contributions for a Plan Year, but
no later than 30 days after the end of the Plan Year for which such Voluntary
Employee Contribution is deemed to be made. Such Voluntary Employee
Contributions will be allocated to a Participant’s Voluntary Employee
Contribution Account in which the Participant will have a 100% Vested Interest.
If enumerated in the Effective Date Addendum, then this Plan will not permit a
Participant to make additional Voluntary Employee Contributions to the Plan on
or after the date that is enumerated in the Effective Date Addendum. However,
any Voluntary Employee Contributions made before such date will continue to be
maintained in the Participant’s Voluntary Employee Contribution Account.
Voluntary Employee Contribution Accounts will be administered in accordance with
the following provisions:

  (a)   Investment of Accounts. The Administrator may choose for investment
purposes either to segregate Voluntary Employee Contribution Accounts into
separate interest bearing accounts or to invest Voluntary Employee Contribution
Accounts as part of the general Trust Fund (in which case Voluntary Employee
Contribution Accounts will share in net income and losses in the manner elected
in the Adoption Agreement), except for that portion of a Participant’s Voluntary
Employee Contribution Account which a Participant may be permitted to
self-direct pursuant to Section 7.4.

          DC Basic Plan #01   Page 58 of 126   July 2008

 



--------------------------------------------------------------------------------



 



  (b)   Discontinuance of Contributions in the Event of a Financial Hardship
Distribution. If a Participant receives a financial hardship distribution under
Section 5.16 (or receives a financial hardship distribution from any other
Employer maintained plan), he or she will be barred from making Voluntary
Employee Contributions for a period of 6 months after the distribution, or such
other period of time as set forth in an administrative policy regarding
financial hardship distributions promulgated by the Administrator.     (c)   ACP
Testing. Any Voluntary Employee Contributions made for a Plan Year must satisfy
the ACP Test of Section 3.19 for a Plan Year. Voluntary Employee Contributions
that do not satisfy the ACP Test will utilize the correction methods of such
Section.
    (d)   Right to Make Each Rate of Voluntary Employee Contributions. The right
to make each rate of Voluntary Employee Contributions (determining the rate
based on the Plan’s definition of the Compensation out of which the Voluntary
Employee Contributions are made (regardless of whether that definition of
Compensation satisfies Code §414(s)), and treating different rates as existing
if they are based on definitions of Compensation or other requirements or
formulas that are not substantially the same) must not discriminate in favor of
Highly Compensated Employees.

3.12   Allocation of Earnings and Losses. As of each Valuation Date, amounts in
Participants’ accounts/sub-accounts which have not been segregated from the
general Trust Fund for investment purposes (accounts which have been segregated
include any Directed Investment Accounts established under Section 7.4) and
which have not been distributed since the prior Valuation Date will have the net
income of the Trust Fund that has been earned since the prior Valuation Date
allocated in accordance with such rules and procedures that are established by
the Administrator and that are applied in a uniform and nondiscriminatory manner
based upon the investments of the Trust Fund and the Participants’
accounts/sub-accounts to which the net income is allocated. For purposes of this
Section, the term “net income” means the net of any interest, dividends,
unrealized appreciation and depreciation, capital gains and losses, and
investment expenses of the Trust Fund determined on each Valuation Date.
However, Participants’ accounts/sub-accounts which have been segregated from the
general Trust Fund for investment purposes (accounts which have been segregated
include any Directed Investment Accounts established under Section 7.4) will
only have the net income earned thereon allocated thereto. Policy dividends or
credits will be allocated to the Participant’s Account for whose benefit the
Policy is held.   3.13   Forfeitures and Their Usage. The following provisions
relate to Forfeitures and their usage and allocation:

  (a)   Provisions Related to Forfeitures. The following provisions relate to
Forfeitures:

  (1)   Distribution of Entire Vested Interest (or After 5 Consecutive Breaks in
Service, If Earlier). If the Sponsoring Employer elects in the Adoption
Agreement that a Forfeiture of the non-Vested portion of the Participant’s
Account balance attributable to Employer contributions will occur as of the
earlier of: (A) the date that the Participant who Terminated Employment receives
a distribution of his or her Vested Interest under Article 5, or (B) the date
that the Participant incurs five consecutive Breaks in Service after Termination
of Employment, then the provisions of this paragraph apply. Effective as of the
first day of Plan Year beginning in 2006 (or such earlier effective date as may
be provided in a separate amendment for implementing the final §401(k)
Regulations and as permitted by such Regulations) with respect to any 401(k)
Plan, a Forfeiture of the non-Vested portion of the Participant’s Account
balance attributable to Employer contributions will not occur pursuant to the
provisions of clause (A) of the prior sentence unless the entire Elective
Deferral Account of the Participant who Terminated Employment is or has been
distributed. Furthermore, if a Participant’s Vested Interest in the entire
Participant’s Account balance attributable to Employer contributions is zero on
the date that the Participant Terminates Employment, then the Participant will
be deemed to have received a distribution of such Vested Interest on the date of
such Termination of Employment and a Forfeiture of the Participant’s Account
attributable to Employer contributions will occur pursuant to the provisions of
clause (A) on the date of such Termination of Employment.
    (2)   Consecutive Breaks in Service. If the Sponsoring Employer elects in
the Adoption Agreement that a Forfeiture of the non-Vested portion of the
Participant’s Account attributable to Employer contributions will occur when a
Participant incurs a specified number of consecutive Breaks in Service (up to a
maximum of five (5) consecutive Breaks in Service) after Termination of
Employment, then a Forfeiture will not occur prior to such date, even if the
Participant receives a distribution of the entire Vested Interest in the
Participant’s Account balance attributable to Employer contributions prior to
such date.

          DC Basic Plan #01   Page 59 of 126   July 2008

 



--------------------------------------------------------------------------------



 



  (b)   Usage and Allocation of Forfeitures. On each annual Valuation Date, the
Administrator may elect to use all or any portion of the Forfeiture Account to
pay administrative expenses incurred by the Plan. The portion of the Forfeiture
Account that is not used to pay administrative expenses will be used first to
restore previous Forfeitures of Participants’ Accounts pursuant to Section 5.7
and/or to restore Participants’ Accounts pursuant to Section 5.13. The portion
of the Forfeiture Account that is not used to pay administrative expenses and is
not used to satisfy the provisions of the previous sentence will then be
allocated/used as elected in the Adoption Agreement pursuant to either (1) or
(2) as follows:

  (1)   Profit Sharing and Money Purchase Plans. For a profit sharing plan or
money purchase plan, the Forfeiture Account, as elected in the Adoption
Agreement, will either (A) be allocated to Participants in the manner elected;
(B) be used to reduce the Employer’s contribution; or (C) be added to the
Employer’s contribution, to be allocated therewith in the manner elected in the
Adoption Agreement.     (2)   401(k) Plans. For a 401(k) Plan, the Forfeiture
Account will, as elected in the Adoption Agreement, either (A) be allocated to
Participants in the manner elected; (B) be used to reduce any Employer
contribution (or combination of Employer contributions), as determined by the
Administrator; or (C) be added to any Employer contribution (or combination of
Employer contributions), as determined by the Administrator, to be allocated
therewith in the manner elected in the Adoption Agreement.

3.14   Top Heavy Minimum Allocation. In any Plan Year in which the Plan is Top
Heavy and a Key Employee receives an allocation of Employer contributions or
Forfeitures, each Participant who is described in paragraph (a) below will
receive a Top Heavy Minimum Allocation determined in accordance with the
following:

  (a)   Participants Who Must Receive the Top Heavy Minimum Allocation. The Top
Heavy Minimum Allocation will be made for each Participant who is a Non-Key
Employee (and to any other Participant (including any Key Employee), if elected
in the Adoption Agreement) who is employed by an Employer on the last day of the
Plan Year, even if such Participant (1) fails to complete any minimum Hours of
Service or Period of Service that is required to receive an allocation of
Employer contributions or Forfeitures for the Plan Year; (2) fails to make
Elective Deferrals if this Plan is a 401(k) Plan; (3) fails to make a Mandatory
Employee Contribution to the Plan; or (4) receives Compensation that is less
than a stated amount. The Top Heavy Minimum Allocation is not required to be
allocated to any Rollover Participant.
    (b)   Participation in Multiple Defined Contribution Plans. If (1) this Plan
is not part of a Required Aggregation Group or a Permissive Aggregation Group
with a defined benefit plan, (2) this Plan is part of a Required Aggregation
Group or a Permissive Aggregation Group with one or more defined contribution
plans, (3) a Participant who is described in paragraph (a) participates in this
Plan and in one or more defined contribution plans that are part of the Required
Aggregation Group or the Permissive Aggregation Group, and (4) the allocation of
Employer contributions and Forfeitures of each plan that is part of the Required
Aggregation Group or the Permissive Aggregation Group (when each plan is
considered separately) is insufficient to satisfy the Top Heavy Minimum
Allocation requirement with respect to such Participant, the Top Heavy Minimum
Allocation requirement will nevertheless be satisfied if the aggregate
allocation of Employer contributions and Forfeitures that are made on behalf of
such Participant under this Plan and all other defined contribution plans that
are part of the Required Aggregation Group or the Permissive Aggregation Group
(and any other defined contribution plan that is sponsored by the Employer) is
sufficient to satisfy the Top Heavy Minimum Allocation requirement. However, if
the aggregate allocation of Employer contributions and Forfeitures that are made
on behalf of a Participant under this Plan and all other defined contribution
plans that are part of the Required Aggregation Group or the Permissive
Aggregation Group (and any other defined contribution plan that is sponsored by
the Employer) is not sufficient to satisfy the Top Heavy Minimum Allocation
requirement, then the Employer will make an additional contribution on behalf of
such Participant to this Plan and/or to one or more defined contribution plans
that are part of the Required Aggregation Group or the Permissive Aggregation
Group (or any other defined contribution plan that is sponsored by the Employer)
in order that the aggregate allocation of Employer contributions and Forfeitures
that are made on behalf of such Participant under this Plan and all defined
contribution plans that are part of the Required Aggregation Group or the
Permissive Aggregation Group (and any other defined contribution plan that is
sponsored by the Employer) satisfies the Top Heavy Minimum Allocation
requirement.

          DC Basic Plan #01   Page 60 of 126   July 2008

 



--------------------------------------------------------------------------------



 



  (c)   DB Plan Part of Required Aggregation Group or Permissive Aggregation
Group. If this Plan is part of a Required Aggregation Group or a Permissive
Aggregation Group with a defined benefit plan, then the Sponsoring Employer may,
in the Sponsoring Employer’s discretion and in a uniform non-discriminatory
manner which is intended to satisfy the requirements of Code §416(f) regarding
the preclusion of required duplication and inappropriate omission of Top Heavy
minimum benefits or Top Heavy Minimum Allocations, determine to satisfy the
requirements of Code §416 with respect to each Participant described in
paragraph (a) who participates in this Plan and in the defined benefit plan
which is part of the Required Aggregation Group or the Permissive Aggregation
Group, by any of the following methods:

  (1)   Defined Benefit Minimum Benefit. A defined benefit minimum, which is an
accrued benefit at any point in time equal to at least the product of (A) an
Employee’s average annual Code §415(c)(3) Compensation for the period of
consecutive years (not exceeding five) when the Employee had the highest
aggregate Code §415(c)(3) Compensation from the Employer and (B) the lesser of
2% per Year of Service or 1-Year Period of Service, as applicable, with the
Employer or 20%, subject to the rules of Code §416 and the Regulations
thereunder.     (2)   Floor Offset Arrangement. A floor offset approach,
pursuant to Revenue Ruling 76-259, under which the defined benefit minimum of
the defined benefit plan that is provided pursuant to paragraph (c)(1) is offset
by the benefits provided under the defined contribution plan.     (3)   Using
Comparability. A demonstration, using a comparability analysis pursuant to
Revenue Ruling 81-202, that the plans are providing benefits at least equal to
the defined benefit minimum that is provided pursuant to paragraph (c)(1).    
(4)   5% Defined Contribution Allocation. An allocation of Employer
contributions and Forfeitures that are made on behalf of such Participant under
this Plan (or any defined contribution plan that is sponsored by the Employer)
equal 5% of an Employee’s Code §415(c)(3) Compensation for each Plan Year that
the Required Aggregation Group or the Permissive Aggregation Group is Top Heavy.

  (d)   Frozen DB Plan after December 31, 2001. In determining Top Heavy minimum
benefits or Top Heavy Minimum Allocations in any Plan Year which begins after
December 31, 2001, a defined benefit plan in which no Key Employee and no former
Key Employee benefits (within the meaning of Code §410(b)) in the defined
benefit plan during a Plan Year will be disregarded in determining whether the
defined benefit plan is part of a Required Aggregation Group or a Permissive
Aggregation Group with this Plan.     (e)   Contributions That Can Be Used to
Satisfy Top Heavy Minimum. All Employer contributions to the Plan (other than
(1) Elective Deferrals that are made on behalf of a Participant to a 401(k) Plan
and (2) for Plan Years beginning before 2002, Matching Contributions) will be
taken into account in determining if the Employer has satisfied the Top Heavy
minimum benefit and/or Top Heavy Minimum Allocation requirements of this
Section. Furthermore, the following Employer contributions that are made on
behalf of a Participant to a 401(k) Plan may be taken into account in
determining whether the Top Heavy minimum benefit and/or Top Heavy Minimum
Allocation requirements have been satisfied: Non-Safe Harbor Non-Elective
Contributions; Qualified Non-Elective Contributions; ADP Safe Harbor
Non-Elective Contributions; for Plan Years beginning after 2001, Matching
Contributions (including Qualified Matching Contributions); and any other
Employer contributions as may be permitted by law.     (f)   Safe Harbor Plan
and SIMPLE 401(k) Plan Exceptions. The Top Heavy Minimum Allocation requirements
will not apply to the Plan for any Plan Year in which the Plan is a 401(k) Plan
that consists solely of Elective Deferrals, ADP Safe Harbor Contributions which
meet the requirements of Code §401(k)(12), and, if applicable, ACP Safe Harbor
Matching Contributions (including ADP Safe Harbor Matching Contributions) which
meet the requirements of Code §401(m)(11), so long as each Participant (1) who
is a Non-Key Employee and (2) who is eligible to make Elective Deferrals is also
a Safe Harbor Participant for such Plan Year. Also, a SIMPLE 401(k) Plan is not
subject to the Top Heavy Minimum Allocation requirements.

3.15   Failsafe Allocation. If elected in the Adoption Agreement and the Plan
(or a component of the Plan) for any Plan Year fails to satisfy the
nondiscriminatory classification test of Code §410(b)(2)(A)(i) and Regulation
§1.410(b)-4 and/or the average benefit percentage test of Code §410(b)(2)(A)(ii)
and Regulation §1.410(b)-5, then certain allocations will be made under this
Section only to the extent necessary to insure that the Plan (or such component
of the Plan) for such Plan Year satisfies one of the tests set forth in either
Code §410(b)(1)(A) (in

          DC Basic Plan #01   Page 61 of 126   July 2008

 



--------------------------------------------------------------------------------



 



    which the Plan initially fails to benefit at least 70% of the non-excludable
NHCEs), or Code §410(b)(1)(B) (in which the Plan initially fails to benefit a
percentage of the non-excludable NHCEs that is at least 70% of the percentage of
the non-excludable HCEs), pursuant to the following rules:

  (a)   Order of Accrual Groups. To satisfy one of the above tests for such Plan
Year, an allocation may be made to certain Employees in the following groups
(hereafter know as “Accrual Groups”) in the following order:

  (1)   First Accrual Group. First, an allocation may be made to that group of
Employees who were Participants for the Plan Year but who did not receive an
allocation for the Plan Year.     (2)   Second Accrual Group. Next, an
allocation may be made to that group of Employees who have not yet satisfied the
eligibility requirements of Section 2.1 and who are Eligible Employees.     (3)
  Third Accrual Group. Next, an allocation may be made to that group of
Employees who have satisfied the eligibility requirements of Section 2.1 and who
are not Eligible Employees.     (4)   Fourth Accrual Group. Finally, an
allocation may be made to that group of Employees who have not yet satisfied the
eligibility requirements of Section 2.1 and who are not Eligible Employees.

  (b)   Priority within an Accrual Group. To determine each Employee’s priority
within an Accrual Group, Employees will be ranked as elected in the Adoption
Agreement.     (c)   Employees Who Share and the Amount of Allocation. Only
those Employees who are required to benefit under the Plan (or the component of
the Plan) for the Plan Year in order to satisfy one of the above tests will be
entitled to an allocation, even if the number of Employees who are required to
benefit is less than the total number of Employees within a specific Accrual
Group. Such allocation will be made on the same basis as, and using the same
allocation formula and method as, the allocation that is made to each
Participant who is an otherwise Benefiting Participant for such Plan Year with
respect to the Plan (or such component of the Plan). The right of an Employee
who is eligible to receive an allocation under this Section for a Plan Year will
be fixed as of the last day of such Plan Year.

3.16   SIMPLE 401(k) Provisions. If the Sponsoring Employer elects in the
Adoption Agreement to have the SIMPLE 401(k) provisions apply, the following
provisions will apply each Year the election is in effect:

  (a)   Certain Conditions Which Must Be Satisfied. The following conditions
must be satisfied each Year (as defined in paragraph (b) below) in order for the
terms of this Section to apply: (1) the Employer adopting this amendment must be
an Eligible Employer (as defined in paragraph (b) below); (2) no contributions
are made, or benefits accrued for services during the Year, on behalf of any
Eligible Employee (as defined in paragraph (b) below) under any other plan,
contract, pension, or trust described in Code §219(g)(5)(A) or (B), maintained
by the Employer; and (3) if the Sponsoring Employer has elected the SIMPLE
401(k) provisions in the Adoption Agreement, then to the extent that any other
provision of the Plan is inconsistent with the provisions of this Section, the
provisions of this Section will govern.     (b)   Definitions. The following
terms have the following meanings for purposes of this Section:

  (1)   Year. The term “Year” means the calendar year.     (2)   Eligible
Employee. The term “Eligible Employee” means any Employee who is entitled to
make Elective Deferrals under the terms of this Section of the Plan.     (3)  
Eligible Employer. The term “Eligible Employer” means, with respect to any Year,
an Employer that had no more than 100 Employees who received at least $5,000 of
Compensation from the Employer for the preceding Year. In applying the preceding
sentence, all Employees of controlled groups of corporations under Code §414(b),
all Employees of trades or businesses (whether incorporated or not) under common
control under Code §414(c), all Employees of affiliated service groups under
Code §414(m), and Leased Employees required to be treated as the Employer’s
Employees under Code §414(n), are taken into account. An Eligible Employer that
adopts this amendment and fails to be an

          DC Basic Plan #01   Page 62 of 126   July 2008

 



--------------------------------------------------------------------------------



 



      Eligible Employer for any subsequent Year is treated as an Eligible
Employer for the 2 Years following the last Year the Employer was an Eligible
Employer. If the failure is due to any acquisition, disposition, or similar
transaction involving an Eligible Employer, the preceding sentence applies only
if the provisions of Code §410(b)(6)(C)(i) are satisfied.     (4)  
Compensation. The term “Compensation” means the sum of the wages, tips and other
compensation from the Employer subject to federal income tax withholding (as
described in Code §6051(a)(3)) and the Employee’s Elective Deferrals made under
this or any other 401(k) Plan, and, if applicable, elective deferrals under a
Code §408(p) SIMPLE plan, a SARSEP, or a Code §403(b) annuity contract and
compensation deferred under a Code §457 plan, required to be reported by the
Employer on Form W-2 as described in Code §6051(a)(8). For Self-Employed
Individuals, the term “Compensation” means net earnings from self-employment
determined under Code §1402(a) prior to subtracting any contributions made under
this Plan on behalf of the individual. The Code §401(a)(17) Compensation Limit
applies to the Compensation under this Section except with respect to Matching
Contributions, if any, made in accordance with paragraph (f) below.

  (c)   Salary Reduction Election. Each Eligible Employee may make a salary
reduction election to have his or her Compensation reduced for the Year in any
amount selected by the Eligible Employee. The Employer will make a salary
reduction contribution to the Plan, as an Elective Deferral, in the amount by
which the Eligible Employee’s Compensation has been reduced. The limitation on
salary reduction contributions is $7,000 for 2002 and increasing by $1,000 for
each Year thereafter up to $10,000 for 2005 and later Years. After 2005, the
$10,000 limit will be adjusted (but only in $500 increments) by the Secretary of
the Treasury for cost-of-living increases under Code §408(p)(2)(E). Beginning in
2002, the amount of an Eligible Employee’s salary reduction contributions
permitted for a Year is increased for Eligible Employees aged 50 or over by the
end of the Year by the amount of allowable Catch-Up Contributions. The Catch-Up
Contribution Limit in a SIMPLE 401(k) Plan is $500 for 2002, increasing by $500
for each Year thereafter up to $2,500 for 2006. After 2006, the Catch-Up
Contribution Limit of $2,500 will be adjusted by the Secretary of the Treasury
for cost-of-living increases under Code §414(v)(2)(C). Any such adjustments will
be in multiples of $500. Catch-Up Contributions are otherwise treated the same
as other salary reduction contributions.     (d)   Election Period. In addition
to any other election periods provided under the Plan, each Eligible Employee
may make or modify a salary reduction election during the 60-day period
immediately preceding each January 1st. For the Year that an Eligible Employee
becomes eligible to make Elective Deferrals under this Section, the 60-day
election period requirement of this Section is deemed satisfied if the Eligible
Employee may make or modify a salary reduction election during a 60-day period
that includes either the date the Eligible Employee becomes eligible or the day
before. An Eligible Employee may terminate a salary reduction election any time
during the Year.     (e)   Notice Requirements. The Employer will notify each
Eligible Employee prior to the 60-day election period described in paragraph
(d) that he or she can make a salary reduction election or modify a prior
election in that period. The notification will indicate whether the Employer
will provide a 3% Matching Contribution of paragraph (f) or a 2% Non-Elective
Contribution of paragraph (g).     (f)   Matching Contributions. If elected in
the Adoption Agreement, the Employer will contribute a Matching Contribution
each Year on behalf of each Eligible Employee who makes a salary reduction
election under paragraph (c) above. The amount of the Matching Contribution will
be equal to the Eligible Employee’s Elective Deferrals up to, as elected in the
Adoption Agreement, either (1) a limit of 3% of the Eligible Employee’s
Compensation for the full calendar Year; or (2) a reduced limit, provided the
following requirements are met: (A) The limit is not reduced below 1%; (B) The
limit is not reduced for more than 2 calendar Years during the 5-Year period
ending with the calendar Year the reduction is effective; and (C) each Eligible
Employee is notified of the reduced Matching Contribution limit within a
reasonable period of time before such Eligible Employee’s 60-day election period
for that calendar Year. For purposes of (B) above, the limit is not reduced for
any Year that any SIMPLE Plan of the Employer is not in effect or for any
calendar Year with respect to which the Employer makes Non-Elective
Contributions to a SIMPLE Plan.     (g)   Non-Elective Contributions. If elected
in the Adoption Agreement by the Sponsoring Employer, the Employer will
contribute a Non-Elective Contribution of 2% of Compensation for the full
calendar Year for each Eligible Employee who received at least $5,000 of
Compensation from the Employer for the Year, or such lesser amount of
Compensation as elected in the Adoption Agreement.

          DC Basic Plan #01   Page 63 of 126   July 2008

 



--------------------------------------------------------------------------------



 



  (h)   Limitation on Other Contributions. No Employer or Employee contributions
may be made to this Plan for the Year other than salary reduction contributions
of paragraph (c) above, Matching Contributions of paragraph (f) above,
Non-Elective Contributions of paragraph (g) above, and Rollover Contributions as
described in Regulation §1.402(c)-2, Q & A-1(a).     (i)   Code §415
Limitations. The provisions of this Plan implementing the limitations of Code
§415 apply to Matching Contributions and Non-Elective Contributions.     (j)  
Vesting. All benefits attributable to contributions made under this Section are
100% Vested at all times and all previous contributions made under the Plan are
100% Vested as of the beginning of the Year that the SIMPLE 401(k) provisions of
this Section apply to the Plan.     (k)   Top Heavy Rules. The Plan is not
treated as a Top Heavy Plan under Code §416 for any Year for which the
provisions of this Section are effective and satisfied.     (l)  
Nondiscrimination Tests. The Plan is treated as meeting the requirements of Code
§401(k)(3)(A)(ii) and §401(m)(2) for any Year for which the provisions of this
Section are effective and satisfied.

3.17   Deemed IRA Contributions. If the Sponsoring Employer elects in the
Adoption Agreement, then each Participant may make Deemed IRA Contributions to
the Plan and the following provisions will apply:

  (a)   Limitations on Deemed IRA Contributions. No Deemed IRA Contributions
will be accepted unless such contributions are in cash. The total of such
contributions will not exceed the following annual cash contribution limit: (1)
$3,000 for any taxable year beginning in 2002 through 2004; (2) $4,000 for any
taxable year beginning in 2005 through 2007; and (3) $5,000 for any taxable year
beginning in 2008 and years thereafter. After 2008, the annual cash contribution
limit of the prior sentence will be adjusted by the Secretary of the Treasury
for cost-of-living increases under Code §219(b)(5)(C). Such adjustments will be
in multiples of $500. In the case of Participants who are age 50 or over by the
end of their taxable years, the annual cash contribution limit is increased by
$500 for each taxable year beginning in 2002 through 2005 and $1,000 for each
taxable year beginning in 2006 and years thereafter.     (b)   Investments of
Contributions. A Participant’s Deemed IRA Contribution Account will be invested
in such assets as permitted by Code §408. If a Participant’s Deemed IRA
Contribution Account acquires collectibles within the meaning of Code §408(m)
after December 31, 1981, then such assets of the Deemed IRA Contribution Account
will be treated as a distribution in an amount equal to the cost of such
collectibles. No portion of a Participant’s Deemed IRA Contribution Account will
be invested in life insurance contracts.     (c)   100% Vesting and Separate
Records. An Employee will have a 100% Vested Interest in his or her Deemed IRA
Contribution Account at all times. Separate records will be maintained for each
Participant.     (d)   Application of Code §408(a)(6) to Participant’s Deemed
IRA Contribution Account. Notwithstanding any provision of this Plan to the
contrary, the distribution of a Participant’s interest in the Participant’s
Deemed IRA Contribution Account will be made in accordance with the requirements
of Code §408(a)(6) and the Regulations thereunder, the provisions of which are
herein incorporated by reference. If distributions are made from an annuity
contract purchased from an insurance company, then distributions thereunder must
satisfy the requirements of Temporary Regulations §1.401(a)(9)-6T, Q&A-4, rather
than paragraphs (d)(1)(A), (d)(1)(B) and (d)(1)(C) below and Section 5.9. The
required minimum distributions calculated for this Deemed IRA Contribution
Account may be withdrawn from another IRA of the individual in accordance with
Regulation §1.408-8, Q&A-9. Distribution of a Participant’s interest in the
Participant’s Deemed IRA Contribution Account will be made in accordance with
the following:

  (1)   General Rules. All distributions from Participant’s Deemed IRA
Contribution Account will be made in accordance with the following general
rules:

  (A)   Required Beginning Date. The entire value of the account of the
individual for whose benefit the account is maintained will commence to be
distributed no later than April 1st following the calendar year in which such
individual attains age 701/2 (known as the “Required Beginning Date”) over the
life of such individual or the lives of such individual and his or her
designated beneficiary;

          DC Basic Plan #01   Page 64 of 126   July 2008

 



--------------------------------------------------------------------------------



 



  (B)   Distributable Amount. The amount to be distributed each year, beginning
with the calendar year in which the individual attains age 701/2 and continuing
through the year of death, will not be less than the quotient obtained by
dividing the value of the Deemed IRA Contribution Account as of the end of the
preceding year by the distribution period in the Uniform Lifetime Table in
Regulation §1.401(a)(9)-9, Q&A-2, using the individual’s age as of his or her
birthday in the year. However, if the individual’s sole designated beneficiary
is his or her surviving spouse and such spouse is more than 10 years younger
than the individual, then the distribution period is determined under the Joint
and Last Survivor Table in Regulation §1.401(a)(9)-9, Q&A-3, using the ages as
of the individual’s and spouse’s birthdays in the year.     (C)   Timing of
Distributions. The required minimum distribution for the year that the
individual attains age 701/2 can be made as late as April 1st of the following
year. The required minimum distribution for any other year must be made by the
end of such year.

  (2)   Required Minimum Distributions After the Participant’s Death. Required
minimum distributions will be made after a Participant’s death in accordance
with the following provisions:

  (A)   Death On or After Required Beginning Date. If the individual dies on or
after the Required Beginning Date, his or her remaining interest will be
distributed at least as rapidly as follows:

  (i)   Surviving Spouse Is Not Sole Designated Beneficiary. If the designated
beneficiary is someone other than the individual’s surviving spouse, the
remaining interest will be distributed over the remaining life expectancy of the
designated beneficiary, with such life expectancy determined using the
beneficiary’s age as of his or her birthday in the year following the year of
the individual’s death, or over the period described in paragraph (d)(2)(A)(iii)
below if longer.     (ii)   Surviving Spouse Is Sole Designated Beneficiary. If
the individual’s sole designated beneficiary is the individual’s surviving
spouse, the remaining interest will be distributed over such spouse’s life or
over the period described in paragraph (d)(2)(A)(iii) below if longer. Any
interest remaining after such spouse’s death will be distributed over such
spouse’s remaining life expectancy determined using the spouse’s age as of his
or her birthday in the year of the spouse’s death, or, if the distributions are
being made over the period described in paragraph (d)(2)(A)(iii) below, over
such period.     (iii)   No Designated Beneficiary. If there is no designated
beneficiary, or if applicable by operation of paragraph (d)(2)(A)(i) or
(d)(2)(A)(ii) above, the remaining interest will be distributed over the
individual’s remaining life expectancy determined in the year of the
individual’s death.     (iv)   Amount of Distribution. The amount to be
distributed each year under paragraph (d)(2)(A)(i), (d)(2)(A)(ii), or
(d)(2)(A)(iii), beginning with the calendar year following the calendar year of
the individual’s death, is the quotient obtained by dividing the value of the
Deemed IRA Contribution Account as of the end of the preceding year by the
remaining life expectancy specified in such paragraph. Life expectancy is
determined using the Single Lifetime Table in Regulation §1.401(a)(9)-9, Q&A-1.
If distributions are being made to a surviving spouse as the sole designated
beneficiary, such spouse’s remaining life expectancy for a year is the number in
the Single Life Table corresponding to such spouse’s age in the year. In all
other cases, remaining life expectancy for a year is the number in the Single
Life Table corresponding to the beneficiary’s or individual’s age in the year
specified in paragraph (d)(2)(A)(i), (d)(2)(A)(ii), or (d)(2)(A)(iii) and
reduced by 1 for each subsequent year.

  (B)   Death Before Required Beginning Date. If the individual dies before the
required beginning date, his or her entire interest will be distributed at least
as rapidly as follows:

  (i)   Surviving Spouse Is Not Sole Designated Beneficiary. If the designated
beneficiary is someone other than the individual’s surviving spouse, the entire
interest will be distributed, starting by the end of the calendar year following
the calendar year of the individual’s death, over the remaining life expectancy
of the designated beneficiary, with such life expectancy determined using the
age of the beneficiary as of his or her birthday in the year following the year
of the individual’s death, or, if elected, in accordance with paragraph
(d)(2)(B)(iii) below.

          DC Basic Plan #01   Page 65 of 126   July 2008

 



--------------------------------------------------------------------------------



 



  (ii)   Surviving Spouse Is Sole Designated Beneficiary. If the individual’s
sole designated beneficiary is the individual’s surviving spouse, the entire
interest will be distributed, starting by the end of the calendar year following
the calendar year of the individual’s death (or by the end of the calendar year
in which the individual would have attained age 70 1/2, if later), over such
spouse’s life, or, if elected, in accordance with paragraph (d)(2)(B)(iii)
below. If the surviving spouse dies before distributions are required to begin,
the remaining interest will be distributed, starting by the end of the calendar
year following the calendar year of the spouse’s death, over the spouse’s
designated beneficiary’s remaining life expectancy in determined using such
beneficiary’s age as of his or her birthday in the year following the death of
the spouse, or, if elected, will be distributed in accordance with paragraph
(d)(2)(B)(iii) below. If the surviving spouse dies after distributions are
required to begin, any remaining interest will be distributed over the spouse’s
remaining life expectancy determined using the spouse’s age as of his or her
birthday in the year of the spouse’s death.     (iii)   No Designated
Beneficiary. If there is no designated beneficiary, or if applicable by
operation of paragraph (d)(2)(B)(i) or (d)(2)(B)(ii) above, the entire interest
will be distributed by the end of the calendar year containing the fifth
anniversary of the individual’s death (or of the spouse’s death in the case of
the surviving spouse’s death before distributions are required to begin under
paragraph (d)(2)(B)(ii) above).     (iv)   Amount of Distribution. The amount to
be distributed each year under paragraph (d)(2)(B)(i) or (d)(2)(B)(ii) above is
the quotient obtained by dividing the value of the Deemed IRA Contribution
Account as of the end of the preceding year by the remaining life expectancy
specified in such paragraph. Life expectancy is determined using the Single
Lifetime Table in Regulation §1.401(a)(9)-9, Q&A-1. If distributions are being
made to a surviving spouse as the sole designated beneficiary, such spouse’s
remaining life expectancy for a year is the number in the Single Life Table
corresponding to such spouse’s age in the year. In all other cases, remaining
life expectancy for a year is the number in the Single Life Table corresponding
to the beneficiary’s age in the year specified in paragraph (d)(2)(B)(i) or
(d)(2)(B)(ii) and reduced by 1 for each subsequent year.

  (3)   Value of the Deemed IRA Contribution Account. The “value” of the Deemed
IRA Contribution Account includes the amount of any outstanding rollover,
transfer and recharacterization under Regulation §1.408-8, Q&A-7 and Q&A-8.    
(4)   Spousal Treatment of Deemed IRA Contribution Account. If the sole
designated beneficiary is the surviving spouse, the spouse may elect to treat
the Deemed IRA Contribution Account as his or her own IRA. This election will be
deemed to have been made if such surviving spouse makes a contribution to the
Deemed IRA Contribution Account or fails to take required distributions as a
beneficiary.

  (e)   No Commingling Permitted. The assets of the Deemed IRA Contribution
Account will not be commingled with other property except in a common trust fund
or common investment fund.     (f)   Trustee to Furnish Information. The Trustee
of a Deemed IRA Contribution Account will furnish annual calendar-year reports
concerning the status of the account and such information concerning required
minimum distributions as is prescribed by the IRS.     (g)   Substitution of
Trustee. A non-bank Trustee or custodian will substitute another Trustee or
custodian if the non-bank Trustee or custodian receives notice from the IRS that
such substitution is required because it has failed to comply with the
requirements of Regulation §1.408-2(e).     (h)   Definition of Compensation for
Deduction Limits. For purposes of determining the deductible limits for Deemed
IRA Contributions, the term “Compensation” means wages, salaries, professional
fees, or other amounts derived from or received for personal services actually
rendered (including, but not limited to commissions paid salesmen, compensation
for services on the basis of a percentage of profits, commissions on insurance
premiums, tips, and bonuses) and includes earned income, as defined in Code
§401(c)(2) (reduced by the deduction the self employed individual takes for
contributions made to a self-employed retirement plan). For purposes of this
definition, Code §401(c) will be applied as if the term trade or business for
purposes of Code §1402 included services derived from or received as earnings or
profits from property

          DC Basic Plan #01   Page 66 of 126   July 2008

 



--------------------------------------------------------------------------------



 



      (including but not limited to interest and dividends) or amounts not
includible in gross income. Compensation also does not include any amount
received as a pension or annuity or as deferred compensation. The term
“Compensation” will include any amount includible in the individual’s gross
income under Code §71 with respect to a divorce or separation instrument
described in Code §71(b)(2)(A).

3.18   Actual Deferral Percentage Test and Correction. If a 401(k) Plan is
subject to the Actual Deferral Percentage Test (ADP Test) for a Plan Year, then
the following rules will apply:

  (a)   The ADP Test. The ADP for Participants who are Highly Compensated
Employees for the Plan Year that is being tested and the ADP for Participants
who are Non-Highly Compensated Employees for the Applicable Plan Year must
satisfy one of the following tests:

  (1)   1.25 Test. The ADP for Participants who are Highly Compensated Employees
for the Plan Year that is being tested will not exceed the ADP for Participants
who are Non-Highly Compensated Employees for the Applicable Plan Year multiplied
by 1.25; or     (2)   Multiplied By 2 or 2% Test. The ADP for Participants who
are Highly Compensated Employees for the Plan Year that is being tested will not
exceed the ADP for Participants who are Non-Highly Compensated Employees for the
Applicable Plan Year multiplied by 2.0, provided, that the ADP for Participants
who are Highly Compensated Employees for the Plan Year that is being tested does
not exceed the ADP for Participants who are Non-Highly Compensated Employees for
the Applicable Plan Year by more than 2 percentage points.

  (b)   Testing Methods and Restriction. The Sponsoring Employer may elect
either the Prior Year Testing Method or Current Year Testing Method in the
Adoption Agreement. However, once the Sponsoring Employer has elected the
Current Year Testing Method, the Sponsoring Employer can elect the Prior Year
Testing Method for a Plan Year only if the Plan has used the Current Year
Testing Method for each of the preceding five (5) Plan Years (or if lesser, the
number of Plan Years that the Plan has been in existence) or if, as a result of
a merger or acquisition described in Code §410(b)(6)(C)(i), the Employer
maintains both a 401(k) plan using the Prior Year Testing Method and a 401(k)
plan using Current Year Testing Method and the change is made within the
transition period described in Code §410(b)(6)(C)(ii).     (c)   Prior Year
Testing Method for the First Plan Year. If the Sponsoring Employer has elected
the Prior Year Testing Method for the first Plan Year that the Plan permits any
Participant to make Elective Deferrals (and this is not a successor plan), then
the ADP for Participants who are Non-Highly Compensated Employees for the prior
Plan Year will be the greater of (1) three percent (3%), or (2) the ADP for
Participants who are Non-Highly Compensated Employees for the first Plan Year.  
  (d)   HCEs as Sole Participants in Plan Year Being Tested. If the Sponsoring
Employer has elected the Prior Year Testing Method and if there are no
Participants who were Non-Highly Compensated Employees in the prior Plan Year,
then the Plan will be deemed to satisfy the ADP Test for the Plan Year that is
being tested. Similarly, if the Sponsoring Employer has elected the Current Year
Testing Method and if there are no Participants who are Non-Highly Compensated
Employees in the current Plan Year, then the Plan will be deemed to satisfy the
ADP Test for the Plan Year that is being tested. The provisions of this
paragraph may be utilized with the permissive disaggregation rule of
Section 3.18(e)(2).     (e)   Special Rule for Early Participation. If this
401(k) Plan provides that Otherwise Excludable Participants are eligible to
participate and if the Plan applies Code §410(b)(4)(B) in determining whether
the 401(k) Plan meets the requirements of Code §410(b)(1), then in determining
whether the 401(k) Plan satisfies the ADP Test, the Sponsoring Employer may, in
the Sponsoring Employer’s discretion (but is not required to), either:

  (1)   Early Participation Rule. Pursuant to Code §401(k)(3)(F), perform the
ADP Test for the Plan (determined without regard to disaggregation under
Regulation §1.410(b)–7(c)(3)), by using the ADP for all Participants who are
Highly Compensated Employees for the Plan Year and the ADP for Participants who
are Non-Highly Compensated Employees for the Applicable Plan Year, disregarding
all Otherwise Excludable Participants who are Non-Highly Compensated Employees;
or

          DC Basic Plan #01   Page 67 of 126   July 2008

 



--------------------------------------------------------------------------------



 



  (2)   Permissive Disaggregation Rule. Pursuant to Regulation
§1.401(k)–1(b)(4), disaggregate the Plan into separate plans and perform the ADP
Test separately for all Participants who are Otherwise Excludable Participants
and for all Participants who are not Otherwise Excludable Participants.

  (f)   HCEs and NHCEs for a Particular Plan Year. A Participant is a Highly
Compensated Employee for a particular Plan Year if that Participant meets the
definition of a Highly Compensated Employee in effect for that Plan Year.
Similarly, a Participant is a Non-Highly Compensated Employee for a particular
Plan Year if the Participant does not meet the definition of a Highly
Compensated Employee in effect for that Plan Year.     (g)   ADP for an HCE in
Multiple CODAs of the Sponsoring Employer. The ADP for any Participant who is a
Highly Compensated Employee for the Plan Year and who is eligible to have
Elective Deferrals (and Qualified Non-Elective Contributions or Qualified
Matching Contributions, or both, if treated as Elective Deferrals for purposes
of the ADP Test) allocated to such Participant’s accounts under two or more cash
or deferral arrangements (CODAs) described in Code §401(k), that are maintained
by the Sponsoring Employer, will be determined as if such Elective Deferrals
(and, if applicable, such Qualified Non-Elective Contributions or Qualified
Matching Contributions, or both) were made under a single arrangement. If a
Highly Compensated Employee participates in two or more CODAs of the Sponsoring
Employer that have different plan years, all Elective Deferrals made during the
Plan Year under all such arrangements will be aggregated. For Plan Years
beginning prior to 2006 (or the year of such earlier effective date as may be
provided in a separate amendment for implementing the final §401(k) Regulations
and as permitted by such Regulations), all such CODAs ending with or within the
same calendar year will be treated as a single arrangement. Notwithstanding the
foregoing, certain plans will be treated as separate if mandatorily
disaggregated under the §401(k) Regulations.     (h)   Plan Aggregation and
Coverage Change Rules. If this Plan satisfies the requirements of Code §401(k),
§401(a)(4), or §410(b) only by being aggregated with one or more other plans of
the Sponsoring Employer, or if one or more other plans satisfy the requirements
of Code §401(k), §401(a)(4), or §410(b) only by being aggregated with this Plan,
then this Section will be applied by determining the ADP of the Employees as if
all such plans (including this Plan) were a single plan. If the Prior Year
Testing Method is being used and if more than 10% of the Employer’s NHCEs are
involved in a plan coverage change as defined in Regulation §1.401(k)-2(c)(4),
then any adjustments to the Non-Highly Compensated Employees’ ADP for the prior
Plan Year will be made in accordance with such Regulations. Plans may be
aggregated in order to satisfy Code §401(k) only if they have the same Plan Year
and use the same ADP testing method (the Prior Year Testing Method or the
Current Year Testing Method).     (i)   Contributions Must Be Made Within 12
Months. Elective Deferrals, Qualified Non-Elective Contributions, and Qualified
Matching Contributions must be made, for purposes of determining the ADP Test,
by the end of the 12-month period immediately following the Plan Year to which
the contributions relate.     (j)   Correction Methods for Failed ADP Test. If a
401(k) Plan is subject to the Actual Deferral Percentage Test (ADP Test) for a
Plan Year and the Plan fails to satisfy the ADP Test for such Plan Year, then
the Sponsoring Employer will use one or more of the following correction methods
to satisfy the ADP Test for such Plan Year (and the Sponsoring Employer has the
discretion to determine which one or more of the correct methods may be used to
satisfy the ADP Test):

  (1)   Distribution of Excess Contributions Plus Income or Loss. Excess
Contributions of Highly Compensated Employee(s), plus any income and minus any
loss allocable to such Excess Contributions, may be distributed pursuant to
Section 5.19.     (2)   Recharacterization as Voluntary Employee Contributions.
If the Sponsoring Employer elects in the Adoption Agreement to permit Voluntary
Employee Contributions and if elected by a Participant, then, subject to the ACP
Test and to the extent that the recharacterization does not create Excess
Aggregation Contributions, Elective Deferrals allocated to a Highly Compensated
Employee as Excess Contributions may be recharacterized as Voluntary Employee
Contributions. Such Participant will treat Excess Contributions allocated to
such Participant as an amount distributed to the Participant and then
contributed by the Participant to the Plan as Voluntary Employee Contributions.
Recharacterized amounts will remain nonforfeitable. Amounts may not be
recharacterized by a HCE to the extent that such amount in combination with
other Voluntary Employee Contributions made by that Employee would exceed any
stated limit under the Plan on Voluntary Employee Contributions.
Recharacterization

          DC Basic Plan #01   Page 68 of 126   July 2008

 



--------------------------------------------------------------------------------



 



      must occur no later than 21/2 months after the last day of the Plan Year
in which such Excess Contributions arose and is deemed to occur no earlier than
the date that the last Highly Compensated Employee is informed in writing of the
amount recharacterized and the consequences thereof.

  (3)   Recharacterization as Catch-Up Contributions. If the Sponsoring Employer
elects in the Adoption Agreement to permit Catch-Up Contributions, then (i) to
the extent that a catch-up eligible Participant who is a Highly Compensated
Employee is to receive a distribution of Excess Contributions, and (ii) to the
extent that such catch-up eligible Participant has not exceeded the
Participant’s Catch-Up Contribution Limit, the Excess Contributions of such
Participant may be recharacterized as Catch-Up Contributions (to the extent that
the recharacterized Catch-Up Contributions do not cause the Catch-Up
Contribution Limit to be exceeded for the taxable year of the Participant).    
(4)   QMACs and QNECs. The Sponsoring Employer may make Qualified Matching
Contributions pursuant to Section 3.7 and/or Qualified Non-Elective
Contributions pursuant to Section 3.8 to satisfy the ADP Test., subject to the
following limitations:

  (A)   Limitation on Disproportionate QNECs. Qualified Non-Elective
Contributions cannot be taken into account in the ADP Test of a Plan Year for a
NHCE to the extent the QNECs exceed the product of (i) that NHCE’s Code §414(s)
Compensation, multiplied by (ii) the greater of [a] 5% (or 10% of a NHCE’s Code
§414(s) Compensation with respect to an Employer’s obligation to make Prevailing
Wage Contributions to the Plan), or [b] two times the Plan’s Representative
Contribution Rate. Any QNEC used in an ACP Test under Regulation
§1.401(m)–2(a)(6) (including the determination of the Representative
Contribution Rate for purposes of Regulation §1.401(m)–2(a)(6)(v)(B)), cannot be
used for purposes of the ADP Test (including the determination of the
Representative Contribution Rate for purposes of the ADP Test).     (B)  
Limitation on QMACs. Qualified Matching Contributions are permitted to be used
in the ADP Test only to the extent that such Qualified Matching Contributions
are Matching Contributions that are not precluded from being taken into account
under the ACP Test for the Plan Year under the rules of Regulation
§1.401(m)–2(a)(5)(ii).     (C)   Prohibition Against Double-Counting. Qualified
Non-Elective Contributions and Qualified Matching Contributions cannot be taken
into account in the ADP Test to the extent such contributions are taken into
account for purposes of satisfying any other ADP Test, any ACP Test, or the
requirements of Regulation §1.401(k)–3, §1.401(m)–3 or §1.401(k)–4. Matching
Contributions that are made pursuant to Regulation §1.401(k)–3(c) cannot be
taken into account under the ADP Test. Furthermore, if this Plan switches from
the Current Year Testing Method to the Prior Year Testing Method pursuant to
Regulation §1.401(k)–2(c), then Qualified Non-Elective Contributions that are
taken into account under the Current Year Testing Method for a Plan Year may not
be taken into account under the Prior Year Testing Method for the next Plan
Year.

3.19   Actual Contribution Percentage Test and Correction. If a 401(m) Plan is
subject to the Actual Contribution Percentage Test (ACP Test) for a Plan Year,
then the following rules will apply:

  (a)   The ACP Test. The ACP for Participants who are Highly Compensated
Employees for the Plan Year that is being tested and the ACP for Participants
who are Non-Highly Compensated Employees for the Applicable Plan Year must
satisfy one of the following tests:

  (1)   1.25 Test. The ACP for Participants who are Highly Compensated Employees
for the Plan Year that is being tested will not exceed the ACP for Participants
who are Non-Highly Compensated Employees for the Applicable Plan Year multiplied
by 1.25; or     (2)   Multiplied By 2 or 2% Test. The ACP for Participants who
are Highly Compensated Employees for the Plan Year that is being tested will not
exceed the ACP for Participants who are Non-Highly Compensated Employees for the
Applicable Plan Year multiplied by 2.0, provided, that the ACP for Participants
who are Highly Compensated Employees for the Plan Year that is being tested does
not exceed the ACP for Participants who are Non-Highly Compensated Employees for
the Applicable Plan Year by more than 2 percentage points.

          DC Basic Plan #01   Page 69 of 126   July 2008

 



--------------------------------------------------------------------------------



 



  (b)   Testing Methods and Restriction. The Sponsoring Employer may elect
either the Prior Year Testing Method or Current Year Testing Method in the
Adoption Agreement. However, once the Sponsoring Employer has elected the
Current Year Testing Method, the Sponsoring Employer can elect the Prior Year
Testing Method for a Plan Year only if the Plan has used the Current Year
Testing Method for each of the preceding five (5) Plan Years (or if lesser, the
number of Plan Years that the Plan has been in existence) or if, as a result of
a merger or acquisition described in Code §410(b)(6)(C)(i), the Employer
maintains both a 401(m) plan using the Prior Year Testing Method and a 401(m)
plan using Current Year Testing Method and the change is made within the
transition period described in Code §410(b)(6)(C)(ii).     (c)   Prior Year
Testing Method for the First Plan Year. If the Sponsoring Employer has elected
the Prior Year Testing Method for the first Plan Year that the Plan permits any
Participant to make Employee Contributions, provides for Non-Safe Harbor
Matching Contributions, or both (and this is not a successor plan), then the ACP
for Participants who are Non-Highly Compensated Employees for the prior Plan
Year will be the greater of (1) three percent (3%), or (2) the ACP for
Participants who are Non-Highly Compensated Employees for the first Plan Year.  
  (d)   HCEs as Sole Participants in Plan Year Being Tested. If the Sponsoring
Employer has elected the Prior Year Testing Method and if there are no
Participants who were Non-Highly Compensated Employees in the prior Plan Year,
then the Plan will be deemed to satisfy the ACP Test for the Plan Year that is
being tested. Similarly, if the Sponsoring Employer has elected the Current Year
Testing Method and if there are no Participants who are Non-Highly Compensated
Employees in the current Plan Year, then the Plan will be deemed to satisfy the
ACP Test for the Plan Year that is being tested. The provisions of this
paragraph may be utilized with the permissive disaggregation rule of
Section 3.19(e)(2).     (e)   Special Rule for Early Participation. If this
401(m) Plan provides that Otherwise Excludable Participants are eligible to
participate and if the Plan applies Code §410(b)(4)(B) in determining whether
the 401(m) Plan meets the requirements of Code §410(b)(1), then in determining
whether the 401(m) Plan satisfies the ACP Test, the Sponsoring Employer may, in
the Sponsoring Employer’s discretion (but is not required to), either:

  (1)   Early Participation Rule. Pursuant to Code §401(m)(5)(C), perform the
ACP Test for the Plan (determined without regard to disaggregation under
Regulation §1.410(b)–7(c)(3)), by using the ACP for all Participants who are
Highly Compensated Employees for the Plan Year and the ACP for Participants who
are Non-Highly Compensated Employees for the Applicable Plan Year, disregarding
all Otherwise Excludable Participants who are Non-Highly Compensated Employees;
or     (2)   Permissive Disaggregation Rule. Pursuant to Regulation
§1.401(m)—1(b)(4), disaggregate the Plan into separate plans and perform the ACP
Test separately for all Participants who are Otherwise Excludable Participants
and for all Participants who are not Otherwise Excludable Participants.

  (f)   HCEs and NHCEs for a Particular Plan Year. A Participant is a Highly
Compensated Employee for a particular Plan Year if that Participant meets the
definition of a Highly Compensated Employee in effect for that Plan Year.
Similarly, a Participant is a Non-Highly Compensated Employee for a particular
Plan Year if the Participant does not meet the definition of a Highly
Compensated Employee in effect for that Plan Year.     (g)   Plan Aggregation
and Coverage Change Rules. If this Plan satisfies the requirements of Code
§401(m), §401(a)(4), or §410(b) only by being aggregated with one or more other
plans of the Sponsoring Employer, or if one or more other plans satisfy the
requirements of Code §401(m), §401(a)(4), or §410(b) only by being aggregated
with this Plan, then this Section will be applied by determining the ACP of the
Employees as if all such plans (including this Plan) were a single plan. If the
Plan uses the Prior Year Testing Method and if more than 10% of the Employer’s
NHCEs are involved in a plan coverage change as defined in Regulation
§1.401(m)-2(c)(4), then any adjustments to the NHCEs’ ACP for the prior Plan
Year will be made in accordance with such Regulations. Plans may be aggregated
in order to satisfy Code §401(m) only if they have the same Plan Year and use
the same ACP testing method (the Prior Year Testing Method or the Current Year
Testing Method).

          DC Basic Plan #01   Page 70 of 126   July 2008

 



--------------------------------------------------------------------------------



 



  (h)   Disproportionate Matching Contributions With Respect to Elective
Deferrals Excluded From ACP Test. A Matching Contribution with respect to an
Elective Deferral for a Participant who is a Non-Highly Compensated Employee is
not taken into account under the ACP Test for a Plan Year to the extent that the
Matching Contribution exceeds the greatest of (1) 5% of such Participant’s Code
§414(s) Compensation; (2) 100% of the Participant’s Elective Deferrals for the
Plan Year; and (3) the product of 2 times the Plan’s Representative Matching
Rate and the Participant’s Elective Deferrals for the Plan Year.     (i)  
Disproportionate Matching Contributions With Respect to Employee Contributions
Excluded From ACP Test. If the Plan provides a Match Contribution with respect
to the sum of a Participant’s Employee Contributions and Elective Deferrals,
then the sum of the Participant’s Employee Contributions and Elective Deferrals
is substituted for the amount of the Participant’s Elective Deferrals in
paragraph (h). Similarly, if the Plan provides a Match Contribution with respect
to a Participant’s Employee Contributions (but not Elective Deferrals), then the
Participant’s Employee Contributions are substituted for the amount of the
Participant’s Elective Deferrals in paragraph (h).     (j)   Matching
Contributions Taken Into Account Under Safe Harbor Provisions. If this Plan
satisfies the ACP safe harbor requirements of Code §401(m)(11) for a Plan Year
but nonetheless must satisfy the ACP Test because the Plan provides for Employee
Contributions for such Plan Year, then the Sponsoring Employer is permitted (but
is not required) to apply the ACP Test by disregarding all Matching
Contributions with respect to all Participants. In addition, if this Plan
satisfies the ADP safe harbor requirements of Regulation §1.401(k)–3 for a Plan
Year using ADP Safe Harbor Matching Contributions but does not satisfy the ACP
safe harbor requirements of Code §401(m)(11) for such Plan Year, then the
Sponsoring Employer is permitted (but is not required) to apply the ACP Test by
excluding Matching Contributions with respect to all Participants that do not
exceed 4% of each Participant’s Code §414(s) Compensation. If the Plan
disregards any Matching Contributions pursuant to this paragraph, then this
disregard must be applied to all Participants.     (k)   Multiple Use Test.
Effective for Plan Years beginning after December 31, 2001, the multiple use
test is repealed and does not apply to this Plan, pursuant to EGTRRA §666.    
(l)   Correction Methods for Failed ACP Test. If a 401(m) Plan is subject to the
Actual Contribution Percentage Test (ACP Test) for a Plan Year and the Plan
fails to satisfy the ACP Test for such Plan Year, then the Sponsoring Employer
will use one or more of the following correction methods to satisfy the ACP Test
for such Plan Year (and the Sponsoring Employer has the discretion to determine
which one or more of the correct methods may be used to satisfy the ACP Test):

  (1)   Distribution of Excess Aggregate Contributions Plus Income or Loss.
Excess Aggregate Contributions of Highly Compensated Employee(s), plus any
income and minus any loss allocable to such Excess Aggregate Contributions, may
be forfeited (if forfeitable) and may be distributed (if non-forfeitable),
pursuant to Section 5.20.     (2)   QNECs and QMACs. The Sponsoring Employer may
make Qualified Matching Contributions pursuant to Section 3.7 and/or Qualified
Non-Elective Contributions pursuant to Section 3.8 to satisfy the ACP Test,
subject to the following limitations: (A) Qualified Non-Elective Contributions
are permitted to be used in the ACP Test only to the extent that such Qualified
Non-Elective Contributions satisfy the limitations of Section 1.44(e); and (B)
Qualified Matching Contributions are permitted to be used in the ACP Test only
to the extent that such Qualified Matching Contributions satisfy the limitations
of Sections 1.44(c), 1.44(f), 1.44(g), and either 3.19(h) or 3.19(i).

3.20   ADP Safe Harbor Contributions. A 401(k) Plan that satisfies the ADP Safe
Harbor Contribution requirements of Code §401(k)(12) for a Plan Year is a Safe
Harbor 401(k) Plan if it satisfies the following requirements:

  (a)   ADP Safe Harbor Contribution. The Sponsoring Employer makes an ADP Safe
Harbor Contribution on behalf of each Safe Harbor Participant, equal to either
an ADP Safe Harbor Non-Elective Contribution or an ADP Safe Harbor Matching
Contribution, that satisfies the following requirements:

  (1)   ADP Safe Harbor Non-Elective Contribution. An ADP Safe Harbor
Non-Elective Contribution equal to at least three percent (3%) of the Safe
Harbor Participant’s Compensation for the Plan Year; or

          DC Basic Plan #01   Page 71 of 126   July 2008

 



--------------------------------------------------------------------------------



 



  (2)   ADP Safe Harbor Matching Contribution. An ADP Safe Harbor Matching
Contribution in an amount determined under either a basic matching formula or an
enhanced matching formula, that satisfies the following requirements:

  (A)   Basic Matching Formula. An ADP Safe Harbor Matching Contribution in an
amount equal to the sum of (i) 100% of the amount of the Safe Harbor
Participant’s Elective Deferrals that do not exceed 3% of the Safe Harbor
Participant’s Compensation; plus (ii) 50% of the amount of the Safe Harbor
Participant’s Elective Deferrals that exceed 3% of the Safe Harbor Participant’s
Compensation but that do not exceed 5% of the Safe Harbor Participant’s
Compensation.     (B)   Enhanced Matching Formula. An ADP Safe Harbor Matching
Contribution formula that, at any rate of Safe Harbor Participant’s Elective
Deferrals, provides an aggregate amount of ADP Safe Harbor Matching
Contributions that is at least equal to the aggregate amount of ADP Safe Harbor
Matching Contributions that would have been provided under the basic matching
formula of paragraph (a)(2)(A). Furthermore, the ratio of a Safe Harbor
Participant’s ADP Safe Harbor Matching Contributions under the enhanced matching
formula for a Plan Year to the Safe Harbor Participant’s Elective Deferrals may
not increase as the amount of a Safe Harbor Participant’s Elective Deferrals
increases.     (C)   Limitation on HCE Matching Contributions. The ratio of ADP
Safe Harbor Matching Contributions to Elective Deferrals of a Safe Harbor
Participant who is a Highly Compensated Employee must not exceed the ratio of
ADP Safe Harbor Matching Contributions to Elective Deferrals of any Safe Harbor
Participant who is a Non-Highly Compensated Employee with Elective Deferrals at
the same percentage of Compensation as any Highly Compensated Employee.     (D)
  ADP Safe Harbor Matching Contributions on Employee Contributions. ADP Safe
Harbor Matching Contributions may be made on both Elective Deferrals and
Employee Contributions if the ADP Safe Harbor Matching Contributions are made
with respect to the sum of Elective Deferrals and Employee Contributions on the
same terms as ADP Safe Harbor Matching Contributions that are made with respect
to Elective Deferrals alone. Alternatively, ADP Safe Harbor Matching
Contributions may be made on both Elective Deferrals and Employee Contributions
if the ADP Safe Harbor Matching Contributions on Elective Deferrals are not
affected by the amount of Employee Contributions.     (E)   Periodic Matching
Contributions. If the Employer elects to contribute and allocate separately ADP
Safe Harbor Matching Contributions for an Allocation Period of less than the
Plan Year (e.g., each payroll period or with respect to all payroll periods
ending with or within each month or quarter of a Plan Year), then such ADP Safe
Harbor Matching Contributions with respect to any Elective Deferrals made during
a Plan Year quarter will be contributed to the Plan by the last day of the
immediately following Plan Year quarter.     (F)   Catch-Up Contributions. With
respect to ADP Safe Harbor Matching Contributions, Catch-Up Contributions will
be treated as any other Elective Deferrals and will be matched according to the
ADP Safe Harbor Matching Contribution formula as if the Catch-Up Contributions
were any other Elective Deferrals.     (G)   Permissible Restrictions on
Elective Deferrals by NHCEs. Elective Deferrals by Safe Harbor Participants who
are NHCEs cannot be restricted, except pursuant to the following rules:

  (i)   Restrictions on Election Periods. The Plan may limit the frequency and
duration of periods in which Safe Harbor Participants may make or change cash or
deferred elections under the Plan. However, a Safe Harbor Participant must have
a reasonable opportunity (including a reasonable period after receipt of the
Safe Harbor Notice) to make or change a cash or deferred election for the Plan
Year. A 30-day period is deemed to be a reasonable period to make or change a
cash or deferred election.

          DC Basic Plan #01   Page 72 of 126   July 2008

 



--------------------------------------------------------------------------------



 



  (ii)   Restrictions on Amount of Elective Deferrals. The Plan may limit the
amount of Elective Deferrals that may be made by a Safe Harbor Participant,
provided that each Safe Harbor Participant who is a NHCE is permitted (unless
restricted under paragraph (a)(2)(G)(iv)) to make Elective Deferrals in an
amount that is at least sufficient to receive the maximum amount of ADP Safe
Harbor Matching Contributions available under the Plan for the Plan Year, and
the Safe Harbor Participant who is a NHCE is permitted to elect any lesser
amount of Elective Deferrals. However, the Plan may limit cash or deferred
elections to whole percentages of Compensation or whole dollar amounts.    
(iii)   Restrictions on Types of Compensation that May Be Deferred. The Plan may
limit the types of Compensation that may be deferred by a Safe Harbor
Participant, provided that each Safe Harbor Participant who is a Non-Highly
Compensated Employee is permitted to make Elective Deferrals under a definition
of Compensation that is a reasonable definition of compensation within the
meaning of Regulation §1.414(s)–1(d)(2). Therefore, the definition of
Compensation from which Elective Deferrals may be made is not required to
satisfy the nondiscrimination requirement of Regulation §1.414(s)–1(d)(3).    
(iv)   Restrictions Due to Limitations Under the Code. The Plan may limit the
amount of Elective Deferrals made by an a Safe Harbor Participant under the Plan
either [a] because of the limitations of Code §402(g) or §415; or [b] because,
on account of a financial hardship distribution, the Safe Harbor Participant’s
ability to make Elective Deferrals has been suspended for 6 months in accordance
with Regulation §1.401(k)–1(d)(3)(iv)(E).

  (b)   Safe Harbor Notice. The Sponsoring Employer must give a Safe Harbor
Notice to each Safe Harbor Participant, which must satisfy the following content
and timing requirements:

  (1)   Safe Harbor Notice Must Be Written. The Safe Harbor Notice must be in
writing or in such other form of communication as permitted by Regulation
§1.401(a)–21.     (2)   Content Requirements. The content requirement for a Safe
Harbor Notice is satisfied if the Safe Harbor Notice is sufficiently accurate
and comprehensive to inform the Safe Harbor Participant of the Safe Harbor
Participant’s rights and obligations under the plan; and the Safe Harbor Notice
is written in a manner calculated to be understood by the average Safe Harbor
Participant in the Plan. A Safe Harbor Notice will satisfy this content
requirement if the Safe Harbor Notice accurately describes (A) the ADP Safe
Harbor Contribution formula used by the Plan (including a description of the
levels of ADP Safe Harbor Matching Contributions, if any, available under the
Plan); (B) any other contributions under the Plan or Matching Contributions to
another plan on account of Elective Deferrals or Employee Contributions under
this plan (including the potential for discretionary Matching Contributions) and
the conditions under which such contributions are made; (C) the plan to which
the ADP Safe Harbor Contribution will be made (if different than this Plan);
(D) the type and amount of Compensation that may be deferred under the Plan;
(E) how to make cash or deferred elections, including any administrative
requirements that apply to such elections; (F) the periods available under the
plan for making cash or deferred elections; (G) the distribution and Vesting
provisions applicable to contributions under the Plan; and (H) information that
makes it easy to obtain additional information about the Plan (including an
additional copy of the summary plan description) such as telephone numbers,
addresses and, if applicable, electronic addresses, of individuals or offices
from whom Safe Harbor Participants can obtain such Plan information. The Safe
Harbor Notice may cross-reference relevant portions of a summary plan
description that provides the same information that would be provided (or is
concurrently provided) to Safe Harbor Participants, with respect to information
described in: (i) paragraph (b)(2)(B) (relating to any other contributions under
the Plan); (ii) paragraph (b)(2)(C) (relating to the plan to which safe harbor
contributions will be made); and/or (iii) paragraph (b)(2)(D) (relating to the
type and amount of Compensation that may be deferred under the Plan).     (3)  
Timing Requirement. The timing requirement for a Safe Harbor Notice is satisfied
if the Safe Harbor Notice is provided within a reasonable period before the
beginning of the Plan Year (or, in the Plan Year in which an Employee will
become a Safe Harbor Participant, within a reasonable period before the Employee
becomes a Safe Harbor Participant). The determination of whether a Safe Harbor
Notice satisfies the timing requirement is based on all of the relevant facts
and circumstances. However, this timing requirement is deemed to be satisfied if
at least 30 days, but not more than 90 days, or any other

          DC Basic Plan #01   Page 73 of 126   July 2008

 



--------------------------------------------------------------------------------



 



      reasonable period, before the beginning of a Plan Year, the Safe Harbor
Notice is given to each Safe Harbor Participant for the Plan Year. In the case
of an Employee who does not receive the Safe Harbor Notice within the period
described in the previous sentence because the Employee becomes a Safe Harbor
Participant after the 90th day before the beginning of the Plan Year, the timing
requirement is deemed to be satisfied if the Safe Harbor Notice is provided no
more than 90 days before the Employee becomes a Safe Harbor Participant (and no
later than the date that the Employee becomes a Safe Harbor Participant). The
preceding sentence would apply in the case of any Employee who becomes a Safe
Harbor Participant for the first Plan Year under a newly established plan that
provides for Elective Deferrals, or would apply in the case of the first Plan
Year in which an Employee becomes a Safe Harbor Participant under an existing
plan that provides for Elective Deferrals.

  (c)   Plan Year Requirement. Except as provided in this paragraph or paragraph
(d), the Sponsoring Employer must adopt ADP Safe Harbor Contribution provisions
before the first day of the Plan Year and remain in effect for an entire
12-month Plan Year. In addition, except as provided in paragraph (e), if the
Plan includes ADP Safe Harbor Contribution provisions, then the Plan cannot be
amended to change such provisions for that Plan Year. Moreover, if ADP Safe
Harbor Non-Elective Contributions or ADP Safe Harbor Matching Contributions will
be made to another plan for a Plan Year, provisions under that other plan that
specify that the ADP Safe Harbor Contributions will be made and provide that the
contributions will be ADP Safe Harbor Non-Elective Contributions or ADP Safe
Harbor Matching Contributions must also be adopted before the first day of that
Plan Year. A 401(k) Plan will be considered to be a Safe Harbor 401(k) Plan for
a Plan Year of less than 12 months, pursuant to the following rules:

  (1)   Initial Plan Year. If this Plan is a newly established plan (other than
a successor plan within the meaning of Regulation §1.401(k)–2(c)(2)(iii)), then
the Plan Year may be less than 12 months, provided that the Plan Year is at
least 3 months long (or, in the case of a newly established Employer that
establishes the Plan as soon as administratively feasible after the employer
comes into existence, a shorter period). Similarly, a cash or deferred
arrangement may be added to an existing profit sharing, stock bonus, or
pre-ERISA money purchase pension plan for the first time during that Plan Year,
provided that (A) the Plan is not a successor plan; and (B) the cash or deferred
arrangement is made effective no later than 3 months prior to the end of the
Plan Year.     (2)   Change of Plan Year. If the Plan has a short Plan Year as a
result of changing its Plan Year, then the Plan Year may be less than 12 months,
provided that (A) the Plan satisfied the requirements of this Section for the
immediately preceding Plan Year; and (B) the Plan satisfies the requirements of
this Section (determined without regard to paragraph (e)) for the immediately
following Plan Year (or for the immediately following 12 months if the
immediately following Plan Year is less than 12 months).     (3)   Final Plan
Year. If the Plan terminates during a Plan Year, then the final Plan Year may be
less than 12 months, provided that the Plan satisfies the requirement of this
Section through the date of termination and either (A) the Plan satisfies the
requirements of paragraph (e), treating the termination of the Plan as a
reduction or suspension of ADP Safe Harbor Matching Contributions, other than
the requirement that Safe Harbor Participants have a reasonable opportunity to
change their cash or deferred elections and, if applicable, Employee
Contribution elections; or (B) the Plan termination is in connection with a
transaction described in Code §410(b)(6)(C) or the employer incurs a substantial
business hardship comparable to a substantial business hardship described in
Code §412(d).

  (d)   Contingent ADP Safe Harbor Non-Elective Contributions. Notwithstanding
paragraph (c), if the Plan that provides for the use of the Current Year Testing
Method, then the Plan may be amended after the first day of the Plan Year and no
later than 30 days before the last day of the Plan Year to adopt ADP Safe Harbor
Non-Elective Contributions for the Plan Year, effective as of the first day of
the Plan Year, but only if the Plan provides the contingent Safe Harbor Notice
and follow-up Safe Harbor Notice:

  (1)   Contingent Safe Harbor Notice Provided. The requirement to provide the
contingent Safe Harbor Notice is satisfied, if the Plan provides a Safe Harbor
Notice that would satisfy the requirements of paragraph (b), except that, in
lieu of setting forth the ADP Safe Harbor Contributions used under the Plan as
set forth in paragraph (b)(2)(A), the Safe Harbor Notice specifies that the Plan
may be amended during the Plan Year to include the ADP Safe Harbor Non-Elective
Contribution and that, if the Plan is amended, a follow-up Safe Harbor Notice
will be provided.

          DC Basic Plan #01   Page 74 of 126   July 2008

 



--------------------------------------------------------------------------------



 



  (2)   Follow-up Safe Harbor Notice Requirement. The requirement to provide the
follow-up Safe Harbor Notice is satisfied if, no later than 30 days before the
last day of the Plan Year, each Safe Harbor Participant is given a Safe Harbor
Notice that states that the ADP Safe Harbor Non-Elective Contribution will be
made for the Plan Year. The Safe Harbor Notice must be in writing or in such
other form of communication as permitted by Regulation §1.401(a)–21 and is
permitted to be combined with a contingent Safe Harbor Notice for the next Plan
Year.

  (e)   Permissible Reduction or Suspension of ADP Safe Harbor Matching
Contributions. If the Plan provides for ADP Safe Harbor Matching Contributions
for a Plan Year, then the Plan may be amended during the Plan Year to reduce or
suspend ADP Safe Harbor Matching Contributions on future Elective Deferrals
(and, if applicable, Employee Contributions), provided that:

  (1)   Supplemental Notice. All Safe Harbor Participants are provided a
supplemental notice in writing or in such other form of communication as
permitted by Regulation §1.401(a)–21, that explains (A) the consequences of the
amendment which reduces or suspends ADP Safe Harbor Matching Contributions on
future Elective Deferrals and, if applicable, Employee Contributions; (B) the
procedures for changing their cash or deferred election and, if applicable,
their Employee Contribution elections; and (C) the effective date of the
amendment.     (2)   Effective Date. The reduction or suspension of ADP Safe
Harbor Matching Contributions is effective no earlier than the later of
(A) 30 days after Safe Harbor Participants are provided the supplemental notice,
or (B) the date that the amendment is adopted.     (3)   Opportunity to Change
Deferral Elections. Safe Harbor Participants are given a reasonable opportunity
(including a reasonable period after receipt of the supplemental notice) prior
to the reduction or suspension of safe harbor matching contributions to change
their cash or deferred elections and, if applicable, their Employee Contribution
elections.     (4)   Satisfaction of ADP Test. The Plan is amended to provide
that the ADP Test will be satisfied for the entire Plan Year in which the
reduction or suspension occurs using the Current Year Testing Method.     (5)  
Satisfaction through Effective Date. The Plan satisfies the requirements of this
Section (other than this paragraph) with respect to Elective Deferrals and/or
Employee Contributions through the effective date of the amendment.

  (f)   Additional Rules. The following additional rules apply to ADP Safe
Harbor Contributions:

  (1)   ADP Safe Harbor Contributions Taken into Account. An ADP Safe Harbor
Contribution is taken into account for purposes of this Section for a Plan Year
if the ADP Safe Harbor Contribution would be taken into account for such Plan
Year under the rules of Regulation §1.401(k)–2(a) or §1.401(m)–2(a). Thus, an
ADP Safe Harbor Matching Contribution must be made within 12 months after the
end of the Plan Year. Similarly, an Elective Deferral that would be taken into
account for a Plan Year under Regulation §1.401(k)–2(a)(4)(i)(B)(2) must be
taken into account for such Plan Year for purposes of this Section, even if the
Compensation would have been received after the close of the Plan Year.     (2)
  Use of ADP Safe Harbor Non-Elective Contributions for Other Non-Discrimination
Tests. ADP Safe Harbor Non-Elective Contributions may also be taken into account
for purposes of determining whether the Plan satisfies Code §401(a)(4). Thus,
ADP Safe Harbor Non-Elective Contributions are not subject to the limitations on
Qualified Non-Elective Contributions under Regulation §1.401(k)–2(a)(6)(ii), but
are subject to the rules generally applicable to Non-Elective Contributions
under Code §401(a)(4) and Regulation §1.401(a)(4)–1(b)(2)(ii). However, pursuant
to Code §401(k)(12)(E)(ii), ADP Safe Harbor Matching Contributions and ADP Safe
Harbor Non-Elective Contributions may not be taken into account under the Plan
(or any other plan) for purposes of Code §401(l) (including the imputation of
permitted disparity under Regulation §1.401(a)(4)–7).     (3)   Early
Participation Rule. The Plan is permitted to apply the rules of Code
§410(b)(4)(B) to treat the Plan as two separate plans for purposes of Code
§410(b) and apply the safe harbor requirements to one plan and apply the
requirements of Regulation §1.401(k)–2 to the other plan.

          DC Basic Plan #01   Page 75 of 126   July 2008

 



--------------------------------------------------------------------------------



 



  (4)   Satisfying ADP Safe Harbor Contribution Requirements under Another Plan.
ADP Safe Harbor Non-Elective Contributions or ADP Safe Harbor Matching
Contributions may be made to this Plan or to another defined contribution plan
that satisfies Code §401(a) or §403(a). If ADP Safe Harbor Contributions are
made to another defined contribution plan, then this Plan must specify the plan
to which the ADP Safe Harbor Contributions are being made and the ADP Safe
Harbor Contribution requirements of paragraph (a) must be satisfied in the other
defined contribution plan in the same manner as if the ADP Safe Harbor
Contributions were made to this Plan. The plan to which the ADP Safe Harbor
Contributions are being made must have the same Plan Year as this Plan, and each
Safe Harbor Participant under this Plan must be eligible under the same
conditions under the other defined contribution plan. The plan to which the ADP
Safe Harbor Contributions are being made need not be a plan that can be
aggregated with this Plan.     (5)   Contributions Used Only Once. ADP Safe
Harbor Non-Elective Contributions or ADP Safe Harbor Matching Contributions
cannot be used to satisfy the ADP Safe Harbor Contribution requirements for more
than one plan.

3.21   ACP Safe Harbor Contributions. Matching Contributions (including, if
applicable, ADP Safe Harbor Matching Contributions) that satisfy the ACP Safe
Harbor Matching Contribution requirements of Code §401(m)(11) for a Plan Year
are ACP Safe Harbor Matching Contributions in a Safe Harbor 401(m) Plan if such
contributions (including, if applicable, ADP Safe Harbor Matching Contributions)
satisfy the following requirements:

  (a)   Satisfaction of ADP Safe Harbor Contribution Requirements. The Plan must
satisfy the ADP Safe Harbor Contribution requirements of Section 3.20 with
either ADP Safe Harbor Non-Elective Contributions (including contingent ADP Safe
Harbor Non-Elective Contributions of Section 3.20(d)) or ADP Safe Harbor
Matching Contributions. Pursuant to Code §401(k)(12)(E)(ii), the ADP Safe Harbor
Contribution requirements must be satisfied without regard to Code §401(l).    
(b)   Limitation on Matching Contributions. The Plan that provides for ACP Safe
Harbor Matching Contributions must satisfy the following limitations:

  (1)   Matching Contribution Rate Must Not Increase. The ratio of Matching
Contributions on behalf of a Safe Harbor Participant for a Plan Year to the Safe
Harbor Participant’s Elective Deferrals and Employee Contributions, cannot not
increase as the amount of a Safe Harbor Participant’s Elective Deferrals and
Employee Contributions increases;     (2)   Matching Contribution Cannot Be Made
for Deferrals in Excess of 6% of Compensation. Matching Contributions cannot be
made with respect to Elective Deferrals or Employee Contributions that exceed
six percent (6%) of the Safe Harbor Participant’s Compensation;     (3)  
Discretionary Matching Contribution Cannot Exceed 4% of Compensation. If
Matching Contributions are discretionary, then the Matching Contributions cannot
exceed 4% of the Safe Harbor Participant’s Compensation; and     (4)  
Limitation on Rate of Match. The ratio of Matching Contributions on behalf of a
Safe Harbor Participant who is a HCE to his or her Elective Deferrals or
Employee Contributions (or to the sum thereof) for that Plan Year is no greater
than the ratio of Matching Contributions to Elective Deferrals or Employee
Contributions (or the sum of Elective Deferrals and Employee Contributions) that
would apply with respect to any Safe Harbor Participant who is a NHCE for whom
the Elective Deferrals or Employee Contributions (or the sum of Elective
Deferrals and Employee Contributions) are the same percentage of Compensation.
The determination of the rate of Matching Contributions will be made pursuant to
the rules of Regulation §1.401(m)-3(d)(4) and §1.401(m)-3(d)(5).     (5)  
Catch-Up Contributions. With respect to ACP Safe Harbor Matching Contributions,
Catch-Up Contributions will be treated as any other Elective Deferrals and will
be matched according to the ACP Safe Harbor Matching Contribution formula as if
the Catch-Up Contributions were Elective Deferrals.

          DC Basic Plan #01   Page 76 of 126   July 2008

 



--------------------------------------------------------------------------------



 



  (6)   Permissible Restrictions on Elective Deferrals or Employee Contributions
by NHCEs. Elective Deferrals and/or Employee Contributions by Safe Harbor
Participants who are NHCEs cannot be restricted, except pursuant to the rules of
Section 3.20(a)(2)(G) (which rules will apply to Elective Deferrals and/or
Employee Contributions) and Regulation §1.401(m)-3(d)(6).

  (c)   Safe Harbor Notice. The Sponsoring Employer must give a Safe Harbor
Notice to each Safe Harbor Participant that satisfies the content and timing
requirements of Section 3.20(b) and Reg. §1.401(k)-3(d).     (d)   Plan Year
Requirement. The Sponsoring Employer must adopt ACP Safe Harbor Matching
Contributions provisions before the first day of the Plan Year and remain in
effect for an entire 12-month Plan Year, subject to the rules and exceptions of
Section 3.20(c) (which will apply to ACP Safe Harbor Matching Contributions) and
Regulation §1.401(m)-3(f). For purposes of an initial Plan Year of a Plan, the
amendment providing for ACP Safe Harbor Matching Contributions must be made
effective at the same time as the adoption of a cash or deferred arrangement
that satisfies the requirements of Regulation §1.401(k)-3.     (e)   Permissible
Reduction or Suspension of ACP Safe Harbor Matching Contributions. If the Plan
provides for ACP Safe Harbor Matching Contributions for a Plan Year, then the
Plan may be amended during the Plan Year to reduce or suspend ACP Safe Harbor
Matching Contributions on future Elective Deferrals (and, if applicable,
Employee Contributions), subject to the rules of Section 3.20(e) (which rules
will apply to ACP Safe Harbor Matching Contributions) and Regulation
§1.401(m)-3(h).     (f)   Additional Rules. The following additional rules apply
to ACP Safe Harbor Matching Contributions:

  (1)   ACP Safe Harbor Matching Contributions Taken into Account. An ACP Safe
Harbor Matching Contribution is taken into account for purposes of this Section
for a Plan Year, pursuant to the same rules of Section 3.20(f)(1) and Regulation
§1.401(k)-3(h)(1).     (2)   Early Participation Rule. The Plan is permitted to
apply the rules of Code §410(b)(4)(B) to treat the 401(m) Plan as two separate
plans for purposes of Code §410(b) and apply the safe harbor requirements to one
plan and apply the requirements of Regulation §1.401(m)–2 to the other plan.    
(3)   Satisfying ACP Safe Harbor Matching Contribution Requirements Under
Another Plan. ACP Safe Harbor Matching Contributions may be made to this Plan or
to another defined contribution plan that satisfies Code §401(a) or §403(a),
pursuant to the same rules of Section 3.20(f)(4) and Regulation
§1.401(k)-3(h)(4). Consequently, each Safe Harbor Participant who is a NHCE
under the plan providing for ACP Safe Harbor Matching Contributions must be
eligible under the same conditions under the other defined contribution plan and
the plan to which the contributions are made must have the same Plan Year as the
plan providing the ACP Safe Harbor Matching Contributions.     (4)   ACP Safe
Harbor Matching Contributions Used Only Once. ACP Safe Harbor Matching
Contributions cannot be used to satisfy the ACP Safe Harbor Matching
Contribution requirements for more than one plan.     (5)   Plan Must Satisfy
ACP Test With Respect to Employee Contributions. If this Plan permits Employee
Contributions, then in addition to satisfying the requirements of this Section,
the Plan must also satisfy the ACP Test. However, the ACP Test is permitted to
be performed disregarding some or all ACP Safe Harbor Matching Contributions
when this Section is satisfied with respect to the ACP Safe Harbor Matching
Contributions, pursuant to Section 3.19(j) and Regulation §1.401(m)-2(a)(5)(iv).

3.22   General Non-Discrimination Test Requirements. For Plan Years beginning on
or after January 1, 2002, if the Sponsoring Employer applies the general test
for non-discrimination as set forth in Code §401(a)(4) based upon Equivalent
Accrual Rates to demonstrate that a Non-Safe Harbor Non-Elective Contribution
that is made to this Plan is non-discriminatory, or if a Non-Safe Harbor
Non-Elective Contribution that is made to this Plan is aggregated with one or
more other plans of the Sponsoring Employer so that the Sponsoring Employer can
apply the general test for non-discrimination set forth in Code §401(a)(4) based
upon Equivalent Accrual Rates for the defined contribution plan(s) (including
this Plan) to demonstrate that the plans (including this Plan) are
non-discriminatory, then the following rules will apply:

          DC Basic Plan #01   Page 77 of 126   July 2008

 



--------------------------------------------------------------------------------



 



  (a)   Defined Contribution Rule. If this Plan (or any defined contribution
plan(s) which are aggregated with this Plan) is not aggregated with any defined
benefit plan of the Sponsoring Employer for purposes of applying the general
test for non-discrimination based upon Equivalent Accrual Rates for this Plan
(or any defined contribution plan(s) which are aggregated with this Plan), then
any NHCE who is a Participant in this Plan (or, if any defined contribution
plan(s) are aggregated with this Plan, any NHCE who is a Participant in this
Plan or the other defined contribution plan(s)) and who receives an allocation
of Non-Elective Contributions and/or QNECs must receive an allocation of
Non-Elective Contributions and/or QNECs that is at least equal to the Minimum
Allocation Gateway for the Plan Year, subject to the following provisions:

  (1)   Circumstances When Minimum Allocation Gateway Not Required. The Minimum
Allocation Gateway requirement need not be satisfied if this Plan (or the group
of any defined contribution plan(s) which are aggregated with this Plan) has
Broadly Available Allocation Rates or a Gradually Increasing Age or Service
Schedule.     (2)   Treatment of Otherwise Excludable Participants. For purposes
of this paragraph (a), Otherwise Excludable Participants will not be considered.

  (b)   Combination of Defined Benefit/Defined Contribution Rule. If this Plan
(or any defined contribution plan(s) which are aggregated with this Plan) is
aggregated with any defined benefit plan for purposes of applying the general
test for non-discrimination based upon Equivalent Accrual Rates for this Plan
(or any defined contribution plan(s) which are aggregated with this Plan), then
the Aggregate Normal Allocation Rate of each Non-Highly Compensated Employee in
any plan that is part of the aggregated defined benefit plan(s) and defined
contribution plan(s) (including this Plan) must be at least equal to the Minimum
Aggregate Allocation Gateway for the Plan Year, subject to the following
provisions:

  (1)   Circumstances When Minimum Aggregate Allocation Gateway Not Required.
The Minimum Aggregate Allocation Gateway requirement need not be satisfied if
the aggregated combination of defined benefit plan(s) and defined contribution
plan(s) (including this Plan) either is Primarily Defined Benefit in Character
or consists of Broadly Available Separate Plans.     (2)   Treatment of
Otherwise Excludable Participants. For purposes of this paragraph (b), Otherwise
Excludable Participants will not be considered.

3.23   Annual Overall and Cumulative Permitted Disparity Limit. In any Plan
Year, if an Employee benefits under more than one plan, then the annual overall
permitted disparity limit of this Section is satisfied only if an Employee’s
Total Annual Disparity Fraction does not exceed one. Furthermore, the cumulative
permitted disparity limit for a Participant is 35 Total Cumulative Permitted
Disparity Years. The following rules apply in determining compliance with the
two prior sentences:

  (a)   Plans Taken into Account. All plans of the Employer are taken into
account. In addition, all plans of any other employer are taken into account for
all Service with the other employer for which the Employee receives credit for
purposes of allocations/benefit accruals under any plan of the current Employer.
    (b)   Application of the Limit. The limit of this Section takes into account
the disparity provided under a section 401(l) plan, as defined in Regulation
§1.401(a)(4)-12, and the permitted disparity imputed under a plan that satisfies
Code §401(a)(4) by relying on Regulation §1.401(a)(4)-7.     (c)   Total Annual
Disparity Fraction. The term “Total Annual Disparity Fraction” means the sum of
the Employee’s Annual Disparity Fractions for a Plan Year. An Employee’s Total
Annual Disparity Fraction is determined as of the end of each Plan Year, based
on the Employee’s Annual Disparity Fractions under all plans with plan years
ending in the current Plan Year. The following subparagraphs determine an
Employee’s Annual Disparity Fractions:

  (1)   Annual Disparity Fraction for a Defined Contribution Plan. The Annual
Disparity Fraction for an Employee benefiting under a defined contribution plan
that is a section 401(l) plan, as defined in Regulation §1.401(a)(4)-12, is a
fraction: (A) the numerator of which is the disparity provided under the plan
for the Plan Year; and (B) the denominator of which is the maximum excess
allowance under Regulation §1.401(l)-2(b)(2) for the Plan Year.

          DC Basic Plan #01   Page 78 of 126   July 2008

 



--------------------------------------------------------------------------------



 



  (2)   Annual Disparity Fraction for a Defined Benefit Excess Plan. The Annual
Disparity Fraction for an Employee benefiting under a defined benefit excess
plan that is a section 401(l) plan, as defined in Regulation §1.401(a)(4)-12, is
a fraction: (A) the numerator of which is the disparity provided under the plan
for the Plan Year; and (B) the denominator of which is the maximum excess
allowance under Regulation §1.401(l)-3(b)(2) for the Plan Year.     (3)   Annual
Disparity Fraction for a Defined Benefit Offset Plan. In general, the Annual
Disparity Fraction for an Employee benefiting under a defined benefit offset
plan that is a section 401(l) plan, as defined in Regulation §1.401(a)(4)-12, is
a fraction: (A) the numerator of which is the disparity provided under the plan
for the Plan Year; and (B) the denominator of which is the maximum offset
allowance under Regulation §1.401(l)-3(b)(3) for the Plan Year. However, if a
defined benefit offset plan applies an offset of a specified percentage of the
employee’s PIA, as permitted under Regulation §1.401(l)-3(c)(2)(ix), then the
numerator of the prior sentence is the offset percentage used in the Code
§401(l) overlay under the plan.     (4)   Annual Disparity Fraction for a Plan
that Imputes Disparity. The Annual Disparity Fraction for an Employee benefiting
under a plan that imputes permitted disparity with respect to the Employee under
Regulation §1.401(a)(4)-7 is one.     (5)   Annual Disparity Fraction for a Plan
that Neither is a Section 401(l) Plan Nor Imputes Disparity The Annual Disparity
Fraction for an Employee benefiting under a plan that neither is a section
401(l) plan as defined in Regulation §1.401(a)(4)-12 nor imputes permitted
disparity under Regulation §1.401(a)(4)-7 is zero.     (6)   Determination of
Annual Disparity Fractions. Generally, a separate Annual Disparity Fraction is
determined for each plan under which the Employee benefits. If two plans are
aggregated and treated as a single plan for purposes of Code §401(a)(4), a
single annual disparity fraction applies to the aggregated plan. However, if a
plan provides an allocation or benefit equal to the sum of two or more formulas,
then each formula is considered a separate plan for purposes of this Section. If
a plan provides an allocation or benefit equal to the greater of two or more
formulas, then an Annual Disparity Fraction is calculated for the Employee under
each formula and the largest of the fractions is the Employee’s Annual Disparity
Fraction under the plan.

  (d)   Adjustment to Plans if Total Annual Disparity Fraction Exceeds One. If
(1) this Plan utilizes the disparity provided under a section 401(l) plan as
defined in Regulation §1.401(a)(4)-12 and/or the permitted disparity imputed
under a plan that satisfies Code §401(a)(4) by relying on Regulation
§1.401(a)(4)-7, and (2) the Total Annual Disparity Fraction exceeds one, then
the following provisions will apply in a uniform manner for all Employees:

  (1)   Other Plan(s) have Adjustment Method. If the other plan(s) have a method
to adjust Employer-provided contributions or benefits to assure that the Total
Annual Disparity Fraction does not exceed one, then the adjustment method of the
other plan(s) will apply.     (2)   Other Plan(s) do not have Adjustment Method.
If the other plan(s) do not have a method to adjust employer-provided
contributions or benefits to assure that the Total Annual Disparity Fraction
does not exceed one, then the Sponsoring Employer will establish an
administrative policy that is promulgated under Section 8.6 that adjusts
Employer-provided contributions or benefits so that the Total Annual Disparity
Fraction does not exceed one.     (3)   Special Rule for Multiple Prototypes
Using this Same Basic Plan. Notwithstanding anything in this Section to the
contrary, if multiple prototype plans (including this Plan) utilize this same
Prototype Basic Plan, then the Sponsoring Employer will establish an
administrative policy that is promulgated under Section 8.6 that adjusts
Employer-provided contributions or benefits so that the Total Annual Disparity
Fraction does not exceed one.

          DC Basic Plan #01   Page 79 of 126   July 2008

 



--------------------------------------------------------------------------------



 



  (e)   Cumulative Permitted Disparity Limit. Effective for Plan Years beginning
on or after January 1, 1995, the cumulative permitted disparity limit for a
Participant is 35 Total Cumulative Permitted Disparity Years. The term “Total
Cumulative Permitted Disparity Years” means the number of Plan Years credited to
the Participant for allocation or accrual purposes under this Plan, and under
any other qualified plan or simplified employee pension plan (whether or not
terminated) ever maintained by the Employer. For purposes of determining the
Participant’s cumulative permitted disparity limit, all Plan Years ending in the
same calendar year are treated as the same Plan Year. If the Participant has not
benefited under a defined benefit or target benefit plan for any Plan Year
beginning on or after January 1, 1994, then the Participant has no cumulative
disparity limit. For purposes of the prior sentence, a Participant is not
treated as benefiting under a defined benefit plan for a Plan Year if the
defined benefit plan was not a section 401(l) plan within the meaning of
Regulation §1.401(a)(4)-12 for that Plan Year and did not impute permitted
disparity under Regulation §1.401(a)(4)-7 for that Plan Year.

          DC Basic Plan #01   Page 80 of 126   July 2008

 



--------------------------------------------------------------------------------



 



Article 4
Plan Benefits

4.1   Benefit Upon Normal (or Early) Retirement. Every Participant who has
reached Normal (or Early) Retirement Age will be entitled upon subsequent
Termination of Employment with the Employer to receive his or her Vested
Aggregate Account balance determined as of the most recent Valuation Date
coinciding with or immediately preceding the date of distribution. Distribution
will be made under Section 5.1.   4.2   Benefit Upon Late Retirement. A
Participant who has reached Normal Retirement Age may elect to remain employed
by the Employer and retire at a later date. Such Participant will continue to
participate in the Plan and his or her Participant’s Account will continue to
receive allocations under Article 3. Upon actual retirement, the Participant
will be entitled to his or her Vested Aggregate Account balance determined as of
the most recent Valuation Date coinciding with or immediately preceding the date
of distribution. In addition, if elected in the Adoption Agreement, a
Participant who elects late retirement may at any time (1) choose to have
distributed prior to actual retirement all or part of his or her Vested
Aggregate Account balance determined as of the most recent Valuation Date
coinciding with or immediately preceding the date of distribution; or (2) choose
to have such Vested Aggregate Account balance transferred to another qualified
retirement plan maintained by the Employer. Upon actual retirement, the
Participant will be entitled to his or her undistributed Vested Aggregate
Account balance determined as of the most recent Valuation Date coinciding with
or immediately preceding the date of distribution. Distribution will be made
under Section 5.1.   4.3   Benefit Upon Death. Upon the death of a Participant
prior to Termination of Employment with the Employer, or upon the death of a
Terminated Participant prior to distribution of his or her Vested Aggregate
Account, his or her Beneficiary will be entitled to the Participant’s Vested
Aggregate Account balance determined as of the most recent Valuation Date
coinciding with or immediately preceding the date of distribution. If any
Beneficiary who is living on the date of the Participant’s death dies prior to
receiving his or her entire death benefit, the portion of such death benefit
will be paid in a lump sum to the estate of such deceased Beneficiary. The
Administrator’s determination that a Participant has died and that a particular
person has a right to receive a death benefit will be final. Distribution will
be made under Section 5.2.   4.4   Benefit Upon Disability. If a Participant
suffers a Disability prior to Termination of Employment with the Employer, or if
a Terminated Participant suffers a Disability prior to distribution of his or
her Vested Aggregate Account, he or she will be entitled to his or her Vested
Aggregate Account balance determined as of the most recent Valuation Date
coinciding with or immediately preceding the date of distribution. Distribution
will be made under Section 5.3.   4.5   Benefit Upon Termination of Employment.
A Terminated Participant will be entitled to his or her Vested Aggregate Account
balance as of the most recent Valuation Date coinciding with or immediately
preceding the date of distribution. Distribution to a Terminated Participant who
does not die prior to distribution or who does not suffer a Disability prior to
distribution will be made under Section 5.4   4.6   Determination of Vested
Interest. A Participant’s Vested Interest in his or her Participant’s Account
will be determined in accordance with the following provisions:

  (a)   100% Vesting Upon Retirement, Death or Disability. A Participant will
have a 100% Vested Interest in his or her Participant’s Account upon reaching
Normal Retirement Age prior to Termination of Employment. If elected in the
Adoption Agreement, a Participant will also have a 100% Vested Interest therein
upon (1) his or her retirement at Early Retirement; (2) his or her Disability
prior to Termination of Employment; or (3) his or her death prior to Termination
of Employment.     (b)   100% Vesting of Elective Deferral Accounts and Certain
Other Accounts. A Participant will at all times have a 100% Vested Interest in
his or her Elective Deferral Account, ADP Safe Harbor Non-Elective Contribution
Account, ADP Safe Harbor Matching Contribution Account, Qualified Matching
Contribution Account, Qualified Non-Elective Contribution Account, Voluntary
Employee Contribution Account, Mandatory Employee Contribution Account and
Deemed IRA Contribution Account.

          DC Basic Plan #01   Page 81 of 126   July 2008

 



--------------------------------------------------------------------------------



 



  (c)   Vesting of All Other Contributions. A Participant’s Vested Interest in
all Employer contribution accounts not specified in paragraph (b) will be
determined by the Vesting schedule or schedules as elected in the Adoption
Agreement. If the Counting of Hours Method is used for Vesting purposes, then a
Participant’s Vested Interest will be based on the Years of Service that are
credited to such Participant. If the Elapsed Time Method is used for Vesting
purposes, then a Participant’s Vested Interest will be based on the 1-Year
Periods of Service that are credited to the Participant. If elected in the
Adoption Agreement, then in determining a Participant’s Vested Interest under
this paragraph, a Participant’s Years of Service or 1-Year Periods of Service
will be disregarded (1) during any period for which the Employer did not
maintain this Plan or a predecessor plan; (2) if the Counting of Hours Method is
used for Vesting purposes, then before the Vesting Computation Period in which
the Participant attains Age 18; (3) if the Elapsed Time Method is used for
Vesting purposes, then before the 1-Year Period of Service in which the
Participant attains Age 18; (4) if the Counting of Hours Method is used for
Vesting purposes, then during any Vesting Computation Period for which the
Participant fails to make Mandatory Employee Contributions to the Plan, if
applicable to the Plan; and/or (5) if the Elapsed Time Method is used for
Vesting purposes, then during any 1-Year Period of Service for which the
Participant fails to make Mandatory Employee Contributions to the Plan, if
applicable to the Plan. For Plan Years beginning before 2002, Matching
Contributions could Vest according to any Vesting schedule that satisfied Code
§411(a)(2) (and Code §416(b) if the Plan was Top Heavy). The Vesting schedules
available in the Adoption Agreement are described in more detail below:

  (1)   7 Year Graded

              Years/Periods   Vested   of Service   Percentage  
1
    0 %    
2
    0 %    
3
    20 %    
4
    40 %    
5
    60 %    
6
    80 %    
7
    100 %    

  (2)   6 Year Graded

              Years/Periods   Vested   of Service   Percentage  
1
    0 %    
2
    20 %    
3
    40 %    
4
    60 %    
5
    80 %    
6
    100 %    

          DC Basic Plan #01   Page 82 of 126   July 2008

 



--------------------------------------------------------------------------------



 



  (3)   5 Year Cliff

              Years/Periods   Vested     of Service   Percentage    
1
    0 %    
2
    0 %    
3
    0 %    
4
    0 %    
5
    100 %    

  (4)   3 Year Cliff

              Years/Periods   Vested     of Service   Percentage    
1
    0 %    
2
    0 %    
3
    100 %    

  (5)   Full and Immediate. A Participant’s Account will be 100% Vested upon
entering the Plan as a Participant and at all times thereafter.     (6)   Other.
A Participant’s Account will be Vested in accordance with the schedule entered
on the Adoption Agreement; provided, however, that any schedule entered for a
non-Top Heavy Plan Year must be at least as favorable as either the 7 Year
Graded Vesting schedule of subparagraph (1) above or the 5 Year Cliff Vesting
schedule of subparagraph (3) above. Furthermore, any schedule entered for a Top
Heavy Plan Year must be at least as favorable as either the 6 Year Graded
Vesting schedule of subparagraph (2) above or the 3 Year Cliff Vesting schedule
of subparagraph (3) above.

  (d)   Vesting in a Top Heavy Plan Year. In a Top Heavy Plan Year, a
Participant’s Vested Interest in all Employer contributions allocated to his or
her Participant’s Account which are subject to a non-Top Heavy Vesting schedule
will be determined by the Top Heavy Vesting schedule as elected in the Adoption
Agreement. If this Plan ceases to be Top Heavy and the non-Top Heavy Vesting
schedule again becomes effective, a Participant’s Vested Interest as determined
under the Top Heavy Vesting schedule cannot be reduced. Furthermore, any such
reverting back to the non-Top Heavy Vesting schedule will be considered an
amendment to this Section and will be treated in accordance with paragraph
(g) below pertaining to amendments to a Vesting schedule. Only those
Years/Periods of Service which are included in determining a Participant’s
Vested Interest in a non-Top Heavy Plan Year will be included in determining a
Participant’s Vested Interest in a Top Heavy Plan Year hereunder.     (e)  
Vesting Requirement upon Complete Termination or Discontinuance of
Contributions. Upon a complete termination of the Plan, or, in the case of a
Plan to which Code §412 does not apply, upon a complete discontinuance of
contributions under the Plan, then (1) any Participant who is affected by such
complete termination or, if applicable, such complete discontinuance of
contributions; (2) any Participant who has not Terminated Employment with the
Employer; (3) any Participant who has Terminated Employment with the Employer
and has not received a complete distribution of the Participant’s Vested
Aggregate Account; and (4) any Participant who has Terminated Employment but has
not incurred five consecutive Breaks in Service; will have a 100% Vested
Interest in his or her unpaid Participant’s Account.

          DC Basic Plan #01   Page 83 of 126   July 2008

 



--------------------------------------------------------------------------------



 



  (f)   Vesting Requirement upon Partial Termination Upon partial termination of
the Plan, only a Participant who has Terminated Employment because of the event
which causes the partial termination but who has not incurred five consecutive
Breaks in Service will have a 100% Vested Interest in his or her unpaid
Participant’s Account as of the date of partial termination.

  (g)   Amendments to the Vesting Schedule. No amendment to the Plan may
directly or indirectly reduce a Participant’s Vested Interest in his or her
Participant’s Account. If the Plan is amended in any way that directly or
indirectly affects the computation of a Participant’s Vested Interest in his or
her Participant’s Account, or the Plan is deemed amended by an automatic change
to or from a Top Heavy Vesting schedule, then the following provisions will
apply:

  (1)   Participant Election. Any Participant with at least three Years/Periods
of Service may, by filing a written request with the Administrator, elect to
have the Vested Interest in his or her Participant’s Account computed by the
Vesting schedule in effect prior to the amendment. A Participant who fails to
make an election will have the Vested Interest computed under the new schedule.
The period in which the election may be made will begin on the date the
amendment is adopted or is deemed to be made and will end on the latest of
(A) 60 days after the amendment is adopted; (B) 60 days after the amendment
becomes effective; or (C) 60 days after the Participant is issued written notice
of the amendment by the Employer or Administrator.     (2)   Preservation of
Vested Interest. Notwithstanding the foregoing to the contrary, if the vesting
schedule is amended, then in the case of an Employee who is a Participant as of
the later of the date such amendment is adopted or the date it becomes
effective, the Vested Interest in his or her Participant’s Account determined as
of such date will not be less than his or her Vested Interest computed under the
Plan without regard to such amendment.

          DC Basic Plan #01   Page 84 of 126   July 2008

 



--------------------------------------------------------------------------------



 



Article 5
Distribution of Benefits

5.1   Distribution of Benefit Upon Retirement. Unless a mandatory cash-out
occurs under Section 5.5, the retirement benefit a Participant is entitled to
receive under Section 4.1 or 4.2 will be distributed as follows:

  (a)   Normal Form of Distribution in a 401(k) Plan or Profit Sharing Plan. If
the Plan is either a 401(k) Plan or a profit sharing plan, then a Participant’s
benefit will be distributed in the form that is elected by the Sponsoring
Employer in the Adoption Agreement; the permitted Normal Forms of Distribution
are (1) a Qualified Joint and Survivor Annuity; (2) a lump sum payment; or
(3) Substantially Equal monthly, quarterly, semi-annual or annual cash
installment payments over a period certain which does not extend beyond the life
of the Participant; the joint lives of the Participant and a designated
Beneficiary; or a period certain not extending beyond the life expectancy of the
Participant and a designated Beneficiary. If the Normal Form of Distribution is
Substantially Equal installment payments, then the lump sum value of the
Participant’s benefit either may be segregated and separately invested and the
Substantially Equal installments will be paid from the Plan; may remain invested
in the Trust’s assets and the Substantially Equal installments will be paid from
the Plan; or may be used to purchase a nontransferable immediate or deferred
annuity that is selected by the Employer and which complies with the terms of
the Plan from an insurance company to provide for such Substantially Equal
installments.     (b)   Normal Form of Distribution in a Money Purchase Pension
Plan. If the Plan is a money purchase pension plan, then the Normal Form of
Distribution is a Qualified Joint and Survivor Annuity if the Participant has
not died before the Annuity Starting Date.     (c)   Optional Forms of
Distribution. If elected by the Sponsoring Employer in the Adoption Agreement,
then a Participant may waive the Normal Form of Distribution and elect to have
his or her benefit distributed in an Optional Form of Distribution. The
permitted Optional Forms of Distribution are (1) a lump sum payment;
(2) Substantially Equal monthly, quarterly, semi-annual or annual cash
installment payments over a period certain which does not extend beyond the life
of the Participant, the joint lives of the Participant and a designated
Beneficiary, or a period certain not extending beyond the life expectancy of the
Participant and a designated Beneficiary. If an Optional Form of Distribution is
Substantially Equal installment payments, then the lump sum value of the
Participant’s benefit either may be segregated and separately invested and the
Substantially Equal installments will be paid from the Plan; may remain invested
in the Trust’s assets and the Substantially Equal installments will be paid from
the Plan; or may be used to purchase a nontransferable immediate or deferred
annuity that is selected by the Employer and that complies with the terms of the
Plan from an insurance company to provide for such Substantially Equal
installments; (3) a non-transferable annuity which can be purchased from an
insurance company and which complies with the terms of the Plan; and/or (4) in
designated sums from time to time as elected by the Participant. All Optional
Forms of Distribution that are elected by the Sponsoring Employer in the
Adoption Agreement are available on a non-discriminatory basis and are not
subject to the Administrator’s discretion.     (d)   Partial Distributions. If a
Participant receives a distribution of less than 100% of his or her Vested
Aggregate Account balance, then the Administrator will determine the portion
(including zero) of the distribution that will be made from each of the
Participant’s sub-accounts, provided that any such determination is made in a
uniform nondiscriminatory manner.     (e)   Time of Distribution. Distribution
will be made under this Section (1) within a reasonable time after the
Participant’s actual retirement at Normal Retirement Date (or Early Retirement
Date, if applicable), or (2) within a reasonable time after the date that a
Participant who elects late retirement under Section 4.2 requests payment as
permitted thereunder.

5.2   Distribution of Benefit Upon Death. Unless a mandatory cash-out occurs
under Section 5.5, the death benefit a deceased Participant’s Beneficiary is
entitled to receive under Section 4.3 will be distributed as follows:

  (a)   Surviving Spouse. If a Participant has a surviving Spouse on the date of
the Participant’s death, then the deceased Participant’s surviving Spouse will
be entitled to receive a death benefit determined in accordance with the
following provisions:

          DC Basic Plan #01   Page 85 of 126   July 2008

 



--------------------------------------------------------------------------------



 



  (1)   Normal Form of Distribution Is a Qualified Joint and Survivor Annuity.
If the Normal Form of Distribution elected under Section 5.1 is a Qualified
Joint and Survivor Annuity, a Participant dies before the Annuity Starting Date,
and the Participant has a surviving Spouse on the date of the Participant’s
death, then notwithstanding any other Beneficiary designation made by the
Participant, the Participant’s surviving Spouse will receive a minimum death
benefit as a QPSA unless such QPSA has been waived in accordance with the terms
of Section 5.8. If the QPSA has been waived, then the benefit (and any
additional death benefit to which the surviving Spouse is entitled) will be
distributed in the alternate form(s) that are elected by the Sponsoring Employer
in the Adoption Agreement. The alternate forms of distribution permitted under
the Adoption Agreement are (A) a lump sum payment; (B) Substantially Equal
monthly, quarterly, semi-annual or annual cash installment payments over a
period certain which does not extend beyond the life of the surviving Spouse (or
beyond the life expectancy of the surviving Spouse). If an alternate form of
distribution is Substantially Equal installment payments, then the lump sum
value of the Participant’s benefit either may be segregated and separately
invested and the Substantially Equal installments will be paid from the Plan;
may remain invested in the Trust’s assets and the Substantially Equal
installments will be paid from the Plan; or may be used to purchase a
nontransferable immediate or deferred annuity that is selected by the Employer
and that complies with the terms of the Plan from an insurance company to
provide for such Substantially Equal installments; (C) a non-transferable
annuity which can be purchased from an insurance company and complies with the
terms of the Plan; and/or (D) in designated sums from time to time as elected by
the Beneficiary. All alternate forms of distribution that are elected by the
Sponsoring Employer in the Adoption Agreement are available on a
non-discriminatory basis and are not subject to the Administrator’s discretion.
    (2)   Normal Form of Distribution Is Not a Qualified Joint and Survivor
Annuity. If the Normal Form of Distribution elected under Section 5.1 is not a
Qualified Joint and Survivor Annuity and the Participant has a surviving Spouse
on the date of the Participant’s death, then notwithstanding any other
Beneficiary designation made by a Participant, the deceased Participant’s
surviving Spouse will be entitled to receive 100% of the deceased Participant’s
death benefit unless the surviving Spouse has waived that right in accordance
with the terms of Section 5.8. If the Normal Form of Distribution elected under
Section 5.1 has been waived, then the benefit will be distributed to the
surviving Spouse in the alternate form(s) that are elected by the Sponsoring
Employer in the Adoption Agreement. The alternate forms of distribution
permitted under the Adoption Agreement are (A) a lump sum payment;
(B) Substantially Equal monthly, quarterly, semi-annual or annual cash
installment payments over a period certain which does not extend beyond the life
of the surviving Spouse (or beyond the life expectancy of the surviving Spouse).
If an alternate form of distribution is Substantially Equal installment
payments, then the lump sum value of the Participant’s benefit either may be
segregated and separately invested and the Substantially Equal installments will
be paid from the Plan; may remain invested in the Trust’s assets and the
Substantially Equal installments will be paid from the Plan; or may be used to
purchase a nontransferable immediate or deferred annuity that is selected by the
Employer and that complies with the terms of the Plan from an insurance company
to provide for such Substantially Equal installments; (C) a non-transferable
annuity which can be purchased from an insurance company and complies with the
terms of the Plan; and/or (D) in designated sums from time to time as elected by
the Beneficiary. All alternate forms of distribution that are elected by the
Sponsoring Employer in the Adoption Agreement are available on a
non-discriminatory basis and are not subject to the Administrator’s discretion.
    (3)   Time of Distribution. Any death benefit payable to a surviving Spouse
will be distributed within a reasonable time after the death of the Participant,
but not later than December 31st of the calendar year which contains the fifth
anniversary of the date of the Participant’s death pursuant to
Section 5.9(b)(2)(A), if required minimum distributions to the Participant have
not begun. However, if the Life Expectancy rule is elected in the Adoption
Agreement and the surviving Spouse elects the Life Expectancy rule under
Section 5.9(b)(2)(B), then the surviving Spouse may elect to defer distribution
of the death benefit, but distribution to the surviving Spouse must begin no
later than December 31st of the calendar year in which the deceased Participant
would have attained Age 701/2.     (4)   Death of Surviving Spouse Before
Distribution Begins. If the surviving Spouse dies before distribution begins,
then distribution will be made as if the surviving Spouse were the Participant.
If the Normal Form of Distribution that is elected under Section 5.1 is a
Qualified Joint and Survivor Annuity and the QPSA has not been waived, or if the
Sponsoring Employer elects in the Adoption Agreement to permit a Participant
(or, if no election has been made by the Participant prior to the Participant’s
death, then the Participant’s surviving Spouse) to elect the Life Expectancy
rule and the Participant (or, if no

          DC Basic Plan #01   Page 86 of 126   July 2008

 



--------------------------------------------------------------------------------



 



      election has been made by the Participant prior to the Participant’s
death, then the Participant’s surviving Spouse) elects the Life Expectancy rule,
then distribution will be considered to have begun when the deceased Participant
would have reached Age 701/2 even if payments have been made to the surviving
Spouse before that date. Furthermore, if distribution to the surviving Spouse
commences in the form of an irrevocable annuity over a period permitted under
subparagraph (a)(1) above before the deceased Participant would have reached Age
701/2, then distribution will be considered to have begun on the actual annuity
commencement date.

  (b)   Non-Spouse Beneficiary. Any death benefit payable to a non-Spouse
Beneficiary will be distributed to the Beneficiary in accordance with the
following provisions:

  (1)   Form of Distribution. Any such death benefit will be distributed to the
Beneficiary in the form(s) that are elected by the Sponsoring Employer in the
Adoption Agreement. The forms of distribution permitted under the Adoption
Agreement are (A) a lump sum payment; (B) Substantially Equal monthly,
quarterly, semi-annual or annual cash installment payments over a period certain
which does not extend beyond the life of the Beneficiary (or beyond the life
expectancy of the Beneficiary). If a form of distribution is Substantially Equal
installment payments, then the lump sum value of the Participant’s benefit
either may be segregated and separately invested and the Substantially Equal
installments will be paid from the Plan; may remain invested in the Trust’s
assets and the Substantially Equal installments will be paid from the Plan; or
may be used to purchase a nontransferable immediate or deferred annuity that is
selected by the Employer and that complies with the terms of the Plan from an
insurance company to provide for such Substantially Equal installments; (C) a
non-transferable annuity which can be purchased from an insurance company and
which complies with the terms of the Plan; and/or (D) in designated sums from
time to time as elected by the Beneficiary. All forms of distribution that are
elected by the Sponsoring Employer in the Adoption Agreement are available on a
non-discriminatory basis and are not subject to the Administrator’s discretion.
    (2)   Time of Distribution. Any death benefit payable to a non-Spouse
Beneficiary will be distributed within a reasonable time after the death of the
Participant, but not later than December 31st of the calendar year which
contains the fifth anniversary of the date of the Participant’s death pursuant
to Section 5.9(b)(2)(A), if required minimum distributions to the Participant
have not begun. However, if the Life Expectancy rule is elected in the Adoption
Agreement and the non-Spouse Beneficiary elects the Life Expectancy rule
pursuant to Section 5.9(b)(2)(B), then distribution of the death benefit to a
non-Spouse Beneficiary must begin no later than December 31st of the calendar
year immediately following the calendar year in which the Participant died.

  (c)   Distribution If the Participant or Other Payee Is In Pay Status. If a
Participant or Beneficiary who has begun receiving distribution of his or her
benefit dies before the entire benefit is distributed, then the balance thereof
will be distributed to the Participant’s Beneficiary (or Beneficiary’s
Beneficiary) at least as rapidly as under the method of distribution being used
on the date of the Participant’s or Beneficiary’s death.

  (d)   Payments to a Beneficiary of a Beneficiary. In the absence of a
Beneficiary designation or other directive from the deceased Participant to the
contrary, any Beneficiary may name his or her own Beneficiary to receive any
benefits payable in the event of the Beneficiary’s death prior to receiving the
entire death benefit to which the Beneficiary is entitled; if a Beneficiary has
not named his or her own Beneficiary, then the Beneficiary’s estate will be the
Beneficiary. If any benefit is payable under this paragraph to a Beneficiary of
the deceased Participant’s Beneficiary, to the estate of the deceased
Participant’s Beneficiary, or to any other Beneficiary or the estate thereof,
then subject to the limitations regarding the latest dates for benefit payment
of this Section and Section 5.9, the Administrator may (1) continue to pay the
remaining value of such benefits in the amount and form that has already
commenced, (2) pay such benefits in any other manner permitted under the Plan
for distribution of benefits upon death, and/or (3) if payments have not already
commenced, pay such benefits in any other manner permitted under the Plan for
distribution of benefits upon death. Distribution to the Beneficiary of a
Beneficiary must begin no later than the date that a distribution would have
been made to the Participant’s Beneficiary. The Administrator’s determination
under this paragraph will be final and will be applied in a uniform manner that
does not discriminate in favor of Participants who are Highly Compensated
Employees.

          DC Basic Plan #01   Page 87 of 126   July 2008

 



--------------------------------------------------------------------------------



 



  (e)   Partial Distributions. If a Participant’s Beneficiary receives a
distribution of less than 100% of the Participant’s Vested Aggregate Account
balance, then the Administrator will determine the portion (including zero) of
the distribution that will be made from each of the Participant’s sub-accounts,
provided that any such determination is made in a uniform manner that does not
discriminate in favor of Participants who are Highly Compensated Employees.

5.3   Distribution of Benefit Upon Disability. Unless a mandatory cash-out
occurs under Section 5.5, the Disability benefit a Participant is entitled to
receive under Section 4.4 will be distributed in the following manner:

  (a)   Normal Form of Distribution in a 401(k) Plan or Profit Sharing Plan. If
the Plan is either a 401(k) Plan or a profit sharing plan, then a Participant’s
benefit will be distributed in the form that is elected by the Sponsoring
Employer in the Adoption Agreement; the permitted Normal Forms of Distribution
are (1) a Qualified Joint and Survivor Annuity; (2) a lump sum payment; or
(3) Substantially Equal monthly, quarterly, semi-annual or annual cash
installment payments over a period certain which does not extend beyond the life
of the Participant; the joint lives of the Participant and a designated
Beneficiary; or a period certain not extending beyond the life expectancy of the
Participant and a designated Beneficiary. If the Normal Form of Distribution is
Substantially Equal installment payments, then the lump sum value of the
Participant’s benefit either may be segregated and separately invested and the
Substantially Equal installments will be paid from the Plan; may remain invested
in the Trust’s assets and the Substantially Equal installments will be paid from
the Plan; or may be used to purchase a nontransferable immediate or deferred
annuity that is selected by the Employer and that complies with the terms of the
Plan from an insurance company to provide for such Substantially Equal
installments.     (b)   Normal Form of Distribution in a Money Purchase Pension
Plan. If the Plan is a money purchase pension plan, then the Normal Form of
Distribution is a Qualified Joint and Survivor Annuity if the Participant has
not died before the Annuity Starting Date.     (c)   Optional Forms of
Distribution. If elected by the Sponsoring Employer in the Adoption Agreement,
then a Participant may waive the Normal Form of Distribution and elect to have
his or her benefit distributed in an Optional Form of Distribution. The
permitted Optional Forms of Distribution are (1) a lump sum payment;
(2) Substantially Equal monthly, quarterly, semi-annual or annual cash
installment payments over a period certain which does not extend beyond the life
of the Participant; the joint lives of the Participant and a designated
Beneficiary; or a period certain not extending beyond the life expectancy of the
Participant and a designated Beneficiary. If an Optional Form of Distribution is
Substantially Equal installment payments, then the lump sum value of the
Participant’s benefit either may be segregated and separately invested and the
Substantially Equal installments will be paid from the Plan; may remain invested
in the Trust’s assets and the Substantially Equal installments will be paid from
the Plan; or may be used to purchase a nontransferable immediate or deferred
annuity that is selected by the Employer and that complies with the terms of the
Plan from an insurance company to provide for such Substantially Equal
installments; (3) a non-transferable annuity which can be purchased from an
insurance company and which complies with the terms of this Plan; and/or (4) in
designated sums from time to time as elected by the Participant. All Optional
Forms of Distribution that are elected by the Sponsoring Employer in the
Adoption Agreement are available on a non-discriminatory basis and are not
subject to the Administrator’s discretion.     (d)   Partial Distributions. If a
Participant receives a distribution of less than 100% of his or her Vested
Aggregate Account balance, then the Administrator will determine the portion
(including zero) of the distribution that will be made from each of the
Participant’s sub-accounts, provided that any such determination is made in a
uniform nondiscriminatory manner.     (e)   Time of Distribution. Distribution
will be made under this Section (1) if elected in the Adoption Agreement, within
an administratively reasonable time after the date on which a Participant who
suffers a Disability Terminates Employment with the Employer on account of the
Disability; or (2) if elected in the Adoption Agreement, on the date that a
distribution is to be made to a Terminated Participant under Section 5.4

5.4   Distribution of Benefit Upon Termination of Employment. Unless a mandatory
cash-out occurs under Section 5.5 or a distribution occurs under Section 5.1,
5.2, or 5.3, the benefit that a Terminated Participant is entitled to receive
under Section 4.5 will be distributed in the following manner:

          DC Basic Plan #01   Page 88 of 126   July 2008

 



--------------------------------------------------------------------------------



 



  (a)   Normal Form of Distribution in a 401(k) Plan or Profit Sharing Plan. If
the Plan is either a 401(k) Plan or a profit sharing plan, then a Participant’s
benefit will be distributed in the form that is elected by the Sponsoring
Employer in the Adoption Agreement; the permitted Normal Forms of Distribution
are (1) a Qualified Joint and Survivor Annuity; (2) a lump sum payment; or
(3) Substantially Equal monthly, quarterly, semi-annual or annual cash
installment payments over a period certain which does not extend beyond the life
of the Participant; the joint lives of the Participant and a designated
Beneficiary; or a period certain not extending beyond the life expectancy of the
Participant and a designated Beneficiary. If the Normal Form of Distribution is
Substantially Equal installment payments, then the lump sum value of the
Participant’s benefit either may be segregated and separately invested and the
Substantially Equal installments will be paid from the Plan; may remain invested
in the Trust’s assets and the Substantially Equal installments will be paid from
the Plan; or may be used to purchase a nontransferable immediate or deferred
annuity that is selected by the Employer and that complies with the terms of the
Plan from an insurance company to provide for such Substantially Equal
installments.     (b)   Normal Form of Distribution in a Money Purchase Pension
Plan. If the Plan is a money purchase pension plan, then the Normal Form of
Distribution is a Qualified Joint and Survivor Annuity if the Participant has
not died before the Annuity Starting Date.     (c)   Optional Forms of
Distribution. If elected by the Sponsoring Employer in the Adoption Agreement,
then a Participant may waive the Normal Form of Distribution and elect to have
his or her benefit distributed in an Optional Form of Distribution. The
permitted Optional Forms of Distribution are (1) a lump sum payment;
(2) Substantially Equal monthly, quarterly, semi-annual or annual cash
installment payments over a period certain which does not extend beyond the life
of the Participant; the joint lives of the Participant and a designated
Beneficiary; or a period certain not extending beyond the life expectancy of the
Participant and a designated Beneficiary. If an Optional Form of Distribution is
Substantially Equal installment payments, then the lump sum value of the
Participant’s benefit either may be segregated and separately invested and the
Substantially Equal installments will be paid from the Plan; may remain invested
in the Trust’s assets and the Substantially Equal installments will be paid from
the Plan; or may be used to purchase a nontransferable immediate or deferred
annuity that is selected by the Employer and that complies with the terms of the
Plan from an insurance company to provide for such Substantially Equal
installments; (3) a non-transferable annuity which can be purchased from an
insurance company and which complies with the terms of this Plan; and/or (4) in
designated sums from time to time as elected by the Participant. All Optional
Forms of Distribution that are elected by the Sponsoring Employer in the
Adoption Agreement are available on a non-discriminatory basis and are not
subject to the Administrator’s discretion.     (d)   Partial Distributions. If a
Participant receives a distribution of less than 100% of his or her Vested
Aggregate Account balance, then the Administrator will determine the portion
(including zero) of the distribution that will be made from each of the
Participant’s sub-accounts, provided that any such determination is made in a
uniform nondiscriminatory manner.     (e)   Time of Distribution. Distribution
will be made under this Section within an administratively reasonable time after
the occurrence of the event as elected by the Sponsoring Employer in the
Adoption Agreement.

5.5   Mandatory Cash-Out of Benefits. If elected in the Adoption Agreement, the
Vested Aggregate Account balance of a Participant who has Terminated Employment,
who is entitled to a distribution under Sections 5.1, 5.2, 5.3 or 5.4 and who
satisfies the requirements set forth below will be distributed without the
Participant’s consent in accordance with the following provisions:

  (a)   General Rule. Distribution can only be made under this Section if a
Participant’s Vested Aggregate Account balance on or after the date of
Termination of Employment does not exceed the amount elected in the Adoption
Agreement. Distribution will be made as soon as administratively feasible after
the Participant Terminates Employment.     (b)   Later Distribution if Account
Falls to the Threshold. If a Participant would have received a distribution
under paragraph (a) but for the fact that his or her Vested Aggregate Account
exceeded the cash-out threshold elected in the Adoption Agreement, and if at a
later time the Participant’s Vested Aggregate Account is reduced to an amount
not greater than the cash-out threshold, the Administrator will distribute such
Vested Aggregate Account in a lump sum without the Participant’s consent as soon
as administratively feasible after the date the Participant’s Vested Aggregate
Account no longer exceeds the cash-out threshold.

          DC Basic Plan #01   Page 89 of 126   July 2008

 



--------------------------------------------------------------------------------



 



  (c)   Cash-out Threshold and the Participant’s Rollover Contribution Account.
If the cash-out threshold elected in the Adoption Agreement is $5,000, then
effective January 1, 2002, the determination of whether a Participant’s Vested
Aggregate Account exceeds $5,000 may be made by excluding the Participant’s
Rollover Contribution Account (if any). If the cash-out threshold elected in the
Adoption Agreement is any amount other than $5,000, the determination of whether
a Participant’s Vested Aggregate Account balance exceeds such amount must be
made by including the Participant’s Rollover Contribution Account (if any).

  (d)   Cash-out Threshold Exceeds $1,000. If the cash-out threshold exceeds
$1,000 at any time, then a mandatory cash-out distribution under this paragraph
will, at the election of the Participant, be made as a lump sum cash payment or
as a direct rollover under Section 5.14. Prior to March 28, 2005, if the
Participant does not elect to have the distribution paid directly to an eligible
retirement plan specified by the Participant in a direct rollover or to receive
the distribution as a lump sum cash payment, then the Administrator will pay the
distribution as a lump sum cash payment. However, if the cash-out threshold ever
exceeds $1,000 on or after March 28, 2005, the remaining provisions of this
paragraph apply. In the event of a mandatory cash-out distribution greater than
$1,000, if the Participant does not elect to have such distribution paid
directly to an eligible retirement plan specified by the Participant in a direct
rollover or to receive the distribution as a lump sum cash payment, the
Administrator will pay the distribution in an automatic direct rollover to an
individual retirement plan designated by the Administrator. Such individual
retirement plan, as defined in Code §7701(a)(37), may be either an individual
retirement account within the meaning of Code §408(a) or an individual
retirement annuity within the meaning of Code §408(b); either of which will
subsequently be referred to as an IRA. The Administrator will establish the IRA
at a qualified financial institution by selecting an IRA trustee, custodian or
issuer that is unrelated to the Employer or the Administrator (unless subsequent
rules or Regulations permit otherwise), and will make the initial investment
choices for the IRA. An automatic direct rollover will occur not less than
30 days and not more than 90 days (or such other time as permitted by law) after
the Code §402(f) notice with the explanation of the automatic direct rollover is
provided to the Participant. The determination of whether a mandatory cash-out
distribution exceeds $1,000 will be made by including the Participant’s Rollover
Contribution Account (if any).     (e)   Cash-out Threshold Does Not Exceed
$1,000. If the cash-out threshold is $1,000 or less at any time, a mandatory
cash-out distribution under this paragraph will, at the election of the
Participant, be made as a lump sum cash payment or as a direct rollover under
Section 5.14. If the Participant does not elect to have the distribution paid
directly to an eligible retirement plan specified by the Participant in a direct
rollover or to receive the distribution as a lump sum cash payment, the
Administrator will pay the distribution as a lump sum cash payment; any such
lump sum cash payment will occur not less than 30 days and not more than 90 days
(or such other time as permitted by law) after the Code §402(f) notice is
provided to the Participant.

5.6   Restrictions on Immediate Distributions. If a Participant’s Vested
Aggregate Account balance exceeds the amount set forth in paragraph (a) of this
Section and is Immediately Distributable, then such account can only be
distributed in accordance with the following provisions:

  (a)   General Rule. If (1) the Vested Aggregate Account balance (effective
January 1, 2002, determined before taking into account the Participant’s
Rollover Contribution Account) of a Participant who has Terminated Employment
exceeds $5,000, or if there are remaining payments to be made with respect to a
particular distribution option that previously commenced, and (2) such amount is
Immediately Distributable, then the Participant (and, with respect to any
portion of the Participant’s Account which is subject to the Qualified Joint and
Survivor Annuity requirements of Code §401(a)(11) and Code §417, the
Participant’s Spouse, if any (or where either the Participant or Spouse has
died, the survivor)), must consent to any distribution of such amount. If
(1) the Vested Aggregate Account balance (effective January 1, 2002, determined
before taking into account the Participant’s Rollover Contribution Account) of a
Participant who has Terminated Employment does not exceed $5,000, but (if
applicable) exceeds the cash-out threshold that the Sponsoring Employer elects
in the Adoption Agreement, and (2) such amount is Immediately Distributable,
then only the Participant (or where the Participant has died, the Participant’s
Spouse or Beneficiary) must consent to any distribution of such amount.     (b)
  General Consent Requirement. The consent of the Participant (and, with respect
to any portion of the Participant’s Account which is subject to the Qualified
Joint and Survivor Annuity requirements of Code §401(a)(11) and Code §417, the
Participant’s Spouse, if any (or where either the Participant or Spouse has
died, the survivor)) to any benefit that is Immediately Distributable must be
obtained in writing within the

          DC Basic Plan #01   Page 90 of 126   July 2008

 



--------------------------------------------------------------------------------



 



90-day period (or such other period as may be required by law) ending on the
Annuity Starting Date. However, (1) with respect to any portion of the
Participant’s Account which is not subject to the Qualified Joint and Survivor
Annuity requirements of Code §401(a)(11) and Code §417, the Participant will not
be required to consent to a distribution that is required by Code §401(a)(9) or
§415; and (2) with respect to any portion of the Participant’s Account which is
subject to the Qualified Joint and Survivor Annuity requirements of Code
§401(a)(11) and Code §417, (A) only the Participant must consent to the
distribution of a Qualified Joint and Survivor Annuity while the benefit is
Immediately Distributable, and (B) neither the Participant (nor the
Participant’s Spouse, if any) will be required to consent to a distribution that
is required under the terms of Code §401(a)(9) or Code §415.

  (c)   Notification Requirement. The Administrator must notify the Participant
(and, with respect to any portion of the Participant’s Account which is subject
to the Qualified Joint and Survivor Annuity requirements of Code §401(a)(11) and
Code §417, the Participant’s Spouse) of the right to defer any distribution
until it is no longer Immediately Distributable. Notification will include a
general explanation of the material features and relative values of the optional
forms of benefit available in a manner that would satisfy the notice
requirements of Code §417(a)(3); and will be provided no less than 30 days or
more than 90 days (or such other period as may be required by law) prior to the
Annuity Starting Date. Notwithstanding the other requirements of this Section,
the respective notices prescribed by this Section need not be given to a
Participant if: (1) the Plan “fully subsidizes” the costs of a Qualified Joint
and Survivor Annuity or Qualified Pre-Retirement Survivor Annuity;, and (2) the
Plan does not allow the Participant to waive the Qualified Joint and Survivor
Annuity or Qualified Pre-Retirement Survivor Annuity, and does not allow a
Participant who has a Spouse to designate a non-Spouse Beneficiary. For purposes
of this Section, a plan fully subsidizes the costs of a benefit if no increases
in cost, or decreases in benefits to the Participant may result from the
Participant’s failure to elect another benefit.     (d)   Waiver of 30-Day
Requirement. Notwithstanding anything in this Section to the contrary,
distribution of a Participant’s benefit may begin less than 30 days after the
notice described in paragraph (c) is given if (1) the Administrator clearly
informs the Participant that the Participant has a right to a period of at least
30 days after receiving notice to consider the decision of whether or not to
elect a distribution; (2) the Participant, after receiving the notice,
affirmatively elects a distribution (or a particular distribution option); and
(3) with respect to any portion of the Participant’s Account which is subject to
the Qualified Joint and Survivor Annuity requirements of Code §401(a)(11) and
Code §417, the Participant does not revoke the election at any time prior to the
expiration of the 7-day period that begins on the date the notice is given.    
(e)   Consent Not Needed on Plan Termination. If upon Plan termination neither
the Employer nor an Affiliated Employer maintains another defined contribution
plan other than an employee stock ownership plan (ESOP) as defined in Code
§4975(e)(7) or §409(a), then the Participant’s benefit will, without the
Participant’s consent (and, with respect to any portion of the Participant’s
Account which is subject to the Qualified Joint and Survivor Annuity
requirements of Code §401(a)(11) and Code §417, without the Spouse’s consent),
be distributed to the Participant. If the Employer or an Affiliated Employer
maintains another defined contribution plan other than an ESOP, then the
Participant’s benefit will, without the Participant’s consent (and, with respect
to any portion of the Participant’s Account which is subject to the Qualified
Joint and Survivor Annuity requirements of Code §401(a)(11) and Code §417,
without the Spouse’s consent), be transferred to the other plan if the
Participant does not consent to an immediate distribution under this Section.
Notwithstanding the foregoing, this paragraph will not apply to any portion of
the Participant’s Account which is subject to the Qualified Joint and Survivor
Annuity requirements of Code §401(a)(11) and Code §417 if the Plan, upon
termination, offers an annuity option purchased from a commercial provider with
respect to such portion of the Participant’s Account.

5.7   Accounts of Reemployed Participants. If a Participant who is not 100%
Vested in his or her Participant’s Account Terminates Employment with the
Employer, a Forfeiture of all or a portion of the Participant’s Account of the
Participant who has Terminated Employment may have occurred, and the Participant
is subsequently reemployed by the Employer, then the Participant’s Account of
the reemployed Participant will be administered in accordance with the following
provisions:

  (a)   Reemployment of a Participant After 5 Consecutive Breaks in Service. If
the Participant is reemployed by the Employer after incurring five consecutive
Breaks in Service, then any previous Forfeiture of the Participant’s Account
will not be restored under the terms of this Plan.

          DC Basic Plan #01   Page 91 of 126   July 2008

 



--------------------------------------------------------------------------------



 



  (b)   Reemployment of a Non-Vested Participant Before 5 Consecutive Breaks in
Service. If a Participant’s Vested Interest in the entire Participant’s Account
attributable to Employer contributions is 0% on the date the Participant
Terminates Employment, the Participant is deemed to have received a distribution
of such Vested Interest on the date of such Termination of Employment pursuant
to the Section 3.13(a)(1), a Forfeiture of the Participant’s Account
attributable to Employer contributions occurs on the date of such Termination of
Employment pursuant to the Section 3.13(a)(1), and the Participant is
subsequently reemployed by the Employer before incurring five consecutive Breaks
in Service, then the previous Forfeiture of such Participant’s Account
attributable to Employer contributions will be restored, calculated as of the
date that the Forfeiture occurred (unadjusted by subsequent gains and losses).
Furthermore, if a Participant’s Vested Interest in the entire Participant’s
Account attributable to Employer contributions is 0% on the date the Participant
Terminates Employment, a Forfeiture of the Participant’s Account attributable to
Employer contributions occurs on the date that a Participant incurs the number
of consecutive Breaks in Service after Termination of Employment that the
Sponsoring Employer elects in the Adoption Agreement pursuant to the
Section 3.13(a)(2), and the Participant is subsequently reemployed by the
Employer before incurring five consecutive Breaks in Service, then the previous
Forfeiture of such Participant’s Account attributable to Employer contributions
will be restored, calculated as of the date that the Forfeiture occurred
(unadjusted by subsequent gains and losses). Such restoration of the previous
Forfeiture attributable to Employer contributions will occur in the Plan Year
that such Participant is reemployed by the Employer.     (c)   Reemployment of a
Vested Participant Before 5 Consecutive Breaks in Service. If a Participant’s
Vested Interest in the Participant’s Account balance attributable to Employer
contributions is less than a 100% (but greater than 0%) on the date that the
Participant Terminates Employment, a Forfeiture of the non-Vested portion of the
Participant’s Account balance attributable to Employer contributions of the
Participant who has Terminated Employment may have occurred, and the Participant
is subsequently reemployed by the Employer before incurring five consecutive
Breaks in Service, then the following provisions will apply:

  (1)   Distribution Has Occurred But No Forfeiture Has Occurred. If a
Forfeiture of the non-Vested portion of the Participant’s Account attributable
to Employer contributions has not occurred but a distribution of all or a
portion of the Participant’s Account of the Participant who has Terminated
Employment has occurred, then a separate bookkeeping account will be established
for the Participant’s Account at the time of distribution; the Participant’s
Vested Interest in the separate bookkeeping account at any relevant time will be
an amount (“X”) determined according to the following formula: X = P(AB + (R x
D)) - (R x D)). In applying the formula, “P” is the Vested Interest at the
relevant time, “AB” is the respective account balance at the relevant time, “D”
is the amount of the distribution, and “R” is the ratio of the respective
account balance at the relevant time to the respective account balance after the
distribution.     (2)   No Distribution Has Occurred But Forfeiture Has
Occurred. If the Sponsoring Employer elects in the Adoption Agreement that a
Forfeiture will occur when a Participant who has Terminated Employment incurs a
specified number of consecutive Breaks in Service that is less than five
(5) consecutive Breaks in Service, a Forfeiture of the non-Vested portion of the
Participant’s Account balance attributable to Employer contributions has
occurred when a Participant who Terminated Employment incurred the specified
number of consecutive Breaks in Service, and the Participant who has Terminated
Employment is reemployed by the Sponsoring Employer or an Affiliated Employer
before incurring five (5) consecutive Breaks in Service and before receiving any
distribution of the Vested Interest in his or her Participant’s Account balance
attributable to Employer contributions, then the previous Forfeiture of such
Participant’s Account balance attributable to Employer contributions will be
restored, calculated as of the date that the Forfeiture occurred (unadjusted by
subsequent gains and losses). Such restoration of the previous Forfeiture of
such Participant’s Account balance attributable to Employer contributions will
occur in the Plan Year that such Participant is reemployed by the Employer.    
(3)   Both Distribution and Forfeiture Have Occurred. If a distribution of all
or a portion of the Vested Interest in the Participant’s Account of a
Participant who has Terminated Employment has occurred and a Forfeiture of the
non-Vested portion of the Participant’s Account attributable to Employer
contributions has occurred (which may not necessarily occur at the same time
that the distribution occurs), then the previous Forfeiture of such
Participant’s Account balance attributable to Employer contributions will be
restored, calculated as of the date the Forfeiture occurred (unadjusted by
subsequent gains and losses) and based upon the Sponsoring Employer’s decision
whether the Participant is required to repay to the Plan the full amount of all
distribution(s) which were attributable to Employer contributions (and if this
Plan is a 401(k) Plan, then effective as of the first day of Plan

          DC Basic Plan #01   Page 92 of 126   July 2008

 



--------------------------------------------------------------------------------



 



Year beginning in 2006 (or such earlier effective date as may be provided in a
separate amendment for implementing the final §401(k) Regulations and as
permitted by such Regulations), including Elective Deferrals). With respect to
such decision of the Sponsoring Employer whether the Participant is required to
repay to the Plan the full amount of all distribution(s) which were attributable
to Employer contributions (and if this Plan is a 401(k) Plan, then effective as
of the first day of Plan Year beginning in 2006 (or such earlier effective date
as may be provided in a separate amendment for implementing the final §401(k)
Regulations and as permitted by such Regulations), including Elective Deferrals)
in order to have the previous Forfeiture of such Participant’s Account balance
attributable to Employer contributions be restored, the following provisions
will apply:

  (A)   Precedent Established. Once such decision by the Sponsoring Employer has
been made, such decision will establish precedence for the Plan and cannot be
changed, altered or modified.     (B)   Time of Restoration If Repayment Is Not
Required. If, based upon the Sponsoring Employer’s decision, the Participant is
not required to repay to the Plan the full amount of all distribution(s) which
were attributable to Employer contributions (and if this Plan is a 401(k) Plan,
then effective as of the first day of Plan Year beginning in 2006 (or such
earlier effective date as may be provided in a separate amendment for
implementing the final §401(k) Regulations and as permitted by such
Regulations), including Elective Deferrals) in order to have the previous
Forfeiture of such Participant’s Account balance attributable to Employer
contributions be restored, then such restoration will occur in the Plan Year in
which the Participant is reemployed by the Employer.     (C)   Time of
Restoration If Repayment Is Required. If, based upon the Sponsoring Employer’s
decision, the Participant is required to repay to the Plan the full amount of
all distribution(s) which were attributable to Employer contributions (and if
this Plan is a 401(k) Plan, then effective as of the first day of Plan Year
beginning in 2006 (or such earlier effective date as may be provided in a
separate amendment for implementing the final §401(k) Regulations and as
permitted by such Regulations), including Elective Deferrals) in order to have
the previous Forfeiture of such Participant’s Account balance attributable to
Employer contributions be restored, then, such repayment by the Participant must
be made before the earlier of (i) five years after the Participant’s
Reemployment Commencement Date, or (ii) the date on which the Participant incurs
five consecutive Breaks in Service following the date of distribution of either
the entire or the remaining Vested Interest in the Participant’s Account. Such
restoration of the previous Forfeiture of such Participant’s Account balance
attributable to Employer contributions will occur in the Plan Year that the
Participant repays to the Plan the full (or any remaining) amount of the
distribution which was attributable to Employer contributions (and if this Plan
is a 401(k) Plan, then effective as of the first day of Plan Year beginning in
2006 (or such earlier effective date as may be provided in a separate amendment
for implementing the final §401(k) Regulations and as permitted by such
Regulations), including Elective Deferrals).

  (d)   Sources of Restoration of Previously Forfeited Amounts. The sources to
restore a previous Forfeiture of the non-Vested portion of the Participant’s
Account balance attributable to Employer contributions pursuant to this Section
will be made first by using available Forfeitures to restore the previous
Forfeiture and, if such available Forfeitures are insufficient to restore the
previous Forfeiture, by the Employer making a special Employer contribution to
the Plan to the extent necessary to restore the previous Forfeiture.

5.8   Waiver of Benefits and Spousal Consent. If following provisions apply to a
Participant’s (or, where applicable, a Participant’s Spouse’s) waiver of
benefits under the Plan:

  (a)   Normal Form of Distribution Is Not a QJSA. If the Normal Form of
Distribution is not a Qualified Joint and Survivor Annuity, all distributions
can be made from the Plan to a Participant without the consent of the
Participant’s Spouse, except for any portion of the Participant’s Account which
is subject to the Qualified Joint and Survivor Annuity requirements of Code
§401(a)(11) and Code §417. Subject to the provisions of the next sentence, with
regard to a death benefit payable to a Spouse, a Spouse can elect to waive such
death benefit under Section 5.2 of the Plan, but the election will not be
effective unless (1) the election is in writing; (2) the election designates a
specific Beneficiary or form of benefit which may not be changed without Spousal
consent (or the Spouse’s consent expressly permits designations by the
Participant without

          DC Basic Plan #01   Page 93 of 126   July 2008

 



--------------------------------------------------------------------------------



 



any requirement of further Spousal consent); and (3) the Spouse’s consent
acknowledges the effect of the election and is witnessed by the Administrator or
a notary public. With regard to a distribution of any portion of a Participant’s
Account which is subject to the QJSA and QPSA requirements of Code §401(a)(11)
and Code §417, the provisions set forth in paragraph (b) below apply.

  (b)   Normal Form of Distribution Is a QJSA. If the Normal Form of
Distribution is a Qualified Joint and Survivor Annuity, or with respect to any
portion of a Participant’s Account which is subject to the Qualified Joint and
Survivor Annuity requirements of Code §401(a)(11) and §417, the following
provisions apply:

  (1)   Election to Waive a QJSA. A married Participant’s election to waive a
Qualified Joint and Survivor Annuity, or an unmarried Participant’s election to
waive a life annuity, must be in writing and must be made during the 90-day
period (or such other period as may be required by law) ending on the Annuity
Starting Date. The election may be revoked in writing and a new election may be
made at any time and any number of times during the election period.     (2)  
Election to Waive a QPSA. A married Participant’s election to waive a Qualified
Pre-Retirement Survivor Annuity must be in writing and must be made during an
election period beginning on the first day of the Plan Year in which the
Participant reaches Age 35 and ending on the date of his or her death. The
election may be revoked in writing and a new election made at any time and any
number of times during the election period. A terminated Participant’s election
period concerning his or her Vested Aggregate Account before Termination of
Employment will not begin later than such date. If elected in the Adoption
Agreement and the Participant has not completed a designation form specifying
the time and/or form of payment of the Qualified Pre-Retirement Survivor Annuity
prior to the Participant’s death, then the surviving Spouse may elect to receive
the Qualified Pre-Retirement Survivor Annuity in any optional form of payment
permitted in Section 5.2 and as elected in the Adoption Agreement.     (3)  
Special Pre-Age 35 QPSA Election. A Participant who has not yet reached Age 35
as of the end of any current Plan Year may make a special election to waive a
Qualified Pre-Retirement Survivor Annuity for the period beginning on the date
of such election and ending on the first day of the Plan Year in which such
Participant reaches Age 35. This election will not be valid unless the
Participant receives the same written explanation of the Qualified
Pre-Retirement Survivor Annuity set forth in subparagraph (4). Qualified
Pre-Retirement Survivor Annuity coverage will be automatically reinstated as of
the first day of the Plan Year in which the Participant reaches Age 35. A new
election to waive a Qualified Pre-Retirement Survivor Annuity on or after such
date is subject to the full requirements of this Section.     (4)   Required
Written Explanation. In the case of a Qualified Joint and Survivor Annuity, the
Administrator will no less than 30 days and no more than 90 days (or such other
period as may be required by law) prior to the Annuity Starting Date provide to
each Participant a written explanation of: (A) the terms and conditions of a
Qualified Joint and Survivor Annuity; (B) the Participant’s right to make and
the effect of an election to waive the Qualified Joint and Survivor Annuity form
of benefit; (C) the rights of a Participant’s Spouse; and (D) the right to make,
and the effect of, a revocation of a previous election to waive the Qualified
Joint and Survivor Annuity. The Annuity Starting Date for a distribution in a
form other than a Qualified Joint and Survivor Annuity may be less than 30 days
after receipt of the written explanation described in the preceding sentence
provided: (A) the Participant has been provided with information that clearly
indicates that the Participant has at least 30 days to consider whether to waive
the Qualified Joint and Survivor Annuity and elect (with Spousal consent) to a
form of distribution other than a Qualified Joint and Survivor Annuity; (B) the
Participant is permitted to revoke any affirmative distribution election at
least until the Annuity Starting Date or, if later, at any time prior to the
expiration of the 7-day period that begins the day after the explanation of the
Qualified Joint and Survivor Annuity is provided to the Participant; and (C) the
Annuity Starting Date is a date after the date that the written explanation was
provided to the Participant. In the case of a Qualified Pre-Retirement Survivor
Annuity, the Administrator will provide each Participant within the Applicable
Period as defined in paragraph (5) with a written explanation of the Qualified
Pre-Retirement Survivor Annuity in such terms and in such manner as would be
comparable to the written explanation applicable to a Qualified Joint and
Survivor Annuity as set forth herein.

          DC Basic Plan #01   Page 94 of 126   July 2008

 



--------------------------------------------------------------------------------



 



  (5)   Applicable Period. The term “Applicable Period” means whichever of the
following periods ends last: (A) the period beginning with the first day of the
Plan Year in which the Participant attains Age 32 and ending with the close of
the Plan Year preceding the Plan Year in which the Participant attains Age 35;
(B) a reasonable period after the individual becomes a Participant in the Plan;
(C) a reasonable period ending after the requirements of Code §401(a)(11) apply
to the Participant; or (D) a reasonable period ending after the requirements of
Code §417(a)(5) cease to apply with respect to the Participant. For purposes of
this paragraph, a reasonable period means the end of the two year period
beginning one year prior to the date the applicable event occurs, and ending one
year after that date.     (6)   Participants Who Terminate Before Age 35. If a
Participant Terminates Employment before the Plan Year in which he or she
reaches Age 35, then the notice required under subparagraph (4) will be provided
within the two year period beginning one year prior to such Termination of
Employment and ending one year after such Termination of Employment. If such
Participant thereafter returns to employment with the Employer, then the
Applicable Period for such Participant will be redetermined.     (7)   Elections
Must Have Spousal Consent. A Participant’s election not to receive a Qualified
Joint and Survivor Annuity or a Participant’s election not to receive a
Qualified Pre-Retirement Survivor Annuity will not be effective unless (A) the
Participant’s Spouse consents in writing to the election; (B) the election
designates a specific Beneficiary (or form of benefit) which may not be changed
without Spousal consent (or the consent of the Spouse expressly permits
designations by the Participant without any requirement of further Spousal
consent); and (C) the Spouse’s consent acknowledges the effect of the election
and is witnessed by the Administrator or a notary public.     (8)   Additional
Requirements and Exceptions For Spousal Consent. Notwithstanding subparagraph
(7) above, a Spouse’s consent will not be required if there is no Spouse, if the
Spouse cannot be located, or if there are other circumstances (as set forth in
the Code or Regulations) which preclude the necessity of such Spouse’s consent.
Any consent by a Participant’s Spouse (or establishment that consent cannot be
obtained) will be effective only with respect to such Spouse. A consent that
permits designations by the Participant without any requirement of further
Spousal consent must acknowledge that the Spouse has the right to limit consent
to a specific Beneficiary, and a specific form of benefit where applicable, and
that the Spouse voluntarily elects to relinquish either or both of such rights.
A revocation of a prior election may be made by a Participant without the
Spouse’s consent at any time before benefits begin. No Spouse’s consent obtained
under subparagraph (7) will be valid unless the Participant has received notice
as provided in subparagraph (4) above.

5.9   Required Minimum Distributions. All distributions from the Plan will be
determined and made in accordance with the final and temporary Regulations under
Code §401(a)(9) on April 17, 2002. Pursuant to those Regulations, all
distributions will be determined in accordance with the following provisions:

  (a)   General Rules. All distributions hereunder will be made in accordance
with the following general rules:

  (1)   Effective Date. Unless an earlier effective date is specified in the
Adoption Agreement, the provisions of this Section will apply for purposes of
determining required minimum distributions for calendar years beginning with the
2003 calendar year.     (2)   Coordination with Minimum Distribution
Requirements Previously in Effect. If the Adoption Agreement specifies an
effective date of this Section that is earlier than calendar years beginning
with the 2003 calendar year, then required minimum distributions for 2002 under
this Section will be determined as follows: If the total amount of 2002 required
minimum distributions under the Plan made to the distributee prior to the
effective date of this Section equals or exceeds the required minimum
distributions determined under this Section, then no additional distributions
will be required to be made for 2002 on or after such date to the distributee.
If the total amount of 2002 required minimum distributions under the plan made
to the distributee prior to the effective date of this Section is less than the
amount determined under this Section, then required minimum distributions for
2002 on and after such date will be determined so that the total amount of
required minimum distributions for 2002 made to the distributee will be the
amount determined under this Section.     (3)   Precedence. The requirements of
this Section will take precedence over any inconsistent provisions of the Plan
and any prior Plan amendments.

          DC Basic Plan #01   Page 95 of 126   July 2008

 



--------------------------------------------------------------------------------



 



  (4)   Requirements of Regulations Incorporated. All distributions required
under this Section will be determined and made in accordance with the
Regulations under Code §401(a)(9).     (5)   TEFRA §242(b)(2) Elections.
Notwithstanding the other provisions of this Section, distributions may be made
under a designation made before January 1, 1984, in accordance with Tax Equity
and Fiscal Responsibility Act (TEFRA) §242(b)(2) and the provisions of the Plan
that relate to TEFRA §242(b)(2).

  (b)   Time and Manner of Distribution. All required minimum distributions will
be made from the Plan in the following time and in the following manner:

  (1)   Required Beginning Date. The Participant’s entire interest will be
distributed, or begin to be distributed, to the Participant no later than the
Participant’s Required Beginning Date.     (2)   Death of Participant Before
Distributions Begin. If the Participant dies before distribution begins, the
Participant’s entire interest will be distributed (or begin to be distributed)
not later than as follows:

  (A)   5-Year Rule Applies to All Distributions to Designated Beneficiaries. If
the Participant dies before distributions begin and there is a Designated
Beneficiary, the Participant’s entire interest will be distributed to the
Designated Beneficiary by December 31 of the calendar year containing the fifth
anniversary of the Participant’s death. If the Participant’s surviving Spouse is
the Participant’s sole Designated Beneficiary and the surviving Spouse dies
after the Participant but before distributions to either the Participant or the
surviving Spouse begin, this subparagraph will apply as if the surviving Spouse
were the Participant. This subparagraph also applies to all distributions.    
(B)   Life Expectancy Rule. Notwithstanding subparagraph (b)(2)(A), if the
Sponsoring Employer elects in the Adoption Agreement to permit a Participant
(or, if no election has been made by the Participant prior to the Participant’s
death, then the Participant’s Designated Beneficiary) to elect the Life
Expectancy rule, then a Participant (or, if no election has been made by the
Participant prior to the Participant’s death, then the Participant’s Designated
Beneficiary) may elect on an individual basis whether the Life Expectancy rule
applies to distributions after the death of a Participant who has a Designated
Beneficiary. The election must be made no later than September 30th of the
calendar year in which distribution would be required to begin under this
subparagraph (b)(2)(B). If neither the Participant nor the Beneficiary makes an
election under this subparagraph (or the election is received later than
September 30th of the calendar year in which distribution would be required to
begin under this subparagraph (b)(2)(B)), then distributions will be made in
accordance with the 5-Year rule of subparagraph (b)(2)(A) above. The following
provisions relate to the Life Expectancy rule under this subparagraph (b)(2)(B):

  (i)   Surviving Spouse Is the Sole Designated Beneficiary. If the
Participant’s surviving Spouse is the sole Designated Beneficiary, then
distributions to the surviving Spouse will begin by the later of [a] December 31
of the calendar year immediately following the calendar year in which the
Participant died, or [b] December 31 of the calendar year in which the
Participant would have attained age 701/2.     (ii)   Surviving Spouse Is Not
the Sole Designated Beneficiary. If the Participant’s surviving Spouse is not
the sole Designated Beneficiary, then distributions to the Designated
Beneficiary will begin by December 31 of the calendar year immediately following
the calendar year in which the Participant died.     (iii)   No Designated
Beneficiary. If there is no Designated Beneficiary as of September 30 of the
year following the year of the Participant’s death, then the Participant’s
entire interest will be distributed by December 31 of the calendar year
containing the fifth anniversary of the Participant’s death.     (iv)  
Surviving Spouse Dies Before Distributions Begin. If the Participant’s surviving
Spouse is the Participant’s sole Designated Beneficiary and the surviving Spouse
dies after the Participant but before distributions to the surviving Spouse
begin, then this subparagraph (b)(2)(B), other than subparagraph (b)(2)(B)(i),
will apply as if the surviving Spouse were the Participant.

          DC Basic Plan #01   Page 96 of 126   July 2008

 



--------------------------------------------------------------------------------



 



  (v)   Election to Allow Designated Beneficiary Receiving Distributions Under
5-Year Rule to Elect Life Expectancy Distributions. A Designated Beneficiary who
is receiving payments under the 5-Year rule may make a new election to receive
payments under the Life Expectancy rule until December 31, 2003, provided that
all amounts that would have been required to be distributed under the Life
Expectancy rule for all Distribution Calendar Years before 2004 are distributed
by the earlier of December 31, 2003 or the end of the 5-Year period.

  (C)   Date Distributions Are Deemed To Begin. For purposes of this
subparagraph (b)(2) and paragraph (d), unless subparagraph (b)(2)(B)(iv) above
applies, distributions are considered to begin on the Participant’s Required
Beginning Date. If subparagraph (b)(2)(B)(iv) above applies, distributions are
considered to begin on the date distributions are required to begin to the
surviving Spouse under subparagraph (b)(2)(B)(i) above. If distributions under
an annuity purchased from an insurance company irrevocably commence to the
Participant before the Participant’s Required Beginning Date (or to the
Participant’s surviving Spouse before the date distributions are required to
begin to the surviving Spouse under subparagraph (b)(2)(B)(i)), then the date
distributions are considered to begin is the date distributions actually
commence.

  (3)   Forms of Distribution. Unless the Participant’s interest is distributed
as an annuity purchased from an insurance company or in a single sum on or
before the Required Beginning Date, as of the first Distribution Calendar Year
distributions will be made in accordance with paragraphs (c) and (d). If the
Participant’s interest is distributed as an annuity purchased from an insurance
company, distributions thereunder will be made in accordance with the
requirements of Code §401(a)(9) and the Regulations.

  (c)   Required Minimum Distributions During the Participant’s Lifetime. The
amount of required minimum distributions during a Participant’s lifetime will be
determined as follows:

  (1)   Amount of Required Distribution for Each Distribution Calendar Year.
During the Participant’s lifetime, the minimum amount that will be distributed
each Distribution Calendar Year is the lesser of (A) the quotient obtained by
dividing the Participant’s Account Balance by the distribution period in the
Uniform Lifetime Table set forth in Regulation §1.401(a)(9)-9, using the
Participant’s age as of the Participant’s birthday in the Distribution Calendar
Year; or (B) if the Participant’s sole Designated Beneficiary for the
Distribution Calendar Year is the Participant’s Spouse, then the quotient
obtained by dividing the Participant’s Account Balance by the number in the
Joint and Last Survivor Table set forth in Regulation §1.401(a)(9)-9, using the
Participant’s and Spouse’s attained ages as of the Participant’s and Spouse’s
birthdays in the Distribution Calendar Year.     (2)   Required Minimum
Distributions Continue Through Year of Participant’s Death. Required minimum
distributions will be determined under this paragraph (c) beginning with the
first Distribution Calendar Year and up to and including the Distribution
Calendar Year that includes the Participant’s date of death.

  (d)   Required Minimum Distributions After the Participant’s Death. Required
minimum distributions will be made after a Participant’s death in accordance
with the following provisions:

  (1)   Death On or After Distributions Begins. If a Participant dies on or
after the date distribution begins, then the amount of a required minimum
distribution will be determined as follows:

  (A)   Participant Survived by Designated Beneficiary. If the Participant dies
on or after the date distributions begin and there is a Designated Beneficiary,
then the minimum amount that will be distributed for each Distribution Calendar
Year after the year of the Participant’s death is the quotient obtained by
dividing the Participant’s Account Balance by the longer of the remaining Life
Expectancy of the Participant or the remaining Life Expectancy of the Designated
Beneficiary, determined in accordance with the following provisions:

  (i)   Calculation of Participant’s Remaining Life Expectancy. The
Participant’s remaining Life Expectancy is calculated using the age of the
Participant in the year of death, reduced by one for each subsequent year.

          DC Basic Plan #01   Page 97 of 126   July 2008

 



--------------------------------------------------------------------------------



 



  (ii)   Surviving Spouse Is Sole Designated Beneficiary. If the Participant’s
surviving Spouse is the Participant’s sole Designated Beneficiary, then the
remaining Life Expectancy of the surviving Spouse is calculated for each
Distribution Calendar Year after the year of the Participant’s death using the
surviving Spouse’s age as of the Spouse’s birthday in that Distribution Calendar
Year. For Distribution Calendar Years after the year of the surviving Spouse’s
death, the remaining Life Expectancy of the surviving Spouse is calculated using
the age of the surviving Spouse as of the Spouse’s birthday in the calendar year
of the Spouse’s death, reduced by one for each subsequent calendar year.    
(iii)   Surviving Spouse Is Not Sole Designated Beneficiary. If the
Participant’s surviving Spouse is not the Participant’s sole Designated
Beneficiary, then the Designated Beneficiary’s remaining Life Expectancy is
calculated using the age of the Beneficiary in the year following the year of
the Participant’s death, reduced by one for each subsequent calendar year.

  (B)   No Designated Beneficiary. If the Participant dies on or after the date
distributions begin and there is no Designated Beneficiary as of September 30 of
the year after the year of the Participant’s death, then the minimum amount that
will be distributed for each Distribution Calendar Year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
Account Balance by the Participant’s remaining Life Expectancy calculated using
the age of the Participant in the year of death, reduced by one each subsequent
year.

  (2)   Death Before the Date Distribution Begins. If a Participant dies before
the date distribution begins, then the amount of a required minimum distribution
will be determined as follows:

  (A)   Participant Survived by Designated Beneficiary. If (i) the Sponsoring
Employer elects in the Adoption Agreement to permit a Participant (or, if no
election has been made by the Participant prior to the Participant’s death, then
the Participant’s Designated Beneficiary) to elect the Life Expectancy rule of
subparagraph (b)(2)(B); (ii) the Participant dies before the date distributions
begin; and (iii) there is a Designated Beneficiary, then the minimum amount that
will be distributed for each Distribution Calendar Year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
Account Balance by the remaining Life Expectancy of the Participant’s Designated
Beneficiary, determined as provided in subparagraph (d)(1).     (B)   No
Designated Beneficiary. If the Participant dies before the date distributions
begin and there is no Designated Beneficiary as of September 30 of the year
following the year of the Participant’s death, then distribution of the
Participant’s entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary of the Participant’s death.     (C)  
Death of Surviving Spouse Before Distributions to Surviving Spouse Are Required
to Begin. If (i) the Sponsoring Employer elects in the Adoption Agreement to
permit a Participant (or, if no election has been made by the Participant prior
to the Participant’s death, then the Participant’s Designated Beneficiary) to
elect the Life Expectancy rule of subparagraph (b)(2)(B); (ii) the Participant
dies before the date distributions begin; (iii) the Participant’s surviving
Spouse is the Participant’s sole Designated Beneficiary; and (iv) the surviving
Spouse dies before distributions are required to begin to the surviving Spouse
under subparagraph (b)(2)(B)(i), then this subparagraph (d)(2) will apply as if
the surviving Spouse were the Participant.

5.10   Statutory Commencement of Benefits. Unless the Participant otherwise
elects, distribution of a Participant’s benefit must begin no later than the
60th day after the latest of the close of the Plan Year in which the Participant
(a) reaches the earlier of Age 65 or Normal Retirement Age; (b) reaches the 10th
anniversary of the year that the Participant commenced Plan participation; or
(c) Terminates Employment with the Employer. However, the failure of a
Participant (and, with respect to any portion of the Participant’s Account which
is subject to the Qualified Joint and Survivor Annuity requirements of Code
§401(a)(11) and Code §417, the Participant’s Spouse) to consent to a
distribution while a benefit is Immediately Distributable will be deemed to be
an election to defer the payment (or the commencement of the payment) of any
benefit sufficient to satisfy this Section. In addition, if this Plan provides
for an Early Retirement Date, then a Participant who satisfied the service
requirement (if applicable) for Early Retirement Age prior to Termination of
Employment will be entitled to receive his or her Vested Aggregate Account
balance, if any, upon (a) the satisfaction of the age requirement (if
applicable) for Early Retirement Age, and (b) reaching the Participant’s Early
Retirement Date.

          DC Basic Plan #01   Page 98 of 126   July 2008

 



--------------------------------------------------------------------------------



 



5.11   Post-Termination Earnings. As of the Valuation Date coinciding with or
next following the date a Participant Terminates Employment with the Employer
for any reason, the Administrator will, until a distribution is made to the
Participant or the Participant’s Beneficiary in accordance with Sections 5.1,
5.2, 5.3, 5.4, or 5.5, direct the Trustee in a uniform nondiscriminatory manner
to either (a) invest the Participant’s Vested Aggregate Account balance
determined as of such Valuation Date in a separate interest bearing account; or
(b) leave the Participant’s Vested Aggregate Account balance as part of the
general Trust Fund. If the Participant’s Vested Aggregate Account balance
remains as part of the general Trust Fund, then such account will either
(a) share in the allocation of net earnings and losses under Section 3.12 as a
non-segregated account, or (b) be granted interest at a rate consistent with the
interest bearing investments of the Trust Fund.   5.12   Distribution in the
Event of Legal Incapacity. If any person entitled to benefits (the “Payee”) is
under any legal incapacity by virtue of age or mental condition, then payments
may be made in one or more of the following ways as directed by the
Administrator: (a) to a court-appointed guardian of the Payee; (b) to the person
or entity that has a valid power of attorney of the Payee or the Payee’s estate;
(c) any other person or entity authorized under State (or Commonwealth) law to
receive benefits on behalf of the Payee; or (d) if the Payee is a minor, to the
authorized person or entity of the Payee (e.g., custodian or guardian) under any
State’s (or Commonwealth’s) Uniform Transfers to Minors Act or Uniform Gifts to
Minors Act.   5.13   Missing Payees and Unclaimed Benefits. With respect to a
Participant or Beneficiary who has not claimed any benefit (the “missing payee”)
to which such missing payee is entitled, and with respect to any Participant or
Beneficiary who has not satisfied the administrative requirements for benefit
payment, the Administrator may elect to either (a) to segregate the benefit into
an interest bearing account, in which event an annual maintenance fee as may be
set from time to time in a policy established by the Sponsoring Employer may be
assessed against the segregated account; (b) subject to a policy established by
the Administrator, distribute the benefit at any time in any manner which is
sanctioned by the Internal Revenue Service and/or the Department of Labor, which
may include (but not be limited to) (1) distribute the benefit in a automatic
direct rollover to an individual retirement plan designated by the
Administrator; such individual retirement plan, as defined in Code §7701(a)(37),
may be either an individual retirement account within the meaning of Code
§408(a) or an individual retirement annuity within the meaning of Code §408(b);
or (2) distribute the benefit to the Pension Benefit Guarantee Corporation or
any other authorized Federal Department or agency; (c) distribute the benefit to
any person or entity who is appointed under State (or Commonwealth) law to act
as a duly authorized guardian, legal representative, conservator, or power of
attorney; or (d) treat the entire benefit as a Forfeiture. If a missing payee
whose benefit has been forfeited is located, or if a payee whose benefit has
been forfeited for failure to satisfy the administrative requirements for
benefit payment subsequently satisfies such administrative requirements and
claims his or her benefit, and if the Plan has not terminated (or if the Plan
has terminated, all benefits have not yet been paid), then the benefit will be
restored. The Administrator, on a case by case basis, may elect to restore the
benefit by the use of earnings from non-segregated assets of the Fund, by
Employer contributions, by available Forfeitures of the Forfeiture Account, or
by any combination thereof. However, if any such payee has not been located (or
satisfied the administrative requirements for benefit payment) by the time the
Plan terminates and all benefits have been distributed from the Plan, then the
Forfeiture of such unpaid benefit will not be restored.   5.14   Direct
Rollovers. This Section applies to distributions made after December 31, 2001.
Notwithstanding any provision of the Plan to the contrary that would otherwise
limit a distributee’s election, a distributee may elect, at the time and in the
manner prescribed by the Plan, to have any portion of an eligible rollover
distribution that is equal to at least $500 paid directly to an eligible
retirement plan specified by the distributee in a direct rollover. If an
eligible rollover distribution is less than $500, then a distributee may not
make the election described in the preceding sentence to rollover a portion of
the eligible rollover distribution.

  (a)   Definition of Eligible Rollover Distribution. The term “eligible
rollover distribution” means any distribution of all or any portion of the
balance to the credit of the distributee, except that an eligible rollover
distribution does not include (1) any distribution that is one of a series of
substantially equal periodic payments (not less frequently than annually) made
for the life (or life expectancy) of the distributee or the joint lives (or
joint life expectancies) of the distributee and the distributee’s designated
beneficiary, or for a specified period of ten years or more; (2) any
distribution to the extent such distribution is required under Code §401(a)(9);
(3) the portion of any distribution that is not includible in gross income
(determined without regard to the exclusion for net unrealized appreciation with
respect to Employer securities); (4) the portion of any distribution which is
attributable to a financial hardship distribution; and (5) any other
distribution that is reasonably expected to total less than $200 during a year.

          DC Basic Plan #01   Page 99 of 126   July 2008

 



--------------------------------------------------------------------------------



 



  (b)   Voluntary and Mandatory Employee Contributions as Eligible Rollover
Distributions. Notwithstanding anything in the Plan to the contrary, with
respect to distributions made after December 31, 2001, an eligible rollover
distribution may include either Voluntary Employee Contributions or Mandatory
Employee Contributions which are not includible in gross income; however, the
portion of an eligible rollover distribution attributable to Voluntary Employee
Contributions or Mandatory Employee Contributions can be paid only to an
individual retirement account or annuity described in Code §408(a) or (b), or to
a qualified defined contribution plan described in Code §401(a) or §403(a) that
agrees to separately account for amounts so transferred, including separately
accounting for the portion of such distribution which is includible in gross
income and the portion of such distribution which is not so includible.
Furthermore, in accordance with the Job Creation and Worker Assistance Act of
2002, when a distribution includes either Voluntary Employee Contributions or
Mandatory Employee Contributions which are not includible in gross income, the
amount that is rolled over will first be attributed to amounts includible in
gross income.     (c)   Definition of Eligible Retirement Plan. With respect to
distributions made after December 31, 2001, the term “eligible retirement plan”
means an individual retirement account described in Code §408(a); an individual
retirement annuity described in Code §408(b); an annuity plan described in Code
§403(a); an annuity contract described in Code §403(b); a qualified trust
described in Code §401(a); or an eligible deferred compensation plan under Code
§457(b) which is maintained by a state, political subdivision of a state, or any
agency or instrumentality of a state or political subdivision of a state and
which agrees to separately account for amounts transferred into such plan from
this Plan. This definition of eligible retirement plan will also apply in the
case of a distribution to a surviving Spouse, or to a Spouse or former Spouse
who is the alternate payee under a qualified domestic relation order, as defined
in Code §414(p); such distribution will be made in the same manner as if the
Spouse was the Employee. If any portion of an eligible rollover distribution is
attributable to payments or distributions from an individual’s Roth Elective
Deferral Account (or the segregated portion of an individual’s Rollover
Contribution Account that is attributable to Roth Elective Deferrals), then an
eligible retirement plan with respect to such portion will only be either
another plan’s designated Roth account of the individual from whose account the
payments or distributions were made, or such individual’s Roth IRA.     (d)  
Definition of Distributee. The term “distributee” means an Employee or former
Employee. In addition, an Employee’s or former Employee’s surviving Spouse and
an Employee’s or former Employee’s Spouse or former Spouse who is the alternate
payee under a qualified domestic relations order as defined in Code §414(p), are
distributees with regard to the interest of the Spouse or former Spouse. With
respect to any portion of a distribution that is made after December 31, 2006
from an eligible retirement plan of a deceased Employee, a distributee for
purposes of a direct trustee-to trustee transfer will include an individual who
is the Designated Beneficiary of the Employee and who is not the surviving
Spouse of the Employee.     (e)   Definition of Direct Rollover. The term
“Direct Rollover” means a payment by the Plan to the eligible retirement plan
that is specified by the distributee.     (f)   Direct Rollover Rules for Roth
Elective Deferral Account. The Plan will not provide for a direct rollover for
distributions from a Participant’s Roth Elective Deferral Account if the amount
of the distributions that are eligible rollover distributions are reasonably
expected to total less than $200 during a year. In addition, any distribution
from a Participant’s Roth Elective Deferral Account is not taken into account in
determining whether distributions from the other Participant’s Account(s) are
reasonably expected to total less than $200 during a year. Furthermore, the
provision of this Section that allows a Participant to elect a direct rollover
of only a portion of an eligible rollover distribution (but only if the amount
rolled over is at least $500) is applied by treating any amount distributed from
the Participant’s Roth Elective Deferral Account as a separate distribution from
any amount distributed from the other Participant’s Account(s) in the Plan, even
if the amounts are distributed at the same time.

5.15   Distribution of Property. The determination to pay any distribution in
property will be made by the Administrator in its sole discretion applied in a
nondiscriminatory manner that does not discriminate in favor of Participants who
are HCEs. However, if this is an amended or restated Plan, then the payee will
have the right to elect a full or partial distribution in property pursuant to
and limited by the provisions of Section 11.1(e).

          DC Basic Plan #01   Page 100 of 126   July 2008

 



--------------------------------------------------------------------------------



 



5.16   Financial Hardship Distributions. If the Plan is a profit sharing plan or
a 401(k) Plan, and if elected by the Sponsoring Employer in the Adoption
Agreement, then a Participant who is still an Employee may make a written
request to the Administrator that a distribution be made to the Participant
because of his or her immediate and heavy financial hardship. Any such
distribution will be made in accordance with the provisions of an administrative
policy regarding financial hardship distributions that is promulgated under
Section 8.6 by the Administrator; such administrative policy will include (but
not be limited to): (a) the Participant’s accounts (or sub-accounts) that are
available for financial hardship distributions; (b) the maximum percentages of
such accounts (or sub-accounts) that may be distributed for financial hardships;
and (c) the standards that will be used for determining whether a Participant
has incurred a financial hardship for purposes of financial hardship
distributions from accounts (or sub-accounts) other than Elective Deferrals.
Such standards must be based on non-discriminatory and objective criteria. If
the Plan is a 401(k) Plan, then any distribution under this Section of a
Participant’s Pre-Tax Elective Deferrals may include any allocable earnings that
are credited to such Participant’s Pre-Tax Elective Deferral Account as of the
later of December 31, 1988 or the end of the last Plan Year ending before
July 1, 1989, any Qualified Non-Elective Contributions (and allocable earnings)
as of the later of December 31, 1988 or the end of the last Plan Year ending
before July 1, 1989, and any Qualified Matching Contributions (and allocable
earnings) as of the later of December 31, 1988 or the end of the last Plan Year
ending before July 1, 1989. If the Normal Form of Distribution as elected in the
Adoption Agreement is a Qualified Joint and Survivor Annuity, then any
distribution under this Section is subject to the Spousal consent requirements
of Code §401(a)(11) and §417, pursuant to Section 5.8. If the Plan is a 401(k)
Plan, then any financial hardship distribution of Elective Deferrals from the
Plan will comply with the following provisions:

  (a)   Immediate and Heavy Financial Needs. The following are the only
financial needs considered immediate and heavy: (1) expenses incurred or
necessary for medical care, described in Code §213(d), of the Employee, the
Employee’s Spouse or dependents; (2) the purchase (excluding mortgage payments)
of a principal residence for the Employee; (3) payment of tuition and related
educational fees for the next 12 months of post-secondary education for the
Employee, the Employee’s Spouse, the Employee’s children or the Employee’s
dependents; (4) payments necessary to prevent the eviction of the Employee from,
or a foreclosure on the mortgage of, the Employee’s principal residence;
(5) payments for funeral or burial expenses for the Employee’s deceased parent,
Spouse, children, or dependents (as defined in Code §152, and for taxable years
beginning on or after January 1, 2005, without regard to Code §152(d)(1)(B)); or
(6) expenses for the repair of damage to the Employee’s principal residence that
would qualify for a casualty loss deduction under Code §165 (determined without
regard to whether the loss exceeds 10% of adjusted gross income). Clauses
(5) and (6) above only apply to Plan Years beginning after 2005.     (b)  
Necessary to Satisfy an Immediate and Heavy Financial Need. A financial hardship
distribution will be considered as necessary to satisfy an immediate and heavy
financial need of the Employee only if: (1) The distribution is not in excess of
the amount of the immediate and heavy financial need (including amounts
necessary to pay any federal, state or local income taxes or penalties
reasonably anticipated to result from the distribution); (2) the Employee has
obtained all distributions, other than financial hardship distributions, and all
nontaxable loans under all plans maintained by the Employer; and (3) effective
as of January 1, 2002, all plans maintained by the Employer provide that the
Employee’s Elective Deferrals (and Employee Contributions) will be suspended for
6 months after the receipt of the financial hardship distribution.

5.17   In-Service Distributions. If the Plan is a profit sharing plan or a
401(k) plan, and if elected in the Adoption Agreement, and subject to the
minimum Age and/or Service and/or participation requirements elected in the
Adoption Agreement, a Participant who is still an Employee may request in
writing to the Administrator that up to 100% of the Participant’s Vested
Interest in the accounts elected by the Sponsoring Employer in the Adoption
Agreement be distributed to the Participant, subject to the following
provisions:

  (a)   Amount and Form of Distribution. The amount of a Participant’s Vested
Interest for distribution under this Section will be determined as of the
Valuation Date which coincides with or immediately precedes the date of
distribution. Any distribution under this Section will be made to the
Participant in a single payment; however, if the Normal Form of Distribution as
elected in the Adoption Agreement is a Qualified Joint and Survivor Annuity,
then any distribution under this Section is subject to the Spousal consent
requirements of Code §401(a)(11) and §417, pursuant to Section 5.8. When
feasible, any such distribution will be paid at the Participant’s direction
within 60 days of his or her request, but not later than a date as soon as
administratively practical following the next Valuation date after the
Administrator’s receipt of such request.

          DC Basic Plan #01   Page 101 of 126   July 2008

 



--------------------------------------------------------------------------------



 



  (b)   Frequency of In-Service Distributions. The frequency of in-service
distributions to any Participant under this Section will be determined pursuant
to an administrative policy regarding in-service distributions that is
promulgated under Section 8.6 by the Administrator.     (c)   Provisions
Applicable to 401(k) Plans. If the Plan is a 401(k) plan, the minimum attained
age requirement which can be elected by the Sponsoring Employer in the Adoption
Agreement with respect to the distribution of amounts attributable to a
Participant’s Elective Deferrals, QNECs, QMACs, ADP Safe Harbor Non-Elective
Contributions and/or ADP Safe Harbor Matching Contributions is age 591/2.    
(d)   Participants Who Are Not 100% Vested. If a distribution is made under this
Section at a time when the Participant has less than a 100% Vested Interest in
his or her Non-Safe Harbor Non-Elective Contribution sub-account and Matching
Contribution sub-account and such Vested Interest may increase, a separate
account will be established for the Participant’s Non-Safe Harbor Non-Elective
Contribution sub-account balance and the Participant’s Matching Contribution
sub-account balance at the time of distribution, and at any relevant time the
Participant’s Vested Interest in the separate account will be equal to an amount
(“X”) determined by the following formula: X = P(AB + (R x D)) — (R x D). In
applying the formula, “P” is the Vested Interest at the relevant time, “AB” is
the respective account balance at the relevant time, “D” is the amount of the
distribution, and “R” is the ratio of the respective account balance at the
relevant time to the respective account balance after distribution.     (e)  
Restriction on Certain Transfer Contribution Accounts. Notwithstanding anything
in this Section to the contrary, no pre-retirement distribution can be made
under this Section with respect to Transfer Contribution Accounts (including
post-transfer earnings thereon) that are transferred into this Plan from a money
purchase plan or target benefit plan (other than any portion thereof which is
attributable to Voluntary Employee Contributions). Furthermore, if the Transfer
Contributions are Elective Deferrals (including QNECs, QMACs, and ADP Safe
Harbor Contributions) which are transferred to this Plan in a direct or indirect
trustee-to-trustee transfer from another qualified plan and which are subject to
the limitations in Regulation §1.401(k)-1(d), then the distribution of such
Transfer Contributions (including post-transfer earnings thereon) will be
subject to the limitations in Regulation §1.401(k)-1(d).

5.18   Distribution of Excess Elective Deferrals. Excess Elective Deferrals,
plus any income and minus any loss allocable thereto, will be distributed no
later than April 15th to any Participant to whose account Excess Elective
Deferrals were allocated for the preceding taxable year or calendar year and who
claims Excess Elective Deferrals for such taxable year or calendar year.
Distribution of Excess Elective Deferrals will be made in accordance with the
following provisions:

  (a)   Assignment of Excess Elective Deferrals. A Participant may assign to
this Plan any Excess Elective Deferrals made during a taxable year of the
Participant by notifying the Administrator on or before March 15th (or such
later date as established by the Administrator) of the subsequent year of the
amount of the Excess Elective Deferrals to be assigned to the Plan. A
Participant will be deemed to notify the Administrator of any Excess Elective
Deferrals that arise by taking into account only those Elective Deferrals made
to this Plan and any other plan, contract or arrangement of the Sponsoring
Employer. Notwithstanding any other provision of the Plan, Excess Elective
Deferrals, plus any income and minus any loss allocable to such Excess Elective
Deferrals, will be distributed no later than April 15 to any Participant to
whose account Excess Elective Deferrals were assigned for the preceding year and
who claims Excess Elective Deferrals for such taxable year or calendar year.

  (b)   Determination of Income or Loss. Excess Elective Deferrals will be
adjusted for any income or loss up to the last day of the Plan Year, without
considering the gap period or any adjustment for income or loss during the gap
period (the period between the end of the Participant’s taxable year and the
date of distribution). The Plan may use any reasonable method for computing
income or loss allocable to Excess Elective Deferrals, provided such method is
used consistently for all Participants and for all corrective distributions
under the Plan for the Plan Year, and is used by the Plan for allocating income
or loss to Participants’ Accounts.

  (c)   Source of Distribution. Distribution of Excess Elective Deferrals will
be taken from a Participant’s investment options (if any) based on rules
established by the Administrator. In addition, for years beginning after 2005,
unless a different rule is established by the Administrator, distribution of
Excess Elective

          DC Basic Plan #01   Page 102 of 126   July 2008

 



--------------------------------------------------------------------------------



 



Deferrals will first be made from a Participant’s Roth Elective Deferral Account
before the Participant’s Pre-Tax Elective Deferral Account, to the extent Roth
Elective Deferrals were made for the year, unless the Administrator permits the
Participant to specify otherwise.

5.19   Distribution of Excess Contributions. Notwithstanding any other provision
of the Plan, Excess Contributions, plus any income and minus any loss allocable
thereto, will be distributed no later than 12 months after a Plan Year to
Participants to whose accounts such Excess Contributions were allocated for such
Plan Year, except to the extent such Excess Contributions are classified as
Catch-up Contributions.

  (a)   Allocation to Highly Compensated Employees. Excess Contributions will be
allocated to the Highly Compensated Employees with the largest amounts of
Employer contributions taken into account in calculating the ADP Test for the
Plan Year in which the Excess Contributions arose, beginning with the Highly
Compensated Employee with the largest amount of such Employer contributions and
continuing in descending order until all the Excess Contributions have been
allocated. For purposes of the preceding sentence, the “largest amount” is
determined by including and excluding such Employer contributions actually paid
over to the Trust on behalf of such Participant for the Plan Year that are
described in Section 1.6. To the extent a Highly Compensated Employee has not
reached his or her Catch-Up Contribution Limit, Excess Contributions allocated
to such Highly Compensated Employee are Catch-Up Contributions and will not be
treated as Excess Contributions. Excess Contributions will be treated as Annual
Additions, even if such Excess Contributions are distributed.     (b)  
Distribution of Excess Contributions After 21/2 Months. If Excess Contributions
(other than Catch-up Contributions) are distributed more than 21/2 months (or
such later time as may be granted by future governmental guidance) after the
last day of the Plan Year in which such Excess Contributions arose, then a 10%
excise tax will be imposed on the Sponsoring Employer with respect to such
Excess Contributions.     (c)   Determination of Net Income or Loss. For Plan
Years beginning prior to January 1, 2006 (or such earlier effective date as may
be provided in a separate amendment implementing the final §401(k) Regulations
and as permitted by such Regulations), Excess Contributions will be adjusted for
any income or loss up to the end of the Plan Year and, at the discretion of the
Administrator, may be adjusted for income or loss during the period, if any,
between the end of the Plan Year and the actual date of distribution (the “gap
period”). However, effective as of the first day of the first Plan Year
beginning on or after January 1, 2006 (or such earlier effective date as may be
provided in a separate amendment implementing the final §401(k) Regulations and
as permitted by such Regulations), Excess Contributions will be adjusted for any
income or loss up to the end of the Plan Year and during the gap period. Any
adjustment for income or loss during the gap period will be allocated in a
consistent manner to all Participants, and to all corrective distributions made
for the Plan Year, and will be the amount determined by one of the methods set
forth either in subparagraph (1), subparagraph (2), or subparagraph (3) below,
as elected by the Administrator:

  (1)   Method 1. The amount determined by multiplying the income or loss
allocable to the Participant’s Elective Deferrals (and QNECs or QMACs, or both,
if such contributions are used in the ADP Test) for the Plan Year and the gap
period, by a fraction, the numerator of which is the Participant’s Excess
Contributions for the Plan Year and the denominator of which is the
Participant’s Elective Deferral Account balance (and QNECs or QMACs, or both, if
such contributions are used in the ADP Test) as of the beginning of the Plan
Year plus any Elective Deferrals (and QNECs or QMACs, or both, if such
contributions are used in the ADP Test) allocated to the Participant during the
Plan Year and gap period.     (2)   Method 2. The sum of (A) and (B): (A) the
amount determined by multiplying the income or loss allocable to the
Participant’s Elective Deferrals (and QNECs or QMACs, or both, if such
contributions are used in the ADP Test) for the Plan Year, by a fraction, the
numerator of which is the Participant’s Excess Contributions for the Plan Year
and the denominator of which is the Participant’s Elective Deferral Account
balance (and QNECs or QMACs, or both, if such contributions are used in the ADP
Test) as of the beginning of the Plan Year plus any Elective Deferrals (and
QNECs or QMACs, or both, if such contributions are used in the ADP Test)
allocated to the Participant during such Plan Year; plus (B) the amount of gap
period income or loss equal to 10% of the amount determined under clause
(A) above multiplied by the number of whole months between the end of the Plan
Year and the distribution date, counting the month of distribution if the
distribution occurs after the 15th day of such month.

          DC Basic Plan #01   Page 103 of 126   July 2008

 



--------------------------------------------------------------------------------



 



  (3)   Method 3. The amount determined by any reasonable method of allocating
income or loss to the Participant’s Excess Contributions for the Plan Year and
the gap period, provided the method used is the same method used for allocating
income or losses to Participants’ Accounts. This Plan will not fail to use a
reasonable method for computing the income allocable to Excess Contributions
merely because the income allocable to such Excess Contributions is determined
on a date that is no more than 7 days before the distribution.

  (d)   Accounting for Excess Contributions. Excess Contributions allocated to a
Participant will be distributed from the Participant’s Elective Deferral Account
and QMAC Account in proportion to the Participant’s Elective Deferrals and QMACs
(to the extent used in the ADP Test) for the Plan Year. Excess Contributions
will be distributed from the Participant’s QNEC Account only to the extent that
the Excess Contributions exceed the balance in the Participant’s Elective
Deferral Account and QMAC Account.     (e)   Source and Ordering of
Distribution. Distribution of Excess Contributions will be taken from a
Participant’s investment options (if any) based on rules established by the
Administrator. For purposes of determining the sources of a distribution of
Excess Contributions, the sources will be distributed in the following order
(unless a policy for the order of the sources to distribute Excess Contributions
is established by the Administrator and such policy will control): (1) unmatched
Elective Deferrals, (2) matched Elective Deferrals, (3) Qualified Matching
Contributions (that are tested in the ACP Test and that are utilized in (or
shifted into) the ADP Test), and (4) Qualified Non-Elective Contributions (to
the extent that such contributions are utilized in the ADP Test). In addition,
for Plan Years beginning after 2005, unless a different rule is established by
the Administrator, distribution of Elective Deferrals that are Excess
Contributions will first be made from a Participant’s Roth Elective Deferral
Account before the Participant’s Pre-Tax Elective Deferral Account, to the
extent that Roth Elective Deferrals were made for the Plan Year, unless the
Administrator permits the Participant to specify otherwise.

5.20   Distribution of Excess Aggregate Contributions. Excess Aggregate
Contributions, plus any income and minus any loss allocable thereto, will be
forfeited, if forfeitable, or if not forfeitable, distributed no later than
12 months after a Plan Year to Participants to whose Accounts such Excess
Aggregate Contributions were allocated for such Plan Year. Distribution will be
made in accordance with the following provisions:

  (a)   Allocation to Highly Compensated Employees. Excess Aggregate
Contributions will be allocated to the Highly Compensated Employees with the
largest Contribution Percentage Amounts taken into account in calculating the
ACP Test for the Plan Year in which the Excess Aggregate Contributions arose,
beginning with the Highly Compensated Employee with the largest amount of such
Contribution Percentage Amounts and continuing in descending order until all the
Excess Aggregate Contributions have been allocated. For purposes of the
preceding sentence, the “largest amount” is determined by including and
excluding such Employer contributions and allocations that are described in the
definition of “Contribution Percentage Amounts.” Excess Aggregate Contributions
will be treated as Annual Additions, even if such Excess Aggregate Contributions
are distributed.     (b)   Distribution of Excess Aggregate Contributions After
21/2 Months. If Excess Aggregate Contributions are distributed more than 21/2
months after the last day of the Plan Year in which such Excess Aggregate
Contributions arose, then a ten percent (10%) excise tax will be imposed on the
Sponsoring Employer maintaining the Plan with respect to such Excess Aggregate
Contributions.     (c)   Forfeitures of Excess Aggregate Contributions.
Forfeitures of Excess Aggregate Contributions will be used and/or allocated
pursuant to the provisions of Section 3.13(b).     (d)   Determination of Net
Income or Loss. For Plan Years beginning prior to January 1, 2006 (or such
earlier effective date as may be provided in a separate amendment implementing
the final §401(m) Regulations and as permitted by such Regulations), Excess
Aggregate Contributions will be adjusted for any income or loss up to the end of
the Plan Year and, at the discretion of the Administrator, may be adjusted for
income or loss during the period, if any, between the end of the Plan Year and
the actual date of distribution (the “gap period”). However, effective as of the
first day of the first Plan Year beginning on or after January 1, 2006 (or such
earlier effective date as may be provided in a separate amendment implementing
the final §401(m) Regulations and as permitted by such Regulations), Excess
Aggregate Contributions will be adjusted for any income or loss up to the end of
the Plan Year and during the gap period. Any adjustment for income or loss

          DC Basic Plan #01   Page 104 of 126   July 2008

 



--------------------------------------------------------------------------------



 



during the gap period will be allocated in a consistent manner to all
Participants, and to all corrective distributions made for the Plan Year, and
will be the amount determined by one of the methods set forth either in
subparagraph (1), subparagraph (2), or subparagraph (3) below, as elected by the
Administrator:

  (1)   Method 1. The amount determined by multiplying the income or loss
allocable to the Participant’s Voluntary Employee Contributions, Mandatory
Employee Contributions, Matching Contributions (if not used in the ADP Test),
QNECs (if not used in the ADP Test) and, to the extent applicable, Elective
Deferrals for the Plan Year and the gap period, by a fraction, the numerator of
which is such Participant’s Excess Aggregate Contributions for the Plan Year and
the denominator of which is the Participant’s Account balance(s) attributable to
Contribution Percentage Amounts as of the beginning of the Plan Year, plus any
additional amounts attributable to Contribution Percentage Amounts allocated to
the Participant during such Plan Year and the gap period.     (2)   Method 2.
The sum of (A) and (B) as follows: (A) the amount determined by multiplying the
income or loss allocable to the Participant’s Voluntary Employee Contributions,
Mandatory Employee Contributions, Matching Contributions (if not used in the ADP
Test), QNECs (if not used in the ADP Test) and, to the extent applicable,
Elective Deferrals for the Plan Year, by a fraction, the numerator of which is
such Participant’s Excess Aggregate Contributions for the Plan Year and the
denominator of which is the Participant’s Account balance(s) attributable to
Contribution Percentage Amounts as of the beginning of the Plan Year, plus any
additional amounts attributable to Contribution Percentage Amounts allocated to
the Participant during such Plan Year; plus (B) the amount of gap period income
or loss equal to 10% of the amount determined under clause (A) above multiplied
by the number of whole months between the end of the Plan Year and the
distribution date, counting the month of distribution if the distribution occurs
after the 15th day of such month.     (3)   Method 3. The amount determined by
any reasonable method of allocating income or loss to the Participant’s Excess
Aggregate Contributions for the Plan Year and for the gap period, provided the
method used is the same method used for allocating income or losses to
Participants’ Accounts. This Plan will not fail to use a reasonable method for
computing the income allocable to Excess Aggregate Contributions merely because
the income allocable to such Excess Aggregate Contributions is determined on a
date that is no more than 7 days before the distribution.

  (e)   Accounting for Excess Aggregate Contributions. Excess Aggregate
Contributions that are allocated to a Participant will be forfeited, if
forfeitable, or will be distributed on a pro-rata basis from the Participant’s
Voluntary Employee Contribution Account, Mandatory Employee Contribution
Account, Matching Contribution Account and Qualified Matching Contribution
Account (and if applicable, from the Participant’s Qualified Non-Elective
Contribution Account, Pre-Tax Elective Deferral Account, Roth Elective Deferral
Account, or any combination thereof).     (f)   Source and Ordering of
Distribution. Distribution of Excess Aggregate Contributions will be taken from
a Participant’s investment options (if any) based on rules established by the
Administrator. For purposes of determining the sources of a distribution of
Excess Aggregate Contributions, the sources will be distributed in the following
order (unless a policy for the order of the sources to distribute Excess
Aggregate Contributions is established by the Administrator and such policy will
control): (1) unmatched Voluntary Employee Contributions, (2) unmatched
Mandatory Employee Contributions, (3) unmatched Elective Deferrals (that are
tested in the ADP Test and that are utilized in (or shifted into) the ACP Test),
(4) matched Voluntary Employee Contributions and the Matching Contributions that
relate to such Voluntary Employee Contributions, (5) matched Mandatory Employee
Contributions and the Matching Contributions that relate to such Mandatory
Employee Contributions, (6) matched Elective Deferrals (that are tested in the
ADP Test and that are utilized in (or shifted into) the ACP Test) and the
Matching Contributions that relate to such Elective Deferrals, (7) Non-Safe
Harbor Matching Contributions, (8) ACP Safe Harbor Matching Contributions (to
the extent such contributions are subject to the ACP Test), (9) ADP Safe Harbor
Matching Contributions (to the extent such contributions are subject to the ACP
Test), (10) Qualified Matching Contributions, and (11) Qualified Non-Elective
Contributions (to the extent that such contributions are utilized in the ACP
Test). With respect to Elective Deferrals that are tested in the ADP Test, that
are utilized in (or shifted into) the ACP Test, and that become Excess Aggregate
Contributions, then for Plan Years beginning after 2005, unless a different rule
is established by the Administrator, distribution of Elective

          DC Basic Plan #01   Page 105 of 126   July 2008

 



--------------------------------------------------------------------------------



 



Deferrals that are Excess Aggregate Contributions will first be made from a
Participant’s Roth Elective Deferral Account before the Participant’s Pre-Tax
Elective Deferral Account, to the extent that Roth Elective Deferrals were made
for the Plan Year, unless the Administrator permits the Participant to specify
otherwise.

5.21   Distribution of an Employee’s Rollover Contribution Account. An
Employee’s Rollover Contribution Account will be distributed from the Plan in
accordance with the following provisions:

  (a)   Time of Distribution. An Employee may request in writing a withdrawal of
all or any portion of his or her Rollover Contribution Account at any time prior
to becoming a Participant, and thereafter upon the earlier of (1) the date the
Employee is entitled to a distribution of his or her Participant’s benefits
under the provisions of Article 5, or (2) the soonest possible administratively
practical date after the Participant’s Termination of Employment. In addition,
an Employee may also withdraw all or any portion of his or her Rollover
Contribution Account at such other time as elected in the Adoption Agreement.
The Administrator may require advance notice of a reasonable period not to
exceed 60 days prior to the requested date of withdrawal. Any amount withdrawn
can only be redeposited to the Employee’s Rollover Contribution Account if so
elected in the Adoption Agreement and if the withdrawn distribution continues to
be deemed a Rollover (except for the fact that the amount originated from this
Plan). A withdrawal of all or any portion of an Employee’s Rollover Contribution
Account will not prevent an Employee from accruing any future benefit
attributable to Employer contributions. The Administrator may establish rules or
procedures regarding withdrawals from an Employee’s Rollover Contribution
Account.     (b)   Spousal Consent Requirements Upon Withdrawal. The following
provisions apply to the requirement of consent by the Employee’s Spouse with
respect to a withdrawal of all or any portion of an Employee’s Rollover
Contribution Account:

  (1)   Normal Form of Distribution Is a QJSA. If the Plan is a money purchase
pension plan or the Normal Form of Distribution as elected in the Adoption
Agreement is a Qualified Joint and Survivor Annuity, then a withdrawal of all or
any portion of an Employee’s Rollover Contribution Account will be subject to
the Spousal consent requirements in Section 5.8 (pursuant to Revenue Ruling
2004-12), unless the distribution is made in the form of a Qualified Joint and
Survivor Annuity.     (2)   Normal Form of Distribution Is Not a QJSA. If the
Plan is not a money purchase pension plan or the Normal Form of Distribution as
elected in the Adoption Agreement is not a Qualified Joint and Survivor Annuity,
then all or any portion of an Employee’s Rollover Contribution Account can be
withdrawn from the Plan without the consent of the Employee’s Spouse.

  (c)   Form of Distribution. The following provisions apply to the form of
distribution with respect to any withdrawal from the Rollover Contribution
Account:

  (1)   Normal Form of Distribution Is a QJSA. If the Plan is a money purchase
pension plan or the Normal Form of Distribution as elected in the Adoption
Agreement is a Qualified Joint and Survivor Annuity, then a withdrawal of all or
any portion of an Employee’s Rollover Contribution Account will be subject to
the Qualified Joint and Survivor Annuity (QJSA) and Qualified Preretirement
Survivor Annuity (QPSA) requirements of this Article 5 (even if the Rollover
Contribution was not previously subject to the QJSA and QPSA rules); a
withdrawal of all or any portion of an Employee’s Rollover Contribution Account
may also be made in a lump-sum or in the same manner as the Participant Account
under the other provisions of this Article 5, subject to the Spousal consent
requirements of paragraph (b)(1).     (2)   Normal Form of Distribution Is Not a
QJSA. If the Plan is not a money purchase pension plan or the Normal Form of
Distribution as elected in the Adoption Agreement is not a Qualified Joint and
Survivor Annuity, then a withdrawal of all or any portion of an Employee’s
Rollover Contribution Account prior to the time that the Employee is entitled to
a distribution of his or her Participant Account will only be distributed in a
single payment. Any amount remaining in an Employee’s Rollover Contribution
Account at the time the Employee is entitled to a distribution of his or her
Participant Account will be distributed, at the election of the Participant, in
a lump-sum or in the same manner as the Participant Account under the other
provisions of this Article 5.

          DC Basic Plan #01   Page 106 of 126   July 2008

 



--------------------------------------------------------------------------------



 



5.22   Distribution of a Participant’s Transfer Contribution Account. A
Participant’s Transfer Contribution Account will be distributed from the Plan at
the same time and in the same manner as the Participant’s Account is distributed
under Section 5.1, 5.2, 5.3, or 5.4, subject to the following rules:

  (a)   Spousal Consent Requirements Upon Withdrawal. The following provisions
apply to the requirement of consent by the Participant’s Spouse with respect to
a withdrawal of all or any portion of a Participant’s Transfer Contribution
Account:

  (1)   Transfer Was Subject to Code §401(a)(11). If the Transfer Contribution
was a direct or indirect transfer as defined in Code §401(a)(11) from a defined
benefit plan, a money purchase plan, a target benefit plan, a stock bonus plan,
or a profit sharing plan that provided for a life annuity form of payment to the
Participant, then a withdrawal of all or any portion of such Transfer
Contribution (and post-transfer earnings thereon) will be subject to the Spousal
consent requirements set forth in Section 5.8.     (2)   Transfer Was Not
Subject to Code §401(a)(11). If the Transfer Contribution was not a direct or
indirect transfer as defined in Code §401(a)(11) from a defined benefit plan; a
money purchase plan; a target benefit plan; or a stock bonus plan or a profit
sharing plan that provided for a joint and survivor annuity or a life annuity
form of payment to the Participant, then all or any portion of such Transfer
Contribution (and post-transfer earnings thereon) can be withdrawn without the
consent of the Participant’s Spouse.

  (b)   Form of Distribution. A withdrawal of all or any portion of a
Participant’s Transfer Contribution Account will be made in the same manner as
the Participant’s Account under the other provisions of this Article 5, subject
to the Spousal consent requirements set forth in paragraph (a) above and
Section 5.8. However, notwithstanding the foregoing sentence to the contrary, if
the Transfer Contribution was a direct or indirect transfer as defined in Code
§401(a)(11) from a defined benefit plan; a money purchase plan; a target benefit
plan; or a stock bonus plan or a profit sharing plan that provided for a joint
and survivor annuity or a life annuity form of payment to the Participant, then
regardless of the Normal Form of Distribution, a withdrawal of all or any
portion of such Transfer Contribution will be subject to the Qualified Joint and
Survivor Annuity and Qualified Pre-Retirement Survivor Annuity requirements of
Code §401(a)(11) and Code §417, and will be distributed in accordance with
following provisions:

  (1)   Distributions Other Than Death. If the Participant is married on the
Annuity Starting Date and has not died before such date, then such portion of
the Participant’s Transfer Contribution Account will be distributed in the form
of a Qualified Joint and Survivor Annuity. If the Participant is unmarried on
the Annuity Starting Date and has not died before such date, then such portion
of the Participant’s Transfer Contribution Account will be distributed as a life
annuity. If a Participant elects not to receive the annuity form of payment
described above, then such portion of the Participant’s Transfer Contribution
Account will be distributed in the manner described in Sections 5.1 through 5.4,
as applicable. Any such election by a Participant not to receive the annuity
form of benefit described in this paragraph must be made in accordance with the
provisions set forth in Section 5.8(b).     (2)   Distributions Upon Death.
Notwithstanding any other Beneficiary designation made by a Participant, if a
Participant is married on the date of his or her death and dies before the
Annuity Starting Date, then with respect to such portion of a deceased
Participant’s Transfer Contribution Account, the Participant’s surviving Spouse
will receive a minimum death benefit as a Qualified Pre-Retirement Survivor
Annuity unless such annuity has been waived under Section 5.8(b) of the Plan, in
which event such death benefit will be distributed to the surviving Spouse in
the manner described in Section 5.2.

  (c)   Special Rule for Withdrawal of Elective Deferral Transfers.
Notwithstanding anything in this Section to the contrary, if the Transfer
Contributions are Elective Deferrals (including QNECs, QMACs, and ADP Safe
Harbor Contributions) which are transferred to this Plan in a direct or indirect
trustee-to-trustee transfer from another qualified plan and which are subject to
the limitations in Regulation §1.401(k)-1(d), then the distribution of such
Transfer Contributions (including post-transfer earnings thereon) will be
subject to the limitations in Regulation §1.401(k)-1(d).

          DC Basic Plan #01   Page 107 of 126   July 2008

 



--------------------------------------------------------------------------------



 



5.23   Distribution of Voluntary Employee Contributions. A Participant’s
Voluntary Employee Contributions will be distributed from the Plan in accordance
with the following provisions:

  (a)   Time of Distribution. A Participant’s Voluntary Employee Contribution
Account will be distributed no later than the earlier of (1) the date the
Employee is entitled to a distribution of his or her Participant’s Account
balance under the provisions of Article 5, or (2) the soonest possible
administratively practical date after the Participant’s Termination of
Employment. In addition, an Employee may also withdraw all or any portion of his
or her Voluntary Employee Contribution Account at such other time as elected in
the Adoption Agreement. The Administrator may require advance notice of a
reasonable period not to exceed 60 days prior to the requested date of
withdrawal. Withdrawals from a Voluntary Employee Contribution Account will not
prohibit a Participant from accruing any future benefit from Employer
contributions. A Participant’s request to make a withdrawal from his or her
Voluntary Employee Contribution Account must satisfy the applicable Spousal
consent requirements in Section 5.8. A withdrawal attributable to pre-1987
Voluntary Employee Contributions need not include earnings thereon.     (b)  
Special Rule for Withdrawal of Post-1986 Contributions. Any distribution made
under paragraph (a) which is attributable to post-1986 Voluntary Employee
Contributions can only be made along with a portion of the earnings thereon,
such earnings to be determined by the following formula: DA [1-(V - V+E)]. For
purposes of applying the aforementioned formula, the term DA means the
distribution amount, the term V means the amount of Voluntary Employee
Contributions, and the term V+E means the amount of Voluntary Employee
Contributions plus the earnings attributable thereto.

5.24   Distribution of Mandatory Employee Contributions. A Participant’s
Mandatory Employee Contributions will only be distributed after his or her
Termination of Employment, will be used to provide additional benefits to the
Participant, and will be distributed in the time and manner described in the
other provisions of this Article 5.

          DC Basic Plan #01   Page 108 of 126   July 2008

 



--------------------------------------------------------------------------------



 



Article 6
Code §415 Limitations

6.1   Maximum Annual Additions. Subject to Sections 6.2 and 6.3, the maximum
Annual Additions made to a Participant’s various accounts maintained under the
Plan for any Limitation Year will not exceed the lesser of the Dollar Limitation
of paragraph (a) or the Compensation Limitation of paragraph (b) below, as
follows:

  (a)   Dollar Limitation. For Limitation Years beginning on or after January 1,
2002, the Dollar Limitation is $40,000 as adjusted in accordance with Code
§415(d).     (b)   Compensation Limitation. For Limitation Years beginning on or
after January 1, 2002, the Compensation Limitation is an amount equal to 100% of
the Participant’s Code §415(c)(3) Compensation. However, this limitation will
not apply to any contribution made for medical benefits within the meaning of
Code §401(h) or Code §419A(f)(2) after Termination of Employment which is
otherwise treated as an Annual Addition under Code §415(l)(1) or Code
§419A(d)(2).

6.2   Adjustments to Maximum Annual Additions. In applying the limitation on
Annual Additions set forth in Section 6.1, the following adjustments must be
made:

  (a)   Short Limitation Year. If a Limitation Year is less than 12 months, then
the Dollar Limitation of Section 6.1(a) will be adjusted by multiplying the
Dollar Limitation by a fraction, the numerator of which is the number of months
(including any fractional parts of a month) in the short Limitation Year and the
denominator of which is 12.     (b)   Multiple Defined Contribution Plans. If a
Participant participates in multiple defined contribution plans sponsored by the
Employer which have different Anniversary Dates, the maximum Annual Addition in
this Plan for the Limitation Year will be reduced by the Annual Additions
credited to the Participant’s accounts in the other defined contribution plans
during the Limitation Year unless otherwise elected in the Adoption Agreement.
If a Participant participates in multiple defined contribution plans sponsored
by the Employer which have the same Anniversary Date, then (1) if only one of
the plans is subject to Code §412, Annual Additions will first be credited to
the Participant’s accounts in the plan subject to Code §412; and (2) if none of
the plans are subject to Code §412, the maximum Annual Addition in this Plan for
a given Limitation Year will either (A) equal the product of (i) the maximum
Annual Addition for such Limitation Year minus any other Annual Additions
previously credited to the Participant’s account(s), multiplied by (ii) a
fraction, the numerator of which is the Annual Additions which would be credited
to a Participant’s accounts hereunder without regard to the Annual Additions
limitation of Section 6.1 and the denominator of which is the Annual Additions
for all plans described in this paragraph, or (B) be reduced by the Annual
Additions credited to the Participant’s accounts in the other defined
contribution plans for such Limitation Year, or (C) be reduced as elected
otherwise in the Adoption Agreement.

6.3   Multiple Plans and Multiple Employers. All defined contribution plans
(whether terminated or not) sponsored by the Employer will be treated as one
defined contribution plan. In addition, all Affiliated Employers will be
considered a single Employer.   6.4   Adjustment for Excess Annual Additions.
For any Limitation Year, if the Annual Additions allocated to a Participant’s
Account exceeds the Annual Additions limitation of Section 6.1 because of an
allocation of Forfeitures, a reasonable error in estimating a Participant’s
Compensation, a reasonable error in determining the amount of elective
contributions (within the meaning of Code §402(g)(3)), or because of other
limited facts and circumstances that the Commissioner finds justify the
availability of the rules set forth in this Section, then such Participant’s
Account will be adjusted as follows in order to reduce the Excess Annual
Additions:

  (a)   Catch-Up Contributions. First, if Catch-Up Contributions are permitted,
a catch-up eligible Participant who has Excess Annual Additions which include
Elective Deferrals and who has not reached his or her Catch-Up Contribution
Limit can recharacterize such Excess Annual Additions as Catch-Up Contributions.

          DC Basic Plan #01   Page 109 of 126   July 2008

 



--------------------------------------------------------------------------------



 



  (b)   Return of Employee Contributions and Elective Deferrals. Then, Voluntary
Employee Contributions, if any, then Mandatory Employee Contributions, if any,
and then, the amount of Elective Deferrals and corresponding Employer Matching
Contributions, if any, to the extent that they would reduce the Excess Annual
Additions, will be calculated. Such Voluntary Employee Contributions, Mandatory
Employee Contributions, and Elective Deferrals plus attributable gains, will be
distributed to the Participant. Any Employer Matching Contribution amount as
determined above will be applied as described in (c) or (d) below, depending on
whether the Participant is covered by the Plan at the end of the Limitation
Year.     (c)   Excess Used To Reduce Employer Contributions If Participant Is
Still Covered By The Plan. If, after the application of paragraphs (a) and (b),
Excess Annual Additions still exist and the Participant is covered by the Plan
at the end of the Limitation Year, the Excess Annual Additions in the
Participant’s Account will be used to reduce Employer contributions (including
any allocation of Forfeitures) for such Participant in the next Limitation Year,
and in each succeeding Limitation Year if necessary.     (d)   Excess Used To
Reduce Employer Contributions If Participant Is Not Covered By The Plan. If,
after the application of paragraphs (a) and (b), Excess Annual Additions still
exist and the Participant is not covered by the Plan at the end of a Limitation
Year, the Excess Annual Additions will be held unallocated in a suspense
account. The suspense account will be applied to reduce future Employer
contributions (including the allocation of any Forfeitures) for all remaining
Participants in the next Limitation Year, and in each succeeding Limitation Year
if necessary.     (e)   Suspense Account. If a suspense account is in existence
at any time during a Limitation Year pursuant to this Section, then such
suspense account will not participate in the allocation of the Trust’s
investment gains and losses. If a suspense account is in existence at any time
during a particular Limitation Year, then all amounts in the suspense account
must be allocated and reallocated to Participants’ Accounts before any Employer
Contributions or any Employee contributions may be made to the Plan for that
Limitation Year. A suspense account may not be distributed to Participants or
former Participants.

          DC Basic Plan #01   Page 110 of 126   July 2008

 



--------------------------------------------------------------------------------



 



Article 7
Loans, Insurance and Directed Investments

7.1   Loans to Participants. If elected in the Adoption Agreement, loans may be
made from the Trust Fund to Participants and Beneficiaries. If loans are
available, then a Participant or Beneficiary may make application to the
Administrator requesting a loan. The Administrator will have the sole right to
approve or disapprove the application. All loans must be evidenced by a legally
enforceable agreement (which may include more than one document) set forth in
writing or in such other form as may be approved by the Internal Revenue
Service, and the terms of such agreement must specify the amount and term of the
loan, and the repayment schedule. Loans will only be made in accordance with a
separate written loan program which satisfies the requirements of Code §72(p)
and the Regulations promulgated thereunder, and the following provisions:

  (a)   General Rules. Loans (1) will be made available to all Participants and
Beneficiaries on a reasonably equivalent, non-discriminatory basis; (2) will not
be made available to HCEs in an amount greater than the amount made available to
other Employees; (3) must be adequately secured and bear a reasonable interest
rate; and (4) cannot exceed the present value of the Participant’s Vested
Aggregate Account.     (b)   Spousal Consent. If the Plan is subject to Code
§401(a)(11) and Code §417, then a Participant must obtain the consent of his or
her Spouse, if any, as set forth in Section 5.8 of the Plan, Code §401(a)(11),
and Code §417 in order to use the remaining Vested Interest of the Participant’s
Account balance as security for the loan. Spousal consent will be obtained no
earlier than the beginning of the 90-day period that ends on the date on which
the loan is to be so secured. The consent must be in writing, must acknowledge
the effect of the loan, and must be witnessed by a Plan representative or notary
public. Such consent will thereafter be binding upon the consenting Spouse or
any subsequent Spouse with respect to that loan. A new consent will be required
if the remaining Participant’s Account balance is used for renegotiation,
extension, renewal, or other revision of the loan. If valid Spousal consent has
been obtained in accordance with this paragraph, then, notwithstanding any other
provision of this Plan to the contrary, the Vested portion of the Participant’s
Account balance that is used as a security interest held by the Plan by reason
of a loan that is outstanding to the Participant will be taken into account in
determining the amount of the Vested portion of the Participant’s Account
balance payable at the time of death or distribution, but only if the reduction
is used as repayment of the loan. If less than 100% of the Participant’s Account
(determined without regard to the preceding sentence) is payable to the
surviving Spouse, then the death benefit will be adjusted by first reducing the
Vested portion of the Participant’s Account balance by the amount of the
security that is used for the loan.     (c)   Maximum Loan Amount. No loan to a
Participant or Beneficiary can be made to the extent such loan, when added to
the outstanding balance of all other loans to the Participant or Beneficiary,
would exceed the lesser of (1) $50,000 reduced by the excess (if any) of the
highest outstanding balance of loans during the one-year period ending on the
day before the loan is made, over the outstanding balance of loans from the Plan
on the date the loan is made; or (2) one-half the present value of the Vested
Portion of the Participant’s Vested Aggregate Account. However, notwithstanding
the limitation in clause (2) of the preceding sentence, the written loan policy
may permit a Participant whose Vested Aggregate Account balance is $20,000 or
less to borrow an amount that does not exceed the lesser of $10,000 or 100% of
the Participant’s Vested Aggregate Account balance if adequate security is
provided on the loan amount in excess of that determined under clause (2). For
the purpose of the limitations set forth in this paragraph, all loans from the
plans (including this Plan) of the Sponsoring Employer and other Affiliated
Employers are aggregated.     (d)   Minimum Loan Amount. The written loan policy
may provide for a minimum loan not to exceed $1,000.     (e)   Loan Repayments.
Any loan by its terms will require that repayment (of both principal and
interest) be amortized in level payments, not less frequently than quarterly,
over a period not extending beyond five years from the date of the loan, unless
such loan is used to acquire a dwelling unit which within a reasonable time
(determined at the time the loan is made) will be used as the principal
residence of the Participant. In the event of default, then foreclosure on the
note and attachment of security will not occur until a distributable event
occurs in the Plan. However, notwithstanding the foregoing to the contrary, loan
repayments will be suspended as permitted under Code §414(u)(4).     (f)  
Assignments and Pledges Treated as Loans. An assignment or pledge of any portion
of the Participant’s interest in the Plan and a loan, pledge, or assignment with
respect to any insurance contract purchased under the Plan, will be treated as a
loan under this Section.

          DC Basic Plan #01   Page 111 of 126   July 2008

 



--------------------------------------------------------------------------------



 



  (g)   Certain Restrictions Eliminated. Effective for Plan loans made after
December 31, 2001, any prior Plan provisions that prohibited or otherwise
restricted loans to any owner-employee (as defined in Code §401(c)(3)) or
shareholder-employee (as defined in Code §4975(f)(6)(C)) will cease to apply.
For this purpose, a shareholder-employee means an Employee or officer of an
electing small business (Subchapter S) corporation who owns (or is considered as
owning within the meaning of Code §318(a)(1)), on any day during the taxable
year of such corporation, more than 5% of the outstanding stock of the
corporation.

7.2   Insurance on Participants. If elected in the Adoption Agreement, and
pursuant to any rules or procedures that are promulgated under Section 8.6 by
the Administrator, the Trustee may purchase life insurance Policies on the life
of a Participant and/or the Participant’s Spouse in accordance with the
following:

  (a)   Ownership of Policies. All life insurance Policies will be vested
exclusively in the Trustee and will be payable to the Trustee, subject to the
rights of the Beneficiaries hereunder unless the Trustee permits the designation
of a named beneficiary other than the Trustee. Notwithstanding the foregoing, no
Trustee who is also a Participant may, except in a fiduciary capacity, exercise
any ownership rights with respect to any Policy insuring the life of such
Trustee in his or her capacity as a Participant.     (b)   Primary Limit on
Premiums. At the direction of the Administrator and/or the Participant, the
Trustee will purchase Policies on the life of the Participant, provided that the
aggregate premiums on ordinary life Policies must be less than 50% of the
Participant’s Account balance; (2) the aggregate premiums on term Policies,
universal Policies and all other Policies which are not ordinary life insurance
Policies must be less than 25% of the Participant’s Account balance; and (3) the
sum of one-half of the premiums on ordinary life insurance Policies and the
total of all other life insurance premiums cannot exceed 25% of the
Participant’s Account balance. For purposes of this Section, an ordinary life
insurance Policy is an insurance policy that has a non-decreasing death benefit
and also has a non-increasing premium.     (c)   Alternate Limit on Premiums for
Money Purchase Plans. Notwithstanding paragraph (b) above, if this is a money
purchase pension plan, a Participant may, with the consent of the Administrator,
elect that up to 100% of his or her Rollover Contribution Account and Voluntary
Employee Contribution Account be used to purchase life insurance Policies on the
life of the Participant, on the life of the Participant’s Spouse, and/or on the
joint lives of the Participant and his or her Spouse.     (d)   Alternate Limit
on Premiums for 401(k) and Profit Sharing Plans. Notwithstanding paragraph
(b) above, if this is a 401(k) plan or a profit sharing plan, a Participant may
elect that up to 100% of his or her Rollover Contribution Account and Voluntary
Employee Contribution Account, and up to 100% of the portion of his or her
Vested Participant’s Account that has accumulated in the Plan for at least
2 years and is no longer subject to the distribution restrictions set forth in
Code §401(k)(2)(B), be used to purchase Policies on the life of the Participant,
the life of the Participant’s Spouse, and/or the joint lives of the Participant
and the Participant’s Spouse. Likewise, a Participant who has participated in
the Plan for at least 5 years may elect that up to 100% of his or her Rollover
Contribution Account and Voluntary Employee Contribution Account, and up to 100%
of his or her Vested Participant’s Account balance that is no longer subject to
the distribution restrictions set forth in Code §401(k)(2)(B), be used to
purchase Policies on the life of the Participant, the life of the Participant’s
Spouse, and/or the joint lives of the Participant and his or her Spouse.     (e)
  Payment of Premiums. If Employer contributions are inadequate to pay premiums
on Policies, the Trustees may, at the direction of the Administrator, utilize
other amounts remaining in the Trust Fund to pay the premiums, allow the
Policies to lapse, reduce the Policies to a level at which they may be
maintained, or borrow against the Policies on a prorated basis if borrowing does
not discriminate in favor of Policies issued on the lives of Highly Compensated
Employees. The Trustees may also pay premiums from the loan values of the
Policies themselves if (1) any loan is made against all of the Policies in
proportion to their respective cash surrender values, and (2) all loans are
repaid in proportion to the cash surrender value of such Policies.     (f)  
Policy Dividends. Any insurer payments which are paid to the Trustee on account
of experience credits, dividends, or surrender or cancellation credits, will be
applied by the Employer within the current or next succeeding Plan Year toward
premiums due.

          DC Basic Plan #01   Page 112 of 126   July 2008

 



--------------------------------------------------------------------------------



 



  (g)   Disposition of Policies at Retirement. When a Participant retires, the
Trustee, at the direction of the Administrator, must, with respect to any
Policies that have been purchased on the life of such Participant under this
Section, either (1) transfer them to the Participant, (2) with the Participant’s
consent, borrow their cash surrender values and transfer them to the Participant
subject to the loan, or (3) surrender them for their cash surrender values. If
options (2) or (3) are elected, the cash surrender values will be added to the
Participant’s Account for distribution in accordance with Section 5.1.     (h)  
Disposition of Policies Upon Termination. If a Terminated Participant’s Vested
Interest equals or exceeds the cash surrender value of any Policies issued on
his life, the Trustee, with the consent of both the Administrator and the
Terminated Participant, will transfer such Policies to the Terminated
Participant, together with any restrictions the Administrator may impose
concerning the Terminated Participant’s right to surrender, assign, or otherwise
realize cash on such Policies prior to his Normal Retirement Date. If the
Terminated Participant’s Vested Interest is less than the cash surrender values
of such Policies, the Administrator may permit him or her to pay the Trustee the
sum required to make distribution equal to the value of the Policies being
assigned or transferred, or the Trustee may borrow the cash surrender values of
the Policies from the insurer and then assign the Policies to the Terminated
Participant. Under no circumstances will the Trust (or custodial account) retain
any part of the insurance Policy proceeds. If applicable to this Plan, then the
provisions of this paragraph also apply to a Participant who Terminates
Employment because of Disability.     (i)   Protection of Fiduciaries and
Insurers. Neither the Trustee, the Employer, the Administrator, nor any
fiduciary (including any Named Fiduciary) will be responsible for the validity
of any Policy or the failure of any insurer to make payments thereunder, or for
the action of any person which may delay payment or render a Policy void in
whole or in part. No insurer will be deemed a party to this Plan for any purpose
or to be responsible for its validity; nor will it be required to look into the
terms of the Plan nor to question any action of the Trustee. The obligations of
the insurer will be determined solely by the Policy’s terms and any other
written agreements between it and the Trustee. The insurer will act only at the
written direction of the Trustee, and will be discharged from all liability with
respect to any amount paid to the Trustee. The insurer will not be obligated to
see that any money paid by it to the Trustee or any other person is properly
applied.     (j)   Non-Trusteed Plan. If the Plan is a non-trusteed Plan (a Plan
designated only with Policies), then this paragraph applies to the Plan. No
Policy will be purchased under the Plan unless such Policy or a separate
definite written agreement between the Employer and the insurer provides that no
value under Policies providing benefits under the Plan or credits determined by
the insurer (on account of dividends, earnings, or other experience rating
credits; or surrender or cancellation credits) with respect to such Policies may
be paid or returned to the Employer or diverted to or used for other than the
exclusive benefit of the Participants or their Beneficiaries. However, any
contribution made by the Employer because of a mistake of fact must be returned
to the Employer within one year of the contribution. If the Plan is funded by
Policies that provide a Participant’s benefit under the Plan, such Policies will
constitute the Participant’s Account balance. If the Plan is funded by group
Policies, under a group annuity or group insurance Policy, then premiums or
other consideration received by the insurance company must be allocated to
Participants’ Accounts under the Plan.     (k)   Conflict With Plan. If the
provisions of any Policy purchased hereunder conflict with the terms of this
Plan, the Plan provisions will control.

7.3   Key Man Insurance. The Administrator may instruct the Trustee to purchase
insurance Policies on the life of any Participant whose employment is deemed to
be key to the Employer’s financial success. Such key man Policies will be deemed
to be an investment of the Trust Fund and will be payable to the Trust Fund as
the beneficiary thereof. The Trustee may exercise any and all rights granted
under such Policies. Neither the Trustee, Employer, Administrator, nor any
fiduciary (including any Named Fiduciary) will be responsible for the validity
of any Policy or the failure of any insurer to make payments thereunder, or for
the action of any person which delays payment or renders a Policy void in whole
or in part. No insurer which issues a Policy will be deemed to be a party to
this Plan for any purpose or to be responsible for its validity; nor will any
such insurer be required to look into the terms of the Plan nor to question any
action of the Trustee. The obligations of the insurer will be determined solely
by the Policy’s terms and any other written agreements between it and the
Trustee. The insurer will act only at the written direction of the Trustee, and
will be discharged from all liability with respect to any amount paid to the
Trustee. The insurer will not be obligated to see that any money paid by it to
the Trustee or any other person is properly distributed or applied.

          DC Basic Plan #01   Page 113 of 126   July 2008

 



--------------------------------------------------------------------------------



 



7.4   Directed Investment Accounts. Pursuant to any rules or procedures
promulgated under Section 8.6 by the Administrator, Participants can direct the
investment of a portion of (or all of) one or more of their accounts (hereafter
called Directed Investment Accounts) established under the terms of the Plan.
Investment directives will only be given in accordance with an administrative
policy regarding Directed Investment Accounts that is promulgated under
Section 8.6 by the Administrator. With respect to any Participant who fails to
exercise the right to direct the investment of his or her Directed Investment
Accounts, such Directed Investment Accounts will be invested by the Trustee at
the direction of the Administrator in a “default investment” which has been
selected by the Administrator and which is expected to produce a favorable rate
of return and that minimizes the overall risk of losing money. With respect to
Directed Investment Accounts, fiduciaries will only be protected by ERISA
§404(c) for a Plan Year if all of the requirements of ERISA §404(c) and the
Department of Labor Regulations promulgated thereunder are complied with on each
day of the Plan Year.

          DC Basic Plan #01   Page 114 of 126   July 2008

 



--------------------------------------------------------------------------------



 



Article 8
Duties of the Administrator

8.1   Appointment, Resignation, Removal and Succession. The Sponsoring Employer
will serve as the Administrator, unless the Sponsoring Employer elects in the
Adoption Agreement to appoint another Administrator. Each Administrator that is
appointed will continue until his death, resignation, or removal, and any
Administrator may resign by giving 30 days written notice to the Sponsoring
Employer. If an Administrator dies, resigns, or is removed, his successor will
be appointed as promptly as possible, and such appointment will become effective
upon its acceptance in writing by such successor. Pending the appointment and
acceptance of any successor Administrator, any then acting or remaining
Administrator will have full power to act.   8.2   General Powers and Duties.
The powers and duties of the Administrator include (a) appointing the Plan’s
attorney, accountant, actuary, or any other party needed to administer the Plan;
(b) directing the Trustees with respect to payments from the Trust Fund;
(c) deciding if a Participant is entitled to a benefit; (d) communicating with
Employees regarding their participation and benefits under the Plan, including
the administration of all claims procedures; (e) filing any returns and reports
with the Internal Revenue Service, Department of Labor, or any other
governmental agency; (f) reviewing and approving any financial reports,
investment reviews, or other reports prepared by any party under clause (a)
above; (g) establishing a funding policy and investment objectives consistent
with the purposes of the Plan and the ERISA; (h) construing and resolving any
question of Plan interpretation; and (i) making any findings of fact the
Administrator deems necessary to proper Plan administration. Notwithstanding any
contrary provision of this Plan, benefits under this Plan will be paid only if
the Administrator decides in its discretion that the applicant is entitled to
them. The Administrator’s interpretation of Plan provisions, and any findings of
fact, including eligibility to participate and eligibility for benefits, are
final and will not be subject to “de novo” review unless shown to be arbitrary
and capricious.   8.3   Functioning of the Committee. If a Committee is
established, a member of the Committee will serve until his or her death,
disability, removal by the Sponsoring Employer, or resignation. In the event of
any vacancy arising from the death, disability, removal, or resignation of a
member of the Committee, the Sponsoring Employer may, but is not required to,
appoint a successor to serve in his or her place. The Committee will select a
chairman and secretary from among its members. Members of the Committee will
serve without compensation. The Committee will act by majority vote. The proper
expenses of the Committee, and the compensation of its agents, if any, that are
appointed pursuant to Section 8.7, will be paid directly by the Employer.   8.4
  Multiple Administrators. If more than one Administrator has been appointed by
the Sponsoring Employer, the Administrators may delegate specific
responsibilities among themselves, including the authority to execute documents
unless the Sponsoring Employer revokes such delegation. The Sponsoring Employer
and Trustee will be notified in writing of any such delegation of
responsibilities, and the Trustee thereafter may rely upon any documents
executed by the appropriate Administrator.   8.5   Correcting Administrative
Errors. The Administrator will take such steps as the Administrator considers
necessary and appropriate to remedy administrative or operational errors,
including, but not be limited to, the following: (a) any action pursuant to
(1) any Employee Plans Compliance Resolution System (EPCRS) that is issued by
the Internal Revenue Service, (2) any asset management or fiduciary conduct
error correction program that is issued by the Department of Labor, or (3) any
other correction program issued by any Department or governmental agency; (b) a
reallocation of Plan assets; (c) an adjustment in the amount of future payments
to any Participant, Beneficiary or Alternate Payee; and (d) the institution,
prosecution, and/or settlement of legal actions to recover benefit payments made
in error or on the basis of incorrect or incomplete information.   8.6  
Promulgating Notices and Procedures. The Sponsoring Employer and Administrator
are given the power and responsibility to promulgate certain written notices,
policies and/or procedures under the terms of the Plan and disseminate them to
Participants, and the Administrator may satisfy such responsibility by the
preparation of any such notice, policy and/or procedure in a written form which
can be published and communicated to a Participant in one or more of the
following ways: (a) by distribution in hard copy; (b) through distribution of a
summary plan description or summary of material modifications thereto which sets
forth the policy or procedure with respect to a right, benefit or feature
offered under the Plan; (c) by e-mail, either to a Participant’s personal e-mail
address or his or her Employer-maintained e-mail address; and (d) by publication
on a web-site accessible by the Participant, provided the Participant is
notified of said web-site publication. Any notice, policy and/or procedure

          DC Basic Plan #01   Page 115 of 126   July 2008

 



--------------------------------------------------------------------------------



 



    provided through an electronic medium will only be valid if the electronic
medium which is used is reasonably designed to provide the notice, policy and/or
procedure in a manner no less understandable to the Participant than a written
document, and under such medium, at the time the notice, policy and/or procedure
is provided, the Employee may request and receive the notice, policy and/or
procedure on a written paper document at no charge.

8.7   Employment of Agents and Counsel. The Administrator may appoint such
actuaries, accountants, custodians, counsel, agents, consultants, service
companies and other persons deemed necessary or desirable in connection with the
administration and operation of the Plan. Any person or company so appointed
will exercise no discretionary authority over investments or the disposition of
Trust assets, and their services and duties will be ministerial only and will be
to provide the Plan with those things required by law or by the terms of the
Plan without in any way exercising any fiduciary authority or responsibility
under the Plan. The duties of a third party Administrator will be to safe-keep
the individual records for all Participants and to prepare all required
actuarial services and disclosure forms under the supervision of the
Administrator and any fiduciaries of the Plan. It is expressly stated that the
third party Administrator’s services are only ministerial in nature and that
under no circumstances will such third party Administrator (a) exercise any
discretionary authority whatsoever over Plan Participants, Plan investments, or
Plan benefits; or (b) be given any authority or discretion concerning the
management and operation of the Plan that would cause them to become fiduciaries
of the Plan.   8.8   Compensation and Expenses. The Administrator may receive
such compensation as agreed upon between the Sponsoring Employer and the
Administrator, provided that any person who already receives full-time pay from
the Employer may not receive any fees from the Plan for services to the Plan as
Administrator or in any other capacity, except for reimbursement for expenses
actually and properly incurred. The Sponsoring Employer will pay all “settlor”
expenses (as described in Department of Labor Advisory Opinion 2001-01-A)
incurred by the Administrator, the Committee or any party that is appointed
under Section 8.7 in the performance of their duties. The Sponsoring Employer
may pay, but is not required to pay, all “non-settlor” expenses incurred by the
Administrator, the Committee, or any party that is appointed under Section 8.7
in the performance of their duties. Any “non-settlor” expenses incurred by the
Administrator, the Committee or any party that is appointed under Section 8.7
that the Sponsoring Employer elects not to pay will be reimbursed from Trust
Fund assets. Any expenses paid from the Trust Fund will be charged to each
Adopting Employer in the ratio that each Adopting Employer’s Participants’
Accounts bears to the total of all the Participants’ Accounts maintained by this
Plan, or in any other reasonable method elected by the Administrator.   8.9  
Claims Procedures. The claims procedure required under ERISA §503 and Department
of Labor Regulations thereunder is set forth in an administrative policy
regarding claims procedures that is promulgated under Section 8.6 by the
Administrator. Such administrative policy will be the sole and exclusive remedy
for an Employee, Participant or Beneficiary (“Claimant”) to make a claim for
benefits under the Plan.   8.10   Qualified Domestic Relations Orders. A
Qualified Domestic Relations Order, or QDRO, is a signed domestic relations
order issued by a State or a Commonwealth court which creates, recognizes or
assigns to an alternate payee(s) the right to receive all or part of a
Participant’s Plan benefit. An alternate payee is a Spouse, former Spouse,
child, or other dependent of a Participant who is treated as a Beneficiary under
the Plan as a result of the QDRO. The Administrator will determine if a domestic
relations order received by the Plan is a Qualified Domestic Relations Order
based on an administrative policy regarding Qualified Domestic Relations Orders
that is promulgated under Section 8.6 by the Administrator.   8.11   Appointment
of an Investment Manager. The Administrator, with the consent of the Sponsoring
Employer, may appoint an Investment Manager to manage and control the investment
of all or any portion of the assets of the Trust. Each Investment Manager must
be a person (other than the Trustee) who (a) has the power to manage, acquire,
or dispose of Plan assets, (b) is an investment adviser, a bank, or an insurance
company as described in ERISA §3(38)(B), and (c) acknowledges fiduciary
responsibility to the Plan in writing. The Administrator will enter into an
agreement with an Investment Manager that specifies the duties and compensation
of the Investment Manager and specifies any other terms and conditions under
which the Investment Manager will be retained. The Trustee is not liable for any
act or omission of an Investment Manager and is not liable for following an
Investment Manager’s advice with respect to duties delegated by the
Administrator to the Investment Manager. The Administrator can determine the
portion of the Plan’s assets to be invested by a designated Investment Manager
and can establish investment objectives and guidelines for the Investment
Manager to follow.

          DC Basic Plan #01   Page 116 of 126   July 2008

 



--------------------------------------------------------------------------------



 



Article 9
Trustee Provisions

9.1   Appointment, Resignation, Removal and Succession. The Trust established
under the Plan will have one or more individual Trustees, a corporate Trustee,
or any combination thereof, appointed as follows:

  (a)   Appointment. Each Trustee will be appointed and will serve until a
successor has been named or until such Trustee’s resignation, death, incapacity,
or removal, in which event the Sponsoring Employer will name a successor
Trustee. The term Trustee will include the original and any successor Trustees.
    (b)   Resignation. A Trustee may resign at any time by giving written notice
to the Sponsoring Employer, unless such notice is waived by the Sponsoring
Employer. The Sponsoring Employer may remove a Trustee at any time by giving
such Trustee written notice. Such removal may be with or without cause. Unless
waived in writing by the Sponsor, if any Trustee who is an Employee or an
elected or appointed official resigns or terminates employment with the
Sponsoring Employer or an Adopting Employer, such termination will constitute an
immediate resignation as a Trustee of the Plan.     (c)   Successor Trustee.
Each successor Trustee will succeed to the title to the Trust by accepting the
appointment in writing and by filing such written acceptance with the former
Trustee and the Sponsoring Employer. The former Trustee, upon receipt of such
acceptance, will execute all documents and perform all acts necessary to vest
the Trust Fund’s title of record in any successor Trustee. No successor Trustee
will be personally liable for any act or failure to act of any predecessor
Trustee.     (d)   Merger. If any corporate Trustee, before or after
qualification, changes its name, consolidates or merges with another
corporation, or otherwise reorganizes, any resulting corporation that succeeds
to the retirement plan trustee business of such Trustee will become a Trustee
hereunder in lieu of such corporate Trustee.

9.2   Powers and Duties of the Trustee. The specific powers and duties of the
Trustee will be governed under the terms of a separate trust instrument entered
into between the Sponsoring Employer and the Trustee.

          DC Basic Plan #01   Page 117 of 126   July 2008

 



--------------------------------------------------------------------------------



 



Article 10
Adopting Employers

10.1   Plan Contributions. Unless otherwise agreed to by the parties, or unless
otherwise required by law, no Employer will have any obligation to make
contributions to this Plan for or on behalf of the Employees of any other
Employer. If an Employee is employed by more than one Employer, any
contributions made on his or her behalf will be prorated between those Employers
on the basis of the Compensation that the Employee received from each Employer.
If any Employer is unable to make a contribution for any Plan Year, any Employer
which is an Affiliated Employer of such Employer may make an additional
contribution to the Plan on behalf of any Employee of the non-contributing
Employer.   10.2   Plan Amendments. Any amendment to this Plan that is adopted
by the Sponsoring Employer, at any time, will be deemed to be accepted by any
Adopting Employer, unless such Adopting Employer is not an Affiliated Employer
and elects not to adopt a discretionary Plan amendment.   10.3   Plan Expenses.
Any expenses paid from the Trust will be charged to each Adopting Employer in
the ratio that each Adopting Employer’s Participants’ Accounts bears to the
total of all the Participants’ Accounts maintained by this Plan, or in any other
reasonable method elected by the Administrator.   10.4   Employee Transfers. An
Employee’s transfer to or from an Employer or Adopting Employer will not affect
his or her Participant’s Account balance and total Years of Service or Periods
of Service.   10.5   Multiple Employer Provisions Under Code §413(c).
Notwithstanding any other provision in the Plan, unless the Plan is a
collectively bargained plan under Regulation §1.413-1(a), the following
provisions apply to any Adopting Employer that is not also an Affiliated
Employer:

  (a)   Instances of Separate Employer Testing. Employees of any such Adopting
Employer will be treated separately for testing under Code §401(a)(4), §401(k),
§401(m) and, if the Sponsoring Employer and the Adopting Employer do not share
Employees, Code §416. Furthermore, the terms of Code §410(b) will be applied
separately on an employer-by-employer basis by the Sponsoring Employer (and the
Adopting Employers which are part of the Affiliated Group which includes the
Sponsoring Employer) and each Adopting Employer that is not an Affiliated
Employer of the Sponsoring Employer, taking into account the generally
applicable rules described in Code §401(a)(5), §414(b) and §414(c).     (b)  
Instances of Single Employer Testing. Employees of the Adopting Employer will be
treated as part of a single Employer plan for purposes of eligibility to
participate under Article 2 and under the provisions of Code §410(a).
Furthermore, the terms of Code §411 relating to Vesting will be applied as if
all Employees of all such Adopting Employers and the Sponsoring Employer were
employed by a single Employer, except that the rules regarding Breaks in Service
will be applied under the Department of Labor Regulations.     (c)   Common
Trust. Contributions made by any Adopting Employer will be held in a common
Trust Fund with contributions made by the Sponsoring Employer, and all such
contributions will be available to pay the benefits of any Participant (or
Beneficiary thereof) who is an Employee of the Sponsoring Employer or any such
Adopting Employer.     (d)   Common Disqualification Provision. The failure of
the Sponsoring Employer or an Adopting Employer to satisfy the qualification
requirements under the provisions of Code §401(a), as modified by the provisions
of Code §413(c), will result in the disqualification of the Plan for all such
Employers maintaining the Plan.     (e)   Plan Becomes Individually Designed. If
the combination of the Sponsoring Employer and/or any Adopting Employer creates
a multiple employer plan as defined in Code §413(c) and any applicable
transition period of Code §410(b)(6)(C) has expired, then this Plan will be
deemed to be an individually designed plan.

          DC Basic Plan #01   Page 118 of 126   July 2008

 



--------------------------------------------------------------------------------



 



10.6   Termination of Adoption. An Adopting Employer may terminate its adoption
of the Plan by delivering written notice to the Sponsoring Employer, to the
Administrator and to the Trustee (but in accordance with Article 11, only the
Sponsoring Employer can terminate the Plan). Upon any such termination of
adoption by an Adopting Employer, the Adopting Employer may request a transfer
of Trust Fund assets attributable to its Employees from this Plan to a successor
qualified retirement plan maintained by the Adopting Employer or its successor.
If such request is not made by the Adopting Employer, or if the Administrator
refuses to make the transfer because in its opinion a transfer would operate to
the detriment of any Participant, would jeopardize the continued qualification
of the Plan, or would not comply with any requirements of the Code, Regulations,
or rules promulgated by the Department of Treasury or Internal Revenue Service,
then termination of adoption by an Adopting Employer as described in this
Section will not be considered a distributable event; distribution of a
Participant’s Account of an Employee of the Adopting Employer will be made in
accordance with the provisions of Article 5 upon the death, retirement,
Disability, or the Termination of Employment from the Adopting Employer or
former Adopting Employer, as if such termination of adoption by the Adopting
Employer had not occurred.

          DC Basic Plan #01   Page 119 of 126   July 2008

 



--------------------------------------------------------------------------------



 



Article 11
Amendment, Termination, Merger and Elective Transfers

11.1   Plan Amendment. The Basic Plan and Adoption Agreements can be amended at
any time, and from time to time, in accordance with the following provisions:

  (a)   Amendment by the Mass Submitter. Subject to the requirements and
limitations set forth in paragraphs (d) and (e) below, the Mass Submitter may
amend any part of the Basic Plan and the Adoption Agreements. For purposes of
this Plan, the Mass Submitter is AccuDraft, Inc.     (b)   Amendment by the
Prototype Sponsor. Subject to the requirements and limitations set forth in
paragraphs (d) and (e) below, the Prototype Sponsor may amend any part of the
Basic Plan and Adoption Agreements on behalf of each Employer maintaining the
Plan at the time of the amendment. Any amendment to the Basic Plan does not
require consent of an Employer, nor does an Employer have to reexecute its
Adoption Agreement with respect to an amendment. The Prototype Sponsor will
provide each Employer a copy of the amended Basic Plan (either by providing
substitute or additional pages, or by providing a restated Basic Plan). An
amendment by the Prototype Sponsor to an Adoption Agreement offered under the
Prototype Plan is not effective with respect to an Employer’s Plan unless the
Employer reexecutes the amended Adoption Agreement. For purposes of amendments
made by the Prototype Sponsor, the Mass Submitter will be recognized as the
agent of the Prototype Sponsor. If the Prototype Sponsor does not adopt the
amendments made by the Mass Submitter, it will no longer be identical to or a
minor modifier of the Mass Submitter plan.     (c)   Amendment by the Sponsoring
Employer. Subject to the requirements and limitations set forth in paragraphs
(d) and (e) below, the Sponsoring Employer may amend any part of the Basic Plan
and the Adoption Agreements in accordance with the following provisions:

  (1)   Permissible Amendments. The Sponsoring Employer will have the right at
any time to amend the Adoption Agreement in the following manner without
affecting the Plan’s status as a Prototype Plan: (A) the Sponsoring Employer may
change any optional selections under the Adoption Agreement; (B) the Sponsoring
Employer may add additional language where authorized under the Adoption
Agreement, including language necessary to satisfy Code §415 or Code §416 due to
the aggregation of multiple plans; (C) the Sponsoring Employer may change the
addendums to the Adoption Agreement from time to time without having to
reexecute the signature page of the Adoption Agreement; (D) the Sponsoring
Employer may adopt any model, sample and/or “good faith” amendments
promulgated/suggested by the IRS, for which the IRS has provided guidance that
their adoption will not cause the Plan to be treated as an individually designed
plan; (E) the Sponsoring Employer may adopt any amendments that it deems
necessary to resolve qualification failures under any Employee Plans Compliance
Resolution System (EPCRS) that is promulgated by the Internal Revenue Service;
and (F) the Sponsoring Employer may adopt an amendment to cure a coverage or
nondiscrimination testing failure, as permitted under applicable Regulations.
The Sponsoring Employer may also amend the Plan at any time for any other
reason, including a waiver of the minimum funding requirement under Code
§412(d); however, such an amendment will cause the Plan to lose its status as a
Prototype Plan and become an individually designed plan. The ability to amend
the Plan as authorized under this Section applies only to the Sponsoring
Employer that executes the signature page of the Adoption Agreement. Any
amendment to the Plan by the Sponsoring Employer under this Section applies to
any Affiliated Employer that participates under the Plan as an Adopting
Employer. The Sponsoring Employer’s amendment of the Plan from one type of
defined contribution plan (e.g., a money purchase plan) into another type of
defined contribution plan (e.g., a profit sharing plan) will not result in a
partial termination or any other event that would require full Vesting of some
or all Plan Participants.     (2)   Manner of Amending Adoption Agreements. The
Sponsoring Employer can at any time change any election previously made in an
Adoption Agreement (or any addendum previously attached thereto) by
(A) substituting pages with the new elections (or new addendum) and executing an
“Amendment By Page Substitution” and attaching it as part of the Adoption
Agreement; (B) executing an “Amendment By Section Replication” in which the
Section or Sections (or addendum or addendums) to be changed

          DC Basic Plan #01   Page 120 of 126   July 2008

 



--------------------------------------------------------------------------------



 



      are reproduced with the new elections selected, and attaching it as part
of the Adoption Agreement; (C) executing a properly worded resolution,
certificate of action, or meeting minutes and attaching it as part of the
Adoption Agreement; or (D) creating and distributing a Safe Harbor Notice (other
than a contingent Safe Harbor Notice as described in Section 3.20(d)) to Safe
Harbor Participants.

  (d)   General Requirements. An amendment of the Basic Plan or Adoption
Agreement by the Mass Submitter, the Prototype Sponsor, or the Sponsoring
Employer must be in writing. However, no such amendment or modification (1) can
increase the responsibilities of the Trustee or Administrator without their
written consent; (2) can deprive any Participant or Beneficiary of the benefits
to which he or she is entitled from the Plan; (3) can result in a decrease in
the amount of any Participant’s Account except as may be permitted under the
terms of Code §412(c)(8) if applicable; or (4) can, except as otherwise
provided, permit any part of the Trust Fund (other than as required to pay taxes
and administration expenses) to be used for or diverted to purposes other than
the exclusive benefit of the Participants or their Beneficiaries, or cause or
permit any portion of the Trust Fund to revert to or become the property of the
Employer. In addition, unless the provisions of paragraph (e) are satisfied, no
amendment to the Plan will have the effect of eliminating or restricting the
ability of a Participant or other payee to receive payment of his or her Account
balance or benefit entitlement under a particular optional form of benefit
provided under the Plan.     (e)   Elimination of Optional Forms of Benefit. No
Plan amendment will be effective to eliminate or restrict an optional form of
benefit. The preceding sentence will not apply to a Plan amendment that
eliminates or restricts the ability of a Participant to receive payment of the
Participant’s Account balance under a particular optional form of benefit
(including annuities and installments) if the amendment provides a single-sum
distribution form that is otherwise identical to the optional form of benefit
being eliminated or restricted. For this purpose, a single-sum distribution form
is otherwise identical only if the single-sum distribution form is identical in
all respects to the eliminated or restricted optional form of benefit (or would
be identical except that it provides greater rights to the Participant) except
with respect to the timing of payments after commencement. With respect to the
modification or elimination of an optional form of benefit under which benefits
are distributable to a Participant in a medium other than cash, the following
provisions will apply:

  (1)   Eliminating Distributions Payable in Marketable Securities (other than
Employer Securities). If the Plan includes an optional form of benefit under
which benefits are distributed in the form of Marketable Securities (other than
Securities of the Employer), then that optional form of benefit may be
eliminated by a Plan amendment (or the Plan’s amendment and restatement) by
substituting cash for the Marketable Securities as the medium of distribution.  
  (2)   Amendments to Specify Medium of Distribution. If the Plan includes an
optional form of benefit under which benefits are distributable to a Participant
in a medium other than cash, then the Plan may be amended (or may be amended and
restated) to limit the types of property in which distributions may be made to
the Participant to the types of property specified in the amendment (or the
amendment and restatement). For this purpose, the types of property specified in
the amendment (or the amendment and restatement) must include all types of
property (other than marketable securities that are not securities of the
Employer) that are allocated to the Participant’s Account on the effective date
of the amendment (or the amendment and restatement) and in which the Participant
would be able to receive a distribution immediately before the effective date of
the amendment (or the amendment and restatement) if a distributable event
occurred. In addition, a Plan amendment (or the Plan’s amendment and
restatement) may provide that the Participant’s right to receive a distribution
in the form of specified types of property is limited to the property allocated
to the Participant’s Account at the time of distribution that consists of
property of those specified types.     (3)   In-Kind Distributions after Plan
Termination. If the Plan includes an optional form of benefit under which
benefits are distributed in specified property, then that optional form of
benefit may be modified for distributions after Plan termination by substituting
cash for the specified property as the medium of distribution to the extent
that, on Plan termination, an Employee has the opportunity to receive the
optional form of benefit in the form of the specified property. However, if the
Employer that maintains the terminating Plan also maintains another plan that
provides an optional form of benefit under which benefits are distributed in the
specified property, then this exception is not available.

          DC Basic Plan #01   Page 121 of 126   July 2008

 



--------------------------------------------------------------------------------



 



  (4)   Definitions of Marketable Securities and Securities of the Employer. For
purposes of this paragraph, the term “Marketable Securities” means marketable
securities as defined in Code §731(c)(2). The term “Securities of the Employer”
means securities of the Employer as defined in Code §402(e)(4)(E)(ii).

  (f)   Certain Corrective Amendments. To satisfy the minimum coverage
requirements of Code §410(b), the nondiscriminatory amount requirement of
Regulation §1.401(a)(4)-1(b)(2), or the nondiscriminatory plan amendment
requirement of Regulation §1.401(a)(4)-1(b)(4), a corrective amendment or change
of the choice of options in the Adoption Agreement may retroactively increase
allocations for Employees who benefited under the Plan during the Plan Year
being corrected, or may grant allocations to Employees who did not benefit under
the Plan during the Plan Year being corrected. To satisfy the nondiscriminatory
current availability requirement of Regulation §1.401(a)(4)-4(b) for benefits,
rights or features, a corrective amendment or change of the choice of options in
the Adoption Agreement may make a benefit, right or feature available to
Employees to whom it was previously not available. A corrective amendment or
change of the choice of options in the Adoption Agreement will not be effective
prior to the date of adoption unless it satisfies the applicable requirements of
Regulation §1.401(a)(4)-11(g)(3)(ii) through (vii), including the requirement
that, in order to be effective for the preceding Plan Year, such amendment or
change of the choice of options in the Adoption Agreement must be adopted by the
15th day of the 10th month after the close of the preceding Plan Year.

11.2   Termination of the Plan. The Sponsoring Employer at any time can
terminate the Plan and Trust in whole or in part in accordance with the
following provisions:

  (a)   Termination of Plan. The Sponsoring Employer can terminate the Plan and
Trust by filing written notice thereof with the Administrator and Trustee and by
completely discontinuing contributions to the Plan. Upon any such termination,
the Trust Fund will continue to be administered until complete distribution has
been made to the Participants and other payees, which distribution must occur as
soon as administratively feasible after the termination of the Plan, and must be
made in accordance with the provisions of Article 5 of the Plan, including
Section 5.6 where applicable. However, the Administrator may elect not to
distribute the Accounts of Participants and other payees upon termination of the
Plan but instead to transfer the entire Trust Fund assets and liabilities
attributable to this terminated Plan to another qualified plan maintained by the
Employer or its successor.     (b)   Vesting Requirement upon Complete
Termination or Discontinuance of Contributions. Upon a complete termination of
the Plan, or, in the case of a Plan to which Code §412 does not apply, upon a
complete discontinuance of contributions under the Plan, then (1) any
Participant who is affected by such complete termination or, if applicable, such
complete discontinuance of contributions; (2) any Participant who has not
Terminated Employment with the Employer; (3) any Participant who has Terminated
Employment with the Employer and has not received a complete distribution of the
Participant’s Vested Aggregate Account; and (4) any Participant who has
Terminated Employment but has not incurred five consecutive Breaks in Service;
will have a 100% Vested Interest in his or her unpaid Participant’s Account.    
(c)   Vesting Requirement upon Partial Termination Upon partial termination of
the Plan, only a Participant who has Terminated Employment because of the event
which causes the partial termination but who has not incurred five consecutive
Breaks in Service will have a 100% Vested Interest in his or her unpaid
Participant’s Account as of the date of partial termination.     (d)  
Discontinuance of Contributions. The Sponsoring Employer may at any time
completely discontinue contributions to the Plan but continue the Plan in
operation in all other respects, in which event the Trust Fund will continue to
be administered until eventual full distribution of all benefits has been made
to the Participants and other payees in accordance with Article 5 after their
Termination of Employment for any reason. Discontinuance of contributions
without an additional notice of termination from the Sponsoring Employer to the
Administrator and Trustee will not constitute a termination of the Plan.

11.3   Merger or Consolidation. This Plan and Trust may not be merged or
consolidated with, nor may any of its assets or liabilities be transferred to,
any other plan, unless the benefits payable to each Participant if the Plan was
terminated immediately after such action would be equal to or greater than the
benefits to which such Participant would have been entitled if this Plan had
been terminated immediately before such action. For purposes of this Section,
the term “Code §410(b)(6)(C) Transaction” means an asset or stock acquisition,
merger, or similar

          DC Basic Plan #01   Page 122 of 126   July 2008

 



--------------------------------------------------------------------------------



 



    transaction involving a change in the employer of the employees of a
business. If the Employer acquires another company in a Code §410(b)(6)(C)
Transaction, employees of the acquired company may be excluded from this Plan
regardless of the provisions of Sections 2.1 and 2.2 of the Plan and the
Adoption Agreement during the period beginning on the date of the transaction
and ending on the last day of the Plan Year that begins after the date of the
Code §410(b)(6)(C) Transaction.

11.4   Plan-to-Plan Elective Transfers. To permit Participants to consolidate
all qualified defined contribution plan accounts into a single plan for
investments, distributions, loans and other administrative purposes, the
Sponsoring Employer may permit Participants to transfer amounts to and from this
Plan under the following rules:

  (a)   Transfers to This Plan. If permitted by the Sponsoring Employer and
subject to the provisions of this Section, then a Participant may request that
such Participant’s entire account balance (both the vested interest and the
non-vested interest) in another qualified defined contribution plan maintained
by the Sponsoring Employer (or an Adopting Employer) be transferred in cash or
in property into this Plan. Such transferred amount into this Plan will be
considered a Transfer Contribution.     (b)   Transfers from This Plan. If
permitted by the Sponsoring Employer, then a Participant may request that such
Participant’s Account balance (both the Vested Interest and the Non-Vested
Interest) in this Plan be transferred in cash or in property into another
qualified defined contribution plan of the Sponsoring Employer (or an Adopting
Employer).     (c)   Limitation on Transfers. A transfer into or from this Plan
pursuant to this Section is only permitted if the Participant is ineligible to
actively participate at the same time in the Sponsoring Employer’s (or an
Adopting Employer’s) plan from which the transfer is being made (the transferor
plan) and the Sponsoring Employer’s (or an Adopting Employer’s) plan into which
the transfer is being made (the transferee plan).     (d)   Plan Accounts.
Transfer Contributions from another qualified defined contribution plan into
this Plan will maintain their identity as Elective Deferrals, Matching
Contributions, Voluntary Employee Contributions, Deductible Employee
Contributions, Non-Elective Contributions, Qualified Non-Elective Contributions,
Qualified Matching Contributions, Safe Harbor 401(k) Contributions, and Rollover
Contributions in this Plan. Such Transfer Contributions will be accounted for
separately in this Plan.     (e)   Protected Benefits. Any Transfer
Contributions into this Plan that have benefits, rights and features (including,
but not limited to, certain optional forms of benefit payments, such as
annuities) required to be preserved by Code §411(d)(6) will continue to be
preserved and protected in this Plan to the extent required by Code §411(d)(6).
The Sponsoring Employer (or an Adopting Employer) reserves the right to
eliminate any benefits, rights and features (including, but not limited to,
certain optional forms of benefit payments) of any Transfer Contributions into
this Plan, to the extent permitted under Code §411(d)(6).     (f)   Vesting.
Transfer Contributions into this Plan must Vest at least as rapidly under this
Plan (the transferee plan) as they would Vest under the plan from which the
transfer is being made (the transferor plan), as if the transfer had not
occurred. If this Plan is the transferee plan and the Vesting schedule under the
transferor plan for a specific source of transferred amounts (Matching
Contributions or Non-Safe Harbor Non-Elective Contributions) is less favorable
than the Vesting schedule that applies to the same component (Matching
Contributions or Non-Safe Harbor Non-Elective Contributions) in this Plan, the
Administrator may apply, in a non-discriminatory manner, the Vesting schedule of
this Plan’s component (Matching Contributions or Non-Safe Harbor Non-Elective
Contributions) to that portion of the Transfer Contributions.     (g)   Transfer
Requests Subject to Administrative Approval. Any transfer into or from this Plan
must be made in cash or property acceptable to the Trustee. Any benefits, rights
and features of a Transfer Contribution required to be protected by Code
§411(d)(6) must be acceptable to and approved by the Administrator.     (h)  
Application of This Section’s Rules. The provisions of this Section will apply
to all Transfer Contributions, regardless of whether a Transfer Contribution was
an elective transfer initiated by the Participant.

          DC Basic Plan #01   Page 123 of 126   July 2008

 



--------------------------------------------------------------------------------



 



Article 12
Miscellaneous Provisions

12.1   No Contract of Employment. Except as otherwise provided by law, neither
the establishment of this Plan, any modification hereto, the creation of any
fund or account, nor the payment of any benefits, will be construed as giving
any Participant or other person any legal or equitable rights against the
Employer, any officer or Employee thereof, or the Trustee, except as herein
provided. Further, under no circumstances will the terms of employment of any
Participant be modified or otherwise affected by this Plan.   12.2   Title to
Assets. No Participant or Beneficiary will have any right to, or any interest
in, any assets of the Trust upon separation from service with the Employer,
Affiliated Employer, or Adopting Employer, except as otherwise provided by the
terms of the Plan.   12.3   Qualified Military Service. Notwithstanding any
provision of this Plan to the contrary, contributions, benefits and service
credit with respect to qualified military service will be provided in accordance
with Code §414(u).   12.4   Domestic Partner’s Rights. If elected in the
Adoption Agreement, then a Domestic Partner will be afforded the same rights as
a Spouse for purposes of this Plan. However, until such time as ERISA recognizes
Federal enforcement rights of a Domestic Partner, enforcement of these rights by
a Domestic Partner will be based on a State’s (or Commonwealth’s) contract law
(without the necessity of proving adequate consideration or actual damages under
contract law) or other applicable law.   12.5   Fiduciaries and Bonding.
Fiduciaries (including Named Fiduciaries) of the Plan will have only those
powers and duties specifically given to them under the terms of this Plan. Every
fiduciary other than a bank, an insurance company, or a fiduciary of an Employer
which has no common-law employees, will be bonded in an amount not less than 10%
of the amount of funds under the fiduciary’s supervision, but the bond will not
be less than $1,000 or more than $500,000 or such other amount that may be
required by law. The bond will provide protection to the Plan against any loss
for acts of fraud or dishonesty by a fiduciary acting alone or in concert with
others. The cost of such bond will be an expense of either the Employer or the
Trust, at the election of the Sponsoring Employer.   12.6   Severability of
Provisions. If any Plan provision is held invalid or unenforceable, such
invalidity or unenforceability will not affect any other provision of this Plan,
and this Plan will be construed and enforced as if such provision had not been
included.   12.7   Interpretation of the Plan and Trust. The following
provisions apply to the interpretation of the Plan and Trust:

  (a)   Names. Names that are used in this Plan should be used consistently in
any appendixes, policies, procedures, and/or any other documents which are
legally binding upon the Plan. However, in documents that are not considered to
be part of this Plan, appendixes, policies or procedures that are not legally
binding upon the Plan; and that may be are distributed to individuals (such as
the SPDs, SMMs, notices, and election forms), names may use plain English terms.
These terms include, but are not limited to, the following: in the case of a
profit sharing plan, the Non-Elective Contribution may be called the Employer
contribution or the profit sharing contribution. Similarly, the Non-Elective
Contribution Account may be called the Participant’s Account or the
Participant’s profit sharing account.     (b)   Gender. Words that are used in
the masculine gender may be construed as though they are also used in the
feminine or neuter gender, where applicable (and vice versa).     (c)   Number.
Words that are used in the singular form may be construed as though they are
also used in the plural form, where applicable (and vice versa).     (d)  
Headings and Subheadings. Headings and subheadings are inserted for convenience
of reference. Headings and subheadings constitute no part of this Plan and/or
Trust and are not to be considered in its construction or interpretation.    
(e)   Single Subparagraphs. This Plan and/or Trust may have Sections and/or
paragraphs that contain a single subparagraph; such document construction will
not constitute a Scrivener’s error.

          DC Basic Plan #01   Page 124 of 126   July 2008

 



--------------------------------------------------------------------------------



 



  (f)   Application of Law. This Plan and/or Trust will be construed and
interpreted in accordance with the Code and ERISA. However, if the Plan needs to
be construed and interpreted according to a State’s or Commonwealth’s laws (to
the extent that such laws are not preempted by the provisions of the Code and
ERISA), this Plan will be construed and interpreted according to the laws of the
State or Commonwealth in which the Sponsoring Employer maintains its principal
place of business. Unless the Trust otherwise provides, if the Trust needs to be
construed and interpreted according to a State’s or Commonwealth’s laws (to the
extent that such laws are not preempted by the provisions of the Code and
ERISA), the Trust will be construed and interpreted according to the laws of the
State or Commonwealth in which the Sponsoring Employer maintains its principal
place of business.     (g)   Effective Dates. This Plan and Trust contains
various effective dates, which include, but are not limited to: (1) the
effective date of the Plan and, if applicable, the effective date of the amended
and restated Plan; (2) the effective dates of legally required or permitted
provisions; (3) the effective dates of various provisions in the Adoption
Agreement; and (4) the effective dates of the Effective Date Addendum
(including, but not limited to, the effective date of the freezing of the Plan,
if applicable).

12.8   Costs and Expenses of Legal Action. Unless otherwise prohibited by law,
either the Sponsoring Employer or the Trust, in the sole discretion of the
Sponsoring Employer, will reimburse the Trustee and/or the Administrator for all
costs, attorneys fees and other expenses associated with any claim, suit or
proceeding.   12.9   Qualified Plan Status. This Plan, the related Trust
agreement and the related Adoption Agreement are intended to be a qualified
retirement plan under the provisions of Code §401(a) and §501(a).   12.10  
Mailing of Notices to Administrator, Employer or Trustee. Notices, documents or
forms required to be given to or filed with the Administrator, the Employer or
the Committee will be either hand delivered or mailed by first class mail,
postage prepaid, to the Committee or the Employer, at the Employer’s principal
place of business. Any notices, documents or forms required to be given to or
filed with the Trustee will be either be hand delivered or mailed by first class
mail, postage prepaid, to the Trustee at its principal place of business.  
12.11   Participant Notices and Waivers of Notices. Whenever written notice is
required to be given under the terms of this Plan, such notice will be deemed to
be given on the date that such written notice is either hand delivered to the
recipient or deposited at a United States Postal Service Station, first class
mail, postage paid. Notice may be waived by any party entitled to receive
written notice concerning any matter under the terms of this Plan.   12.12   No
Duplication of Benefits. There will be no duplication of benefits under the Plan
because of employment by more than one participating Employer.   12.13  
Evidence Furnished Conclusive. Anyone required to give evidence under the terms
of the Plan may do so by certificate, affidavit, document or other information
that the person to act in reliance may consider pertinent, reliable and genuine,
and to have been signed, made or presented by the proper party or parties. The
fiduciaries of the Plan will be fully protected in acting and relying upon any
evidence described under this Section.   12.14   Release of Claims. Any payment
to a Participant or Beneficiary, his or her legal representative, or to a
guardian or committee appointed for such Participant or Beneficiary, will, to
the extent thereof, be in full satisfaction of all claims hereunder against the
Administrator and the Trustee, either of whom may require such Participant,
legal representative, Beneficiary, guardian or committee, as a condition
precedent to such payment, to execute a receipt and release thereof in such form
as determined by the Administrator or the Trustee.   12.15   Deductible Employee
Contributions. This Plan will not permit a Participant to make Deductible
Employee Contributions to the Plan for any Plan Year beginning on or after
January 1, 1987, but any Deductible Employee Contributions which were made to
the Plan prior to such date will continue to be maintained in the Participant’s
Deductible Employee Contributions Account in which the Participant will have a
100% Vested Interest. Except for that portion which a Participant self-directs
pursuant to Section 7.4, the Administrator may choose for investment purposes to
either segregate such accounts into separate interest bearing accounts or invest
them as part of the general Trust Fund, in which case such accounts will share
in the allocation of earnings and losses under Section 3.12 as non-segregated
accounts. However, no portion of a Participant’s Deductible Employee
Contributions can be invested in life insurance Policies under Section 7.2. A
Participant may withdraw amounts from his or her Deductible Employee
Contributions Account only if all other amounts credited to the Plan on his

          DC Basic Plan #01   Page 125 of 126   July 2008

 



--------------------------------------------------------------------------------



 



  or her behalf, other than his Participant’s Account, have been distributed to
the Participant. Distributions will be made pursuant to Article 5.
Notwithstanding anything in this Section to the contrary, if elected in the
Adoption Agreement, then each Participant may make Deemed IRA Contributions to
the Plan, pursuant to Section 3.17.

12.16   Discontinued Contributions. Any Participants’ Accounts (or sub-Accounts)
that were established for specific contributions to the Plan which are (or were)
subsequently discontinued will continue to be administered in accordance with
the Vesting and Forfeiture provisions of the Plan in effect on the date that
such contributions are (or were) discontinued.   12.17   Multiple Copies of
Plan, Trust and/or Adoption Agreement. This Plan, the related Trust agreement
and the related Adoption Agreement may be executed in any number of
counterparts, each of which will be deemed an original, but all of which will
constitute one and the same agreement or Trust agreement, as the case may be,
and will be binding on the respective successors and assigns of the Employer and
all other parties.   12.18   Loss of Prototype Status. If the Prototype Sponsor
terminates the services of the Mass Submitter, then this Plan will no longer
qualify as a Prototype Plan and will be considered an individually-designed
plan.   12.19   Limitation of Liability and Indemnification. In addition to and
in furtherance of any other limitations provided in the Plan, and to the extent
permitted by applicable law, the Employer will indemnify and hold harmless its
board of directors (collectively and individually), if any, the
Administrative/Advisory Committee (collectively and individually), if any, and
its officers, Employees, and agents against and with respect to any and all
expenses, losses, liabilities, costs, and claims, including legal fees to defend
against such liabilities and claims, arising out of their good-faith discharge
of responsibilities under or incident to the Plan, excepting only expenses and
liabilities resulting from willful misconduct. This indemnity will not preclude
such further indemnities as may be available under insurance purchased by the
Employer or as may be provided by the Employer under any by-law, agreement, vote
of shareholders or disinterested directors, or otherwise, as such indemnities
are permitted under state law. Payments with respect to any indemnity and
payment of expenses or fees under this Section will be made only from assets of
the Employer, and will not be made directly or indirectly from assets of the
Trust.   12.20   Written Elections and Forms. Whenever the word “written” or the
words “in writing” are used, such words will include any method of communication
permitted by the DOL with respect to such documentation. In a similar manner,
the word “form” will include any other method of election permitted under
current law. Such alternative methods will include, but not be limited to,
electronic modes to the extent permitted by law.   12.21   Assignment and
Alienation of Benefits. Except as may otherwise be permitted under Code
§401(a)(13)(C), as may otherwise be permitted under a Qualified Domestic
Relations Order as provided in Section 8.10, or as may otherwise be permitted
under Section 7.1 relating to loans to Participants, no right or claim to, or
interest in, any part of the Trust Fund, or any payment therefrom, will be
assignable, transferable, or subject to sale, mortgage, pledge, hypothecation,
commutation, anticipation, garnishment, attachment, execution, or levy of any
kind, and the Trustees will not recognize any attempt to assign, transfer, sell,
mortgage, pledge, hypothecate, commute, or anticipate the same, except to the
extent required by law.   12.22   Exclusive Benefit Rule. All contributions made
by the Employer or an Affiliated Employer to the Trust Fund will be used for the
exclusive benefit of the Participants who are Employees of the Employer or
Affiliated Employer and for their Beneficiaries and will not be used for nor
diverted to any other purpose except the payment of the costs of maintaining the
Plan. All contributions made by an Adopting Employer who is not an Affiliated
Employer will be used for the exclusive benefit of the Participants who are
Employees of the Adopting Employer and for their Beneficiaries and will not be
used for nor diverted to any other purpose except the payment of the Adopting
Employers’ proportionate costs of maintaining the Plan.   12.23   Prior
Provisions of Amended and Restated Plans. If the Plan’s effective date is prior
to the first day of the first Plan Year beginning on or after January 1, 2002
and this is an amendment and restatement of the Plan, then the provisions of the
prior Plan document in effect prior to the first day of the first Plan Year
beginning on or after January 1, 2002 will apply to this Plan; however, if any
provisions of the prior Plan document contradict any provisions of this Plan,
then the provisions of this Plan will apply.   12.24   Dual and Multiple Trusts.
Plan assets may be held in two or more separate trusts, or in trust and by an
insurance company or by a trust and under a custodial agreement. Plan assets may
also be held in a common trust.

          DC Basic Plan #01   Page 126 of 126   July 2008

 



--------------------------------------------------------------------------------



 



Post-EGTRRA “Good Faith” Amendment
For The AccuDraft
Prototype Defined Contribution Retirement Plan

      Post-EGTRRA Amendment   July 2008

 



--------------------------------------------------------------------------------



 



Table of Contents

         
Article 1
    1  
Post-EGTRRA Provisions Effective 2006 And Earlier
    1  

  1.1    
Bonding Requirements
    1     1.2    
Service for Vesting Purposes When Previously Frozen Plan Resumes Allocations
    1     1.3    
Eliminating Forms of Distribution
    2     1.4    
Application of Code §411(a) With Respect to Protected Benefits
    3     1.5    
Financial Hardship Distributions
    3     1.6    
Distribution to a Qualified Reservist
    4     1.7    
Hurricane Provisions
    4     1.8    
Retroactive Revocation of Prior Amendment on account of the Heinz Decision
    9     1.9    
Certain Employees of Tax Exempt Entity Excluded From 401(k) Plan or 401(m) Plan
    10  

         
Article 2
    11  
Post-EGTRRA Provisions Effective 2007
    11  

  2.1    
Notice and Consent Requirements
    11     2.2    
Direct Rollovers
    13     2.3    
Qualified Domestic Relations Orders
    15     2.4    
Determination Whether Partial Termination of the Plan Has Occurred
    15     2.5    
Code §415 Limitations Under the Final Code §415 Regulations
    16     2.6    
Vesting of Non-Safe Harbor Non-Elective Contribution Accounts
    23     2.7    
Diversification
    24     2.8    
Calculation of Gap Period Income for Excess Elective Deferrals
    25     2.9    
Rollover by a Non-Spouse Designated Beneficiary
    26     2.10    
Money Purchase or Target Benefit Plan In-Service Distributions
    26     2.11    
Qualified Default Investment Alternative
    26     2.12    
Modification to Normal Retirement Age
    29     2.13    
Mid-Year Changes Permitted for Safe Harbor 401(k) Plan
    30  

         
Article 3
    31  
Post-EGTRRA Provisions Effective 2008
    31  

  3.1    
Elimination of Gap Period Income for Excess Contributions
    31     3.2    
Elimination of Gap Period Income for Excess Aggregate Contributions
    31     3.3    
Qualified Automatic Contribution Arrangement
    31     3.4    
Eligible Automatic Contribution Arrangement
    34     3.5    
Eligible Participant’s Election for Permissible Withdrawal
    35     3.6    
Qualified Optional Survivor Annuity
    36  

          Post-EGTRRA Amendment   Page 1 of 36   July 2008

 



--------------------------------------------------------------------------------



 



Introduction
This Post-EGTRRA “Good Faith” Amendment (the “Amendment”) to the AccuDraft
Prototype Defined Contribution Retirement Plan is intended as good faith
compliance with various post-EGTRRA provisions, including the Pension Protection
Act of 2006 and various changes to the Regulations, and is adopted by the Mass
Submitter as of June 30, 2008, subject to elections made by either the Prototype
Sponsor or the Sponsoring Employer.
This Amendment supersedes any conflicting provisions of the Plan, any
administrative policy, the Plan’s funding policy, and/or any previously-adopted
“good faith” amendment of the same subject matter, as applicable. If this
Amendment establishes/memorializes an Automatic Contribution Arrangement, then
this Amendment supersedes any State (or Commonwealth) law that would directly or
indirectly prohibit or restrict the inclusion of an Automatic Contribution
Arrangement in the Plan, pursuant to ERISA §514(e)(1) and Department of Labor
Regulation §2550.404c–5(f).
This Amendment is a “good faith” amendment, is not part of the pre-approved
EGTRRA document, and has not been reviewed by the IRS for compliance with
post-EGTRRA statutory and Regulatory changes. Furthermore, pursuant to Revenue
Procedure 2007-44, this Amendment does not affect the status of reliance upon
the Plan.
The Amendment consists of this document (the Post-EGTRRA “Good Faith” Amendment)
and the Post-EGTRRA “Good Faith” Amendment Election Form (the “Election Form”).
Each Article of the Amendment is based upon the earliest effective year that a
specific Section (or specific paragraph of a Section) can apply to the Plan, but
the effective year of an Article is used for reference purposes only. The actual
effective date of (a) a specific Section of this Amendment, (b) a specific
paragraph in a Section of this Amendment, or (c) a specific Section of the
Election Form, applies to the Plan and overrides any conflict with the effective
year of an Article. Furthermore, the rules of the Plan’s Section entitled
“Interpretation of the Plan and Trust” apply to this Amendment.
Article 1
Post-EGTRRA Provisions Effective 2006 And Earlier

1.1   Bonding Requirements. Paragraph (a) below is effective as of the first day
of the first Plan Year beginning after August 17, 2006. Furthermore, paragraph
(b) below is effective as of the first day of the first Plan Year beginning
after December 31, 2007.

  (a)   Determination of Amount. Every Plan fiduciary other than a bank, an
insurance company, a broker-dealer who is registered under the Securities
Exchange Act of 1934 §15(b) and who is subject to the fidelity bond requirements
of a self-regulatory organization as defined in ERISA §412(a) as amended by PPA,
or a fiduciary of a Sponsoring Employer that has no common-law employees, will
be bonded in an amount that is not less than 10% of the amount of funds under
such Plan fiduciary’s direct or indirect control; however, such bond will not be
less than $1,000 nor more than $500,000 (or such other amount as may be required
by law). The bond will provide protection to the Plan against any loss for acts
of fraud or dishonesty by a Plan fiduciary acting alone or in concert with
others. The cost of such bond will be an expense of either the Sponsoring
Employer or the Plan, at the election of the Sponsoring Employer.     (b)  
Investment in Employer Securities. If the Plan holds employer securities as
defined in ERISA §407(d)(1), the maximum bond described in paragraph (a) is
increased to $1,000,000 unless the Department of Labor prescribes a larger
amount after notice and an opportunity for interested parties to be heard.

1.2   Service for Vesting Purposes When Previously Frozen Plan Resumes
Allocations. If (a) the Plan becomes frozen; (b) the freezing of allocations
under the Plan causes a partial termination of the Plan to occur; and
(c) allocations later resume under the previously-frozen Plan, then all Years of
Service or 1-Year Periods of Service, as applicable, after the Plan was
established must be recognized for Vesting purposes. In addition, if allocations
are made under a new plan maintained by the same Employer and if the new plan is
merged with the frozen Plan, then all Years of Service or 1-Year Periods of
Service, as applicable, after the frozen Plan was established must be recognized
for Vesting purposes for any allocations under the new plan after the merger.
The provisions of this Section comply with Revenue Ruling 2003-65.

          Post-EGTRRA Amendment   Page 1 of 36   July 2008

 



--------------------------------------------------------------------------------



 



1.3   Eliminating Forms of Distribution. In addition to rules that are
enumerated by Regulations and other guidance concerning the modification of the
Plan’s Normal Form of Distribution and the modification and/or the elimination
of the Plan’s Optional Forms of Distribution, for any applicable Plan amendment
that is adopted on or after August 12, 2005 (except as otherwise provided), the
Plan may be amended to eliminate a form of distribution, subject to the
following rules:

  (a)   General Rule for Eliminating a Form of Distribution. The Plan may
eliminate a form of distribution previously available to Participants, so long
as:

  (1)   Single Sum Available. A single sum payment is available to Participants
at the same time or times as the form of distribution being eliminated;     (2)
  Same or Greater Portion of Participant’s Account. Such single sum payment is
based upon the same or greater portion of the Participant’s Account as the form
of distribution being eliminated; and     (3)   Single Sum Otherwise Identical.
Such single-sum distribution form is otherwise identical to the form of benefit
being eliminated or restricted. For purposes of this subparagraph, a single-sum
distribution form is otherwise identical to the form of benefit that is
eliminated or restricted only if the single-sum distribution form is identical
in all respects to the eliminated or restricted form of distribution (or would
be identical except that it provides greater rights to the Participant) except
with respect to the timing of payments after commencement. However, an otherwise
identical distribution form need not retain rights or features of the form of
benefit that is eliminated or restricted to the extent that those rights or
features would not be protected from elimination or restriction under Code
§411(d)(6).

  (b)   Eliminating Optional Forms of Distribution Through Utilization Test. If
the Plan is a money purchase plan or a target benefit plan, then in addition to
the provisions of paragraph (a) above, for any applicable Plan amendment adopted
after December 31, 2006, the Plan may eliminate any/all Optional Forms of
Distribution that comprise a Generalized Optional Form for a Participant with
respect to allocations that occurred before the Applicable Amendment Date under
the “Utilization Test” of Regulation §1.411(d)-3(f). The elimination of Optional
Forms of Distribution of this paragraph (b) is subject to the following:

  (1)   Not a Core Benefit. The Optional Forms of Distribution being eliminated
cannot be a Core Option.     (2)   Timeframe for Amendment. The Plan amendment
is not applicable with respect to an Optional Form of Distribution with an
Annuity Starting Date that is earlier than the number of days in the maximum
Applicable Election Period after the date that the amendment is adopted.     (3)
  Requirements. During the Look-Back Period, (1) the Generalized Optional Form
has been available to at least the Applicable Number of Participants; and (2) no
Participant has elected any Optional Form of Distribution that is part of the
Generalized Optional Form with an Annuity Starting Date that is within the
Look-Back Period.

  (c)   Definitions. As used in this Section, the following words and phrases
have the following meanings:

  (1)   Applicable Amendment Date. The term “Applicable Amendment Date” means
the later of the effective date of the amendment or the date that the amendment
is adopted.     (2)   Applicable Election Period. The term “Applicable Election
Period” means the period described in Code §417(a)(6), to wit: with respect to
an election to waive the Qualified Joint and Survivor Annuity, the period that
begins not later than 180 days prior to the Annuity Starting Date (unless future
guidance requires/permits otherwise).     (3)   Applicable Number of
Participants. The term “Applicable Number of Participants” means 50
Participants. However, the Applicable Number of Participants may include
Participants Taken Into Account who elected an Optional Form of Distribution
that included a single-sum distribution that applied with respect to at least
25% of the Participant’s Account, but only if the Applicable Number of
Participants is increased to 1,000 Participants.

          Post-EGTRRA Amendment   Page 2 of 36   July 2008

 



--------------------------------------------------------------------------------



 



  (4)   Core Option. The term “Core Option” means (A) a straight life annuity
Generalized Optional Form under which the Participant is entitled to a level
life annuity with no benefit payable after the Participant’s death; (B) a 75%
joint and contingent annuity Generalized Optional Form under which the
Participant is entitled to a life annuity with a survivor annuity for any
individual designated by the Participant (including a non-Spousal contingent
annuitant) that is 75% of the amount payable during the Participant’s life;
(C) a 10-year term certain and life annuity Generalized Optional Form under
which the Participant is entitled to a life annuity with a guarantee that
payments will continue to any person designated by the Participant for the
remainder of a fixed period of 10 years if the Participant dies before the end
of the 10-year period; and (D) the most valuable option for a Participant with a
short life expectancy, as defined in Regulation §1.411(d)-3(g)(5)(iii). The
rules of Regulation §1.411(d)-3(g)(5) apply to the determination of Core
Options.     (5)   Generalized Optional Form. The term “Generalized Optional
Form” means a group of Optional Forms of Distribution that are identical except
for differences due to actuarial factors used to determine the amount of the
distributions under those Optional Forms of Distribution and the Annuity
Starting Dates.     (6)   Look-Back Period. The term “Look-Back Period” means
the period that includes: (A) the portion of the Plan Year in which such Plan
amendment is adopted that precedes the date of adoption (known as the
“Pre-Adoption Period”); and (B) the 2 Plan Years immediately preceding the
Pre-Adoption Period. With regard to the Look-Back Period, the following rules
apply: (A) in the Look-Back Period, at least 1 of the Plan Years must be a
12-month Plan Year; (B) the Plan may exclude, pursuant to an administrative
policy that is promulgated by the Administrator, the calendar month in which the
amendment is adopted from the Look-Back Period and the preceding 1 or 2 calendar
months to the extent those preceding months are contained within the
Pre-Adoption Period; and (C) in order to have a Look-Back Period that satisfies
the requirement of the minimum Applicable Number of Participants, the Look-Back
Period may be expanded pursuant to an administrative policy that is promulgated
by the Administrator, to include the 3, 4, or 5 Plan Years immediately preceding
the Plan Year in which the amendment is adopted. However, if the Plan does not
satisfy the requirement of the minimum Applicable Number of Participants using
the Pre-Adoption Period and the immediately preceding 5 Plan Years, then the
Plan is not permitted to be amended in accordance with the Utilization Test of
this Section.     (7)   Participant Taken Into Account. The term “Participant
Taken Into Account” means a Participant who was eligible to elect to commence
payment of an Optional Form of Distribution that is part of the Generalized
Optional Form being eliminated with an Annuity Starting Date that is within the
Look-Back Period. A Participant is not a Participant Taken Into Account if the
Participant (A) did not elect any Optional Form of Distribution with an Annuity
Starting Date that was within the Look-Back Period; (B) elected an Optional Form
of Distribution that included a single-sum distribution that applied with
respect to at least 25% of the Participant’s Account; (C) elected an Optional
Form of Distribution that was only available during a limited period of time and
that contained a retirement-type subsidy where the subsidy that is part of the
Generalized Optional Form being eliminated was not extended to any Optional Form
of Distribution with the same Annuity Starting Date; or (D) elected an Optional
Form of Distribution with an Annuity Starting Date that was more than 10 years
before Normal Retirement Age.

1.4   Application of Code §411(a) With Respect to Protected Benefits. Any
applicable Plan amendment adopted after August 9, 2006 which decreases a
Participant’s Account balance, or otherwise places greater restrictions or
conditions on a Participant’s rights to Code §411(d)(6) protected benefits is
not permitted, even if the Plan amendment merely adds a restriction or condition
that is permitted under the Vesting rules in Code §411(a)(3) through (11).
However, a Plan amendment does not violate Code §411(d)(6) to the extent that
the amendment applies to allocations after the Applicable Amendment Date.
Notwithstanding the first sentence of this Section, a Plan amendment that
satisfies the requirements of Department of Labor Regulation 2530.203–2(c)
(relating to Vesting Computation Periods) does not violate the requirements of
Code §411(d)(6) even though the Plan amendment changes the Plan’s Vesting
Computation Periods. For purposes of this Section, the term “Applicable
Amendment Date” means the later of the effective date of the amendment or the
date the amendment is adopted.   1.5   Financial Hardship Distributions. If the
Plan is either a profit sharing plan or a 401(k) Plan and if elected by the
Sponsoring Employer in the Election Form, then this Section is effective as of
the effective date elected in the Election Form, and the following provisions
apply to the Plan:

          Post-EGTRRA Amendment   Page 3 of 36   July 2008

 



--------------------------------------------------------------------------------



 



  (a)   Revised Definition of Financial Hardship. With respect to financial
hardship distributions made on or after the effective date of this Section, the
determination of any deemed immediate and heavy financial need described in
Regulation §1.401(k)-1(d)(3)(iii)(B) will be expanded to include any immediate
and heavy financial need (expenses described in Regulation
§1.401(k)-1(d)(3)(iii)(B)(1), (3), or (5), which relate to medical, tuition, and
funeral expenses, respectively) of a Participant’s Primary Beneficiary. For
purposes of this Section, the term “Primary Beneficiary” means the individual(s)
who is named and designated as a Beneficiary under the terms of the Plan and who
has an unconditional right to all or a portion of the Participant’s Account
balance upon the Participant’s death.     (b)   Amounts to Which the Revised
Definition of Financial Hardship Applies. The provisions of this Section apply
to financial hardship distributions under the provisions of an administrative
policy regarding financial hardship distributions that is promulgated by the
Administrator.

1.6   Distribution to a Qualified Reservist. If the Plan is a 401(k) Plan and if
elected by the Sponsoring Employer in the Election Form, then this Section is
effective with respect to any Qualified Reservist Distribution that is taken
after September 11, 2001 but before December 31, 2007, as follows:

  (a)   Qualified Reservist Distribution Permitted for Any Reason. A Qualified
Reservist Distribution may be made to a Qualified Reservist under any
circumstance and/or for any reason without violating the distribution
restrictions of Code §401(k)(2)(B)(i).     (b)   Qualified Reservist
Distribution Not Subject To Excise Tax and May Be Repaid To an IRA.
Notwithstanding anything in the Plan to the contrary, to the extent that any
distribution is a Qualified Reservist Distribution, the otherwise applicable 10%
excise tax of Code §72(t)(1) on early distributions will not apply. In addition,
at any time during the two-year period beginning on the day after the last day
of the Qualified Reservist’s active duty (but the two-year period will end no
earlier than August 17, 2008), a Qualified Reservist who has received one or
more Qualified Reservist Distributions may make one or more repayment
contributions to an IRA in an aggregate amount not to exceed the total amount of
such Qualified Reservists Distributions. The dollar or compensation limitations
otherwise applicable to contributions to an IRA will not apply to a repayment
contribution of Qualified Reservist Distributions. No deduction is allowed for a
repayment contribution of Qualified Reservist Distributions.     (c)  
Definitions. As used in this Section, the following words and phrases have the
following meanings:

  (1)   Qualified Reservist. The term “Qualified Reservist” means an individual
who is a member of a reserve component, as defined in §101 of title 37, United
States Code, and who is ordered or called to active duty after September 11,
2001 and before December 31, 2007 either for a period in excess of 179 days or
for an indefinite period.     (2)   Qualified Reservist Distribution. The term
“Qualified Reservist Distribution” means a distribution of Elective Deferrals to
a Qualified Reservist that is made during the period beginning on the date that
the Qualified Reservist is ordered or called to duty and ending on the last day
of active duty.

1.7   Hurricane Provisions. If elected by the Sponsoring Employer in the
Post-EGTRRA “Good Faith” Amendment Election Form, then except as otherwise
provided in paragraphs (c) through (f) below, this Section applies to any
Participant in the Plan that was affected by Hurricanes Katrina, Rita, or Wilma:

  (a)   Qualified Hurricane Distributions. The following provisions apply to
Qualified Hurricane Distributions:

  (1)   Qualified Hurricane Distribution Not Subject to Code §72(t). Any
Qualified Hurricane Distribution will not be subject to Code §72(t). The
aggregate amount of distributions received by an individual which may be treated
as Qualified Hurricane Distributions for any taxable year shall not exceed the
excess (if any) of (A) $100,000, minus (B) the aggregate amounts treated as
Qualified Hurricane Distributions received by such individual for all prior
taxable years.

          Post-EGTRRA Amendment   Page 4 of 36   July 2008

 



--------------------------------------------------------------------------------



 



  (2)   Clarification of Qualified Hurricane Distribution. If a distribution to
an individual would (without regard to subparagraph (c)(1)) be a Qualified
Hurricane Distribution, then this Plan shall not be treated as violating any
requirement of subparagraph (c)(1) merely because the Plan treats such
distribution as a Qualified Hurricane Distribution, unless the aggregate amount
of such distributions from all plans (including this Plan) maintained by the
Sponsor Employer (and any Affiliated Employer of the Sponsoring Employer) to
such individual exceeds $100,000.     (3)   Exemption of Qualified Hurricane
Distributions from Trustee to Trustee Transfer and Withholding Rules. For
purposes of Code §401(a)(31), §402(f), and §3405, Qualified Hurricane
Distributions shall not be treated as eligible rollover distributions.     (4)  
Qualified Hurricane Distributions Treated as Meeting Plan Distribution
Requirements. A Qualified Hurricane Distribution will be treated as meeting the
requirements of Code §401(k)(2)(B)(i), §403(b)(7)(A)(ii), §403(b)(11), and
§457(d)(1)(A).

  (b)   Procedural Requirements. Any otherwise applicable procedural
requirements that are imposed by the Plan, any administrative policy, or any
procedure may be disregarded with respect to any provision of this Section, so
long as the Administrator makes a good-faith effort under the circumstances to
comply with such requirements of the Plan, administrative policy, or procedure
and makes a reasonable attempt to assemble any required documentation as soon as
practical including, if applicable, Spousal consent.     (c)   Special Financial
Hardship Distributions on Account of Hurricane Disasters. If elected by the
Sponsoring Employer in the Election Form, then regardless of any other
distribution provisions in the Plan to the contrary, a Participant or former
Participant (1) whose Principal Place of Abode is/was located in the Hurricane
Katrina Disaster Area, Hurricane Rita Disaster Area, or Hurricane Wilma Disaster
Area; (2) whose place of employment is/was located in the Hurricane Katrina
Disaster Area, Hurricane Rita Disaster Area, or Hurricane Wilma Disaster Area;
or (3) whose lineal ascendant or descendant, dependent or Spouse has/had a
Principal Place of Abode or place of employment in the Hurricane Katrina
Disaster Area, Hurricane Rita Disaster Area, or Hurricane Wilma Disaster Area;
and the Participant or former Participant, or the Participant’s (or former
Participant’s) lineal ascendant or descendant, dependent, or Spouse faces an
immediate and heavy financial need, may receive a special financial hardship
distribution on or after August 29, 2005 and not later than March 31, 2006 of
the Participant’s Elective Deferrals (as well as the Participant’s Vested
Interest in the Participant’s Account or any sub-account of the Participant’s
Account that is not prohibited by law or Regulation from being distributed as a
hardship distribution). The determination of whether a Participant or former
Participant, or the Participant’s (or former Participant’s) lineal ascendant or
descendant, dependent, or Spouse has an immediate and heavy financial need will
be made by the Administrator, subject to the following provisions:

  (1)   Immediate and Heavy Financial Need. The determination by the
Administrator of an immediate and heavy financial need will be based upon such
severity that a Participant or former Participant, or the Participant’s (or
former Participant’s) lineal ascendant or descendant, dependent, or Spouse is
confronted or endangered by present or impending financial ruin, present or
impending want, or privation. The Administrator will determine whether an
immediate and heavy financial need exists based on all relevant facts and
circumstances in a nondiscriminatory manner, and will not be limited to the
circumstances enumerated in subparagraph (2) below. The Participant or former
Participant must demonstrate the immediate and heavy financial need with
positive evidence submitted to the Administrator, if positive evidence is
readily available. However, the Administrator may rely upon representations from
the Participant or former Participant as to the need for and amount of a
financial hardship distribution, unless the Administrator has actual knowledge
to the contrary.     (2)   Deemed Immediate and Heavy Financial Need. A
distribution is deemed to be on account of an immediate and heavy financial need
of a Participant or former Participant, or the Participant’s (or former
Participant’s) lineal ascendant or descendant, dependent, or Spouse if the
distribution is for (A) expenses for (or necessary to obtain) medical care that
would be deductible under Code §213(d) (determined without regard to whether the
expenses exceed 7.5% of adjusted gross income); (B) costs directly related to
the purchase of a principal residence (excluding mortgage payments); (C) payment
of tuition, related educational fees, and room and board expenses, for up to the
next 12 months of post-secondary education; (D) payments necessary to prevent
the eviction from the principal residence or foreclosure on

          Post-EGTRRA Amendment   Page 5 of 36   July 2008

 



--------------------------------------------------------------------------------



 



      the mortgage on that residence; (E) payments for burial or funeral
expenses; or (F) expenses for the repair of damage to the principal residence
that would qualify for the casualty deduction under Code §165 (determined
without regard to whether the loss exceeds 10% of adjusted gross income).    
(3)   Certain Restrictions Do Not Apply to Special Financial Hardship
Distributions. If this Plan (or any other plan of the Sponsoring Employer) is a
401(k) Plan or permits Voluntary Employee Contributions, then a Participant who
receives a special financial hardship distribution of Elective Deferrals
pursuant to this paragraph (c) is not prohibited from making Elective Deferrals
or Voluntary Employee Contributions to the Plan (or any other plan of the
Sponsoring Employer) at any time after receipt of the special financial hardship
distribution.

  (d)   Participant Loans. If elected by the Sponsoring Employer in the Election
Form, then the following provisions apply to a Qualified Individual with respect
to loans made during the Applicable Period:

  (1)   Increase in Limit on Loans Not Treated as Distributions. In the case of
any Participant loan to a Qualified Individual made during the Applicable
Period, the following Participant loan limits that are contained in the separate
written loan program are increased as follows: (A) the $50,000 aggregate limit
on a Participant’s loans of Code §72(p)(2)(A)(i) is increased to $100,000; and
(B) the aggregate amount of a Participant’s loans which is limited to 50% of the
Participant’s Vested Account balance of Code §72(p)(2)(A)(ii) is increased to
100% of the Participant’s Vested Account balance.     (2)   Adequate Security.
The requirements of ERISA with respect to adequate loan security are not
enforced with respect to any Participant loan to a Qualified Individual during
the Applicable Period.     (3)   Delay of Repayment. In the case of a Qualified
Individual with an outstanding Participant loan from this Plan on or after the
Qualified Beginning Date, the following will apply: (A) (A) if the due date for
any repayment with respect to such Participant loan pursuant to Code
§72(p)(2)(B) and (C) occurs during the period beginning on the Qualified
Beginning Date and ending on December 31, 2006, then such due date for any
repayment will be delayed for one (1) year. Such 1-year delay period will not
trigger a deemed distribution of the Participant loan under the Plan or the
Regulations; (B) in determining the 5-year period (assuming that the Participant
loan is not a principal residence loan) and the term of a Participant loan under
Code §72(p)(2)(B) and (C), the 1-year delay period described in subparagraph
(A) shall be disregarded; and (C) any subsequent repayments with respect to any
such Participant loan will be appropriately adjusted to reflect the delay in the
due date for any repayment under subparagraph (A) and any interest accruing
during such delay. After the 1-year period described in subparagraph (A), the
Participant loan shall be repaid by amortizing the outstanding balance
(including accrued interest) in substantially level installments over the
remaining period of the Participant loan (i.e., five (5) years from the date of
the origination of the Participant loan (assuming that the Participant loan is
not a principal residence loan) plus the 1-year delay period).     (4)  
Applicable Period and Qualified Beginning Date. In applying this paragraph (d),
the following will apply: (A) in the case of any Qualified Hurricane Katrina
Individual, the Applicable Period is the period beginning on September 24, 2005
and ending on December 31, 2006 and the Qualified Beginning Date is August 25,
2005; (B) in the case of any Qualified Hurricane Rita Individual, the Applicable
Period is the period beginning on December 21, 2005 and ending on December 31,
2006 and the Qualified Beginning Date is September 23, 2005; and (C) in the case
of any Qualified Hurricane Wilma Individual, the Applicable Period is the period
beginning on December 21, 2005 and ending on December 31, 2006 and the Qualified
Beginning Date is October 23, 2005.

  (e)   Re-Contribution of Prior Qualified Hurricane Distributions to the Plan.
If elected by the Sponsoring Employer in the Election Form, then the following
provisions apply to the re-contribution of Qualified Hurricane Distributions to
the Plan:

  (1)   Re-Contribution of Qualified Hurricane Distribution. Any individual who
receives a Qualified Hurricane Distribution may make, at any time during the
3-year period beginning on the day after the date on which such distribution was
received, one or more re-contributions in an aggregate amount not to exceed the
amount of such Qualified Hurricane Distribution to this Plan (which is an
eligible

          Post-EGTRRA Amendment   Page 6 of 36   July 2008

 



--------------------------------------------------------------------------------



 



      retirement plan as defined in Code §402(c)(8)(B)), so long as such
individual is a beneficiary of the Plan and such Qualified Hurricane
Distribution is (or is deemed to be, pursuant to subparagraph (2)) an eligible
rollover distribution as described in Code §402(c)(4) from the Plan.     (2)  
Treatment of Repayments of Distributions from Eligible Retirement Plan. If a
re-contribution is made pursuant to subparagraph (1) with respect to a Qualified
Hurricane Distribution from an eligible retirement plan, then the individual
will, to the extent of the amount of the re-contribution, be treated as having
received the Qualified Hurricane Distribution in an eligible rollover
distribution (as defined in Code §402(c)(4)) and as having transferred the
amount to the eligible retirement plan in a direct trustee to trustee transfer
within 60 days of distribution. The following rules apply to any such
re-contribution of a prior Qualified Hurricane Distribution: (A) required
minimum distributions of Code §401(a)(9) are not permitted to be re-contributed
to this Plan or any eligible retirement plan; (B) any Qualified Hurricane
Distribution paid to an individual as a Beneficiary of a Participant (other than
the surviving Spouse of a Participant) cannot be re-contributed to the Plan.
However, any Qualified Hurricane Distribution paid to the surviving Spouse of a
Participant can be re-contributed to the Plan (unless prohibited by clause
(A) above); and (C) any financial hardship distribution that is a Qualified
Hurricane Distribution will not be treated as being made on account of hardship
for purposes of the Plan and the Code; any portion of such financial hardship
distribution is permitted to be re-contributed to this Plan.

  (f)   Re-Contribution of Prior Qualified Distributions for Home Purchases to
the Plan. If elected by the Sponsoring Employer in the Election Form, then this
paragraph (f) apply to the re-contribution of prior Qualified Distributions. Any
individual who received a Qualified Distribution may, during the Applicable
Period, make one or more re-contributions to this Plan (which is an eligible
retirement plan as defined in Code §402(c)(8)(B)) in an aggregate amount not to
exceed the amount of such Qualified Distribution, so long as such individual is
a beneficiary in the Plan and such Qualified Distribution is (or is deemed to
be, pursuant to subparagraph (e)(2)) an eligible rollover distribution as
described in Code §402(c)(4). Rules similar those in subparagraph (e)(2) will
apply to such re-contributions. For purposes of this paragraph, the term
“Applicable Period” means (1) with respect to any Qualified Katrina
Distribution, the period beginning on August 25, 2005 and ending on February 28,
2006; (2) with respect to any Qualified Rita Distribution, the period beginning
on September 23, 2005 and ending on February 28, 2006; and (3) with respect to
any Qualified Wilma Distribution, the period beginning on October 23, 2005 and
ending on February 28, 2006.     (g)   Definitions. As used in this Section, the
following words and phrases have the following meanings:

  (1)   Hurricane Katrina Disaster Area. The term “Hurricane Katrina Disaster
Area” means an area with respect to which a major disaster has been declared by
the President before September 14, 2005 by reason of Hurricane Katrina,
including the states of Louisiana, Mississippi, Alabama, and Florida.     (2)  
Hurricane Rita Disaster Area. The term “Hurricane Rita Disaster Area” means an
area with respect to which a major disaster has been declared by the President
before October 6, 2005 by reason of Hurricane Rita.     (3)   Hurricane Wilma
Disaster Area. The term “Hurricane Wilma Disaster Area” means an area with
respect to which a major disaster has been declared by the President before
November 14, 2005 by reason of Hurricane Wilma.     (4)   Principal Place of
Abode. The term “Principal Place of Abode” means the household where a Qualified
Individual lives. A temporary absence by a Qualified Individual from the
Principal Place of Abode due to special circumstances, such as illness,
education, business, vacation, or military service, will not change a Qualified
Individual’s Principal Place of Abode. The following provisions apply to a
Qualified Individual’s Principal Place of Abode:

  (A)   Hurricane Katrina. If a Qualified Individual’s Principal Place of Abode
was in the Hurricane Katrina Disaster Area immediately before August 28, 2005,
and the Qualified Individual evacuated because of Hurricane Katrina, then the
Qualified Individual’s Principal Place of Abode will be considered to be in the
Hurricane Katrina Disaster Area on August 28, 2005.

          Post-EGTRRA Amendment   Page 7 of 36   July 2008

 



--------------------------------------------------------------------------------



 



  (B)   Hurricane Rita. If a Qualified Individual’s Principal Place of Abode was
in the Hurricane Rita Disaster Area immediately before September 23, 2005, and
the Qualified Individual evacuated because of Hurricane Rita, then the Qualified
Individual’s Principal Place of Abode will be considered to be in the Hurricane
Rita Disaster Area on September 23, 2005.     (C)   Hurricane Wilma. If a
Qualified Individual’s Principal Place of Abode was in the Hurricane Wilma
Disaster Area immediately before October 23, 2005, and the Qualified Individual
evacuated because of Hurricane Wilma, then the Qualified Individual’s Principal
Place of Abode will be considered to be in the Hurricane Wilma Disaster Area on
October 23, 2005.

  (5)   Qualified Distribution. The term “Qualified Distribution” means any
Qualified Katrina Distribution, Qualified Rita Distribution, and Qualified Wilma
Distribution. For purposes of this definition:

  (A)   Qualified Katrina Distribution. The term “Qualified Katrina
Distribution” means any distribution (i) described in Code §401(k)(2)(B)(i)(IV),
§403(b)(7)(A)(ii) (but only to the extent it relates to financial hardship),
§403(b)(11)(B), or §72(t)(2)(F); (ii) received after February 28, 2005 and
before August 29, 2005; and (iii) which was to be used to purchase or construct
a principal residence in the Hurricane Katrina Disaster Area, but which was not
so purchased or constructed on account of Hurricane Katrina.     (B)   Qualified
Rita Distribution. The term “Qualified Rita Distribution” means any distribution
(other than a Qualified Katrina Distribution) (i) described in Code
§401(k)(2)(B)(i)(IV), §403(b)(7)(A)(ii) (but only to the extent it relates to
financial hardship), §403(b)(11)(B), or §72(t)(2)(F); (ii)received after
February 28, 2005 and before September 24, 2005; and (iii) which was to be used
to purchase or construct a principal residence in the Hurricane Rita Disaster
Area, but which was not so purchased or constructed on account of Hurricane
Rita.     (C)   Qualified Wilma Distribution. The term “Qualified Wilma
Distribution” means any distribution (other than a Qualified Katrina
Distribution or a Qualified Rita Distribution) (i) described in Code
§401(k)(2)(B)(i)(IV), §403(b)(7)(A)(ii) (but only to the extent it relates to
financial hardship), §403(b)(11)(B), or §72(t)(2)(F); (ii) received after
February 28, 2005 and before October 24, 2005; and (iii) which was to be used to
purchase or construct a principal residence in the Hurricane Wilma Disaster
Area, but which was not so purchased or constructed on account of Hurricane
Wilma.

  (6)   Qualified Hurricane Distribution. The term “Qualified Hurricane
Distribution” means (A) any distribution from an eligible retirement plan made
on or after August 25, 2005 and before January 1, 2007, to an individual whose
Principal Place of Abode on August 28, 2005 is located in the Hurricane Katrina
Disaster Area and who has sustained an economic loss by reason of Hurricane
Katrina; (B) any distribution which is not described in subparagraph (A) from an
eligible retirement plan made on or after September 23, 2005 and before
January 1, 2007, to an individual whose Principal Place of Abode on
September 23, 2005 is located in the Hurricane Rita Disaster Area and who has
sustained an economic loss by reason of Hurricane Rita; and (C) any distribution
which is not described in subparagraphs (A) or (B) from an eligible retirement
plan made on or after October 23, 2005 and before January 1, 2007, to an
individual whose Principal Place of Abode on October 23, 2005 is located in the
Hurricane Wilma Disaster Area and who has sustained an economic loss by reason
of Hurricane Wilma. An individual is permitted to designate any distribution as
a Qualified Hurricane Distribution. Qualified Hurricane Distributions are
permitted to be periodic payments and required minimum distributions. A
Qualified Hurricane Distribution is permitted to be a distribution received by
an individual as a Beneficiary.     (7)   Qualified Individual. The term
“Qualified Individual” means any Qualified Hurricane Katrina Individual, any
Qualified Hurricane Rita Individual, and any Qualified Hurricane Wilma
Individual. For purposes of this definition:

  (A)   Qualified Hurricane Katrina Individual. A “Qualified Hurricane Katrina
Individual” means an individual whose Principal Place of Abode on August 28,
2005, was located in the Hurricane Katrina Disaster Area and who has sustained
an economic loss by reason of Hurricane Katrina.

          Post-EGTRRA Amendment   Page 8 of 36   July 2008

 



--------------------------------------------------------------------------------



 



  (B)   Qualified Hurricane Rita Individual. A “Qualified Hurricane Rita
Individual” means an individual (other than a Qualified Hurricane Katrina
Individual) whose Principal Place of Abode on September 23, 2005, was located in
the Hurricane Rita Disaster Area and who has sustained an economic loss by
reason of Hurricane Rita.     (C)   Qualified Hurricane Wilma Individual. A
“Qualified Hurricane Wilma Individual” means an individual (other than a
Qualified Hurricane Katrina Individual or a Qualified Hurricane Rita Individual)
whose Principal Place of Abode on October 23, 2005, was located in the Hurricane
Wilma Disaster Area and who has sustained an economic loss by reason of
Hurricane Wilma.

1.8   Retroactive Revocation of Prior Amendment on account of the Heinz
Decision. If elected by the Sponsoring Employer in the Election Form, then this
Section is effective as of the effective date elected in the Election Form. This
Section is based upon the Supreme Court decision of Central Laborers’ Pension
Fund v. Heinz, et al. that was decided on June 7, 2004 and Regulation
§1.411(d)-3(b)(4) that became effective June 7, 2004. The Plan is subject to the
following rules and provisions:

  (a)   Retroactive Revocation. As elected by the Sponsoring Employer in the
Election Form, the Original Amendment is hereby revoked retroactively with
respect to either (1) all accrued benefits, which are allocations that had
accrued as the Applicable Amendment Date and allocations that have accrued after
the Applicable Amendment Date; or (2) only accrued benefits as the Applicable
Amendment Date, which are allocations that had accrued as the Applicable
Amendment Date. Allocations that have accrued after the Applicable Amendment
Date will continue to be subject to the restrictions with respect to the form or
timing of distributions from the Plan as enumerated in the Original Amendment.  
  (b)   Effect of Revocation on Benefits to Affected Participants. Benefit
payments (including any appropriate interest or actuarial increase) will resume
to Affected Participants on the execution date of this Section in the applicable
optional form of benefit.     (c)   Opportunity for Eligible Participants. An
Eligible Participant must be given an opportunity to elect retroactively the
commencement of payment of benefits as of the first date on which (1) this
Section is effective and (2) the Participant was eligible to commence receipt of
benefits. The following provisions apply to Eligible Participants:

  (1)   Election Period. The election period begins within a reasonable time
period after Eligible Participants have received notification of the option in
accordance with paragraph (2) below and ends no sooner than six months after
notification. Reasonable efforts must be taken to notify all Eligible
Participants, including the use of the Internal Revenue Service Letter
Forwarding Program.

  (2)   Notification Requirement. The Plan must provide notice of the option set
forth in this paragraph to each Eligible Participant. In addition to satisfying
generally applicable notice requirements, the notice of the option to commence
payment of benefits must be designed to be readily understood by the average
Participant, and it must explain the period for making the election as described
in subparagraph (1).

  (d)   Definitions. As used in this Section, the following words and phrases
have the following meanings:

  (1)   Affected Participant. The term “Affected Participant” means either (A) a
Participant who commenced receipt of benefits and whose benefit payments had
ceased as a result of the Original Amendment, or (B) a Participant who had
applied for benefits (including election of the optional form of benefit) and
whose application for benefits (including the form of payment) either was
approved but benefits were suspended before payments commenced as a result of
the Original Amendment, or was denied as a result of the Original Amendment.    
(2)   Applicable Amendment Date. The term “Applicable Amendment Date” means the
later of the effective date of the Original Amendment or the date that the
Original Amendment was adopted.

          Post-EGTRRA Amendment   Page 9 of 36   July 2008

 



--------------------------------------------------------------------------------



 



  (3)   Eligible Participant. The term “Eligible Participant” is a Participant
who (A) at any time after the Applicable Amendment Date, was eligible to
commence the receipt of benefits under the Plan, determined without regard to
the suspension of benefit provisions of the Original Amendment; (B) at the same
time, engaged in service for which benefits were not permitted to commence, as
determined taking into account the Original Amendment; and (C) is not an
Affected Participant (e.g., is a Participant who did not apply for benefits).  
  (4)   Original Amendment. The term “Original Amendment” means a
previously-executed amendment that impermissibly restricted the form or timing
of distributions from the Plan.

1.9   Certain Employees of Tax Exempt Entity Excluded From 401(k) Plan or 401(m)
Plan. If (a) the Plan is a Code §401(k) Plan and/or a Code §401(m) Plan; (b) the
Sponsoring Employer and/or an Adopting Employer is a tax-exempt entity described
in Code §403(b)(1)(A)(i); (c) the Plan excludes Employees who participate in a
Code §403(b) plan; and (d) if elected by the Sponsoring Employer in the Election
Form, then this Section is effective for Plan Years beginning after December 31,
1996. Employees of the tax-exempt Employer who are eligible to make Elective
Deferrals to a Code §403(b) plan are treated as excludable with respect to the
Code §401(k) Plan and/or the Code §401(m) Plan that is provided under the same
general arrangement as the Code §401(k) Plan, pursuant to Regulation
§1.410(b)-6(g)(3) that was modified July 21, 2006, provided (a) Employees of the
tax-exempt Employer are not Eligible Employees in the Code §401(k) Plan and/or
the Code §401(m) Plan; and (b) at least 95% of the Employees who are not
Employees of the tax-exempt Employer are Eligible Employees in the Code §401(k)
Plan and/or the Code §401(m) Plan.

          Post-EGTRRA Amendment   Page 10 of 36   July 2008

 



--------------------------------------------------------------------------------



 



Article 2
Post-EGTRRA Provisions Effective 2007

2.1   Notice and Consent Requirements. This Section applies to any Notices/Forms
and Participant Elections under the Plan and is effective as of January 1, 2007:

  (a)   Right to Defer Distribution. Notices/Forms that relate to distributions
will include a description of a Participant’s right (if any) to defer receipt of
a distribution and will describe the consequences of failing to defer receipt of
the distribution, pursuant to the Regulations and other guidance provided by the
Treasury and/or Labor. Notices/Forms that are delivered to Participants before
the 90th day after the issuance of Regulations (unless future guidance requires
otherwise) will include at a minimum: (1) a description indicating the
investment options available under the Plan (including fees) that will be
available if the Participant defers distribution; and (2) the portion of the
summary plan description that contains any special rules that might materially
affect a Participant’s decision to defer.     (b)   Electronic Notice and
Consent. The use of an electronic medium to provide Notices/Forms and to make
Participant Elections with respect to the Plan is permitted pursuant to the
rules of this Section.

  (1)   Requirements of Electronic System. The following rules relate to the
design of an electronic system used to deliver Forms/Notices and to make
Participant Elections:

  (A)   Understandable as Paper Document. The electronic system must be
reasonably designed to provide the information in the Form/Notice to a Recipient
in a manner that is no less understandable to the Recipient than a written paper
document.     (B)   Significance of Form/Notice. The electronic system must be
designed to alert the Recipient, at the time that a Form/Notice is provided, to
the significance of the information in the Form/Notice (including identification
of the subject matter of the Form/Notice), and provide any instructions needed
to access the Form/Notice, in a manner that is readily understandable.

  (2)   Consumer Consent Requirements. With respect to a Notice/Form, the
following consumer consent requirements must be satisfied and, in accordance
with E-SIGN §101(c)(6), the Notice/Form is not provided through the use of oral
communication or a recording of an oral communication:

  (A)   Consent to Electronic Delivery. The Recipient must affirmatively consent
to the delivery of the Notice/Form using an electronic medium. This consent must
be either (i) made electronically in a manner that reasonably demonstrates that
the Recipient can access the Notice/Form in the electronic medium in the form
that will be used to provide the notice; or (ii) made using a written paper
document (or any other permitted form under the Regulations), but only if the
Recipient confirms the consent electronically in a manner that reasonably
demonstrates that the Recipient can access the Notice/Form in the electronic
medium in the form that will be used to provide the notice.     (B)   Withdrawal
of Consumer Consent. The consent under paragraph (A) to receive electronic
delivery of Notices/Forms may be withdrawn by the Recipient at any time, and
subsequent Notices/Forms cannot be delivered electronically.     (C)   Required
Disclosure Statement. The Recipient, prior to consenting under paragraph (A),
must be provided with a clear and conspicuous statement containing the following
disclosures:

  (i)   Right to Receive Paper Document. The statement informs the Recipient [a]
of any right to have the Notice/Form provided using a written paper document or
other non-electronic form; and [b] how, after having provided consent to receive
the Notice/Form electronically, the Recipient may, upon request, obtain a paper
copy of the Notice/Form and whether any fee will be charged for such copy.

          Post-EGTRRA Amendment   Page 11 of 36   July 2008

 



--------------------------------------------------------------------------------



 



  (ii)   Right to Withdraw Consumer Consent. The statement informs the Recipient
of the right to withdraw consent to receive electronic delivery of a Notice/Form
on a prospective basis at any time and explains the procedures for withdrawing
that consent and any conditions, consequences, or fees in the event of the
withdrawal.     (iii)   Scope of Consumer Consent. The statement informs the
Recipient whether the consent to receive electronic delivery of a Notice/Form
applies only to the particular transaction that gave rise to the Notice/Form or
to other identified transactions that may be provided or made available during
the course of the parties’ relationship. The statement may provide that a
Recipient’s consent to receive electronic delivery will apply to all future
Forms/Notices of the Recipient relating to the Plan until the Recipient is no
longer a Participant in the Plan (or withdraws the consent).     (iv)  
Description of the Contact Procedures. The statement describes the procedures to
update information needed to contact the Recipient electronically.     (v)  
Hardware or Software Requirements. The statement describes the hardware and
software requirements needed to access and retain the Notice/Form.

  (D)   Post-Consent Change in Hardware or Software Requirements. If there is a
change in the hardware or software requirements needed to access or retain the
Notice/Form after a Recipient provides consent to receive electronic delivery
and such change creates a material risk that the Recipient will not be able to
access or retain the Notice/Form in electronic format, then (i) the Recipient
must receive a statement of [a] the revised hardware or software requirements
for access to and retention of the Notice/Form; and [b] the right to withdraw
consent to receive electronic delivery without the imposition of any fees for
the withdrawal and without the imposition of any condition or consequence that
was not previously disclosed in paragraph (C); and (ii) The Recipient must
reaffirm consent to receive electronic delivery in accordance with subparagraph
(A).     (E)   Exemption from Consumer Consent Requirements. If the requirements
of this paragraph (E) are satisfied, then the other requirements of paragraph
(2) do not apply. This paragraph (E) constitutes an exemption from the Consumer
Consent Requirements of E-SIGN §101(c).

  (i)   Effective Ability to Access. The electronic medium used to provide a
Notice/Form must be a medium that the Recipient has the effective ability to
access; and     (ii)   Free Paper Copy of Notice/Form. At the time that the
Notice/Form is provided, the Recipient must be advised that he or she may
request and receive the Notice/Form in writing on paper at no charge, and, upon
request, that Notice/Form must be provided to the Recipient at no charge.

  (3)   Participant Elections via Electronic Delivery. Participant Elections may
be made electronically, subject to the following rules:

  (A)   Effective Ability to Access. The electronic medium used to make a
Participant Election must be a medium that the person eligible to make the
election is effectively able to access. If the appropriate individual is not
effectively able to access the electronic medium for making the Participant
Election, then the Participant Election will not be treated as made available to
that individual.     (B)   Authentication. The electronic system used in making
Participant Elections must be reasonably designed to preclude any person other
than the appropriate individual from making the election, based upon the facts
and circumstances, including, but not limited to, whether the Participant
Election has the potential for a conflict of interest between the individuals
involved in the election.     (C)   Opportunity to Review. The electronic system
used in making Participant Elections must provide the person making the
Participant Election with a reasonable opportunity to review, confirm, modify,
or rescind the terms of the election before the election becomes effective.

          Post-EGTRRA Amendment   Page 12 of 36   July 2008

 



--------------------------------------------------------------------------------



 



  (D)   Confirmation of Action. The person making the Participant Election must
receive, within a reasonable time, a confirmation of the effect of the election
through a written paper document or an electronic medium under a system that
satisfies the requirements of subparagraph (2) above.     (E)   Witnessing by a
Plan Representative or Notary Public. If a Participant Election is required to
be witnessed by a Plan representative or a notary public (such as a spousal
consent under Code §417), then the signature of the individual making the
Participant Election must be witnessed in the physical presence of a Plan
representative or a notary public. An electronic notarization acknowledging a
signature (in accordance with E-SIGN §101(g) and state law applicable to notary
publics) will be given legal effect if the signature of the individual is
witnessed in the physical presence of a notary public. Future guidance by the
Treasury will apply to this paragraph, without the necessity of amending this
paragraph.

  (4)   Non-applicability of Rules. The rules of this Section do not apply to
any notice, election, consent, disclosure, or obligation required under the
provisions of Title I or IV of ERISA, over which the Department of Labor or the
Pension Benefit Guaranty Corporation has interpretative and enforcement
authority. The rules in this Section also do not apply to Code §411(a)(3)(B)
(relating to suspension of benefits) or any other Code provision over which
Department of Labor or the Pension Benefit Guaranty Corporation has similar
interpretative authority.     (5)   Retention of Electronic Records. If an
electronic record of a Notice/Form or a Participant Election is not maintained
in a form that is capable of being retained and accurately reproduced for later
reference, then the legal effect, validity, or enforceability of such electronic
record may be denied, pursuant to E-SIGN §101(e).

  (c)   Notification Period. With respect to any Notice/Form that describes the
Normal Form of Distribution and/or the Optional Forms of Distribution, and any
Participant Election with respect to any distribution delivered to a
Participant, the window for giving such Notice/Forms and Participant Elections
will begin not later than 180 days and not earlier than 30 days prior to the
Annuity Starting Date (unless future guidance requires/permits otherwise).
Notwithstanding anything in this Section to the contrary, distribution of a
benefit may begin less than 30 days after such Notice/Form and/or Participant
Election is given if (1) the Administrator clearly informs the Participant that
he or she has a right to a period of at least 30 days after receiving such
Notice/Form and/or Participant Election to consider the decision of whether or
not to elect a distribution; (2) the Participant, after receiving such
Notice/Form and/or Participant Election, affirmatively elects a distribution (or
a particular distribution option); and (3) if the Plan is a money purchase plan
or the Normal Form of Distribution is a Qualified Joint and Survivor Annuity,
the Participant does not revoke the election at any time prior to the expiration
of the 7-day period that begins on the date such Notice/Form and/or Participant
Election is given.

  (d)   Definitions. As used in this Section, the following words and phrases
have the following meanings:

  (1)   Notice/Form. The term “Notice/Form” means any notice, report, statement,
or other document required to be provided to a Recipient under this Plan.    
(2)   Participant Election. The term “Participant Election” includes any
consent, election, request, agreement, or similar communication made by or from
a Participant, Beneficiary, alternate payee, or an individual entitled to
benefits under the Plan.     (3)   Recipient. The term “Recipient” means a Plan
Participant, Beneficiary, Employee, alternate payee, or any other person to whom
a Notice/Form is to be provided.

2.2   Direct Rollovers. This Section is effective for tax years beginning after
December 31, 2006 except as otherwise provided. Notwithstanding any provision of
the Plan to the contrary that would otherwise limit a Distributee’s election, a
Distributee may elect, at the time and in the manner prescribed by the Plan, to
have any portion of an Eligible Rollover Distribution that is equal to at least
$500 paid directly to an Eligible Retirement Plan specified by the Distributee
in a Direct Rollover. If an Eligible Rollover Distribution is less than $500, a
Distributee cannot make the election described in the preceding sentence to
rollover a portion of the Eligible Rollover Distribution.

          Post-EGTRRA Amendment   Page 13 of 36   July 2008

 



--------------------------------------------------------------------------------



 



  (a)   Voluntary and Mandatory Employee Contributions as Eligible Rollover
Distributions. An Eligible Rollover Distribution may include Voluntary Employee
Contributions, Mandatory Employee Contributions, or other nontaxable amounts
which are not includible in gross income; however, the portion of an Eligible
Rollover Distribution attributable to Voluntary Employee Contributions,
Mandatory Employee Contributions, or other nontaxable amounts can be paid only
in a direct Trustee-to-trustee transfer to (1) an individual retirement account
or annuity described in Code §408(a) or Code §408(b); (2) a qualified defined
contribution plan described in Code §401(a) or Code §403(a); (3) effective for
tax years beginning after December 31, 2006, a qualified defined benefit plan
described in Code §401(a) or Code §403(a); or (4) effective for tax years
beginning after December 31, 2006, to an annuity contract described in Code
§403(b). Such transferee plan, trust, IRA or contract must provide separate
accounting for amounts so transferred (and earnings thereon), including
separately accounting for the portion of such distribution which is includible
in gross income and the portion of such distribution which is not so includible.
Furthermore, in accordance with the Job Creation and Worker Assistance Act of
2002, when a distribution includes Voluntary Employee Contributions, Mandatory
Employee Contributions, or other nontaxable amounts which are not includible in
gross income, the amount that is rolled over will first be attributed to amounts
includible in gross income.     (b)   Direct Rollover Rules for Roth Elective
Deferral Account. If the Plan permits Roth Elective Deferrals to be made on
behalf of Participants, then the provisions of this paragraph apply to the Plan.
The Plan will not provide for a Direct Rollover for distributions from a
Participant’s Roth Elective Deferral Account if the amount of the distributions
that are Eligible Rollover Distributions are reasonably expected to total less
than $200 during a year. In addition, any distribution from a Participant’s Roth
Elective Deferral Account is not taken into account in determining whether
distributions from the other Participant’s Account(s) are reasonably expected to
total less than $200 during a year. Furthermore, the provision of this Section
that allows a Participant to elect a Direct Rollover of only a portion of an
Eligible Rollover Distribution (but only if the amount rolled over is at least
$500) is applied by treating any amount distributed from the Participant’s Roth
Elective Deferral Account as a separate distribution from any amount distributed
from the other Participant’s Account(s) in the Plan, even if the amounts are
distributed at the same time.     (c)   Definitions. As used in this Section,
the following words and phrases have the following meanings:

  (1)   Direct Rollover. The term “Direct Rollover” means a payment by the Plan
to the Eligible Retirement Plan that is specified by the Distributee.     (2)  
Distributee. The term “Distributee” means an Employee or former Employee. In
addition, an Employee’s or former Employee’s surviving Spouse and an Employee’s
or former Employee’s Spouse or former Spouse who is the alternate payee under a
qualified domestic relations order as defined in Code §414(p), are Distributees
with regard to the interest of the Spouse or former Spouse.     (3)   Eligible
Retirement Plan. The term “Eligible Retirement Plan” means, with respect to any
portion of an Eligible Rollover Distribution that is paid in a Direct Rollover:
(A) an individual retirement account described in Code §408(a); (B) an
individual retirement annuity described in Code §408(b); (C) an annuity plan
described in Code §403(a); (D) an annuity contract described in Code §403(b);
(E) a qualified trust described in Code §401(a); (F) an eligible deferred
compensation plan under Code §457(b) which is maintained by a State (or
Commonwealth), a political subdivision of a State (or Commonwealth), or any
agency or instrumentality of a State (or Commonwealth) or political subdivision
of a State (or Commonwealth); and which agrees to separately account for amounts
transferred into such plan from this Plan; or (G) effective January 1, 2008, a
Roth individual retirement account as described in Code §408A(b), subject to the
restrictions of Code §408A(c)(3)(B) for tax years beginning prior to January 1,
2010. This definition of Eligible Retirement Plan will also apply in the case of
a distribution to a surviving Spouse, or to a Spouse or former Spouse who is the
alternate payee under a qualified domestic relation order, as defined in Code
§414(p); such distribution will be made in the same manner as if the Spouse was
the Employee. If any portion of an Eligible Rollover Distribution is
attributable to payments or distributions from an individual’s Roth Elective
Deferral Account (or the segregated portion of an individual’s Rollover
Contribution Account that is attributable to Roth Elective Deferrals), then an
Eligible Retirement Plan with respect to such portion will only be either
another plan’s designated Roth account of the individual from whose account the
payments or distributions were made, or such individual’s Roth individual
retirement account as described in Code §408A(b).

          Post-EGTRRA Amendment   Page 14 of 36   July 2008

 



--------------------------------------------------------------------------------



 



  (4)   Eligible Rollover Distribution. The term “Eligible Rollover
Distribution” means any distribution of all or any portion of the balance to the
credit of the Distributee, except that an Eligible Rollover Distribution does
not include: (A) any distribution that is one of a series of substantially equal
periodic payments (not less frequently than annually) made for the life (or life
expectancy) of the Distributee or the joint lives (or joint life expectancies)
of the Distributee and the Distributee’s designated beneficiary, or for a
specified period of ten years or more; (B) any distribution to the extent that
such distribution is a required minimum distribution under Code §401(a)(9);
(C) if applicable to the Plan, the portion of any distribution that is not
includible in gross income (determined without regard to the exclusion for net
unrealized appreciation with respect to Employer securities); (D) if applicable
to the Plan, corrective distributions of: (i) Excess Deferrals as described in
Regulation §1.402(g)–1(e)(3) including any income allocable to such corrective
distributions; (ii) Excess Contributions under a 401(k) Plan described in
Regulation §1.401(k)–1(f)(4) including any income allocable to such corrective
distributions; and (iii) Excess Aggregate Contributions described in Regulation
§1.401(m)–2(b)(2) including any income allocable to such distributions; (E) if
applicable to the Plan, loans that are treated as deemed distributions pursuant
to Code §72(p) (F) if applicable to the Plan, dividends paid on Employer
securities as described in Code §404(k); (G) if applicable to the Plan, the
costs of life insurance coverage (P.S. 58 costs); (H) if applicable to the Plan,
prohibited allocations that are treated as deemed distributions pursuant to Code
§409(p); (I) if applicable to the Plan, the portion of any distribution which is
attributable to a financial hardship distribution; (J) if applicable to the
Plan, effective for Plan Years beginning on or after January 1, 2008, a
distribution that is a permissible withdrawal from an eligible automatic
contribution arrangement within the meaning of Code §414(w); and (K) any other
distribution that is reasonably expected to total less than $200 during a year.

2.3   Qualified Domestic Relations Orders. This Section is effective as of
April 6, 2007. The term “Qualified Domestic Relations Order” or “QRDO” is
amended to include (a) an order that is issued with respect to another domestic
relations order or QDRO, including an order that revises or amends a prior
order; (b) an order issued after the Participant’s Annuity Starting Date or
death; or (c) an order that names as the alternate payee a person deemed
financially dependent upon the Participant, provided that the other requirements
for a QDRO as set forth in the Plan’s QDRO procedure and/or as defined in Code
§414(p) are satisfied.   2.4   Determination Whether Partial Termination of the
Plan Has Occurred. The determination of whether a partial termination of the
Plan has occurred under Code §411(d)(3) depends on the facts and circumstances,
pursuant to Revenue Ruling 2007-43. This determination is based upon the
following provisions:

  (a)   Extent to which Participants have a Termination of Employment. If the
Turnover Rate is at least 20 percent, there is a presumption that a partial
termination of the Plan has occurred.     (b)   Transfer to Affiliated Employer.
Employees who have a Termination of Employment with the Employer on account of a
transfer to an Affiliated Employer are not considered as having a Termination of
Employment for purposes of calculating the Turnover Rate, if those Employees
continue to be covered by the Plan or a plan that is a continuation of the Plan
under which they were previously covered.     (c)   Facts and Circumstances.
Whether a partial termination of the Plan occurs on account of Participant
turnover (and the time of such event) depends on all the facts and circumstances
in a particular case. Facts and circumstances indicating that the Turnover Rate
for an Applicable Period is routine for the Employer favor a finding that there
is no partial termination for that Applicable Period. For this purpose,
information as to the Turnover Rate in other Applicable Periods and the extent
to which Employees who Terminated Employment were actually replaced, whether the
new Employees performed the same functions, had the same job classification or
title, and received comparable Compensation are relevant to determining whether
the turnover is routine for the Employer.     (d)   Effect of Partial
Termination. If a partial termination occurs on account of turnover during an
Applicable Period, then all Participants who had a Termination of Employment
during the Applicable Period must be fully Vested in the amounts credited to
their Participant’s Accounts.

          Post-EGTRRA Amendment   Page 15 of 36   July 2008

 



--------------------------------------------------------------------------------



 



  (e)   Other Circumstances that May Trigger Partial Termination. A partial
termination of the Plan can also occur for reasons other than turnover. A
partial termination can occur due to Plan amendments that adversely affect the
rights of Employees to Vest in benefits under the Plan, or Plan amendments that
exclude a group of Employees who have previously been covered by the Plan.    
(f)   Definitions. As used in this Section, the following words and phrases have
the following meanings:

  (1)   Applicable Period. The term “Applicable Period” means a period that
depends upon the facts and circumstances: the Applicable Period is a Plan Year
(or, if a Plan Year that is less than 12 consecutive months, then the Plan Year
plus the immediately preceding Plan Year) or a longer period if there are a
series of related Terminations of Employment.     (2)   Employer-Initiated
Termination of Employment. The term “Employer-Initiated Termination of
Employment” means generally any Termination of Employment other than a
Termination of Employment on account of death, Disability, or retirement on or
after Normal Retirement Age. An Employee’s Termination of Employment is an
Employer-Initiated Termination of Employment even if it is caused by an event
outside of the Employer’s control, such as Termination of Employment due to
depressed economic conditions. In certain situations, the Employer may be able
to verify that a Termination of Employment is not an Employer-Initiated
Termination of Employment; a claim that a Termination of Employment is purely
voluntary can be supported through items such as information from personnel
files, Employee statements, and other corporate records.     (3)   Turnover
Rate. The term “Turnover Rate” means the percentage equal to the number of
Participants who had an Employer-Initiated Termination of Employment during the
Applicable Period, divided by the sum of (A) all Participants at the start of
the Applicable Period, plus (B) the Employees who became Participants during the
Applicable Period. All Participants are taken into account in calculating the
Turnover Rate, including Vested Participants and non Vested Participants.

2.5   Code §415 Limitations Under the Final Code §415 Regulations. This Section
is effective as of the first day of the first Limitation Year beginning on or
after July 1, 2007 except as may otherwise be provided herein, and this Section
applies for all Plan purposes.

  (a)   Maximum Annual Addition. The maximum Annual Addition made to a
Participant’s Account maintained under the Plan for any Limitation Year will not
exceed the lesser of the Dollar Limitation set forth in paragraph (a)(1) or the
Compensation Limitation set forth in paragraph (a)(2), as adjusted in the
remainder of this Section (a), as follows:

  (1)   Dollar Limitation. The Dollar Limitation is $40,000, as adjusted by the
Treasury in accordance with Code §415(d).     (2)   Compensation Limitation. The
Compensation Limitation is an amount equal to 100% of the Participant’s Code
§415(c)(3) Compensation for the Limitation Year. However, this limitation will
not apply to any contribution made for medical benefits within the meaning of
Code §401(h) or Code §419A(f)(2) after separation from service which is
otherwise treated as an Annual Addition under Code §415(l)(1) or Code
§419A(d)(2).     (3)   Adjustments to Maximum Annual Addition. In applying the
limitation on Annual Additions set forth herein, the following adjustments must
be made:

  (A)   Short Limitation Year. In a Limitation Year of less than 12 months, the
Defined Contribution Dollar Limitation in paragraph (a)(1) will be adjusted by
multiplying it by the ratio that the number of months in the short Limitation
Year bears to 12.     (B)   Plans with Different Limitation Years. If a
Participant participates in multiple Defined Contribution Plans sponsored by the
Employer with different Limitation Years, the maximum Annual Addition in this
Plan for the Limitation Year will be reduced by the Annual Additions credited to
the Participant’s accounts in the other plans for such Limitation Year.

          Post-EGTRRA Amendment   Page 16 of 36   July 2008

 



--------------------------------------------------------------------------------



 



  (C)   Plans with the Same Limitation Year. If a Participant participates in
multiple Defined Contribution Plans sponsored by the Employer which have the
same Limitation Year, then (i) if only one of the plans is subject to Code §412,
Annual Additions will first be credited to the Participant’s accounts in the
plan so subject; and (ii) if none of the plans are subject to Code §412, the
maximum Annual Addition in this Plan for a given Limitation Year will either [a]
equal the product of the maximum Annual Addition for such Limitation Year minus
any other Annual Additions previously credited to the Participant’s account,
multiplied by the ratio that the Annual Additions which would be credited to a
Participant’s accounts hereunder without regard to the limitations regarding the
Aggregation of Plans in paragraph (b) bears to the Annual Additions for all
plans described in this paragraph, or [b] be reduced by the Annual Additions
credited to the Participant’s accounts in the other plans for such Limitation
Year.     (D)   Adjustment for Excessive Annual Additions. If for any Limitation
Year the Annual Additions allocated to a Participant’s Account exceeds the
maximum Annual Addition permitted under this Section, then the Sponsoring
Employer will follow the rules of any Employee Plans Compliance Resolution
System (EPCRS) that is issued by the Internal Revenue Service.

  (b)   Aggregation of Plans. This Section (b) aggregates plans for purposes of
applying the provisions of this Section and the rules of Regulation §1.415(f)-1.

  (1)   General Rule. Except as provided in this Section and Regulation
§1.415(f)-1, for purposes of applying the limitations of this Section and Code
§415(c) applicable to a Participant for a particular Limitation Year (A) all
Defined Contribution Plans (without regard to whether a plan has been
terminated) ever maintained by the Employer (or a predecessor Employer) under
which the Participant receives Annual Additions are treated as one Defined
Contribution Plan; and (B) all 403(b) annuity contracts purchased by an Employer
(including plans purchased through salary reduction contributions) for the
Participant are treated as one 403(b) annuity contract.     (2)   Affiliated
Employers and Leased Employees. All Employees of all Affiliated Employers are
treated as employed by a single Employer for Code §415 purposes. Any Defined
Contribution Plan maintained by any Affiliated Employer is deemed maintained by
all Affiliated Employers. Furthermore, under Code §414(n), with respect to any
recipient for whom a Leased Employee performs services, the Leased Employee is
treated as an Employee of the recipient, but contributions or benefits provided
by the leasing organization that are attributable to services performed for the
recipient are treated as provided under the plan maintained by the recipient.
However, under Code §414(n)(5), the rule of the previous sentence does not apply
to a Leased Employee with respect to services performed for a recipient if
(A) the Leased Employee is covered by a plan that is maintained by the leasing
organization and that meets the requirements of Code §414(n)(5)(B); and (B)
Leased Employees do not constitute more than 20% of the recipient’s non-highly
compensated workforce.     (3)   Formerly Affiliated Plan of an Employer. A
Formerly Affiliated Plan of an Employer is taken into account for purposes of
applying the aggregation rules of this Section to the Employer, but the Formerly
Affiliated Plan of an Employer is treated as if it had terminated immediately
prior to the cessation of affiliation, and had purchased annuities to provide
benefits. For purposes of this paragraph, the term “Formerly Affiliated Plan of
an Employer” means a plan that, immediately prior to the Cessation of
Affiliation, was actually maintained by one or more of the entities that
constitute the Employer (as determined under the employer affiliation rules
described in Regulation §1.415(a)-1(f)(1) and (2)), and immediately after the
Cessation of Affiliation, is not actually maintained by any of the entities that
constitute the Employer (as determined under the employer affiliation rules
described in Regulation §1.415(a)-1(f)(1) and (2)). For purposes of this
paragraph, the term “Cessation of Affiliation” means the event that causes an
entity to no longer be aggregated with one or more other entities as a single
Employer under the employer affiliation rules described in Regulation
§1.415(a)-1(f)(1) and (2) (such as the sale of a subsidiary outside a controlled
group), or that causes a plan to not actually be maintained by any of the
entities that constitute the Employer under the employer affiliation rules of
Regulation §1.415(a)-1(f)(1) and (2) (such as a transfer of plan sponsorship
outside of a controlled group).

          Post-EGTRRA Amendment   Page 17 of 36   July 2008

 



--------------------------------------------------------------------------------



 



  (4)   Predecessor Employer. For purposes of Code §415 and Regulations
promulgated thereunder, a former employer is a predecessor employer with respect
to a Participant in the Plan maintained by the Employer if the Employer
maintains the Plan under which the Participant had accrued a benefit while
performing services for the former employer (for example, the Employer assumed
sponsorship of the former employer’s plan, or the Plan received a transfer of
benefits from the former employer’s plan), but only if that benefit is provided
under the Plan maintained by the Employer. In applying the limitations of Code
§415 to a Participant in the Plan maintained by the Employer, the Plan must take
into account benefits provided to the Participant under plans that are
maintained by the predecessor employer and that are not maintained by the
Employer; the Employer and predecessor employer constituted a single Employer
under the rules described in Regulation §1.415(a)-1(f)(1) and (2) immediately
prior to the cessation of affiliation (as if they constituted two, unrelated
employers under the rules described in Regulation §1.415(a)-1(f)(1) and
(2) immediately after the cessation of affiliation) and cessation of affiliation
was the event that gives rise to the predecessor employer relationship, such as
a transfer of benefits or plan sponsorship. However, with respect to the
Employer of the Participant, a former entity that antedates the Employer is a
predecessor employer with respect to the Participant if, under the facts and
circumstances, the Employer constitutes a continuation of all or a portion of
the trade or business of the former entity. This occurs where formation of the
Employer constitutes a mere formal or technical change in the employment
relationship and continuity otherwise exists in the substance and administration
of the business operations of the former entity and the Employer.     (5)  
Nonduplication. In applying the limitations of Code §415 to the Plan maintained
by an Employer, if the Plan is aggregated with another plan pursuant to the
aggregation rules of this Section, then a Participant’s benefits are not counted
more than once in determining the Participant’s aggregate Annual Additions,
pursuant to the rules of Regulation §1.415(f)-1(d)(1).     (6)   Previously
Unaggregated Plans. The following rule applies to situations in which two or
more existing plans, which previously were not required to be aggregated
pursuant to Code §415(f), are aggregated during a particular Limitation Year
and, as a result, the limitations of Code §415(b) or (c) are exceeded for that
Limitation Year. Two or more Defined Contribution Plans that are not required to
be aggregated pursuant to Code §415(f) as of the first day of a Limitation Year
satisfy the requirements of Code §415 with respect to a Participant for the
Limitation Year if they are aggregated later in that Limitation Year, provided
that no Annual Additions are credited to the Participant’s Account after the
date on which the plans are required to be aggregated.     (7)   Multiple Plan
Fraction. The provisions of Code §415(e) shall not apply to this Plan for
Limitation Years beginning on or after January 1, 2000 (or, if later, the first
day of the Limitation Year in which Code §415(e) is not applicable to the Plan
in whole or in part, pursuant to the provisions of the prior Plan document or
separate Plan amendment).

  (c)   Definitions. As used in this Section and for all Plan purposes, the
following words and phrases have the following meanings:

  (1)   Annual Additions. The term “Annual Additions” means the sum of the
following amounts credited to a Participant’s Account for the Limitation Year:

  (A)   Amounts That Are Included. The following amounts are included as Annual
Additions: (i) Employer contributions, even if such contributions are Excess
Contributions (as described in Code §401(k)(8)(B)) or Excess Aggregate
Contributions (as described in Code §401(m)(6)(B)), or such Excess Contributions
or Excess Aggregate Contributions are corrected through distribution;
(ii) Employee Contributions, including Mandatory Employee Contributions (as
defined in Code §411(c)(2)(C) and the Regulations thereunder) and Voluntary
Employee Contributions; (iii) Forfeitures; (iv) contributions allocated to any
individual medical account, as defined in Code §415(l)(2), which is part of a
pension or annuity plan established pursuant to Code §401(h) and maintained by
the Employer; (v) amounts attributable to post-retirement medical benefits
allocated to a separate account for a Key Employee (any Employee who, at any
time during the plan year or any preceding plan year, is or was a Key Employee
pursuant to Code §419A(d)), maintained by the Employer; and (vi) effective as of
the first day of the first Limitation Year beginning on or after

          Post-EGTRRA Amendment   Page 18 of 36   July 2008

 



--------------------------------------------------------------------------------



 



      July 1, 2007, the difference between the value of any assets transferred
to the Plan and the consideration, where an Employee or the Employer transfers
assets to the Plan in exchange for consideration that is less than the fair
market value of the assets transferred to the Plan.

  (B)   Amounts That Are Not Included. Notwithstanding subparagraph (A), a
Participant’s Annual Additions do not include the following: (i) the restoration
of an Employee’s accrued benefit by the Employer under Code §411(a)(3)(D) or
Code §411(a)(7)(C) or resulting from the repayment of cashouts (as described in
Code §415(k)(3)) under a governmental plan (as defined in Code §414(d)) for the
Limitation Year in which the restoration occurs, regardless of whether the Plan
restricts the timing of repayments to the maximum extent allowed by Code
§411(a); (ii) Catch-Up Contributions made under Code §414(v) and Regulation
§1.414(v)-1; (iii) effective as of the first day of the first Limitation Year
beginning on or after July 1, 2007, a Restorative Payment that is allocated to a
Participant’s Account. For purposes of this clause, the term “Restorative
Payment” means a payment made to restore some or all of the Plan’s losses
resulting from an action (or a failure to act) by a fiduciary for which there is
reasonable risk of liability for breach of a fiduciary duty (other than a breach
of fiduciary duty arising from failure to remit contributions to the Plan) under
ERISA or under other applicable federal or state law, where Participants who are
similarly situated are treated similarly with respect to the payments. This
includes payments to the Plan made pursuant to a Department of Labor order, the
Department of Labor’s Voluntary Fiduciary Correction Program, or a
court-approved settlement, to restore losses to a qualified Defined Contribution
Plan. Payments made to the Plan to make up for losses due merely to market
fluctuations and other payments that are not made on account of a reasonable
risk of liability for breach of a fiduciary duty under Title I of ERISA are not
Restorative Payments and generally constitute contributions that give rise to
Annual Additions; (iv) Excess Elective Deferrals that are distributed in
accordance with Regulation §1.402(g)-1(e)(2) or (3); (v) Rollover Contributions
(as described in Code §401(a)(31), §402(c)(1), §403(a)(4), §403(b)(8),
§408(d)(3), and §457(e)(16)); (vi) repayments of loans made to a Participant
from the Plan; (vii) repayments of prior Plan distributions described in Code
§411(a)(7)(B) (in accordance with Code §411(a)(7)(C)) and Code §411(a)(3)(D) or
repayment of contributions to a governmental plan (as defined in Code §414(d))
as described in Code §415(k)(3); (viii) Transfer Contributions from a qualified
plan to a Defined Contribution Plan; (ix) the reinvestment of dividends on
Employer securities under an employee stock ownership plan pursuant to Code
§404(k)(2)(A)(iii)(II); and (x) Employee contributions to a qualified cost of
living arrangement within the meaning of Code §415(k)(2)(B).

  (2)   Code §415(c)(3) Compensation. The term “Code §415(c)(3) Compensation”
means, for the specific purposes and as elected by the Sponsoring Employer in
the Election Form, either Form W-2 Compensation, Code §3401 Compensation, Safe
Harbor Code §415 Compensation, or Statutory Code §415 Compensation during the
entire Compensation Determination Period that statutorily applies, subject to
the following rules:

  (A)   Exclusions to Compensation Do Not Apply. Code §415(c)(3) Compensation
includes any amounts that may be excluded from Compensation for purposes of
allocation purposes.     (B)   Inclusion of Certain Amounts. Code §415(c)(3)
Compensation includes any Elective Deferral as defined in Code §402(g)(3) and
any amount which is contributed or deferred by the Employer at the election of
the Employee which are not includible in gross income by reason of Code §125
(and Deemed Code §125 Compensation), Code §132(f)(4), or Code §457.     (C)  
Treatment of Post-Severance Compensation. Effective January 1, 2005, Code
§415(c)(3) Compensation includes Post-Severance Compensation.     (D)   Code
§401(a)(17) Annual Compensation Limit. Effective as of the first day of the
first Limitation Year beginning on or after July 1, 2007, Code §415(c)(3)
Compensation for any Limitation Year shall not exceed the Code §401(a)(17)
Compensation Limit that applies to that Limitation Year. If the Limitation Year
is not the calendar year, then the Code §401(a)(17) Compensation Limit that
applies to such Limitation Year is the Code §401(a)(17) Compensation Limit in
effect for the respective calendar year in which such Limitation Year begins.

          Post-EGTRRA Amendment   Page 19 of 36   July 2008

 



--------------------------------------------------------------------------------



 



  (E)   Compensation Earned in Limitation Year but Paid in Next Limitation Year.
If elected by the Sponsoring Employer in the Election Form, then effective as of
the first day of the first Limitation Year beginning on or after July 1, 2007,
Code §415(c)(3) Compensation for any Limitation Year will include any amounts
earned during that Limitation Year but not paid during that Limitation Year
solely because of the timing of pay periods and pay dates if: (i) these amounts
are paid during the first few weeks of the next Limitation Year; (ii) the
amounts are included on a uniform and consistent basis with respect to all
similarly situated Employees; and (iii) no Code §415(c)(3) Compensation is
included in more than one Limitation Year.

  (3)   Defined Contribution Plan. The term “Defined Contribution Plan” means a
defined contribution plan within the meaning of Code §414(i) (including the
portion of a plan treated as a defined contribution plan under the rules of Code
§414(k)) that is (A) a plan described in Code §401(a) which includes a trust
which is exempt from tax under Code §501(a); (B) an annuity plan described in
Code §403(a); (C) a simplified employee pension described in Code §408(k);
(D) an arrangement which is treated as a Defined Contribution Plan for purposes
of this Section, Code §415 and the Regulations promulgated thereunder, according
to the following rules: (i) Mandatory Employee Contributions (as defined in Code
§411(c)(2)(C) and Regulation §1.411(c)-1(c)(4), regardless of whether the Plan
is subject to the requirements of Code §411) to a defined benefit plan, are
treated as contributions to a Defined Contribution Plan. For this purpose,
contributions that are picked up by the Employer as described in Code §414(h)(2)
are not considered Employee Contributions; (ii) contributions allocated to any
individual medical benefit account which is part of a pension or annuity plan
established pursuant to Code §401(h) are treated as contributions to a Defined
Contribution Plan pursuant to Code §415(l)(1); (iii) amounts attributable to
post-retirement medical benefits allocated to an account established for a Key
Employee (any Employee who, at any time during the plan year or any preceding
plan year, is or was a Key Employee pursuant to Code §419A(d)(1)) are treated as
contributions to a Defined Contribution Plan pursuant to Code §419A(d)(2); and
(iv) Annual Additions under an annuity contract described in Code §403(b) are
treated as Annual Additions under a Defined Contribution Plan.     (4)   Safe
Harbor Code §415 Compensation. The term “Safe Harbor Code §415 Compensation”
means an Employee’s compensation determined under Regulation §1.415(c)-2(d)(2),
to wit: the Employee’s wages, salaries, fees for professional services, and
other amounts received (without regard to whether or not an amount is paid in
cash) for personal services actually rendered in the course of employment with
the Employer maintaining the Plan, to the extent that the amounts are includible
in gross income (or to the extent amounts would have been received and
includible in gross income but for an election under Code §125(a), 132(f)(4),
402(e)(3), 402(h)(1)(B), 402(k), or 457(b)). These amounts include, but are not
limited to, commissions paid to salespersons, compensation for services on the
basis of a percentage of profits, commissions on insurance premiums, tips,
bonuses, fringe benefits, and reimbursements or other expense allowances under a
non-accountable plan as described in Regulation §1.62-2(c); and in the case of
an Employee who is an Employee within the meaning of Code §401(c)(1) and
Regulations promulgated under Code §401(c)(1), the Employee’s Earned Income (as
described in Code §401(c)(2) and Regulations promulgated under Code §401(c)(2)),
plus amounts deferred at the election of the Employee that would be includible
in gross income but for the rules of Code §402(e)(3), 402(h)(1)(B), 402(k), or
457(b); An Employee’s Safe Harbor Code §415 Compensation will be determined in
accordance with the following provisions:

  (A)   Exclusion of Certain Amounts. Safe Harbor Code §415 Compensation does
not include (1) Contributions (other than elective contributions described in
Code §402(e)(3), §408(k)(6), §408(p)(2)(A)(i), or §457(b)) made by the Employer
to a plan of deferred compensation (including a simplified employee pension
described in Code §408(k) or a simple retirement account described in Code
§408(p), and whether or not qualified) to the extent that the contributions are
not includible in the gross income of the Employee for the taxable year in which
contributed. In addition, any distributions from a plan of deferred compensation
(whether or not qualified) are not considered Safe Harbor Code §415
Compensation, regardless of whether such amounts are includible in the gross
income of the Employee when distributed. However, any amounts received by an
Employee pursuant to a nonqualified unfunded deferred compensation plan are Safe
Harbor Code §415 Compensation in the year the amounts are actually received, but
only to the extent such amounts are includible in the Employee’s gross income;
(2) Amounts realized from the exercise of a nonstatutory option (which is an
option other than a statutory option as defined in Regulation

          Post-EGTRRA Amendment   Page 20 of 36   July 2008

 



--------------------------------------------------------------------------------



 



      §1.421-1(b)), or when restricted stock or other property held by an
Employee either becomes freely transferable or is no longer subject to a
substantial risk of forfeiture pursuant to Code §83 and Regulations promulgated
under Code §83); (3) Amounts realized from the sale, exchange, or other
disposition of stock acquired under a statutory stock option (as defined in
Regulation §1.421-1(b)); (4) Other amounts that receive special tax benefits,
such as premiums for group term life insurance (but only to the extent that the
premiums are not includible in the gross income of the Employee and are not
salary reduction amounts that are described in Code §125); and (5) Other items
of remuneration that are similar to any of the items listed in clauses
(1) through (4) of this paragraph.

  (B)   Inclusion of Certain Amounts. Safe Harbor Code §415 Compensation
includes any Elective Deferral as defined in Code §402(g)(3) and any amount
which is contributed or deferred by the Employer at the election of the Employee
which are not includible in gross income by reason of Code §125 (and Deemed Code
§125 Compensation), Code §132(f)(4), or Code §457.     (C)   Treatment of
Post-Severance Compensation. Effective January 1, 2005, Safe Harbor Code §415
Compensation includes Post-Severance Compensation.

  (5)   Statutory Code §415 Compensation. The term “Statutory Code §415
Compensation” means, in applying the Code §415 limits, an Employee’s
compensation as determined under Regulation §1.415(c)-2(b) and (c), to wit:

  (A)   Amounts Includable. Statutory Code §415 Compensation includes
remuneration for services of the following types: (1) The Employee’s wages,
salaries, fees for professional services, and other amounts received (without
regard to whether or not an amount is paid in cash) for personal services
actually rendered in the course of employment with the Employer maintaining the
Plan, to the extent that the amounts are includible in gross income (or to the
extent amounts would have been received and includible in gross income but for
an election under Code §125(a), 132(f)(4), 402(e)(3), 402(h)(1)(B), 402(k), or
457(b)). These amounts include, but are not limited to, commissions paid to
salespersons, compensation for services on the basis of a percentage of profits,
commissions on insurance premiums, tips, bonuses, fringe benefits, and
reimbursements or other expense allowances under a nonaccountable plan as
described in Regulation §1.62-2(c); (2) In the case of an Employee who is an
Employee within the meaning of Code §401(c)(1) and Regulations promulgated under
Code §401(c)(1), the Employee’s Earned Income (as described in Code §401(c)(2)
and Regulations promulgated under Code §401(c)(2)), plus amounts deferred at the
election of the Employee that would be includible in gross income but for the
rules of Code §402(e)(3), 402(h)(1)(B), 402(k), or 457(b); (3) Amounts described
in Code §104(a)(3), 105(a), or 105(h), but only to the extent that these amounts
are includible in the gross income of the Employee; (4) Amounts paid or
reimbursed by the Employer for moving expenses incurred by an Employee, but only
to the extent that at the time of the payment it is reasonable to believe that
these amounts are not deductible by the Employee under Code §217; (5) The value
of a nonstatutory option (which is an option other than a statutory option as
defined in Regulation §1.421-1(b)) granted to an Employee by the Employer, but
only to the extent that the value of the option is includible in the gross
income of the Employee for the taxable year in which granted; (6) The amount
includible in the gross income of an Employee upon making the election described
in Code §83(b); and (7) Amounts that are includible in the gross income of an
Employee under the rules of Code §409A or §457(f)(1)(A) or because the amounts
are constructively received by the Employee.     (B)   Exclusion of Certain
Amounts. Statutory Code §415 Compensation does not include (1) Contributions
(other than elective contributions described in Code §402(e)(3), §408(k)(6),
§408(p)(2)(A)(i), or §457(b)) made by the Employer to a plan of deferred
compensation (including a simplified employee pension described in Code §408(k)
or a simple retirement account described in Code §408(p), and whether or not
qualified) to the extent that the contributions are not includible in the gross
income of the Employee for the taxable year in which contributed. In addition,
any distributions from a plan of deferred compensation (whether or not
qualified) are not considered Statutory Code §415 Compensation, regardless of
whether such amounts are includible in the gross income of the Employee when
distributed. However, any amounts received by an Employee pursuant to a
nonqualified unfunded deferred compensation plan are Statutory Code §415
Compensation in the year the amounts are actually received, but only to the
extent such amounts are

          Post-EGTRRA Amendment   Page 21 of 36   July 2008

 



--------------------------------------------------------------------------------



 



      includible in the Employee’s gross income; (2) Amounts realized from the
exercise of a nonstatutory option (which is an option other than a statutory
option as defined in Regulation §1.421-1(b)), or when restricted stock or other
property held by an Employee either becomes freely transferable or is no longer
subject to a substantial risk of forfeiture pursuant to Code §83 and Regulations
promulgated under Code §83); (3) Amounts realized from the sale, exchange, or
other disposition of stock acquired under a statutory stock option (as defined
in Regulation §1.421-1(b)); (4) Other amounts that receive special tax benefits,
such as premiums for group term life insurance (but only to the extent that the
premiums are not includible in the gross income of the Employee and are not
salary reduction amounts that are described in Code §125); and (5) Other items
of remuneration that are similar to any of the items listed in clauses
(1) through (4) of this paragraph.     (C)   Inclusion of Certain Amounts.
Statutory Code §415 Compensation includes any Elective Deferral as defined in
Code §402(g)(3) and any amount which is contributed or deferred by the Employer
at the election of the Employee which are not includible in gross income by
reason of Code §125 (and Deemed Code §125 Compensation), Code §132(f)(4), or
Code §457.     (D)   Treatment of Post-Severance Compensation. Effective
January 1, 2005, Statutory Code §415 Compensation includes Post-Severance
Compensation.

  (6)   Post-Severance Compensation. The term “Post-Severance Compensation”
means the following amounts that would have been included in the definition of
Code §415(c)(3) Compensation if the amounts were paid prior to the Employee’s
Termination of Employment and that are paid to the Employee by the later of 21/2
months after Termination of Employment or the end of the Limitation Year that
includes the Employee’s date of Termination of Employment:

  (A)   Regular Pay After Termination. Regular pay after Termination of
Employment will be considered Post-Severance Compensation if (i) the payment is
regular compensation for services during the Employee’s regular working hours,
or compensation for services outside the Employee’s regular working hours (such
as overtime or shift differential), commissions, bonuses, or other similar
payments; and (ii) the payment would have been paid prior to Termination of
Employment if the Employee had continued in employment with the Employer.    
(B)   Leave Cashouts and Deferred Compensation. If elected by the Sponsoring
Employer in the Election Form, then leave cashouts and deferred compensation
will be considered Post-Severance Compensation if the amount is either
(i) payment for unused accrued bona fide sick, vacation, or other leave, but
only if the Employee would have been able to use the leave if employment had
continued; or (ii) received by an Employee pursuant to a nonqualified unfunded
deferred compensation plan, but only if the payment would have been paid to the
Employee at the same time if the Employee had continued in employment with the
Employer and only to the extent that the payment is includible in the Employee’s
gross income.     (C)   Imputed Compensation when Participant Becomes Disabled.
If elected by the Sponsoring Employer in the Election Form and a Participant in
a Defined Contribution Plan becomes permanently and totally disabled as defined
in Code §22(e)(3), then notwithstanding anything in the Plan or this Section to
the contrary, Code §415(c)(3) Compensation will be imputed during the time the
Participant is permanently and totally disabled. The rate that Code §415(c)(3)
Compensation will be imputed to such Participant is equal to the rate of Code
§415(c)(3) Compensation that was paid to the Participant immediately before
becoming permanently and totally disabled. The total period in which Code
§415(c)(3) Compensation will be imputed to a Participant in the Defined
Contribution Plan who becomes permanently and totally disabled will be
determined pursuant to a nondiscriminatory policy established by the
Administrator; however, if Code §415(c)(3) Compensation is imputed to a
Participant who is a Highly Compensated Employee pursuant to this paragraph,
then the continuation of any Non-Safe Harbor Non-Elective Contributions to such
Participant will be for a fixed or determinable period pursuant to Code
§415(c)(3)(C).

          Post-EGTRRA Amendment   Page 22 of 36   July 2008

 



--------------------------------------------------------------------------------



 



  (D)   Continuation of Compensation while in Qualified Military Service. If
elected by the Sponsoring Employer in the Election Form, then notwithstanding
anything in the Plan or this Section to the contrary, Code §415(c)(3)
Compensation includes payments by the Employer to an individual who does not
currently perform services for the Employer by reason of qualified military
service (as that term is used in Code §414(u)(1)), to the extent those payments
do not exceed the amounts the individual would have received if the individual
had continued to perform services for the Employer rather than entering
qualified military service.

2.6   Vesting of Non-Safe Harbor Non-Elective Contribution Accounts. If elected
by the Sponsoring Employer in the Election Form, then this Section is effective
as of the first day of the first Plan Year beginning after December 31, 2006.
This Section applies to the Non-Safe Harbor Non-Elective Contribution Accounts
of the Plan, subject to the following rules and provisions:

  (a)   Participants to Whom the Post-2006 Vesting Schedule Relates. As elected
by the Sponsoring Employer in the Election Form, the Post-2006 Vesting Schedule
applies to the Non-Safe Harbor Non-Elective Contribution Account of either:
(1) any Participant who completes an Hour of Service during any Plan Year
beginning after December 31, 2006; or (2) any Participant (regardless of whether
such Participant has Terminated Employment) who has a Non-Safe Harbor
Non-Elective Contribution Account balance during any Plan Year beginning after
December 31, 2006 and whose Non-Safe Harbor Non-Elective Contribution Account
has not become subject to the Forfeiture provisions of the Plan prior to the
first day of the first Plan Year beginning after December 31, 2006.     (b)  
Account Balances to Which the Post-2006 Vesting Schedule Relates. As elected by
the Sponsoring Employer in the Election Form, the Post-2006 Vesting Schedule
applies to either (1) the entire Non-Safe Harbor Non-Elective Contribution
Account; or (2) the portion of the Non-Safe Harbor Non-Elective Contribution
Account to which is allocated Non-Safe Harbor Non-Elective Contributions,
Forfeitures, and earnings for Plan Years beginning after December 31, 2006 (and
subsequent earnings attributable to such allocations). The portion of the
Non-Safe Harbor Non-Elective Contribution Account to which was allocated
Non-Safe Harbor Non-Elective Contributions, Forfeitures, and earnings for Plan
Years beginning prior to January 1, 2007 (and subsequent earnings attributable
to such allocations) will remain subject to the Pre-2007 Vesting Schedule
without regard to this Section or the Vesting schedule selected in the current
Plan document that applies to Non-Safe Harbor Non-Elective Contribution
Accounts.     (c)   Protection of Participant’s Vested Interest. This Section
will not directly or indirectly reduce a Participant’s Vested Interest in his or
her Non-Safe Harbor Non-Elective Contribution Account. Notwithstanding the
foregoing, in the case of an Employee who is a Participant as of the later of
(1) the date that this Section is adopted or (2) the date that this Section
becomes effective, the Participant’s Vested Interest in his or her Non-Safe
Harbor Non-Elective Contribution Account determined as of such date will not be
less than the Participant’s Vested Interest in his or her Non-Safe Harbor
Non-Elective Contribution Account computed by using the Pre-2007 Vesting
Schedule.     (d)   Participant’s Special Election. Any Participant with at
least three Years of Service or 1-Year Periods of Service, as applicable, for
Vesting purposes may, by filing a written request with the Administrator, elect
to have the Vested Interest in his or her Non-Safe Harbor Non-Elective
Contribution Account computed by using the Pre-2007 Vesting Schedule. A
Participant who fails to make an election will have the Vested Interest in his
or her Non-Safe Harbor Non-Elective Contribution Account computed by using the
Post-2006 Vesting Schedule. The period in which the election may be made will
begin on the date that this Section is adopted or is deemed to have been made
and will end on the latest of: (1) sixty days after this Section is adopted;
(2) sixty (60) days after this Section becomes effective; or (3) sixty days
after the Participant is given written notice of this Section by the Sponsoring
Employer or Administrator. However, no election need be provided to any
Participant whose Vested percentage on and after the first day of the first Plan
Year beginning after December 31, 2006, at any time is not less than the Vested
percentage computed by using the Pre-2007 Vesting Schedule. Notwithstanding
anything in this Section to the contrary, a Participant with at least three
Years of Service or 1-Year Periods of Service, as applicable, for Vesting
purposes will be provided at all times with a Vested percentage of his or her
Non-Safe Harbor Non-Elective Contribution Account that is not less than the
Vested percentage of his or her Non-Safe Harbor Non-Elective Contribution
Account computed by using Post-2006 Vesting Schedule and the Vesting percentage
of his or her Non-Safe Harbor Non-Elective Contribution Account computed by
using the Pre-2007 Vesting Schedule.

          Post-EGTRRA Amendment   Page 23 of 36   July 2008

 



--------------------------------------------------------------------------------



 



  (e)   Application of this Section to the Participant’s Account. If the Plan is
a profit sharing volume submitter plan, a money purchase volume submitter plan,
or a target benefit volume submitter plan, then the “Employer’s contribution” is
substituted for the “Non-Safe Harbor Non-Elective Contribution;” and the
“Participant’s Account” is substituted for the “Non-Safe Harbor Non-Elective
Contribution Account” throughout this Section. Furthermore, if the Plan had
Prevailing Wage Accounts that did not comply with the Vesting requirements of
PPA§ 904 as of the first day of the first Plan Year beginning after December 31,
2006, then the “Prevailing Wage Contribution” is substituted for the “Non-Safe
Harbor Non-Elective Contribution;” and the “Prevailing Wage Account” is
substituted for the “Non-Safe Harbor Non-Elective Contribution Account”
throughout this Section     (f)   Definitions. As used in this Section, the
following words and phrases have the following meanings:

  (1)   Post-2006 Vesting Schedule. The term “Post-2006 Vesting Schedule” means
the Vesting schedule that applies to the Non-Safe Harbor Non-Elective
Contribution Accounts as set forth in the Plan document.     (2)   PPA. The term
“PPA” means the Pension Protection Act of 2006.     (3)   Pre-2007 Vesting
Schedule. The term “Pre-2007 Vesting Schedule” means the Vesting schedule that
applied to the Non-Safe Harbor Non-Elective Contribution Accounts which was
enumerated in the prior Plan document. As elected by the Sponsoring Employer in
the Election Form, the Pre-2007 Vesting Schedule was either subparagraphs (A),
(B) or (C) below:

         
(A) 7 Year Graded.
  1 Year/Period of Service   0% Vested Interest
 
  2 Years/Periods of Service   0% Vested Interest
 
  3 Years/Periods of Service   20% Vested Interest
 
  4 Years/Periods of Service   40% Vested Interest
 
  5 Years/Periods of Service   60% Vested Interest
 
  6 Years/Periods of Service   80% Vested Interest
 
  7 Years/Periods of Service   100% Vested Interest
 
       
(B) 5 Year Cliff.
  1 Year/Period of Service   0% Vested Interest
 
  2 Years/Periods of Service   0% Vested Interest
 
  3 Years/Periods of Service   0% Vested Interest
 
  4 Years/Periods of Service   0% Vested Interest
 
  5 Years/Periods of Service   100% Vested Interest

  (C)   Other. A Participant’s Non-Safe Harbor Non-Elective Contribution Account
will be Vested in accordance with the schedule selected in the Election Form,
provided that any schedule selected for a non-Top Heavy Plan Year must be at
least as favorable as either the 7 Year Graded Vesting schedule or the 5 Year
Cliff Vesting schedule of set forth in (A) or (B) above.

2.7   Diversification. If all or a portion of a Participant’s Account is
invested in Employer Securities on or after the first day of the first Plan Year
beginning after December 31, 2006, then this Section is effective as of the
first day of the first Plan Year beginning after December 31, 2006, and the Plan
is subject to the following:

  (a)   General Divestment Provisions. Subject to paragraph (b) below, the
Participant (and the Participant’s Beneficiary who has an account in the Plan
with respect to which the Beneficiary is entitled to exercise the rights of the
Participant) may elect to divest the Participant’s Account of Employer
Securities and reinvest the proceeds in alternative investment options described
in paragraph (c) below. Notice must be given to Participants and/or
Beneficiaries not later than 30 days prior to the date on which they will have
the right to divest Employer Securities. Furthermore, this paragraph applies to
a Participant’s Voluntary Employee Contribution Account, Mandatory Employee
Contribution Account, and/or Elective Deferral Account, if applicable to the
Plan, without applying the restrictions of paragraph (b).

          Post-EGTRRA Amendment   Page 24 of 36   July 2008

 



--------------------------------------------------------------------------------



 



  (b)   Special Restrictions and Conditions on Employer Contributions (Other
Than Elective Deferrals). Special restrictions and conditions apply to a
Participant’s Account attributable to Employer contributions (other than a
Participant’s Elective Deferral Account) that are invested in Employer
Securities:

  (1)   Individuals Who Are Affected. The individuals who will have the right to
divest a Participant’s Account of amounts attributable to Employer contributions
(other than Elective Deferrals) that are invested in Employer Securities will be
limited to the following: (A) a Participant who has completed at least three
(3) Years of Service or 1-Year Periods of Service, as applicable; (B) a
Beneficiary of a Participant who has completed at least three (3) Years of
Service or 1-Year Periods of Service, as applicable; and (C) a Beneficiary of a
deceased Participant.     (2)   Employer Securities Acquired on or After
January 1, 2007. To the extent that all or a portion of a Participant’s Account
attributable to Employer contributions (other than a Participant’s Elective
Deferral Account) consists of Employer Securities that were acquired in a Plan
Year beginning on or after January 1, 2007, the divestment requirements will
apply to the total amount of the Employer Securities acquired with such Employer
contributions.     (3)   Employer Securities Acquired Before January 1, 2007. To
the extent that all or a portion of a Participant’s Account attributable to
Employer contributions (other than a Participant’s Elective Deferral Account)
consists of Employer Securities acquired in a Plan Year beginning before
January 1, 2007, the divestment requirements only apply to a portion of the
Employer Securities acquired with such Employer contributions. Such portion will
be equal to 33% of such Employer Securities for the first Plan Year, 66% for the
second such Plan Year, and 100% for the third Plan Year.     (4)   Restrictions
Applied Separately to Each Class of Employer Securities. The special
restrictions and conditions of this paragraph (b) will be applied separately
with respect to each class of Employer Securities held in the Participant’s
Account. Furthermore, the special restrictions and conditions of this paragraph
(b) will not apply to the extent that a Participant has attained age 55 or
completed at least three (3) Years of Service or 1-Year Periods of Service, as
applicable, before the first Plan Year beginning after December 31, 2005;
instead, paragraph (a) will apply.

  (c)   Alternative Investment Options. The Plan will offer at least three
(3) investment options other than Employer Securities, to which a Participant
or, if applicable, his or her Beneficiary can direct the proceeds from the
divestment of Employer Securities. Each investment option will be diverse from
the other investment options, having materially different risk and return
characteristics. The divestment direction can be limited to periodic, reasonable
opportunities no less frequently than quarterly, in accordance with procedures
set forth by the Administrator. The Plan will not impose restrictions or
conditions with respect to the investment of Employer Securities which are not
imposed on the investment of other assets of the Plan, except as required by
securities laws or other Regulations.     (d)   Definitions. As used in this
Section, the term “Employer Securities” means employer securities as defined
ERISA §407(d)(1) that are readily tradable on an established securities market.

2.8   Calculation of Gap Period Income for Excess Elective Deferrals. If the
Plan is a Code §401(k) Plan, then this Section is effective for distributions of
Excess Elective Deferrals (as defined in Code §402(g)(2)(A)) in taxable years
beginning on or after January 1, 2007, and will apply to Excess Elective
Deferrals that occur in taxable years beginning on or after January 1, 2006.
Excess Elective Deferrals will be adjusted for any income or loss up to the end
of the Plan Year and during the end of the Plan Year and the actual date of
distribution (the “gap period”), until repealed by any Regulation, IRS
pronouncement, or statute. Any adjustment for income or loss during the gap
period will be allocated in a consistent manner to all Participants and to all
corrective distributions of Excess Elective Deferrals made for the Plan Year,
and will be the amount determined by one of the methods set forth in paragraphs
(a), (b) or (c), as elected by the Administrator:

          Post-EGTRRA Amendment   Page 25 of 36   July 2008

 



--------------------------------------------------------------------------------



 



  (a)   Method 1. The amount determined by multiplying the income or loss
allocable to the Participant’s Elective Deferrals for the taxable year and the
gap period, by a fraction, the numerator of which is the Participant’s Excess
Elective Deferrals for the taxable year and the denominator of which is the
Participant’s Elective Deferral Account balance as of the beginning of the
Participant’s taxable year plus any Elective Deferrals allocated to the
Participant during the taxable year and the gap period.     (b)   Method 2. The
sum of (1) and (2) as follows: (1) the amount determined by multiplying the
income or loss allocable to the Participant’s Elective Deferrals for the taxable
year, by a fraction, the numerator of which is the Participant’s Excess Elective
Deferrals for the taxable year and the denominator of which is the Participant’s
Elective Deferral Account balance as of the beginning of the Participant’s
taxable year plus any Elective Deferrals allocated to the Participant during
such taxable year; plus (2) the amount of gap period income or loss equal to 10%
of the amount determined under clause (1) above multiplied by the number of
whole months between the end of the Participant’s taxable year and the
distribution date, counting the month of distribution if the distribution occurs
after the 15th day of such month.     (c)   Method 3. The amount determined by
any reasonable method of allocating income or loss to the Participant’s Excess
Elective Deferrals for the taxable year and for the gap period, provided the
method used is the same method used for allocating income or losses to the
Participant’s Account (or any sub-account of the Participant’s Account). This
Plan will not fail to use a reasonable method for computing the income allocable
to excess deferrals merely because the income allocable to such excess deferrals
is determined on a date that is no more than 7 days before the distribution.

2.9   Rollover by a Non-Spouse Designated Beneficiary. If elected by the
Sponsoring Employer in the Election Form, then this Section is effective as of
the effective date elected in the Election Form. A Beneficiary who (a) is other
than the Participant’s Spouse and (b) is considered to be a Designated
Beneficiary under Code §401(a)(9)(E) (known as a “Non-Spouse Designated
Beneficiary”) may establish an individual retirement account under Code §408(a)
or an individual retirement annuity under Code §408(b) (known as an “Inherited
IRA”) into which all or a portion of a death benefit (to which such Non-Spouse
Designated Beneficiary is entitled) can be transferred in a direct trustee-to
trustee transfer (a direct rollover). Notwithstanding the above, any amount
payable to a Non-Spouse Designated Beneficiary that is deemed to be a required
minimum distribution pursuant to Code §401(a)(9) may not be transferred into
such Inherited IRA. The Non-Spouse Designated Beneficiary may deposit into such
Inherited IRA all or any portion of the death benefit that is deemed to be an
eligible rollover distribution (but for the fact that the distribution is not an
eligible rollover distribution because the distribution is being paid to a
Non-Spouse Designated Beneficiary). In determining the portion of such death
benefit that is considered to be a required minimum distribution that must be
made from the Inherited IRA, the Non-Spouse Designated Beneficiary may elect to
use either the 5-year rule or the life expectancy rule, pursuant to Regulation
§1.401(a)(9)-3, Q&A-4(c). Any distribution made pursuant to this Section is not
subject to the direct rollover requirements of Code §401(a)(31), the notice
requirements of Code §402(f), or the mandatory withholding requirements of Code
§3405(c). If a Non-Spouse Designated Beneficiary receives a distribution from
the Plan, then the distribution is not eligible for the “60-day” rollover rule,
which is available to a Beneficiary who is a Spouse. If the Participant’s
Non-Spouse Designated Beneficiary is a trust, then the Plan may make a direct
rollover to an IRA on behalf of the trust, provided the trust satisfies the
requirements to be a Designated Beneficiary within the meaning of Code
§401(a)(9)(E).   2.10   Money Purchase or Target Benefit Plan In-Service
Distributions. If the Plan is either a money purchase plan or a target benefit
plan and if elected by the Sponsoring Employer in the Election Form, then this
Section is effective as of the effective date elected in the Election Form. A
Participant who has attained the Age that is elected by the Sponsoring Employer
in the Election Form and who has not yet Terminated Employment may elect to
receive a distribution of his or her Vested Account Balance.   2.11   Qualified
Default Investment Alternative. If the Plan has an Eligible Automatic
Contribution Arrangement as described in Code §414(w)(3), then this Section is
effective as of the date of the Eligible Automatic Contribution Arrangement
(unless an earlier effective date is elected in the Election Form). If the prior
sentence does not apply to the Plan and if elected by the Sponsoring Employer in
the Election Form, then this Section is effective as of the date elected in the
Election Form. If the Plan gives Participants or Beneficiaries the opportunity
to direct the investment of any assets in the Participant’s Account (or any
sub-account) and if any Participant or Beneficiary does not direct the
investment of such assets, then such assets in the Participant’s Account (or
such sub-account(s)) will be invested in a Qualified Default Investment
Alternative (“QDIA”), subject to the following:

          Post-EGTRRA Amendment   Page 26 of 36   July 2008

 



--------------------------------------------------------------------------------



 



  (a)   Transfer from QDIA. Any Participant or Beneficiary on whose behalf
assets are invested in a QDIA may transfer, in whole or in part, such assets to
any other investment alternative available under the Plan with a frequency
consistent with that afforded to a Participant or Beneficiary who elected to
invest in the QDIA, but not less frequently than once within any 3-month period.

  (1)   No Fees During First 90 Days. A Participant’s or Beneficiary’s election
to make such transfer from the QDIA during the 90-day period beginning on the
date of the first investment in a QDIA on behalf of a Participant or Beneficiary
or, if the Participant has the opportunity to receive a Permissible Withdrawal,
a Permissible Withdrawal during the 90-day period beginning on the date of the
Participant’s first Elective Deferral under Code §414(w)(2)(B), will not be
subject to any restrictions, fees or expenses (including surrender charges,
liquidation or exchange fees, redemption fees and similar expenses charged in
connection with the liquidation of, or transfer from, the investment), except as
permitted in Department of Labor Regulation §2550.404c—5(c)(5)(ii)(B).     (2)  
Limited Fees after First 90 Days. Following the end of the 90-day period
described in paragraph (1), any transfer from the QDIA or, if the Participant
has the opportunity to receive a Permissible Withdrawal, a Permissible
Withdrawal, will not be subject to any restrictions, fees or expenses not
otherwise applicable to a Participant or Beneficiary who elected to invest in
that QDIA.

  (b)   Broad Range of Investment Alternatives. The Plan must offer a “broad
range of investment alternatives’’ within the meaning of Department of Labor
Regulation §2550.404c–1(b)(3).     (c)   Materials Must Be Provided. A fiduciary
must provide to a Participant or Beneficiary the materials in Department of
Labor Regulation §2550.404c-1(b)(2)(i)(B)(1)(viii) and (ix) and Department of
Labor Regulation §404c-1(b)(2)(i)(B)(2) relating to a Participant’s or
Beneficiary’s investment in a QDIA.     (d)   Content and Timing of Notice. The
following provisions apply to the notice required by a QDIA:

  (1)   Manner and Content. Such notice must be written in a manner calculated
to be understood by the average Participant, and must contain the following:
(A) a description of the circumstances under which assets in the Participant’s
Account (or any sub-account of the Participant’s Account) of a Participant or
Beneficiary may be invested on behalf of the Participant or Beneficiary in a
QDIA; and, if applicable, an explanation of the circumstances under which
Elective Deferrals will be made on behalf of a Participant, the percentage of
such Elective Deferrals, and the right of the Participant to elect not to have
such Elective Deferrals made on the Participant’s behalf (or to elect to have
such Elective Deferrals made at a different percentage); (B) an explanation of
the right of Participants and Beneficiaries to direct the investment of assets
in their Participant’s Accounts (or any sub-accounts of the Participant’s
Account); (C) a description of the QDIA, including a description of the
investment objectives, risk and return characteristics (if applicable), and fees
and expenses attendant to the QDIA; (D) a description of the right of the
Participants and Beneficiaries on whose behalf assets are invested in a QDIA to
direct the investment of those assets to any other investment alternative under
the Plan, including a description of any applicable restrictions, fees or
expenses in connection with such transfer; and (E) an explanation of where the
Participants and Beneficiaries can obtain investment information concerning the
other investment alternatives available under the Plan.     (2)   Timing. The
Participant or Beneficiary on whose behalf an investment in a QDIA may be made
must be furnished such notice during the following periods: (A) at least 30 days
in advance of the Participant’s Entry Date of the Plan (or any component of the
Plan in which a Participant’s Account (or any sub-account of the Participant’s
Account) may be invested in a QDIA); or at least 30 days in advance of the date
of any first investment in a QDIA on behalf of a Participant or Beneficiary; or
if the Participant has the opportunity to receive a Permissible Withdrawal, on
or before the Participant’s Entry Date of the Elective Deferral component of the
Plan; and (B) within a reasonable period of time of at least 30 days in advance
of each subsequent Plan Year.

          Post-EGTRRA Amendment   Page 27 of 36   July 2008

 



--------------------------------------------------------------------------------



 



  (e)   Definitions. As used in this Section, the following words and phrases
have the following meanings:

  (1)   Eligible Automatic Contribution Arrangement. The term “Eligible
Automatic Contribution Arrangement” means the definition of Section 3.4 of this
Amendment.     (2)   Permissible Withdrawal. The term “Permissible Withdrawal”
means the definition of Section 3.5 of this Amendment.     (3)   QDIA. The term
“QDIA” means a qualified default investment alternative as described in
Department of Labor Regulation § 2550.404c–5, which is an investment alternative
available to Participants and Beneficiaries, subject to the following rules:

  (A)   No Employer Securities. The QDIA cannot hold or permit the acquisition
of Employer securities, except as permitted by Department of Labor Regulation
§2550.404c–5(e)(1)(ii);     (B)   Transfer Permitted. The QDIA permits a
Participant or Beneficiary to transfer, in whole or in part, his or her
investment from the QDIA to any other investment alternative available under the
Plan, pursuant to the rules of Department of Labor Regulation
§2550.404c–5(c)(5);     (C)   Management. The QDIA is (i) managed by an
investment manager, within the meaning of ERISA §3(38), a Plan Trustee that
meets the requirements of ERISA §3(38)(A), (B) and (C), or the Sponsor Employer
who is a named fiduciary within the meaning of ERISA §402(a)(2); (ii) an
investment company registered under the Investment Company Act of 1940; or
(iii) an investment product or fund described in Department of Labor Regulation
§2550.404c–5(e)(4)(iv) or (v).     (D)   Types of Permitted Investments. The
QDIA is one of the following:

  (i)   An investment fund product or model portfolio that applies generally
accepted investment theories, is diversified so as to minimize the risk of large
losses and that is designed to provide varying degrees of long-term appreciation
and capital preservation through a mix of equity and fixed income exposures
based on the Participant’s age, target retirement date (such as Normal
Retirement Age under the Plan) or life expectancy, but is not required to take
into account risk tolerances, investments or other preferences of an individual
Participant or Beneficiary.     (ii)   An investment fund product or model
portfolio that applies generally accepted investment theories, is diversified so
as to minimize the risk of large losses and that is designed to provide
long-term appreciation and capital preservation through a mix of equity and
fixed income exposures consistent with a target level of risk appropriate for
Participants of the Plan as a whole, but is not required to take into account
the age, risk tolerances, investments or other preferences of an individual
Participant or Beneficiary.     (iii)   An investment management service with
respect to which a fiduciary, within the meaning of Department of Labor
Regulation §2550.404c–5(e)(3)(i), applying generally accepted investment
theories, allocates the assets of a Participant’s Account to achieve varying
degrees of long-term appreciation and capital preservation through a mix of
equity and fixed income exposures, offered through investment alternatives
available under the Plan, based on the Participant’s age, target retirement date
(such as Normal Retirement Age under the Plan) or life expectancy, but is not
required to take into account risk tolerances, investments or other preferences
of an individual Participant.     (iv)   An investment product or fund designed
to preserve principal and provide a reasonable rate of return, whether or not
such return is guaranteed, consistent with liquidity. Such investment product
will seek to maintain, over the term of the investment, the dollar value that is
equal to the amount invested in the product, and be offered by a State or
federally regulated financial institution. Such investment product or fund
described in this paragraph shall constitute a QDIA for not more than 120 days
after the date of the first investment; or the Participant’s first Elective
Deferral as determined under Code §414(w)(2)(B).

          Post-EGTRRA Amendment   Page 28 of 36   July 2008

 



--------------------------------------------------------------------------------



 



  (v)   An investment product or fund designed to guarantee principal and a rate
of return generally consistent with that earned on intermediate investment grade
bonds, while providing liquidity for withdrawals by Participants and
Beneficiaries, including transfers to other investment alternatives. Such
investment product must meet the following requirements: [a] there are no fees
or surrender charges imposed in connection with withdrawals initiated by a
Participant or Beneficiary; and [b] principal and rates of return are guaranteed
by a State or federally regulated financial institution. Such product or fund
described herein will constitute a QDIA solely for purposes of assets invested
in such product or fund before December 24, 2007.

An investment fund product or model portfolio that meets the requirements of
this paragraph (4) may be offered through variable annuity or similar contracts,
common or collective trust funds, or pooled investment funds without regard to
whether such contracts or funds provide annuity purchase rights, investment
guarantees, death benefit guarantees, or other features ancillary to the
investment fund product or model portfolio.

2.12   Modification to Normal Retirement Age. If the Plan is either a money
purchase plan or a target benefit plan and if elected by the Sponsoring Employer
in the Election Form, then the Plan is subject to the following:

  (a)   Revised Normal Retirement Age. As elected by the Sponsoring Employer in
the Election Form, either:

  (1)   Normal Retirement Age Enumerated in Plan. The definition of “Normal
Retirement Age” as set forth in the amended and restated Plan is effective as of
the date elected in the Election Form; or     (2)   Normal Retirement Age
Amended by this Section. Effective as of the date elected in the Election Form,
the Plan’s definition of “Normal Retirement Age” is amended and means, as
elected by the Sponsoring Employer in the Election Form, either:

  (A)   Age Only. The time that a Participant attains the Age that is elected by
the Sponsoring Employer in the Election Form.     (B)   Age and Participation.
The later of (i) the time that a Participant attains the Age that is elected by
the Sponsoring Employer in the Election Form, or (ii) the anniversary that is
elected by the Sponsoring Employer in the Election Form of becoming a
Participant in the Plan.     (C)   Age and Years/Periods of Service. The later
of (i) the time that a Participant attains the Age elected by the Sponsoring
Employer in the Election Form, or (ii) the date the Participant is credited with
at least the number of Years of Service/Periods of Service elected by the
Sponsoring Employer in the Election Form; but in no event later than the later
of Age 65 or the 5th anniversary of becoming a Participant in the Plan.     (D)
  Other. The time elected by the Sponsoring Employer in the Election Form, but
in no event later than the later of (i) the time that a Participant attains Age
65, or (ii) the 5th anniversary of becoming a Participant in the Plan.

  (b)   Limited Exemption from Code §411(d)(6). Although either the amended Plan
or this Section, as applicable, has amended/amends the definition of “Normal
Retirement Age” to a later “Normal Retirement Age” under Regulation
§1.401(a)-1(b)(2) which may eliminate a right to an in-service distribution
prior to the effective date of the amended definition of “Normal Retirement
Age,” the Plan and this Section do not violate Code §411(d)(6) pursuant to
Regulation §1.411(d)-4, Q&A-12 with respect to in-service distributions.     (c)
  No Exemption from Other Code Provisions. The Plan and this Section are not
exempt from the requirements of Code §411(a)(10) (if this Section changes the
Plan’s vesting rules) and/or Code §411(d)(6) (other than elimination of the
right to an in-service distribution prior to the amended Normal Retirement Age).
If elected by the Sponsoring Employer in the Election Form, then the Plan is
amended by the additional provision(s) as elected by the Sponsoring Employer in
the Election Form.

          Post-EGTRRA Amendment   Page 29 of 36   July 2008

 



--------------------------------------------------------------------------------



 



2.13   Mid-Year Changes Permitted for Safe Harbor 401(k) Plan. If the Plan is a
Safe Harbor 401(k) Plan, then the Plan will continue to satisfy the requirements
of Code §401(k)(12) and will continue to be a Safe Harbor 401(k) Plan even if
mid-year design changes are implemented to permit Roth Elective Deferrals or to
amend the definition of financial hardship distributions under Notice 2007-7,
Part III. This Section does not implement such mid-year design changes but only
confirms the continuing status of the Plan as a Safe Harbor 401(k) Plan should
such mid-year Plan design changes occur pursuant to IRS Announcement 2007-59.

          Post-EGTRRA Amendment   Page 30 of 36   July 2008

 



--------------------------------------------------------------------------------



 



Article 3
Post-EGTRRA Provisions Effective 2008

3.1   Elimination of Gap Period Income for Excess Contributions. If elected by
the Sponsoring Employer in the Election Form, then this Section is effective as
of the date elected in the Election Form. Excess Contributions will be adjusted
for any income or loss up to the last day of the Plan Year, without regard to
the gap period (the period between the end of the Plan Year and the date of
distribution) or any adjustment for income or loss during the gap period.   3.2
  Elimination of Gap Period Income for Excess Aggregate Contributions. If
elected by the Sponsoring Employer in the Election Form, then this Section is
effective as of the date elected in the Election Form. Excess Aggregate
Contributions will be adjusted for any income or loss up to the last day of the
Plan Year, without regard to the gap period (the period between the end of the
Plan Year and the date of distribution) or any adjustment for income or loss
during the gap period.   3.3   Qualified Automatic Contribution Arrangement. If
elected by the Sponsoring Employer in the Election Form, this Section
establishes/memorializes a Qualified Automatic Contribution Arrangement (“QACA”)
and is effective as of the date elected in the Election Form, and the Plan is
subject to the following provisions:

  (a)   QACA Contribution Requirement. The Employer will make a QACA
Contribution as elected by the Sponsoring Employer in the Election Form, to the
Participants as elected by the Sponsoring Employer in the Election Form. The
QACA Contribution is subject to the following rules and provisions:

  (1)   Rules of QACA Matching Contribution. If the QACA Contribution is
satisfied with a QACA Matching Contribution, then the ratio of QACA Matching
Contributions to Elective Deferrals of any Participant who is a Highly
Compensated Employee must not exceed the ratio of QACA Matching Contributions to
Elective Deferrals of any Participant who is a Non-Highly Compensated Employee
with Elective Deferrals at the same percentage of Compensation as any Highly
Compensated Employee. Also, the ratio of a Participant’s QACA Matching
Contributions to the Participant’s Elective Deferrals may not increase as the
amount of a Participant’s Elective Deferrals increases.     (2)   Plan to Which
QACA Contribution Will Be Made. As elected by the Sponsoring Employer in the
Election Form, the QACA Contribution will be made to either (A) this Plan; or
(B) another plan as elected by the Sponsoring Employer in the Election Form, so
long as that other plan meets the requirements of Code §401(k)(12)(F) and the
Regulations thereunder.     (3)   QACA Contribution Subject to Withdrawal
Restrictions. The QACA Contribution is subject to the withdrawal restrictions
set forth in Code §401(k)(2)(B) and Regulation §1.401(k)-1(d).     (4)   QACA
Contribution Must Not Be Used for Permitted Disparity Purposes. The QACA
Contribution will be met without regard to Code §401(l); furthermore, the QACA
Contribution will not be taken into account for purposes of Code §401(l).    
(5)   Compensation for QACA Contribution Purposes. The term “Compensation”
means, for purposes of the QACA Contribution, an Employee’s Form W-2
Compensation, Code §3401 Compensation, or Safe Harbor Code §415 Compensation, as
elected by the Sponsoring Employer in the Election Form, for the Compensation
Determination Period as elected by the Sponsoring Employer in the Election Form,
subject to the following provisions:

  (A)   Treatment of Elective Deferrals and Certain Other Amounts. Any Elective
Deferral as defined in Code §402(g)(3) and any amount which is contributed or
deferred by the Employer at the election of the Employee which are not
includible in gross income by reason of Code §125 (and if elected in the in the
Election Form, Deemed Code §125 Compensation), Code §132(f)(4), or Code §457
will be included in Compensation or will be excluded from Compensation, as
elected by the Sponsoring Employer in the Election Form.

          Post-EGTRRA Amendment   Page 31 of 36   July 2008

 



--------------------------------------------------------------------------------



 



  (B)   Compensation Prior to Becoming a Participant. If the Sponsoring Employer
elects in the Election Form that Compensation received prior to becoming a
Participant is not taken in account for purposes of the QACA Contribution, then
the Entry Date of Section 2.2 when an Eligible Employee becomes a Participant in
the Elective Deferral component of the Plan will be used to determined the Entry
Date when an Eligible Employee becomes a Participant for purposes of the QACA
Contribution.     (C)   Compensation of Self-Employed Individuals. For purposes
of the QACA Contribution, the Compensation of a Self-Employed Individual is
equal to his or her Earned Income; however, such Compensation will not exceed
the Code §401(a)(17) Compensation Limit.     (D)   Code §401(a)(17) Compensation
Limit. In determining Compensation for purposes of the QACA Contribution, a
Participant’s Compensation for any Compensation Determination Period will not
exceed the Code §401(a)(17) Compensation Limit.     (E)   Compensation for QACA
Contribution Must Comply With Code §414(s). Compensation for QACA Contribution
purposes excludes the amounts, if any, elected by the Sponsoring Employer in the
Election Form. However, such Compensation must qualify as a nondiscriminatory
definition of compensation under Code §414(s) and the Regulations thereunder.
Furthermore, no dollar limit, other than the Code §401(a)(17) Compensation
Limit, applies to the Compensation of a NHCE.

  (b)   Vesting of QACA Contribution Account. A Participant’s Vested Interest in
a QACA Contribution Account will be determined by the Vesting schedule elected
by the Sponsoring Employer in the Election Form. If the Counting of Hours Method
is used for Vesting purposes, then a Participant’s Vested Interest will be based
on the Years of Service that are credited to such Participant. If the Elapsed
Time Method is used for Vesting purposes, then a Participant’s Vested Interest
will be based on the 1-Year Periods of Service that are credited to the
Participant. If elected by the Sponsoring Employer in the Election Form, then in
determining a Participant’s Vested Interest under this paragraph, a
Participant’s Years of Service or 1-Year Periods of Service will be disregarded:
(1) during any period for which the Employer did not maintain this Plan or a
predecessor plan; (2) if the Counting of Hours Method is used for Vesting
purposes, then before the Vesting Computation Period in which the Participant
attains Age 18; and/or (3) if the Elapsed Time Method is used for Vesting
purposes, then before the 1-Year Period of Service in which the Participant
attains Age 18. The Vesting schedules available in the Election Form are:

  (1)   100% Full and Immediate. A Participant’s QACA Contribution Account will
be 100% Vested upon the Participant entering the Elective Deferral component of
Plan and at all times thereafter.     (2)   2 Year Cliff.      1 Year/Period of
Service             0% Vested Interest
                           2 Years/Periods of Service      100% Vested Interest
    (3)   Other. A Participant’s QACA Contribution Account will be Vested in
accordance with the schedule selected in the Election Form, provided that the
Participant’s QACA Contribution Account is 100% Vested upon the Participant
being credited with at least 2 Years/1-Year Periods of Service.

  (c)   Usage of Forfeitures. If the QACA Contribution is subject to a Vesting
schedule other than 100% Vested upon the Participant entering the Elective
Deferral component of Plan and at all times thereafter, then with respect to any
Forfeiture of the non-Vested Interest in a Participant’s QACA Contribution
Account, the Administrator may elect to use all or a portion of the Forfeitures
to pay administrative expenses incurred by the Plan. The portion that is not
used to pay administrative expenses may be used to restore previous Forfeitures
of Participants’ Accounts as necessary and permitted pursuant to the provisions
of the Plan. As elected by the Sponsoring Employer in the Election Form, the
portion of the Forfeitures that are not used to pay administrative expenses and
are not used to satisfy the provisions of the previous sentence then either:
(1) will be used to reduce any Employer contribution or combination of Employer
contributions, as determined by the Administrator; or (2) will be added to any
Employer contribution or combination of Employer contributions, as determined by
the Administrator.

          Post-EGTRRA Amendment   Page 32 of 36   July 2008

 



--------------------------------------------------------------------------------



 



  (d)   Exemption from ADP Test. Notwithstanding anything in the Plan or this
Amendment to the contrary, the Plan will be treated as meeting the ADP Test as
set forth in Code §401(k)(3)(A)(ii) in any Plan Year in which the Plan includes
a Qualified Automatic Contribution Arrangement pursuant to PPA §902(a), which
added Code §401(k)(13)(A).     (e)   Limited Exemption from ACP Test.
Notwithstanding anything in the Plan or this Amendment to the contrary, the Plan
will be treated as having satisfied the ACP Test under Code §401(m)(2) only with
respect to the QACA Matching Contributions in any Plan Year in which the Plan
includes a Qualified Automatic Contribution Arrangement pursuant to PPA §902(b),
which revised Code §401(m)(12).     (f)   Limited Exemption from Top Heavy.
Notwithstanding anything in the Plan or this Amendment to the contrary, with
respect to any Plan Year in which the allocations of the Plan consist solely of
(1) Elective Deferrals under a Qualified Automatic Contribution Arrangement
which meets the requirements of Code §401(k)(13); and (2) either (A) QACA
Non-Elective Contributions which meet the requirements of Code §401(k)(13), or
(B) QACA Matching Contributions which meet the requirements of Code §401(m)(12),
then the Plan will not be treated as a Top Heavy Plan and is exempt from the Top
Heavy requirements of Code §416. Furthermore, if the Plan (but for the prior
sentence) would be treated as a Top Heavy Plan because the Plan is a member of
either a Required Aggregation Group which is a Top Heavy or a Permissive
Aggregation Group which is a Top Heavy, then the QACA Contributions under this
Plan may be taken into account in determining whether any other plan in either
the Required Aggregation Group or the Permissive Aggregation Group meets the Top
Heavy requirements of Code §416.     (g)   QDIA. If (1) a Participant or
Beneficiary has the opportunity to direct the investment of the assets in his or
her Elective Deferral Account (and/or any other assets in the Participant’s
Account (or any sub-account) that the Participant or Beneficiary can direct the
investment); (2) any Participant or Beneficiary does not direct the investment
of the assets described in clause (1); and (3) the Sponsoring Employer elects in
the Election Form that the provisions of Section 2.11 (QDIA) apply to the Plan,
then the assets described in clause (1) will be invested in a QDIA pursuant to
Section 2.11 of this Amendment.     (h)   Permissible Withdrawal. If (1) a
Participant or Beneficiary has the opportunity to direct the investment of the
assets in his or her Elective Deferral Account; (2) the Sponsoring Employer
elects in the Election Form that the provisions of Section 2.11 (QDIA) apply to
the Plan; and (3) the Sponsoring Employer elects in the Election Form that the
provisions of Section 3.5 (Permissible Withdrawal) apply to the Plan, then an
Eligible Participant may elect to receive a Permissible Withdrawal pursuant to
Section 3.5 hereof.     (i)   Definitions. As used in this Section, the
following words and phrases have the following meanings:

  (1)   Automatic Contribution Arrangement. The term “Automatic Contribution
Arrangement” means any arrangement under which (A) a Participant may elect to
have the Employer make payments as Elective Deferrals under the Plan on his or
her behalf, or to receive such payments directly in cash, and (B) an Eligible
Participant is treated as having elected to have the Employer make Elective
Deferrals to the Plan, in an amount equal to a specified percentage of
Compensation until such Eligible Participant executes an Automatic Contribution
Overriding Election as defined in the administrative policy regarding Elective
Deferrals; such percentage is set forth in either the administrative policy
regarding Elective Deferrals or such other Plan documentation as permitted by
the Plan or law. An Automatic Contribution Arrangement includes a QACA.     (2)
  Eligible Participant. The term “Eligible Participant” means a Participant who
is subject to the Qualified Automatic Contribution Arrangement as described in
the administrative policy regarding Elective Deferrals.     (3)   Permissible
Withdrawal. The term “Permissible Withdrawal” means the definition of
Section 3.5 of this Amendment.     (4)   PPA. The term “PPA” means the Pension
Protection Act of 2006.

          Post-EGTRRA Amendment   Page 33 of 36   July 2008

 



--------------------------------------------------------------------------------



 



  (5)   QACA Contribution. The term “QACA Contribution” means either a QACA
Matching Contribution or a QACA Non-Elective Contribution.     (6)   QACA
Contribution Account. The term “QACA Contribution Account” means the account to
which a Participant’s QACA Contributions are credited.     (7)   QACA Matching
Contribution. The term “QACA Matching Contribution” means a Matching
Contribution which meet the requirements of Code §401(m)(12).     (8)   QACA
Non-Elective Contribution. The term “QACA Non-Elective Contribution” means a
Non-Elective Contribution which meet the requirements of Code §401(k)(13).    
(9)   QDIA. The term “QDIA” means the definition of Section 2.11 of this
Amendment.     (10)   Qualified Automatic Contribution Arrangement. The term
“Qualified Automatic Contribution Arrangement” means an Automatic Contribution
Arrangement that meets all of the requirements set forth in Code §401(k)(13)(B)
including, but not limited to, the applicable Qualified Percentage for the
Applicable Plan Year (which terms are defined in the administrative policy
regarding Elective Deferrals), the required QACA Contributions, and the
applicable notice requirements.

3.4   Eligible Automatic Contribution Arrangement. If elected by the Sponsoring
Employer in the Election Form, then this Section establishes/memorializes an
Eligible Automatic Contribution Arrangement in the Plan and is effective as of
the date elected in the Election Form, and the Plan is subject to the following:

  (a)   Extension of Time for Correcting Failed ADP and/or ACP Test.
Notwithstanding anything in the Plan or this Amendment to the contrary, in any
Plan Year in which the Plan includes an Eligible Automatic Contribution
Arrangement, the excise tax in Code §4979 on Excess Contributions and/or Excess
Aggregate Contributions does not apply to the Employer if the Excess
Contributions and/or Excess Aggregate Contributions (and earnings attributable
thereto) are distributed or forfeited (based upon the Participant’s Vested
Interest in such Excess Contributions and/or Excess Aggregate Contributions)
within 6 months after the end of the Plan Year. Any Excess Contributions and/or
Excess Aggregate Contributions (and earnings attributable thereto) that are
distributed within this 6-month period are treated as earned and received by the
Participant in the Participant’s taxable year in which the distribution was
made. Only income or loss through the end of the Plan Year to which the Excess
Contributions and/or Excess Aggregate Contributions relate must be distributed,
without regard to any income or loss during the “gap period” (the period between
the end of the Plan Year and the date of distribution).     (b)   Mandatory
Directed Investments and QDIA. In order for an Eligible Automatic Contribution
Arrangement to be established/memorialized in the Plan, the Plan must give
Participants or Beneficiaries the opportunity to direct the investment of his or
her Elective Deferral Account (and may permit Participants or Beneficiaries to
direct the investment of other assets in the Participant’s Account (or any
sub-account of the Participant’s Account)). If any Participant or Beneficiary
does not direct the investment of the assets described in the first sentence,
then those assets must be invested in a QDIA pursuant to Section 2.11 of this
Amendment.     (c)   Permissible Withdrawal. If the Sponsoring Employer elects
in the Election Form that the provisions of Section 3.5 (Permissible Withdrawal)
apply to the Plan, then an Eligible Participant may elect to receive a
Permissible Withdrawal pursuant to Section 3.5 of this Amendment.     (d)  
Definitions. As used in this Section, the following words and phrases have the
following meanings:

  (1)   Automatic Contribution Arrangement. The term “Automatic Contribution
Arrangement” means any arrangement under which (A) a Participant may elect to
have the Employer make payments as Elective Deferrals on his or her behalf, or
to receive such payments directly in cash, and (b) an Eligible Participant is
treated as having elected to have the Employer make Elective Deferrals to the
Plan, in an amount equal to a specified percentage of Compensation until such
Eligible Participant executes an Automatic Contribution Overriding Election as
defined in the administrative policy regarding Elective

          Post-EGTRRA Amendment   Page 34 of 36   July 2008

 



--------------------------------------------------------------------------------



 



      Deferrals; such percentage is set forth in either the administrative
policy regarding Elective Deferrals or such other Plan documentation as
permitted by the Plan or law. An Automatic Contribution Arrangement includes an
Eligible Automatic Contribution Arrangement.

  (2)   Eligible Automatic Contribution Arrangement. The term “Eligible
Automatic Contribution Arrangement” means an Automatic Contribution Arrangement
that meets all of the requirements of Code §414(w)(3) including, but limited to,
a QDIA and the applicable notice requirements.     (3)   Eligible Participant.
The term “Eligible Participant” means a Participant who is subject to the
Eligible Automatic Contribution Arrangement as described in the Elective
Deferral administrative policy.     (4)   Permissible Withdrawal. The term
“Permissible Withdrawal” means the definition of Section 3.5 of this Amendment.
    (5)   QDIA. The term “QDIA” means the definition of Section 2.11 of this
Amendment.

3.5   Eligible Participant’s Election for Permissible Withdrawal. If (a) elected
by the Sponsoring Employer in the Election Form and (b) the Plan has an Eligible
Automatic Contribution Arrangement, then this Section is effective as of the
date elected in the Election Form. Alternatively, if (a) elected by the
Sponsoring Employer in the Election Form; (b) the Plan has a Qualified Automatic
Contribution Arrangement; (c) a Participant or Beneficiary has the opportunity
to direct the investment of the assets in his or her Elective Deferral Account;
and (d) the Sponsoring Employer elects in the Election Form that the provisions
of Section 2.11 (QDIA) apply to the Plan, then this Section is effective as of
the effective date elected in the Election Form. The Plan permits an Eligible
Participant to elect to receive a Permissible Withdrawal, subject to the
following:

  (a)   Includable in Gross Income. The amount of such Permissible Withdrawal is
includible in the gross income of the Eligible Participant for the taxable year
of the Eligible Participant in which the distribution is made.     (b)   No
Premature Distribution Excise Tax. No premature distribution excise tax will be
imposed under Code §72(t) with respect to the Permissible Withdrawal.     (c)  
Distribution Restrictions Not Violated. The Plan does not violate the
distribution restrictions of Code §401(k)(2)(B)(i) with respect to Elective
Deferrals, even though the Plan allows Permissible Withdrawals.     (d)  
Matching Contributions Forfeited. If a Permissible Withdrawal is made to an
Eligible Participant and such Elective Deferrals are matched, then any related
Matching Contributions will be forfeited or subject to such other treatment as
the Treasury may prescribe.     (e)   Definitions. As used in this Section, the
following words and phrases have the following meanings:

  (1)   Eligible Automatic Contribution Arrangement. The term “Eligible
Automatic Contribution Arrangement” means the definition of Section 3.4 of this
Amendment.     (2)   Eligible Participant. The term “Eligible Participant” means
a Participant who is subject to either the Qualified Automatic Contribution
Arrangement or the Eligible Automatic Contribution Arrangement, as applicable,
as described in the administrative policy regarding Elective Deferrals.     (3)
  Permissible Withdrawal. The term “Permissible Withdrawal” means any withdrawal
of Elective Deferrals from either the Qualified Automatic Contribution
Arrangement or the Eligible Automatic Contribution Arrangement, as applicable,
which meets the following requirements:

  (A)   Employee’s Election and Timing. The distribution is made pursuant to an
election by an Eligible Participant, and such election is made no later than
90 days after the date of the first Elective Deferral with respect to the
Eligible Participant under either the Qualified Automatic Contribution
Arrangement or the Eligible Automatic Contribution Arrangement, as applicable;

          Post-EGTRRA Amendment   Page 35 of 36   July 2008

 



--------------------------------------------------------------------------------



 



  (B)   Only Elective Deferrals and Earnings. The distribution consists of only
Elective Deferrals (and earnings attributable thereto);     (C)   Amount of
Distribution. The amount of the distribution is equal to the amount of Elective
Deferrals made with respect to the first payroll period to which either the
Qualified Automatic Contribution Arrangement or the Eligible Automatic
Contribution Arrangement, as applicable, applies to the Eligible Participant and
any succeeding payroll period beginning before the effective date of the
election pursuant to paragraph (A) (and earnings attributable thereto).

  (4)   QDIA. The term “QDIA” means the definition of Section 2.11 of this
Amendment.     (5)   Qualified Automatic Contribution Arrangement. The term
“Qualified Automatic Contribution Arrangement” means the definition of
Section 3.3 of this Amendment.

3.6   Qualified Optional Survivor Annuity. If the Plan is (a) a money purchase
plan, (b) a target benefit plan, (c) a 401(k) Plan in which either the Normal
Form of Distribution is a Qualified Joint and Survivor Annuity or an Optional
Form of Distribution is annuities, or (d) a profit sharing plan in which either
the Normal Form of Distribution is a Qualified Joint and Survivor Annuity or an
Optional Form of Distribution is annuities, then this Section is effective as of
first day of the first Plan Year beginning after December 31, 2007 and the Plan
is to subject to the following rules and provisions:

  (a)   Election to Waive. Unless a mandatory cash-out of benefits is permitted
and occurs under the Plan, subject to the Spousal consent requirements of the
Plan and provided the required written explanations of paragraph (b) are given,
each Participant (1) may elect at any time during the Applicable Election Period
to waive the Qualified Joint and Survivor Annuity form of benefit or the
Qualified Pre-Retirement Survivor Annuity form of benefit (or both); (2) if the
Participant elects a waiver under subparagraph (1) above, may elect the
Qualified Optional Survivor Annuity at any time during the Applicable Election
Period; and (3) may revoke any such election at any time during the Applicable
Election Period.     (b)   Written Explanations. The Plan will provide to each
Participant, within a reasonable period of time before the Annuity Starting Date
and consistent with Regulations, a written explanation of: (1) the terms and
conditions of the Qualified Joint and Survivor Annuity and the Qualified
Optional Survivor Annuity; (2) the Participant’s right to make and the effect of
an election to waive the Qualified Joint and Survivor Annuity form of benefit;
(3) the rights of a Participant’s Spouse; and (4) the right to make, and the
effect of, a revocation of a previous election to waive the Qualified Joint and
Survivor Annuity.     (c)   Definitions. As used in this Section, the following
words and phrases have the following meanings:

  (1)   Applicable Election Period. The term “Applicable Election Period” means
the period described in Code §417(a)(6), to wit: with respect to an election to
waive the Qualified Joint and Survivor Annuity, the period that begins not later
than 180 days prior to the Annuity Starting Date (unless future guidance
requires/permits otherwise).     (2)   Applicable Percentage. The term
“Applicable Percentage” means the following: (A) if the Survivor Annuity
Percentage is less than 75%, then the Applicable Percentage is 75%; and (B) if
the Survivor Annuity Percentage is greater than or equal to 75%, then the
Applicable Percentage is 50%.     (3)   Qualified Optional Survivor Annuity. The
term “Qualified Optional Survivor Annuity” means an annuity (A) for the life of
the Participant with a survivor annuity for the life of the Participant’s Spouse
which is equal to the Applicable Percentage of the amount of the annuity which
is payable during the joint lives of the Participant and the Participant’s
Spouse; and (B) which is the actuarial equivalent of a single annuity for the
life of the Participant. Such term also includes any annuity in a form having
the effect of an annuity described in this Section.     (4)   Survivor Annuity
Percentage. The term “Survivor Annuity Percentage” means the percentage which
the survivor annuity under the Plan’s Qualified Joint and Survivor Annuity bears
to the annuity payable the joint lives of the Participant and the Participant’s
Spouse.

          Post-EGTRRA Amendment   Page 36 of 36   July 2008

 